UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------- X
                                                                :
In re                                                           :     Chapter 11
                                                                :
FUSION CONNECT, INC., et al.,                                   :     Case No. 19-11811 (SMB)
                                                                :
                           Debtors.1                            :     (Jointly Administered)
                                                                :
--------------------------------------------------------------- X


                                        AFFIDAVIT OF SERVICE

       I, Stephanie Jordan, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On June 17, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served (1) by the method set forth on the Master Service List
attached hereto as Exhibit A, (2) via First Class Mail on the Insurance Service List attached hereto
as Exhibit B, (3) via First Class Mail on the Surety Service List attached hereto as Exhibit C, (4)
via First Class Mail on the Taxing Authorities Service List attached hereto as Exhibit D, (5) via
First Class Mail on the UCC Service List attached hereto as Exhibit E:

    •   Notice of Hearing on July 1, 2019 at 2:00 p.m. (Eastern Time) [Docket No. 94] (the “Notice
        of Hearing”)

       On June 18, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the Notice of Hearing to be served via First Class Mail on (1) the Contract Counterparties
Service List attached hereto as Exhibit F (2) the OCP Service List attached hereto as Exhibit G.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
    Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC Group,
    Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB Holdings, Inc.
    (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas Holdings, Inc. (2636);
    Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260); Fusion Telecom of Missouri,
    LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC (2819); Fusion Management
    Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal executive office of the Debtors is
    located at 420 Lexington Avenue, Suite 1718, New York, New York 10170.
Exhibit A
                                                                                         Exhibit A
                                                                                     Master Service List
                                                                                  Served as set forth below

                 DESCRIPTION                                       NAME                             ADDRESS                                   EMAIL                     METHOD OF SERVICE
                                                                                  Attn: Matthew P. McCue
                                                                                  c/o Broderick & Paronich, P.C.
                                                                                  99 High St. Suite 304
Top 40 Unsecured Creditor                      Abanate Rooter et al.              Boston MA 02110                             mmccue@massattorneys.net               First Class Mail and Email
Counsel to Wilmington Trust, N.A., as
Prepetition First Lien Agent and Prepetition
Second Lien Agent, Wilmington Trust,
National Association, as DIP Agent,                                               Attn: Michael D. Messersmith, Sarah Gryll
Prepetition Super Senior Agent, and                                               70 West Madison Street, Suite 4200          michael.messersmith@arnoldporter.com
Prepetition First Lien Agent                   Arnold & Porter Kaye Scholer LLP   Chicago IL 60602                            sarah.gryll@arnoldporter.com         First Class Mail and Email
                                                                                  Attn: April Mullins
                                                                                  722 N Broadway, 9th Floor
Top 40 Unsecured Creditor                      At&T Corporation                   Milwaukee WI 53202                          am1986@att.com                         First Class Mail and Email
                                                                                  Attn: James W. Grudus
                                                                                  One Rockefeller Plaza
Counsel for AT&T                                                                  Room 18-19
Corporation and AT&T Services, Inc.            AT&T Services, Inc.                New York NY 10020                           james.grudus@att.com                   Email
                                                                                  Attn: Lisa Catlin, Cicely Gibbs-Manning
                                                                                  600 Peachtree Street Northeast
                                                                                  13th Floor                                  lisa.catlin@baml.com
Cash Management Bank                           Bank of America                    Atlanta GA 30308                            c.gibbs.svc@baml.com                   First Class Mail and Email
                                                                                  Attn: Debra A. Polowyk
                                                                                  First Canadian Place
                                                                                  100 King Street W., 18th Fl
Cash Management Bank                           Bank of Montreal                   Toronto ON M5X1A1 Canada                                                           First Class Mail

                                                                                  Attn: Lawrence M. Schwab, Thomas M. Gaa
                                                                                  633 Menlo Avenue, Suite 100
Counsel to salesforce.com, inc.                Bialson, Bergen & Schwab           Menlo Park CA 94025                         tom@bbslaw.com                         Email
                                                                                  Attn: Jonathan S. Bodner
The Technology Opportunity Group Ltd. and                                         40 Cutter Mill Road
Solutions                                                                         Suite 301
Express Ltd.                                   Bodner Law PLLC                    Great Neck NY 11021                         jbodner@bodnerlawpllc.com              Email
                                                                                  Attn: Dave Mulhern
                                                                                  9737 Washingtonian Blvd Suite 350
Top 40 Unsecured Creditor                      Broadsoft, Inc.                    Gaithersburg MD 20878                       dmulhern@cisco.com                     First Class Mail and Email
                                                                                  Attn: Barry Horne
                                                                                  100 Centurylink Dr
Top 40 Unsecured Creditor                      Centurylink, Inc.                  Monroe LA 71203                             Barry.Horne@CenturyLink.com            First Class Mail and Email


         In re: Fusion Connect, Inc., et al.
         Case No. 19-11811 (SMB)                                                         Page 1 of 8
                                                                                         Exhibit A
                                                                                     Master Service List
                                                                                  Served as set forth below

                DESCRIPTION                                    NAME                                  ADDRESS                                     EMAIL              METHOD OF SERVICE
                                                                                  Attn: Samuel Scott
                                                                                  Comcast Center
                                                                                  1701 JFK Blvd.
Top 40 Unsecured Creditor                     Comcast Corporation                 Philadelphia PA 19103                        Samuel_Scott2@comcast.com         First Class Mail and Email
                                                                                  Attn: Deb Secrest
Counsel to Office of Unemployment                                                 Department of Labor and Industry
Compensation Tax Services (UCTS),                                                 651 Boas Street, Room 925
Department of Labor and Industry              Commonwealth of Pennsylvania        Harrisburg PA 17121                          ra-li-ucts-bankrupt@state.pa.us   Email
                                                                                  Attn: Todd Carothers
                                                                                  Suite 300, Bentall Center
                                                                                  505 Burrard Street, Box 95
Top 40 Unsecured Creditor                     CounterPath Corporation             Vancouver BC V7X 1M3 Canada                  tcarothers@counterpath.com        First Class Mail and Email
                                                                                  Attn: Damian S. Schaible, Esq. and Adam L.   damian.schaible@davispolk.com
                                                                                  Shpeen, Esq.
Counsel to the Ad Hoc Group of Term Loan B                                        450 Lexington Avenue                         adam.shpeen@davispolk.com
Lenders                                    Davis Polk & Wardwell LLP              New York NY 10017                            fusion.service@davispolk.com      Email
                                                                                  Attn: David Halley Jr.
                                                                                  1 Dell Way
Top 40 Unsecured Creditor                     Dell, Inc.                          Round Rock TX 78682                          david_halley@dell.com             First Class Mail and Email
                                                                                  Attn: Richard Vain, Flora Wang
                                                                                  135 N. Los Robles Ave., 2nd Fl.              Richard.Vain@eastwestbank.com
Cash Management Bank                          East West Bank                      Pasadena CA 91101                            Flora.Wang@eastwestbank.com       First Class Mail and Email
                                                                                  Attn: Allen K. Anderson
                                                                                  3355 Lenox Road NE
Top 40 Unsecured Creditor                     Empirix Inc                         Atlanta GA 30326                             aanderson@empirix.com             First Class Mail and Email
                                                                                  Attn: Liz Vazquez, Luke Murley
                                                                                  1950 N Stemmons Freeway                      luke.murley@saul.com
Top 40 Unsecured Creditor                     Equinix Inc                         Dallas TX 75207                              lvazquez@equinix.com              First Class Mail and Email
                                                                                  Attn: Legal Department
                                                                                  445 12th Street, S.W
                                                                                  Room 6-A224
Federal Communications Commission             Federal Communications Commission   Washington DC 20554                                                            First Class Mail
                                                                                  Attn: Legal Department
                                                                                  PO BOX 979084
Federal Communications Commission             Federal Communications Commission   St Louis MO 63197-9000                                                         First Class Mail
                                                                                  Attn: Lisa Williford
                                                                                  445 12 St Sw Rm 4C-224
Top 40 Unsecured Creditor                     Federal Communications Commission   Washington DC 20554                          lisa.williford@fcc.gov            First Class Mail and Email



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                          Page 2 of 8
                                                                                            Exhibit A
                                                                                        Master Service List
                                                                                     Served as set forth below

                 DESCRIPTION                                      NAME                                 ADDRESS                          EMAIL               METHOD OF SERVICE
                                                                                     Attn: Thomas Barents
                                                                                     80 Central Street
Top 40 Unsecured Creditor                      FPL Fibernet Llc                      Boxborough MA 01719                Thomas.Barents@crowncastle.com   First Class Mail and Email
                                                                                     Attn: Lynne Hladik
                                                                                     401 Merritt 7
Top 40 Unsecured Creditor                      Frontier Communications Corporation   Norwalk CT 06851                   lynne.hladik@ftr.com             First Class Mail and Email
                                                                                     Attn: Michael Amato
                                                                                     3 Second Street, Suite 206
Prepetition Second Lien Successor Agent        GLAS Americas LLC and GLAS USA LLC    Jersey City NJ 7311                michael.amato@glas.agency        First Class Mail and Email
                                                                                     Attn: Shane McDonald
                                                                                     265 Winter Street
Top 40 Unsecured Creditor                      Global Capacity Group, Inc.           Waltham MA 02451                   Shane.Mcdonald@gtt.net           First Class Mail and Email
                                                                                     Attn: Dennis J. Block
                                                                                     Metlife Building
                                                                                     200 Park Avenue
Top 40 Unsecured Creditor                      Greenberg Traurig, LLP                New York NY 10166                  blockd@gtlaw.com                 First Class Mail and Email
                                                                                     Attn: Shane McDonald
                                                                                     3379 Peachtree Rd Ne #925
Top 40 Unsecured Creditor                      GTT Communications, Inc.              Atlanta GA 30326                   Shane.Mcdonald@gtt.net           First Class Mail and Email
                                                                                     Attn: Gregory G. Hesse
                                                                                     1445 Ross Avenue
Counsel to Ribbon Communications                                                     Suite 3700
Operating Company, Inc.                        Hunton Andrews Kurth LLP              Dallas TX 75202                    ghesse@huntonak.com              Email
                                                                                     Attn: Michael S. Legge
Counsel to Ribbon Communications                                                     200 Park Avenue
Operating Company, Inc.                        Hunton Andrews Kurth LLP              New York NY 10166                  mlegge@huntonak.com              Email
                                                                                     Attn: Tom Cusumano
                                                                                     7037 Fly Rd                        contact@infinit-tech.com
Top 40 Unsecured Creditor                      Infinit Technology Solutions          East Syracuse NY 13057             cusumanot@infinit-tech.com       First Class Mail and Email
                                                                                     Attn: Kaley Mac Andrew
                                                                                     180 West 8th Avenue, Suite 300
Top 40 Unsecured Creditor                      Inseego North America Llc             Eugene OR 97401                    Kaley.MacAndrew@Inseego.com      First Class Mail and Email
                                                                                     Centralized Insolvency Operation
                                                                                     2970 Market Street
                                                                                     Mail Stop 5 Q30 133
IRS Insolvency Section                         Internal Revenue Service              Philadelphia PA 19104-5016                                          First Class Mail
                                                                                     Centralized Insolvency Operation
                                                                                     P.O. Box 7346
IRS Insolvency Section                         Internal Revenue Service              Philadelphia PA 19101-7346                                          First Class Mail


         In re: Fusion Connect, Inc., et al.
         Case No. 19-11811 (SMB)                                                            Page 3 of 8
                                                                                               Exhibit A
                                                                                           Master Service List
                                                                                        Served as set forth below

                 DESCRIPTION                                     NAME                                      ADDRESS                                    EMAIL                       METHOD OF SERVICE
                                                                                        Attn: Andrew M. Butler
Counsel for Lingo Management, LLC, Lingo                                                250 Vesey Street
Communications, LLC and BCHI Holdings, LLC Jones Day                                    New York NY 10281                           abutler@jonesday.com                       Email
                                                                                        Attn: Jeffrey B. Ellman, Danielle Barav-
                                                                                        Johnson
                                                                                        1420 Peachtree Street, N.E.
Counsel for Lingo Management, LLC, Lingo                                                Suite 800                                   jbellman@jonesday.com
Communications, LLC and BCHI Holdings, LLC Jones Day                                    Atlanta GA 30309                            dbarav@jonesday.com                        Email
                                                                                        Attn: William B. Rowland
                                                                                        1420 Peachtree St Suite 800
Top 40 Unsecured Creditor                      Jones Day                                Atlanta GA 30309                                  troach@JonesDay.com                 First Class Mail and Email
                                                                                                                                          KDWBankruptcyDepartment@kelleydrye.
                                                                                        Attn: Kristin S. Elliott, Kayci G. Hines, Eric R. com
Proposed Special Counsel for the Debtors                                                Wilson                                            kelliott@kelleydrye.com
and                                                                                     101 Park Avenue                                   khines@kelleydrye.com
Debtors in Possession                          Kelley Drye & Warren LLP                 New York NY 10178                                 ewilson@kelleydrye.com              Email
                                                                                        Attn: Tracy L. Klestadt
                                               Klestadt Winters Jureller Southard &     200 West 41st Street, 17th Floor
Counsel to Symantec Corporation                Stevens, LLP                             New York NY 10036                                 tklestadt@klestadt.com              Email
                                                                                        Attn: Barry Horne
                                                                                        100 Centurylink Dr
Top 40 Unsecured Creditor                      Level 3 Communications                   Monroe LA 71203                                   Barry.Horne@CenturyLink.com         First Class Mail and Email
                                                                                        Attn: Elizabeth Weller
Counsel to Kaufman County, Rockwall CAD,                                                2777 N. Stemmons Freeway
Tarrant County, Dallas County and Ellis                                                 Suite 1000
County                                         Linebarger Goggan Blair & Sampson, LLP   Dallas TX 75207                                   dallas.bankruptcy@publicans.com     Email
Counsel to Cypress-Fairbanks ISD, Fort Bend
County, Jefferson County, Harris Co WCID #
21, Clear Brook City MUD, City of La Porte,
Harris County, Galveston County,                                                        Attn: John P. Dillman
Montgomergy County, Fort Bend Co WCID #                                                 PO Box 3064
02                                             Linebarger Goggan Blair & Sampson, LLP   Houston TX 77253-3064                       houston_bankruptcy@publicans.com           Email
                                                                                        Attn: Darlene M. Nowak, Scott Livingston
                                                                                        One Oxford Centre
Counsel for GTT Communications, Inc. and its                                            301 Grant Street, 35th Floor                nowak@marcus-shapira.com
affiliates                                   Marcus & Shapira LLP                       Pittsburgh PA 15219                         livingston@marcus-shapira.com              Email
                                                                                        Attn: Patrick Hally
                                                                                        399 Main St
Top 40 Unsecured Creditor                      Metaswitch Networks Ltd                  Los Altos CA 94022                          Patrick.Hally@megaswitch.com               First Class Mail and Email


         In re: Fusion Connect, Inc., et al.
         Case No. 19-11811 (SMB)                                                                Page 4 of 8
                                                                                                Exhibit A
                                                                                            Master Service List
                                                                                         Served as set forth below

                 DESCRIPTION                                         NAME                                  ADDRESS                                   EMAIL                      METHOD OF SERVICE
                                                                                         Attn: Lucky Lidhar
                                                                                         8000 Avalon Boulevard, Suite 800
Top 40 Unsecured Creditor                      Microsoft Corporation                     Alpharetta GA 30009                        bonniemacnaughton@dwt.com                First Class Mail and Email
Attorneys for First American Commercial                                                  Attn: Theresa A. Driscoll
Bancorp, Inc., as Servicer for 36th Street                                               400 Garden City Plaza
Capital Partners LLC                           Moritt Hock & Hamroff LLP                 Garden City NY 11530                       tdriscoll@moritthock.com                 Email
                                                                                         Attn: Doug St. Amant, Casaundra Wilson
                                                                                         445 S FIGUEROA ST
                                                                                         11TH FLOOR
Cash Management Bank                           MUFG UNION BANK                           LOS ANGELES CA 90071                       Dstamant@us.mufg.jp                      First Class Mail and Email
                                                                                         Attn: Doug St. Amant, Casaundra Wilson
                                                                                         1221 Avenue of the Americas, 7th Floor
Cash Management Bank                           MUFG Union Bank, N.A.                     New York NY 10020                          Dstamant@us.mufg.jp                      First Class Mail and Email
                                                                                         Attn: Crystal Adamson
                                                                                         231 Beverly Road
Top 40 Unsecured Creditor                      NEXTUSA Inc                               Greenville SC 29609                        crystal.adamson@ingrammicro.com         First Class Mail and Email
                                                                                         Attn: David A. Rosenzweig, Francisco       david.rosenzweig@nortonrosefulbright.c
                                                                                         Vazquez                                    om
Counsel for AT&T                                                                         1301 Avenue of the Americas                francisco.vazquez@nortonrosefulbright.c
Corporation and AT&T Services, Inc.            Norton Rose Fulbright US LLP              New York NY 10019                          om                                      Email
                                                                                         Attn: Sunil Thatta
                                                                                         3025 Windward Plaza Suite 525              ar@objectfrontier.com
Top 40 Unsecured Creditor                      Object Frontier Inc                       Alpharetta GA 30005                        sunil.thatta@objectfrontier.com          First Class Mail and Email

                                                                                         Attn: Richard Morrissey and Susan Arbeit
                                                                                         201 Varick St.
United States Trustee Southern District of     Office of The United States Trustee for   Ste. 1006
New York                                       Region 2                                  New York NY 10014                                                                   First Class Mail
                                                                                         Attn: Andrea Lockhart, Richard Borins,
                                                                                         Jennifer Cao
                                                                                         100 King Street West 1 First Canadian Pl   Alockhart@osler.com
                                                                                         Ste 6200 P.O. Box 50                       Rborins@osler.com
Interested Party                               Osler                                     Toronto ON M5X 1B8 Canada                  jcao@osler.com                           First Class Mail and Email
                                                                                         Attn: Evan Gormley
                                                                                         5910 Landerbrook Drive
Top 40 Unsecured Creditor                      Park Place Technologies Llc               Cleveland OH 44124                         egormley@parkplacetech.com               First Class Mail and Email
                                                                                         Attn: Shekhar V. Patankar
                                                                                         2055 Laurelwood Road, Suite 210
Top 40 Unsecured Creditor                      Persistent Systems Inc                    Santa Clara CA 95054                       shekhar_patankar@persistent.com          First Class Mail and Email


         In re: Fusion Connect, Inc., et al.
         Case No. 19-11811 (SMB)                                                                Page 5 of 8
                                                                                              Exhibit A
                                                                                          Master Service List
                                                                                       Served as set forth below

                 DESCRIPTION                                      NAME                                    ADDRESS                                EMAIL              METHOD OF SERVICE
                                                                                       Attn: Shelly Regina, Jennifer Larson
                                                                                       1075 Peachtree Street NE, Suite 1800       Shelly.regina@pnc.com
Cash Management Bank                           PNC                                     Atlanta GA 30309                           jennifer.larson@pnc.com        First Class Mail and Email
                                                                                       Attn: Charles A Dale, Esq.
                                                                                       One International Place
Counsel for Second Lien Lenders                Proskauer Rose LLP                      Boston MA 02110-2600                       cdale@proskauer.com            Email
                                                                                       Attn: Charles A. Dale, Esq. and Jon M.
                                                                                       English, Esq., Joshua A. Esses, Esq.       cdale@proskauer.com
                                                                                       Eleven Times Square                        jenglish@proskauer.com
Counsel to the Second Lien Lenders             Proskauer Rose LLP                      New York NY 10036                          jesses@proskauer.com           Email
                                                                                       Attn: Seth H. Lieberman, Patrick Sibley,
                                                                                       Marie Polito Hofsdal                       slieberman@pryorcashman.com
Counsel to GLAS Americas LLC and GLAS USA                                              7 Times Square                             psibley@pryorcashman.com
LLC                                       Pryor Cashman LLP                            New York NY 10036-6569                     mhofsdal@pryorcashman.com      Email
                                                                                       Attn: Justin Trammell
                                                                                       5 Polaris Way
Top 40 Unsecured Creditor                      Quest Technology Management             Aliso Viejo CA 92656                                                      First Class Mail
                                                                                       Attn: Todd Erickson
                                                                                       2185 W Pecos Rd #9
Top 40 Unsecured Creditor                      Safari Micro Inc                        Chandler AZ 85224                          todd@safarimicro.com           First Class Mail and Email
                                                                                       Attn: Aman Alagh
                                                                                       415 Mission St 3rd Floor
Top 40 Unsecured Creditor                      Salesforce.Com Inc                      San Francisco CA 94105                     aalagh@salesforce.com          First Class Mail and Email
                                                                                       Attn: Lucian B. Murley
                                                                                       1201 North Market Street, Suite 2300
                                                                                       P.O. Box 1266
Attorneys for Equinix, Inc.                    Saul Ewing Arnstein & Lehr LLP          Wilmington DE 19899                        luke.murley@saul.com           Email
                                                                                       Attn: Seth Drugatz
                                                                                       250 Scientific Drive NW
Top 40 Unsecured Creditor                      Scansource Communications Inc           Norcross GA 30092                          seth.drugatz@scansource.com    First Class Mail and Email
                                                                                       Attn: Secretary of the Treasury
Securities and Exchange Commission -                                                   100 F Street, NE                           secbankruptcy@sec.gov
Headquarters                                   Securities & Exchange Commission        Washington DC 20549                        NYROBankruptcy@sec.gov         First Class Mail and Email
                                                                                       Attn: Bankruptcy Department
                                                                                       Brookfield Place
Securities and Exchange Commission -           Securities & Exchange Commission – NY   200 Vesey Street, Suite 400
Regional Office                                Office                                  New York NY 10281-1022                     bankruptcynoticeschr@sec.gov   First Class Mail and Email




         In re: Fusion Connect, Inc., et al.
         Case No. 19-11811 (SMB)                                                               Page 6 of 8
                                                                                                 Exhibit A
                                                                                             Master Service List
                                                                                          Served as set forth below

                 DESCRIPTION                                      NAME                                      ADDRESS                                       EMAIL                     METHOD OF SERVICE
                                                                                          Attn: Sandeep Qusba, Esq., Soogy Lee, Esq.,
                                                                                          Edward R. Linden, Esq., William T. Russell,   squsba@stblaw.com
                                                                                          Jr., Esq., Hyang-Sook Lee, Esq.               slee@stblaw.com
Counsel to the Ad Hoc Group of Term Loan A                                                425 Lexington Avenue                          edward.linden@stblaw.com
/ Revolver Lenders                         Simpson Thacher & Bartlett                     New York NY 10017                             wrussell@stblaw.com                     Email
                                                                                          Attn: Katrina Strong
                                                                                          20875 Crossroads Circle Ste 1
Top 40 Unsecured Creditor                      SoftwareONE Inc                            Waukesha WI 53186                             katrina.strong@softwareone.com          First Class Mail and Email
                                                                                          Attn: Sarah Federici
                                                                                          3175 S. Winchester Boulevard
Top 40 Unsecured Creditor                      Sonian, Inc.                               Campbell CA 95008                             sfederici@barracuda.com                 First Class Mail and Email
                                                                                          Attn: Mayur Doshi
                                                                                          350 Ellis Street
Top 40 Unsecured Creditor                      Symantec Corporation                       Mountain View CA 94043                        mayur_doshi@symantec.com                First Class Mail and Email
                                                                                          Attn: Gina Alarid
                                                                                          515 S. Flower St. 4th Floor
Top 40 Unsecured Creditor                      TelePacific                                Los Angeles CA 90071                          galarid@tpx.com                         First Class Mail and Email
                                                                                          Attn: Janice Caldwell
                                                                                          7815 Crescent Executive Drive
                                                                                          Suite 200                                     CreditServicesENTBankruptcies@charter.
Top 40 Unsecured Creditor                      Time Warner Cable                          Charlotte NC 28217                            com                                    First Class Mail and Email

                                                                                          Attn: Paul Weissenberger, Stacey Harrison
                                                                                          222 Second Ave SE
Cash Management Bank                           U.S. Bank                                  Cedar Rapids IA 52401-1296                    paul.weissenberger@usbank.com           First Class Mail and Email
                                                                                          Attn: Chang‐Hua Chen
                                                                                          Customer Operations/Gen. Inquires
                                                                                          700 12th Street NW, Suite 900
Top 40 Unsecured Creditor                      Universal Service Administrative Company   Washington DC 20005                           cchen@usac.org                          First Class Mail and Email
                                                                                          Attn: Bankruptcy Division                     David.Jones6@usdoj.gov
                                                                                          86 Chambers Street                            Jeffrey.Oestericher@usdoj.gov
United States Attorney's Office for the        US Attorney for Southern District of New   3rd Floor                                     Joseph.Cordaro@usdoj.gov
Southern District of New York                  York                                       New York NY 10007                             Carina.Schoenberger@usdoj.gov           First Class Mail and Email
                                                                                          Attn: Laurie Montemurro
                                                                                          4850 River Green Pkwy
Top 40 Unsecured Creditor                      Veristor Systems, Inc.                     Duluth GA 30096                               montemurro@veristor.com                 First Class Mail and Email
                                                                                          Attn: Curtis Baker
                                                                                          6929 North Lakewood Avenue
Top 40 Unsecured Creditor                      Verizon Communications                     Tulsa OK 74117                                Curtis.Baker@verizon.com                First Class Mail and Email


         In re: Fusion Connect, Inc., et al.
         Case No. 19-11811 (SMB)                                                                 Page 7 of 8
                                                                                  Exhibit A
                                                                              Master Service List
                                                                           Served as set forth below

                DESCRIPTION                                    NAME                             ADDRESS                     EMAIL             METHOD OF SERVICE

                                                                           767 Fifth Avenue                  gary.holtzer@weil.com
Counsel to Reorganized Debtors                Weil, Gotshal & Manges LLP   New York NY 10153                 sunny.singh@weil.com          Email
                                                                           Attn: Laura Landry
                                                                           4001 Rodney Parham Road
Top 40 Unsecured Creditor                     Windstream Communucations    Little Rock AR 72212              laura.landry@windstream.com   First Class Mail and Email
                                                                           Attn: Curtis Baker
                                                                           6929 North Lakewood Avenue
Top 40 Unsecured Creditor                     Xo Communications            Tulsa OK 74117                    Curtis.Baker@verizon.com      First Class Mail and Email
                                                                           Attn: Chad Lehman
                                                                           414 West 14th Street, 2nd Floor
Top 40 Unsecured Creditor                     Zayo Group LLC               New York NY 10014                 chad.lehman@zayo.com          First Class Mail and Email




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                   Page 8 of 8
Exhibit B
                                                                                       Exhibit B
                                                                                  Insurance Service List
                                                                                Served via First Class Mail

MMLID                NAME                                 ADDRESS 1                           ADDRESS 2               CITY         STATE    POSTAL CODE      COUNTRY
7845603   AIG                             PO Box 25947                                                        Shawnee Mission      KS      66225
7839900   AmTrust                         234 Spring Lake Drive                                               Itasca               IL      60143
7836923   Argonaut Ins Co                 101 Hudson Street                            Suite 1201             Jersey City          NJ      07302
7837486   Axis                            11680 Great Oaks Way                         Suite 500              Alpharetta           GA      30022
7846099   C.N.A.                          PO BOX 8317                                                         Chicago              IL      60680-8317
7837756   C.N.A. Insurance                125 Broad Street                                                    New York             NY      10004
7838418   C.N.A. Insurance                151 North Franklin Street                                           Chicago              IL      60606
7838128   Canopius                        140 Broadway                                 Suite 2210             New York             NY      10005
7839348   Chubb                           202B Hall's Mill Road                                               Whitehouse Station   NJ      08889
7837392   Chubb                           1133 Avenue of the Americas                  32nd Floor             New York             NY      10036
7843923   HCC                             8 Forest Park Drive                          Attn: Claims Manager   Farmington           CT      06032
7842620   Hiscox                          520 Madison Avenue                           32nd Floor             New York             NY      10022
7843011   Lloyds                          5th Floor, 2 Minster Court, Mincing Lane                            London                       EC3R 7PD       United Kingdom
7845763   Nationwide                      PO Box 4110                                                         Scottsdale           AZ      85261-4110
7844486   Pritchard & Jerden              950 East Paces Ferry Road NE                 Suite 200              Atlanta              GA      30326
7841930   Risk Strategies Company         420 Lexington Avenue                         Suite 2700             New York             NY      10170
7844472   RSUI                            945 East Paces Ferry Road                    Suite 1800             Atlanta              GA      30326
7841513   Travelers                       385 Washington Street                        Mail Code 9275-NB03F   St. Paul             MN      55102
7836824   XL                              100 Constitution Plaza                       17th Floor             Hartford             CT      06103




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                             Page 1 of 1
Exhibit C
                                                                 Exhibit C
                                                              Surety Service List
                                                          Served via First Class Mail
MMLID                                   NAME                           ADDRESS 1                      CITY    STATE    POSTAL CODE
7920350   Hartford Fire Insurance Company              One Hartford Plaza T 17 81            Hartford        CT       06155
7839192   International Fidelity Ins. Co.              20 Tower Lane, 3rd Floor, Suite 350   Avon            CT       06001
7844909   OneBeacon Insurance Group                    One State Street Plaza, 31st Floor    New York        NY       10004
7844316   RLI Insurance Company                        9025 N. Lindbergh Drive               Peoria          IL       61615
7844913   Travelers Bond & Specialty Insurance Claim   One Tower Square, S202A               Hartford        CT       06183
7845825   Western Surety Company                       PO Box 5077                           Sioux Falls     SD       57117-5077




  In re: Fusion Connect, Inc., et al.
  Case No. 19-11811 (SMB)                                         Page 1 of 1
Exhibit D
                                                                                      Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                      ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        911 Assoc. of Central OK                                           4205 N Lincoln
7916514 Governments                        Acting Exec. Dir.               Boulevard                                       Oklahoma City     OK      73105
        911 Assoc. of Central OK
7913301 Governments                        4205 N Lincoln Boulevard                                                        Oklahoma City     OK      73105
        Abilene/Taylor County 9-1-1
7913302 District                           555 Walnut Street               Room 206                                        Abilene           TX      79601
7916515 Acadia Parish                      P.O. Box 1273                                                                   Crowley           LA      70527
        Acadia Parish
7916516 Communications District            Post Office Box 1273                                                            Crowley           LA      70527
        Acadia Parish
7913303 Communications District            P.O. Box 1273                                                                   Crowley           LA      70527

7913304 Acadia Parish School Board P.O. Drawer 309                                                                         Crowley           LA      70527-0309

7913305 Acadia Parish School Board         Post Office Drawer 309                                                          Crowley           LA      70527-0309
        Acadia Parish School Board
        Sales & Use Tax
7916517 Department                         Sales and Use Tax Department    P.O. Drawer 309                                 Crowley           LA      70527-0309
7916518 ACCD E911                          Attn: Joan Pearl                109 West Main Street       P.O. Box 522         Maysville         MO      64469
7913306 ACCD E911                          109 West Main Street            P.O. Box 522                                    Maysville         MO      64469
7916519 Ada County                         7200 Barrister Drive                                                            Boise             ID      83704
        Adair County E911 Trust
7913307 Authority                          220 West Division               RM-101                                          Stilwell          OK      74960
        Adair County E911 Trust
7916520 Authority                          Adair County Treasurer          220 West Division          RM-101               Stilwell          OK      74960
7916521 Adams County                       314 State Street                                                                Natchez           MS      39120
7913308 Adams County                       332 North 19th Avenue                                                           Brighton          CO      80601
7916522 Adams County 911                   110 South Wall Street                                                           Natchez           MS      39120
        Adams County E911
7916523 Authority Board                    C/O Sheriff Douglas N. Darr     332 N. 19th Avenue                              Brighton          CO      80601
        Adams County E911
7913309 Authority Board                    332 N. 19th Avenue                                                              Brighton          CO      80601
7916524 Adams County Treasurer             PO Box 869                                                                      Brighton          CO      80601-0869
        Addison TX 9-1-1
        Emergency Service Fee
7916525 Remittance Form                    P.O. Box 9010                                                                   Addison           TX      75001



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 1 of 218
                                                                                                  Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                     ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7916526 ADHITS                             Arkansas Telecommunications Association   1220 West Sixth Street                          Little Rock      AR      72201
7913310 ADHITS                             1220 West 6th Street                                                                      Little Rock      AR      72201

7916528 Aiken County IT- E911 Fund 1930 University Parkway                           Suite 3500                                      Aiken            SC      29801

7916527 Aiken County IT- E911 Fund         Attn: Information Technology              1930 University Parkway Suite 3500              Aiken            SC      29801
7913311 Alabama 9-1-1 Board                1 Commerce Street                         Suite 620                                       Montgomery       AL      36104
7916529 Alabama 9-1-1 Board                Attn: Fee Remittance                      1 Commerce Street       Suite 620               Montgomery       AL      36104
        Alabama Department of
7913312 Revenue                            50 North Ripley Street                                                                    Montgomery       AL      36130
        Alabama Department of
7916532 Revenue                            PO Box 327320                                                                             Montgomery       AL      36132-7320
        Alabama Department of
7913313 Revenue                            P.O. Box 327790                                                                           Montgomery       AL      36132-7790
        Alabama Department of
7916531 Revenue                            Sales, Use and Business Tax Division      P.O. Box 327790                                 Montgomery       AL      36132-7790
        Alabama Department of
7916530 Revenue                            Sales                                     50 North Ripley Street                          Montgomery       AL      36130
        Alabama Public Service
7916533 Commission                         Finance Section                           PO Box 304260                                   Montgomery       AL      36130-4260
        Alabama Public Service
7913314 Commission                         PO Box 304260                                                                             Montgomery       AL      36130-4260
        Alabama Statewide 911
7916534 Board 911 Service Charge           1 Commerce Street                         Suite 620                                       Montgomery       AL      36104
7913315 Alameda County                     1221 Oak Street                                                                           Oakland          CA      94612-4285
        Alameda County Tax
7916536 Collector                          1221 Oak Street, Room 131                                                                 Oakland          CA      94612-4285
        Alameda County Tax
7913316 Collector                          224 W Winton Avenue                       Room 169                                        Hayward          CA      94544-1221
        Alameda County Tax
7916535 Collector                          Business License Tax Unit                 224 W Winton Avenue          Room 169           Hayward          CA      94544-1221
        Alaska Department of
7916537 Revenue                            655 F St                                                                                  Anchorage        AK      99501
        Alaska Universal Service
7913317 Administrative Company             12350 Industry Way                        Suite 200                                       Anchorage        AK      99515



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                      Page 2 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Alaska Universal Service
7916538 Fund                               12350 Industry Way           Suite 200                                       Anchorage        AK      99515
7916539 Albany County                      Division of Finance          112 State Street           Room 80              Albany           NY      12207-2021
7913318 Albany County                      112 State Street             Room 80                                         Albany           NY      12207-2021
7913319 Albany County                      112 State Street             Room 800                                        Albany           NY      12207-2021
7916540 Alcorn County Clerk                P.O. Box 69                                                                  Corinth          MS      38835
7916541 Aldine ISD                         PO Box 203989                                                                Houston          TX      77216-3989
        Alexandria Public Rights of
7916542 Way Use Fee Report                 P O Bo 34939                                                                 Alexandria       VA      22334-0939
7913320 Alfalfa County                     300 South Cherokee                                                           Cherokee         OK      73728

7916543 Alfalfa County, Oklahoma           Attn: County Clerk           300 South Cherokee                              Cherokee         OK      73728
        Alhambra CA Generic Utility
        Users Tax VoIP Remittance
7916544 Form                               111 South First Street                                                       Alhambra         CA      91801
7916545 Alief ISD Tax Assessor             PO Box 368                                                                   Alief            TX      77411
7913321 Alief ISD Tax Office               PO Box 368                                                                   Alief            TX      77411
7913322 Allegan County                     113 Chestnut                                                                 Allegan          MI      49010
        Allegan County MI E911
        Operational Surcharge
7916546 County Commission                  113 Chestnut                                                                 Allegan          MI      49010
        ALLEGAN County, MI
        County - E-911 Technical
7916547 Charge (Default Form)              445 12th Street, S.W         Room 6- A224                                    Washington       DC      20554
        Allegany County Treasurer's
7916548 Office                             Treasurer                    7 Court Street             Room 134             Belmont          NY      14813
        Allegany County Treasurer's
7913323 Office                             7 Court Street               Room 134                                        Belmont          NY      14813

7916549 Alleghany County Treasurer 9212 Winterberry Ave, Ste F                                                          Covington        VA      24426
7916550 Allen County Treasurer     P.O. Box 115                                                                         Scottsville      KY      42164
        Allen Parish
7916551 Communications District    PO Box 278                                                                           Oberlin          LA      70655

7916552 Allen Parish School Board          Post Office Drawer 190                                                       Oberlin          LA      70655
        Allendale County 911
7916553 Service                            P.O. Box 190                                                                 Allendale        SC      29810


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 3 of 218
                                                                                               Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                NAME                                     ADDRESS 1                 ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY

        Alpharetta GA Generic E911
7916554 Remittance Form - Lines    2 Park Plaza                                                                                   Alpharetta         GA      30009

7916555 Altus/Jackson County 911           509 South Main                                                                         Altus              OK      73521

7913324 Altus/Jackson County E911          509 South Main                                                                         Altus              OK      73521
7916556 Amite County                       P.O. Box 680                                                                           Liberty            MS      39645
        Amite County Board of
7913325 Supervisors                        PO Box 680                                                                             Liberty            MS      39645
7913326 Anderson County                    P.O. Box 8002                                                                          Anderson           SC      29622
7916557 Anderson County                    Attn: J Pressley, Finance Department   P.O. Box 8002                                   Anderson           SC      29622

7916558 Anderson County Treasurer 137 South Main Street                                                                           Lawrenceburg       KY      40342

7916559 Anderson County Trustee            PO Box 25                                                                              Clinton            TN      37717-0025
        Anne Arundel County
7913327 Controller                         Box 427                                                                                Annapolis          MD      21404-0427
        Appling County Board of
7916560 Commissioners                      69 Tippins St.                         Suite 201                                       Baxley             GA      31513-0405

7913328 Aransas Pass Municipal ECD 600 West Cleveland Blvd.                                                                       Aransas Pass       TX      78335-2000
        Arapahoe County E 911
7913329 Authority                  5334 South Prince Street                                                                       Littleton          CO      80120
        Arapahoe County E911
7913330 ECSA                       ATTN: 911 Surcharge Processing                 5334 South Prince Street                        Littleton          CO      80120

7916561 Arapahoe County Treasurer          5334 S Prince St                                                                       Littleton          CO      80120-1136
        Arcadia CA Generic Utility
        Users Tax VoIP Remittance
7916562 Form                               240 West Huntington Drive                                                              Arcadia            CA      91007
7916563 Archuleta County                   P.O. Box 638                                                                           Pagosa Springs     CO      81147
7916564 ARHCF                              Attn: Arkansas Rural Strategies, LLC   PO Box 608                                      Danville           AR      72833
7913331 ARHCF                              PO Box 608                                                                             Danville           AR      72833
        Arizona Department of
7916566 Revenue                            P.O. Box 29085                                                                         Phoenix            AZ      85038-9085



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 4 of 218
                                                                                    Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Arizona Department of
7916565 Revenue                            P.O. Box 29010                                                               Phoenix           AZ      85038-9010
        Arizona Transaction
        Privilege, Use and
        Severance Tax Return (TPT-
7916567 2) (Default Form)                  445 12th Street, S.W         Room 6- A224                                    Washington        DC      20554
        Arizona Universal Service
        Fund Carrier Remittance
7916568 Worksheet                          P.O. Box 360802                                                              Pittsburgh        PA      15251-6802
7913332 Arkansas County E911               101 Court Square                                                             Dewitt            AR      72042
7916569 Arkansas County E911               Attn: County Court Judge     101 Court Square                                Dewitt            AR      72042

        Arkansas Department of
7916570 Finance & Administration           PO Box 3861                                                                  Little Rock       AR      72203-3861

        Arkansas Department of
7916571 Finance and Administration 1509 W 7th St                                                                        Little Rock       AR      72201
        Arkansas Department of                                          Sales and Use Tax--EFT
7916572 Revenue                    PO Box 3566                          Unit                                            Little Rock       AR      72203

        Arkansas Emergency
7916573 Telephone Services Board PO Box 34075                                                                           Little Rock       AR      72203
        Arkansas High Cost Fund
        Carrier Revenue Report and
7916574 Self Invoice               P.O. Box 608                                                                         Danville          AR      72833-0608
        Arkansas W9-1-1/VoIP 911
        Fund Monthly Remittance
7916575 Report                     P.O.Box 34075                                                                        Little Rock       AR      72203

7916576 Arkansas, Drew County 911 210 South Main Street                                                                 Monticello        AR      71655
7916577 Arlington County          PO Box 1754                                                                           Merrifield        VA      22116-1754
        Arlington County
        Commissioner of the
7913333 Revenue                   2100 Clarendon Blvd                   Suite 200                                       Arlington         VA      22201-5403

7913334 Arlington County Treasurer 2100 Clarendon Boulevard             Suite 201                                       Arlington         VA      22201



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 5 of 218
                                                                                           Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Arvada Sales and Use Tax
7916578 Return                             P.O. Box 8101                                                                      Arvada           CO      80001-8101
        Ascension Parish
7916579 Communications District            P.O. Box 1238                                                                      Gonzales         LA      70707-1238
        Ascension Parish Sales Tax
7913335 Authority                          PO Box 1718                                                                        Gonzales         LA      70707-1718
7916581 Ashley CountyTreasurer             205 East Jefferson                                                                 Hamburg          AR      71646

          Aspen-Pitkin Emergency
7913336   Telephone Service Authority      530 East Main Street               Suite 201                                       Aspen            CO      81611
7916582   Assumption Parish 911            P.O. Box 520                                                                       Napoleonville    LA      70390
          Assumption Parish Sales
7916583   and Use Tax Department           P.O. Drawer 920                                                                    Napoleonville    LA      70390
7916584   Athens-Clarke County             Attn: Finance Department           P.O. Box 1748                                   Athens           GA      30603
7913338   Athens-Clarke County             P.O. Box 1748                                                                      Athens           GA      30603
7913337   Athens-Clarke County             325 West Washington Street                                                         Athens           GA      30601
7916585   Atoka County Clerk               200 East Court Street              Suite 203                                       Atoka            OK      74525
          Attala County Board of
7916586   Supervisors                      230 West Washington Street                                                         Kosciusko        MS      39030
          Attn: Regulatory                                                    101 West Washington
7916587   Commission                       Fee Billing                        Street                       Suite 1500 E       Indianapolis     IN      46204
7916588   Audubon County E911              County Courthouse                  318 Leroy                                       Audubon          IA      50025-1255
7913339   Audubon County E911              318 Leroy                          Suite 4                                         Audubon          IA      50025-1255

7916589 Augusta/ Richmond County 535 Telfair Street                           Suite 80                                        Augusta          GA      30901

        Aurora CO E911 Surcharge
7916590 Remittance Form                    15151 East Alameda Parkway         Suite 1100                                      Aurora           CO      80012
        Aurora Sales & Use Tax
7916591 Return                             P.O. Box 913200                                                                    Denver           CO      80291-3200
7916592 Aurora Tax Receiver                300 Gleed Avenue                                                                   East Aurora      NY      14052
7913341 AUSF                               PO Box 360802                                                                      Pittsburgh       PA      15251-6802

7916593   AUSF                             Attn: AUSF Administration          810 N Street, Suite 204                         Anchorage        AK      99501
7913340   AUSF                             810 N Street, Suite 204                                                            Anchorage        AK      99501
7913342   Austin County                    P.O. Box 911                                                                       Bellville        TX      77418-0911
7916594   Austin County ECD                Emergency Communication District   P.O. Box 911                                    Bellville        TX      77418-0911


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 6 of 218
                                                                                                  Exhibit D
                                                                                         Taxing Authorities Service List
                                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                         ADDRESS 2                     ADDRESS 2                 CITY   STATE    POSTAL CODE   COUNTRY

          Austin County Emergency
7913343   Communications District          P.O. Box 911                                                                                  Bellville          TX      77418-0911
          Avoyelles Parish Sales Tax
7916595   Fund                             Sales and Use Tax Department                221 Tunica Drive West                             Marksville         LA      71351
          Avoyelles Parish Sales Tax
7913344   Fund                             221 Tunica Drive West                                                                         Marksville         LA      71351
7913345   AZUSF                            P.O. Box 360802                                                                               Pittsburgh         PA      15251-6802
          Baker County Board of
7916596   Commissioners                    PO Box 607                                                                                    Newton             GA      39870
7913346   Baldwin County                   P.O. Box 189                                                                                  Robertsdale        AL      36567-0189

7916597 Baldwin County                     ATTN: Peggy Lambeth, Office Administrator   P.O. Box 189                                      Robertsdale        AL      36567-0189
        Ballwin MO Generic License
        Tax Residential Remittance
7916598 Form                               14811 Manchester Road                                                                         Ballwin            MO      63011
        Baltimore City Utility
7913347 Service Tax                        Bureau of Revenue Collections               200 Holliday Street                               Baltimore          MD      21202
7913348 Baltimore County                   400 Washington Ave                                                                            Towson             MD      21204-4665
        Baltimore County Maryland
        Telephone Tax Collection
7916599 Report                             400 Washington Ave                          Room 150                                          Towson             MD      21204-4665
        Baltimore County Utility
7913349 Service Tax                        400 Washington Avenue, Suite 100            Mailstop 2109                                     Towson             MD      21204
        Baltimore
7916600 Telecommunication Tax              200 Holliday Street                         Room 3                                            Baltimore          MD      21202-3683
        Bamberg County Civil
7916601 Defense Agency                     N. Main Street and 2nd Street               P.O. Box 119                                      Bamberg            SC      29003
7916602 Bannock County Auditor             Attn: Varerie Lisby                         624 East Center                                   Pocatello          ID      83201
7913350 Bannock County Auditor             624 East Center                             Room 104                                          Pocatello          ID      83201
7916603 Barbour County                     8 North Main Street                         County Courthouse                                 Philippi           WV      26416
7913351 Barnwell County                    57 Wall Street                              Administration Bldg.                              Barnwell           SC      29812
7916604 Barnwell County                    Attn: Emergency Management                  57 Wall Street             Administration Bldg.   Barnwell           SC      29812

7916605 Barren County Fiscal Court         117-3A North Public Square                                                                    Glasgow            KY      42141
        Barrow County Board of
7913352 Commissioners                      30 North Broad Street                       Suite 1                                           Winder             GA      30680-1939


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                      Page 7 of 218
                                                                                      Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Barrow County Board of
7916606 Commissioners                      Finance Department             30 North Broad Street                           Winder             GA      30680
        Barrow County
7916607 Commissioners                      30 North Broad Street          Suite 1                                         Winder             GA      30680-1939
7916608 Barton County Treasurer            1004 Gulf                                                                      Lamar              MO      64759
7913353 Bartow County                      135 W Cherokee Ave             Suite 251                                       Cartersville       GA      30120
7916609 Bartow County                      PO Box 543                                                                     Cartersville       GA      30120
7916610 Bartow County 911                  Bartow County Commissioners    135 W Cherokee Ave          Suite 251           Cartersville       GA      30120
        Batesburg-Leesville E911
7913354 Landline                           109 Scoth Road                                                                 Chesterfield       SC      29709
7916611 Bath County                        P.O. Box 39                    19 East Main St.                                Owingsville        KY      40360
                                                                          Baxter County
7913355 Baxter County                      1 East 7th Street              Courthouse, Suite 300                           Mountain Home      AR      72653
7916612 Baxter County                      1 East 7th Street                                                              Mountain Home      AR      72653
        BAY County, MI County - E-
        911 Technical Charge
7916613 (Default Form)                     445 12th Street, S.W           Room 6- A224                                    Washington         DC      20554
7916614 Beaufort County                    Sheriff's Office               2001 Duke Street                                Beaufort           SC      29902
7913356 Beaufort County                    2001 Duke Street                                                               Beaufort           SC      29902
7916615 Beaufort County Council            ATTN: E911                     PO Box 1758                                     Beaufort           SC      29901
7916616 Beauregard Parish 911              410 Bolivar Bishop Drive                                                       DeRidder           LA      70634
        Beauregard Parish Sheriff's
7916617 Department                         Post Office Box 639                                                            DeRidder           LA      70634-0639
7916618 Bedford County Trustee             102 Public Square North                                                        Shelbyville        TN      37160

          Bell CA Generic Utility Users
7916619   Tax VoIP Remittance Form         6330 Pine Avenue                                                               Bell               CA      90201
7916620   Bell County Collector            PO Box 448                                                                     Pineville          KY      40977
7916621   Bell County Fiscal Court         PO Box 339                                                                     Pineville          KY      40977
          Bellevue Multi-Purpose Tax
7916622   Return                           P.O. Box 34372                                                                 Seattle            WA      98124-1372
          Bellevue Utility / Business
7913357   and Occupation                   Tax Division                   PO Box 90012                                    Bellevue           WA      98009
7913358   Benton County                    P.O. Box 549                                                                   Vinton             IA      52349
7916623   Benton County                    Auditor's Office               P.O. Box 549                                    Vinton             IA      52349
          Benton County Chancery
7916624   Clerk                            P.O. Box 218                                                                   Ashland            MS      38603


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 8 of 218
                                                                                      Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7916625 Benton County Treasurer            215 East Central               Suite 4                                         Bentonville       AR      72712
7916627 Berkeley County                    P.O. Box 6122                                                                  Moncks Corner     SC      29461
                                                                          802 Emmett Rousch
7916626 Berkeley County                    E911 Central Dispatch          Drive                       Suite A             Martinsburg       WV      25401

        Berkeley Utility Users Tax
7916628 Remittance Form - VoIP             1947 Center Street                                                             Berkeley          CA      94704

7916629 Bernalillo County Treasurer        PO Box 27800                                                                   Albuquerque       NM      87125-7800
7916630 Berrien County                     2100 East Empire Avenue                                                        Benton Harbor     MI      49022
        Bexar Metro 911 Network
7916631 District                           911 Saddletree Court                                                           San Antonio       TX      78231-1523
        Bibb County GA Generic
        E911 Remittance Form -
7916632 Lines                              700 Poplar Street                                                              Macon             GA      31202
        Bienville Parish
7916633 Communications District            P.O. Box 214                                                                   Arcadia           LA      71001
7913359 Bingham County E911                501 N Maple St, #210                                                           Blackfoot         ID      83221

7916634 Bingham County Treasurer           Attn: Treasurer                501 N Maple St, #210                            Blackfoot         ID      83221
7916635 Black Hawk                         Attn: E-911                    225 E. 6th St.                                  Waterloo          IA      50703
        Blackwell OK Generic E911
        Residential Remittance
7916636 Form - Rated                       P O Box 350                    221 W Blackwell                                 Blackwell         OK      74631
7916637 Bleckley County                    112 N. Second St.                                                              Cochran           GA      31014
7916638 Blount County Trustee              347 Court St, Courthouse                                                       Maryville         TN      37804-5906
        Bluegrass 911 Central
7916639 Communications                     278 Precision Court                                                            Lancaster         KY      40444
7916640 Board of Commissioners             P.O. Box 517                                                                   Moultrie          GA      31776
        Board of County
7913360 Commissioners                      PO Box 4188                                                                    Frisco            CO      80443
7916641 Bolivar County E911                P.O. Box 789                                                                   Cleveland         MS      38732
7913361 Bonneville County 911              605 N. Capital Avenue                                                          Idaho Falls       ID      83402
        Bonneville County ID
        Generic E911 Remittance
7916642 Form - Lines                       605 N. Capital Avenue                                                          Idaho Falls       ID      83402
7916643 Boone County Treasurer             100 N Main St.                 Suite 205                                       Harrison          AR      72601-4200


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 9 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

          Bossier City - Parish Sales
7916644   and Use Tax Division             P.O. Box 71313                                                               Bossier City     LA      71171-1313
7916645   Bossier Parish                   P.O. Box 847                                                                 Benton           LA      71006
          Bossier Parish
7913362   Communications District          P.O. Box 847                                                                 Benton           LA      71006
          Bothell WA Generic Utility
          Users Tax
          Telecommunications
7916646   Remittance Form                  18305 101st Avenue NE                                                        Bothell          WA      98011
          Boulder County CO Generic
          E911 Remittance Form -
7916647   Lines                            P.O. Box 3726                                                                Boulder          CO      80307-3726

7916648 Boulder County Treasurer           PO Box 471                                                                   Boulder          CO      80306-0471
        Boulder Regional
        Emergency Telephone
7913363 Service Authority                  P.O. Box 3726                                                                Boulder          CO      80307-3726
        Boulder Regional
        Emergency Telephone Svc
7916649 Authority                          c/o William D. McCaa         P. O. Box 3726                                  Boulder          CO      80307-3726
        Boulder Regional
        Emergency Telephone Svc
7913364 Authority                          P. O. Box 3726                                                               Boulder          CO      80307-3726
7916650 Boundary County                    Attn: Auditor                P O Box 419                                     Bonners Ferry    ID      83805
7913365 Boundary County                    P O Box 419                                                                  Bonners Ferry    ID      83805
7916651 Bourbon County                     Attn:Shawn Jacobs            525 High Street                                 Paris            KY      40361
7913366 Bourbon County                     525 High Street                                                              Paris            KY      40361
7916652 Boyd County Treasurer              PO Box 423                                                                   Catlettsburg     KY      41129
7916653 Boyle County                       321 West Main Street                                                         Danville         KY      40422-1848

7913367 Bracken County Fiscal Court P.O. Box 264                                                                        Brooksville      KY      41004

7916654   Bracken County Fiscal Court      RE: 911                      P.O. Box 264                                    Brooksville      KY      41004
7916655   Bradley County                   101 East Cedar Street                                                        Warren           AR      71671
7916656   Bradley County Trustee           1701 Keith Street NW                                                         Cleveland        TN      37311
7916657   Branch County                    Central Dispatch, 911        31 Division Street                              Coldwater        MI      49036


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 10 of 218
                                                                                            Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                   ADDRESS 2                     ADDRESS 2             CITY    STATE    POSTAL CODE   COUNTRY
7913368 Branch County                      31 Division Street                                                                    Coldwater         MI      49036
        Brazoria County Tax
7916658 Assessor-Collector                 PO Box 1586                                                                           Lake Jackson      TX      77566
7916659 Brazos County                      Emergency Communication District      P.O. Box 911                                    Bryan             TX      77806

          Brazos County Emergency
7913369   Communications District          P.O. Box 911                                                                          Bryan             TX      77806
7916660   Breathitt County E911            1137 Main Street                                                                      Jackson           KY      41339
7916661   Breathitt County Sheriff         1137 Main St                                                                          Jackson           KY      41339
          Breckinridge County
7916662   Treasurer                        PO Box 607                                                                            Hardinsburg       KY      40143
          Brentwood MO Generic
          License Tax Business
7916663   Remittance Form                  2348 South Brentwood Boulevard                                                        Brentwood         MO      63144
7916664   Brooks County 911                Brooks County Commissioners           610 Highland Street                             Quitman           GA      31643
7913370   Brooks County 911                610 Highland Street                                                                   Quitman           GA      31643
          Brooks County Board of
7916665   Commissioners                    P.O. Box 272                                                                          Quitman           GA      31643
7916666   Broome County                    Treasurer                             Post Office Box 1766                            Binghamton        NY      13902
7913371   Broome County                    Post Office Box 1766                                                                  Binghamton        NY      13902
          Broward County Tax
7913372   Collection                       115 S Andrews Avenue                                                                  Fort Lauderdale   FL      33301-1895
          Broward County Tax
7916667   Collector                        115 S. Andrews Ave. Room 111                                                          Fort Lauderdale   FL      33301-1801
7916668   Brown County                     P.O. Box 23600                                                                        Green Bay         WI      54305-3600
7913373   Brown County E911                148 West 4th Street                                                                   Ainsworth         NE      69210
          Brown County NE Generic
          E911 Remittance Form -
7916669   Lines                            148 West 4th Street                                                                   Ainsworth         NE      69210
7913374   Bryan County                     P.O. Box 1789                                                                         Durant            OK      74702
7913375   Bryan County 911                 402 W. Evergreen                                                                      Durant            OK      74701
7916670   Bryan County 911                 Attn: County Clerk                    402 W. Evergreen                                Durant            OK      74701
7916671   Bryan County 911 Fund            Attn: County Clerk                    P.O. Box 1789                                   Durant            OK      74702
          Budget & Fiscal Services
7916672   Department                       Budget & Fiscal Services Department   P.O. Box 360                                    Jefferson City    MO      65102-0360

7913376 Bullitt County Fiscal Court        P.O. Box 768                                                                          Shepherdsville    KY      40165


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 11 of 218
                                                                                     Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7916673 Bullitt County Fiscal Court        ATTN: Kim Shaw               P.O. Box 768                                    Shepherdsville   KY      40165
7916674 Bulloch County 911                 115 North Main Street                                                        Statesboro       GA      30459
        Bulloch County Public
7916675 Safety Division                    17245 highway 301 North                                                      Statesboro       GA      30458
        Burbank Utility Users Tax
7916676 Remittance Form - Voip             275 East Olive Avenue                                                        Burbank          CA      91502-9150
        Burien WA Utility Tax
7916677 Return                             400 SW 152nd Street          Suite 300                                       Burien           WA      98166
7916678 Burke County 911                   P.O. Box 89                                                                  Waynesboro       GA      30830
        Burke County of Tax
7916679 Commissioner                       PO Box 89                                                                    Waynesboro       GA      30830
7916680 Burnett County                     7410 County Road K                                                           Siren            WI      54872
        Butler County E911
7916681 Dispatch                           PO Box 626                                                                   Morgantown       KY      42261
7916682 Butler County Treasurer            100 North Main                                                               Poplar Bluff     MO      63901

7913377 Butler County Treasurer            100 North Main               Courthouse, Room 103                            Poplar Bluff     MO      63901
7916683 Butts County                       625 West Third St            Suite 17                                        Jackson          GA      30233
        Caddo County
7916684 Commissioner's Office              P.O. Box 687                                                                 Anadarko         OK      73005
        Caddo Parish
7913378 Communications                     1144 Texas Avenue                                                            Shreveport       LA      71101-3343
        Caddo Parish
        Communications District
7913379 Number One                         1144 Texas Avenue                                                            Shreveport       LA      71101
        Caddo Parish
        Communications District
7916686 Number One                         Attn: Martha Carter          1144 Texas Avenue                               Shreveport       LA      71101
        Caddo Shreveport Sales and
7916687 Use Tax Commission                 P.O. Box 104                                                                 Shreveport       LA      71161
        Caddo-Shreveport Sales and
7916688 Use Tax Commission                 PO BOX 104                                                                   Shreveport       LA      71161-0104

        Calabasas Utility UsersTax
7916689 Remittance Form - VoIP             100 Civic Center Way                                                         Calabasas        CA      91302



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 12 of 218
                                                                                      Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Calcasieu Parish
7916690 Communications District            P.O. Drawer 49                                                               Lake Charles      LA      70602-0049
        Calcasieu Parish LA Generic
        E911 Business Remittance
7916691 Form - Lines                       911 Hodges St                P.O. Bo 49                                      Lake Charles      LA      70602
        Calcasieu Parish Public
        Safety Communications
7913380 District                           911 Hodges St                P.O. Box 49                                     Lake Charles      LA      70602
        Calcasieu Parish Sales and
7913381 Use Tax Department                 P.O. Drawer 2050                                                             Lake Charles      LA      70602-2050
        Calcasieu Parish School
7916692 Board                              P.O. Drawer 2050                                                             Lake Charles      LA      70602-2050
        Calcasieu Parish School
7916693 Board                              Post Office Drawer 2050                                                      Lake Charles      LA      70602-2050
7916694 Caldwell Parish 911                P.O. Box 1737                                                                Columbia          LA      71418
                                                                        1702 Noble Street, Suite
7916696   Calhoun County                   Attn: Barry Robertson        107                                             Anniston          AL      36201
7913383   Calhoun County                   PO Box 226                                                                   Morgan            GA      31766
7913382   Calhoun County                   1702 Noble Street            Suite107                                        Anniston          AL      36201
7916695   Calhoun County                   Commissioner of Licenses     1702 Noble Street             Suite107          Anniston          AL      36201
7916697   Calhoun County 911               P.O. Box 226                                                                 Morgan            GA      39866
7916698   Calhoun County ECD               P O Box 1093                                                                 Port Lavaca       TX      77979

7916699 Calhoun County Treasurer           315 West Green Street                                                        Marshall          MI      49068

        Calhoun Cty 911 Emergency
7916700 Communications District   P.O. Box 1093                                                                         Port Lavaca       TX      77979

        California Department of
7916701 Tax & Fee Administration           PO 942879                                                                    Sacramento        CA      94279-6086

        California Department of
7913384 Tax and Fee Administration P.O. Box 942879                                                                      Sacramento        CA      94279-6091
        California Public Utilities
7913385 Commission                  505 Van Ness Avenue                 Fiscal Office                                   San Francisco     CA      94102-3214




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 13 of 218
                                                                                          Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                    ADDRESS 1              ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE     COUNTRY

          California State, Local, and
          District Sales and Use Tax
7916703   Return (Default Form)            445 12th Street, S.W               Room 6- A224                                    Washington        DC      20554
          California, Bradbury City
7916704   Utility User Tax                 600 Winston Ave                                                                    Bradbury          CA      91010
7913386   Callaway County                  10 E. 5th Street                                                                   Fulton            MO      65251
7916705   Callaway County E911             County Treasurer                   10 E. 5th Street                                Fulton            MO      65251

7913387 Callaway County Treasurer          10 East 5th St.                                                                    Fulton            MO      65251

7916706 Callaway County Treasurer          Marcha Chism                       10 East 5th St.                                 Fulton            MO      65251
7913388 Camden County                      1 Court Circle                     Suite 3                                         Camdenton         MO      65020
7916707 Camden County                      Attn: Treasurer                    1 Court Circle             Suite 3              Camdenton         MO      65020
7916708 Camden County 911                  Camden County Finance Department   P.O. Box 99                                     Woodbine          GA      31569
7913389 Camden County 911                  P.O. Box 99                                                                        Woodbine          GA      31569
        Camden County Board of
7913390 Commissioners                      P.O. Box 99                                                                        Woodbine          GA      31569
7916709 Cameron County ECD                 501 Camelot Drive                                                                  Harlingen         TX      78550

        Cameron County Emergency
7913391 Communications District            501 Camelot Drive                                                                  Harlingen         TX      78550
        Cameron Parish
7916710 Communications District            PO Box 1280                                                                        Cameron           LA      70631
7916711 Campbell County                    Treasurer                          P.O. Box 1027                                   Gillette          WY      82717-1027
7913392 Campbell County                    P.O. Box 1027                                                                      Gillette          WY      82717-1027
7916712 Campbell County                    PO Box 72                                                                          Jacksboro         TN      37757
7913393 Campbell County E911               1098 Monmouth Street                                                               Newport           KY      41071
        CAN Federal - National
        Contribution Regime (NCR)
7916713 (Default Form)                     445 12th Street, S.W               Room 6- A224                                    Washington        DC      20554
        CAN Goods and Services
        Tax/Harmonized Sales
7916714 Tax(GST/HST) Return                P.O. Box 20004 STN A                                                               Sudbury           ON      P3A 6B4        Canada
7913394 Canada Revenue Agency              P.O. Box 20004 STN A                                                               Sudbury           ON      P3A 6B4        Canada
7916715 Canyon County Auditor              Attn: Noel Hales                   1115 Albany                                     Caldwell          ID      83605
7913395 Canyon County Auditor              1115 Albany                                                                        Caldwell          ID      83605


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 14 of 218
                                                                                          Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                   ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7913396 Cape Girardeau County 911 1 Barton Square                           Suite 102                                       Jackson          MO      63755

7913397 Cape Girardeau County 911          Po 617                                                                           Jackson          MO      63755
        Capital Area Emergency
7916716 Communications District            6800 Burleson Rd                                                                 Austin           TX      78744
        Capital Area Emergency
7916717 Communications District            6800 Burleson Rd, Bldg 310       Suite 165                                       Austin           TX      78744
7916718 Carbon County                      Treasurer                        P.O. Box 6                                      Rawlins          WY      82301-0006
7913398 Carbon County                      P.O. Box 6                                                                       Rawlins          WY      82301-0006
7916719 Carroll County                     Susan Mabry                      423 College Street                              Carrollton       GA      30132
7916720 Carroll County                     Attn Chancery Clerk              P.O. Box 60                                     Carrollton       MS      38917
7913400 Carroll County                     896 Newnan Road                                                                  Carrollton       GA      30117
7916721 Carroll County                     Board of Commissioners           896 Newnan Road                                 Carrollton       GA      30117
7913399 Carroll County                     P.O. Box 60                                                                      Carrollton       MS      38917

7916722 Carroll County Fiscal Court        440 Main Street                  2nd Floor Courthouse                            Carrollton       KY      41008-1086
7916723 Carroll County Treasurer           210 W Church Street                                                              Berryville       AR      72616
        Carrollton-Farmers Branch
7916724 ISD                                PO BOX 110611                                                                    Carrollton       TX      75011-0611
7913401 Carson City Treasurer              201 North Carson St              Ste 5                                           Carson City      NV      89701

7916726 Carson City Treasurer              Treasurer                        201 North Carson Street #5                      Carson City      NV      89701
7916725 Carson City Treasurer              201 North Carson St                                                              Carson City      NV      89701

7913402 Carter County E911 Office          107 1st Avenue SW                                                                Ardmore          OK      73401

7916727 Carter County E911 Office          Attn: Shelly Stahlbusch          107 1st Avenue SW                               Ardmore          OK      73401

7916728 Carter County E911 Office          25 A St NW                       Annex #1                                        Ardmore          OK      73401

7916729 Carter County Fiscal Court         300 W. Main Street - Room 227                                                    Grayson          KY      41143

7916730   Casey County Fiscal Court        PO Box 306                                                                       Liberty          KY      42539
7913403   CASF                             CASF/Fiscal Office (Room 3000)   505 Van Ness Avenue                             San Francisco    CA      94102
7916731   CASF                             CASF/Fiscal Office (Room 3000)                                                   San Francisco    CA      94102
7916732   Cass County                      Board of Commissioners           120 North Broadway            Suite 113         Cassopolis       MI      49031


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                             Page 15 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                   ADDRESS 1          ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY
7916733   Cass County                      P.O. Box 2806                                                                 Fargo              ND      58108
7913404   Cass County                      120 North Broadway            Suite 113                                       Cassopolis         MI      49031
7916734   Cass County Treasurer            Post Office Box 2806                                                          Fargo              ND      58108
7913405   Cass County Treasurer            P.O. Box 2806                                                                 Fargo              ND      58108
          CASS County, MI County - E-
          911 Technical Charge
7916735   (Default Form)                   445 12th Street, S.W          Room 6- A224                                    Washington         DC      20554
          Castle Rock Sales Tax
7916736   Return                           P.O. Box 17906                                                                Denver             CO      80217
          Catahoula Parish
7916737   Communications District          P.O. Box 354                                                                  Harrisonburg       LA      71340
          Catahoula Parish Sales Tax
7916738   Fund                             Attn: Sales & Use Tax Dept.   Post Office Box 250                             Vidalia            LA      71373
          Catahoula Parish Sales Tax
7913406   Fund                             Post Office Box 250                                                           Vidalia            LA      71373
          Catoosa County Board of
7916739   Commissioners                    E911                          800 Lafayette Street                            Ringgold           GA      30736
          Catoosa County Board of
7913407   Commissioners                    800 Lafayette Street                                                          Ringgold           GA      30736
          Catoosa County
7916740   Government                       Attn: Finance Department      800 Lafayette Street                            Ringgold           GA      30736
          Cattaraugus County
7916741   Treasurer                        303 Court Street                                                              Little Valley      NY      14755
          Cayuga County 911
7916742   Administration                   7445 County House Rd                                                          Auburn             NY      13021
                                                                         County Office Bldg, 5th
7916743 Cayuga County E911                 160 Genessee St               Floor                                           Auburn             NY      13021
                                                                         County Office Bldg, 5th
7913408 Cayuga County Treasurer            160 Genessee St               Floor                                           Auburn             NY      13021

7916744 Centennial Sales Tax Return        P.O. Box 17383                                                                Denver             CO      80217-0383
7916745 Cerro Gordo County                 911 Service Board             220 North Washington                            Mason City         IA      50401-3254
7913409 Cerro Gordo County                 220 North Washington                                                          Mason City         IA      50401-3254
7916746 Chaffee County                     P.O. Box 1465                                                                 Salida             CO      81201
        Chaffee County E911
7913410 Authority                          P.O. Box 1465                                                                 Salida             CO      81201
7913411 Charleston County                  4045 Bridge View Drive        Suite B353                                      North Charleston   SC      29405-7464


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 16 of 218
                                                                                        Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                  ADDRESS 1              ADDRESS 2                     ADDRESS 2             CITY         STATE    POSTAL CODE   COUNTRY

7916747 Charleston County                  Consolidated 9-1-1 Center        4045 Bridge View Drive      Suite B353          North Charleston       SC      29405-7464
                                                                            8500 Palmetto
7912357 Charleston County 911              Consolidated 9-1-1 Center/EOC    Commerce Parkway                                North Charleston       SC      29456
7916748 Charleston County 911              8500 Palmetto Commerce Parkway                                                   North Charleston       SC      29456

7916749 Charlotte Co Tax Collector         18500 Murdock Circle                                                             Port Charlotte         FL      33948
        Chatham Co. Finance
7912358 Department                         P.O. Box 9297                                                                    Savannah               GA      31412
7916750 Chatham County                     Att: 911                         P.O. Box 9297                                   Savannah               GA      31412
        Chatham County Finance
7916751 Department                         Attn: Read DeHaven               P.O. Box 9297                                   Savannah               GA      31412
        Chatham County Tax
7916752 Commissioner                       PO Box 117037                                                                    Atlanta                GA      30368-7037

7916753   Chattanooga City Treasurer       PO Box 191                                                                       Chattanooga            TN      37401-0191
7916754   Chattooga County                 Post Office Box 211                                                              Summerville            GA      30747
7912359   Chautauqua County                3 North Erie St.                                                                 Mayville               NY      14757
7916755   Chautauqua County                Department of Finance            3 North Erie St.                                Mayville               NY      14757
7912360   CHCF-A                           P O Box 45118                                                                    San Francisco          CA      94145-0118
7912361   CHCF-B                           P O Box 45121                                                                    San Francisco          CA      94145-0121

7916756 Chemung County Treasurer 320 East Market Street                                                                     Elmira                 NY      14902-0588

7916757   Chenango County Treasurer        5 Court Street                                                                   Norwich                NY      13815
7912362   Cherokee County                  110 Railroad Avenue                                                              Gaffney                SC      29340
7916758   Cherokee County 911              110 Railroad Avenue                                                              Gaffney                SC      29340
7912363   Cherokee County E911             914 South College Avenue         Ste 911                                         Tahlequah              OK      74464
                                                                            914 South College
7916759 Cherokee County E911               Attn: Darryl Maggard             Avenue                      Ste 911             Tahlequah              OK      74464
7916760 Cherokee County E-911              150 Chattin Drive                                                                Canton                 GA      30115
        Cherokee County Tax
7916761 Collector                          2780 Marietta Hwy                                                                Canton                 GA      30114
7912364 Cherry Hills Village               2450 East Quincy Avenue                                                          Cherry Hills Village   CO      80113
7916762 Chesapeake City                    PO Box 16495                                                                     Chesapeake             VA      23328-6495
7916763 Chester County Trustee             P.O. Box 386                                                                     Henderson              TN      38340




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 17 of 218
                                                                                      Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                  ADDRESS 1             ADDRESS 2                     ADDRESS 2               CITY    STATE    POSTAL CODE   COUNTRY

7916764 Chesterfield County E911           ATTN: Kevin Thurman             109 Scotch Road                                   Chesterfield     SC       29709

7912365 Chesterfield County E911           109 Scotch Road                                                                   Chesterfield     SC       29709
        Chesterfield County
7912366 Treasurer                          PO Box 124                                                                        Chesterfield     VA       23832-0908
        Chesterfield MO Generic
        License Tax Residential
7916765 Remittance Form                    690 Chesterfield Parkway West                                                     Chesterfield     MO       63017-0670
        Chicago Department of
7916766 Finance                            Tax Division                    333 South State Street     DePaul Center Room 300 Chicago          IL       60604
        Chicago Department of
7916767 Revenue                            22149 Network Place                                                               Chicago          IL       60673-1221

        Chicago Emergency
        Telephone System
        Surcharge - 2908 Landline
7916768 Service (Default Form)             445 12th Street, S.W            Room 6- A224                                      Washington       DC       20554

          Chicago Personal Property
          Lease/Rental Transaction
7916769   Tax - 7550 (Default Form)        445 12th Street, S.W            Room 6- A224                                      Washington       DC       20554
7912367   Chickasaw County E911            132 Lancaster Circle                                                              Houston          MS       38851
7916770   Chickasaw County E911            Attn: Chancery Clerk            132 Lancaster Circle                              Houston          MS       38851
7916771   Chicot County Treasurer          108 North Main Street                                                             Lake Village     AR       71653
7916772   Choctaw County Clerk             300 East Duke Street                                                              Hugo             OK       74743
7912368   Choctaw County E911              P.O. Box 250                                                                      Ackerman         MS       39735
7916773   Choctaw County E911              Board of Supervisors            P.O. Box 250                                      Ackerman         MS       39735
7912369   Christian County                 521 Weber Street                                                                  Hopkinsville     KY       42240
7916774   Christian County                 Treasurer's Office              521 Weber Street                                  Hopkinsville     KY       42240
7916775   Christiansburg Town              100 East Main Street                                                              Christiansburg   VA       24073-3029
7916776   Churchill County                 155 North Taylor Street         Suite 110                                         Fallon           NV       89406-2748
          City & County of Denver                                          201 West Colfax Ave.,
7912370   Manager of Finance               Treasury Division               Dpt. 1010                                         Denver           CO       80217-0420
          City and County of
7912371   Broomfield                       One DesCombes Drive                                                               Broomfield       CO       80020



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 18 of 218
                                                                                                  Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                        ADDRESS 2                     ADDRESS 2                 CITY    STATE    POSTAL CODE   COUNTRY
        City and County of
7916778 Broomfield                         PO Box 407                                                                                      Broomfield       CO      80038-0407
        City and County of
7916777 Broomfield                         ATTN: Finance                              One DesCombes Drive                                  Broomfield       CO      80020

7916779 City and County of Denver          Department of Finance, Treasury Division   P.O. Box 660860                                      Dallas           TX      75266-0860

7912372 City and County of Denver          P.O. Box 660860                                                                                 Dallas           TX      75266-0860
                                                                                                                  650 South King Street,
7916780 City and County of Honolulu Department of Budget and Fiscal Services          Administration Fiscal       4th Floor                Honolulu         HI      96813
                                                                                      650 South King Street,
7912373   City and County of Honolulu      Administration Fiscal                      4th Floor                                            Honolulu         HI      96813
7916781   City Clerk                       1 Municipal Plaza                          Suite 1                                              Beacon           NY      12508
7916782   City Clerk                       Revenue Department                         P.O. Box 552                                         Alexander City   AL      35011-0552
7916783   City Clerk of Bartlesville       401 S Johnstone Ave                                                                             Bartlesville     OK      74003
7916784   City Collector                   501 Vine Street                                                                                 Poplar Bluff     MO      63901
7916785   City Hall                        342 Central Ave.                                                                                Dunkirk          NY      14048
7916786   City Hall                        61 Church Street                                                                                Amsterdam        NY      12010
7916787   City Hall - King City            212 South Vanverhurst                                                                           King City        CA      93930
7916788   City of Abbott                   PO Box 44                                                                                       Abbott           TX      76621
7912375   City of Abbott                   PO Box 44                                  210 E. Walnut                                        Abbott           TX      76621
7916789   City of Aberdeen                 Finance Department                         200 East Market Street                               Aberdeen         WA      98520-5207
7912376   City of Aberdeen                 200 East Market Street                                                                          Aberdeen         WA      98520-5242
7916790   City of Abilene                  555 Walnut Street                          Room 211                                             Abilene          TX      79601
7912377   City of Abilene                  555 Walnut                                 Room 211                                             Abilene          TX      79601
7912378   City of Acworth                  4415 Senator Russell Avenue                                                                     Acworth          GA      30101
                                                                                      4415 Senator Russell
7916791 City of Acworth                    Attn: City Tax Collector                   Avenue                                               Acworth          GA      30101
7912379 City of Acworth 911                2529 J.O. Stephenson Avenue                                                                     Kennesaw         GA      30144
                                                                                      2529 J.O. Stephenson
7916792   City of Acworth 911              c/o City of Kennesaw                       Avenue                                               Kennesaw         GA      30144
7916793   City of Ada                      Attn: Finance Department                   231 South Townsend                                   Ada              OK      74820-6443
7916794   City of Ada                      231 South Townsend St.                                                                          Ada              OK      74820
7916795   City of Adrian                   PO Box 246                                                                                      Adrian           MO      64720-0246
7916796   City of Advance                  PO Box 348                                                                                      Advance          MO      63730
7916797   City of Afton                    PO Box 25                                                                                       Afton            OK      74331




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 19 of 218
                                                                                                  Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                      ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
          City of AIKEN, SC Local -
          License Tax NF (Default
7916798   Form)                            445 12th Street, S.W                     Room 6- A224                                    Washington       DC      20554
7912380   City of Airway Heights           1208 South Lundstrom                                                                     Airway Heights   WA      99001
7916799   City of Airway Heights           Finance Department                       1208 South Lundstrom                            Airway Heights   WA      99001
7916800   City of Akron                    Attn: Daniel P. Borchert                 21 Main St                                      Akron            NY      14001
7912381   City of Akron                    21 Main St                                                                               Akron            NY      14001
7916801   City of Alabaster                Department # CS#1                        P.O. Box 830525                                 Birmingham       AL      35283
7916802   City of Alabaster                PO Box 830525                                                                            Birmingham       AL      35283
7912382   City of Alabaster                PO Box 830525                            Dept. CS#1                                      Birmingham       AL      35283
7912384   City of Alameda                  2263 Santa Clara Avenue                                                                  Alameda          CA      94501

7916804 City of Alameda                    Finance Department                       2263 Santa Clara Avenue                         Alameda          CA      94501

7916803   City of Alameda                  Attn: Jill Keimach                       2263 Santa Clara Avenue Room 22                 Alameda          CA      94501
7912383   City of Alameda                  2263 Santa Clara Avenue                  Room 22                                         Alameda          CA      94501
7916805   City of Alamo                    420 N. Tower Road                                                                        Alamo            TX      78516
7912385   City of Alamo Heights            6116 Broadway                                                                            San Antonio      TX      78209
7916806   City of Alamo Heights            Attn: City Manager                       6116 Broadway                                   San Antonio      TX      78209
7916808   City of Alamosa                  Finance Department                       P.O. Box 419                                    Alamosa          CO      81101
7912386   CIty of Alamosa                  P.O. Box 419                                                                             Alamosa          CO      81101
7912388   City of Albany                   PO Box 3248                                                                              Albany           TX      76430-0595
7916813   City of Albany                   24 Eagle St.                             City Hall Rm 109                                Albany           NY      12207
7912389   City of Albany                   1000 San Pablo Avenue                                                                    Albany           CA      94706
7916810   City of Albany                   ATTN: Finance Department                 PO Box 3248                                     Albany           TX      76430-0595
7916809   City of Albany                   ATTN: Accounts Receivable                1000 San Pablo Ave                              Albany           CA      94706-2295

7916811   City of Albany                   Finance and Administrative Services      1000 San Pablo Avenue                           Albany           CA      94706
7916812   City of Albany                   222 Pine Avenue                                                                          Albany           GA      31701
7916814   City of Aledo                    Attn: Ken Pfeifer                        P.O. Box 1                                      Aledo            TX      76008
7912390   City of Aledo                    P.O. Box 1                                                                               Aledo            TX      76008
7912391   City of Alexander City           P.O. Box 552                                                                             Alexander City   AL      35011-0552
7912394   City of Alexandria               PO Box 34939 (Miscellaneous Tax)                                                         Alexandria       VA      22334-0939
7916816   City of Alexandria               PO Box 34842                                                                             Alexandria       VA      22334-0842
7912393   City of Alexandria               City of Alexandria - Miscellaneous Tax   P O Box 34939                                   Alexandria       VA      22334-0939
7916815   City of Alexandria               Attn: Miscellaneous Tax                  P.O. Box 34939                                  Alexandria       VA      22334-0939
7912392   City of Alexandria               P.O. Box 34939                                                                           Alexandria       VA      22334-0939


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 20 of 218
                                                                                   Exhibit D
                                                                       Taxing Authorities Service List
                                                                         Served via First Class Mail


MMLID               NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY    STATE    POSTAL CODE   COUNTRY
7916817   City of Algona                  402 Warde Street                                                           Algona          WA      98001
7912396   City of Alhambra                111 South First Street                                                     Alhambra        CA      91801
7916818   City of Alhambra                Attn: Tara Schultz         111 S 1st Street                                Alhambra        CA      91801
7912395   City of Alhambra                111 S 1st Street                                                           Alhambra        CA      91801
7916819   City of Alice                   ATTN: Tina Reyes           P.O.Box 3229                                    Alice           TX      78333
7912397   City of Alice                   P.O.Box 3229                                                               Alice           TX      78333
7916820   City of Allen                   Finance Department         One Butler Circle                               Allen           TX      75013
7912398   City of Allen                   One Butler Circle                                                          Allen           TX      75013
7916822   City of Alpharetta              PO Box 117022                                                              Atlanta         GA      30368-7022
7916821   City of Alpharetta              Attn: Finance Department   2 Park Plaza                                    Alpharetta      GA      30009
7912399   City of Alpharetta              2 Park Plaza                                                               Alpharetta      GA      30009
7912400   City of Alpine                  100 N. 13th                                                                Alpine          TX      79830
7916823   City of Alpine                  C/O City Secretary         100 N. 13th                                     Alpine          TX      79830
7916824   City of Alton                   509 S. Alton Blvd.                                                         Alton           TX      78573
7916825   City of Alva                    415 4th                                                                    Alva            OK      73717
7916826   City of Alvarado                104 West College                                                           Alvarado        TX      76009
7912401   City of Alvin                   216 West Sealy Street                                                      Alvin           TX      77511
7916827   City of Alvin                   Attn: Florence Chapa       216 West Sealy Street                           Alvin           TX      77511
7916828   City of Amarillo                P.O. Box 1971                                                              Amarillo        TX      79105-1971
7916829   City of Americus                Attn: Clerk & Treasurer    101 West Lamar                                  Americus        GA      31709
7912402   City of Americus                101 West Lamar                                                             Americus        GA      31709
7912403   City of Ames                    PO Box 8094                                                                Ames            TX      77575
7916830   City of Ames                    Lillie Bernard             PO Box 8094                                     Ames            TX      77575
7916831   City of Anacortes               P.O. Box 410                                                               Anacortes       WA      98221
7916832   City of Anadarko                P.O. Box 647                                                               Anadarko        OK      73005
7912405   City of Andersonville           114 Church Street                                                          Andersonville   GA      31711
7916833   City of Andersonville           Attn: City Clerk           114 Church Street                               Andersonville   GA      31711
7916834   City of Andrews                 111 Logsdon                                                                Andrews         TX      79714
7916835   City of Angleton                Attn: Finance Department   121 S. Velasco                                  Angleton        TX      77515
7912406   City of Angleton                121 S. Velasco                                                             Angleton        TX      77515
7916836   City of Angus                   6008 S. I H45 West                                                         Corsicana       TX      75109
7916837   City of Anna                    P.O. Box 776               101 N. Powell Pkwy                              Anna            TX      75409
7916838   City of Annetta North           P.O. Box 1238                                                              Aledo           TX      76008
7912407   City of Anniston                P.O. Box 935145                                                            Atlanta         GA      31193-5145
7916839   City of Anson                   1301 Commercial Ave                                                        Anson           TX      79501
7916841   City of Antlers                 100 SE 2nd                                                                 Antlers         OK      74523
7916840   City of Antlers                 Attn: City Clerk           100 SE 2nd St                                   Antlers         OK      74523


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                    Page 21 of 218
                                                                                        Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1              ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7916842 City of Aransas Pass                Attn: Tax Assessor-Collector     PO Box 2000                                     Aransas Pass     TX      78335-2000
7916843 City of Aransas Pass                144 E. Goodnight                 PO BOX 200                                      Aransas Pass     TX      78335-2000
                                                                             600 West Cleveland
7916844 City of Aransas Pass, TX            City Finance Department          Blvd.                                           Aransas Pass     TX      78335-2000
7916845 City of Arcadia                     Attn: Shannon Huang              PO Box 60021                                    Arcadia          CA      91066-6021
7912409 City of Arcadia                     240 West Huntington Drive                                                        Arcadia          CA      91007
7912408 City of Arcadia                     PO Box 60021                                                                     Arcadia          CA      91066-6021
7916846 City of Arcata                      736 "F" Street                                                                   Arcata           CA      95521
7916847 City of Archer City                 P.O.Box 367                                                                      Archer City      TX      76351
7916848 City of Arcola                      13222 Highway 6                                                                  Arcola           TX      77583
7916849 City of Ardmore                     Attn: Shelley Bearden            P.O. Box 249                                    Ardmore          OK      73402
7912410 City of Ardmore                     P.O. Box 249                                                                     Ardmore          OK      73402
7916850 City of Argyle                      P O Box 609                                                                      Argyle           TX      76226
7916851 City of Arlington                   ATTN: Finance Dept.              238 N. Olympic Ave.                             Arlington        WA      98223
7916852 City of Arlington                   MS63-082P.O. Box 90231                                                           Arlington        TX      76004-0231
7912411 City of Arlington                   238 N Olympic Ave                                                                Arlington        WA      98223
7916853 City of Arnold                      Attn: Mastt Unrein               2101 Jeffco Blvd.                               Arnold           MO      63010
7912412 City of Arnold                      2101 Jeffco Blvd.                                                                Arnold           MO      63010
7916854 City of Arp                         PO Drawer 68                                                                     Arp              TX      75750
7916856 City of Arvada                      Tax & Audit Division             8101 Ralston Road                               Arvada           CO      80001-8101
7916855 City of Arvada                      Tax and Audit Division           P.O. Box 8101                                   Arvada           CO      80001-8101
7912413 City of Arvada                      8101 Ralston Road                                                                Arvada           CO      80001-8101
7916857 City of Ash Grove                   PO Box 235                                                                       Ash Grove        MO      65604
7916858 City of Asherton                    PO Box 450                                                                       Asherton         TX      78827
7912414 City of Aspen                       P.O. Box 912513                                                                  Denver           CO      80291-2513
7916859 City of Aspen                       Finance Department               P.O. Box 912513                                 Denver           CO      80291-2513
7916861 City of Athens                      815 North Jackson Street                                                         Athens           TN      37303
7916860 City of Athens                      508 E. Tyler                                                                     Athens           TX      75751
7916862 City of Athens                      P.O.Box 1748                                                                     Athens           GA      30603
7912417 City of Atlanta                     P.O. Box 932053                                                                  Atlanta          GA      31193-2053
7916864 City of Atlanta                     General Billing Administration   P.O. Box 932053                                 Atlanta          GA      31193-2053
7912415 City of Atlanta                     55 Trinity Avenue                Suite 1350                                      Atlanta          GA      30303
7916863 City of Atlanta                     E-911 VoIP City of Atlanta       55 Trinity Avenue          Suite 1350           Atlanta          GA      30303
7912416 City of Atlanta                     55 Trinity Avenue SW             Suite 135                                       Atlanta          GA      30335
7916865 City of Atlanta                     PO Box 669                                                                       Atlanta          TX      75551
        City of Atlanta/Office of
7916866 Revenue                             General Billing Administration   55 Trinity Avenue          Suite 1350           Atlanta          GA      30303


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                          Page 22 of 218
                                                                                       Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID               NAME                                  ADDRESS 1               ADDRESS 2                     ADDRESS 2             CITY      STATE    POSTAL CODE   COUNTRY
7916867   City of Atoka                   PO Box 900                                                                        Atoka               OK      74525
7916868   City of Aubrey                  Attn; Nancy Downes                107 S. Main St.                                 Aubrey              TX      76227
7912418   City of Aubrey                  107 S. Main St.                                                                   Aubrey              TX      76227
7912419   City of Auburn                  144 Tichenor Avenue               Suite 6                                         Auburn              AL      36830
7916869   City of Auburn                  25 W Main St                                                                      Auburn              WA      98001-4998
7912421   City of Auburn                  P.O. Drawer 1059                                                                  Auburn              GA      30011
7912420   City of Auburn                  25 West Main Street                                                               Auburn              WA      98001
          City of Auburn, Alabama Tax
7916870   Report                          144 Tichenor Avenue               Suite 6                                         Auburn              AL      36830
7916871   City of Auburn, WA              Finance Department                25 West Main Street                             Auburn              WA      98001
7916872   City of Augusta                 Attn: Accounting Department       535 Telfair Street         Suite 800            Augusta             GA      30901
7912422   City of Augusta                 535 Telfair Street                Suite 800                                       Augusta             GA      30901
7912424   City of Aurora                  303 Derting Rd.                                                                   Aurora              TX      76078
7916874   City of Aurora                  PO Box 30                                                                         Aurora              MO      65605

7916873   City of Aurora                  Attn: Cashiers Office             15151 E. Alameda Pkwy Ste 1100                  Aurora              CO      80012
7912423   City of Aurora                  15151 East Alameda Parkway        Suite 1100                                      Aurora              CO      80012
7916875   City of Aurora                  PO Box 913200                                                                     Denver              CO      80291-3200
7912425   City of Aurora E911             P.O. Box 30                                                                       Aurora              MO      65605-1596
7912426   City of Aurora Tax              P.O. Box 913200                                                                   Denver              CO      80291-3200
7912427   City of Austell                 2716 Broad Street, SW                                                             Austell             GA      30106
7916876   City of Austell                 Attn: Denise Soesbee, City Hall   2716 Broad Street                               Austell             GA      30106
          City of Austin Telecom. &
7912428   Regulatory Affairs              PO Box 1088                                                                       Austin              TX      78767
7916877   City of Avondale Estates        21 North Avondale Plaza                                                           Avondale Estates    GA      30002
7916878   City of Azle                    Attn: City Secretary              613 SE Parkway                                  Azle                TX      76020
7912429   City of Azle                    613 SE Parkway                                                                    Azle                TX      76020
7916879   City of Bainbridge              P.O. Box 946                                                                      Bainbridge          GA      31717
7916880   City of Bainbridge Island       280 Madison Avenue N                                                              Bainbridge Island   WA      98110-1812
7912430   City of Bainbridge Island       280 Madison Avenue North                                                          Bainbridge Island   WA      98110-1812
7916881   City of Balch Springs           13503 Alexander Rd                                                                Balch Springs       TX      75181
7916882   City of Balcones Heights        3300 Hillcrest Dr.                                                                Balcones            TX      78201
                                                                            14403 East Pacific
7916883   City of Baldwin Park            Finance Department                Avenue                                          Baldwin Park        CA      91706
7912431   City of Baldwin Park            14403 E Pacific Avenue                                                            Baldwin Park        CA      91706
7912432   City of Baldwin Park            14403 East Pacific Avenue                                                         Baldwin Park        CA      91706
7916884   City of Ballinger               P. O. Box 497                                                                     Ballinger           TX      76821


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                           Page 23 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                 NAME                                ADDRESS 1             ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7916885   City of Ballwin                 Glenda Loehr                    14811 Manchester Road                           Ballwin          MO      63011-4617
7912433   City of Ballwin                 14811 Manchester Road                                                           Ballwin          MO      63011-4617
7916886   City of Bandera                 P.O. Box 896                                                                    Bandera          TX      78003
7916887   City of Bangs                   P.O. Box 188                                                                    Bangs            TX      76823
7916888   City of Bardstown               214 Nelson County Plaza Drive                                                   Bardstown        KY      40004
7912434   City of Barnesville             109 Forsyth Street                                                              Barnesville      GA      30204
7916889   City of Barnesville             Attn: City Hall                 109 Forsyth Street                              Barnesville      GA      30204
7916890   City of Bartlesville            Attn: City Treasurer            401 S. Johnstone Ave.                           Bartlesville     OK      74003
7912435   City of Bartlesville            401 S. Johnstone Ave.                                                           Bartlesville     OK      74003
7912436   City of Bartlesville Clerk      401 South Johnstone Avenue                                                      Bartlesville     OK      74003
          City of Bartlesville, City
7916891   Clerk                           401 South Johnstone Avenue                                                      Bartlesville     OK      74003
7912437   City of Bartlett                140 West Clark                  P.O. Drawer H                                   Bartlett         TX      76511
7916892   City of Bartlett                C/O Comptroller                 140 West Clark             P.O. Drawer H        Bartlett         TX      76511
7916893   City of Bastrop                 P.O. Box 427                                                                    Bastrop          TX      78602
7912438   City of Batavia                 One Batavia City Centre                                                         Batavia          NY      14020

7916894   City of Batavia                 One Batavia City Centre         One Batavia City Centre                         Batavia          NY      14020
7916895   City of Battle Ground           109 SW 1st Street, Suite 217                                                    Battle Ground    WA      98604
7916896   City of Baxley                  P.O. Box 290                                                                    Baxley           GA      31515
7916897   City of Bay City                Finance Department              1901 Fifth Street                               Bay City         TX      77414
7912439   City of Bay City                1901 Fifth Street                                                               Bay City         TX      77414
7916898   City of Baytown                 2401 Market Street                                                              Baytown          TX      77522
7916899   City of Beasley                 P.O. Box 122                                                                    Beasley          TX      77417
7916900   City of Beattyville             PO Box 307                                                                      Beattyville      KY      41311
7916901   City of Beaumont                550 E. 6th Street                                                               Beaumont         CA      92233
7916902   City of Beaumont                P.O. Box 3827                                                                   Beaumont         TX      77704
7916903   City of Beaverton               Attn: Finance Department        P.O. Box 4755                                   Beaverton        OR      97076-4755
7912440   City of Beaverton               PO Box 4755                                                                     Beaverton        OR      97076
7912441   City of Bedford                 2000 Forest Ridge Drive                                                         Bedford          TX      76021

7916904   City of Bedford                 Attn: Tom Ross                  2000 Forest Ridge Drive                         Bedford          TX      76021
7916905   City of Beeville                400 North Washington St.                                                        Beeville         TX      78102
7916906   City of Bell                    Attn: Accounting Manager        6330 Pine Avenue                                Bell             CA      90201
7912442   City of Bell                    6330 Pine Avenue                                                                Bell             CA      90201
7916907   City of Bella Villa             751 Avenue H                                                                    Bella Villa      MO      63125


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                         Page 24 of 218
                                                                                      Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2              CITY       STATE    POSTAL CODE   COUNTRY

7916908 City of Bellaire                   Attn: Finance Manager          7008 South Rice Avenue                          Bellaire             TX       77401
7912443 City of Bellaire                   7008 South Rice Avenue                                                         Bellaire             TX       77401
        City of Bellefontaine
7912444 Neighbors                          9641 Bellefontaine Road                                                        Bellefontaine NeighborsMO     63137
        City of Bellefontaine
7916909 Neighbors                          Denny Donavan                  9641 Bellefontaine Road                         Bellefontaine NeighborsMO     63137
7912446 City of Bellevue                   1500 Wall Street                                                               Bellevue               NE     68005
7912445 City of Bellevue                   P. O. Box 34372                                                                Seattle                WA     98124-9012
7916910 City of Bellevue                   Lockbox                        P. O. Box 34372                                 Seattle                WA     98124-9012
7912447 City of Bellevue                   P.O. Box 261                   610 Fourth St.                                  Bellevue               TX     76228

7916913 City of Bellflower                 Finance Department - UUT       16600 Civic Center Drive                        Bellflower           CA       90706

7916911 City of Bellflower                 Attn: Tae Rhee                 16600 Civic Center Drive                        Bellflower           CA       90706
7912449 City of Bellflower                 16600 Civic Center Drive                                                       Bellflower           CA       90706

7916912   City of Bellflower               Finance Department             16600 Civic Center Drive                        Bellflower           CA       90706
7916914   City of Bellingham               Finance Director               210 Lottie Street                               Bellingham           WA       98225
7912450   City of Bellingham               210 Lottie Street                                                              Bellingham           WA       98225
7912451   City of Bellmead                 3015 Bellmead Drive                                                            Bellmead             TX       76705
7916915   City of Bellmead                 Attn: City Mgr.                3015 Bellmead Drive                             Bellmead             TX       76705
7916916   City of Bellville                30 South Holland                                                               Bellville            TX       77418
7912452   City of Belton                   506 Main Street                                                                Belton               MO       64012
7916918   City of Belton                   PO Box 120                                                                     Belton               TX       76513
7916917   City of Belton                   ATTN: Finance Department       506 Main Street                                 Belton               MO       64012
7912453   City of Benavides                PO Box R                                                                       Benavides            TX       78341
7916919   City of Benavides                PO Box R                       PO Box R                                        Benavides            TX       78341
7916920   City of Benbrook                 911 Winscott Road                                                              Benbrook             TX       76126
7916921   City of Benicia                  Finance Department             P.O. Box 398502                                 San Francisco        CA       94139-8502
7916922   City of Benicia                  PO Box 398502                                                                  San Francisco        CA       94139-8502
7916924   City of Berkeley                 Finance Director               8425 Airport Rd                                 Berkeley             MO       63134
7912456   City of Berkeley                 1947 Center Street                                                             Berkeley             CA       94704
7912455   City of Berkeley                 8425 Airport Rd                                                                Berkeley             MO       63134
7916923   City of Berkeley                 Attn: Finance Dir.             2180 Milvia Street          3rd Floor           Berkeley             CA       94704
7912454   City of Berkeley                 2180 Milvia Street             3rd Floor                                       Berkeley             CA       94704
7916925   City of Berkeley Lake            4040 S Berkeley Lake Road NW                                                   Berkeley Lake        GA       30096


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 25 of 218
                                                                                      Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                 ADDRESS 1              ADDRESS 2                     ADDRESS 2           CITY    STATE    POSTAL CODE   COUNTRY

7916926 City of Berry Tax Collector        PO Box 215                                                                      Berry           KY      41003
7912457 City of Bessemer                   1700 Third Avenue North                                                         Bessemer        AL      35020
                                                                           1700 Third Avenue
7916927 City of Bessemer                   Revenue Department              North                                           Bessemer        AL      35020

          City of BESSEMER, AL Local -
7916928   Rental Tax (Default Form)        445 12th Street, S.W            Room 6- A224                                    Washington      DC      20554
7912458   City of Bethany                  6700 NW 36th Street                                                             Bethany         OK      73008-3311
7916929   City of Bethany                  Attn: Finance Director          6700 NW 36th Street                             Bethany         OK      73008-3311
7912459   City of Beverly Hills            7150 Natural Bridge Road                                                        Saint Louis     MO      63121
                                                                           7150 Natural Bridge
7916930   City of Beverly Hills            Attn: Finance Dept.             Road                                            Saint Louis     MO      63121
7916931   City of Bevil Oaks               13560 River Oaks Blvd.                                                          Beaumont        TX      77713-8671
7916932   City of Big Lake                 PO Box 310                                                                      Big Lake        TX      76932
7916933   City of Big Spring               310 Nolan Street                                                                Big Spring      TX      79720
7916934   City of Binghamton               38 Hawley St.                                                                   Binghamton      NY      13901
7916935   City of Birmingham               Revenue Division                P.O. Box 830638                                 Birmingham      AL      35283-0638
7916936   City of Birmingham               PO Box 830638                                                                   Birmingham      AL      35283-0638
7916937   City of Bishop                   PO Box 356/500 East Texas Ave                                                   Bishop          TX      78343
                                                                           24301 Roberts Drive,
7912460 City of Black Diamond              PO Box 599                      Suite B                                         Black Diamond   WA      98010
7916938 City of Black Diamond              PO Box 599                                                                      Black Diamond   WA      98010
7916939 City of Black Hawk                 P.O. Box 68                                                                     Black Hawk      CO      80422-0068
                                                                           12500 Old Jamestown
7916941   City of Black Jack               City Clerk                      ROad                                            Black Jack      MO      63033
7912461   City of Black Jack               12500 Old Jamestown ROad                                                        Black Jack      MO      63033
7916942   City of Blackwell                Attn: City Clerk                P.O. Box 350                                    Blackwell       OK      74631
7912462   City of Blackwell                P.O. Box 350                                                                    Blackwell       OK      74631
7912463   City of Blackwell                P O Box 350                     221 W Blackwell                                 Blackwell       OK      74631
7916943   City of Blaine                   Finance Department              435 Martin Street          Suite 3000           Blaine          WA      98230
7912464   City of Blaine                   435 Martin Street               Suite 3000                                      Blaine          WA      98230
7916944   City of Blanco                   P.O. Box 750                                                                    Blanco          TX      78606
7916945   City of Bloomfield               PO Box 350                                                                      Bloomfield      MO      63825
7916946   City of Bloomsdale               P.O. Box 3                                                                      Bloomsdale      MO      63627
7916947   City of Blue Mound               301 S Blue Mound Rd                                                             Blue Mound      TX      76131
7912465   City of Blue Springs             903 W. Main Street                                                              Blue Springs    MO      64015


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 26 of 218
                                                                                                     Exhibit D
                                                                                          Taxing Authorities Service List
                                                                                            Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                          ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7916948   City of Blue Springs             Attn: Cristine Cates                         903 W. Main Street                              Blue Springs     MO      64015
7916949   City of Blue Springs             City Hall/Finance Department                 903 West Main Street                            Blue Springs     MO      64015
7916950   City of Bluefield                200 Rogers Street                                                                            Bluefield        WV      24701
7916951   City of Boerne                   P. O. Box 1677                                                                               Boerne           TX      78006
7916952   City of Bogart                   P.O. Box 206                                                                                 Bogart           GA      30622
7916953   City of Bonham                   301 East Fifth Street                                                                        Bonham           TX      75418
7916955   City of Bonne Terre              Attn: Finance Department                     118 North Allen Street                          Bonne Terre      MO      63628
7916954   City of Bonne Terre              118 N. Allen Street                                                                          Bonne Terre      MO      63628
7912466   City of Bonne Terre              118 North Allen Street                                                                       Bonne Terre      MO      63628
7916956   City of Bonney Lake              19306 Bonney Lake Blvd E                                                                     Bonney Lake      WA      98390-0944
7912467   City of Bonney Lake              19306 Bonney Lake Blvd E                     P.O. 7380                                       Bonney Lake      WA      98390-0944
7916957   City of Boonville                401 Main Street                                                                              Booneville       MO      65233
7916958   City of Borger                   PO Box 5250                                                                                  Borger           TX      79008-5250
7916959   City of Bossier                  620 Benton Road                                                                              Bossier City     LA      71111
7916960   City of Bossier City             Post Office Box 71313                                                                        Bossier City     LA      71171-1313
7916961   City of Bothell                  18305 101st Ave NE                                                                           Bothell          WA      98011

7916962 City of Boulder                    Attn: Dept of Finance - Sales Tax Division   PO BOX 791                                      Boulder          CO      80306
7912468 City of Boulder                    PO BOX 791                                                                                   Boulder          CO      80306
                                           Revenue & Tax Business Information
7916963   City of Boulder                  Manager                                      P.O. Box 791                                    Boulder          CO      80306-0791
7916964   City of Boulder City             License Office                               401 California Avenue                           Boulder City     NV      89005
7912470   City of Boulder City             401 California Avenue                                                                        Boulder City     NV      89005
7912471   City of Bowdon                   City Hall Avenue                                                                             Bowdon           GA      30108
7916965   City of Bowdon                   Attn: City Tax Collector                     City Hall Avenue                                Bowdon           GA      30108
7916966   City of Bowie                    304 Lindsey Street                                                                           Bowie            TX      76230
7916967   City of Bowling Green            16 West Church                                                                               Bowling Green    MO      63334
7916968   City of Brackettville            PO Box 526                                                                                   Brackettville    TX      78832
7916969   City of Bradbury                 City Clerk                                   600 Winston Avenue                              Bradbury         CA      91008
7912472   City of Bradbury                 600 Winston Avenue                                                                           Bradbury         CA      91008
7916970   City of Brady                    P. B. Box 351                                                                                Brady            TX      78625
7916971   City of Brawley                  Finance Department                           400 Main Street                                 Brawley          CA      92227
7912473   City of Brawley                  400 Main Street                                                                              Brawley          CA      92227
7916972   City of Brazoria                 201 S Main                                                                                   Brazoria         TX      77422
7916973   City of Brazos Country           316 Pecan Grove                                                                              Sealy            TX      77474
7916974   City of Breckenridge             105 North Rose Avenue                                                                        Breckenridge     TX      76424




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                        Page 27 of 218
                                                                                       Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                   ADDRESS 1             ADDRESS 2                     ADDRESS 2           CITY         STATE    POSTAL CODE   COUNTRY

7912474 City of Breckenridge Hills         9623 Saint Charles Rock Rd                                                       BRECKENRIDGE HILLS MO        63114
                                                                            9623 Saint Charles Rock
7916975   City of Breckenridge Hills       Attn: Pamela Price               Rd                                              BRECKENRIDGE HILLS   MO      63114
7912475   City of Bremen                   232 Tallapoosa Street                                                            Bremen               GA      30110
7916976   City of Bremen                   Attn: Perry Hicks                232 Tallapoosa Street                           Bremen               GA      30110
7912477   City of Bremerton                345 Sixth Street                 Suite 100                                       Bremerton            WA      98337-1873
7912476   City of Bremerton                345 6th Street                   Suite 10                                        Bremerton            WA      98337-1873
7916977   City of Bremerton                Utility Tax                      345 Sixth Street           Suite 100            Bremerton            WA      98337-1891
7916978   City of Bremond                  PO Box E                                                                         Bremond              TX      76629
7916979   City of Brenham                  PO Box 1059                                                                      Brenham              TX      77834
                                                                            2348 Brentwood
7916980   City of Brentwood                Karen Mosby                      Boulevard                                       Brentwood            MO      63144
7912478   City of Brentwood                2348 Brentwood Boulevard                                                         Brentwood            MO      63144
7912479   City of Brentwood                2348 South Brentwood Boulevard                                                   Brentwood            MO      63144
7916981   City of Briaroaks                101 N. Briaroaks Rd.                                                             Burleson             TX      76028
7916982   City of Bridge City              PO Box 846                                                                       Bridge City          TX      77611
7916983   City of Bridgeport               900 Thompson Street                                                              Bridgeport           TX      76426
                                                                            12355 Natural Bridge
7916985 City of Bridgeton                  Finance Office                   Road                                            Bridgeton            MO      63044
                                                                            12355 Natural Bridge
7916984   City of Bridgeton                ATTN: Department of Finance      Road                                            Bridgeton            MO      63044-2020
7912481   City of Bridgeton                12355 Natural Bridge Road                                                        Bridgeton            MO      63044
7912482   City of Brighton                 500 S. 4th Avenue                                                                Brighton             CO      80601-3165
7916986   City of Brighton                 Sales Tax Administration         500 S. 4th Avenue                               Brighton             CO      80601-3165
7916987   City of Brighton                 500 South 4th Avenue                                                             Brighton             CO      80601
7916988   City of Broken Arrow             ATTN: Finance                    P.O. Box 610                                    Broken Arrow         OK      74013-0610
7912483   City of Broken Arrow             P.O. Box 610                                                                     Broken Arrow         OK      74013-0610
7916989   City of Bronte                   PO Box 370                                                                       Bronte               TX      76933
7916990   City of Brookfield               116 W. Brooks                                                                    Brookfield           MO      64628
7916991   City of Brookhaven               4362 Peachtree Road                                                              Brookhaven           GA      30319
7916992   City of Brookside Village        6243 Brookside Road                                                              Brookside Village    TX      77581
7916993   City of Brownfield               201 West Broadway                                                                Brownfield           TX      79316
7916994   City of Brownsville              Attn: Finance                    P.O. Box 911                                    Brownsville          TX      78522
7912484   City of Brownsville              P.O. Box 911                                                                     Brownsville          TX      78522
7916995   City of Brownwood                P. O. Box 1389                                                                   Brownwood            TX      76804
7916996   City of Bruceville-Eddy          143A Wilcox Drive                                                                Eddy                 TX      76524


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 28 of 218
                                                                                       Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1          ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        City of Brunswick -
7912485 Franchise Tax                       P.O. Box 550                                                                 Brunswick        GA      31521
        City of Brunswick -
7916997 Franchise Tax                       Attn: Finance Department     P.O. Box 550                                    Brunswick        GA      31521
7916998 City of Bryan                       ATTN: Accounting Division    PO Box 1000                                     Bryan            TX      77805-1000
7912486 City of Bryan                       PO Box 1000                                                                  Bryan            TX      77805-1000
7912487 City of Buchanan                    P.O. Box 6                                                                   Buchanan         GA      30113
7916999 City of Buchanan                    Attn: City Tax Collector     P.O. Box 6                                      Buchanan         GA      30113
7917000 City of Buckley                     PO Box 1960                                                                  Buckley          WA      98321
7917001 City of Buda                        P.O. Box 1380                                                                Buda             TX      78610-1380
7917002 City of Buffalo                     1225 City Hall                                                               Buffalo          NY      14202
7917003 City of Buford                      2300 Buford Highway                                                          Buford           GA      30518-6044
7912488 City of Buford                      95 Scott Street                                                              Buford           GA      30518
7917004 City of Buford                      Attn: City Tax Collector     95 Scott Street                                 Buford           GA      30518

7912489 City of Bunker Hill Village         11977 Memorial Drive                                                         Houston          TX      77024

7917005 City of Bunker Hill Village         Attn: Ruthie Sager           11977 Memorial Drive                            Houston          TX      77024
7912490 City of Burbank                     301 East Olive Suite 200                                                     Burbank          CA      91502
7912491 City of Burbank                     301 East Olive Avenue        Suite 200                                       Burbank          CA      91502

7917006   City of Burbank                   Attn: Cindy Giraldo          301 East Olive Suite 200                        Burbank          CA      91502
7917008   City of Burien                    P.O. Box 314                                                                 Seahurst         WA      98062
7917007   City of Burien                    15811 Ambaum Blvd. SW        Ste. C Suite 30                                 Burien           WA      98166
7912492   City of Burien                    400 SW 152nd St, Suite 300                                                   Burien           WA      98166
7917009   City of Burkburnett               501 Sheppard Road                                                            Burkburnett      TX      76354

7917010   City of Burleson                  Attn: Rhett Clark            141 West Renfro Street                          Burleson         TX      76028
7912493   City of Burleson                  141 West Renfro Street                                                       Burleson         TX      76028
7917011   City of Burlington                833 South Spruce Street                                                      Burlington       WA      98233
7917012   City of Burnet                    P.O. Box 1369                                                                Burnet           TX      78611
7917013   City of Burton                    P.O. Box 255                                                                 Burton           TX      77835
7912494   City of Butler                    PO Box 420                                                                   Butler           MO      64730
7917014   City of Butler                    Attn: Treasurer              PO Box 420                                      Butler           MO      64730
7917015   City of Byrnes Mill               141 Osage Executive Circle                                                   Byrnes Mill      MO      63051
7917016   City of Cabool                    Post Office Box 710                                                          Cabool           MO      65689
7917017   City of Caddo Mills               PO Box 492313 Main Street                                                    Caddo Mills      TX      75135


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                         Page 29 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                 ADDRESS 1           ADDRESS 2                     ADDRESS 2           CITY      STATE    POSTAL CODE   COUNTRY
7912495 City of Calabasas                  100 Civic Center Way                                                         Calabasas         CA      91302
7917018 City of Calabasas                  Attn: FINANCE DEPARTMENT     100 Civic Center Way                            Calabasas         CA      91302
7917019 City of Caldwell                   107 South Hill Street                                                        Caldwell          TX      77836
7917020 City of Calhoun                    Attn: Barbara Jackson        P.O. Box 248                                    Calhoun           GA      30703-0248
7912496 City of Calhoun                    P.O. Box 248                                                                 Calhoun           GA      30703-0248
7917021 City of California                 500 S. Oak Street                                                            California        MO      65018
7917022 City of Callisburg                 59 Campbell Street                                                           Callisburg        TX      76240
7917023 City of Calvert                    PO Box 505                                                                   Calvert           TX      77837
7917024 City of Cambridge                  Cambridge City Hall                                                          Cambridge         MA      02139
7912497 City of Cambridge                  795 Massachusetts Ave.                                                       Cambridge         MA      02139
7917025 City of Cameron                    Attn: City Mgr.              P.O. Box 833                                    Cameron           TX      76520
7917026 City of Cameron                    205 North Main Street                                                        Cameron           MO      64429
7912498 City of Cameron                    P.O. Box 833                                                                 Cameron           TX      76520
7917027 City of Camilla                    P.O. Box 328                                                                 Camilla           GA      31730-0328
7917028 City of Campbell                   302 West Grand Ave                                                           Campbell          MO      63933
7917029 City of Canadaigua                 2 North Main Street                                                          Canadaigua        NY      14424
7917030 City of Canadian                   6 Main Street                                                                Canadian          TX      79014
7917031 City of Canon City                 PO Box 17946                                                                 Denver            CO      80217-0946
7915979 City of Canton                     201 N. Buffalo                                                               Canton            TX      75103
7912499 City of Canton                     Post Office Box 231                                                          Canton            MO      63435
7915978 City of Canton                     124 North 5th Street                                                         Canton            MO      63435
        City of CANTON, MI Local -
        E-911 Technical Charge
7915980 (Default Form)                     445 12th Street, S.W         Room 6- A224                                    Washington        DC      20554
7915981 City of Canyon                     301 16th Street                                                              Canyon            TX      79015
                                                                        31516 Railroad Canyon
7915982   City of Canyon Lake              Attn: Finance Dept           Rd                                              Canyon Lake       CA      92587
7912500   City of Canyon Lake              31516 Railroad Canyon Rd                                                     Canyon Lake       CA      92587
7915983   City of Cape Girardeau           PO Box 617                                                                   Cape Girardeau    MO      63702-0617
7915984   City of Cardwell                 P.O. Box 216                                                                 Cardwell          MO      63829
7912501   City of Cardwell                 P.O. Box 216                 119 E. Loeb St.                                 Cardwell          MO      63829
7915985   City of Carl Junction            PO Box 447                                                                   Carl Junction     MO      64834
7915986   City of Carney                   PO Box 566                                                                   CARNEY            OK      74833
7915987   City of Carrizo Springs          P. O. Box 329                                                                Carrizo Springs   TX      78834
7915988   City of Carrollton               Attn: Jim Triplett           P.O. Box 1949                                   Carrollton        GA      30112
7912502   City of Carrollton               P.O. Box 1949                                                                Carrollton        GA      30112
7915989   City of Carrollton               206 West Washington Avenue                                                   Carrollton        MO      64633


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 30 of 218
                                                                                             Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                    ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
        City of Carrollton Revenue
7915990 Collections                        P.O. Box 115125                                                                        Carrollton       TX      75011-0535
7912503 City of Cartersville               Customer Service Department            PO Box 139                                      Cartersville     GA      30120
                                                                                  Customer Service
7915991   City of Cartersville             Becky Heath                            Department                 PO Box 139           Cartersville     GA      30120
7915993   City of Carthage                 PO Box 400                                                                             Carthage         TX      75633
7915992   City of Carthage                 326 Grant Street                                                                       Carthage         MO      64836
7915994   City of Caruthersville           200 West Third                                                                         Caruthersville   MO      63830
7915995   City of Castle Hills             Attn: City Manager                     209 Lemonwood                                   Castle Hills     TX      78213
7912504   City of Castle Hills             209 Lemonwood                                                                          Castle Hills     TX      78213
7915996   City of Castroville              1209 Fiorella Street                                                                   Castroville      TX      78009
7912505   City of Cathedral City           68-700 Avenida Lalo Guerrero                                                           Cathedral City   CA      92234
                                                                                  68-700 Avenida Lalo
7915997   City of Cathedral City           Finance Department - UUT               Guerrero                                        Cathedral City   CA      92234
7915998   City of Cayce                    1800 12th Street                                                                       Cayce            SC      29033
7915999   City of Cedar Hill               Attn: Mellisa Stephens                 285 Uptown Blvd.           Building 100         Cedar Hill       TX      75104
7912506   City of Cedar Hill               285 Uptown Blvd., Building 100                                                         Cedar Hill       TX      75104
7912507   City of Cedar Park               450 Cypress Creek Rd                   Bldg #1                                         Cedar Park       TX      78613
7916000   City of Cedar Park               Attn: Accounts Receivable Department   450 Cypress Creek Rd       Bldg #1              Cedar Park       TX      78613
7916001   City of Cedartown                201 East Avenue                                                                        Cedartown        GA      30125
7916002   City of Celeste                  P. O. Box 399                                                                          Celeste          TX      75423
7912508   City of Celeste                  P. O. Box 399                          201 N. Hwy. 69                                  Celeste          TX      75423
7916003   City of Celina                   142 N. Ohio Drive                                                                      Celina           TX      75009
7912509   City of Centennial               13133 E. Arapahoe Road                                                                 Centennial       CO      80112
7912510   City of Centennial               P.O. Box 17383                                                                         Denver           CO      80217-0383

7916004 City of Centennial                 Attn: Tax and Licensing Division       13133 E. Arapahoe Road                          Centennial       CO      80112
7916005 City of Center                     PO Box 1744                                                                            Center           TX      75935-1744
7916006 City of Central                    PO Box 249                                                                             Central          CO      80427
        City of CENTRAL, SC Local -
        License Tax NF (Default
7916007 Form)                              445 12th Street, S.W                   Room 6- A224                                    Washington       DC      20554
7916008 City of Centralia                  114 South Rollins Street                                                               Centralia        MO      65240
7916009 City of Centralia                  Finance Department                     P.O. Box 609                                    Centralia        WA      98531
7912511 City of Centralia                  P.O. Box 609                                                                           Centralia        WA      98531
7912512 City of Chadron                    PO Box 390                             234 Main Street                                 Chadron          NE      69337
7916010 City of Chadron                    PO Box 390                                                                             Chadron          NE      69337


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                Page 31 of 218
                                                                                       Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                 NAME                                 ADDRESS 1              ADDRESS 2                     ADDRESS 2            CITY          STATE    POSTAL CODE   COUNTRY
7916011   City of Chaffee                   222 W. Yokum                                                                    Chaffee                MO      63740
7916013   City of Chamblee                  Attn: City Clerk                5468 Peachtree Road                             Chamblee               GA      30341
7916012   City of Chamblee                  Linda M. McDaniel               5468 Peachtree Road                             Chamblee               GA      30341
7912513   City of Chamblee                  5468 Peachtree Road                                                             Chamblee               GA      30341
7916014   City of Chamois                   Attn: Docas Ruff                200 South Main Street                           Chamois                MO      65024
7912514   City of Chamois                   200 South Main Street                                                           Chamois                MO      65024
7916015   City of Chandler                  414 Manvel Avenue                                                               Chandler               OK      74834
7916016   City of Charlack                  8401 Midland Blvd.                                                              Charlack               MO      63114
7912515   City of Charleston                P.O. Box 7786                                                                   Charleston             WV      25356
7916017   City of Charleston                204 North Main Street                                                           Charleston             MO      63834
          City of CHARLESTON, SC
          Local - License Tax NF
7916018   (Default Form)                    445 12th Street, S.W            Room 6- A224                                    Washington             DC      20554
7916020   City of Chehalis                  1321 South Market Street                                                        Chehalis               WA      98532
7916019   City of Chehalis                  1321 S Market Blvd                                                              Chehalis               WA      98532
7916021   City of Chelsea                   PO Box 505680                                                                   Chelsea                MA      02150
7916022   City of Cheney                    609 2nd Street                                                                  Cheney                 WA      99004
7916023   City of Cherry Hill Village       2450 E. Quincy Avenue                                                           Cherry Hills Village   CO      80113

7916024 City of Cherry Hills Village        2450 East Quincy Avenue                                                         Cherry Hills Village   CO      80113
7916025 City of Chesapeake                  P.O. Box 15285                                                                  Chesapeake             VA      23328-5285
7912516 City of Chesterfield                690 Chesterfield Parkway West                                                   Chesterfield           MO      63017-0670
                                                                            690 Chesterfield
7916026 City of Chesterfield                Finance Department              Parkway West                                    Chesterfield           MO      63017-0670
7912517 City of Chicago                     22149 Network Place                                                             Chicago                IL      60673-1221
        City of Chicago -
7912518 Department of Revenue               333 S State Street              Room 300                                        Chicago                IL      60604
7916027 City of Chickasha                   Attn: City Clerk                117 North 4th Street                            Chickasha              OK      73018
7912519 City of Chickasha                   117 North 4th Street                                                            Chickasha              OK      73018
7912520 City of Chico                       PO Box 3420                                                                     Chico                  CA      95927-3420
7916028 City of Chico                       ATTN: Finance Office            PO Box 3420                                     Chico                  CA      95927-3420
7916029 City of Childress                   PO Box 1087                                                                     Childress              TX      79201
7916030 City of Chillicothe                 715 Washington Street                                                           Chillicothe            MO      64601
7912521 City of Chillicothe                 PO Box 546                                                                      Chillicothe            TX      79225
7916031 City of China                       P. O. Box 248                                                                   China                  TX      77613
7916032 City of China Grove                 2456 FM 1516 S.                                                                 San Antonio            TX      78263
7916033 City of Choctaw                     PO Box 567                                                                      Choctaw                OK      73020


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                         Page 32 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                 ADDRESS 1          ADDRESS 2                     ADDRESS 2           CITY     STATE    POSTAL CODE   COUNTRY
7916034   City of Christine               PO Box 238                                                                   Christine        TX      78012
7916036   City of Chula Vista             PO Box 1087                                                                  Chula Vista      CA      91912
7912522   City of Chula Vista             276 Fourth Avenue                                                            Chula Vista      CA      91910
7916035   City of Chula Vista             Finance Department - UUT     276 Fourth Avenue                               Chula Vista      CA      91910
7916037   City of Cibolo                  109 South Main Street                                                        Cibolo           TX      78108-0826
7912523   City of Cibolo                  109 South Main Street        PO Box 826                                      Cibolo           TX      78108-0826
7916038   City of Cisco                   PO Box 110                                                                   Cisco            TX      76437
7912524   City of Citrus Heights          6360 Fountain Square Drive                                                   Citrus Heights   CA      95621-5634
                                                                       6360 Fountain Square
7916039   City of Citrus Heights          Finance Department           Drive                                           Citrus Heights   CA      95621-5634
7916040   City of Claremont               Finance Department           P.O. Box 880                                    Claremont        CA      91711-0880
7912525   City of Claremont               P.O. Box 880                                                                 Claremont        CA      91711-0880
7916042   City of Claremore               Attn: Serena Kauk            104 S Muskogee             P.O. Box 249         Claremore        OK      74018
7912526   City of Claremore               104 S. Muskogee                                                              Claremore        OK      74017
7916043   City of Clarkston               Attn: Tax Collector          3921 Church Street                              Clarkston        GA      30021
7912527   City of Clarkston               3921 Church Street                                                           Clarkston        GA      30021
7912528   City of Clarkston               829 Fifth Street                                                             Clarkston        WA      99403-2634
7912529   City of Clarksville             PO Box 530                                                                   Clarksville      MO      63336
7916044   City of Clarksville             Attn: Jennifer Calvin        PO Box 530                                      Clarksville      MO      63336
7916045   City of Clarksville             800 West Main                                                                Clarksville      TX      75426

7916046   City of Clayton                 Janet Watson                 10 N. Bemiston Avenue                           Clayton          MO      63105
7916047   City of Clayton                 Attn: Finance Dept.          10 North Bemiston                               Clayton          MO      63105
7912531   City of Clayton                 10 North Bemiston                                                            Clayton          MO      63105
7912530   City of Clayton                 10 N. Bemiston Avenue                                                        Clayton          MO      63105
7916048   City of Cle Elum                119 West First Street                                                        Cle Elum         WA      98922
7916049   City of Cleburne                Attn: Finance Department     P.O. Box 677                                    Cleburne         TX      76033
7912532   City of Cleburne                P.O. Box 677                                                                 Cleburne         TX      76033
7916050   City of Clemson                 1250 Tiger Boulevard         Suite 2                                         Clemson          SC      29631-2661
7916053   City of Cleveland               PO Box 1519                                                                  Cleveland        TN      37364-1519
7916051   City of Cleveland               907 E. Houston St.                                                           Cleveland        TX      77327
7916052   City of Cleveland               P.O. Drawer 190                                                              Cleveland        OK      74020
7916054   City of Clifton                 P. O. Box 231                                                                Clifton          TX      76634
7912533   City of Clinton                 105 East Ohio                                                                Clinton          MO      64735
7916056   City of Clinton                 PO Box 1177                                                                  Clinton          OK      73601
7916055   City of Clinton                 105 East Ohio Street                                                         Clinton          MO      64735




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                      Page 33 of 218
                                                                                  Exhibit D
                                                                       Taxing Authorities Service List
                                                                         Served via First Class Mail


MMLID               NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
          City of CLOVER, SC Local -
          License Tax NF (Default
7916057   Form)                           445 12th Street, S.W       Room 6- A224                                    Washington         DC      20554
7912534   City of Cloverdale              P.O. Box 217                                                               Cloverdale         CA      95425
7916058   City of Cloverdale              Finance Department         P.O. Box 217                                    Cloverdale         CA      95425
7916059   City of Clute                   108 E. Main St.                                                            Clute              TX      77531
7912535   City of Clyde Hill              9605 N.E. 24th Street                                                      Clyde Hill         WA      98004
7916060   City of Clyde Hill              Finance Department         9605 N.E. 24th Street                           Clyde Hill         WA      98004
7916061   City of Coachella               Finance Department         1515 Sixth Street                               Coachella          CA      92236
7912536   City of Coachella               1515 Sixth Street                                                          Coachella          CA      92236
7912537   CITY OF COALGATE                3 S. Main St.                                                              Coalgate           OK      74538
7916062   CITY OF COALGATE                Attn: City Clerk           3 S. Main St.                                   Coalgate           OK      74538
7916063   City of Cockrell Hill           Attn: John Hubbard         4125 W. Clarendon                               Cockrell Hill      TX      75211
7912538   City of Cockrell Hill           4125 W. Clarendon                                                          Cockrell Hill      TX      75211
7916064   City of Coffeyville             PO Box 1629                                                                Coffeyville        KS      67337
7916065   City of Cohoes                  96 Mohawk St                                                               Cohoes             NY      12047
7916066   City of College Park            Attn: Accounting           PO Box 87137                                    College Park       GA      30337
7912539   City of College Park            P.O. Box 87137                                                             College Park       GA      30337
7916067   City of College Place           625 S. College Avenue                                                      College Place      WA      99324
7916068   City of College Station         PO Box 9973                                                                College Station    TX      77842
7916069   City of Colleyville             100 Main Street                                                            Colleyville        TX      76034
7916071   City of Collinsville            Attn: Pam Polk             PO BOX 730                                      Collinsville       OK      74021
7916070   City of Collinsville            City Hall                  106 N 12th St                                   Collinsville       OK      74021
7912540   City of Collinsville            PO BOX 730                                                                 Collinsville       OK      74021
7912541   City of Collinsville            PO Box 649                                                                 Collinsville       TX      76233
7916072   City of Colmesneil              P. O. Box 144                                                              Colmesneil         TX      75938
7916073   City of Colonial Heights        PO Box 3401                                                                Colonial Heights   VA      23834-9001
7916074   City of Colorado City           PO Box 912                                                                 Colorado City      TX      79512
7916075   City of Colorado Springs        Department 2408                                                            Denver             CO      80256-0001
7916076   City of Colorado Springs        Sales Tax Division         Dept 2408                                       Denver             CO      80256-0001
7912542   City of Colorado Springs        Dept 2408                                                                  Denver             CO      80256-0001
7916077   City of Colquitt                154 West Street                                                            Colquitt           GA      31737
7916079   City of Columbia                Finance Department         P.O. Box 6015                                   Columbia           MO      65205
7912543   City of Columbia                P.O. Box 6015                                                              Columbia           MO      65205
7916078   City of Columbia                Attn: Finance Dir.         PO Box 6015                                     Columbia           MO      65205




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                      Page 34 of 218
                                                                                            Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                   ADDRESS 2                     ADDRESS 2           CITY     STATE    POSTAL CODE   COUNTRY
          City of COLUMBIA, SC Local -
          License Tax NF (Default
7916080   Form)                        445 12th Street, S.W                      Room 6- A224                                    Washington       DC      20554
7916082   City of Columbus             P. O. Box 87                                                                              Columbus         TX      78934
7916081   City of Columbus             Attn: Occupation Tax (Business License)   P O Box 1397                                    Columbus         GA      31902
7912544   City of Columbus             P O Box 1397                                                                              Columbus         GA      31902
7916083   City of Combine              123 Davis Road                                                                            Combine          TX      75159
7916084   City of Commerce             1119 Alamo                                                                                Commerce         TX      75428
7916086   City of Commerce City        7887 East 60th Avenue                                                                     Commerce City    CO      80022
7916085   City of Commerce City        7887 E. 60th Avenue                                                                       Commerce City    CO      80022
                                                                                 205 South Willowbrook
7916088 City of Compton                    City Controller`s Department          Avenue                                          Compton          CA      90220
                                                                                 205 South Willowbrook
7916087   City of Compton                  Attn: Finance Department              Avenue                                          Compton          CA      90220
7912545   City of Compton                  205 South Willowbrook Avenue                                                          Compton          CA      90220
7916089   City of Concrete                 P.O. Box 39                                                                           Concrete         WA      98237
7916090   City of Conroe                   P.O. Box 3066                                                                         Conroe           TX      77305
7912546   City of Converse                 407 S. Seguin                                                                         Converse         TX      78109
7916091   City of Converse                 Attn: Finance Dept.                   407 S. Seguin                                   Converse         TX      78109
          City of CONWAY, SC Local -
          License Tax NF (Default
7916092   Form)                            445 12th Street, S.W                  Room 6- A224                                    Washington       DC      20554
7912547   City of Conyers                  1184 Scott Street                                                                     Conyers          GA      30207
7916094   City of Conyers, Georgia         Attn: Finance Department              P.O. Drawer 1259                                Conyers          GA      30012
7916095   City of Cool Valley              Attn: Elanor Meyer, City Clerk        100 Signal Hill                                 Cool Valley      MO      63121
7912548   City of Cool Valley              100 Signal Hill                                                                       Cool Valley      MO      63121
7916096   City of Coppell                  Attn: Finance                         PO Box 9478                                     Coppell          TX      75019
7916097   City of Coppell                  255 Parkway Boulevard                 P.O. Box 9478                                   Coppell          TX      75019
7912549   City of Coppell                  PO Box 9478                                                                           Coppell          TX      75019
7916098   City of Copperas Cove            P.O. Box 1449                                                                         Copperas Cove    TX      76522
7916099   City of Corinth                  3300 Corinth Parkway                                                                  Corinth          TX      76208-5379
7916100   City of Corning                  1 Civic Center Plaza                                                                  Corning          NY      14830
7912550   City of Corpus Christi           321 John Sartain                                                                      Corpus Christi   TX      78401
7916102   City of Corpus Christi           Finance Director                      PO Box 9257                                     Corpus Christi   TX      78469-9257
                                                                                 C/O Monica Corona-
7912551 City of Corpus Christi             321 John Sartain                      Hunter                                          Corpus Christi   TX      78401
7916101 City of Corpus Christi             C/O Monica Corona-Hunter              321 John Sartain                                Corpus Christi   TX      78401


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 35 of 218
                                                                                         Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                 ADDRESS 1              ADDRESS 2                     ADDRESS 2           CITY     STATE    POSTAL CODE   COUNTRY
7912552 City of Corpus Christi             PO Box 9257                                                                     Corpus Christi   TX      78469-9257

          City of Corpus Christi Police
7912553   Department-MetroCom              321 John Sartain Street                                                         Corpus Christi   TX      78401
7916103   City of Corrigan                 101 West Ben Franklin                                                           Corrigan         TX      75939
7916104   City of Corsicana                200 North 12th Street                                                           Corsicana        TX      75110
7916105   City of Cotulla                  117 North Front Street                                                          Cotulla          TX      78014
7912554   City of Courtland                25 Cort St.                                                                     Courtland        NY      13045
7916106   City of Courtland                Attn: Carol Sonnacchio          25 Cort St.                                     Courtland        NY      13045
7912555   City of Covina                   125 East College Street                                                         Covina           CA      91723
7916107   City of Covina                   125 E College Street                                                            Covina           CA      91723
7912556   City of Covington                16720 SE 271Street              Suite 100                                       Covington        WA      98042
7916108   City of Covington                Rob Hendrickson                 16720 SE 271Street                              Covington        WA      98042
7916109   City of Coweta                   P.O. Box 850                                                                    Coweta           OK      74429
7916110   City of Craig                    300 West 4th Street                                                             Craig            CO      81625
7912557   City of Crandall                 P. O. Box 277                   110 S. Main St.                                 Crandall         TX      75114
7916111   City of Crandall                 Attn: City Secretary            P. O. Box 277               110 S. Main St.     Crandall         TX      75114
7916112   City of Crane                    115 West 8th Street                                                             Crane            TX      79731
7916113   City of Crawford                 C/O Mayor                       PO Box 7                                        Crawford         TX      76638
7912558   City of Crawford                 PO Box 7                                                                        Crawford         TX      76638
7912559   City of Crestwood                1 Detjin Drive                                                                  Crestwood        MO      63126
7916114   City of Crestwood                Jim Eckrich                     1 Detjin Drive                                  Crestwood        MO      63126
7912560   City of Creve Coeur              300 North New Ballas Road                                                       Creve Coeur      MO      63141
                                                                           300 North New Ballas
7916115 City of Creve Coeur                Dan Smith                       Road                                            Creve Coeur      MO      63141
                                                                           300 North New Ballas
7916116 City of Creve Coeur                City Clerk/Finance Department   Road                                            Creve Coeur      MO      63141
                                                                           300 North New Ballas
7916117   City of Creve Coeur, MO          City Clerk/Finance Department   Road                                            Creve Coeur      MO      63141
7912561   City of Cripple Creek            PO Box 430                                                                      Cripple Creek    CO      80813
7916118   City of Cripple Creek            Occupation and Business Tax     PO Box 430                                      Cripple Creek    CO      80813
7916119   City of Crockett                 200 N. 5th Street                                                               Crockett         TX      75835
7912562   City of Crowley                  201 East Main                                                                   Crowley          TX      76036
7916120   City of Crowley                  Attn: Finance Administrator     201 East Main                                   Crowley          TX      76036
7916122   City of Crystal City             130 Mississippi Avenue                                                          Crystal City     MO      63019
7916121   City of Crystal City             101 East Dimmit St.                                                             Crystal City     TX      78839
7916123   City of Crystal Lakes            14739 Crystal Drive                                                             Crystal Lakes    MO      64024


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 36 of 218
                                                                                        Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                   ADDRESS 1              ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
7916124   City of Cudahy                   5220 Santa Ana Street                                                             Cudahy           CA      90201
7916125   City of Cuero                    P. O. Box 66212 East Main                                                         Cuero            TX      77954
7912563   City of Culver City              9770 Culver Blvd.                 PO Box 507                                      Culver City      CA      90232-0507
7912564   City of Culver City              9770 Culver Boulvard              P.O. Box 507                                    Culver City      CA      90232-0507
7916126   City of Culver City              Attn: Finance Department          9770 Culver Blvd.          PO Box 507           Culver City      CA      90232-0507
7916127   City of Cumming                  Attn: Jeff Honea                  100 Main Street                                 Cumming          GA      30040
7912565   City of Cumming                  100 Main Street                                                                   Cumming          GA      30040
7916128   City of Cupertino                Attn: Finance Department          10300 Torre Avenue                              Cupertino        CA      95014
7912566   City of Cupertino                10300 Torre Avenue                                                                Cupertino        CA      95014
7916129   City of Cushing                  Attn: City Treasurer              100 Judy Adams Blvd        P.O. Box 311         Cushing          OK      74023
7912567   City of Cushing                  100 Judy Adams Blvd               P.O. Box 311                                    Cushing          OK      74023
7916130   City of Dacono                   Sales Tax                         PO Box 186                                      Dacono           CO      80514
7912568   City of Dacono                   PO Box 186                                                                        Dacono           CO      80514
7916131   City of Dacula                   Attn: City Tax Collector          P.O. Box 400                                    Dacula           GA      30211
7912569   City of Dacula                   P.O. Box 400                                                                      Dacula           GA      30211
7916134   City of Dallas                   129 East Memorial Drive                                                           Dallas           GA      30132
7916133   City of Dallas                   Comm & Inform Svc / (Fin.Staff)   1500 Marilla Street        Room 4/D/S           Dallas           TX      75201
7916132   City of Dallas                   Attn: Nick Fehrenbach             1500 Marilla               Room 4 F N           Dallas           TX      75201
7912571   City of Dallas                   1500 Marilla                      Room 4 F N                                      Dallas           TX      75201
7912570   City of Dallas                   1500 Marilla Street               Room 4/D/S                                      Dallas           TX      75201
                                                                             1500 Marilla Street,
7912572 City of Dallas                     Attention: Financial Staff        Room 4DS                                        Dallas           TX      75201
        City of Dallas Monthly 9-1-1
        Service Fee Transmittal                                              1500 Marilla Street,
7916135 Form                               Attention: Financial Staff        Room 4DS                                        Dallas           TX      75201
        City of Dalworthington
7916136 Gardens                            ATTN: Finance Department          2600 Roosevelt Dr                               Dalworthington   TX      76016
        City of Dalworthington
7912573 Gardens                            2600 Roosevelt Dr                                                                 Dalworthington   TX      76016
7916138 City of Daly City                  Accounts Receivable               333 90th Street                                 Daly City        CA      94015-1895
7916137 City of Daly City                  333 90th Street                                                                   Daly City        CA      94015-1895
7916139 City of Danbury                    PO Box 258                                                                        Danbury          TX      77534
7916140 City of Daphne                     P.O. Box 1047                                                                     Daphne           AL      36526-1047
        City of DARLINGTON, SC
        Local - License Tax NF
7916141 (Default Form)                     445 12th Street, S.W              Room 6- A224                                    Washington       DC      20554
7916142 City of Dasher                     3686 US Highway 41 South                                                          Dasher           GA      31601


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 37 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2             CITY       STATE    POSTAL CODE   COUNTRY
7916143 City of Davis                      227 East Main Street                                                           Davis                OK      73030
7912574 City of Dayton                     117 Cook St.                                                                   Dayton               TX      77535
7916144 City of Dayton                     Attn: Financial Dept.          117 Cook St.                                    Dayton               TX      77535
7916145 City of De Soto                    17 Boyd Street                                                                 De Soto              MO      63020
        City of DEARBORN, MI Local
        - E-911 Technical Charge
7916146 (Default Form)                     445 12th Street, S.W           Room 6- A224                                    Washington           DC      20554
7916148 City of Decatur                    P.O. Box 1299                                                                  Decatur              TX      76234
                                                                          509 North McDonough
7916147   City of Decatur                  Attn: Peggy Merriss            Street                                          Decatur              GA      30030
7916149   City of Decatur                  P.O. Box 220                                                                   Decatur              GA      30031-0220
7912575   City of Decatur                  509 North McDonough Street                                                     Decatur              GA      30030
7916150   City of Deer Park                P.O. Box 700                                                                   Deer Park            TX      77536
7912576   City of Del City                 P.O. Box 15177                                                                 Del City             OK      73115
7916151   City of Del City                 City Mgr.                      P.O. Box 15177                                  Del City             OK      73115
7916152   City of Del Rio                  109 West Broadway Street                                                       Del Rio              TX      78840
7912577   City of Dellwood                 1415 Chambers Road                                                             Dellwood             MO      63135
7916153   City of Dellwood                 Reggie Jones                   1415 Chambers Road                              Dellwood             MO      63135
7916154   City of Denison                  PO Box 347                                                                     Denison              TX      75021
7916155   City of Denton                   215 E. McKinney                                                                Denton               TX      76201
7916156   City of Denver City              P.O.Box 1539                                                                   Denver City          TX      79323
7912578   City of Des Moines               21630 11th Avenue S, Suite A                                                   Des Moines           WA      98198
7912579   City of Des Moines               21630 Eleventh Avenue S                                                        Des Moines           WA      98198
                                                                          21630 South 11th
7916157 City of Des Moines                 Finance Department             Avenue                     Suite A              Des Moines           WA      98198-6398
7916158 City of Des Moines                 P.O. Box 314                                                                   Seahurst             WA      98062

7916159 City of Des Peres                  Attn: Director of Finance      12325 Manchester Road                           Des Peres            MO      63131
7912580 City of Des Peres                  12325 Manchester Road                                                          Des Peres            MO      63131

7916160 City of Desert Hot Springs         65950 Pierson Boulevard                                                        Desert Hot Springs   CA      92240

7916161 City of Desert Hot Springs         Finance Manager                65-950 Pierson Boulvard                         Desert Hot Springs   CA      92240

7912581 City of Desert Hot Springs         65950 Pierson Boulevard        65950 Pierson Blvd                              Desert Hot Springs   CA      92240
7916162 City of Desloge                    300 N. Lincoln                                                                 Desloge              MO      63601




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 38 of 218
                                                                                         Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2            CITY      STATE    POSTAL CODE   COUNTRY

7916163 City of DeSoto                     Attn: Lynda Humble                 211 E. Pleasant Run Rd.                         DeSoto             TX      75115
7912582 City of DeSoto                     211 E. Pleasant Run Rd.                                                            DeSoto             TX      75115
        City of DETROIT, MI Local -
        E-911 Technical Charge
7916164 (Default Form)                     445 12th Street, S.W               Room 6- A224                                    Washington         DC      20554
7916165 City of Devers                     P.O. Box 338                                                                       Devers             TX      77538
7916166 City of Devine                     303 S. Teel Drive                                                                  Devine             TX      78016
7916167 City of Dewey                      411 E. Don Tyler                                                                   Dewey              OK      74029
7916168 City of Dexter                     301 East Stoddard Street                                                           Dexter             MO      63841
7916169 City of Dickinson                  4403 Highway 3                                                                     Dickinson          TX      77539
7916170 City of Dilley                     PO Box 230                                                                         Dilley             TX      78017
7916171 City of Donna                      307 South 12th Street                                                              Donna              TX      78537
7916173 City of Doraville                  3725 Park Avenue                                                                   Doraville          GA      30340
7916172 City of Doraville                  Attn: E911 Communications Center   3750 Park Ave                                   Doraville          GA      30340
7912583 City of Downey                     P.O. Box 7016                                                                      Downey             CA      90241-7016
7916175 City of Dripping Springs           P. O. Box 384                                                                      Dripping Springs   TX      78620
7916176 City of Du Pont                    Finance Department                 1700 Civic Drive                                Du Pont            WA      98327
7912586 City of Dublin                     213 E. BlackJack                                                                   Dublin             TX      76446
7916177 City of Dublin                     Attn: City Tax Collector           P.O. Box 690                                    Dublin             GA      31040
7912585 City of Dublin                     P.O. Box 690                                                                       Dublin             GA      31040
7916178 City of Duenweg                    PO Box 105                                                                         Duenweg            MO      64841
7916180 City of Duluth                     3167 Main Street                                                                   Duluth             GA      30096-3263
7916179 City of Duluth                     Teresa Lynn ATTN Franchise Fee     3167 Main St.                                   Duluth             GA      30096
7916181 City of Dumas                      Box 438                                                                            Dumas              TX      79029
7916182 City of Dumfries                   17755 Main Street                                                                  Dumfries           VA      22026-0056
7916183 City of Duncan                     P. O. Box 969                      720 W. Willow                                   Duncan             OK      73534-0250
7916184 City of Duncan                     P.O. Box 969                                                                       Duncan             OK      73534
        City of DUNCAN, SC Local -
        License Tax NF (Default
7916185 Form)                              445 12th Street, S.W               Room 6- A224                                    Washington         DC      20554
7912588 City of Duncanville                203 E. Wheatland Rd.                                                               Duncanville        TX      75138
7916186 City of Duncanville                Attn: Frank Trando                 203 E. Wheatland Rd.                            Duncanville        TX      75138
7916187 City of Dunwoody                   4800 Ashford Dunwoody Road                                                         Dunwoody           GA      30338
7912589 City of Dupont                     1700 Civic Drive                                                                   Dupont             WA      98327-9603
7916188 City of Dupont                     Attn: Finance & Accounting Dept.   1700 Civic Drive                                Dupont             WA      98327-9603
7912590 City of Durango                    949 East 2nd Avenue                                                                Durango            CO      81301


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 39 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                   ADDRESS 1           ADDRESS 2                     ADDRESS 2          CITY      STATE    POSTAL CODE   COUNTRY
7916191   City of Durango                  949 East Second Avenue                                                         Durango          CO      81301-5109
7916189   City of Durango                  Attn: Carla Ott                949 East 2nd Avenue                             Durango          CO      81301
7916192   City of Durant                   300 W. Evergreen                                                               Durant           OK      74701
7916193   City of Duvall                   15535 Main Street              PO Box 130                                      Duvall           WA      98019
7916194   City of Dyersburg                PO Box 1358                                                                    Dyersburg        TN      38025
7916195   City of Eagle Lake               PO Box 38                                                                      Eagle Lake       TX      77434
7916196   City of Eagle Pass               100 S. Monroe St.                                                              Eagle Pass       TX      78852
7916197   City of Early                    P.O. Box 3100                                                                  Early            TX      76802
7916198   City of East Bernard             704 Church Street                                                              East Bernard     TX      77435
7916199   City of East Palo Alto           2415 University Avenue                                                         East Palo Alto   CA      94303
7916201   City of East Point               2777 East Point Street                                                         East Point       GA      30344
7916200   City of East Point               1526 E. Forrest Ave, Ste 400                                                   East Point       GA      30344
7912591   City of East Point               1526 E. Forrest Ave                                                            East Point       GA      30344
7916202   City of East Prairie             219 North Washington                                                           East Prairie     MO      63845
7916203   City of East Wenatchee           271 9th St. N.E.                                                               East Wenatchee   WA      98802
7916204   City of Eastland                 P.O. BOX 749                                                                   Eastland         TX      76448
7916205   City of Eastman                  P.O. Box 40                                                                    Eastman          GA      31023
7916206   City of Eatonton                 P. O. Box 3820                                                                 Eatonton         GA      31024
7916207   City of Edcouch                  211 Southern Street            PO Box 10                                       Edcouch          TX      78538
7916208   City of Eden                     PO Box 915                                                                     Eden             TX      76837
7916209   City of Edgewater                Finance Department             1800 Harlan Street                              Edgewater        CO      80214
7912592   City of Edgewater                1800 Harlan Street                                                             Edgewater        CO      80214
7912593   City of Edgewood                 2224 104th Ave E                                                               Edgewood         WA      98372-1513
7916210   City of Edgewood                 P.O.Box 377                                                                    Edgewood         TX      75117
7916211   City of Edina                    204 East Monticello Street                                                     Edina            MO      63537
7916212   City of Edinburg                 P.O. Box 1079                  210 W. McIntyre                                 Edinburg         TX      78540

        City of EDMOND, OK County
7916213 - E911 (VoIP) (Default Form) 445 12th Street, S.W                 Room 6- A224                                    Washington       DC      20554
7912594 City of Edmonds              121 Fifth Avenue North                                                               Edmonds          WA      98020-3145

7916214   City of Edmonds                  City Clerk                     121 Fifth Avenue North                          Edmonds          WA      98020-3145
7916215   City of Edmund                   Attn: City Clerk's Office      P O Box 2970                                    Edmond           OK      73083
7912595   City of Edmund                   P O Box 2970                                                                   Edmond           OK      73083
7916216   City of Edmundson                Rhonda Phelps, Clerk           4440 Holman Lane                                Edmundson        MO      63134
7912596   City of Edmundson                4440 Holman Lane                                                               Edmundson        MO      63134
7916217   City of Edna                     126 West Main                                                                  Edna             TX      77957


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 40 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                 NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY      STATE    POSTAL CODE   COUNTRY
7916218 City of El Campo                    315 E. Jackson                                                             El Campo           TX      77437
7912597 City of El Cerrito                  10890 San Pablo Avenue                                                     El Cerrito         CA      94530

7916219   City of El Cerrito                Attn: Finance Department   10890 San Pablo Avenue                          El Cerrito         CA      94530
7916220   City of El Dorado Spring          135 West Spring                                                            El Dorado Spring   MO      64744
7916221   City of El Lago                   98 Lakeshore Drive                                                         El Lago            TX      77586
7916222   City of El Monte                  PO Box 6008                                                                El Monte           CA      91734
7912598   City of El Monte                  11333 Valley Boulevard                                                     El Monte           CA      91731-3293
7912599   City of El Paso                   P.O. Box 1890                                                              El Paso            TX      79950-1890
7916223   City of El Paso                   Shirley Kaiser             P.O. Box 1890                                   El Paso            TX      79950-1890
                                                                       101 North Choctaw
7916224 City of El Reno                     City Mgr.                  Avenue                                          El Reno            OK      73036
7912600 City of El Reno                     101 North Choctaw Avenue                                                   El Reno            OK      73036
7912601 City of El Segundo                  350 Main Street                                                            El Segundo         CA      90245
7916225 City of Elberton                    PO Box 70                                                                  Elberton           GA      30635
7916226 City of Eldon                       PO Box 355                                                                 Eldon              MO      65026
7916227 City of Eldorado                    PO Box 713                                                                 Eldorado           TX      76936-0713
7916228 City of Elgin                       P.O. Box 591                                                               Elgin              TX      78621
        City of ELGIN, SC Local -
        License Tax NF (Default
7916229 Form)                               445 12th Street, S.W       Room 6- A224                                    Washington         DC      20554
7916230 City of Elk City                    320 W 3rd Street                                                           Elk City           OK      73644

7916232   City of Elk Grove                 Finance Department         8401 Laguna Palms Way                           Elk Grove          CA      95758
7916231   City of Elk Grove                 8401 Laguna Palms Way                                                      Elk Grove          CA      95758
7916233   City of Ellisville                Attn: Donald Cary          1 Weis Ave                                      Ellisville         MO      63011
7916234   City of Ellisville                1 Weis Avenue                                                              Ellisville         MO      63011
7916235   City of Elma                      P.O. Box E                                                                 Elma               WA      98541
7916236   City of Elmendorf                 PO Box 247                 203 Bexar Ave                                   Elmendorf          TX      78112
7916237   City of Elmira                    Chamberlin''s Office       317 East Church Street                          Elmira             NY      14901
7912602   City of Elmira                    317 East Church Street                                                     Elmira             NY      14901
7916238   City of Elsberry                  201 Broadway Street                                                        Elsberry           MO      63343
7912603   City of Emeryville                1333 Park Avenue                                                           Emeryville         CA      94608
7916239   City of Emeryville                373 E Shaw Ave Box 367                                                     Fresno             CA      93710
7916240   City of Emory                     123 North Texas Street     PO Box 10                                       Emory              TX      75440
7916241   City of Encampment                P.O. Box 486                                                               Saratoga           WY      82331
7916242   City of Encinal                   P.O. Box 120                                                               Encinal            TX      78019


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                      Page 41 of 218
                                                                                                  Exhibit D
                                                                                         Taxing Authorities Service List
                                                                                           Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1                        ADDRESS 2                     ADDRESS 2                 CITY       STATE    POSTAL CODE   COUNTRY
                                                                                       1000 Englewood
7912606 City of Englewood                   P.O. Box 2900                              Parkway • 3rd Floor                                  Englewood           CO      80150
7912605 City of Englewood                   1000 Englewood Parkway                                                                          Englewood           CO      80110
                                                                                       1000 Englewood
7916244 City of Englewood                   Attn: Central Cashiers                     Parkway                                              Englewood           CO      80110
                                                                                       P.O. Box 2901000
                                                                                       Englewood Parkway •
7916243 City of Englewood                   Department of Finance                      3rd Floor                                            Englewood           CO      80150
                                            P.O. Box 2901000 Englewood Parkway • 3rd
7912604   City of Englewood                 Floor                                                                                           Englewood           CO      80150
7916245   City of Englewood                 P.O. Box 2900                                                                                   Englewood           CO      80150-2900
7916246   CITY OF ENID                      Attn: City Clerk                           PO Box 1768                                          Enid                OK      73702
7912607   CITY OF ENID                      PO Box 1768                                                                                     Enid                OK      73702
7916247   City of Ennis                     P.O. Box 220                                                                                    Ennis               TX      75120
7912608   City of Entiat                    14070 Kinzel                                                                                    Entiat              WA      98822
7916248   City of Enumclaw                  1339 Griffin Avenue                                                                             Enumclaw            WA      98022
7916249   City of Essex                     PO Box 357                                                                                      Essex               MO      63846
7916250   City of Eugene                    Attn: Accounts Receivable                  PO Box 1967                                          Eugene              OR      97440
7916251   City of Eugene                    P.O. Box 1967                                                                                   Eugene              OR      97440
7912609   City of Euless                    201 North Ector Drive                                                                           Euless              TX      76039
7916252   City of Euless                    Attn: Vicki Rodriquez                      201 North Ector Drive                                Euless              TX      76039
7916253   City of Eureka                    Attn: Finance Director                     PO Box 125                                           Eureka              MO      63025
7912611   City of Eureka                    1305 FM 2859                                                                                    Corsicana           TX      75110
7912610   City of Eureka                    PO Box 125                                                                                      Eureka              MO      63025
7916254   City of Evans                     Sales Tax                                  PO Box 912324                                        Denver              CO      80291-2324
7912612   City of Evans                     PO Box 912324                                                                                   Denver              CO      80291-2324
7912613   City of Everett                   P.O. Box 94430                                                                                  Seattle             WA      98124-6730
7916255   City of Everett Lockbox           PO Box 94430                                                                                    Seattle             WA      98124-6730
7916256   City of Everett, WA               P.O. Box 94430                                                                                  Seattle             WA      98124-6730
7912614   City of Everman                   212 N. Race Street                                                                              Everman             TX      76140
7916257   City of Everman                   Attn: Christie Watkins                     212 N. Race Street                                   Everman             TX      76140

7912616 City of Excelsior Springs           201 East Broadway                          Hall of Waters Building                              Excelsior Springs   MO      64024
7912615 City of Excelsior Springs           201 East Broadway                                                                               Excelsior Springs   MO      64024

7916259 City of Excelsior Springs           Finance Department                         201 E. Broadway            Hall of Waters Building   Excelsior Springs   MO      64024
7916258 City of Excelsior Springs           Attn: Finance Dept.                        201 East Broadway                                    Excelsior Springs   MO      64024


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                    Page 42 of 218
                                                                                          Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID                 NAME                                 ADDRESS 1                 ADDRESS 2                     ADDRESS 2                 CITY       STATE    POSTAL CODE   COUNTRY

7916260   City of Excelsior Springs         Finance Department                 201 East Broadway          Hall of Waters Building   Excelsior Springs   MO      64024
7912617   City of Fair Oaks Ranch           7286 Dietz Elkhorn                                                                      Fair Oaks Ranch     TX      78015
7916261   City of Fair Oaks Ranch           ATTN: Finance Department           7286 Dietz Elkhorn                                   Fair Oaks Ranch     TX      78015
7916262   City of Fairburn                  P.O. Box 145                       56 Malone Street                                     Fairburn            GA      30213
7912618   City of Fairfax                   142 Bolinas Road                                                                        Fairfax             CA      94930

7912619   City of Fairfax                   City Hall, Room 224                10455 Armstrong Street                               Fairfax             VA      22030
7912620   City of Fairfield                 1000 Webster Street                                                                     Fairfield           CA      94533-4883
7916263   City of Fairview                  123 South Sixth Avenue                                                                  Fairview            OK      73737
7916264   City of Falfurrias                P. O. Drawer E                     P. O. Drawer E                                       Falfurrias          TX      78355
7912621   City of Falfurrias                P. O. Drawer E                                                                          Falfurrias          TX      78355
7916265   City of Falls Church              Attn: Commissioner of Revenue      300 Park Avenue            Suite # 104E              Falls Church        VA      22046-3301
7912622   City of Falls Church              300 Park Avenue                    Suite # 104E                                         Falls Church        VA      22046-3301
          City of Falls Church
7912623   Treasurer                         300 Park Avenue                    Suite 104 East                                       Falls Church        VA      22046
7916266   City of Falls City                PO Box 250                                                                              Falls City          TX      78113
7912624   City of Fargo                     200 N. 3rd Street                                                                       Fargo               ND      58102
7916267   City of Fargo                     Attn: Finance Dept.                200 N. 3rd Street                                    Fargo               ND      58102
7912626   City Of Farmers Branch            PO Box 819010                                                                           Farmers Branch      TX      75381
7912625   City of Farmers Branch            3723 Valley View Lane                                                                   Farmers Branch      TX      75244
7916269   City of Farmers Branch            Farmers Branch Police Department   3723 Valley View Lane                                Farmers Branch      TX      75244
                                                                               13000 William Dodson
7916268 City of Farmers Branch              Attn: Director of Finance          Pkwy                                                 Farmers Branch      TX      75234
7916270 City of Farmersville                205 South Main                                                                          Farmersville        TX      75442
7912627 City of Farmington                  110 West Columbia Street                                                                Farmington          MO      63640
                                                                               110 West Columbia
7916271   City of Farmington                Laura Yates                        Street                                               Farmington          MO      63640
7916272   City of Fate                      Attn: Finance Department           PO Box 159                                           FATE                TX      75132
7912628   City of Fate                      PO Box 159                                                                              FATE                TX      75132
7916273   City of Fayette                   117 S. Main Street                                                                      Fayette             MO      65248
7916274   City of Fayetteville              240 Glynn Street South                                                                  Fayetteville        GA      30214

7916275 City of Fayetteville Trustee        110 Elk Avenue South                                                                    Fayetteville        TN      37334
7916277 City of Federal Heights             Department of Finance              2380 W. 90th Avenue                                  Federal Heights     CO      80260
7912629 City of Federal Heights             2380 West 90th Avenue                                                                   Federal Heights     CO      80260




      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                            Page 43 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                 NAME                                 ADDRESS 1            ADDRESS 2                     ADDRESS 2             CITY    STATE    POSTAL CODE   COUNTRY

7916276   City of Federal Heights          Attn: Finance Dept.            2380 West 90th Avenue                           Federal Heights   CO      80260
7912631   City of Federal Way              33325 South 8th Avenue                                                         Federal Way       WA      98003
7912630   City of Federal Way              33325 8th Avenue S.                                                            Federal Way       WA      98063
7916278   City of Federal Way              Attn: Finance and Accounting   33325 8th Avenue S.                             Federal Way       WA      98063

7916279 City of Federal Way                Finance Department             33325 South 8th Avenue                          Federal Way       WA      98003
                                                                          645 New Smizer Mill
7916280   City of Fenton                   Art Dewitt                     Road                                            Fenton            MO      63026
7916281   City of Fenton                   625 New Smizer Mill Road                                                       Fenton            MO      63026
7912632   City of Fenton                   645 New Smizer Mill Road                                                       Fenton            MO      63026
7912633   City of Ferguson                 110 Church Street                                                              Ferguson          MO      63135
7916282   City of Ferguson                 ATTN: Susan Krueger            110 Church Street                               Ferguson          MO      63135
7916283   City of Ferndale                 Clerk/Treasurer                P.O. Box 936                                    Ferndale          WA      98248
7912634   City of Ferndale                 P.O. Box 936                                                                   Ferndale          WA      98248
7912635   City of Fernley                  595 Silver Lace Boulevard                                                      Fernley           NV      89408
                                                                          595 Silver Lace
7916284   City of Fernley                  Attn: Clerks Office            Boulevard                                       Fernley           NV      89408
7916285   City of Ferris                   100 Town Plaza                                                                 Ferris            TX      75125
7916286   City of Festus                   Attn: Finance Department       711 West Main                                   Festus            MO      63028
7912636   City of Festus                   711 West Main                                                                  Festus            MO      63028
7916287   City of Fife                     5411 23rd Street E                                                             Fife              WA      98424
7916288   City of Fircrest                 115 Ramsdell St                                                                Fircrest          WA      98466
7916289   City of Flatonia                 P.O. Box 329                                                                   Flatonia          TX      78941
7916290   City of Flordell Hills           7001 Brandon Avenue                                                            Flordell Hills    MO      63136
7916291   City of Florence                 Finance Department             324 West Evans Street                           Florence          SC      29501-3430
7912637   City of Florence                 324 West Evans Street                                                          Florence          SC      29501-3430
7916292   City of Floresville              1120 D Street                                                                  Floresville       TX      78114
7912638   City of Florissant               955 Rue St. Francois Street                                                    Florissant        MO      63031
7912639   City of Florissant               955 Rue St Francois                                                            Florissant        MO      63031
                                                                          955 Rue St. Francois
7916293   City of Florissant               Attn: Randal McDaniel          Street                                          Florissant        MO      63031
7916294   City of Florissant               Attn: Finance Department       955 Rue St Francois                             Florissant        MO      63031
7916295   City of Flowery Branch           Attn: Tax Collector            P.O.Box 757                                     Flowery Branch    GA      30542
7912640   City of Flowery Branch           P.O.Box 757                                                                    Flowery Branch    GA      30542
7916296   City of Floydada                 114 West Virginia                                                              Floydada          TX      79235-2717
7912641   City of Forest Hill              3219 E. California Parkway                                                     Forest Hill       TX      76119


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 44 of 218
                                                                                                     Exhibit D
                                                                                          Taxing Authorities Service List
                                                                                            Served via First Class Mail


MMLID                 NAME                                    ADDRESS 1                       ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
                                                                                        3219 E. California
7916297 City of Forest Hill                 Attn: Virginia Silas                        Parkway                                         Forest Hill      TX      76119

7916298   City of Forest Park               Attn: Susan Ridling                         320 Cash Memorial Blvd.                         Forest Park      GA      30297
7912642   City of Forest Park               320 Cash Memorial Boulevard                                                                 Forest Park      GA      30297
7916299   City of Forney                    Attn: Brian Brooks                          P. O. Box 826                                   Forney           TX      75126
7912643   City of Forney                    P. O. Box 826                                                                               Forney           TX      75126
7912644   City of Fort Collins              P.O. Box 440                                                                                Fort Collins     CO      80522-0580

7916300 City of Fort Collins                Department of Finance/Sales Tax Division    P.O. Box 440                                    Fort Collins     CO      80522-0439

7916301 City of Fort Collins                PO Box 58215 North Mason Street 2nd Floor                                                   Fort Collins     CO      80522-0580
7916302 City Of Fort Lupton                 130 S Mckinley Ave                                                                          Fort Lupton      CO      80621
        City of FORT MILL, SC Local -
        License Tax NF (Default
7916303 Form)                               445 12th Street, S.W                        Room 6- A224                                    Washington       DC      20554
7916304 City of Fort Stockton               Box 1000                                                                                    Fort Stockton    TX      79735
7916305 City of Fort Valley                 Attn: City Tax Collector                    P.O.Box 956                                     Fort Valley      GA      31030
7912645 City of Fort Valley                 P.O.Box 956                                                                                 Fort Valley      GA      31030
7916306 City of Fort Worth                  PO Box 99005                                                                                Fort Worth       TX      76199-0005
7916307 City of Frankford                   PO Box 55                                                                                   Frankford        MO      63441
7916308 City of Frankfort                   ATTN: Frankfort 911                         PO Box 697                                      Frankfort        KY      40602-0697
7916310 City of Franklin                    PO Box 250                                                                                  Franklin         GA      30217-0250
7912646 City of Franklin                    P.O. Box 428                                                                                Franklin         TX      77856
7916309 City of Franklin                    City of Franklin                            P.O. Box 389                                    Franklin         VA      23851
7916311 City of Fredericksburg              126 W. Main St.                                                                             Fredericksburg   TX      78624
7912647 City of Fredericksburg              P.O. Box 644                                                                                Fredericksburg   VA      22404
7916312 City of Freeport                    200 West 2nd Street                                                                         Freeport         TX      77541
7912648 City of Freer                       P.O. Drawer N                                                                               Freer            TX      78357
7916313 City of Freer                       ATTN: Finance Department                    P.O. Drawer N                                   Freer            TX      78357
7916314 City of Fremont                     400 E. Military Ave.                                                                        Fremont          NE      68025-5141
                                                                                        910 South Friendswood
7916315 City of Friendswood                 ATTN: Finance Department                    Drive                                           Friendswood      TX      77546
7912649 City of Friendswood                 910 South Friendswood Drive                                                                 Friendswood      TX      77546
7912650 City of Frisco                      6101 Frisco Square Boulevard                4th floor Finance                               Frisco           TX      75034
                                                                                        6101 Frisco Square
7916316 City of Frisco                      Attn: Angela Short                          Boulevard                  4th floor Finance    Frisco           TX      75034


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                     Page 45 of 218
                                                                                                   Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                       ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
          City of FRISCO, TX Local - E-
7916317   911 (Default Form)               445 12th Street, S.W                       Room 6- A224                                    Washington        DC      20554
7912651   City of Frontenac                10555 Clayton Road                                                                         Frontenac         MO      63131
7916318   City of Frontenac                Julie O'Guinn                              10555 Clayton Road                              Frontenac         MO      63131
7916319   City of Fruitvale                P. O. Box 197                                                                              Fruitvale         TX      75127
7912652   City of Fulshear                 PO Box 279                                                                                 Fulshear          TX      77441
7916320   City of Fulshear                 Attn: Kristi Brashear                      PO Box 279                                      Fulshear          TX      77441
7916321   City of Fulton                   P.O. Box 130                                                                               Fulton            MO      65251
          City of GAFFNEY, SC Local -
          License Tax NF (Default
7916322   Form)                            445 12th Street, S.W                       Room 6- A224                                    Washington        DC      20554
7916324   City of Gainesville              200 S. Rusk                                                                                Gainsville        TX      76240
7916325   City of Gainesville              PO Box 2496                                                                                Gainesville       GA      30503
7916323   City of Gainesville              Attn: Kip Padgett                          P.O.Box 2496                                    Gainesville       GA      30503
7912653   City of Galena Park              P.O. Box 46                                                                                Galena Park       TX      77547
7916326   City of Galena Park              Attn: Robert Pruett                        P.O. Box 46                                     Galena Park       TX      77547
7916327   City of Galveston                Attn: Mary Ross                            P. O. Box 779                                   Galveston         TX      77553
7912654   City of Galveston                P. O. Box 779                                                                              Galveston         TX      77553
7912655   City of Garden City              P.O.Box 7548                                                                               Garden City       GA      31408
7916328   City of Garden City              Attn: City Tax Collector                   P.O.Box 7548                                    Garden City       GA      31408

7916329 City of Garden Ridge               Attn: Nancy Cain                           9400 Municipal Parkway                          Garden Ridge      TX      78266
7912656 City of Garden Ridge               9400 Municipal Parkway                                                                     Garden Ridge      TX      78266

7916330 City of Gardena                    ATTN: Business Licensing/Revenue Manager   1700 W. 162nd Street                            Gardena           CA      90247
7912657 City of Gardena                    1700 W. 162nd Street                                                                       Gardena           CA      90247
7912658 City of Gardena                    1700 West 162nd Street                     Room 104                                        Gardena           CA      90247
7912660 City of Garland                    PO Box 469002                                                                              Garland           TX      75046-9002
7916333 City of Garland                    PO Box 462010                                                                              Garland           TX      75046-2010
7916331 City of Garland                    Attn: Financial Services Department        PO Box 469002                                   Garland           TX      75046-9002
7912659 City of Garland                    1891 Forest Lane                                                                           Garland           TX      75042
7916332 City of Garland                    Attn: Communications Director              1891 Forest Lane                                Garland           TX      75042
7916334 City of Garrison                   129 W. Greenwood St.                                                                       Garrison          TX      75946-2423
        City of GASTON, SC Local -
        License Tax NF (Default
7916335 Form)                              445 12th Street, S.W                       Room 6- A224                                    Washington        DC      20554
7916336 City of Gatesville                 110 N. 8th Street                                                                          Gatesville        TX      76528


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 46 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7916337 City of Geneva                     47 Castle Street                                                               Geneva            NY      14456
7916338 City of George West                406 Nueces                                                                     George West       TX      78022
7916339 City of Georgetown                 P. O. Box 409                                                                  Georgetown        TX      78627
        City of GEORGETOWN, SC
        Local - License Tax NF
7916340 (Default Form)                     445 12th Street, S.W           Room 6- A224                                    Washington        DC      20554
7916341 City of Giddings                   118 E. Richmond St.                                                            Giddings          TX      78942
7916342 City of Gideon                     PO Box 396                                                                     Gideon            MO      63848
7912661 City of Gig Harbor                 3510 Grandview Street                                                          Gig Harbor        WA      98335

7916343   City of Gig Harbor               Finance Department             3510 Grandview Street                           Gig Harbor        WA      98335
7916344   City of Gilmer                   110 Buffalo St.                PO Box 76                                       Gilmer            TX      75644
7916345   City of Gilroy                   7351 Rosanna Street                                                            Gilroy            CA      95020
7916346   City of Gladewater               E519 E. Broadway                                                               Gladewater        TX      75647
                                                                          7010 North Holmes
7916347 City of Gladstone                  ATTN: Kay Dobbs                Street                                          Gladstone         MO      64188
7912663 City of Gladstone                  7010 North Holmes Street                                                       Gladstone         MO      64118
                                                                          7010 North Holmes
7916348   City of Gladstone, MO            Finance Department             Street                                          Gladstone         MO      64118
7916349   City of Glasgow                  100 Market Street                                                              Glasgow           MO      65254
7916350   City of Glen Cove                9 Glen Street                                                                  Glen Cove         NY      11542
7916351   City of Glen Falls               42 Ridge Street                                                                Glenn Falls       NY      12801
7916352   City of Glen Rose                PO Box 1949                                                                    Glen Rose         TX      76043
7912665   City of Glendale                 141 North Glendale Avenue      Suite 346                                       Glendale          CA      91206
                                                                          424 North Sappington
7916354 City of Glendale                   Frank Myers                    Road                                            Glendale          MO      63122

7916353   City of Glendale                 Attn: Finance Division         141 N Glendale Avenue      Suite 346            Glendale          CA      91206-4498
7916355   City of Glendale                 950 South Birch Street                                                         Glendale          CO      80246
7912666   City of Glendale                 424 North Sappington Road                                                      Glendale          MO      63122
7912664   City of Glendale                 141 N Glendale Avenue          Suite 346                                       Glendale          CA      91206-4498
7916356   City of Glenn Heights            Attn: Cheryl Estes             1938 S. Hampton Rd.                             Glenn Heights     TX      75154
7912667   City of Glenn Heights            1938 S. Hampton Rd.                                                            Glenn Heights     TX      75154
7912668   City of Glenn Heights, TX        550 E. Bear Creek Road                                                         Glenn Heights     TX      75154

7916357 City of Glenn Heights, TX          Glen Heights Police Dept       550 E. Bear Creek Road                          Glenn Heights     TX      75154
7916358 City of Glenpool                   Attn: Finance Department       12205 S Yukon Ave                               Glenpool          OK      74033


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 47 of 218
                                                                                              Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                     ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
7912669 City of Glenpool                   12205 S Yukon Ave                                                                       Glenpool           OK      74033

7916359 City of Glenwood Springs           PO Box 458                                                                              Glenwood Springs   CO      81602-0458

7912670   City of Glenwood Springs         101 West 8th Street                     P.O. Box 458                                    Glenwood Springs   CO      81602
7916360   City of Gloversville             3 Frontage Rd.                                                                          Gloversville       NY      12078
7916361   City of Godley                   P. O. Box 27                                                                            Godley             TX      76044
7916362   City of Golden                   P.O. Box 5885                                                                           Denver             CO      80217
7916364   City of Goldsmith                P. O. Box 629                                                                           Goldsmith          TX      79741
7916365   City of Goliad                   P. O. Box 939                                                                           Goliad             TX      77963
7916366   City of Gonzales                 P. O. Box 547                                                                           Gonzales           TX      78629
7916367   City of Goose Creek              P.O. Drawer 1768                                                                        Goose Creek        SC      29445
          City of GOOSE CREEK, SC
          Local - License Tax NF
7916368   (Default Form)                   445 12th Street, S.W                    Room 6- A224                                    Washington         DC      20554
7916369   City of Gordon                   P. O. Box 227                                                                           Gordon             TX      76453
7916370   City of Graford                  P. O. Box 97                                                                            Graford            TX      76449
7916371   City of Graham                   P.O. Box 1449                                                                           Graham             TX      76450
7916372   City of Grain Valley             711 S. Main St                                                                          Grain Valley       MO      64029

7916373   City of Granbury                 Attn: Dee Arcos                         116 West Bridge Street                          Granbury           TX      76048
7912671   City of Granbury                 116 West Bridge Street                                                                  Granbury           TX      76048
7912672   City of Grand Junction           250 N 5th Street                                                                        Grand Junction     CO      81501-2668
7916374   City of Grand Junction           Customer Service Division - Sales Tax   250 North 5th Street                            Grand Junction     CO      81501-2668
7916375   City of Grand Prairie            Attn: Diana Ortiz                       P. O. Box 534045                                Grand Prairie      TX      75053-4045
7912673   City of Grand Prairie            P. O. Box 534045                                                                        Grand Prairie      TX      75053-4045
7916376   City of Grand Saline             132 E. Frank Street                                                                     Grand Saline       TX      75140-1824
7916377   City of Grandfalls               P.O. Box 327                                                                            Grandfalls         TX      79742
7916378   City of Grandview                ATTN: Finance Director                  1200 Main Street                                Grandview          MO      64030-2498
7912674   City of Grandview                1200 Main Street                                                                        Grandview          MO      64030-2498
7912675   City of Grandview                P O Box 425                                                                             Grandview          TX      76050
7916380   City of Granger                  P. O. Box 367                                                                           Granger            TX      76530
7916381   City of Grant City               P.O. Box 398                                                                            Grant City         MO      64456
7916382   City of Grantville               P.O. Box 160                                                                            Grantville         GA      30220-0160
7916383   City of Grapevine                Attn: Fred Werner                       P.O. Box 95104                                  Grapevine          TX      76099
7912676   City of Grapevine                P.O. Box 95104                                                                          Grapevine          TX      76099
7916384   City of Greeley                  P.O. Box 1648                                                                           Greeley            CO      80632


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 48 of 218
                                                                                            Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                  ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7912677 City of Greeley                    1000 10th Street                                                                     Greeley         CO      80631
7916385 City of Green Park                 11100 Mueller Road                   Suite 6                                         Green Park      MO      63123
7916386 City of Greendale                  7309 Natural Bridge Road, Room 204                                                   St. Louis       MO      63121
7916387 City of Greenfield                 PO Box 127                                                                           Greenfield      CA      93927
7916388 City of Greenville                 Attn: Finance Department             P. O. Box 1049                                  Greenville      TX      75403
7912678 City of Greenville                 P. O. Box 1049                                                                       Greenville      TX      75403
7916389 City of Greenville                 P.O. Box 158                                                                         Greenville      AL      36037
        City of GREENVILLE, SC
        Local - License Tax NF
7916390 (Default Form)                     445 12th Street, S.W                 Room 6- A224                                    Washington      DC      20554

7916391 City of Greenwood Village          P.O. Box 910841                                                                      Denver          CO      80274
        City of GREER, SC Local -
        License Tax NF (Default
7916392 Form)                              445 12th Street, S.W                 Room 6- A224                                    Washington      DC      20554
7916393 City of Gregory                    P. O. Box 297 / 206 W. Fourth                                                        Gregor          TX      78359
7912679 City of Griffin                    PO Box T                                                                             Griffin         GA      30224
7916394 City of Griffin                    Attn: Tax and License Department     PO Box T                                        Griffin         GA      30224
        City of GROSSE ILE, MI Local
        - E-911 Technical Charge
7916395 (Default Form)                     445 12th Street, S.W                 Room 6- A224                                    Washington      DC      20554
        City of GROSSE POINTE
        FARMS, MI Local - E-911
        Technical Charge (Default
7916396 Form)                              445 12th Street, S.W                 Room 6- A224                                    Washington      DC      20554
        City of GROSSE POINTE
        PARK, MI Local - E-911
        Technical Charge (Default
7916397 Form)                              445 12th Street, S.W                 Room 6- A224                                    Washington      DC      20554
7916398 City of Grove                      104 W. 3rd Street                                                                    Grove           OK      74344
7912680 City of Grover Beach               P.O. Box 468                                                                         Grover Beach    CA      93483
7916399 City of Grover Beach               Finance Department                   P.O. Box 468                                    Grover Beach    CA      93483
7916400 City of Groves                     Attn: Dir. of Finance                3947 Lincoln Avenue                             Groves          TX      77619
7912681 City of Groves                     3947 Lincoln Avenue                                                                  Groves          TX      77619
7916401 City of Groveton                   P. O. Box 37                                                                         Groveton        TX      75845
7916402 City of Grovetown                  P.O. Box 120                                                                         Grovetown       GA      30813
7916403 City of Gruver                     P.O. Box 947                                                                         Gruver          TX      79040


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 49 of 218
                                                                                 Exhibit D
                                                                        Taxing Authorities Service List
                                                                          Served via First Class Mail


MMLID                NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY      STATE    POSTAL CODE   COUNTRY
7916404   City of Gun Barrel City          1716 W. Main Street                                                           Gun Barrel City   TX      75156
7916405   City of Gunnison                 P.O. Box 239                                                                  Gunnison          CO      81230
7912682   City of Guthrie                  P.O. Box 908                                                                  Guthrie           OK      73044
7916406   City of Guthrie                  Finance Dept.              P.O. Box 908                                       Guthrie           OK      73044
7916407   City of Guyton                   310 Central Blvd                                                              Guyton            GA      31312
7916408   City of Hackberry                ATTN: Brenda Lewallen      119 Maxwell Road           B-7                     Frisco            TX      75034
7912683   City of Hackberry                119 Maxwell Road           B-7                                                Frisco            TX      75034
7916409   City of Hale Center              Attn: Finance Department   PO Box 532                                         Hale Center       TX      79041
7912684   City of Hale Center              PO Box 532                                                                    Hale Center       TX      79041
7916410   City of Hallettsville            101 N. Main                                                                   Hallettsville     TX      77964
7916411   City of Hallsville               P.O. Box 899                                                                  Hallsville        TX      75650
7916412   City of Haltom City              Attn: Joel Welch           5024 Broadway Blvd.                                Haltom City       TX      76117
7912685   City of Haltom City              5024 Broadway Blvd.                                                           Haltom City       TX      76117
7916413   City of Hamilton                 200 East Main                                                                 Hamilton          TX      76531
7916414   City of Hamlin                   P. O. Box 157              355 S. Central                                     Hamlin            TX      79520

7912686 City of Hampton Treasurer P.O. Box 636                                                                           Hampton           VA      23669
        City of HAMPTON, SC Local -
        License Tax NF (Default
7916415 Form)                       445 12th Street, S.W              Room 6- A224                                       Washington        DC      20554

7916416   City of Hanahan                  Attn: Treasurer            1255 Yeamans Hall Road                             Charleston        SC      29406
7912687   City of Hanahan                  1255 Yeamans Hall Road                                                        Charleston        SC      29406
7916417   City of Hannibal                 320 Broadway                                                                  Hannibal          MO      63401
7916418   City of Hapeville                P.O. Box 82311                                                                Hapeville         GA      30354
7916419   City of Happy Valley             16000 SE Misty Drive                                                          Happy Valley      OR      97086
7916420   City of Hardin                   P. O. Box 324                                                                 Hardin            TX      77561
7916421   City of Harker Heights           305 Miller's Crossing                                                         Harker Heights    TX      76548
7916422   City of Harlem                   P.O. Box 99                                                                   Harlem            GA      30814
7916423   City of Harlingen                P.O. Box 2207                                                                 Harlingen         TX      78550
7916424   City of Harrah                   PO Box 636                                                                    Harrah            OK      73045
7916425   City of Harrisonburg             409 South Main Street                                                         Harrisonburg      VA      22801-3610
7912689   City of Harrisonville            P.O. Box 367               300 East Pearl Street                              Harrisonville     MO      64701
7912688   City of Harrisonville            300 East Pearl Street                                                         Harrisonville     MO      64701
7916426   City of Harrisonville            Attn: City Collector       300 East Pearl Street                              Harrisonville     MO      64701
7916427   City of Harrisonville            Attn: City Collector       P.O. Box 367               300 East Pearl Street   Harrisonville     MO      64701
7916428   City of Hartselle                P.O. Box 2028                                                                 Decatur           AL      35602


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                    Page 50 of 218
                                                                                    Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID               NAME                                 ADDRESS 1            ADDRESS 2                     ADDRESS 2          CITY     STATE    POSTAL CODE   COUNTRY
7916429   City of Haslet                  Attn: Diane Rasor             105 Main St.                                    Haslet          TX      76052
7912690   City of Haslet                  105 Main St.                                                                  Haslet          TX      76052
7916430   City of Hastings                220 North Hastings Avenue                                                     Hastings        NE      68901
7916431   City of Hawthorne               4455 W 126th Street                                                           Hawthorne       CA      90250
7916432   City of Hayti                   PO Box 552                                                                    Hayti           MO      63851
7916433   City of Hayti Heights           PO Box 426                                                                    Hayti           MO      63851
7916434   City of Hayward                 Attn: City Manager            777 B Street - 4th floor                        HAYWARD         CA      94541-5007
7912692   City of Hayward                 777 B Street                                                                  Hayward         CA      94541
7912691   City of Hayward                 777 B Street - 4th floor                                                      HAYWARD         CA      94541-5007
7916435   City of Hayward                 Finance Department            777 B Street                                    Hayward         CA      94541
7916436   City of Hazelwood               Donnie Burns                  415 Elm Grove Lane                              Hazelwood       MO      63042
7912693   City of Hazelwood               415 Elm Grove Lane                                                            Hazelwood       MO      63042
7916437   City of Hearne                  210 Cedar Street                                                              Hearne          TX      77859
7912694   City of Heath                   200 Laurence Drive                                                            Heath           TX      75032
7916438   City of Heath                   Attn: Greg Guillaurne         200 Laurence Drive                              Heath           TX      75032
7916439   City of Hebron                  P.O. Box 118916                                                               Carrollton      TX      75011
7916440   City of Hedwig Village          955 Piney Point Road                                                          Houston         TX      77024
7916441   City of Helena                  PO Box 262                                                                    Helena          AL      35080-0262
7916442   City of Helotes                 P.O. Box 507                                                                  Helotes         TX      78023
7916443   City of Hempstead               1125 Austin Street                                                            Hempstead       TX      77445
7912696   City of Henderson               PO Box 95007                                                                  Henderson       NV      89009-5007
7912695   City of Henderson               P O Box 95050                                                                 Henderson       NV      89009-5050
7916444   City of Henderson               Business License Division     PO Box 95007                                    Henderson       NV      89009-5007
7916445   City of Henderson               400 West Main                                                                 Henderson       TX      75652
7916446   City of Henderson E-911         PO Box 716                                                                    Henderson       KY      42419
7916447   City of Henrietta               P. O. Box 409                                                                 Henrietta       TX      76365
7916448   City of Henryetta E911          PO Box 608                    115 South 4th Street                            Henryetta       OK      74437
7916449   City Of Herculaneum             1 Parkwood Court                                                              Herculaneum     MO      63048
7916450   City of Hercules                Finance Department            111 Civic Drive                                 Hercules        CA      94547
7912697   City of Hercules                111 Civic Drive                                                               Hercules        CA      94547
7916451   City of Hereford                C/O City Secretary            PO Box 2277                                     Hereford        TX      79045
7912698   City of Hereford                PO Box 2277                                                                   Hereford        TX      79045
7916452   City of Hermosa Beach           1315 Valley Drive                                                             Hermosa Beach   CA      90254-3885
7916453   City of Hewitt                  200 Patriot Court                                                             Hewitt          TX      76643
7916454   City of Hidalgo                 704 East Texano Drive                                                         Hidalgo         TX      78557
7916455   City of Hideaway                101-B Hideaway Lane Central                                                   Hideaway        TX      75771-5001
7916456   City of Higbee                  PO Box 156                                                                    Higbee          MO      65257


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                       Page 51 of 218
                                                                                          Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                 NAME                                   ADDRESS 1             ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
7916457 City of Higginsville                P.O. Box 110                                                                     Higginsville       MO      64037
7916458 City of Higgston                    310 James Street                                                                 Higgston           GA      30410
7916459 City of Highland Village            1000 Highland Village Road                                                       Highland Village   TX      75077

7912699 City of Hill Country Village        116 Aspen Lane                                                                   San Antonio        TX      78232

7916460   City of Hill Country Village      Attn: Frank Morales              116 Aspen Lane                                  San Antonio        TX      78232
7916463   City of Hillsboro                 PO Box 568                                                                       Hillsboro          TX      76645
7916462   City of Hillsboro                 P.O. Box 19                                                                      Hillsboro          MO      63050
7916461   City of Hillsboro                 ATTN: Gery Marmaduke             Post Office Box 19                              Hillsboro          MO      63050
7912701   City of Hillsboro                 150 E. Main Street, Floor 5                                                      Hillsboro          OR      97123
7912700   City of Hillsboro                 Post Office Box 19                                                               Hillsboro          MO      63050
7916464   City of Hilshire Village          Attn: Susan Blevins              8301 Westview Drive                             Houston            TX      77055
7912702   City of Hilshire Village          8301 Westview Drive                                                              Houston            TX      77055
7916465   City of Hilton                    59 Henry Street                                                                  Hilton             NY      14468
7916466   City of Hitchcock                 Attn: Public Right-Of-Way Fees   7423 Highway 6                                  Hitchcock          TX      77563
7912703   City of Hitchcock                 7423 Highway 6                                                                   Hitchcock          TX      77563
7916467   City of Hogansville               Attn: City Clerk                 400 East Main Street                            Hogansville        GA      30230
7912704   City of Hogansville               400 East Main Street                                                             Hogansville        GA      30230
7916468   City of Holiday Lakes             Route 4, Box 747                                                                 Angleton           TX      77515
7916469   City of Holly Springs             Robert Logan, City Manager       PO Box 990                                      Holly Springs      GA      30142
7912705   City of Holly Springs             PO Box 990                                                                       Holly Springs      GA      30142
7916470   City of Holts Summit              P.O. Box 429                                                                     Holts Summit       MO      65043
7916471   City of Hondo                     1600 Avenue M                                                                    Hondo              TX      78861
7916472   City of Honey Grove               633 N. 6th St.                                                                   Honey Grove        TX      75446
7912706   City of Hoover                    P.O. Box 11407                                                                   Hoover             AL      35246-0144
7916473   City of Hoover                    Revenue Department               P.O. Box 11407                                  Hoover             AL      35246-0144
7916474   City of Hornell                   PO Box 627                       82 Main Street                                  Hornell            NY      14843
7912707   City of Houston                   P.O. Box 2226                                                                    Houston            TX      77252
7916475   City of Houston                   Franchise Administration         P.O. Box 2226                                   Houston            TX      77252
7912708   City of Houston                   601 South Grand                                                                  Houston            MO      65483
7912709   City of Houston Lake              5417 N.W. Adrian                                                                 Houston Lake       MO      64151
7916476   City of Houston Lake              Marsha Duncan                    5417 N.W. Adrian                                Houston Lake       MO      64151
7916477   City of Howardville               104 Howard Avenue                                                                Howardville        MO      63889
7916478   City of Hudson                    520 Warren Street                                                                Hudson             NY      12534
7912710   City of Hudson Oaks               210 N Lakeshore                                                                  Hudson Oaks        TX      76087
7916479   City of Hudson Oaks               Attn: Patrick Lawler             210 N Lakeshore                                 Hudson Oaks        TX      76087


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                          Page 52 of 218
                                                                                    Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                    ADDRESS 1         ADDRESS 2                     ADDRESS 2          CITY        STATE    POSTAL CODE   COUNTRY
7916480   City of Hueytown                 Attn: Janice Wilhite, City    PO Box 3650                                     Hueytown           AL      35023
7912711   City of Hueytown                 PO Box 3650                                                                   Hueytown           AL      35023
7916481   City of Hulbert                  PO Box 147                                                                    Hulbert            OK      74441
7916482   City of Humble                   114 West Higgins Street                                                       Humble             TX      77338
          City of Hunters Creek
7916483   Village                          #1 Hunters Creek Place                                                        Houston            TX      77024
7912713   City of Huntington Beach         2000 Main Street              P.O. Box 711                                    Huntington Beach   CA      92648-0711
7912712   City of Huntington Beach         2000 Main Street                                                              Huntington Beach   CA      92648-0711
7916484   City of Huntington Beach         City Treasurer                2000 Main Street                                Huntington Beach   CA      92648-0711
7912714   City of Huntington Park          6550 Miles Avenue             Room 127                                        Huntington Park    CA      90255
7916485   City of Huntington Park          Finance Department            6550 Miles Avenue          Room 127             Huntington Park    CA      90255
7912715   City of Huntsville               Dept #2108                    P.O. Box 11407                                  Birmingham         AL      35246-2108
7916486   City of Huntsville               1212 Avenue M                                                                 Huntsville         TX      77340
7912716   City of Hurst                    1505 Precinct Line Road                                                       Hurst              TX      76054

7916487   City of Hurst                    Attn: Finance Director        1505 Precinct Line Road                         Hurst              TX      76054
7916488   City of Hutchins                 Finance Officer               P O Box 500                                     Hutchins           TX      75141
7912717   City of Hutchins                 P O Box 500                                                                   Hutchins           TX      75141
7916489   City of Hutto                    401 West Front Street                                                         Hutto              TX      78634
7916490   City of Idalou                   P.O. Box 1277                                                                 Idalou             TX      79329
7912718   City of Independence             111 East Maple Avenue                                                         Independence       MO      64050
7912719   City of Independence             PO Box 1019                                                                   Independence       MO      64050-0519
7916491   City of Independence             Attn: Cathy Cain              PO Box 1019                                     Independence       MO      64050-0519
7912720   City of Indio                    P.O. Box 1788                                                                 Indio              CA      92202
7916492   City of Indio                    PO Drawer 1788                                                                Indio              CA      92201
7916493   City of Ingleside                P.O. Drawer 400                                                               Ingleside          TX      78362
7912722   City of Inglewood                One Manchester Boulevard                                                      Inglewood          CA      90301-1750

7916494 City of Inglewood                  Finance Department            1 Manchester Boulevard                          Inglewood          CA      90301
7912721 City of Inglewood                  1 Manchester Boulevard                                                        Inglewood          CA      90301
7916495 City of Iowa Park                  P. O. Box 190                                                                 Iowa Park          TX      76367
7916496 City of Iraan                      P. O. Box 457                                                                 Iraan              TX      79744
        City of IRMO, SC Local -
        License Tax NF (Default
7916497 Form)                              445 12th Street, S.W          Room 6- A224                                    Washington         DC      20554

7916498 City of Iron Mountain Lake         538 Gallatin Dr                                                               Bismarck           MO      63624-8950


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 53 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                 ADDRESS 1              ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7916499   City of Ironton                 123 N Main                                                                       Ironton          MO      63650
7916500   City of Irvine                  Attn: Cashier                    PO Box 19575                                    Irvine           CA      92623-9575
7912723   City of Irvine                  P.O. Box 19575                                                                   Irvine           CA      92623-9575
7916501   City of Irving                  Attn: Municipal Franchise Fees   825 West Irving Blvd.                           Irving           TX      75060
7912724   City of Irving                  825 West Irving Blvd.                                                            Irving           TX      75060
                                                                           5050 North Irwindale
7916502   City of Irwindale               Attn: Finance Dept.              Avenue                                          Irwindale        CA      91706
7912725   City of Irwindale               5050 North Irwindale Avenue                                                      Irwindale        CA      91706
7916503   City of Issaquah                Finance Department               P.O. Box 1307                                   Issaquah         WA      98027-1307
7912726   City of Issaquah                P.O. Box 1307                                                                    Issaquah         WA      98027-1307
7916504   City of Italy                   101 West Main Street             PO Box 84                                       Italy            TX      76651
7916505   City of Itasca                  134 N Hill Street                                                                Itasca           TX      76055
7916506   City of Ithaca                  108 East Green Street                                                            Ithaca           NY      14850
                                                                           10301 Market Street
7916507   City of Jacinto City            C/O City Secretary               Road                                            Jacinto City     TX      77029
7912727   City of Jacinto City            10301 Market Street Road                                                         Jacinto City     TX      77029
7916508   City of Jacksboro               112 W. Belknap                                                                   Jacksboro        TX      76458
7916510   City of Jackson                 333 Broadway Street                                                              Jackson          KY      41339
7916509   City of Jackson                 101 Court Street                                                                 Jackson          MO      63755
7912728   City of Jackson                 P.O. Box 838                                                                     Jackson          GA      30233
7916511   City of Jacksonville            PO Box 1390                                                                      Jacksonville     TX      75766
7912729   City of Jamestown               P.O. Box 150                                                                     Jamestown        NY      14702-0150
7916512   City of Jamestown               P.O. Box 150                     P.O. Box 150                                    Jamestown        NY      14702-0150
7916513   City of Jarrell                 161 Town Center Blvd.                                                            Jarrell          TX      76537
7912730   City of Jasper                  200 Burnt Mountain Road                                                          Jasper           GA      30143
7915437   City of Jasper                  P. O. Box 610                                                                    Jasper           TX      75951
7915438   City of Jay                     P. O. Box 348                                                                    Jay              OK      74346
7915439   City of Jefferson               102 N. Polk                                                                      Jefferson        TX      75657
7912731   City of Jefferson City          320 E. McCarty Street            Rm.2                                            Jefferson City   MO      65101
7915440   City of Jefferson City          Business License Inspector       320 E. McCarty Street        Rm.2               Jefferson City   MO      65101
7912732   City of Jefferson City          320 East McCarty Street                                                          Jefferson City   MO      65101
          City of Jefferson Utility
7915441   License Tax                     Utility Tax-Finance Dept         320 East McCarty Street                         Jefferson City   MO      65101
7915442   City of Jekyll Island           100 James Rd                                                                     Jekyll Island    GA      31527-0833
7912733   City of Jenkinsburg             211 Maple Drive                                                                  Jenkinsburg      GA      30234
7915443   City of Jenkinsburg             Attn: Tax Collector              211 Maple Drive                                 Jenkinsburg      GA      30234
7915444   City of Jenks                   Attn: E911 Administration        211 North Elm Street         PO Box 2007        Jenks            OK      74037


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                            Page 54 of 218
                                                                                          Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                 ADDRESS 2                   ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
7912734   City of Jenks                   211 North Elm St.                  PO Box 2007                                     Jenks            OK      74037
7915445   City of Jennings                Cheryl Balke                       2120 Hord Avenue                                Jennings         MO      63136
7912735   City of Jennings                2120 Hord Avenue                                                                   Jennings         MO      63136
7915446   City of Jersey Village          Attn: Mike Castro                  16501 Jersey Drive                              Jersey Village   TX      77040
7912736   City of Jersey Village          16501 Jersey Drive                                                                 Jersey Village   TX      77040
7912737   City of Jesup                   P.O.Box 427                                                                        Jesup            GA      31545
7915447   City of Jesup                   Attn: City Tax Collector           P.O.Box 427                                     Jesup            GA      31545
7915448   City of Jewett                  P. O. Box 189                                                                      Jewett           TX      75846

7915449   City of Johns Creek             Finance Director                   10700 Abbotts Bridge Rd Ste 190                 Johns Creek      GA      30097-1412
7912738   City of Johns Creek             10700 Abbotts Bridge Rd, Ste 190                                                   Johns Creek      GA      30097-1412
7912739   City of Johns Creek             12000 Findley Raod                 Suite 400                                       Johns Creek      GA      30097-1412
7915450   City of Johnstown               P.O Box 160                                                                        Johnstown        NY      12095
7915451   City of Jolly                   194 Milton Street                                                                  Wichita Falls    TX      76310
7915452   City of Jones                   110 East Main                                                                      Jones            OK      73049
7912740   City of Jones                   110 East Main                      P O Box 720                                     Jones            OK      73049
7912741   City of Jonesboro               PO Box 1845                                                                        Jonesboro        AR      72403
7915453   City of Jonesboro               Attn: City Collector               300 S. Church Street         PO Box 1845        Jonesboro        AR      72403
7912742   City of Jonesboro               124 North Avenue                                                                   Jonesboro        GA      30236
7915454   City of Jonesboro               Attn: License Department           PO Box 1845                                     Jonesboro        AR      72403
7912743   City of Joplin                  303 East 3rd Street                                                                Joplin           MO      64801
7915455   City of Joplin                  Finance Department                 602 S. Main St.                                 Joplin           MO      64801
7912744   City of Joplin                  602 S. Main St.                                                                    Joplin           MO      64801
7915456   City of Joshua                  Attn: La Donna Davis               101 South Main                                  Joshua           TX      76058
7912745   City of Joshua                  101 South Main                                                                     Joshua           TX      76058
7915457   City of Jourdanton              1604 State Hwy 97 East             Ste A                                           Jourdanton       TX      78026
7915458   City of Justin                  P. O. Box 129                                                                      Justin           TX      76247
7912746   City of Kansas City             414 East 12th Street               2nd Fl.                                         Kansas City      MO      64106
7915459   City of Kansas City             Attn: Revenue Division             414 East 12th Street         2nd Fl.            Kansas City      MO      64106

7912747   City of Kansas City Missouri    414 East 12th Street               2nd Floor - East                                Kansas City      MO      64106-2786
7915460   City of Karnes City             314 E. Calvert                                                                     Karnes City      TX      78118
7915461   City of Katy                    P. O. Box 617                                                                      Katy             TX      77492
7915462   City of Kaufman                 PO Box 1168                                                                        Kaufman          TX      75142
7915463   City of Kearney                 100 East Washington                                                                Kearney          MO      64060
7915464   City of Kearney                 PO Box 797                                                                         Kearney          MO      64060
7915465   City of Keene                   PO Box 637                                                                         Keene            TX      76059


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                              Page 55 of 218
                                                                                        Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID               NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7912748   City of Keller                  P.O. Box 770                                                                       Keller          TX      76244-0770
7915466   City of Keller                  ATTN: Sr. Account Tech             P.O. Box 770                                    Keller          TX      76244-0770
7915467   City of Kemah                   1401 Hwy. 146                                                                      Kemah           TX      77565
7915468   City of Kemp                    P.O. Box 449                                                                       Kemp            TX      75143
7915469   City of Kempner                 P.O. Box 660                                                                       Kempner         TX      76539
7915470   City of Kendleton               P. O. Box 809                                                                      Kendleton       TX      77451
7912749   City of Kendleton               P. O. Box 809                      13219 Loop 541                                  Kendleton       TX      77451
7915471   City of Kenedy                  303 West Main Street                                                               Kenedy          TX      78119
7915472   City of Kenefick                3564 FM 1008                                                                       Dayton          TX      77535
7912750   City of Kenmore                 18120 68th Avenue NE                                                               Kenmore         WA      98028
7915473   City of Kenmore                 Kenmore City Hall                  18120 68th Avenue NE                            Kenmore         WA      98028
7915474   City of Kennedale               Attn: Clifford Blackwell           405 Municipal Drive                             Kennedale       TX      76060
7912751   City of Kennedale               405 Municipal Drive                                                                Kennedale       TX      76060
7912752   City of Kennesaw                2529 J. O. Stephensen Avenue                                                       Kennesaw        GA      30144
                                                                             2529 J. O. Stephensen
7915475   City of Kennesaw                Attn: Steve Kennedy                Avenue                                          Kennesaw        GA      30144
7915476   City of Kennett                 200 Cedar Street                                                                   Kennett         MO      63857
7912753   City of Kennett E911            200 Cedar Street                                                                   Kennett         MO      63857
7912754   City of Kennewick               P.O. Box 6108                                                                      Kennewick       WA      99336
7915477   City of Kennewick               Attn: Finance Dept                 P.O. Box 6108                                   Kennewick       WA      99336
7912755   City of Kent                    220 4th Avenue South                                                               Kent            WA      98032-5895
7915478   City of Kent                    Attn: Customer Services            220 4th Avenue South                            Kent            WA      98032-5895
          City of Kent Finance
7915479   Department                      Attn: Customer Services Division   220 Fourth Avenue S                             Kent            WA      98032-5895
          City of Kent Finance
7912756   Department                      220 Fourth Avenue S                                                                Kent            WA      98032-5895
7915480   City of Kermit                  110 South Tornillo                                                                 Kermit          TX      79745
7915481   City of Kerrville               701 Main Street                                                                    Kerrville       TX      78028
7915482   City of Kilgore                 815 N Kilgore                                                                      Kilgore         TX      75662
7915483   City of Killeen                 101 North College                                                                  Killeen         TX      76541
7912757   City of Kingston                PO BOX 309                                                                         Kingston        GA      30145-0309
7915484   City of Kingston                420 Broadway                                                                       Kingston        NY      12401
7915485   City of Kingsville              200 E. Kleberg                     P. O. Box 1458                                  Kingsville      TX      78364
7915486   City of Kinloch                 5825 Martin Luther King Blvd.                                                      Kinloch         MO      63140
7915487   City of Kirby                   112 Baumann St.                                                                    Kirby           TX      78219
7915488   City of Kirbyville              107 S. Elizabeth                                                                   Kirbyville      TX      75956
7915489   City of Kirkland                Customer Accounts - Taxes          123 Fifth Avenue                                Kirkland        WA      98033-6189


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                            Page 56 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                 ADDRESS 1           ADDRESS 2                    ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7912758   City of Kirkland                 123 Fifth Avenue                                                            Kirkland        WA      98033-6189
7915490   City of Kirksville               201 South Franklin                                                          Kirksville      MO      63501
7915491   City of Kirksville               201 South Franklin Street                                                   Kirksville      MO      63501
7912760   City of Kirkwood                 139 South Kirkwood Road                                                     Kirkwood        MO      63122
7915493   City of Kirkwood                 139 South Kirkwood                                                          Kirkwood        MO      63122
                                                                       139 South Kirkwood
7915492   City of Kirkwood                 John Adams                  Road                                            Kirkwood        MO      63122
7915494   City of Knoxville                PO Box 15001                                                                Knoxville       TN      37901-5001
7915495   City of Kountze                  P. O. Box 188                                                               Kountze         TX      77625
7915496   City of Krugerville              Attn: Susan Bradley         5097 US Highway 377 S                           Krugerville     TX      76227-6204
7912761   City of Krugerville              5097 US Highway 377 S                                                       Krugerville     TX      76227-6204
7915497   City of Krum                     P. O. Box 217                                                               Krum            TX      76249
7915498   City of Kyle                     100 W Center St.                                                            Kyle            TX      78640
7915499   City of La Coste                 P. O. Box 112                                                               LaCoste         TX      78039
7915500   City of La Feria                 115 E. Commercial Avenue                                                    La Feria        TX      78559
7915501   City of La Grange                155 E Colorado                                                              La Grange       TX      78945
7915502   City of La Joya                  P.O. Box H                                                                  La Joya         TX      78560
7915503   City of La Marque                1111 Bayou Rd.                                                              La Marque       TX      77568
7915504   City of La Monte                 107 N Main                  PO Box 147                                      La Monte        MO      65337
7915505   City of La Palma                 Attn: Laurie A. Murray      7822 Walker Street                              La Palma        CA      90623
7912762   City of La Palma                 7822 Walker Street                                                          La Palma        CA      90623
7915506   City of La Porte                 Attn: Michael Dolby         604 W Fairmont Pkwy                             La Porte        TX      77571
7912764   City of La Porte                 604 W Fairmont Pkwy                                                         La Porte        TX      77571
7912374   City of La Verne                 3660 D Street                                                               La Verne        CA      91750
7915507   City of La Verne                 Finance Department          3660 D Street                                   La Verne        CA      91750
7912765   City of La Vernia                P. O. Box 225               102 E. Chihuahua                                La Vernia       TX      78121
7915508   City of La Vernia                P. O. Box 225                                                               La Vernia       TX      78121
7915510   City of Lacey                    420 SE College Street                                                       Lacey           WA      98509-3400
7915509   City of Lacey                    420 College Street SE                                                       Lacey           WA      98503-1238
7915511   City of Lackawanna               714 Ridge Road              #211                                            Lackawanna      NY      14218
7915512   City of Ladonia                  PO Box 5                                                                    Ladonia         TX      75449
7915513   City of Ladue                    Attn: George Pelt           9345 Clayton Road                               Ladue           MO      63124-1511
7912766   City of Ladue                    9345 Clayton Road                                                           Ladue           MO      63124-1511

7912767 City of LaFayette                  P.O. Box 250                1290 South Public Road                          Lafayette       CO      80026-0250
7915515 City of Lafayette                  PO BOX 4024                                                                 Lafayette       LA      70502
7915514 City of Lafayette                  1290 South Public Road      PO Box 25                                       Lafayette       CO      80026


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 57 of 218
                                                                                                  Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                        ADDRESS 2                     ADDRESS 2             CITY     STATE    POSTAL CODE   COUNTRY
7912768   City of Lago Vista               P. O. Box 4727                                                                             Lago Vista         TX      78645
7915516   City of Lago Vista               Attn: City Secretary                       P. O. Box 4727                                  Lago Vista         TX      78645
7915517   City of LaGrange                 200 Ridley Avenue                                                                          LaGrange           GA      30240
7915518   City of Lake City                ATTN: Tonya Tripp                          5455 Jonesboro Rd                               Lake City          GA      30260
7912770   City of Lake City                P.O. Box 177                                                                               Mathis             TX      78368
7912769   City of Lake City                5455 Jonesboro Rd                                                                          Lake City          GA      30260

7915520   City of Lake Forest Park         Finance                                    17425 NE Ballinger Way                          Lake Forest Park   WA      98155-5556
7915519   City of Lake Forest Park         17425 Ballinger Way N.E.                                                                   Lake Forest Park   WA      98155
7915521   City of Lake Jackson             Attn: Pam Eaves                            25 Oak Drive                                    Lake Jackson       TX      77566
7912771   City of Lake Jackson             25 Oak Drive                                                                               Lake Jackson       TX      77566
7912772   City of Lake Lotawana            100 Lake Lotawana Drive                                                                    Lake Lotawana      MO      64086

7915522   City of Lake Lotawana            Bill Kostar                                100 Lake Lotawana Drive                         Lake Lotawana      MO      64086
7915523   City of Lake Oswego              P.O. Box 369                               380 A Avenue                                    Lake Oswego        OR      97034
7915525   City of Lake Ozark               PO Box 370                                                                                 Lake Ozark         MO      65049
7915524   City of Lake Ozark               Attn: Linda Gardner-Goos                   PO Box 370                                      Lake Ozark         MO      65049
7915526   City of Lake Park                Attn: Ann Peterson                         120 N. Essa Street                              Lake Park          GA      31636-5074
7912773   City of Lake Park                120 N. Essa Street                                                                         Lake Park          GA      31636-5074
7915527   City of Lake Saint Louis         200 Civic Center Drive                                                                     Lake Saint Louis   MO      63367
7912774   City of Lake St Louis            200 Civic Center Drive                     Suite 34                                        Lake Saint Louis   MO      63367
7915528   City of Lake Stevens             P.O. Box 257                                                                               Lake Stevens       WA      98258
7915529   City of Lake Tapaawingo          144 Anchor Drive                                                                           Lake Tapawingo     MO      64015

7915530 City of Lake Waukomis              Attn: Cindy Erich                          1147 South Shore Drive                          Lake Waukomis      MO      64151
7912775 City of Lake Waukomis              1147 South Shore Drive                                                                     Lake Waukomis      MO      64151
7912776 City of Lake Worth                 3805 Adam Grubb Street                                                                     Lake Worth         TX      76135

7915531 City of Lake Worth                 Attn: Debbie Whitley                       3805 Adam Grubb Street                          Lake Worth         TX      76135
7915532 City of Lakeport                   207 Milam Road                                                                             Longview           TX      75603

7915533 City of Lakeway                    Attn: Julie Oakley, CPA Finance Director   1102 Lohmans Crossing                           Lakeway            TX      78734
7912777 City of Lakeway                    1102 Lohmans Crossing                                                                      Lakeway            TX      78734

7915537 City of Lakewood                   City Treasurer                             5050 North Clark Avenue                         Lakewood           CA      90712
7912780 City of Lakewood                   5050 North Clark Avenue                                                                    Lakewood           CA      90712
7915536 City of Lakewood                   5050 N Clark Avenue                                                                        Lakewood           CA      90712


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 58 of 218
                                                                                            Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID               NAME                                   ADDRESS 1                 ADDRESS 2                     ADDRESS 2               CITY        STATE    POSTAL CODE   COUNTRY
                                                                               Civic Center South
7912779   City of Lakewood                480 South Allison Parkway            Building, First Floor                               Lakewood            CO      80226-3127
7915535   City of Lakewood                ATTN: Revenue Division               PO Box 17479                                        Denver              CO      80217
7912778   City of Lakewood                PO Box 17479                                                                             Denver              CO      80217
7912781   City of Lakewood                6000 Main Street SW                                                                      Lakewood            WA      98499

7915534   City of Lakewood                Attn: Revenue Manager                480 S. Allison Pkwy         Civic Center South Bldg. Lakewood           CO      80226-3127
7912782   City of Lakewood Village        100 Highridge Dr                                                                          Lakewood Village   TX      75068
7915539   City of Lakewood Village        Attn: Linda Asbell, City Secretary   100 Highridge Dr                                     Lakewood Village   TX      75068
7915540   City of Lamar                   1104 Broadway Street                                                                      Lamar              MO      64759
7915541   City of Lampasas                312 East Third St.                                                                        Lampasas           TX      76550
7915543   City of Lancaster               Post Office Box 477                                                                       Lancaster          MO      63548
7915542   City of Lancaster               Attn: Maria Joyner                   211 N. Henry Street                                  Lancaster          TX      75146
7912783   City of Lancaster               211 N. Henry Street                                                                       Lancaster          TX      75146
7915544   CITY OF LANGLEY                 Attn: City Clerk                     PO Box 760                                           Langley            OK      74350
7912784   CITY OF LANGLEY                 PO Box 760                                                                                Langley            OK      74350
7915545   City of Laredo                  P.O. Box 579                                                                              Laredo             TX      78042
7912786   City of Las Vegas               495 South Main Street                                                                     Las Vegas          NV      89101
7912785   City of Las Vegas               495 S Main St                        4th floor                                            Las Vegas          NV      89101-2986
7915546   City of Las Vegas               Finance and Business Department      495 S Main St               4th floor                Las Vegas          NV      89101-2986
7912787   City of Lavon                   PO Box 340                           120 School Road                                      Lavon              TX      75166
7915547   City of Lavon                   PO Box 340                                                                                Lavon              TX      75166
7912788   City of Lawndale                14714 Burin Avenue                                                                        Lawndale           CA      90260
7912789   City of Lawndale                14717 Burin Avenue                                                                        Lawndale           CA      90260
7915548   City of Lawndale                ATTN: Steve Mandoki                  14714 Burin Avenue                                   Lawndale           CA      90260

7915549   City of Lawrence RE/PP/WS       PO Box 726                                                                               Reading             MA      01867-0413
7915550   City of Lawrenceville           Robert Baroni                        P.O. Box 2200                                       Lawrenceville       GA      30046
7912790   City of Lawrenceville           P.O. Box 2200                                                                            Lawrenceville       GA      30046
7915551   City of Lawton                  Attn: Finance Dept                   212 South 9th St                                    Lawton              OK      73501
7912791   City of Lawton                  212 South 9th St                                                                         Lawton              OK      73501
7915552   CIty of Leadington              12 Weir Street                                                                           Leadington          MO      63601
7915553   City of Leadwood                708 Banks St                                                                             Leadwood            MO      63653
7915554   City of League City             300 W. Walker                                                                            League City         TX      77573
7915555   City of Leander                 P. O. Box 319                                                                            Leander             TX      78646-0319
7915556   City of Leary                   Attn: City Tax Collector             P.O. Box 148                                        Leary               GA      31762
7912792   City of Leary                   P.O. Box 148                                                                             Leary               GA      31762


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                               Page 59 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                 ADDRESS 1            ADDRESS 2                     ADDRESS 2           CITY    STATE    POSTAL CODE   COUNTRY
7915557 City of Leavenworth                Clerk/Treasurer               700 State Highway 2        P.O. Box 287         Leavenworth     WA      98826
7912793 City of Leavenworth                700 State Highway 2           P.O. Box 287                                    Leavenworth     WA      98826
7915558 City of Lebanon                    400 South Madison                                                             Lebanon         MO      65536

          City of Lebanon
7915559   Commissioner of Finance          200 N Castle Heights Avenue                                                   Lebanon         TN      37087
7912794   City of Lee's Summit             220 SE Green Street           PO Box 160                                      Lee's Summit    MO      64063
7915560   City of Lee's Summit             Sherri Staub                  220 SE Green Street        PO Box 160           Lee's Summit    MO      64063
7912795   City of Lee's Summit             220 SE Green Street           PO Box 1600                                     Lee's Summit    MO      64063
7915561   City of Lee's Summit, MO         220 SE Green Street                                                           Lees Summit     MO      64063
7912796   City of Lefors                   101 N. Court St.              P. O. Box 383                                   Lefors          TX      79054
7915562   City of Lefors                   101 N. Court St.                                                              Lefors          TX      79054
7912797   City of Leighton                 PO Box 3989                                                                   Muscle Shoals   AL      35662
7915563   City of Leighton                 Sales Tax Division            PO Box 3989                                     Muscle Shoals   AL      35662
7915564   City of Leon Valley              6400 El Verde Road                                                            Leon Valley     TX      78238
7915565   City of Leroy                    P. O. Box 38                                                                  Leroy           TX      76654
7915566   City of Lewisville               Attn: Lauren Crowley          P.O. Box 299002                                 Lewisville      TX      75029
7912798   City of Lewisville               P.O. Box 299002                                                               Lewisville      TX      75029
7915567   City of Lexington                919 Franklin Avenue                                                           Lexington       MO      64067

7915568 City of Lexington Collector        PO Box 1699                                                                   Lexington       TN      38351
        City of LEXINGTON, SC Local
        - License Tax NF (Default
7915569 Form)                              445 12th Street, S.W          Room 6- A224                                    Washington      DC      20554
7915572 City of Liberty                    City Treasurer/City Hall      P.O. Box 159                                    Liberty         MO      64068
7915571 City of Liberty                    1829 Sam Houston                                                              Liberty         TX      77575
7915570 City of Liberty                    Attn: Deputy City Clerk       P.O. Box 159                                    Liberty         MO      64069
7912800 City of Liberty                    P.O. Box 159                                                                  Liberty         MO      64069
7915573 City of Lilbourn                   Attn: Treasurer               PO Box 643                                      Lilbourn        MO      63862
7912801 City of Lilbourn                   PO Box 643                                                                    Lilbourn        MO      63862
7915574 City of Lilburn                    Attn: Bill Johnsa             76 Main Street                                  Lilburn         GA      30247
7912802 City of Lilburn                    76 Main Street                                                                Lilburn         GA      30247
7915576 City of Lincoln                    City Treasurer                555 South 10th Street                           Lincoln         NE      68508-2830
7915575 City of Lincoln                    C/O Lancaster County E911     555 S 10th Street                               Lincoln         NE      68508
7912803 City of Lincoln Treasurer          555 S 10th Street                                                             Lincoln         NE      68508
7915577 City of Lindale                    P. O. Box 130                                                                 Lindale         TX      75771
7915578 City of Linden                     P. O. Box 419                                                                 Linden          TX      75563


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 60 of 218
                                                                                              Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                 NAME                                 ADDRESS 1                   ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7915579   City of Lindsay                   PO Box 153                                                                           Lindsay          TX      76250
7915580   City of Linn                      PO Box 498                                                                           Linn             MO      65051
7915581   City of Little Falls              659 East Main Street                                                                 Little Falls     NY      13365
7912804   City of Little Rock               500 W. Markham Street #203           Room 100                                        Little Rock      AR      72201-1497
                                                                                 500 W. Markham Street
7915582 City of Little Rock                 Attn: Mark Stodola, Mayor            #203                                            Little Rock      AR      72201-1497
7915583 City of Littleton                   PO Box 1305                                                                          Englewood        CO      80150-1305

          City of LITTLEVILLE, AL Local
7915584   - Rental Tax (Default Form) 445 12th Street, S.W                       Room 6- A224                                    Washington       DC      20554
7912805   City of Live Oak               8001 Shin Oak Dr                                                                        Live Oak         TX      78233-2497
7915585   City of Live Oak               Attn: L.H. "Larry" Homan                8001 Shin Oak Dr                                Live Oak         TX      78233-2497
7915586   City of Liverpool              PO Box 68                                                                               Liverpool        TX      77577
7915587   City of Livingston             200 West Church Street                                                                  Livingston       TX      77351
          City of LIVONIA, MI Local - E-
          911 Technical Charge
7915588   (Default Form)                 445 12th Street, S.W                    Room 6- A224                                    Washington       DC      20554
7915589   City of Llano                  301 W. Main Street                                                                      Llano            TX      78643
7915590   City of Lockhart               P. O. Box 239                                                                           Lockhart         TX      78644
7915591   City of Lockney                218 E. Locust                           PO Box 387                                      Lockney          TX      79241
7915592   City of Lockport               1 Locks Plaza                                                                           Lockport         NY      14094
7915593   City of Locust Grove           Attn: Theresa Breedlove                 3644 Hwy 42                                     Locust Grove     GA      30248
7912806   City of Locust Grove           3644 Hwy 42                                                                             Locust Grove     GA      30248
7912807   City of Lone Tree              P.O. Box 17987                                                                          Denver           CO      80217-0987

7915594   City of Lone Tree Sales Tax       PO BOX 17987                                                                         Denver           CO      80217-0987
7915596   City of Long Beach                1 West Chester Street                                                                Long Beach       NY      11561
7912809   City of Long Beach                333 West Ocean Boulevard             6th Floor                                       Long Beach       CA      90802
7912808   City of Long Beach                333 W Ocean Boulevard                6th Floor                                       Long Beach       CA      90802

7915595   City of Long Beach                Attn: City Treasurer                 333 W Ocean Boulevard 6th Floor                 Long Beach       CA      90802
7915598   City of Longmont                  350 Kimbark Street                                                                   Longmont         CO      80501
7915597   City of Longmont                  Civic Center Complex                 350 Kimbark Street                              Longmont         CO      80501
7915600   City of Longview                  P. O. Box 1952                                                                       Longview         TX      75615
7915599   City of Longview                  Attn: Public Safety Communications   PO Box 1952                                     Longview         TX      75606-1952
7915601   City of Lorena                    107-A South Frontage Rd                                                              Lorena           TX      76655
7912811   City of Los Alamitos              3191 Katella Avenue                                                                  Los Alamitos     CA      90720


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                Page 61 of 218
                                                                                           Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2           CITY   STATE    POSTAL CODE   COUNTRY
7915602   City of Los Alamitos            Finance Department                  3191 Katella Avenue                             Los Alamitos   CA      90720
7915603   City of Los Altos               Attn: Douglas A. Schmitz            1 N San Antonio Road                            Los Altos      CA      94022
7912813   City of Los Altos               One North San Antonio Road                                                          Los Altos      CA      94022
7912812   City of Los Altos               1 N San Antonio Road                                                                Los Altos      CA      94022
          City of Los Angeles
7912814   Department of Finance           P.O. Box 30655                                                                      Los Angeles    CA      90030-0655
          City of Los Angeles Office of
7913298   Finance                         1200 West 7th Street                1st Floor                                       Los Angeles    CA      90017
7915604   City of Los Fresnos             200 North Brazil                                                                    Los Fresnos    TX      78566
7915605   City of Los Indios              P.O. Box 369                                                                        Los Indios     TX      78567
7915606   City of Louisiana               202 South 3rd Street                Suite 118                                       Louisiana      MO      63353
7915607   City of Louisiana               202 South Third Street                                                              Louisiana      MO      63353
7912815   City of Louisville              749 Main St.                                                                        Louisville     CO      80027
7915608   City of Louisville              Sales Tax Division                  749 Main Street                                 Louisville     CO      80027
7912816   City of Loveland                P.O. Box 0845                                                                       Loveland       CO      80539-0845
7915610   City of Loveland                Sales Tax Administration            P.O. Box 0845                                   Loveland       CO      80539-0845
7915609   City of Loveland                Attn: Finance Department            500 E. 3rd Street            Suite 32           Loveland       CO      80537
7915611   City of Lovelock                City Clerk                          P.O. Box 238                                    Lovelock       NV      89419
7912817   City of Lovelock                P.O. Box 238                                                                        Lovelock       NV      89419
                                                                              1405 South Bridgefarmer
7915612   City of Lowry Crossing          Attn: Janis Cable, City Secretary   Rd.                                             McKinney       TX      75069
7912818   City of Lowry Crossing          1405 South Bridgefarmer Rd.                                                         McKinney       TX      75069
7915613   City of Lubbock                 PO Box 2000                                                                         Lubbock        TX      79457
7912819   City of Lucas                   665 Country Club                                                                    Lucas          TX      75002-7651
7915614   City of Lucas                   Attn: Elisabeth Exum                665 Country Club                                Lucas          TX      75002-7651
7915615   City of Lufkin                  P. O. Box 190                                                                       Lufkin         TX      75902-0190
7915616   City of Luling                  509 East Crockett                                                                   Luling         TX      78648
7915617   City of Lumberton               836 North Main                                                                      Lumberton      TX      77657
7915618   City of Luray                   45 East Main Street                 P.O. Box 629                                    Luray          VA      22835
7915619   City of Lynchburg               Attn: Commissioner of Revenue       900 Church Street                               Lynchburg      VA      24504
7915620   City of Lynchburg               P.O. Box 858                                                                        Lynchburg      VA      24505
7912820   City of Lynchburg               900 Church Street                                                                   Lynchburg      VA      24504
7915621   City of Lynden                  P.O Box 650                                                                         Lynden         WA      98264
7912823   City of Lynnwood                PO 5008                                                                             Lynnwood       WA      98046-5008
7912821   City of Lynnwood                PO Box 5008                                                                         Lynnwood       WA      98046-5008
7912824   City of Lynwood                 11330 Bullis Road                                                                   Lynwood        CA      90262
7915622   City of Lyons                   Tax Collector                       161 NE Broad Street                             Lyons          GA      30436


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                               Page 62 of 218
                                                                                     Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1          ADDRESS 2                    ADDRESS 2           CITY   STATE    POSTAL CODE   COUNTRY
7912825   City of Lyons                    161 NE Broad Street                                                          Lyons          GA      30436
7915623   City of Lytle                    14916 Main Street            P. O. Box 743                                   Lytle          TX      78052
7915624   City of Mabank                   P. O. Box 293                                                                Mabank         TX      75147
7912826   City of Mabton                   305 Main Street              P.O. Box 655                                    Mabton         WA      98935
7915625   City of Macon                    106 W. Bourke St             P.O. Box 569                                    Macon          MO      63552
7912827   City of Macon Finance            700 Poplar Street                                                            Macon          GA      31202
7915627   City of Madison                  P.O. Box 99                                                                  Madison        AL      35758
7915626   City of Madison                  P.O. Box 32                                                                  Madison        GA      30650
7912828   City of Madisonville             210 W. Cottonwood St.                                                        Madisonville   TX      77864
7915629   City of Madisonville             P.O. Box 1270                                                                Madisonville   KY      42431
7912829   City of Madisonville             RE: 911 Fees                 P.O. Box 1270                                   Madisonville   KY      42431

7915628 City of Madisonville               Attn: City Mgr.              210 W. Cottonwood St.                           Madisonville   TX      77864
7912830 City of Magnolia                   18111 Buddy Riley Blvd                                                       Magnolia       TX      77354

7915630 City of Magnolia                   Attn: Finance                18111 Buddy Riley Blvd                          Magnolia       TX      77354
7915631 City of Malden                     201 S. Madison                                                               Malden         MO      63863
                                                                        23825 Stuart Ranch
7915632   City of Malibu                   Finance Director             Road                                            Malibu         CA      90265
7912831   City of Malibu                   23825 Stuart Ranch Road                                                      Malibu         CA      90265-4861
7912833   City of Manassas                 PO Box 125                   9027 Center Street                              Manassas       VA      20108-0125
7915633   City of Manassas                 P.O. Box 512                                                                 Manassas       VA      20108
7912832   City of Manassas                 9027 Center St. #103                                                         Manassas       VA      20110-5403

7915634   City of Manchester               Attn: Finance                14318 Manchester Road                           Manchester     MO      63011
7912834   City of Manchester               14318 Manchester Road                                                        Manchester     MO      63011
7915635   City of Manhattan                City Treasurer               1101 Poyntz Ave                                 Manhattan      KS      66502
7912835   City of Manhattan                1101 Poyntz Ave                                                              Manhattan      KS      66502
7915636   City of Manor                    PO Box 387                                                                   Manor          TX      78653
7915637   City of Mansfield                Attn: Ellen Bell             1200 E. Broad St.                               Mansfield      TX      76063
7912836   City of Mansfield                1200 E. Broad St.                                                            Mansfield      TX      76063
7915638   City of Manvel                   P. O. Box 187                                                                Manvel         TX      77578
7915639   City of Maple Valley             P.O. Box 32City Hall                                                         Maple Valley   WA      98038
7912837   City of Maple Valley             P.O. Box 320                 City Hall                                       Maple Valley   WA      98038
7912838   City of Maplewood                7601 Manchester Road                                                         Maplewood      MO      63143

7915640 City of Maplewood                  ATTN: Marty Corcoran         7601 Manchester Road                            Maplewood      MO      63143


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 63 of 218
                                                                                         Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                  ADDRESS 1             ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY
7915641   City of Marble Falls             800 Third Street                                                                Marble Falls       TX      75654
7915642   City of Marble Hill              P.O. Box 799                                                                    Marble Hill        MO      63764
7915643   City of Marceline                116 North Kansas Avenue                                                         Marceline          MO      64658
7915644   City of Marfa                    P. O. Box 787                                                                   Marfa              TX      79843
7912839   City of Marietta                 205 Lawrence Street             Drawer 609                                      Marietta           GA      30061
7915645   City of Marietta                 Attn: Scott Everingham          205 Lawrence Street           Drawer 609        Marietta           GA      30061

7915646   City of Marietta Tax Office      PO Box 609                                                                      Marietta           GA      30061-0609
7915647   City of Marion                   P. O. Box 158                                                                   Marion             TX      78124
7915648   City of Marlin                   P. O. Box 980                                                                   Marlin             TX      76661
7915649   City of Marlow                   P.O. Box 113                                                                    Marlow             OK      73055

7915650   City of Marshall                 Attn: Connie Latimer            214 N. Lafayette Avenue                         Marshall           MO      65340
7912840   City of Marshall                 214 N. Lafayette Avenue                                                         Marshall           MO      65340
7915651   City of Marshall                 P. O. Box 698                                                                   Marshall           TX      75671
7915652   City of Marshfield               798 South Marshall                                                              Marshfield         MO      65706
7915653   City of Marston                  P.O. Box F                      P.O. Box F                                      Marston            MO      63866
7912841   City of Marston                  P.O. Box F                                                                      Marston            MO      63866
7912842   City of Mart                     P.O. Box 360                                                                    Mart               TX      76664
7915654   City of Mart                     Attn: City Secretary            P.O. Box 360                                    Mart               TX      76664
7915656   City of Maryland Heights         11911 Dorsett Road                                                              Maryland Heights   MO      63043
7915655   City of Maryland Heights         David Watson                    11911 Dorsett Rd                                Maryland Heights   MO      63043
7915657   City of Marysville               Finance Department              1049 State Avenue                               Marysville         WA      98270
7912843   City of Marysville               1049 State Avenue                                                               Marysville         WA      98270
7915658   City of Marysville WA            Telephone Business Tax Return   1049 State Avenue                               Marysville         WA      98270
7912844   City of Maryville                PO Box 438                                                                      Maryville          MO      64468
7915659   City of Maryville                Attn: Finance Department        PO Box 438                                      Maryville          MO      64468

7915660   City of Maryville Collector      412 W Broadway                                                                  Maryville          TN      37801-4710
7915661   City of Mason                    P. O. Box 68                                                                    Mason              TX      78656
7915662   City of Mathis                   411 E SAN PATRICIO AVE                                                          MATHIS             TX      78368
7915663   City of Matthews                 PO Box 54                                                                       Matthews           MO      63867
7912845   City of Maumelle                 550 Edgewood Drive              Suite 590                                       Maumelle           AR      72113
7915664   City of Maumelle                 550 Edgewood Drive                                                              Maumelle           AR      72113
7912846   City of Mayfield                 211 East Broadway Street                                                        Mayfield           KY      42066
                                                                           211 East Broadway
7915665 City of Mayfield                   NULL                            Street                                          Mayfield           KY      42066


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 64 of 218
                                                                                 Exhibit D
                                                                        Taxing Authorities Service List
                                                                          Served via First Class Mail


MMLID               NAME                                 ADDRESS 1          ADDRESS 2                     ADDRESS 2          CITY        STATE    POSTAL CODE   COUNTRY
7915666   City of Maysville               Dennis Redmond              216 Bridge Street                               Maysville          KY      41056
7915667   City of Maysville               216 Bridge St                                                               Maysville          KY      41056
7915668   City of Maywood                 4319 E Slauson Avenue                                                       Maywood            CA      90270
7915669   City of McAlester               Treasurer                   P.O. Box 578                                    McAlester          OK      74502
7912847   City of McAlester               P.O. Box 578                                                                McAlester          OK      74502
7915670   City of McAlester               28 E. Washington Street     P.O. Box 578                                    McAlester          OK      74502
7912848   City of McAllen                 1300 Houston                P. O. Box 220                                   McAllen            TX      78505-0220
7915671   City of McAllen                 1300 Houston                PO Box 22                                       McAllen            TX      78505-0220
7915672   City of McCamey                 P. O. Box 1409                                                              McCamey            TX      79752
7915673   City of McDonough               136 Keys Ferry St.                                                          McDonough          GA      30253
7915674   City of McGregor                P. O. Box 192                                                               McGregor           TX      76657-0192
7915675   City of McKinney                Attn: Finance Director      222 N. Tennessee                                McKinney           TX      75070
7912849   City of McKinney                222 N. Tennessee                                                            McKinney           TX      75070
7915676   City of McLean                  P. O. Box 9                 220 N. Main                                     McLean             TX      79057

7915677   City of McLendon-Chisholm       1371 West FM 550                                                            McLendon-Chisolm   TX      75032
7915678   City of Meadows Place           One Troyan Drive                                                            Meadows Place      TX      77477
7915679   City of Mechanicville           36 North Main Street                                                        Mechanicville      NY      12118
7915680   City of Medford                 PO Box 123                  615 N. Front St.                                Medford            OK      73759
7912850   City of Medical Lake            124 S Lefever               P.O. Box 369                                    Medical Lake       WA      99022
7915681   City of Medical Lake            Attn: Finance               124 S Lefever              P.O. Box 369         Medical Lake       WA      99022
7915682   City of Medina                  ATTN: Director of Finance   PO Box 144                                      Medina             WA      98039
7912851   City of Medina                  PO Box 144                                                                  Medina             WA      98039
7915683   City of Melissa                 3411 Barker Avenue                                                          Melissa            TX      75454
7915684   City of Memphis                 721 Robertson Street                                                        Memphis            TX      79245
7912852   City of Menlo Park              701 Laurel Street                                                           Menlo Park         CA      94025-3469
7915685   City of Menlo Park              Attn: Finance Division      701 Laurel Street                               Menlo Park         CA      94025-3469
7915686   City of Mercedes                400 S. Ohio                                                                 Mercedes           TX      78570
7912854   City of Mercer Island           9611 SE 36th Street                                                         Mercer Island      WA      98040
7915688   City of Meridian                P. O. Box 306                                                               Meridian           TX      76665
7915689   City of Merkel                  100 Kent                                                                    Merkel             TX      79536
7915690   City of Mertzon                 P. O. Box 456                                                               Mertzon            TX      76941
7912855   City of Mertzon                 P. O. Box 456               104 S. Park View                                Mertzon            TX      76941
7915691   City of Mesquite                Attn: Accounting            P.O. Box 850137                                 Mesquite           TX      75181-0137
7912856   City of Mesquite                Post Office Box 850137                                                      Mesquite           TX      75181-0137
7912857   City of Mesquite                P.O. Box 850137                                                             Mesquite           TX      75185
7915693   City of Mesquite                Attn: Finance Director      P.O. Box 850137                                 Mesquite           TX      75185


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                     Page 65 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2          CITY     STATE    POSTAL CODE   COUNTRY
7915694 City of Mesquite                   PO Box 850267                                                               Mesquite        TX      75185-0267

7915692   City of Mesquite                 Attn: Finance Department    Post Office Box 850137                          Mesquite        TX      75181-0137
7915695   City of Mexia                    P.O. Box 207                                                                Mexia           TX      76667
7915696   City of Mexico                   Attn: Roger D. Haynes       300 North Coal Street                           Mexico          MO      65265
7912859   City of Mexico                   300 North Coal                                                              Mexico          MO      65265
7912858   City of Mexico                   300 North Coal Street                                                       Mexico          MO      65265
7915697   City of Mexico                   Attn: City Clerk            300 North Coal                                  Mexico          MO      65265
7915698   City of Miami                    P O Box 1288                129 5th Ave. NW                                 Miami           OK      74355-1288
7915699   City of Middletown               16 James Street #13                                                         Middletown      NY      10940
7915700   City of Midland                  Attn: Courtney Sharp        P. O. Box 1152                                  Midland         TX      79702
7912860   City of Midland                  P. O. Box 1152                                                              Midland         TX      79702
7912861   City of Midlothian               104 W. Ave. E.                                                              Midlothian      TX      76065
7915701   City of Midlothian               Attn: Lou Jamison           104 W. Ave. E.                                  Midlothian      TX      76065
7915702   City of Midway                   PO Box 227                                                                  Midway          TX      75852
7915703   City of Midwest City             Attn: Accts Receivable      100 N. Midwest Blvd.                            MIDWEST CITY    OK      73110
7912862   City of Midwest City             100 N. Midwest Blvd.                                                        MIDWEST CITY    OK      73110
7915704   City of Milton                   Attn: Finance Manager       2006 Heritage Walk                              Milton          GA      30004
7912863   City of Milton                   1000 Laurel Street                                                          Milton          WA      98354
7912864   City of Milton                   2006 Heritage Walk                                                          Milton          GA      30004
7915705   City of Minden                   PO Box 580                                                                  Minden          LA      71058
7915706   City of Mineola                  PO Box 179                                                                  Mineola         TX      75773
7915707   City of Mineral Wells            P O BOX 460                                                                 MINERAL WELLS   TX      76068
7915708   City of Mingus                   P.O. Box 115                                                                Mingus          TX      76463
7915709   City of Mission                  1201 E. 8th Street                                                          Mission         TX      78572
7912865   City of Missouri City            PO Box 666                  1522 Texas Parkway                              Missouri City   TX      77459
7915710   City of Missouri City            Attn: Wes Vela              PO Box 666                 1522 Texas Parkway   Missouri City   TX      77459
7915711   City of Moberly                  101 West Reed Street                                                        Moberly         MO      65270
7915712   City of Mobile                   PO Box 11407                                                                Birmingham      AL      35246-1519
7912866   City of Mobile                   PO Box 11407                Department 1519                                 Birmingham      AL      35246-1519
7912867   City of Modesto                  P.O. Box 3441                                                               Modesto         CA      95353
7915713   City of Modesto                  Finance Dept - Cashiering   P.O. Box 3441                                   Modesto         CA      95353
7912868   City of Modesto                  PO Box 642                                                                  Modesto         CA      95353-0767
7915714   City of Modesto                  Attn: Cashiering            PO Box 642                                      Modesto         CA      95353-0767
7912869   City of Moline Acres             2449 Chambers Rd.                                                           Moline Acres    MO      63136
7915715   City of Moline Acres             Nina Walker, City Clerk     2449 Chambers Rd.                               Moline Acres    MO      63136
7915716   City of Monahans                 112 West 2nd Street                                                         Monahans        TX      79756


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                     Page 66 of 218
                                                                                        Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2          CITY     STATE    POSTAL CODE   COUNTRY

          City of MONCKS CORNER,
          SC Local - License Tax NF
7915717   (Default Form)                   445 12th Street, S.W           Room 6- A224                                    Washington      DC      20554
7912870   City of Monett                   217 5th Street                                                                 Monett          MO      65708-2310
          City of Monett Franchise
7915718   Tax                              Attn: Collector                217 5th Street                                  Monett          MO      65708-2310
7915719   City of Mongomery                C/O Compass Bank               P.O. Box 830469                                 Birmingham      AL      35283-0469
7915720   City of Monroe                   806 West Main Street                                                           Monroe          WA      98272
7912871   City of Monroe                   Post Office Box 123                                                            Monroe          LA      71210-0123
7915721   City of Monroe City              300 North Main                 P.O. Box 67                                     Monroe City     MO      63456
7912872   City of Montclair                5111 Benito Street                                                             Montclair       CA      91763
7915722   City of Montclair                PO Box 2308                                                                    Montclair       CA      91763
7915724   City Of Monterey                 City Hall Revenue Office                                                       Monterey        CA      93940

7912874 City Of Monterey                   City Hall Revenue Office       735 Pacific Street Suite A                      Monterey        CA      93940
7912873 City of Monterey                   735 Pacific Street             Suite A                                         Monterey        CA      93940
7915723 City of Monterey                   Finance Department             735 Pacific Street         Suite A              Monterey        CA      93940
                                                                          320 West Newmark
7915726 City of Monterey Park              Finance Department             Avenue                                          Monterey Park   CA      91754

7915725   City of Monterey Park            Attn: Barbara Hamer            320 W Newmark Avenue                            Monterey Park   CA      91754
7912875   City of Monterey Park            320 W Newmark Avenue                                                           Monterey Park   CA      91754
7912876   City of Monterey Park            320 West Newmark Avenue                                                        Monterey Park   CA      91754
7912877   City of Montgomery               P. O. Box 708                                                                  Montgomery      TX      77356
7915727   City of Montgomery               P.O. Box 5070                                                                  Montgomery      AL      36103-5070
7915728   City of Montgomery               c/o Compass Bank               PO Box 830469                                   Birmingham      AL      35283-0469
7912878   City of Montgomery               PO Box 830469                                                                  Birmingham      AL      35283-0469
7915729   City of Montgomery City          723 North Sturgeon Street                                                      Montgomery      MO      63361
7915730   City of Moody                    P.O. Box 68                                                                    Moody           TX      76557
7912879   City of Moore                    301 North Broadway Street                                                      Moore           OK      73160
                                                                          301 North Broadway
7915731   City of Moore                    Attn: Jim Corbett              Street                                          Moore           OK      73160
7912880   City of Moreno Valley            14177 Frederick Street                                                         Moreno Valley   CA      92553
7912881   City of Moreno Valley            P.O. Box 88005                                                                 Moreno Valley   CA      92552
7915732   City of Moreno Valley            Attn: Finance Administration   14177 Frederick Street                          Moreno Valley   CA      92553
7915733   City of Morgan's Point           1415 E. Main St.                                                               Morgans Point   TX      77571


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 67 of 218
                                                                                          Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                ADDRESS 2                     ADDRESS 2           CITY        STATE    POSTAL CODE   COUNTRY
7915734   City of Morristown               PO Box 1654                                                                       Morristown          TN      37816-1654
7915735   City of Morrow                   1500 Morrow Road                                                                  Morrow              GA      30260
7912882   City of Moscow                   P.O. Box 9203                                                                     Moscow              ID      83843
7915736   City of Moscow E911              Attn: Treasurer                   P.O. Box 9203                                   Moscow              ID      83843
7915737   City of Moses Lake               Finance                           P.O. Box 1579                                   Moses Lake          WA      98837
7912883   City of Moses Lake               P.O. Box 1579                                                                     Moses Lake          WA      98837
7915738   City of Moulton                  P. O. Box 369                                                                     Moulton             TX      77975
7915739   City of Mount Pleasant           501 N. Madison                                                                    Mt. Pleasant        TX      75455-3650

          City of MOUNT PLEASANT,
          SC Local - License Tax NF
7915740   (Default Form)                   445 12th Street, S.W              Room 6- A224                                    Washington          DC      20554
7915741   City of Mount Vernon             910 Cleveland Avenue                                                              Mount Vernon        WA      98273
7915743   City of Mount Vernon             PO Box 1006                                                                       Mount Vernon        NY      10551-1006
7912884   City of Mount Vernon             P. O. Box 597                                                                     Mount Vernon        TX      75457
7915742   City of Mount Vernon             Finance                           910 Cleveland Avenue                            Mount Vernon        WA      98273
7912885   City of Mount Zion               P.O. Box 597                                                                      Mount Zion          GA      30150
7915744   City of Mount Zion               Attn: City Tax Collector          P.O. Box 597                                    Mount Zion          GA      30150
7915745   City of Mountain Brook           P.O. Box 130009                                                                   Mountain Brook      AL      35213-3700
7915746   City of Mountain Brook           Attn: Steven Boone, City Clerk    PO Box 130009                                   Mountain Brook      AL      35213-0009
7915747   City of Mountain View            Finance and Admin Services Dept   500 Castro Street                               Mountain View       CA      94039
7912887   City of Mountain View            500 Castro Street                                                                 Mountain View       CA      94039
7912888   City of Mountain View            500 Castro Street                 P.O. Box 7540                                   Mountain View       CA      94039

7915748 City of Mountlake Terrace          6100 219th Street SW              Suite 200                                       Mountlake Terrace   WA      98043

7915749 City of Mountlake Terrace          P.O.Box 72                                                                        Mountlake Terrace   WA      98043
7915750 City of Mukilteo                   11930 Cyrus Way                                                                   Mukilteo            WA      98275
7915751 City of Murphy                     206 North Murphy Road                                                             Murphy              TX      75094
7915752 City of Murray                     Finance Department                104 North Fifth Street       Suite A            Murray              KY      42071
7912889 City of Murray                     104 North Fifth Street            Suite A                                         Murray              KY      42071
7915753 City of Mustang                    ATTN: City Mgr.                   1501 N. Mustang Road                            Mustang             OK      73064
7912890 City of Mustang                    1501 N. Mustang Road                                                              Mustang             OK      73064
7915754 City of Mustang Ridge              12800 U.S. 183 South                                                              Buda                TX      78610
        City of MYRTLE BEACH, SC
        Local - License Tax NF
7915755 (Default Form)                     445 12th Street, S.W              Room 6- A224                                    Washington          DC      20554


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                             Page 68 of 218
                                                                                    Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                               ADDRESS 1              ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7915756   City of Nacogdoches             P.O. Box 635030                                                                Nacogdoches     TX      75963-5030
7915757   City of Nassau Bay              18100 Upper Bay Road                                                           Nassau Bay      TX      77058
7915758   City of Natalia                 PO Box 27300 3rd Street                                                        Natalia         TX      78059
7915759   City of Navasota                P. O. Box 910                                                                  Navasota        TX      77868-0910
7915760   City of Nederland               P. O. Box 967                                                                  Nederland       TX      77627
7915761   City of Needville               P. O. Box 527                                                                  Needville       TX      77461-0527
7912891   City of Neosho                  203 East Main Street                                                           Neosho          MO      64850
7912892   City of Neosho                  203 East Main                                                                  Neosho          MO      64850
7915762   City of Neosho                  Attn: Water Department         203 East Main Street                            Neosho          MO      64850
7915763   City of Nevada                  110 South Ash Street                                                           Nevada          MO      64772
7915764   City of New Berlin              275 FM 2538                                                                    Seguin          TX      78155
7915765   City of New Braunfels           550 Landa Street                                                               New Braunfels   TX      78130
7915766   City of New Madrid              560 Mott Street                                                                New Madrid      MO      63869
7915767   City of New Orleans             Bureau of Revenue Department   P.O. Box 61840                                  New Orleans     LA      70161-1840
7912893   City of New Orleans             P.O. Box 61840                                                                 New Orleans     LA      70161-1840
7915768   City of New Orleans             Bureau of Revenue              P.O. Box 61840                                  New Orleans     LA      70161-1840
7915769   City of New Rochelle            515 North Avenue                                                               New Rochelle    NY      10801
7915771   City of Newark                  310 FM 718 / P. O. Box 156                                                     Newark          TX      76071
7912894   City of Newark                  37101 Newark Boulevard                                                         Newark          CA      94560
                                                                         37101 Newark
7915770   City of Newark                  Attn: John Becker              Boulevard                                       NEWARK          CA      94560
7912896   City of Newburgh                City Hall, First Floor         83 Broadway                                     Newburgh        NY      12550
7915772   City of Newburgh                City Hall                      83 Broadway                                     Newburgh        NY      12550
7912895   City of Newburgh                83 Broadway                                                                    Newburgh        NY      12550
7915773   City of Newkirk                 PO Box 469                                                                     Newkirk         OK      74647
7915774   City of Newnan                  Attn: Cleatus Phillips         25 LaGrange Street                              Newnan          GA      30263
7912897   City of Newnan                  25 LaGrange Street                                                             Newnan          GA      30263
                                          Deborah Hembrey, Newport Ciy
7915775   City of Newport                 Clerk/Treasurer                615 Third Street                                Newport         AR      72112
7912898   City of Newport                 615 Third Street                                                               Newport         AR      72112
7915776   City of Newton                  201 East 6th                   P.O. Box 426                                    Newton          KS      67114-0426
7915777   City of Neylandville            2469 County Road 4311                                                          Greenville      TX      75401
7915778   City of Niagra Falls            745 Main Street                                                                Niagra Falls    NY      14301
7912899   City of Nichols Hills           6407 Avondale Drive                                                            Nichols Hills   OK      73116
7915779   City of Nichols Hills           City Mgr.                      6407 Avondale Drive                             Nichols Hills   OK      73116
7915780   City of Nicoma Park             P.O. Box 250                                                                   Nicoma Park     OK      73066
7915781   City of Noble                   Finance Dept.                  P.O. Box 557                                    Noble           OK      73068


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                        Page 69 of 218
                                                                                              Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1                   ADDRESS 2                     ADDRESS 2            CITY          STATE    POSTAL CODE   COUNTRY
7911303 City of Noble                       P.O. Box 557                                                                          Noble                  OK      73068
7915782 City of Nolanville                  101 North 5th Street                                                                  Nolanville             TX      76559
7915783 City of Noonday                     P.O. Box 6425                                                                         Tyler                  TX      75711-6425

7915784   City of Norcross                  Attn: Rudolph Smith                   65 Lawrenceville Street                         Norcross               GA      30071
7911304   City of Norcross                  65 Lawrenceville Street                                                               Norcross               GA      30071
7915785   City of Nordheim                  P. O. Box 266                                                                         Nordheim               TX      78141
7911305   City of Nordheim                  P. O. Box 266                         105 W. First St.                                Nordheim               TX      78141
7915786   City of Norfolk                   309 North 5th Street                                                                  Norfolk                NE      68701-4150
7911306   City of Norman                    201 W. Gray                           Bldg. C                                         Norman                 OK      73069
7915787   City of Norman                    City Mgr.                             201 W. Gray                 Bldg. C             Norman                 OK      73069
                                                                                  7700 Natural Bridge
7915788   City of Normandy                  Pam Rogers                            Road                                            Normandy               MO      63121
7911307   City of Normandy                  7700 Natural Bridge Road                                                              Normandy               MO      63121
7915790   City of Normandy Park             City Clerk                            801 SW 174th Street                             Normandy Park          WA      98166
7915789   City of Normandy Park             801 SW 174th Street                                                                   Normandy Park          WA      98166-3661
          City of NORTH AUGUSTA,
          SC Local - License Tax NF
7915791   (Default Form)                    445 12th Street, S.W                  Room 6- A224                                    Washington             DC      20554
          City of NORTH
          CHARLESTON, SC Local -
          License Tax NF (Default
7915792   Form)                             445 12th Street, S.W                  Room 6- A224                                    Washington             DC      20554
7915793   City of North Cleveland           P.O. Box 1266                                                                         Cleveland              TX      77327
7911310   City of North Las Vegas           2250 N Las Vegas Blvd. STE #110                                                       North Las Vegas        NV      89030
7911309   City of North Las Vegas           2250 Las Vegas Boulevard North        Suite 110                                       North Las Vegas        NV      89030
                                                                                  2250 Las Vegas
7915794 City of North Las Vegas             Business License Division             Boulevard North             Suite 110           North Las Vegas        NV      89030
7915795 City of North Little Rock           Attn: Mayor                           300 Main Street                                 North Little Rock      AR      72114
7911311 City of North Little Rock           300 Main Street                                                                       North Little Rock      AR      72114

7915796 City of North Richland Hills        Attn: Dir. Admin.in/Fiscal Services   PO Box 820609                                   North Richland Hills   TX      76182-0609

7911312   City of North Richland Hills      PO Box 820609                                                                         North Richland Hills   TX      76182-0609
7915797   City of North Tonawanda           216 Payne Avenue                                                                      North Tonawanda        NY      14120
7915798   City of Northglenn                Finance Department                    P.O. Box 5305                                   Denver                 CO      80217-5305
7911313   City of Northglenn                P.O. Box 5305                                                                         Denver                 CO      80217-5305


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                Page 70 of 218
                                                                                      Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY      STATE    POSTAL CODE   COUNTRY
7915799 City of Northport                  PO BOX 569                                                                   Northport         AL      35476
        City of NORTHVILLE, MI
        Local - E-911 Technical
7915800 Charge (Default Form)              445 12th Street, S.W         Room 6- A224                                    Washington        DC      20554
7911314 City of Northwoods                 4600 Oakridge Blvd.                                                          Northwoods        MO      63121
7915801 City of Northwoods                 Lillian Eunice               4600 Oakridge Blvd.                             Northwoods        MO      63121
7911315 City of Norton                     P.O. Box 618                                                                 Norton            VA      24273-0618
7915802 City of Norton                     Attn: Treasurer's Office     P.O. Box 618                                    Norton            VA      24273-0618
7915803 City of Norwalk                    Attn: Finance Department     12700 Norwalk Blvd.                             Norwalk           CA      90650
                                                                        12700 Norwalk
7915804   City of Norwalk                  Finance Department - UUT     Boulevard                                       Norwalk           CA      90650
7911316   City of Norwalk                  12700 Norwalk Boulevard                                                      Norwalk           CA      90650
7915805   City of Norwich                  1 City Plaza                                                                 Norwich           NY      13815
7915806   City of Oak Grove                1300 Broadway                P.O. Box 805                                    Oak Grove         MO      64075
7915807   City of Oak Leaf                 301 Locust Dr.                                                               Oak Leaf          TX      75154
7911317   City of Oak Point                100 Naylor Road                                                              Oak Point         TX      75068
7915808   City of Oak Point                Attn: City Secretary         100 Naylor Road                                 Oak Point         TX      75068
7915809   City of Oak Ridge                PO Box 1                                                                     Oak Ridge         TN      37831-0001
7915810   City of Oak Ridge North          Attn: Paul Mendes            27424 Robinson Road.                            Oak Ridge North   TX      77385
7911318   City of Oak Ridge North          27424 Robinson Road.                                                         Oak Ridge North   TX      77385
7915811   City of Oak Valley               2211 Oak Valley Ln.                                                          Corsicana         TX      75110
7911319   City of Oakland                  PO Box 220511                                                                Oakland           MO      63122
7915812   City of Oakland                  Attn: Deb Lamoine            PO Box 220511                                   Oakland           MO      63122
          City of Oakland - Utility
7911320   Users Tax                        P.O. Box 45336                                                               San Francisco     CA      94145-0336
          City of Oakland Utility Users
7915813   Tax                              Attn: Utility Users Tax      PO Box 101514                                   Pasadena          CA      91189-0005
          City of Oakland Utility Users
7911321   Tax                              PO Box 101514                                                                Pasadena          CA      91189-0005
7915814   City of Oakwood                  City Tax Collector           P.O.Box 99                                      Oakwood           GA      30566
7911322   City of Oakwood                  P.O.Box 99                                                                   Oakwood           GA      30566
7915815   City of Oconee                   Attn: City Clerk             P.O. Box 69                                     Oconee            GA      31067
7911323   City of Oconee                   P.O. Box 69                                                                  Oconee            GA      31067
7915816   City of Odessa                   Attn: Richard Morton         P. O. Box 4398             411 W. 8th Street    Odessa            TX      79760
7911324   City of Odessa                   P. O. Box 4398               411 W. 8th Street                               Odessa            TX      79760
7911325   City of O'Fallon                 100 North Main Street                                                        O'fallon          MO      63366
7915817   City of O''Fallon                100 N. Main Street                                                           O'Fallon          MO      63366


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 71 of 218
                                                                                              Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                    ADDRESS 2                     ADDRESS 2           CITY    STATE    POSTAL CODE   COUNTRY
7915818 City of Ogdensburg                 Office of the Comptroller #5          330 Ford Street                                 Ogdensburg      NY      13669
7915819 City of Oglesby                    P. O. Box 185                                                                         Oglesby         TX      76561
7911326 City of OIivette                   1140 Dielman Road                                                                     Olivette        MO      63132
7915820 City of OIivette                   Anna Travers                          1140 Dielman Road                               Olivette        MO      63132
7911328 City of Oklahoma City              420 W. Main Street                    Suite 130                                       Oklahoma City   OK      73102
7915821 City of Oklahoma City              City Treasurer                        420 W. Main Street         Suite 13             Oklahoma City   OK      73102
7911327 City of Oklahoma City              420 W. Main Street                    Suite 13                                        Oklahoma City   OK      73102
7915822 City of Okmulgee                   PO Box 250                                                                            Okmulgee        OK      74447
7911329 City of Olean                      P.O. Box 668                                                                          Olean           NY      14760
7915823 City of Olean                      Attn: Mike Chicola                    P.O. Box 668                                    Olean           NY      14760
7911330 City of Olivette                   9473 Olive Boulevard                                                                  Olivette        MO      63132
7915824 City of Olmos Park                 Attn: Michael Simpson, City Manager   120 W. El Prado Drive                           San Antonio     TX      78212
7911331 City of Olmos Park                 120 W. El Prado Drive                                                                 San Antonio     TX      78212
7915825 City of Olympia                    City Treasurer                        P.O. Box 2009                                   Olympia         WA      98507-2009
7911332 City of Olympia                    P.O. Box 2009                                                                         Olympia         WA      98507-2009
7911333 City of Omaha                      1819 Farnam St                        Suite 1004                                      Omaha           NE      68183
7915827 City of Omaha                      PO Box 937                                                                            Omaha           TX      75571
7915826 City of Omaha                      Omaha/Douglas Civic Center            1819 Farnam St             Suite 1004           Omaha           NE      68183
7915828 City of Oneida                     109 N. Main St.                                                                       Oneida          NY      13421
7915829 City of Oneonta                    258 Main Street                                                                       Oneonta         NY      13820
7915830 City of Oran                       Attn: Marcia Roslin                   P.O. Box 464                                    Oran            MO      63771
7911334 City of Oran                       P.O. Box 464                                                                          Oran            MO      63771
7915831 City of Orange                     P. O. Box 520                                                                         Orange          TX      77631-0520
7915832 City of Orange Grove               P. O. Box 1350                                                                        Orange Grove    TX      78372
7911335 City of Oregon City                320 Warner Mill NE Road                                                               Oregon City     OR      97045
        City of Oregon City,
7915833 Accounts Receivable                320 Warner Mill NE Road                                                               Oregon City     OR      97045
7911336 City of Oroville                   1735 Montgomery Street                                                                Oroville        CA      95965
                                                                                 1735 Montgomery
7915834   City of Oroville                 Attn: Finance Department              Street                                          Oroville        CA      95965
7915835   City of Osage Beach              1000 City Parkway                                                                     Osage Beach     MO      65065
7915836   City of Oswego                   13 West Oneida Street                                                                 Oswego          NY      13126
7915837   City of Othello                  ATTN: Finance Department              500 East Main Street                            Othello         WA      99344-1195
7911337   City of Othello                  500 East Main Street                                                                  Othello         WA      99344-1195
7915838   City of Otterville               PO Box 58                                                                             Otterville      MO      65348
7915839   City of Overland                 Linda Downs                           9119 Lackland Road                              Overland        MO      63114
7911338   City of Overland                 9119 Lackland Road                                                                    Overland        MO      63114


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 72 of 218
                                                                                           Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                   ADDRESS 2                     ADDRESS 2             CITY       STATE    POSTAL CODE   COUNTRY
7915840   City of Ovilla                  105 Cockrell Hill Rd.                                                                   Ovilla             TX      75154
7915841   City of Owasso                  Attn: City Mgr.                       P.O. Box 180                                      Owasso             OK      74055
7915842   City of Owasso                  P.O. Box 180                                                                            Owasso             OK      74055
7915843   City of Owensboro               Attn: Treasurer                       P.O. Box 10003                                    Owensboro          KY      42302-9003
7911339   City of Owensboro               P.O. Box 10003                                                                          Owensboro          KY      42302-9003
7915844   City of Oyster Creek            3210 FM 523                                                                             Oyster Creek       TX      77541
7911340   City of Pacific                 300 Hoven Drive                                                                         Pacific            MO      63069
7911341   City of Pacific                 PO box 250                            100 3rd Avenue                                    Pacific            WA      98047-0250
7915845   City of Pacific                 300 North Haven Street                                                                  Pacific            MO      63069
7911342   City of Pacific Grove           300 Forest Avenue                                                                       Pacific Grove      CA      93950
7915846   City of Pacific Grove           Finance Director                      300 Forest Avenue                                 Pacific Grove      CA      93950
7915847   City of Paducah                 911 Communications Service            510 Clark Street                                  Paducah            KY      42003
7911343   City of Pagedale                1420 Ferguson Ave                                                                       Pagedale           MO      63133
7915848   City of Pagedale                Attn: Fran Stevens                    1420 Ferguson Ave                                 Pagedale           MO      63133
7915849   City of Paintsville, E911       P.O. Box 1588                                                                           Paintsville        KY      41240
7915850   City of Palacios                PO Box 845                                                                              Palacios           TX      77465
7915851   City of Palestine               504 North Queen Street                                                                  Palestine          TX      75801
7911345   City of Palm Springs            3200 East Tahquitz Canyon Way                                                           Palm Springs       CA      92262
7911344   City of Palm Springs            3200 E. Tahquitz Canyon Way                                                             Palm Springs       CA      92262
                                                                                3200 East Tahquitz
7915852   City of Palm Springs            Department of Finance                 Canyon Way                                        Palm Springs       CA      92262
7911346   City of Palmer                  231 West Evergreen Avenue                                                               Palmer             AK      99645
7915853   City of Palmer                  PO Box 489                                                                              Palmer             TX      75152
7915854   City of Palmetto                Attn: Tax Collector                   509 Toombs Street                                 Palmetto           GA      30268
7911347   City of Palmetto                509 Toombs Street                                                                       Palmetto           GA      30268
7915855   City of Palmhurst               4417 North Shary Road                                                                   Palmhurst          TX      78574
7915856   City of Palmview                Attn: Accounts Receivable             400 W. Veterans Blvd.                             Palmview           TX      78572
7911348   City of Palmview                400 W. Veterans Blvd.                                                                   Palmview           TX      78572
7915857   City of Palmyra                 P.O. Box 32                                                                             Palmyra            MO      63461
7915858   City of Palmyra                 Post Office Box 32                                                                      Palmyra            MO      63461
7915859   City of Palo Alto               Attn: Office of Revenue Collections   PO Box 10250                                      Palo Alto          CA      94303
7911349   City of Palo Alto               P.O. Box 10250                                                                          Palo Alto          CA      94303
7915860   City of Palouse                 Attn: Clerk/Treasurer                 P.O. Box 248               East 120 Main Street   Palouse            WA      99161-0248
7911350   City of Palouse                 P.O. Box 248                          East 120 Main Street                              Palouse            WA      99161-0248
7915861   City of Pampa                   P.O. Box 2499                                                                           Pampa              TX      79066
7915862   City of Panorama Village        98 Hiwon Drive                                                                          Panorama Village   TX      77304-1123
7915863   City Of Paragould               PO Box 1175                                                                             Paragould          AR      72451


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                               Page 73 of 218
                                                                                    Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                  ADDRESS 1          ADDRESS 2                     ADDRESS 2           CITY     STATE    POSTAL CODE   COUNTRY
7915864 City of Paramount                  16400 Colorado Ave                                                           Paramount        CA      90723

7915865   City of Paramount                Finance Department           16400 Colorado Avenue                           Paramount        CA      90723
7915866   City of Paris                    P. O. Box 90037                                                              Paris            TX      75461
7911351   City of Park Hills               #9 Bennett Street                                                            Park Hills       MO      63601
7915867   City of Park Hills               Park Hills City Hall         #9 Bennett Street                               Park Hills       MO      63601
7915868   City of Parker                   5700 E. Parker Rd.                                                           Parker           TX      75002
7915869   City of Parkville                Shawn Burns                  8880 Clark Avenue                               Parkville        MO      64152
7911352   City of Parkville                8880 Clark Avenue                                                            Parkville        MO      64152
7915870   City of Parkville, MO            8880 Clark Avenue                                                            Parkville        MO      64152
7911353   CIty of Pasadena                 100 North Garfield Avenue    Room 106                                        Pasadena         CA      91109
7915872   City of Pasadena                 100 N Garfield Ave. RM 106                                                   Pasadena         CA      91109
                                                                        100 North Garfield
7915873   City of Pasadena                 Finance Department           Avenue                      Room N106           Pasadena         CA      91109
7915871   City of Pasadena                 Attn: Wayne F. Long Jr.      PO Box 672                                      PASADENA         TX      77501
7911354   City of Pasadena                 PO Box 672                                                                   PASADENA         TX      77501
7915874   City of Pasadena Hills           3915 Roland Blvd.                                                            Pasadena Hills   MO      63121
7915875   City of Pasco                    Attn: Finance Dir.           P.O.Box 293                                     Pasco            WA      99301
7911355   City of Pasco                    P.O.Box 293                                                                  Pasco            WA      99301
7915876   City of Pattison                 P. O. Box 360                                                                Pattison         TX      77466
7915877   City of Patton Village           16940 MAIN ST                                                                SPLENDORA        TX      77372
          City of PAWLEYS ISLAND, SC
          Local - License Tax NF
7915878   (Default Form)                   445 12th Street, S.W         Room 6- A224                                    Washington       DC      20554
7915879   City of Pawnee                   510 Illinois Street                                                          Pawnee           OK      74058
7915880   City of Peachtree City           151 Willowbend Road                                                          Peachtree City   GA      30269
7911356   City of Pearland                 3519 Liberty Dr                                                              Pearland         TX      77581
7915881   City of Pearland                 Attn: Finance Dir.           3519 Liberty Dr                                 Pearland         TX      77581
7915882   City of Pearsall                 215 S Ash Street                                                             Pearsall         TX      78061
                                                                        1094 South Lowrance
7915883   City of Pecan Hill               Attn: City Secretary         Road                                            Pecan Hill       TX      75154
7911357   City of Pecan Hill               1094 South Lowrance Road                                                     Pecan Hill       TX      75154
7915884   City of Peculiar                 250 S. Main St.                                                              Peculiar         MO      64078
7915885   City of Peekskill                840 Main Street                                                              Peekskill        NY      10566
7915886   City of Pelham                   P.O. Box 1238                                                                Pelham           AL      35124
7915887   City of Pell City                1905 First Avenue North                                                      Pell City        AL      35125
7915888   City of Pembroke                 P.O. Box 130                                                                 Pembroke         GA      31321


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 74 of 218
                                                                                         Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1             ADDRESS 2                     ADDRESS 2             CITY        STATE    POSTAL CODE   COUNTRY
7915889   City of Penitas                   P.O.Box 204                                                                     Penitas               TX      78576
7915890   City of Perry                     P.O. Box 798                                                                    Perry                 OK      73077
7915891   City of Perryton                  P. O. Box 849                                                                   Perryton              TX      79070
7911358   City of Perryville                215 North West Street                                                           Perryville            MO      63775
7915892   City of Perryville                City Collector                  215 North West Street                           Perryville            MO      63775
7911359   City of Pevely                    401 Main St.                                                                    Pevely                MO      63070
7915893   City of Pevely                    ATTN: Accounts Payable          401 Main St.                                    Pevely                MO      63070
7915894   City of Pevely 911                401 Main St.                                                                    Pevely                MO      63070
7915895   City of Pflugerville              P. O. Box 589                                                                   Pflugerville          TX      78691
7915896   City of Pharr                     Attn: Finance                   P.O. Box 1729                                   Pharr                 TX      78577
7911360   City of Pharr                     P.O. Box 1729                                                                   Pharr                 TX      78577
7915897   City of Pico Rivera               6615 Passons Boulevard                                                          Pico Rivera           CA      90660
7911361   City of Pico Rivera               P.O. Box 1016                                                                   Pico Rivera           CA      90660-1016
7915898   City of Pico Rivera               Finance Department              P.O. Box 1016                                   Pico Rivera           CA      90660-1016
7911363   City of Piedmont                  P.O. Drawer 112                                                                 Piedmont              AL      36272
7911362   City of Piedmont                  120 Vista Avenue                                                                Piedmont              CA      94611
7915899   City of Piedmont                  Attn: Finance Dir.              120 Vista Avenue                                Piedmont              CA      94611
7915900   City of Pierce City               1 Frisco Place                                                                  City of Pierce City   MO      65723
7911364   City of Pikeville                 243 Main Street                                                                 Pikeville             KY      41501
7915901   City of Pilot Point               102 E Main Street                                                               Pilot Point           TX      76258
7915902   City of Pine Lawn                 6250 Steve Marre Avenue                                                         Pine Lawn             MO      63121

7915903 City of Piney Point Village         7676 Woodway                                                                    Houston               TX      77063

7911365   City of Piney Point Village       7676 Woodway                    Suite 300                                       Houston               TX      77063
7911366   City of Pinole                    2131 Pear Street                                                                Pinole                CA      94564
7915904   City of Pinole                    Attn: Tax Administrator         2131 Pear Street                                Pinole                CA      94564
7915905   City of Pittsburg                 200 Rusk Street                                                                 Pittsburg             TX      75686
                                                                            401 East Chapman
7915906   City of Placentia                 Attn: Dir. Community Services   Avenue                                          Placentia             CA      92870
7911368   City of Placentia                 401 East Chapman Avenue                                                         Placentia             CA      92670
7915907   City of Plains                    P.O. Box 550                                                                    Plains                TX      76355-0550
7915908   City of Plainview                 901 Broadway                                                                    Plainview             TX      79072

7915909 City of Plano                       Attn: Mark Israelson            Suite 32P.O. BOX 860358                         Plano                 TX      75086-0358
7911370 City of Plano                       Attn: 9-1-1 Coordinator         PO Box 860358                                   Plano                 TX      75086-0358
7911371 City of Plano                       P.O. BOX 860358                                                                 Plano                 TX      75086-0358


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                           Page 75 of 218
                                                                                          Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID               NAME                                 ADDRESS 1                 ADDRESS 2                     ADDRESS 2           CITY      STATE    POSTAL CODE   COUNTRY
7911369   City of Plano                   Suite 32P.O. BOX 860358                                                            Plano             TX      75086-0358
7915910   City of Platte City             400 Main Street                                                                    Platte City       MO      64079
7915911   City of Platte Woods            Angela Spitaleri                   6750 N Tower Drive                              Platte Woods      MO      64151
7911372   City of Platte Woods            6750 N Tower Drive                                                                 Platte Woods      MO      64151
7915912   City of Plattsburg              6 Miller Street                                                                    Plattsburg        NY      12901
7915913   City of Pleak                   6621 FM 2218S                                                                      Richmond          TX      77469
7915915   City of Pleasant Hill           Finance Department                 100 Gregory Lane                                Pleasant Hill     CA      94523
7911373   City of Pleasant Hill           100 Gregory Lane                                                                   Pleasant Hill     CA      94523
7915914   City of Pleasant Hill           Attn: Finance Dir.                 100 Gregory Lane                                Pleasant Hill     CA      94523
7911374   City of Pleasant Valley         6500 Royal Rd.                                                                     Pleasant Valley   MO      64068
7915916   City of Pleasant Valley         Attn: City Clerk                   6500 Royal Rd.                                  Pleasant Valley   MO      64068
7915917   City of Pleasanton              108 Second Street                  P.O. Box 209                                    Pleasanton        TX      78064
7911375   City of Plum Grove              PO Box 1358                                                                        Plum Grove        TX      77372
7915918   City of Plum Grove              ATTN:City Secretary                PO Box 1358                                     Plum Grove        TX      77372
          City of PLYMOUTH, MI Local
          - E-911 Technical Charge
7915919   (Default Form)                  445 12th Street, S.W               Room 6- A224                                    Washington        DC      20554
7911376   City of Pomona                  PO Box 660                                                                         Pomona            CA      91769
7915920   City of Pomona                  Attn Revenue Management Division   PO Box 660                                      Pomona            CA      91769
          City of Pomona Finance
7911377   Department                      P.O. Box 660                                                                       Pomona            CA      91769
7915921   City of Ponca City              Attn: Finance Dir.                 P.O. Box 1450                                   Ponca City        OK      74602
7915922   City of Ponca City              P O Box 1450                                                                       Ponca City        OK      74602
7911378   City of Port Angeles            321 East 5th Street                                                                Port Angeles      WA      98362
7915923   City of Port Arthur             444 - 4th Street                                                                   Port Arthur       TX      77640
7915924   City of Port Isabel             305 East Maxan Street                                                              Port Isabel       TX      78578
7915925   City of Port Lavaca             202 N. Virginia                                                                    Port Lavaca       TX      77979
7915926   City of Port Neches             P. O. Box 758                                                                      Port Neches       TX      77651
7915927   City of Port Orchard            216 Prospect Street                                                                Port Orchard      WA      98366
7915928   City of Port Townsend           Finance                            250 Madison Street         Suite 1              Port Townsend     WA      98368
7911379   City of Port Townsend           250 Madison Street                 Suite 1                                         Port Townsend     WA      98368
7911380   City of Portageville            PO Drawer B                                                                        Portageville      MO      63873
7915929   City of Portageville            PO Drawer B                        PO Drawer B                                     Portageville      MO      63873
7915930   City of Porterville             Attn: Finance Department           291 N. Main Street                              Porterville       CA      93257-3737
7911382   City of Porterville             291 North Main Street                                                              Porterville       CA      93257
7911381   City of Porterville             291 N. Main Street                                                                 Porterville       CA      93257-3737
7915931   City of Porterville             Finance Department                 291 North Main Street                           Porterville       CA      93257


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                            Page 76 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                 ADDRESS 1              ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7911383 City of Portland                   111 S.W. Columbia               Suite 600                                       Portland          OR      97201

7915933 City of Portland                   Attention: Finance Department   1900 Billy G. Webb Drive                        Portland          TX      78374
7911384 City of Portland                   1900 Billy G. Webb Drive                                                        Portland          TX      78374
7915932 City of Portland                   Revenue Bureau                  111 SW Columbia              Ste 600            Portland          OR      97201
        City of Portland &
7915934 Multnomah County                   111 SW Columbia, Suite 600                                                      Portland          OR      97201-5840

7915935   City of Portland, TX             Finance Department              1900 Billy G. Webb Drive                        Portland          TX      78374
7915936   City of Portola Valley           Attn: Town Admin.               765 Portola Road                                Portola Valley    CA      94028
7911385   City of Portola Valley           765 Portola Road                                                                Portola Valley    CA      94028
7915937   City of Poteau                   Attn: Mayor of Poteau           111 Peter Street                                Poteau            OK      74953
7911386   City of Poteau                   111 Peter Street                                                                Poteau            OK      74953
7915938   City of Poteet                   P.O. Box 378                                                                    Poteet            TX      78065
7915939   City of Potosi                   121 East High Street                                                            Potosi            MO      63664
7915940   City of Pottsboro                528 E. Hwy. 120                                                                 Pottsboro         TX      75076
7915941   City of Poughkeepsie             62 Civic Center Plaza                                                           Poughkeepsie      NY      12601
7911387   City of Poulan                   P.O.Box 68                                                                      Poulan            GA      31781
7915942   City of Poulan                   City Tax Collector              P.O.Box 68                                      Poulan            GA      31781
7915943   City of Poulsbo                  200 NE Moe Street                                                               Poulsbo           WA      98370-7347
7915945   City of Powder Springs           4484 Marietta Street                                                            Powder Springs    GA      30127
7915944   City of Powder Springs           Keith Walker                    P. O. Box 46                                    Powder Springs    GA      30127
7911388   City of Powder Springs           P. O. Box 46                                                                    Powder Springs    GA      30127
7915946   City of Prairie View             P.O. Box 817 300 Highway 290                                                    Prairie View      TX      77446
7915947   City of Prattville               PO Box 680190                                                                   Prattville        AL      36068
7915948   City of Prestonsburg             200 N. Lake Dr                                                                  Prestonsburg      KY      41653
7915949   City of Primera                  22893 Stuart Place Rd                                                           Primera           TX      78552
7915950   City of Princeton                P.O.Box 970                                                                     Princeton         TX      75047
7915951   City of Progreso                 P.O. Box 699                                                                    Progreso          TX      78579
7915952   City of Progreso Lakes           P. O. Box 760                                                                   Progreso Lakes    TX      78579
7915953   City of Providence               City Clerk                      P.O. BOX 128                                    Providence        KY      42450
7911389   City of Providence               P.O. BOX 128                                                                    Providence        KY      42450
7915954   City of Pryor                    PO Box 1167                                                                     Pryor             OK      74362
7915956   City of Pueblo                   PO Box 1427                     1 City Hall Pl.                                 Pueblo            CO      81002
7915955   City of Pueblo                   Sales Tax Division              P.O. Box 1427                                   Pueblo            CO      81002
7911390   City of Pueblo                   P.O. Box 1427                                                                   Pueblo            CO      81002
7915957   City of Puxico                   P.O. Box 441                                                                    Puxico            MO      63960


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 77 of 218
                                                                                           Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID               NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2          CITY      STATE    POSTAL CODE   COUNTRY
7915959   City of Puyallup                PO Box 84911                                                                       Seattle          WA      98124-6211
7915958   City of Puyallup                Attn: Accounts Receivable          P.O. Box 84911                                  Seattle          WA      98124-6211
7915960   City of Pyote                   PO Box 137                                                                         Pyote            TX      79777
7915961   City of Quanah                  P.O. Box 629                                                                       Quanah           TX      79252-0629
7915962   City of Queen City              P. O. Box 301                                                                      Queen City       TX      75572-0301
7915963   City of Quitman                 P. O. Box 1855                                                                     Quitman          TX      75783
7915964   City of Qulin                   PO Box 172                                                                         Qulin            MO      63961
7911391   City of Rancho Cordova          2729 Prospect Park Drive                                                           Rancho Cordova   CA      95670-6025

7915965   City of Rancho Cordova          Finance Department                 2729 Prospect Park Drive                        Rancho Cordova   CA      95670-6025
7915966   City of Ranger                  400 West Main St.                                                                  Ranger           TX      76470
7915967   City of Rankin                  P. O. Box 61                       107 E. 9th                                      Rankin           TX      79778
7915968   City of Rawlins                 P.O. Box 953                                                                       Rawlins          WY      82301
7915969   City of Raymond                 City Treasurer                     230 Second Street                               Raymond          WA      98577
7911392   City of Raymond                 230 Second Street                                                                  Raymond          WA      98577
7915970   City of Raymondville            142 S. 7th                                                                         Raymondville     TX      78580
7911393   City of Raymore                 100 Municipal Circle                                                               Raymore          MO      64083
7915971   City of Raymore                 Jim Feuerborn                      100 Municipal Circle                            Raymore          MO      64083
7915972   City of Raytown                 Dan Estes                          10000 East 59th Street                          Raytown          MO      64133
7911394   City of Raytown                 10000 East 59th Street                                                             Raytown          MO      64133
7911395   City of Red Oak                 P. O. Box 393                                                                      Red Oak          TX      75154
7915973   City of Red Oak                 Attn: City Mgr.                    P. O. Box 393                                   Red Oak          TX      75154
7911396   City of Redmond                 P.O. Box 97010                                                                     Redmond          WA      98073
7911397   City of Redmond                 15670 NE 85th Street               P.O. Box 97010                                  Redmond          WA      98073-9710
7915974   City of Redmond                 ATTN: Finance Department           P.O. Box 97010                                  Redmond          WA      98073
7911399   City of Redondo Beach           415 Diamond Street                                                                 Redondo Beach    CA      90277-0167
7915975   City of Redondo Beach           Finance/Cashier                    415 Diamond St.                                 Redondo Beach    CA      90277
7915977   City of Redwood City            Revenue Services                   P.O. Box 478                                    Redwood City     CA      94064
7911401   City of Redwood City            P.O. Box 478                                                                       Redwood City     CA      94064

7915976   City of Redwood City            Attn: Revenue Services / Finance   1017 Middlefield Road                           Redwood City     CA      94063
7911400   City of Redwood City            1017 Middlefield Road                                                              Redwood City     CA      94063
7911402   City of Reno                    P.O. Box 1900                                                                      Reno             NV      89505
7914907   City of Reno (Lamar)            165 Bybee St                                                                       Reno             TX      75462
7914908   City of Rensselaer              62 Washington Street                                                               Rensselaer       NY      12144
7914909   City of Renton                  Attn:Tax & Licensing,1st Floor     1055 South Grady Way                            Renton           WA      98057
7911404   City of Renton                  P.O. Box 35136                                                                     Seattle          WA      98124


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                               Page 78 of 218
                                                                                         Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                 ADDRESS 1               ADDRESS 2                     ADDRESS 2            CITY      STATE    POSTAL CODE   COUNTRY
7911403 City of Renton                     1055 South Grady Way                                                             Renton             WA      98055
        City of Renton Utility Users
7914910 Tax Return                         P.O. Box 35136                                                                   Seattle            WA      98124
7914911 City of Republic                   213 North Main Avenue                                                            Republic           MO      65738
7914912 City of Rialto                     Attention: Finance Dept/UUT      150 S. Palm Ave.                                Rialto             CA      92376
7911406 City of Rialto                     150 South Palm Avenue                                                            Rialto             CA      92376
7911405 City of Rialto                     150 S. Palm Ave.                                                                 Rialto             CA      92376
7911408 City of Richardson                 411 W. Arapaho Road              Suite 106                                       Richardson         TX      75080
7914914 City of Richardson                 Attn: Carrie Alexander           PO Box 831907                                   Richardson         TX      75083-0129
7914915 City of Richardson                 P O Box 831907                                                                   Richardson         TX      75083-1907
7914913 City of Richardson                 Attn: Dir. of Finance            411 W. Arapaho Road        Suite 106            Richardson         TX      75080
7911409 City of Richland                   505 Swift Blvd                   P.O. Box 190                                    Richland           WA      99352
7911410 City of Richland                   P.O. Box 190                                                                     Richland           WA      99352
7914916 City of Richland                   505 Swift Blvd                                                                   Richland           WA      99352
7914917 City of Richland Hills             Attn: Finance Mgr.               3200 Diana Drive                                Richland Hills     TX      76118
7911411 City of Richland Hills             3200 Diana Drive                                                                 Richland Hills     TX      76118
7911412 City of Richmond                   PO Box 4046                                                                      Richmond           CA      94804-0046
7914919 City of Richmond                   402 Morton Street                                                                Richmond           TX      77469
7914918 City of Richmond                   205 Summit Street                                                                Richmond           MO      64085
7911414 City of Richmond                   900 East Broad Street Room 102   P.O. Box 26624                                  Richmond           VA      23261
7911413 City of Richmond                   450 Civic Center Plaza                                                           Richmond           CA      94804
                                                                            1330 South Big Bend
7914920 City of Richmond Heights           ATTN: Amy Hamilton               Boulevard                                       Richmond Heights   MO      63117

7914921 City of Richmond Heights           1330 South Big Bend Boulevard                                                    Richmond Heights   MO      63117-2202

7914922   City of Richmond, California     Attn: Finance Department         PO Box 4046                                     Richmond           CA      94804-0046
7914923   City of Richwood                 1800 N. Brazosport Blvd.                                                         Richwood           TX      77531
7911416   City of Ridgefield               230 Pioneer Avenue                                                               Ridgefield         WA      98642
7914924   City of Ridgefield               Clerk/Treasurer                  230 Pioneer Avenue                              Ridgefield         WA      98642
7914925   City of Ridgway                  PO Box 10                                                                        Ridgway            CO      81432
7914926   City of Riesel                   Attn: Ali                        PO Box 249                                      Riesel             TX      76682
7911417   City of Riesel                   PO Box 249                                                                       Riesel             TX      76682
7914927   City of Rio Grande City          5332 E US HWY 83                                                                 Rio Grande City    TX      78582-9460
7914928   City of Rio Hondo                P. O. Box 389                                                                    Rio Hondo          TX      78583
7911418   City of River Oaks               4900 River Oaks Blvd                                                             River Oaks         TX      76114
7914929   City of River Oaks               Finance Department               4900 River Oaks Blvd                            River Oaks         TX      76114


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 79 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                ADDRESS 1             ADDRESS 2                     ADDRESS 2           CITY   STATE    POSTAL CODE   COUNTRY
7914931   City of Riverdale               Tax Department                 6690 Church Street                              Riverdale      GA      30274
7914930   City of Riverdale               City Tax Collector             6690 Church Street                              Riverdale      GA      30274
7911419   City of Riverdale               6690 Church Street                                                             Riverdale      GA      30274
7914934   City of Riverside               2950 NW Vivion Rd                                                              Riverside      MO      64150
7911422   City of Riverside               3900 Main Street               6th Floor                                       Riverside      CA      92522
                                                                         2950 North West Vivian
7914933   City of Riverside               City Clerk                     Road                                            Riverside      MO      64150
7914932   City of Riverside               Attn: Assistant Finance Dir.   3900 Main Street                                Riverside      CA      92522
7911421   City of Riverside               2950 North West Vivian Road                                                    Riverside      MO      64150
7911420   City of Riverside               3900 Main Street                                                               Riverside      CA      92522
7914935   City of Riverton                816 North Federal Boulevard                                                    Riverton       WY      82501
7911424   City of Roanoke                 P.O. Box 1451                                                                  Roanoke        VA      24007-1451
7914936   City of Roanoke                 Attn: Finance Dir.             108 South Oak Street                            Roanoke        TX      76262
7911423   City of Roanoke                 108 South Oak Street                                                           Roanoke        TX      76262

7911425   City of Roanoke Treasurer       PO Box 1451                                                                    Roanoke        VA      24007
7914937   City of Robinson                111 W. Lyndale                                                                 Robinson       TX      76706
7914938   City of Robstown                PO Box 872                                                                     Robstown       TX      78380
7914939   City of Roby                    P. O. Box 170                                                                  Roby           TX      79543
7914940   City of Rochester               30 Church Street               #109A                                           Rochester      NY      14614
7914941   City of Rock Hill               Attn:Treasurer                 320 W. Thornton Ave.                            Rock Hill      MO      63119
7911426   City of Rock Hill               320 W. Thornton Ave.                                                           Rock Hill      MO      63119
7911427   City of Rock Springs            212 D Street                                                                   Rock Springs   WY      82901
7914942   City of Rock Springs            Attn: Finance Dept             212 D Street                                    Rock Springs   WY      82901
7914943   City of Rockdale                PO Box 586                                                                     Rockdale       TX      76567
7911428   City of Rockmart                P.O.Box 231                                                                    Rockmart       GA      30153
7914944   City of Rockmart                City Tax Collector             P.O.Box 231                                     Rockmart       GA      30153
7914945   City of Rockport                2751 Highway 35 BYP                                                            Rockport       TX      78382-7505
7911429   City of Rockwall                385 S. Goliad Rockwall                                                         Rockwall       TX      75087
7914946   City of Rockwall                Attn: Mary Smith               385 S. Goliad Rockwall                          Rockwall       TX      75087
7914947   City of Rolla                   P.O. Box 979                                                                   Rolla          MO      65402
7914948   City of Rollingwood             Attn: Finance Dir.             403 Nixon Drive                                 Rollingwood    TX      78746
7911430   City of Rollingwood             403 Nixon Drive                                                                Rollingwood    TX      78746
7914949   City of Roma                    Tax Department                 PO Box 947                                      Roma           TX      78584
7911431   City of Roma                    PO Box 947                                                                     Roma           TX      78584
7914950   City of Roman Forest            2430 Roman Forest Blvd.                                                        New Caney      TX      77357
7914952   City of Rome                    198 N. Washington Street                                                       Rome           NY      13440


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                        Page 80 of 218
                                                                                               Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                    ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7914951   City of Rome                    Finance Department                     PO Box 1433                                     Rome              GA      30162
7911432   City of Rome                    PO Box 1433                                                                            Rome              GA      30162
7914953   City of Roscoe                  PO Box 340                                                                             Roscoe            TX      79545
7914954   City of Rose City               370 S. Rose City Drive                                                                 Vidor             TX      77662
7914955   City of Rose Hill Acres         100 Jordan Rd,                                                                         Lumberton         TX      77657
7911433   City of Roseburg                900 SE Douglas Ave                                                                     Roseburg          OR      97470-3333
7914956   City of Roseburg                ATTN: Office of the Finance Director   900 SE Douglas Ave                              Roseburg          OR      97470-3333
7911434   City of Rosenberg               P.O. Box 32                                                                            Rosenberg         TX      77471
7914957   City of Rosenberg               Attn: Finance Dir.                     P.O. Box 32                                     Rosenberg         TX      77471
7914960   City of Roswell                 PO Box 732685                                                                          Dallas            TX      75373-2685
7914958   City of Roswell                 Kay Love                               38 Hill Street              Suite 1             Roswell           GA      30075
7911435   City of Roswell                 38 Hill Street                         Suite 1                                         Roswell           GA      30075
7914959   City of Roswell                 Tax Collector                          38 Hill Street              Suite G30           Roswell           GA      30075
7911436   City of Roswell                 38 Hill Street                         Suite 130                                       Roswell           GA      30075-4537
7914961   City of Rotan                   302 W. Sammy Baugh                                                                     Rotan             TX      79546
7914962   City of Round Rock              Attn: Financial Programs Mgr.          221 East Main Street                            Round Rock        TX      78664
7911437   City of Round Rock              221 East Main Street                                                                   Round Rock        TX      78664
7914964   City of Rowlett                 4000 Main Street                       P.O.Box 99                                      Rowlett           TX      75030
7914963   City of Rowlett                 ATTN: Patricia Saenz                   4000 Main Street            PO Box 99           Rowlett           TX      75030
7914965   City of Rowlett E911            Attn: Accounting Department            P.O. Box 99                                     Rowlett           TX      75030-0099
7911438   City of Rowlett E911            P.O. Box 99                                                                            Rowlett           TX      75030-0099
7914966   City of Royse City              PO Box 638                                                                             Royse City        TX      75189
                                                                                 770 Franklin Springs
7914967   City of Royston                 City Tax Collector                     Street                                          Royston           GA      30662
7911439   City of Royston                 770 Franklin Springs Street                                                            Royston           GA      30662
7914968   City of Runge                   P. O. Box 206                                                                          Runge             TX      78151
7914969   City of Rutledge                Attn: City Tax Collector               P.O.Box 277                                     Rutledge          GA      30663
7911440   City of Rutledge                P.O.Box 277                                                                            Rutledge          GA      30663

7914970   City of Rye                     Finace Dept.                           1051 Boston Post Road                           Rye               NY      10580
7911441   City of Rye                     1051 Boston Post Road                                                                  Rye               NY      10580
7914971   City of Sabinal                 P. O. Box 838                                                                          Sabinal           TX      78881
7914972   City of Sachse                  3815-B Sachse Road                                                                     Sachse            TX      75048
7914973   City of Sacramento              Revenue Division                       915 "I" Street              Room 1214           Sacramento        CA      95814-2604
7911442   City of Sacramento              915 "I" Street                         Room 1214                                       Sacramento        CA      95814-2604
7911443   City of Saginaw                 P.O. Box 79070                                                                         Saginaw           TX      76179
7914974   City of Saginaw                 Attn: Assist City Mgr/Finance Dir.     P.O. Box 79070                                  Saginaw           TX      76179


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                                 Page 81 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                  ADDRESS 1             ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
                                                                           10405 Saint Charles Rock
7914975   City of Saint Ann                Matt Conley                     Road                                            Saint Ann         MO      63074
7911444   City of Saint Ann                10405 Saint Charles Rock Road                                                   Saint Ann         MO      63074
7914976   City of Saint Ann                10405 St. Charles Rock Road                                                     Saint Ann         MO      63074
7914977   City of Saint Clair              1 Paul Parks Drive                                                              Saint Clair       MO      63077
          City of SAINT GEORGE, SC
          Local - License Tax NF
7914978   (Default Form)                   445 12th Street, S.W            Room 6- A224                                    Washington        DC      20554
7914979   City of Saint Hedwig             P.O. Box 40                                                                     St. Hedwig        TX      78152
7911445   City of Saint Mary               165 P.O. Box 165                                                                St. Mary          MO      63673-0165
7914980   City of Saint Mary               City Collector                  165 P.O. Box 165                                St. Mary          MO      63673-0165
7914981   City of Salamanca                225 Wildwood Avenue             Suite 2                                         Salamanca         NY      14779
7914982   City of Salem                    555 Liberty SE                                                                  Salem             OR      97310
7911446   City of Salem Treasurer          P.O. Box 869                                                                    Salem             VA      24153
7914983   City of Salem, Treasurer         Attn: Treasurer                 P.O. Box 869                                    Salem             VA      24153
7914984   City of Salinas                  Attn: Finance Department        200 Lincoln Avenue                              Salinas           CA      93901-9390
7911447   City of Salinas                  200 Lincoln Avenue                                                              Salinas           CA      93901
7914985   CITY OF SALLISAW                 Attn: City Clerk                PO Box 525                                      Sallisaw          OK      74955
7911448   CITY OF SALLISAW                 PO Box 525                                                                      Sallisaw          OK      74955
7914986   City of San Angelo               72 W College Ave                                                                San Angelo        TX      76903
7911449   City of San Antonio              P.O. Box 839966                                                                 San Antonio       TX      78283-3966
7914987   City of San Antonio              Attn: Dir. of Finance           P.O. Box 839966                                 San Antonio       TX      78283-3966
7914988   City of San Augustine            301 South Harrison Street                                                       San Augustine     TX      75972
7914989   City of San Benito               485 N. Sam Houston                                                              San Benito        TX      78586
7914990   City of San Bernardino           Attn: Finance Department        290 North "D" Street                            San Bernardino    CA      92401
7911450   City of San Bernardino           290 North D Street                                                              San Bernardino    CA      92401
7914991   City of San Diego                404 South Mier Street                                                           San Diego         TX      78384
7911451   City of San Gabriel              PO Box 130                                                                      San Gabriel       CA      91778
7914992   City of San Gabriel              Attn: Finance Dept              PO Box 130                                      San Gabriel       CA      91778
7914994   City of San Jose                 Finance Department              200 East Santa Clara       13th Floor           San Jose          CA      95113
7911452   City of San Jose                 200 East Santa Clara Street     13th Floor                                      San Jose          CA      95113
                                                                           200 East Santa Clara
7914993 City of San Jose                   Attn: Finance Dept.             Street                     13th Floor           San Jose          CA      95113
                                                                           13th Floor Payment
7911453 City of San Jose                   200 East Santa Clara            Processing                                      San Jose          CA      95113
7914995 City of San Juan                   709 S. Nebraska                                                                 San Juan          TX      78589
7911455 City of San Leandro                835 East 14th Street                                                            San Leandro       CA      94577


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 82 of 218
                                                                                    Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID               NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
7914996   City of San Leandro             Attn: Finance Dir.             835 E 14th Street                               San Leandro        CA      94577
7914997   City of San Leandro             Finance Department             835 East 14th Street                            San Leandro        CA      94577
7911454   City of San Leandro             835 E 14th Street                                                              San Leandro        CA      94577
7911456   City of San Luis Obispo         990 Palm Street                                                                San Luis Opispo    CA      93401
7914998   City of San Luis Obispo         Finance Department             990 Palm Street                                 San Luis Obispo    CA      93401
7914999   City of San Marcos              630 E. Hopkins                                                                 San Marcos         TX      78666
7915000   City of San Marino              Attn: City Mgr.                2200 Huntington Drive                           San Marino         CA      91108
7911457   City of San Marino              2200 Huntington Drive                                                          San Marino         CA      91108
7911458   City of San Pablo               1 Alvarado Square                                                              San Pablo          CA      94806
7915001   City of San Pablo               City Hall                      1 Alvarado Square                               San Pablo          CA      94806
7915002   City of Sanctuary               PO Box 125                                                                     Azle               TX      76020
7915003   City of Sand Springs            Attn: City Mgr.                P.O. Box 338                                    Sand Springs       OK      74063
7911459   City of Sand Springs            P.O. Box 338                                                                   Sand Springs       OK      74063
7915004   City of Sandersville            P. O. Box 71                                                                   Sandersville       GA      31082
7911460   City of Sandpoint               1123 Lake Street                                                               Sandpoint          ID      83864
7915005   City of Sandpoint               Attn: Tax Department           1123 Lake Street                                Sandpoint          ID      83864
7911462   City of Sandy Springs           1 GALAMBOS WAY                                                                 SANDY SPRINGS      GA      30328
7915006   City of Sandy Springs           Attn: Revenue Dept.            1 Galambos Way                                  Sandy Springs      GA      30328
7915007   City of Sanford                 PO Box 220                                                                     Sanford            TX      79078
7915008   City of Sanger                  P.O.Box 1729                                                                   Sanger             TX      76266
7915009   City of Sansom Park             5500 Buchanan                                                                  Ft. Worth          TX      76114
7911464   City of Santa Ana               Treasury Division (M-15)       P.O. Box 1964                                   Santa Ana          CA      92702-1964
7911463   City of Santa Ana               20 Civic Center Plaza          P.O. Box 1964                                   Santa Ana          CA      92701
7915010   City of Santa Ana               P.O. Box 1964                                                                  Santa Ana          CA      92702-1964
7911465   City of Santa Barbara           P.O. Box 1990                                                                  Santa Barbara      CA      93102-1990
7911467   City of Santa Cruz              809 Center Street              Room 101                                        Santa Cruz         CA      95060
7915012   City of Santa Cruz              Attn: Finance Department       809 Center Street          Room 101             Santa Cruz         CA      95060-3826
7915014   City of Santa Fe                P.O. Box 909                                                                   Santa Fe           NM      87504-0909
7915013   City of Santa Fe                P. O. Box 950                                                                  Santa Fe           TX      77510

7915015   City of Santa Fe Springs        Attn: Finance Department       11710 E. Telegraph Road                         Santa Fe Springs   CA      90670-3658
7911468   City of Santa Fe Springs        11710 E. Telegraph Road                                                        Santa Fe Springs   CA      90670-3658
7915016   City of Santa Monica            Office of the City Treasurer   1685 Main Street           Room 104             Santa Monica       CA      90401
7911469   City of Santa Monica            1685 Main Street               Room 104                                        Santa Monica       CA      90401
7911470   City of Santa Monica            P.O. Box 2200                                                                  Santa Monica       CA      90407
7915017   City of Santa Rosa              PO Box 1673                                                                    Santa Rosa         CA      95402
7911471   City of Santa Rosa              P. O. Box 326                                                                  Santa Rosa         TX      78593


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                        Page 83 of 218
                                                                                 Exhibit D
                                                                       Taxing Authorities Service List
                                                                         Served via First Class Mail


MMLID               NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
7911472   City of Sapulpa                 P.O. Box 1130                                                              Sapulpa            OK      74067
7915018   City of Sapulpa                 Attn: City Mgr.            P.O. Box 1130                                   Sapulpa            OK      74067
7915019   City of Saratoga Springs        474 Broadway                                                               Saratoga Springs   NY      12866
7915020   City of Savannah                Attn: Buddy Clay           P.O. Box 1228                                   Savannah           GA      31402
7915023   City of Savannah                Revenue Department                                                         Savannah           GA      31402-1228
7915021   City of Savannah                402 Court Street                                                           Savannah           MO      64485
7915022   City of Savannah                Revenue Department         P.O. Box 1228                                   Savannah           GA      31402-1228
7911474   City of Savannah                P.O. Box 1228                                                              Savannah           GA      31402-1228
7915024   City of Savoy                   405 E. Hayes Street                                                        Savoy              TX      75479
7915025   City of Schenectady             City Hall                  Room 103                   Jay Street           Schenectady        NY      12305
7915026   City of Schertz                 Attn: Juan Santoya         1400 Schertz Pkwy                               SCHERTZ            TX      78154
7911475   City of Schertz                 1400 Schertz Pkwy                                                          SCHERTZ            TX      78154
7915027   City of Scott City              215 Chester Avenue                                                         Scott City         MO      63780
7915028   City of Scottsville             PO Box 453                                                                 Scottsville        TX      75688
7915029   City of Seabrook                Attn: Finance Director     1700 First Street                               Seabrook           TX      77586
7911476   City of Seabrook                1700 First Street                                                          Seabrook           TX      77586
7911477   City of Seagoville              702 N. Hwy. 175                                                            Seagoville         TX      75159
7915030   City of Seagoville              Attn: Pat Harvey           702 N. Hwy. 175                                 Seagoville         TX      75159
7911478   City of Seal Beach              211 8th Street                                                             Seal Beach         CA      90740-6379
7915032   City of Sealy                   P. O. Box 517                                                              Sealy              TX      77474
7911479   City of Seaside                 440 Harcourt Avenue                                                        Seaside            CA      93955
7915033   City of Seattle                 Finance Department         PO Box 34907                                    Seattle            WA      98124
7911480   City of Seattle                 PO Box 34907                                                               Seattle            WA      98124
7915035   City of Sebastopol              Attn: Finance Director     PO Box 1776                                     Sebastopol         CA      95473-1776
7915036   City of Sebastopol              Attn: Finance Department   P.O. Box 1776                                   Sebastopol         CA      95473-1776
7911481   City of Sebastopol              P.O. Box 1776                                                              Sebastopol         CA      95473-1776
7915037   City of Sedalia                 Attn: City Administrator   200 S. Osage Avenue                             Sedalia            MO      65301
7911483   City of Sedalia                 319 S Lamine               Suite B-10                                      Sedalia            MO      65301
7911482   City of Sedalia                 200 S. Osage Avenue                                                        Sedalia            MO      65301
7915038   City of Sedalia                 200 South Osage                                                            Sedalia            MO      65301
7915039   City of Seguin                  P. O. Box 591                                                              Sequin             TX      78156
7915040   City of Selma                   Attn: City Admin.          9375 Corporate Drive                            Selma              TX      78154
7911484   City of Selma                   9375 Corporate Drive                                                       Selma              TX      78154
7915041   City of Seminole                302 South Main                                                             Seminole           TX      79360
7915042   City of Senath                  P.O. Box 609                                                               Senath             MO      63876
7911485   City of Sequim                  152 W Cedar Street         P.O Box 1087                                    Sequim             WA      98382
7915043   City of Seward                  P.O. Box 38                                                                Seward             NE      68434-0038


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                    Page 84 of 218
                                                                                        Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                ADDRESS 2                     ADDRESS 2           CITY    STATE    POSTAL CODE   COUNTRY
7915044   City of Shamrock                 116 West 2nd Street                                                               Shamrock        TX      79079
7915045   City of Shavano Park             Accounts Payable Department       900 Saddletree Ct                               Shavano Park    TX      78231-1523
7911486   City of Shavano Park             900 Saddletree Ct                                                                 Shavano Park    TX      78231-1523
7915046   City of Shawnee                  P.O. Box 1448                                                                     Shawnee         OK      74802-1448
7911487   City of Sheffield                PO Box 3989                                                                       Muscle Shoals   AL      35662
7915047   City of Sheffield                STACS                             PO Box 3989                                     Muscle Shoals   AL      35662
7915048   City of Shelbina                 PO Box 646                                                                        Shelbina        MO      63468
7915049   City of Shelbyville              PO Box 185                                                                        Shelbyville     TN      37162
7915050   City of Shenandoah               29955 I-45 N.                                                                     Shenandoah      TX      77381
7915051   City of Shepherd                 11020 Hwy 150                                                                     Shepherd        TX      77371
7915053   City of Sheridan                 P.O. Box 173301                                                                   Denver          CO      80217-3301
7915052   City of Sheridan                 Sales Tax Office                  4101 So. Federal Blvd.                          Sheridan        CO      80110-5399
7911488   City of Sheridan                 4101 So. Federal Blvd.                                                            Sheridan        CO      80110-5399
7915054   City of Sherman                  317 S Travis St                                                                   Sherman         TX      75090-1106
7915055   City of Sherman                  P. O. Box 1106                                                                    Sherman         TX      75091-1106
7915056   City of Shiner                   P. O. Box 308                                                                     Shiner          TX      77984
7915057   City of Shoreacres               Attn: City Admin.                 601 Shoreacres Blvd.                            LaPorte         TX      77571
7911489   City of Shoreacres               601 Shoreacres Blvd.                                                              LaPorte         TX      77571
                                                                             17500 Midvale Avenue
7915058 City of Shoreline                  Finance Department                North                                           Shoreline       WA      98133-4905
7911490 City of Shoreline                  17500 Midvale Avenue North                                                        Shoreline       WA      98133-4905

7915059   City of Shoreline B&O Tax        17500 Midvale Ave North                                                           Shoreline       WA      98133-4905
7915060   City of Shreveport               PO Box 31109                                                                      Shreveport      LA      71130
7915062   City of Shrewsbury               5200 Shrewsbury                                                                   Shrewsbury      MO      63119
7911491   City of Shrewsbury               5200 Shrewsbury Avenue                                                            Shrewsbury      MO      63119
                                                                             5200 Shrewsbury
7915061   City of Shrewsbury               Finance Director                  Avenue                                          Shrewsbury      MO      63119
7911492   City of Sierra Madre             232 West Sierra Madre Boulevard                                                   Sierra Madre    CA      91024
7915063   City of Sierra Madre             Sierra Madre                      Sierra Madre                                    Sierra Madre    CA      91024
7915064   City of Sikeston                 Attn: Vicky Lewis                 105 E. Center                                   Sikeston        MO      63801
7911494   City of Sikeston                 105 East Center                                                                   Sikeston        MO      63801
7915065   City of Sikeston                 Attn: Karen Bailey                105 East Center                                 Sikeston        MO      73801
7915066   City of Sikeston                 Attn: City Treasurer              105 East Center                                 Sikeston        MO      63801
7915067   City of Sikeston 911             105 E. Center St                                                                  Sikeston        MO      63801
7915068   City of Silsbee                  105 S. 3rd Street                                                                 Silsbee         TX      77656
7915069   City of Simonton                 P.O. Drawer A                                                                     Simonton        TX      77476


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 85 of 218
                                                                                Exhibit D
                                                                       Taxing Authorities Service List
                                                                         Served via First Class Mail


MMLID               NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
          City of SIMPSONVILLE, SC
          Local - License Tax NF
7915070   (Default Form)                  445 12th Street, S.W       Room 6- A224                                    Washington         DC      20554
7915071   City of Sinton                  P. O. Box 1395                                                             Sinton             TX      78387
7911495   City of Skiatook                P.O. Box 399                                                               Skiatook           OK      74070
7915072   City of Skiatook                Attn: City Clerk           P.O. Box 399                                    Skiatook           OK      74070
7915073   City of Slater                  232 Main Street                                                            Slater             MO      65349
7915074   City of Slaton                  130 S. 9th Street                                                          Slaton             TX      79364
7915075   City of Smithville              Attn: Gary Vemon           107 West Main Street                            Smithville         MO      64089
7911496   City of Smithville              107 West Main Street                                                       Smithville         MO      64089
7911497   City of Smithville              P.O.Box 190                                                                Smithville         GA      31787
7915076   City of Smithville              P.O. Box 449                                                               Smithville         TX      78957
7911498   City of Smyrna                  2800 King Street                                                           Smyrna             GA      30081
7915077   City of Smyrna                  Smyrna 911 Center          2800 King Street                                Smyrna             GA      30081
7915078   City of Smyrna                  P. O. Box 1226                                                             Smyrna             GA      30081
          City of Smyrna Tax
7915079   Department                      PO Box 1226                                                                Smyrna             GA      30081-1226
7911499   City of Snellville              2342 Oak Road                                                              Snellville         GA      30078
7915080   City of Snellville              Attn: Sharon Lowery        2342 Oak Road                                   Snellville         GA      30078
7915081   City of Snohomish               116 Union Avenue                                                           Snohomish          WA      98290
7911500   City of Snohomish               P.O. Box 1589                                                              Snohomish          WA      98219
7915082   City of Snohomish, WA           P.O. Box 1589                                                              Snohomish          WA      98219
7915083   City of Snoqualmie              Attn: Finance Dept         P.O. Box 987                                    Snoqualmie         WA      98065
7911501   City of Snoqualmie              P.O. Box 987                                                               Snoqualmie         WA      98065
7915084   City of Snyder                  P. O. Box 1341                                                             Snyder             TX      79550
7915085   City of Socorro                 124 South Horizon Blvd.                                                    Socorro            TX      79927
7911502   City of Soledad                 248 Main Street                                                            Soledad            CA      93960
7915086   City of Soledad                 Finance Department         248 Main Street                                 Soledad            CA      93960
7915087   City of Somerset                7360 E. 6th St.                                                            Somerset           TX      78069
7915088   City of Sonora                  201 E. Main                                                                Sonora             TX      76950
7915089   City of Sour Lake               625 Highway 105 West                                                       Sour Lake          TX      77659
7915090   City of South Bend              P.O. Box 9                                                                 South Bend         WA      98586-0009
7915091   City of South Houston           P. O. Box 238                                                              South Houston      TX      77587
7915092   City of South Lake Tahoe        Finance Department         1901 Airport Road          Suite 210            South Lake Tahoe   CA      96150-7048
7911503   City of South Lake Tahoe        1901 Airport Road          Suite 210                                       South Lake Tahoe   CA      96150-7048
7915094   City of South Pasadena          Finance Department         1414 Mission Street                             South Pasadena     CA      91030
7915093   City of South Pasadena          Attn: Finance Dir.         1414 Mission Street                             South Pasadena     CA      91030


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                    Page 86 of 218
                                                                                           Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7911504   City of South Pasadena           1414 Mission Street                                                                 South Pasadena   CA      91030
7911505   City of Southlake                1400 Main Street, Suite 440                                                         Southlake        TX      76092
7915095   City of Southlake                Attn: Finance Dir.                 1400 Main Street             Suite 440           Southlake        TX      76092
7911506   City of Southside Place          6309 Edloe Avenue                                                                   Houston          TX      77005-3699
7915096   City of Southside Place          Attn: City Mgr.                    6309 Edloe Avenue                                Houston          TX      77005-3699
7915097   City of Sparks                   Attn: Tax Collector                P.O.Box 899                                      Sparks           GA      31647
7911508   City of Sparks                   P.O. Box 857                                                                        Sparks           NV      89432
7911507   City of Sparks                   P.O.Box 899                                                                         Sparks           GA      31647
          City of Sparks Revenue
7915098   Division                         Business License Division          P.O. Box 857                                     Sparks           NV      89432
7911509   City of Sparta                   P.O.Box H                                                                           Sparta           GA      31087
7915099   City of Sparta                   Attn: Tax Collector                P.O.Box H                                        Sparta           GA      31087
          City of SPARTANBURG, SC
          Local - License Tax NF
7915100   (Default Form)                   445 12th Street, S.W               Room 6- A224                                     Washington       DC      20554
7911510   City of Sperry                   P.O. Box 579                                                                        Sperry           OK      74073-0579
7915101   City of Sperry                   Attn: Glenda Holcomb               P.O. Box 579                                     Sperry           OK      74073-0579
7915102   City of Splendora                P. O. Drawer 1087                                                                   Splendora        TX      77372
                                                                              808 West Spokane Falls
7915103 City of Spokane                    Attention: Taxes & Licenses        Blvd.                                            Spokane          WA      99201
7911511 City of Spokane                    808 West Spokane Falls Blvd.                                                        Spokane          WA      99201
        City of Spokane Utilities
7915104 Taxes Return                       808 West Spokane Falls Boulevard                                                    Spokane          WA      99201-3336
7911512 City of Spokane Valley             10210 East Sprague Avenue                                                           Spokane Valley   WA      99206
7915105 City of Spring Valley              Attn: City Manager                 1025 Campbell Road                               Houston          TX      77055
7911513 City of Spring Valley              1025 Campbell Road                                                                  Houston          TX      77055
7911514 City of Springfield                PO Box 8368                        840 Boonville Ave                                Springfield      MO      65801-8368
7911515 City of Springfield                840 Booneville Avenue                                                               Springfield      MO      65802
7915106 City of Springfield                Attn: Mary Mannix Decker           PO Box 8368                  840 Boonville Ave   Springfield      MO      65801-8368
7911517 City of St. Charles                200 North Second Street                                                             Saint Charles    MO      63301
7911516 City of St. Charles                200 North 2nd. St.                                                                  Saint Charles    MO      63301
7915107 City of St. Charles                Nancy Chumbley                     200 North 2nd. St.                               Saint Charles    MO      63301
7915108 City of St. Clair                  #1 Paul Park Drive                                                                  Saint Clair      MO      63077
                                                                              8944 St. Charles Rock
7915109 City of St. John                   Terry Milam                        Road                                             St. John         MO      63114
7911519 City of St. John                   8944 St Charles Rock Road                                                           Saint John       MO      63114
7911518 City of St. John                   8944 St. Charles Rock Road                                                          St. John         MO      63114


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 87 of 218
                                                                                  Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                 ADDRESS 1          ADDRESS 2                     ADDRESS 2            CITY       STATE    POSTAL CODE   COUNTRY
7915110 City of St. Joseph                 1100 Frederick Avenue       Room 107                                        St. Joseph          MO      64501
7915111 City of St. Louis                  City Hall                   Rm 311                                          St. Louis           MO      63103
                                                                       Comptroller's Office, Rm
7911522   City of St. Louis                City Hall                   311                                             St. Louis           MO      63103
7911520   City of St. Louis                1200 Market Street          Room 311                                        Saint Louis         MO      63103
7911521   City of St. Louis                1200 Market Street          Room 212                                        Saint Louis         MO      63103
7915112   City of St. Marys                418 Osborne St.                                                             St. Marys           GA      31558
7911523   City of Stafford                 2610 South Main                                                             Stafford            TX      77477
7915113   City of Stafford                 ATTN: Karen Austin          2610 South Main                                 Stafford            TX      77477
7911524   City of Stagecoach               16930 Boot Hill Rd                                                          Magnolia            TX      77355
7915114   City of Stagecoach               Attn: Galen Mansee          16930 Boot Hill Rd                              Magnolia            TX      77355
7915115   City of Stamford                 Att: Karen Lou Graham       201 E. McHarg              P.O. Drawer 191      Stamford            TX      79553
7911525   City of Stamford                 201 E. McHarg               P.O. Drawer 191                                 Stamford            TX      79553
7915116   City of Stamps                   107 Thomas Street                                                           Stamps              AR      71860
7915117   City of Stanton                  PO Box J                    7800 Katella Avenue                             Stanton             CA      90680
7911526   City of Stanton                  7800 Katella Avenue                                                         Stanton             CA      90680
7915118   City of Stanton                  P. O. Box 370                                                               Stanton             TX      79782-0370
7911527   City of Stanwood                 10220 NW 270th Street                                                       Stanwood            WA      98292

7915120 City of Stanwood                   Treasurer                   10220 NW 270th Street                           Stanwood            WA      98292
7915119 City of Stanwood                   10220 - 270th Street N.W.                                                   Stanwood            WA      98292
7915121 City of Statham                    P.O. Box 28                                                                 Statham             GA      30666

7915122 City of Steamboat Springs          Revenue Services            P.O. Box 772869                                 Steamboat Springs   CO      80477-2869

7915123   City of Steamboat Springs        PO Box 772869                                                               Steamboat Springs   CO      80477-2869
7915124   City of Stephenville             298 W. Washington                                                           Stephenville        TX      76401
7911528   City of Sterling                 421 N. 4th Street           P.O. Box 4000                                   Sterling            CO      80751-0400
7915125   City of Sterling                 Centennial Square           421 N. 4th Street          P.O. Box 4000        Sterling            CO      80751-0400
7915126   City of Sterling City            P. O. Box 1022                                                              Sterling City       TX      76951
7911529   City of Stillwater               RE: 9-1-1                   P. O. Box 1449                                  Stillwater          OK      74076
7915127   City of Stillwater               P. O. Box 1449                                                              Stillwater          OK      74076
7915128   City of Stinnett                 P.O. Box 909                                                                Stinnett            TX      79083

7915129 City of Stockbridge                Accounts Receivable         4640 North Henry Blvd.                          Stockbridge         GA      30281
7911530 City of Stockbridge                4640 North Henry Blvd.                                                      Stockbridge         GA      30281
7911533 City of Stockton                   PO Box 590                                                                  Stockton            MO      65785


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                     Page 88 of 218
                                                                                                 Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7911532 City of Stockton                   PO BOX 2107                                                                                Stockton          CA      95201

7915130   City of Stockton                 Attn: City of Stockton UUT/Admin.Svcs.Dept. PO BOX 2107                                    Stockton          CA      95201
7915131   City of Stone Mountain           875 Main Street                                                                            Stone MTN         GA      30083-3620
7915132   City of Stover                   PO Box 370                                                                                 Stover            MO      65078
7915133   City of Strawn                   P. O. Box 581                                                                              Strawn            TX      76475
7915134   City of Sugar Land               Treasury Management                         P.O. Box 5029                                  Sugar Land        TX      77487
7911534   City of Sugar Land               P.O. Box 5029                                                                              Sugar Land        TX      77487
7915135   City of Sullivan City            PO Box 249                                                                                 Sullivan City     TX      78595
7915136   City of Sulphur Springs          125 S. Davis                                                                               Sulphur Springs   TX      75482
          City of SUMMERVILLE, SC
          Local - License Tax NF
7915137   (Default Form)                   445 12th Street, S.W                       Room 6- A224                                    Washington        DC      20554
7915139   City of Sumner                   Finance                                    1104 Maple Street                               Sumner            WA      98390
7915138   City of Sumner                   1104 Maple Street                          Suite 245                                       Sumner            WA      98390
7915140   City of Sunnyside                818 East Edison Avenue                                                                     Sunnyside         WA      98944
7911536   City of Sunnyvale                P.O. Box 3707                                                                              Sunnyvale         CA      94088-3707

7915141   City of Sunnyvale                Department of Finance                      650 West Olive Avenue                           Sunnyvale         CA      94086
7911535   City of Sunnyvale                650 West Olive Avenue                                                                      Sunnyvale         CA      94086
7915142   City of Sunset Hills             3939 Lindbergh Boulevard                                                                   Sunset Hills      MO      63127
7911537   City of Sunset Hills             3939 South Lindbergh Blvd                                                                  Sunset Hills      MO      63127
7915143   City of Sunset Valley            Attn: Deputy City Admin.                   3205 Jones Road                                 Sunset Valley     TX      78745
7911538   City of Sunset Valley            3205 Jones Road                                                                            Sunset Valley     TX      78745
7911539   City of Surrency                 P.O.Box 162                                                                                Surrency          GA      31563
7915144   City of Surrency                 Town Tax Collector                         P.O.Box 162                                     Surrency          GA      31563
7911540   City of Suwanee                  330 Town Center Avenue                                                                     Suwanee           GA      30024
                                                                                      330 Town Center
7915145   City of Suwanee                  Business Services Department               Avenue                                          Suwanee           GA      30024
7915146   City of Sweetwater               PO Box 450                                                                                 Sweetwater        TX      79556
7915147   City of Syvester                 PO Box 370                                                                                 Sylvester         GA      31791
7915148   City of Tacoma                   Attn: Tax and License Division             733 Market Street          Room 21              Tacoma            WA      98402-3770
7911542   City of Tacoma                   P.O. Box 11640                                                                             Tacoma            WA      98411-6640
                                           Department of Finance, Tax & License
7915149 City of Tacoma                     Division                                   P.O. Box 11640                                  Tacoma            WA      98411-6640
7911541 City of Tacoma                     733 Market Street                          Room 21                                         Tacoma            WA      98402-3770
7915150 City of Taft                       P. O. Box 416                                                                              Taft              TX      78390


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                    Page 89 of 218
                                                                                             Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                 NAME                                    ADDRESS 1                 ADDRESS 2                     ADDRESS 2            CITY         STATE    POSTAL CODE   COUNTRY
7911543   City of Tahlequah                 111 S Cherokee                                                                        Tahlequah             OK      74464
7915151   City of Tahlequah                 Attn: City Clerk                      111 S Cherokee                                  Tahlequah             OK      74464
7915152   City of Tallapoosa                25 East Alabama Street                                                                Tallapoosa            GA      30176
7915153   City of Talty                     Attn: Connie Goodwin                  9550 Helms Trail           Ste 500              Forney                TX      75126
7911544   City of Talty                     9550 Helms Trail, Ste 500                                                             Forney                TX      75126
7915154   City of Taylor                    400 Porter Street                                                                     Taylor                TX      76574

7911545 City of Taylor Lake Village         500 Kirby Blvd.                                                                       Taylor Lake Village   TX      77586

7915155   City of Taylor Lake Village       Attn: Stacey Pilkinton                500 Kirby Blvd.                                 Taylor Lake Village   TX      77586
7911546   City of Teague                    105 South 4th Avenue                                                                  Teague                TX      75860
7915156   City of Teague                    Attn: City Secretary                  105 South 4th Avenue                            Teague                TX      75860
7915157   City of Temple                    Attn: City Attorney                   2 North Main Street                             Temple                TX      76501
7911547   City of Temple                    2 North Main Street                                                                   Temple                TX      76501
7911548   City of Tennille                  P.O.Box 145                                                                           Tennille              GA      31089
7915158   City of Tennille                  Attn: City Tax Collector              P.O.Box 145                                     Tennille              GA      31089
7915159   City of Terrell                   P. O. Box 31201 E Nash St.                                                            Terrell               TX      75160

7915160   City of Terrell Hills             Attn: Assistant City Mgr.             5100 N. New Braunfels                           San Antonio           TX      78209
7911549   City of Terrell Hills             5100 N. New Braunfels                                                                 San Antonio           TX      78209
7911550   City of Texarkana                 P.O. Box 2711                                                                         Texarkana             AR      75504
7915161   City of Texarkana                 P.O. Box 1967                                                                         Texarkana             TX      75501
7915162   City of Texas City                1801 9th Ave N                                                                        Texas City            TX      77590
7911551   City of The Colony                6800 Main Street                                                                      The Colony            TX      75056
7915163   City of The Colony                Attn: Finance Dir.                    6800 Main Street                                The Colony            TX      75056

7915164   City of The Village               Finance Dept.                         2304 Manchester Street                          The Village           OK      73120
7911552   City of The Village               2304 Manchester Street                                                                The Village           OK      73120
7915165   City of Thibodaux                 ATTN: Deborah, Daigle Tax Collector   P.O. Box 5418                                   Thibodaux             LA      70302
7911553   City of Thibodaux                 P.O. Box 5418                                                                         Thibodaux             LA      70302
          City of THOMASVILLE, AL
          Local - Rental Tax (Default
7915166   Form)                             445 12th Street, S.W                  Room 6- A224                                    Washington            DC      20554
7915167   City of Thomson                   Attn: City Tax Collector              P.O.Box 1017                                    Thomson               GA      30824
7911554   City of Thomson                   P.O.Box 1017                                                                          Thomson               GA      30824
7911555   City of Thornton                  9500 Civic Center Drive                                                               Thornton              CO      80229
7911556   City of Thornton                  P.O. Box 910222                                                                       Denver                CO      80291-0222


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                               Page 90 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY
        City of Thornton E911
7915169 Authority                          Finance Department            9500 Civic Center Drive                         Thornton           CO      80229-4326
        City of Thornton E911
7911557 Authority                          9500 Civic Center Drive                                                       Thornton           CO      80229-4326
7915170 City of Thunderbolt                Town Clerk                    2821 River Drive                                Thunderbolt        GA      31404
7911558 City of Thunderbolt                2821 River Drive                                                              Thunderbolt        GA      31404
7911559 City of Tigard                     13125 SW Hall Blvd                                                            Tigard             OR      97223
7915171 City of Tigard                     Attn: Finance Department      13125 SW Hall Blvd                              Tigard             OR      97223
7915172 City of Timpson                    PO Box 369                                                                    Timpson            TX      75975
        City of TINKER AFB, OK
        County - E911 (VoIP)
7915173 (Default Form)                     445 12th Street, S.W          Room 6- A224                                    Washington         DC      20554
7911560 City of Tomball                    401 West Market St.                                                           Tomball            TX      77375
7915174 City of Tomball                    Attn: Finance Dir.            401 West Market St.                             Tomball            TX      77375
7915175 City of Tonawanda                  200 Niagra St.                                                                Tonowanda          NY      14150
7911561 City of Tonkawa                    113 S. 7th Street                                                             Tonkawa            OK      74653-5014
7915176 City of Tonkawa                    Attn: City Clerk/Treasurer    113 S. 7th Street                               Tonkawa            OK      74653-5014
7915177 City of Topeka                     Attn: Jim Langford            215 SE 7th                 Rm. 358              TOPEKA             KS      66603-3914
7911562 City of Topeka                     215 SE 7th                    Rm. 358                                         TOPEKA             KS      66603-3914
7911563 City of Torrance                   3031 Torrance Boulevard                                                       Torrance           CA      90503
7915178 City of Torrance                   Attn: Finance Dept.           3031 Torrance Blvd                              Torrance           CA      90503

7911564 City of Town and Country           1011 Municipal Center Drive                                                   Town And Country   MO      63131
        City of TRAVELERS REST, SC
        Local - License Tax NF
7915179 (Default Form)                     445 12th Street, S.W          Room 6- A224                                    Washington         DC      20554
7915180 City of Trenton                    1100 Main Street                                                              Trenton            MO      64683
7915181 City of Trophy Club                1 Trophy Wood Dr                                                              Trophy Club        TX      76262
7915185 City of Troy                       P. O. Box 389                 201 E. Main                                     Troy               TX      76579
7915184 City of Troy                       800 E Cap au Gris                                                             Troy               MO      63379
7915182 City of Troy                       433 River Street              Suite 5001                                      Troy               NY      12180
7915183 City of Troy                       800 Cap Au Gris                                                               Troy               MO      63379
7911565 City of Trussville                 P.O. Box 159                                                                  Trussville         AL      35173
7915186 City of Trussville                 Revenue Department            P.O. Box 159                                    Trussville         AL      35173
                                                                         18880 SW Martinazzi
7915187 City of Tualatin                   Attn: Right-of-Way Fee        Avenue                                          Tualatin           OR      97062-7092
7911566 City of Tualatin                   18880 SW Martinazzi Avenue                                                    Tualatin           OR      97062-7092


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 91 of 218
                                                                                                Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1                    ADDRESS 2                     ADDRESS 2             CITY     STATE    POSTAL CODE   COUNTRY
                                                                                   6200 Southcenter
7915188   City of Tukwila                   Attn: Tax Audit Division               Boulevard                                       Tukwila            WA      98188-2599
7911567   City of Tukwila                   6200 Southcenter Boulevard                                                             Tukwila            WA      98188-2599
7915189   City of Tulare                    411 East Kern Avenue                                                                   Tulare             CA      93274
7911570   City of Tulsa                     175 East 2nd Street                                                                    Tulsa              OK      74103
7915190   City of Tulsa                     Finance Department/Treasury Division   PO Box 451                                      Tulsa              OK      74101-0451
7911569   City of Tulsa                     PO Box 451                                                                             Tulsa              OK      74101-0451

7915191 City of Tulsa Finance Dept          PO Box 451                                                                             Tulsa              OK      74101-0451
                                                                                   555 Israel Road
7915192   City of Tumwater                  Finance Department                     Southwest                                       Tumwater           WA      98501
7915193   City of Tumwater                  555 Israel Road SW                                                                     Tumwater           WA      98501
7915194   City of Turkey                    P. O. Box 415                                                                          Turkey             TX      79261
7915195   City of Tuscaloosa                P.O. Box 2089                                                                          Tuscaloosa         AL      35403
7915197   City of Tuscumbia                 STACS                                  P.O. Box 3989                                   Muscle Shoals      AL      35662
7911571   City of Tuscumbia                 P.O. Box 3989                                                                          Muscle Shoals      AL      35662
7915198   City of Tybee Island              P.O Box 2749                           403 Butler Avenue                               Tybee Island       GA      31328
7915199   City of Tye                       P. O. Box 369                          205 North Street                                Tye                TX      79563
7915200   City of Tyler                     P. O. Box 2039                                                                         Tyler              TX      75710
7915201   City of Tyrone                    Attn: City Clerk                       881 Senoia Road                                 Tyrone             GA      30290
7911572   City of Tyrone                    881 Senoia Road                                                                        Tyrone             GA      30290
7915203   City of Union                     500 East Locust Street                                                                 Union              MO      63084
7915202   City of Union                     ATTN: Jonita Copeland                  500 East Locust Street                          Union              MO      63084
7911573   City of Union City                5047 Union Street                                                                      Union City         GA      30291
7915204   City of Union City                Tax Collector                          5047 Union Street                               Union City         GA      30291

7915205 City of Universal City              Attn: Dir. of Finance                  2150 Universal City Blvd.                       Universal City     TX      78148
7911574 City of Universal City              2150 Universal City Blvd.                                                              Universal City     TX      78148
7911575 City of University City             6801 Delmar Boulevard                                                                  University City    MO      63130

7915206   City of University City           Finance Department                     6801 Delmar Boulevard                           University City    MO      63130
7915207   City of University Park           Attn: Dir. of Finance                  3800 University Blvd.                           University Park    TX      75205
7911576   City of University Park           3800 University Blvd.                                                                  University Park    TX      75205
7911577   City of University Place          3609 Market Place West                 Suite 200                                       University Place   WA      98466-4488
7915209   City of University Place          3715 Bridgeport Way W                  Suite B1                                        University Place   WA      98466

7915208 City of University Place            Finance Department                     3609 Market Place West Suite 200                University Place   WA      98466-4488


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                  Page 92 of 218
                                                                                         Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                  ADDRESS 1              ADDRESS 2                     ADDRESS 2              CITY       STATE    POSTAL CODE   COUNTRY
7915210 City of Utica                      1Kennedy Plaza                                                                   Utica                 NY      13502
7915211 City of Uvalde                     PO Box 799                                                                       Uvalde                TX      78802
7915212 City of Vail                       75 S Frontage Road West                                                          Vail                  CO      81657
7911578 City of Valdosta                   216 E. Central Avenue                                                            Valdosta              GA      31601
7915213 City of Valdosta                   Tax Collector                    216 E. Central Avenue                           Valdosta              GA      31601
7911580 City of Vallejo                    PO Box 3068                      555 Santa Clara Street                          Vallejo               CA      94590
7915214 City of Vallejo                    Attn: Commercial Services Dept   PO Box 3068                                     Vallejo               CA      94590
7911579 City of Vallejo                    555 Santa Clara Street                                                           Vallejo               CA      94590
7915215 City of Valley Brook               City Clerk                       1618 SE 59th Street                             Valley Brook          OK      73129-7314
7911581 City of Valley Brook               1618 SE 59th Street                                                              Valley Brook          OK      73129-7314
7915216 City of Valley Mills               P. O. Box 641                                                                    Valley Mills          TX      76689
7915218 City of Valley Park                320 Benton Street                                                                Valley Park           MO      63088
7915217 City of Valley Park                Attn: Marguerite Wilburn         300 Benton                                      Valley Park           MO      63088
7911582 City of Valley Park                300 Benton                                                                       Valley Park           MO      63088
7915219 City of Van Alstyne                PO Box 247                                                                       Van Alstyne           TX      75495
7915220 City of Vancouver                  P.O. Box 1995                    415 W. 6th St                                   Vancouver             WA      98668-1995
7911583 City of Vancouver                  P.O. Box 8995                                                                    Vancouver             WA      98668-8995
        City of Vancouver Utility
7915221 Users Tax                          P.O. Box 8995                                                                    Vancouver             WA      98668-8995
7915222 City of Vandalia                   200 East Park Street                                                             Vandalia              MO      63382
7915223 City of Velda City                 2560 Lucas and Hunt Rd                                                           Velda City            MO      63121-5017

7915224   City of Velda Village Hills      3501 Avondale Ave                                                                Velda Village Hills   MO      63121
7915226   City of Ventura                  Finance Department               501 Poli Street            P.O. Box 99          Ventura               CA      93002
7915225   City of Ventura                  Attn: Business and Local Tax     501 Poli Street            PO Box 99            Ventura               CA      93002
7911584   City of Ventura                  501 Poli Street                  P.O. Box 99                                     Ventura               CA      93002
7915227   City of Venus                    P. O. Box 380                                                                    Venus                 TX      76084

7915228   City of Vernon                   Finance                          4305 S. Santa Fe Avenue                         Vernon                CA      90058
7915229   City of Vernon                   1725 Wilbarger St.                                                               Vernon                TX      76384
7911586   City of Vernon                   4305 South Santa Fe Avenue                                                       Vernon                CA      90058
7911585   City of Vernon                   4305 S. Santa Fe Avenue                                                          Vernon                CA      90058
7915230   City of Victoria                 P. O. Box 1758                                                                   Victoria              TX      77902
7911587   City of Vidalia                  P.O.Box 280                                                                      Vidalia               GA      30474
7915231   City of Vidalia                  Tax Collector                    P.O.Box 280                                     Vidalia               GA      30474
7911588   City of Vidor                    1395 North Main Street                                                           Vidor                 TX      77662




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 93 of 218
                                                                                  Exhibit D
                                                                        Taxing Authorities Service List
                                                                          Served via First Class Mail


MMLID               NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY   STATE    POSTAL CODE   COUNTRY

7915232   City of Vidor                   Accounts Payable Dept.      1395 North Main Street                          Vidor          TX      77662
7915233   City of Vienna                  Post Office Box 196                                                         Vienna         MO      65582
7915234   City of Villa Rica              571 W. Bankhead Highway                                                     Villa Rica     GA      30180
7915235   City of Vinita Park             8374 Midland Blvd                                                           Vinita Park    MO      63114
7915236   City of Waco                    P.O. Box 2570                                                               Waco           TX      76702
7915237   City of Wahoo                   605 North Broadway Street                                                   Wahoo          NE      68066
7915238   City of Wake Village            P. O. Box 3776                                                              Wake Village   TX      75501
7915239   City of Walla Walla             Finance Department          15 North 3rd Avenue                             Walla Walla    WA      99362
7911589   City of Walla Walla             15 North 3rd Avenue                                                         Walla Walla    WA      99362
7915240   City of Waller                  ATTN: City Secretary        P. O. Box 239                                   Waller         TX      77484
7911590   City of Waller                  P. O. Box 239                                                               Waller         TX      77484
          City of WALTERBORO, SC
          Local - License Tax NF
7915241   (Default Form)                  445 12th Street, S.W        Room 6- A224                                    Washington     DC      20554
7915242   City of Walters                 PO Box 485                                                                  Walters        OK      73572
7911591   City of Wapato                  205 East Third Street                                                       Wapato         WA      98951
7915243   City of Wapato                  Clerk/Treasurer             205 East Third Street                           Wapato         WA      98951
7915244   City of Wardell                 PO Box 1                                                                    Wardell        MO      63879
7915245   City of Warrensburg             102 South Holden Street                                                     Warrensburg    MO      64093
7915246   City of Warsaw                  Post Office Box 68                                                          Warsaw         MO      65355
7911592   City of Warson Woods            10015 Manchester Rd                                                         Warson Woods   MO      63122
7915247   City of Warson Woods            Attn: Cathy Mahany          10015 Manchester Rd                             Warson Woods   MO      63122
7915248   City of Washington              405 Jefferson Street                                                        Washington     MO      63090
7911593   City of Washougal               1701 C Street                                                               Washougal      WA      98671
7915249   City of Washougal               Finance Department          1701 C Street                                   Washougal      WA      98671
7915250   City of Watauga                 Attn: Finance Dir.          7101 Whitley Road                               Watauga        TX      76148
7911594   City of Watauga                 7101 Whitley Road                                                           Watauga        TX      76148
7915251   City of Watertown               245 Washington Street                                                       Watertown      NY      13601
7915252   City of Watervliet              City Hall                   2 Fifteenth Street                              Watervliet     NY      12189
7911595   City of Watervliet              2 Fifteenth Street                                                          Watervliet     NY      12189
7911596   City of Watsonville             250 Main Street                                                             Watsonville    CA      95076
7915253   City of Watsonville             Revenue Division            250 Main Street                                 Watsonville    CA      95076
7915254   City of Waxahachie              PO Box 757                                                                  Waxahachie     TX      75165
7911597   City of Weatherby Lake          7200 NW Eastside Dr.                                                        Weatherby      MO      64152
7915255   City of Weatherby Lake          Juretta Goode, City Clerk   7200 NW Eastside Dr.                            Weatherby      MO      64152
7915257   City of Weatherford             522 W. Rainey                                                               Weatherford    OK      73096-4704


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                     Page 94 of 218
                                                                                            Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID               NAME                                   ADDRESS 1                 ADDRESS 2                     ADDRESS 2           CITY          STATE    POSTAL CODE   COUNTRY
7911598   City of Weatherford             PO Box 255                                                                           Weatherford           TX      76086
7915256   City of Weatherford             Attn: Dir. of Finance                PO Box 255                                      Weatherford           TX      76086
7915258   City of Webb City               200 South Main Street                                                                Webb City             MO      64870
7911599   City of Webster                 101 Pennsylvania                                                                     Webster               TX      77598
7915259   City of Webster                 Attn: City Mgr.                      101 Pennsylvania                                Webster               TX      77598
7915260   City of Webster Groves          Attn: Joan Jadali                    4 E. Lockwood                                   Webster Groves        MO      63119-3020
7911600   City of Webster Groves          4 E. Lockwood                                                                        Webster Groves        MO      63119-3020
7915261   City of Weirton                 200 Municipal Plaza                                                                  Weirton               WV      26062

7915262   City of Wellston                Janice Trigg                         1414 Evergreen Avenue                           Wellston              MO      63133
7911601   City of Wellston                1414 Evergreen Avenue                                                                Wellston              MO      63133
7915263   City of Wellsville              200 West Hudson                                                                      Wellsville            MO      63384
7915264   City of Wenatchee               PO Box 519                                                                           Wenatchee             WA      98807-0519
          City of Wenatchee
7911603   Treasurer                       P.O. Box 519                                                                         Wenatchee             WA      98807
          City of Wenatchee
7911604   Treasurere                      P.O. Box 519                                                                         Wenatchee             WA      98807
7915265   City of Wentzville              1001 Schroeder Creek Blvd.                                                           Wentzville            MO      63385
7915266   City of Weslaco                 255 S. Kansas Ave.                                                                   Weslaco               TX      78596
7915267   City of West                    P. O. Box 97                                                                         West                  TX      76691
7915268   City of West Columbia           P.O. Box 4044                                                                        West Columbia         SC      29171
7911605   City of West Columbia           P.O. Box 487                                                                         West Columbia         TX      77486
7915269   City of West Columbia           Attn: Justin Black, City Treasurer   PO Box 4044                                     West Columbia         SC      29171
          City of WEST COLUMBIA, SC
          Local - License Tax NF
7915270   (Default Form)                  445 12th Street, S.W                 Room 6- A224                                    Washington            DC      20554
7915271   City of West Lake Hills         911 Westlake Drive                                                                   West Lake Hills       TX      78746
7915272   City of West Orange             2700 Austin Avenue                                                                   West Orange           TX      77630
7915273   City of West Plains             P.O. Box 710                                                                         West Plains           MO      65775
          City of West University
7915274   Place                           3800 University                                                                      W. University Place   TX      77005
7915275   City of Westbrook               P.B. Box 124                                                                         Westbrook             TX      79565
7915277   City of Westminster             8200 Westminster Avenue                                                              Westminster           CA      92683
7911607   City of Westminster             P.O. Box 17107                                                                       Denver                CO      80217-7107
7911606   City of Westminster             4800 West 92nd Avenue                                                                Westminster           CO      80031
7915276   City of Westminster             Sales Tax                            P.O. Box 17107                                  Denver                CO      80217-7107




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                              Page 95 of 218
                                                                                    Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID               NAME                                 ADDRESS 1            ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY
                                                                        8200 Westminster
7915278   City of Westminster             Finance Department            Boulevard                                       Westminster        CA      92683
7915279   City of Weston                  300 Main Street                                                               Weston             MO      64098
7911608   City of Weston                  P.O. Box 248                                                                  Weston             TX      75097
7915280   City of Weston Lakes            PO Box 1082                                                                   Fulshear           TX      77441

7915281   City of Westworth Village       311 Burton Hill Road                                                          Fort Worth         TX      76114
7915282   City of Wetumka                 202 North Main Street                                                         Wetumka            OK      74883
7915283   City of Wharton                 120 E. Caney                                                                  Wharton            TX      77488
7911609   City of Wheat Ridge             7500 West 29th Avenue                                                         Wheat Ridge        CO      80033-8001
7915284   City of Wheat Ridge             Attn: City Treasurer          7500 W. 29th Ave.                               Wheat Ridge        CO      80033-8001
7915285   City of Wheat Ridge             PO Box 912758                                                                 Denver             CO      80291-2758
7915286   City of Wheeler                 P. O. Box 98                                                                  Wheeler            TX      79096
          City of Wheeling Finance
7911610   Dept.                           1500 Chaplin Street           Room 115                                        Wheeling           WV      26003-3553
          City of Wheeling Finance
7915287   Dept.                           1500 Chaplin Street                                                           Wheeling           WV      26003-3553
7915288   City of White Oak               906 S. White Oak Road                                                         White Oak          TX      75693
          City of White Plains-Dept. of
7915289   Finance                         255 Main Street                                                               White Plains       NY      10601
7911611   City of White Settlement        214 Meadow Park Drive                                                         White Settlement   TX      76108

7915290   City of White Settlement        Attn: Renita Bishop           214 Meadow Park Drive                           White Settlement   TX      76108
7915291   City of Whitehouse              PO Box 776                                                                    Whitehouse         TX      75791
7915292   City of Whitesboro              P. O. Box 340                                                                 Whitesboro         TX      76273
7915293   City of Whitewright             P. O. Box 516                                                                 Whitewright        TX      75491
7915294   City of Whitney                 P.O. Box 2050                                                                 Whitney            TX      76692
7915296   City of Whittier                Treasurer`s Office            13230 Penn Street                               Whittier           CA      90602
7915295   City of Whittier                13230 E Penn Street                                                           Whittier           CA      90602
7915297   City of Wichita                 ATTN: Joseph Pajor            455 N. Main ST                                  Wichita            KS      67202
7911612   City of Wichita                 455 N. Main ST                                                                Wichita            KS      67202
7911613   City of Wichita                 455 North Main - 12th Floor                                                   Wichita            KS      67202
7915298   City of Wichita Falls           1300 Seventh                                                                  Wichita Falls      TX      76307
7915299   City of Wickett                 P. O. Box 185                                                                 Wickett            TX      79788
7915300   City of Wildwood                Finance Department            16860 Main Street                               Wildwood           MO      63040
7915301   City of Wildwood                16860 Main Street                                                             Wildwood           MO      63040
7915302   City of Willis                  200 Bell Street                                                               Willis             TX      77378


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                        Page 96 of 218
                                                                                               Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                    ADDRESS 2                     ADDRESS 2             CITY    STATE    POSTAL CODE   COUNTRY
7915303   City of Willow Park              516 Ranch House Road                                                                    Willow Park       TX      76087-7626
7915304   City of Wills Point              P.O. Box 505                                                                            Wills Point       TX      75169
7915305   City of Wilmer                   128 Dallas Ave                                                                          Wilmer            TX      75172
7911614   City of Winchester               109 Lindy Boulevard                                                                     Winchester        MO      63021
7915306   City of Winchester               Barbara Beckett                         109 Lindy Blvd.                                 Winchester        MO      63021
7915307   City of Windcrest                8601 Midcrown                                                                           Windcrest         TX      78239
7915308   City of Wink                     P. O. Box 397                                                                           Wink              TX      79789
7911615   City of Winlock                  323 NE First Street                                                                     Winlock           WA      98596
7915309   City of Winlock                  Clerk/Treasurer                         323 NE First Street                             Winlock           WA      98596
7915310   City of Winnemucca               90 West 4th Street                                                                      Winnemucca        NV      89445
7915311   City of Winnsboro                501 South Main Street                                                                   Winnsboro         TX      75494
7915312   City of Winona                   520 Dallas St. / P. O. Box 97                                                           Winona            TX      75792
7915313   City of Winters                  310 S. Main                                                                             Winters           TX      79567
7915314   City of Wolfe City               PO Box 106                                                                              Wolfe City        TX      75496
7911616   City of Woodinville              17301 133rd Avenue NE                                                                   Woodinville       WA      98072

7915315   City of Woodinville              Finance Department                      17301 133rd Avenue NE                           Woodinville       WA      98072
7915316   City of Woodland Park            PO Box 9045                                                                             Woodland Park     CO      80866-9045
7911617   City of Woodson Terrace          4323 Woodson Road                                                                       Woodson Terrace   MO      63134
7915317   City of Woodson Terrace          Scott Schafer                           4323 Woodson Road                               Woodson Terrace   MO      63134
7911618   City of Woodstock                12453 Highway 92                                                                        Woodstock         GA      30188
7915318   City of Woodstock                Jeff Moon                               12453 Highway 92                                Woodstock         GA      30188
7915319   City of Woodville                400 West Bluff                                                                          Woodville         TX      75979
7915320   City of Woodway                  924 Estates Drive                                                                       Woodway           TX      76712
7915321   City of Worcester                PO Box 15588                                                                            Worcester         MA      01615-0588
7915322   City of Wrens                    Attn: City Tax Collector                P.O.Box 125                                     Wrens             GA      30833
7911619   City of Wrens                    P.O.Box 125                                                                             Wrens             GA      30833
7915323   City of Wrightsville             Attn: County Tax Commissioner           2566 East Elm St                                Wrightsville      GA      31096
7911620   City of Wrightsville             2566 East Elm St                                                                        Wrightsville      GA      31096
7915324   City of Wyatt                    P.O. Box 427                                                                            Wyatt             MO      63882
7915325   City of Wylie                    300 Country Club Road                   Building 100                                    Wylie             TX      75098

7915326 City of Yakima                     Finance                                 129 North Second Street                         Yakima            WA      98901
7911621 City of Yakima                     129 North Second Street                                                                 Yakima            WA      98901
7915327 City of Yoakum                     P. O. Box 738                                                                           Yoakum            TX      77995
                                                                                   1 Larkin Center - 3rd
7911623 City of Yonkers                    Maria Tavares, Director of Accounting   Floor                                           Yonkers           NY      10701


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 97 of 218
                                                                                     Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7911622 City of Yonkers                    1 Larkin Center - 3rd Floor                                                   Yonkers          NY      10701
                                                                         1 Larkin Center - 3rd
7915328   City of Yonkers                  Attn: Department of Finance   Floor                                           Yonkers          NY      10701
7915329   City of Yorktown                 P. O. Box 605                                                                 Yorktown         TX      78164
7911624   City of Yukon                    P.O. Box 850500                                                               Yukon            OK      73085
7915330   City of Yukon                    Attn: Finance Dir.            P.O. Box 850500                                 Yukon            OK      73085

          City of YUKON, OK Local -
7915331   E911 (VoIP) (Default Form)       445 12th Street, S.W          Room 6- A224                                    Washington       DC      20554
7915332   City Treasurer                   City of Lincoln               555 South 10th Street                           Lincoln          NE      68508
7911625   City Treasurer                   555 South 10th Street                                                         Lincoln          NE      68508
7911626   City Treasurer Norfolk           P.O. Box 2260                                                                 Norfolk          VA      23501-2260
7915333   City Treasury                    24 South St.                                                                  Auburn           NY      13021
7911627   Claiborne County E911            P.O. Box 449                                                                  Port Gibson      MS      39150
7915334   Claiborne County E911            Gloria Dotson                 P.O. Box 449                                    Port Gibson      MS      39150
          Claiborne Parish
7915335   Communications District          Attention: Walter Johnson     613 East Main Street                            Homer            LA      71040
          Claiborne Parish
7911628   Communications District          613 East Main Street                                                          Homer            LA      71040
          Claiborne Parish School
7915336   District                         Post Office Box 600                                                           Homer            LA      71040-0600
7915337   Clarendon County E911            411 Sunset Drive                                                              Manning          SC      29102
7915338   Clark County                     PO Box 551220                                                                 Las Vegas        NV      89155-1220
7915339   Clark County Assessor            PO Box 551401                                                                 Las Vegas        NV      89155-1401

          Clark County Department of
7915340   Business License                 P.O. Box 551810                                                               Las Vegas        NV      89155-1810
7911629   Clark County Fiscal Court        34 South Main                                                                 Winchester       KY      40391
7915341   Clark County Fiscal Court        County Treasurer              34 South Main                                   Winchester       KY      40391
7915342   Clark County Treasurer           401 Clay Street                                                               Arkadelphia      AR      71923
          Clarke County Board of
7915343   Supervisors                      P.O. Box 616                                                                  Quitman          MS      39355
          Clarke County GA Generic
          E911 Remittance Form -
7915344   Lines                            325 West Washington Street                                                    Athens           GA      30601
          Clarke County Tax
7915345   Commissioner                     PO Box 1768                                                                   Athens           GA      30603


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 98 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY

7915346   Clarksville City Tax Collector   PO BOX 928                                                                    Clarksville       TN      37041-0928
7915347   Clay County                      PO Box 815                                                                    West Point        MS      39773
7911630   Clay County 911                  200 White Street                                                              Manchester        KY      40962
7915348   Clay County Treasurer            1 Courthouse Square                                                           Liberty           MO      64068
7915349   Clayton County                   County Communications         112 Smith Street                                Jonesboro         GA      30236
7915350   Clayton County                   City of Morrow 911            112 Smith Street                                Jonesboro         GA      30236
7911631   Clayton County                   112 Smith Street                                                              Jonesboro         GA      30236
          Clayton County Board of
7915351   Commissioners                    Attn: Finance Dept.           112 Smith Street                                Jonesboro         GA      30236
          Clayton County Board of
7911632   Commissioners                    112 Smith St.                                                                 Jonesboro         GA      30236
7911633   Clear Creek County 911           P.O. Box 2000                                                                 Georgetown        CO      80444
          Clear Creek County
7915352   Treasurer                        Attn: County Treasurer        P.O. Box 2000                                   Georgetown        CO      80444

7911634 Cleburne County Treasurer 301 West Main                                                                          Heber Springs     AR      72543

7915353 Cleburne County Treasurer          Courthouse                    301 West Main                                   Heber Springs     AR      72543
        CLEVELAND County, OK
        County - E911 (VoIP)
7915354 (Default Form)                     445 12th Street, S.W          Room 6- A224                                    Washington        DC      20554
7915355 Clinton City Recorder              100 N Bowling Street                                                          Clinton           TN      37716
7915357 Clinton County                     Attn: E911                    1900 North 3rd Street                           Clinton           IA      52732
7915356 Clinton County                     Dallas Sidwell                100 South Cross Street                          Albany            KY      42602
7911635 Clinton County                     100 South Cross Street                                                        Albany            KY      42602
7911636 Clinton County                     1900 North 3rd Street                                                         Clinton           IA      52732
        Clinton County Emergency
7915358 Services                           16 Emergency Services Drive                                                   Plattsburg        NY      12903
7915359 Coahoma County                     P.O. Box 579                                                                  Clarksdale        MS      38614
7915360 Coal County                        Attn: Eugina Loudermilk       4 N. Main Street             Suite 1            Coalgate          OK      74538
7911637 Coal County                        4 N. Main Street              Suite 1                                         Coalgate          OK      74538
7915361 Cobb County 911                    Attn: Finance Dept            100 Cherokee Street          Suite 400          Marietta          GA      30090
        Cobb County Finance
7911638 Department                         100 Cherokee St.              Suite 400                                       Marietta          GA      30090
        Cobb County Finance
7915362 Department                         Attn: General Accounting      100 Cherokee St.             Suite 40           Marietta          GA      30090


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 99 of 218
                                                                                       Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                   ADDRESS 1             ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Cobb County Tax
7915363 Commissioner                       PO Box 100127                                                                    Marietta          GA      30061-7027
7915364 Cocke County Trustee               111 Court Avenue Room 107                                                        Newport           TN      37821
        Coffee County                                                       101 South Peterson
7915365 Commissioner's Office              Attn: Joann Metts                Avenue                                          Douglas           GA      31533
7915366 Coffee County Trustee              P.O. Box 467                                                                     Manchester        TN      37349
        COFIM - Municipio de
7915367 Arecibo                            Attn: Oficina de Recaudaciones   P.O. Box 1086                                   Arecibo           PR      00613
        COFIM - Municipio de
7911639 Arecibo                            P.O. Box 1086                                                                    Arecibo           PR      00613
        COFIM - Municipio de Cabo
7915368 Rojo                               PO Box 42001                                                                     San Juan          PR      00940-2001
        COFIM - Municipio de
7915369 Fajardo                            PO Box 42001                                                                     San Juan          PR      00940-2001
        COFIM - Municipio de
7915370 Mayaguez                           P.O. Box 1852                                                                    Mayaguez          PR      00681-1852
        COFIM - Municipio de
7915371 Ponce                              Attn: Oficina de Recaudaciones   PO Box 331709                                   Ponce             PR      00733-1709
        COFIM - Municipio de
7911640 Ponce                              PO Box 331709                                                                    Ponce             PR      00733-1709
        COFIM - Municipio de Rio
7915372 Grande                             PO Box 42001                                                                     San Juan          PR      00940-2001
        COFIM - Municipio de San
7915373 Juan                               P.O. Box 70179                                                                   San Juan          PR      00936-8179

7911641 COFIM - Municipio de Yauco         PO Box 42001                                                                     San Juan          PR      00940-2001
        COFIM -Municipio de                                                 Fernandez Juncos
7911642 Carolina                           PO Box 11877                     Station                                         San Juan          PR      00910
        COFIM -Municipio de
7915374 Carolina                           PO Box 11877                                                                     San Juan          PR      00910
7911643 Colbert County                     PO Box 3989                                                                      Muscle Shoals     AL      35662
7915375 Colbert County                     Sales Tax Division               PO Box 3989                                     Muscle Shoals     AL      35662
7913299 Collector of Revenue               1200 Market St. #410                                                             St Louis          MO      63103-2841
        College Park GA Generic
        E911 Remittance Form -
7915376 Lines                              P.O. Box 87137                                                                   College Park      GA      30337
7911644 Colleton County                    P.O. Box 433                                                                     Walterboro        SC      29488


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 100 of 218
                                                                                     Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7915377 Colleton County E9-1-1             PO Box 433                                                                   Walterboro      SC      29488
        Collin County Tax Assessor-
7915378 Collector                          PO Box 8046                                                                  McKinney        TX      75070-8046
        COLLIN County, TX State - E-
7915379 911 (Default Form)                 445 12th Street, S.W         Room 6- A224                                    Washington      DC      20554
        Colorado Department of
7915381 Revenue                            Department of Revenue                                                        Denver          CO      80261-0013
        Colorado Department of
7915380 Revenue                            1375 Sherman Street                                                          Denver          CO      80261-3000
        Colorado Department of
7915382 Revenue                            PO Box 17087                                                                 Denver          CO      80217-0087
        Colorado High Cost Support
7915383 Administrator                      1560 Broadway                Suite 250                                       Denver          CO      80202-5143

        Colorado High Cost Support
7915384 Mechanism Fund             Richard Zarate                       P O Box 912414                                  Denver          CO      80291-2414

          Colorado High Cost Support
7911646   Mechanism Fund                   P O Box 912414                                                               Denver          CO      80291-2414
          Colorado
          Telecommunications Relay
          Service Surcharge
7915385   (Quarterly)                      P.O. Box 912551                                                              Denver          CO      80291-2551
          Colorado, Pitkin County
          Regional Emergency
7915386   Telephone Se                     530 E. Main St.              Suite 201                                       Aspen           CO      81611
7911647   Colquitt County                  P.O. Box 517                                                                 Moultrie        GA      31776
7915387   Colquitt County 911              P.O. Box 517                                                                 Moultrie        GA      31776
7915388   Columbia City                    700 N Garden St                                                              Columbia        TN      38401
7915389   Columbia County 911              85 Industrial Tract                                                          Hudson          NY      12534
          Columbia County Board of
7915390   Commissioners                    P.O. Box 498                                                                 Evans           GA      30809

7915391 Columbia County Treasurer 101 Boundary Street                   Ste 103                                         Magnolia        AR      71753
7915392 Columbiana County 911     105 S Market Street                                                                   Lisbon          OH      44432
        Columbus Consolidated
7911648 Government                P.O. Box 1340                                                                         Columbus        GA      31902-1340


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 101 of 218
                                                                                                Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                     ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Columbus Consolidated
7915393 Government               Attn: Finance Dept.                                P.O. Box 1340                                   Columbus          GA      31902-1340
        Columbus/ Lowndes County
7915394 E911                     515 Second Avenue North                                                                            Columbus          MS      39701
        Comanche County
7915395 Commissioners            315 S.W. 5th Street                                                                                Lawton            OK      73501

        Comm of MA Statewide
        Emergency
7911649 Telecommunications Board 151 Campanelli Drive                               Suite A                                         Middleborough     MA      02346

7915396 Comm of MA-DTC                     Attn: Competition Division               1000 Washington Street Suite 820                Boston            MA      02118-6500

        Commerical Mobile Radio
7911650 Service Board - E911 Fund          P.O. Box 22692                                                                           Jackson           MS      39225-2692

        Commerical Mobile Radio            c/o Horne CPA Group - Attn Leigh Anne
7915397 Service Board - E911 Fund          Welch                                    P.O. Box 22692                                  Jackson           MS      39225-2692

7911651 Commissioner of Finance            128 City Hall                                                                            Syracuse          NY      13202

7915400 Commissioner of Finance            Attn: Jerome Z. Knebel                   PO Box 1766                                     Binghamton        NY      13902

7915399 Commissioner of Finance            ATTN: Oneida County Finance Department   800 Park Avenue                                 Utica             NY      13501

7915398 Commissioner of Finance            Attn: Commissioner of Finance            128 City Hall                                   Syracuse          NY      13202

7911652 Commissioner of Revenue            10455 Armstrong Street                                                                   Fairfax           VA      22030-3630

7915401 Commissioner of Revenue            Attn: City Hall Room 224                 10455 Armstrong Street                          Fairfax           VA      22030-3630

7911653 Commissioner of Revenue            P.O. Box 389                                                                             Franklin          VA      23851
        Commissioner of Revenue
7915403 Services                           PO Box 5030                                                                              Hartford          CT      06102-5030
        Commissioner of Revenue
7915402 Services                           Department of Revenue Services           P.O. Box 5030                                   Hartford          CT      06102-5030



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 102 of 218
                                                                                           Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                 ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Commissioner of the                                                   2400 Washington
7915404 Revenue                            Attn: COR-Related Tax Department   Avenue                                          Newport News      VA      23607-4389

7911654 Commissoner of Revenue             P.O. Box 552                                                                       Winchester        VA      22604
        Commonwealth of
7915405 Massachusetts                      P.O. Box 419257                                                                    Boston            MA      02241-9257
        Commonwealth of
7915406 Pennsylvania                       Attn: Accounts Receivable          P.O. Box 2833                                   Harrisburg        PA      17101
        Commonwealth of
7911656 Pennsylvania                       Comptroller Operations             P.O. Box 2833                                   Harrisburg        PA      17101
        Commonwealth of
7911655 Pennsylvania                       P.O. Box 2833                                                                      Harrisburg        PA      17101
7915407 Comptroller of Maryland            Revenue Admin. Division            P.O. Box 207                                    Annapolis         MD      21404-0207
7911658 Comptroller of Maryland            P.O. Box 17405                                                                     Baltimore         MD      21297-1405
7911659 Comptroller of Maryland            P.O. Box 207                                                                       Annapolis         MD      21404-0207

7911660 Comptroller of the Treasury P.O. Box 17405                                                                            Baltimore         MD      21297-1405
7915408 Concordia Parish E911       P.O. Box 873                                                                              Vidalia           LA      71373
        Concordia Parish School
7915409 Board                       Post Office Box 160                                                                       Vidalia           LA      71373

        Conference of Western
        Wayne County MI Generic
7915410 E911 Remittance Form      400 Monroe Street                           5th Floor                                       Detroit           MI      48226
        Connecticut Department of
        Emergency Services and
7911661 Public Protection         1111 Country Club Road                                                                      Middletown        CT      06457
        Connecticut Department of
7915411 Revenue                   450 Columbus Blvd., Ste 1                                                                   Hartford          CT      06103-5032

        Connecticut Emergency
        Telecommunications VoIP
7915412 E911 Surcharge Remittance 1111 Country Club Road                                                                      Middletown        CT      06457
        Consolidated
7911662 Communications Center     225 E. 6th St.                                                                              Waterloo          IA      50703
        Contra Costa County Tax
7915413 Collector                 PO Box 7002                                                                                 San Francisco     CA      94120-7002


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 103 of 218
                                                                                                Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1                    ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Controller, Anne Arundel
7915414 County                              Box 427                                                                                Annapolis         MD      21404-0427
7915415 Conway County                       117 S. Moose Street                                                                    Morrilton         AR      72110

7915416 Cook County                         Attn: County Admin.                    1200 S. Hutchinson Ave.                         Adel              GA      31620-5218
7911663 Copiah County                       P.O. Box 507                                                                           Hazelhurst        MS      39083
7915417 Copiah County                       Attn: Chancery Clerk                   P.O. Box 507                                    Hazelhurst        MS      39083
        Corpus Christi 911
        Emergency Service Fee                                                      C/O Monica Corona-
7915418 Transmittal Report                  321 John Sartain                       Hunter                                          Corpus Christi    TX      78401

7911664 Cortland County Treasurer           60 Central Avenue                      Rm 113                                          Cortland          NY      13045

7915419 Cortland County Treasurer           Treasurer Office                       60 Central Avenue             Rm 113            Cortland          NY      13045
7915420 Cotton County                       Attn: Treasurer                        301 North Broadway                              Walters           OK      73572
7911665 Cotton County                       301 North Broadway                                                                     Walters           OK      73572

7915421 Country Club Hills City Hall        7422 Eunice Avenue                                                                     Saint Louis       MO      63136
                                                                                   106 West Washington
7915422   County of Adair                   ATTN: Laurie Smith, County Treasurer   Street                                          Kirksville        MO      63501-2889
7911666   County of Adair                   106 West Washington Street                                                             Kirksville        MO      63501-2889
7911667   County of Alameda                 224 West Winton Avenue                 Room 169                                        Hayward           CA      94544-1221
7915423   County of Albemarle               PO Box 7604                                                                            Merrifield        VA      22116-7604
7911668   County of Albemarle               401 Mclntire Rd                                                                        Charlottesville   VA      22902-0000
7915424   County of Baldwin                 121 North WIkinson Street              Suite 314                                       Milledgeville     GA      31061-3365

7915425   County of Berrien                 Attn: David Agens                      2100 E. Empire Avenue                           Benton Harbor     MI      49022
7915426   County of Camden                  1 Court Circle Street                  Suite #3                                        Camdenton         MO      65020
7915427   County of Fairfax                 PO Box 10201                                                                           Fairfax           VA      22035-0201
7915428   County of Franklin                Attn: Debbie Door                      400 East Locust               Room 201          Union             MO      63084
7911669   County of Franklin                400 East Locust, Room 201                                                              Union             MO      63084
7915429   County of Hawaii                  Dept of Finance, Treasury Div          25 Aupuni Street              Room 1102         Hilo              HI      96720-4245

        County of Hawaii, County
7911670 Director of Finance                 25 Aupuni Street                       Room 1102                                       Hilo              HI      96720-4245
7911671 County of Henrico                   PO Box 90775                                                                           Henrico           VA      23273-0775




      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                  Page 104 of 218
                                                                                             Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID                NAME                                    ADDRESS 1               ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY

7915430   County of Henrico, Virginia      Attn: Finance Department            PO Box 90775                                    Henrico            VA      23273-0775
7915431   County of Jackson                Attn: Collections                   415 East 12th Street                            Kansas City        MO      64106
7911672   County of Jackson                415 East 12th Street                                                                Kansas City        MO      64106
7915432   County of King William           PO Box 156                                                                          King William       VA      23086
7915433   County of Lawrence               PO Box 46                                                                           Mt. Vernon         MO      65712
7915434   County of Livingston             700 Webster                         Suite 5                                         Chillicothe        MO      64601
7915435   County of Loudoun                PO Box 1000                                                                         Leesburg           VA      20177-1000
7915436   County of Loudoun                PO Box 8000                                                                         Leesburg           VA      20177-9804
7914411   County of Madison                124 North Main                                                                      Fredericktown      MO      63645
          County of Maui/Director of
7914412   Finance                          200 S. High St.                                                                     Wailuku            HI      96793-0913
          County of Maui/Director of                                           Kalana O Maui Bldg 2nd
7911673   Finance                          200 S. High St.                     Fl                                              Wailuku            HI      96793-0913
7914413   County of Miller                 P.O. Box 12                                                                         Tuscumbia          MO      65082
7914414   County of Montgomery             211 East Third                                                                      Montgomery City    MO      63361
7914415   County of New Madrid             P.O. Box 68                                                                         New Madrid         MO      63869
7914416   County of Newton                 101 South Wood Street                                                               Neosho             MO      64850
7914417   County of Orange                 PO Box 1438                                                                         Santa Ana          CA      92702-1438
7914418   County of Powell                 Powell County Fiscal Court          PO Box 506                                      Stanton            KY      40380
7911674   County of Powell                 PO Box 506                                                                          Stanton            KY      40380
7914419   County of Pueblo                 ESB - E911 Tax                      909 Court Street                                Pueblo             CO      81003
7911675   County of Rappahannock           P.O. Box 37                                                                         Washington         VA      22747-1431
7914420   County of Rappahannock           Attn: County Treasurer              P.O. Box 37                                     Washington         VA      22747-1431

7914421 County of Sainte Genevieve 55 So. Third St.                             Room 5                                         Sainte Genevieve   MO      63670
        County of Santa Clara
7914422 Department of Tax          70 West Hedding Street, East Wing, 6th Floor                                                San Jose           CA      95110-1767
7914423 County of Scott            PO Box 188                                                                                  Benton             MO      63736
                                   Suffolk County Police Department Finance
7914424 County of Suffolk          Section                                      30 Yaphank Ave.                                Yaphank            NY      11980
7911676 County of Suffolk          30 Yaphank Ave.                                                                             Yaphank            NY      11980
7914425 County of Taney            P.O. Box 507                                                                                Forsyth            MO      65653
        County of Ventura Tax
7914426 Collector                  800 South Victoria Ave                                                                      Ventura            CA      93009-1290
7914427 County of York             P.O. Box 251                                                                                Yorktown           VA      23690-0090




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                             Page 105 of 218
                                                                                                Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                    ADDRESS 2                     ADDRESS 2                   CITY   STATE    POSTAL CODE   COUNTRY
        Covina Utility Users Tax
7914428 Remittance Form - VoIP             125 East College Street                                                                      Covina           CA      91723

7914429   Covington City Tax Collector     P.O. Box 768                                                                                 Covington        TN      38019
7911677   Covington County 911             P.O. Box 1679                                                                                Collins          MS      39428
7914430   Covington County 911             Attn: Mr. Doug Broadus                 P.O. Box 1679                                         Collins          MS      39428
7914431   Coweta County 911                195 International Park                                                                       Newnan           GA      30265
          Coweta County Finance
7914432   Department                       22 E Broad Street                                                                            Newnan           GA      30263
          Coweta County Tax
7914433   Commissioner                     PO Box 195                                                                                   Newnan           GA      30264-0195
          Craig County E911 Trust
7914434   Authority                        P.O. Box 911                                                                                 Vinita           OK      74301-0911
7911678   Craighead County                 511 South Main Street--Room 205        P.O. Box 63                                           Jonesboro        AR      72403-0063
7914435   Craighead County                 511 South Main Street--Room 205                                                              Jonesboro        AR      72403-0063

7914436   Crawford County Treasurer        300 Main Street                                                                              Van Buren        AR      72956
7914437   Creek County E911                Creek County Commissioners             317 East Lee                  Suite #103              Sapulpa          OK      74066
7911679   Creek County E911                317 East Lee                           Suite #103                                            Sapulpa          OK      74066
7911680   Crisp County                     210 Seventh Street South                                                                     Cordele          GA      31015
                                                                                  210 Seventh Street
7914438 Crisp County                       Attn: County Admin.                    South                                                 Cordele          GA      31015
        Crittenden County
7911681 Courthouse                         107 South Main Street                  Suite 202                                             Marion           KY      42064
7914439 Crittenden County E911             107 South Main Street                                                                        Marion           KY      42064
        Crittenden County
7914440 Treasurer                          100 Court Square                                                                             Marion           AR      72364
7914441 Cross County                       County Judge                           Room 4                        705 East Union Street   Wynne            AR      72396
7911682 Cross County                       Room 4                                 705 East Union Street                                 Wynne            AR      72396
7911683 CRS/CDF                            P O Box 45140                                                                                San Francisco    CA      94145-0140
7911684 CTF                                P O Box 45254                                                                                San Francisco    CA      94145-0254
7911685 CTTRS                              100 South Jefferson Road                                                                     Whippany         NJ      07981
7914442 CTTRS                              100 South Jefferson Road                                                                     Pittsburgh       PA      15251-2035
7914444 Cullman County                     Cullman County Sales Tax               PO Box 1206                                           Cullman          AL      35056-1206
7914443 Cullman County                     Sales Tax/Revenue Enforcement Office   P.O. Box 1206                                         Cullman          AL      35055
7911686 Cullman County                     P.O. Box 1206                                                                                Cullman          AL      35055




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 106 of 218
                                                                                                  Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                    ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

          Culver City Utility Users Tax
7914445   Remittance Form - Voip           9770 Culver Boulvard                     P.O. Bo 507                                     Culver City      CA      90232-0507
          Cupertino CA Generic Utility
          Users Tax VoIP Remittance
7914446   Form                             10300 Torre Avenue                                                                       Cupertino        CA      95014
7911688   Cynthiana City                   PO Box 67                                                                                Cynthiana        KY      41031
7914447   Cynthiana, City of               P.O. Box 67                                                                              Cynthiana        KY      41031
          Cypress-Fairbanks ISD Tax
7914448   Assessor-Collector               10494 Jones Rd,                                                                          Houston          TX      77065
7911689   D.C. Treasurer                   P.O. Box 96384                                                                           Washington       DC      20090-6384
7914449   Dade County                      NULL                                     P. O. Box 613                                   Trenton          GA      30752
          Dallas Central Appraisal
7914450   District                         PO Box 560368                                                                            Dallas           TX      75356-0368

7914451 Dallas County Tax Collector        PO Box 139066                                                                            Dallas           TX      75313-9066
7914452 Dallas County Tax Office           1201 Elm Street Suite 2600                                                               Dallas           TX      75270
7911690 Dallas County Treasurer            206 West 3rd Street                                                                      Fordyce          AR      71742
7914453 Dallas County Treasurer            Treasurer                                206 West 3rd Street                             Fordyce          AR      71742
        Dallas County Utility/Recl
7914454 District                           PO Box 140035                                                                            Irving           TX      75014-0035
7914455 Dane County                        210 Martin Luther King Jr Blvd #109                                                      Madison          WI      53703-3342

7911691 Darlington County Treasurer        1 Public Square                          Room 203                                        Darlington       SC      29532-3296
        Davidson County
7914457 Metropolitan Trustee               PO Box 305012                                                                            Nashville        TN      37230-5012
7911692 Dawson County E911                 19 Tucker Avenue                                                                         Dawsonville      GA      30534
7914458 Dawson County E911                 Attn: Debra Wimpy                        19 Tucker Avenue                                Dawsonville      GA      30534
        DC Public Service
7911693 Commission                         1333 H Street NW                         2nd Floor West Tower                            Washington       DC      20005
        DC Public Service
7914459 Commission                         1333 H Street NW                                                                         Washington       DC      20005
7914461 DC Treasurer                       Office of Tax and Revenue                PO Box 96384                                    Washington       DC      20090-6384
7914460 DC Treasurer                       Office of Tax & Revenue - Excise Taxes   PO Box 556                                      Washington       DC      20044-0556
7911694 DC Treasurer                       PO Box 556                                                                               Washington       DC      20044-0556
7911695 DC USTF                            PO Box 785652                                                                            Philadelphia     PA      19178-5652
7914462 DC USTF                            Solix, Inc. DC USTF                      PO Box 785652                                   Philadelphia     PA      19178-5652


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 107 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                    ADDRESS 1         ADDRESS 2                     ADDRESS 2                   CITY   STATE    POSTAL CODE   COUNTRY
7914463 DCUSTF Administrator               P.O Box 785652                                                                      Philadelphia     PA      19178-5652
7911696 De Kalb County 911                 1960 West Exchange Place                                                            Tucker           GA      30084
        De Kalb County GA Generic
        E911 Residential
7914464 Remittance Form - Lines            1960 West Exchange Place                                                            Tucker           GA      30084
        De Kalb County Police
7911697 Headquarters                       1300 Commerce Drive           6th Floor                                             Decatur          GA      30030
7911698 De Soto County                     2535 Highway 51 South                                                               Hernando         MS      38632
7914465 De Soto County                     365 Losher Street             Suite 32                                              Hernando         MS      38632
        De Soto County MS Generic
        E911 VoIP Remittance Form
7914466 - Lines                            2535 Highway 51 South                                                               Hernando         MS      38632
        Decatur County Board of
7914467 Commissioners                      122 W. Water Street           P.O. Box 726                                          Bainbridge       GA      39818

7914468 DeKalb County                      Attn Dr. M Bell               1300 Commerce Drive           Maloof Center 6th Floor Decatur          GA      30030
7914469 Dekalb County Clerk                P.O. Box 248                  109 W. Main Street                                    Maysville        MO      64469
        DeKalb County Revenue
7914470 Department                         Sales Tax Collections         111 Grand Avenue SW                                   Fort Payne       AL      35967
        DeKalb County Revenue
7911699 Department                         111 Grand Avenue SW           Suite 112                                             Fort Payne       AL      35967
        DeKalb County Tax
7914471 Commissioner                       PO BOX 100004                                                                       Decatur          GA      30031-7004
7914472 Delaware County E-911              P.O. Box 26                                                                         Jay              OK      74346

7914473 Delaware County Treasurer          111 Main Street                                                                     Delhi            NY      13753
        Delaware Department of
7914474 Revenue                            P.O. Box 2340                                                                       Wilmington       DE      19899-2340
        Delaware Division of
7914475 Revenue                            820 N French St                                                                     Wilmington       DE      19801
        Delaware Division of
7911700 Revenue                            PO Box 2340                                                                         Wilmington       DE      19899-2340
7914476 Denco Area 9-1-1 Distict           Re: County 911 Fee            P.O. Box 293058                                       Lewisville       TX      75029-3058
7914477 Denco Area 9-1-1 District          ATTN: Accounts Receivable     1075 Princeton Street                                 Lewisville       TX      75067
7914478 Denco Area 9-1-1 District          1075 Princeton Street                                                               Lewisville       TX      75067

7914479 Denison Police Department 108 West Main Street                                                                         Denison          TX      75021


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 108 of 218
                                                                                                   Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                        ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7914480 Denton County Tax Office           PO Box 90223                                                                               Denton           TX      76202-5223
        Denver County Manager of
7914481 Finance                            Department of Finance, Treasury Division   P.O. Box 660860                                 Dallas           TX      75266-0860
        Department of Assessments
7914482 & Taxation                         Franchise Tax Unit                         301 West Preston Street                         Baltimore        MD      21201-2395
        DEPARTMENT OF
        ASSESSMENTS AND
7911702 TAXATION                           PO Box 17052                                                                               Baltimore        MD      21297-1052

          Department of Assessments
7911701   and Taxation                     301 West Preston Street                                                                    Baltimore        MD      21201-2395
7911703   Department of Finance            P.O. Box 2590                                                                              Baton Rouge      LA      70821-2590
          Department of Finance &
7914483   Administration                   Miscellaneous Tax Section                  P.O. Box 8042                                   Little Rock      AR      72203-8042
          Department of Finance and
7911704   Administration                   P.O. Box 8042                                                                              Little Rock      AR      72203-8042

7911705   Department of Public Safety      445 Minnesota Street                       Suite 137                                       St Paul          MN      55101-5137
7914484   Department of Revenue            P.O. Box 5835                                                                              Helena           MT      59604-5835
7914485   Department of Revneue            PO Box 5835                                                                                Helena           MT      59604-5835
7914486   Department of Taxation           Oahu District Office                       P.O. Box 3559                                   Honolulu         HI      96811-3559
7911706   Department of Taxation           P.O. Box 3559                                                                              Honolulu         HI      96811-3559

7911709 Department of the Treasury PO Box 269                                                                                         Trenton          NJ      08695-0269

7914488 Department of the Treasury Internal Revenue Service                                                                           Ogden            UT      84201-0012

7911708 Department of the Treasury Internal Revenue Service                           324 25th Street                                 Ogden            UT      84201-0012

7911707 Department of the Treasury Internal Revenue Service                           550 Main St. #10                                Cincinnati       OH      45999-0009

7914487 Department of the Treasury Division of Taxation                               PO Box 269                                      Trenton          NJ      08695-0269
7911710 Department of Treasury     Internal Revenue Service                           550 Main Street 10                              Cincinnati       OH      45999-0009

7914489 Department of Treasury             Department of the Treasury                 Internal Revenue Service                        Cincinnati       OH      45999-0009



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                      Page 109 of 218
                                                                                            Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                  ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Dept of Health & Human
7911711 Services                           2025 Mail Service Center                                                              Raleigh          NC      27699-2025
        Dept of Health & Human
7914490 Services                           Controller's Office                   2025 Mail Service Center                        Raleigh          NC      27699-2025
        Dept. of Finance
7914491 Administration                     Misc. Tax Section                     PO Box 8042                                     Little Rock      AR      72203-8042
        Dept. of Finance
7911712 Administration                     PO Box 8042                                                                           Little Rock      AR      72203-8042
7914492 Des Moines County                  Finance Department                    513 North Main Street                           Burlington       IA      52601
7911713 Des Moines County                  513 North Main Street                                                                 Burlington       IA      52601
7914493 Desha County Treasurer             PO Box 355                                                                            Arkansas City    AR      71630
7914494 DeSoto Parish                      Communications District               264 Oak Street                                  Mansfield        LA      71052
        Desoto Parish
        Communications District E-
7911714 911                                264 Oak Street                                                                        Mansfield        LA      71052
        DeSoto Parish Sales and Use
7914495 Tax Commission                     Post Office Box 927                                                                   Mansfield        LA      71052
        DeSoto Parish Sales and Use
7911716 Tax Commission                     Post Office Box 927                   211 Crosby Street                               Mansfield        LA      71052
        DeSoto Parish Sales and Use
7911715 Tax Commission                     P.O. Box 927                                                                          Mansfield        LA      71052
        DeSoto Parish Sales and Use
7914496 Tax Report                         P.O. Box 927                                                                          Mansfield        LA      71052
7914497 Dickinson County                   Board of Commissioners                P.O. Box 609                                    Iron Mountain    MI      49801
7911717 Dickinson County                   P.O. Box 609                                                                          Iron Mountain    MI      49801
        DICKINSON County, MI
        County - E-911 Technical
7914498 Charge (Default Form)              445 12th Street, S.W                  Room 6- A224                                    Washington       DC      20554
7914499 Dillon County Treasurer            P.O. Drawer 552                                                                       Dillon           SC      29536

7914500 Dinwiddie County Treasurer PO Box 178                                                                                    Dinwiddie        VA      23841-0178
7911719 Director of Finance        200 Holliday Street                           Room 3                                          Baltimore        MD      21202-3683
                                                                                 200 Holiday Street,
7914501 Director of Finance                Attn: Bureau of Revenue Collections   Room 3                                          Baltimore        MD      21202
7911718 Director of Finance                200 Holiday Street, Room 3                                                            Baltimore        MD      21202
7911720 District of Columbia               P.O. Box 96019                                                                        Washington       DC      20090-6183



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 110 of 218
                                                                                                Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                    ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        District of Columbia
        Emergency 911 Fee                                                          899 North Capitol Street,
7914502 Remittance Report                  OCFO, Public Safety & Justice Cluster   NE, Suite 600A                                  Washington       DC      20002

          District of Columbia Office
7914503   of Tax and Revenue               P.O. Box 96019                                                                          Washington       DC      20090-6019
          District of Columbia
7914504   Treasurer                        Attn: Accounting Dept                   899 North Capitol St NE Ste 600A                Washington       DC      20002
          District of Columbia
7911721   Treasurer                        899 North Capitol St NE                 Ste 600A                                        Washington       DC      20002
          District of Columbia
7911722   Treasurer                        300 Indiana Avenue, North West          Suite 4068                                      Washington       DC      20001
          Div. Statewide Emergency
7914505   Telecom                          CT Dept Emer Svc & Pub Protection       1111 Country Club Road                          Middletown       CT      06457
          Division of Statewide
          Emergency
7911723   Telecommunications               1111 Country Club Road                                                                  Middletown       CT      06457
          Division of Statewide
          Emergency                        Department of Emergency Services and
7914506   Telecommunications               Public Protec                           1111 Country Club Road                          Middletown       CT      06457
          Division of Vocational                                                   1100 Herschler Building
7911724   Rehabilitation                   122 West 25th Street                    1E                                              Cheyenne         WY      82002

7914507   Do not Remit to jurisdiction     Do not Remit to Jurisdiction                                                            Hudson           WI      54016
7914508   Dodge County                     141 N. Main St.                                                                         Juneau           WI      53039-1009
7911725   Dodge County                     P.O. Box 818                                                                            Eastman          GA      31023-0818
7914509   Dodge County 911                 Treasurer                               P.O. Box 818                                    Eastman          GA      31023-0818
          Dodge County Board of
7914510   Commissioners                    P.O. Box 818                                                                            Eastman          GA      31023-0818
7911726   Dorchester County                212 Deming Way # 3                                                                      Summerville      SC      29483
7914511   Dorchester County                Treasurer                               212 Deming Way # 3                              Summerville      SC      29483
7914512   Dougherty County 911             225 Pine Ave.                           Room 911-122                                    Albany           GA      31702
          Dougherty County Tax
7914513   Department                       PO Box 1827                                                                             Albany           GA      31702-1827
7911728   Douglas County                   1819 Farnam Street LC2                                                                  Omaha            NE      68183-0001
7911727   Douglas County                   P.O. Box 507                                                                            Castle Rock      CO      80104
7914514   Douglas County                   Treasurer                               P.O. Box 3000                                   Minden           NV      89423


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 111 of 218
                                                                                           Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                  ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7914515 Douglas County                     PO Box 3000                                                                          Minden          NV      89423
7911729 Douglas County 911                 8480 South Cherokee Blvd                                                             Douglasville    GA      30134
        Douglas County 911
7911730 Communications                     3603 N 156th Street                                                                  Omaha           NE      68116
        Douglas County 911
7914516 Communications                     Attn: Kathy Allen                    3603 N 156th Street                             Omaha           NE      68116
        Douglas County Board of
7914517 Commissioners                      8700 Hospital Drive                                                                  Douglasville    GA      30134

        Douglas County Emergency
7914518 Telephone Service Authority        Attn: DCETSA 911 Board Coordinator   P.O. Box 507                                    Castle Rock     CO      80104
7914519 Douglas County ETSA                Attn: DCETSA 911 Board Coordinator   P.O. Box 507                                    Castle Rock     CO      80104
        Douglas County GA Generic
        E911 Residential
7914520 Remittance Form - Lines            8480 South Cherokee Blvd                                                             Douglasville    GA      30134
        Douglas County NE Generic
        E911 Residential
7914521 Remittance Form - Lines            1819 Farnam Street LC2                                                               Omaha           NE      68183-0001

7914522 Douglas County Treasurer           PO Box 1208                                                                          Castle Rock     CO      80104
        Downey CA Generic Utility
        Users Tax VoIP Remittance
7914523 Form                               P.O. Box 7016                                                                        Downey          CA      90241-7016
7913300 Drew County 911                    210 South Main Street                                                                Monticello      AR      71655
7914524 Dublin City                        PO Box 690                                                                           Dublin          GA      31040-0690
7914525 Dunklin County E911                P.O. Box 188                                                                         Kennett         MO      63857
7914526 Dunn County                        615 Stokke Pkwy                                                                      Menomonie       WI      54751-7900
        Durham County Tax
7914527 Collector                          PO BOX 30090                                                                         Durham          NC      27702-3090

          Dutchess County
7911731   Commissioner of Finance          22 Market Street                                                                     Poughkeepsie    NY      12601
7914528   Dutchess County E911             Attn: Finance Dept                   22 Market Street                                Poughkeepsie    NY      12601
          Dutchess NY E911 Annual
          Surcharge Report (Default
7914529   Form)                            445 12th Street, S.W                 Room 6- A224                                    Washington      DC      20554
7914530   Dyer County Trustee              PO Box 1360                                                                          Dyersburg       TN      38025-1360


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                             Page 112 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY      STATE    POSTAL CODE   COUNTRY
7911732 E911 - Freemont County             P.O. Box 465                                                                   Lander              WY      82520
7911733 E911 Authority                     P.O. Box 1561                                                                  Canon City          CO      81215
7914531 E911 Authority Board               2025 Shield Drive                                                              Steamboat Springs   CO      80487
        Eagle County CO Generic
        E911 Residential
7914532 Remittance Form - Lines            P.O. Box 850                                                                   Eagle               CO      81631
7911734 Eagle County, CO                   P.O. Box 850                                                                   Eagle               CO      81631
7914533 Early County 911                   Treasurer                      P.O. Box 693                                    Blakely             GA      39823
7911735 Early County 911                   P.O. Box 693                                                                   Blakely             GA      39823

7914534 Early County Administration        204 Court Square                                                               Blakely             GA      39823
        East Baton Rouge Finance
7911736 Administration                     P.O. Box 1471                                                                  Baton Rouge         LA      70821
7914535 East Baton Rouge Parish            ATTN: Natalie Gaulden          P.O. Box 1471                                   Baton Rouge         LA      70821
        East Baton Rouge Parish
7914536 and City Treasurer                 Revenue Division               P.O. Box 2590                                   Baton Rouge         LA      70821-2590
        East Baton Rouge Parish
7911737 Communications District            P.O. Box 1471                                                                  Baton Rouge         LA      70821
        East Baton Rouge Parish
7914537 Communications District            EBR Finance Administration     P.O. Box 1471                                   Baton Rouge         LA      70821
7914538 East Carroll Parish                Post Office Box 130                                                            Vidalla             LA      71373
        East Carroll Parish
7914539 Communications District            301 First Street                                                               Lake Providence     LA      71254
        East Feliciana Parish E911
7914540 Commission                         PO Box 293                                                                     Clinton             LA      70722
        Eaton County Board of
7911738 Commissioners                      1045 Independence Blvd                                                         Charlotte           MI      48813
        Eaton County Board of
7914541 Commissioners                      Attn: E911                     1045 Independence Blvd                          Charlotte           MI      48813
        EATON County, MI County -
        E-911 Technical Charge
7914542 (Default Form)                     445 12th Street, S.W           Room 6- A224                                    Washington          DC      20554
7914543 ECD of Ector County                700 N. Grant Ave               Suite 100                                       Odessa              TX      79761
        Echols County
7914544 Commissioner                       Attn: County Clerk/Admin.in    PO Box 190                                      Statenville         GA      31648
        Echols County
7911739 Commissioner                       PO Box 190                                                                     Statenville         GA      31648


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 113 of 218
                                                                                                 Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                       ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY
7914545 Edgefield County 911               ATTN: Fran Forrest                         210 Penn St.                                    Edgefield          SC      29824
7911740 Edgefield County 911               210 Penn St.                                                                               Edgefield          SC      29824
7914546 Edmonson County E911               P.O. BOX 353                                                                               Brownsville        KY      42210
        Effingham County Finance
7914547 Department                         601 North Laurel Street                                                                    Springfield        GA      31329

        El Monte Utility Users Tax
7914548 Remittance Form - VoIP             11333 Valley Boulevard                                                                     El Monte           CA      91731-3293
        El Paso - Teller E911 Tax
7914549 Authority                          E911 Authority                             2350 Airport Rd.                                Colorado Springs   CO      80910
7914551 El Paso County                     PO Box 2018                                                                                Colorado Springs   CO      80901-2018

7914550 El Paso County              Emergency Communication District                  200 North Kansas Street                         El Paso            TX      79901
7911741 El Paso County              200 North Kansas Street                                                                           El Paso            TX      79901
                                    El Paso Reg Comm Center, Suite A107 6055
7911742 El Paso County 911 District Threadgill Avenue                                                                                 El Paso            TX      79924

7914552 El Paso County 911 District        6055 Threadgill Ave.                                                                       El Paso            TX      79924
        El Paso County 911 Service         El Paso Reg Comm Center, Suite A107 6055
7914553 Fee Report                         Threadgill Avenue                                                                          El Paso            TX      79924
        El Paso Tax
7914554 Assessor/Collector                 PO Box 2992                                                                                El Paso            TX      79999-2992

7911743 El Paso-Teller County 911    2350 Airport Rd.                                                                                 Colorado Springs   CO      80910
        El Segundo Utility Users Tax
7914555 Remittance Form              373 E Shaw Avenue Box 367                                                                        El Segundo         CA      93710

        El Segundo Utility Users Tax
7914556 Remittance Form - Voip       350 Main Street                                                                                  El Segundo         CA      90245
7911744 Elbert County                P.O. Box 992                                                                                     Elizabeth          CO      80107
                                     ATTN: Elbert County Communications
7914557 Elbert County                Authority                                        P.O. Box 992                                    Elizabeth          CO      80107
        Elbert County Board of
7914558 Commissioners                P.O. Box 6109                                                                                    Elberton           GA      30635

        Elbert County
7914559 Communications Authority P.O. Box 992                                                                                         Elizabeth          CO      80107


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                   Page 114 of 218
                                                                                            Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                 ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7914560 Elko County                        571 Idaho                                                                           Elko             NV      89801
        Ellis County Tax Assessor-
7914561 Collector                          PO Drawer 188                                                                       Waxahachie       TX      75168-0188
        ELLIS County, TX State - E-
7914562 911 (Default Form)                 445 12th Street, S.W                Room 6- A224                                    Washington       DC      20554
7914563 Emanuel County                     Post Office Box 787                                                                 Swainsboro       GA      30401
        Emergency
        Communications District of
7914564 Ector County                       703 N. Hancock Avenue                                                               Odessa           TX      79761
        Emergency
7914565 Communications Tax                 Oregon Department of Revenue        P.O. Box 14110                                  Salem            OR      97309-0910

        Emeryville Utility Users Tax
7914566 Remittance Form - Voip             1333 Park Avenue                                                                    Emeryville       CA      94608
7914567 EMS                                P.O. Box 1728                                                                       West Memphis     AR      72303
        Entiat WA Generic Utility
        Users Tax
        Telecommunications
7914568 Remittance Form                    P.O. Box 228                                                                        Entiat           WA      98822
7914569 Erie County                        95 Franklin Street                  Room 110                                        Buffalo          NY      14202
7914570 Erie County 911                    95 Franklin St                      Room 1100                                       Buffalo          NY      14202
        Erie County Office of
7911745 Comptroller                        95 Franklin Street                  Room 1100                                       Buffalo          NY      14202
7911746 Essex County Treasurer             P.O. Box 217                                                                        Elizabethtown    NY      12932
7914571 Essex County Treasurer             c/o Essex County Goverment Center   P.O. Box 217                                    Elizabethtown    NY      12932
        Estado Libre Asociado de
7914572 Puerto Rico                        P.O. Box 270200                                                                     San Juan         PR      00927
7911747 ETSA of La Plata County            990 E Second Ave                                                                    Durango          CO      81301
7914573 Evangeline Parish                  Post Office Box 367                                                                 Ville Platte     LA      70586-0367
        Evangeline Parish
7914574 Communications District            415 West Cotton Street                                                              Ville Platte     LA      70586
        Evans County Board of
7914575 Commissioners                      3 Freeman Street                    Courthouse Annex                                Claxton          GA      30417
        Everett Utility\Business and
7911748 Occupation Tax                     2930 Wetmore Avenue                 Suite 1-A                                       Everett          WA      98201
7914576 Fairfax - PP1                      Department of Tax Administration                                                    Fairfax          VA      22035-0200



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 115 of 218
                                                                                           Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
                                                                              12000 Governement
7914577 Fairfax County                     Dept. of Tax Administration        Center Parkway                                  Fairfax          VA      22035
7911749 Fairfax County                     12000 Governement Center Parkway   Suite 223                                       Fairfax          VA      22035
        FAIRFAX COUNTY OF TAX
7914578 ADMINISTRATION                     DRAWER F                                                                           FAIRFAX          VA      22035
        Fairfax VA Local Right of
        Way Remittance Form -
7914579 Quarterly                          City Hall, Room 224                10455 Armstrong Street                          Fairfax          VA      22030
        Fairfield CA Generic Utility
        Users Tax VoIP Remittance
7914580 Form                               1000 Webster Street                                                                Fairfield        CA      94533-4883
7911750 Fairfield County Council           P.O. Drawer 60                                                                     Winnsboro        SC      29180
7914581 Fairfield County Council           Attn: Finance Department           P.O. Drawer 60                                  Winnsboro        SC      29180
7914582 Fannin County                      Board of Commissioners             400 West Main Street          Suite 10          Blue Ridge       GA      30513
        Farmers Branch TX Generic
        E911 Business Remittance
7914583 Form - Lines                       PO Box 819010                                                                      Farmers Branch   TX      75381

7914584   Faulkner County Treasurer        801 Locust Street                                                                  Conway           AR      72032
7914585   Fauquier County                  PO Box 677                                                                         Warrenton        VA      20188-0677
7914586   Fayette County                   140 Stonewall Avenue West                                                          Fayetteville     GA      30214
7914587   Fayette County                   P.O. Box 307                                                                       Fayetteville     WV      25840-0307
          Fayette County
7911751   (Cellular/VoIP) E911             140 Stonewall Avenue West          Suite 101                                       Fayetteville     GA      30214
          Fayette County Finance
7911752   Department                       140 Stonewall Avenue,West                                                          Fayetteville     GA      30214
          Fayette County KY Generic
          E911 Remittance Form -
7914588   Lines                            200 East Main Street                                                               Lexington        KY      40507
          Fayette County Tax
7914589   Commissioner                     PO Box 70                                                                          Fayetteville     GA      30214
          Federal Communications
7914590   Commission                       445 12th Street, S.W               Room 6-A224                                     Washington       DC      20554
          Ferguson MO Generic
          License Tax Residential
7914591   Remittance Form                  110 Church Street                                                                  Ferguson         MO      63135



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 116 of 218
                                                                                               Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                      ADDRESS 2                   ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7914592 Finance Department                 Finance Department                     2263 Santa Clara Avenue                         Alameda          CA      94501

7914593 Fleming County Fiscal Court        100 Court Square                                                                       Flemingsburg     KY      41041
7911753 Florence County                    180 North Irby Street                  MSC-H                                           Florence         SC      29501-3456
7914594 Florence County                    Kevin Yoakum                           180 North Irby Street         MSC-H             Florence         SC      29501-3456
        Florida Department of
7911755 Revenue                            P.O. Box 6520                                                                          Tallahassee      FL      32314-6520
        Florida Department of
7911754 Revenue                            5050 W Tennessee Street                                                                Tallahassee      FL      32399-0120
        Florida Department of
7914597 Revenue                            Department of Revenue                  P.O. Box 6520                                   Tallahassee      FL      32314-6520
        Florida Department of
7914596 Revenue                            5050 West Tennessee Street                                                             Tallahassee      FL      32399-0120
7911756 Florida DMS                        P.O. Box 7117                                                                          Tallahassee      FL      32314
7914599 Florida E911 Board                 PO Box 7117                                                                            Tallahassee      FL      32314
7914598 Florida E911 Board                 Florida E911 Board                     P.O. Box 7117                                   Tallahassee      FL      32314
        Florida Public Service
7914600 Commission                         2540 Shumard Oak Boulevard                                                             Tallahassee      FL      32399-0850

        Florida Telecommunications
7911757 Relay Inc.                 1820 E. Park Avenue                            Suite 101                                       Tallahassee      FL      32301

          Florida Telecommunications
7914601   Relay, Inc.                      Attn: Accounts Receivable Department   1820 E. Park Avenue           Suite 101         Tallahassee      FL      32301
7911758   Floyd County                     P.O. Box 946                                                                           Rome             GA      30162
7914602   Floyd County                     Kevin Poe                              P.O. Box 946                                    Rome             GA      30162
7914603   Floyd County 911                 Attn: Floyd County Finance Dept        P.O. Box 946                                    Rome             GA      30162
7911759   Floyd County 911                 P.O. Box 946                                                                           Rome             GA      30162

7914604 Floyd County Sheriff's Office      PO Box 152                                                                             Prestonsburg     KY      41653
7911760 Floyd County Treasurer             100 East Main Street                   Box 5                                           Floyd            VA      24091
7914605 Floyd County Treasurer             P.O. Box 1600                                                                          Prestonsburg     KY      41653
        Forest Park GA Generic
        E911 Residential
7914606 Remittance Form - Lines            320 Cash Memorial Boulevard                                                            Forest Park      GA      30297



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 117 of 218
                                                                                    Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                    ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
        Forrest County Board of
7914607 Supervisors                        4080 U.S. Highway 11                                                          Hattiesburg      MS      39402
7911761 Forsyth County                     110 East Main Street          Suite 255                                       Cumming          GA      30040
7914608 Forsyth County                     Attn: Finance Department      110 East Main Street       Suite 255            Cumming          GA      30040
        Forsyth County Tax
7914609 Commissioner                       1092 Tribble Gap Rd                                                           Cumming          GA      30040
        Fort Bend County Tax
7914610 Assessor-Collector                 PO Box 1028                                                                   Sugar Land       TX      77487-1028
        Fort Collins Sales/Use Tax
7914611 Return                             P.O. Box 440                                                                  Fort Collins     CO      80522-0580
7914612 Franchise Tax Board                P.O. Box 942857                                                               Sacramento       CA      94257-0531

7914613 Frankfort/Franklin Co. E911        Attn: Finance Dept.           P.O. Box 697                                    Frankfort        KY      40602
        Frankfort/Franklin County
7911762 E911                               P.O. Box 697                                                                  Frankfort        KY      40602
7914614 Franklin County                    Sales Tax Division            P.O. Box 3989                                   Muscle Shoals    AL      35662
7911765 Franklin County                    PO Box 3989                                                                   Muscle Shoals    AL      35662
7911763 Franklin County                    400 East Locust               Room 206                                        Union            MO      63084
7911764 Franklin County                    P.O. Box 159                                                                  Carnesville      GA      30521
7914615 Franklin County                    Post Office Box 159                                                           Carnesville      GA      30521
7914616 Franklin County 911                Board of Commissioners        P.O. Box 159                                    Carnesville      GA      30521
7911766 Franklin County E911               P.O. Box 297                                                                  Meadville        MS      39653
        Franklin County MO Generic
        E911 Residential
7914617 Remittance Form - Rated            400 East Locust               Room 206                                        Union            MO      63084

7914618 Franklin County Treasurer          55 Bare Hill Rd                                                               Malone           NY      12953
        Franklin Parish E-911
7914619 Communications District            P.O. Box 366                                                                  Winnsboro        LA      71295
7914620 Franklin Parish Sales Tax          PO BOX 337                                                                    Winnsboro        LA      71295

7914621 Fredericksburg City County P.O. Box 267                                                                          Fredericksburg   VA      22404
        Fredericksburg VA Local
        Right of Way Remittance
7914622 Form - Quarterly           P.O. Box 644                                                                          Fredericksburg   VA      22404
7914623 Fremont County 911         P.O. Box 1561                                                                         Canon City       CO      81215




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 118 of 218
                                                                                             Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                 ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Fremont County WY
        Generic E911 Residential
7914624 Remittance Form - Lines            P.O. Box 465                                                                         Lander           WY      82520

7914625 Fresno County Tax Collector 2281 Tulare St. Hall of Records, Room 105                                                   Fresno           CA      93715-1192

7911767 Fresno County Tax Collector P.O. Box 1192                                                                               Fresno           CA      93715-1192

          Friendswood ISD & GCCDD
7914626   Consolidated Tax Office          PO Box 31                                                                            Friendswood      TX      77549-0031
          Frisco Sales-Lodging Tax
7914627   Return                           P.O. Box 4100                        1st & Main Street                               Frisco           CO      80443
7914628   Fulton County 911                130 Peachtree Street                 Suite 3147                                      Atlanta          GA      30303
          Fulton County Assessors
7914629   Office                           235 Peachtree St NE, Ste 1400                                                        Atlanta          GA      30303

          Fulton County Emergency
7911768   Communications                   130 Peachtree Street                 Suite 3147                                      Atlanta          GA      30303
7911769   Fulton County Tax Comm           141 Pryor Street SW                                                                  Altanta          GA      30303
          Fulton County Tax Comm -
7914630   Public Utilities                 141 Pryor Street SW Suite 1085                                                       Altanta          GA      30303
          Fulton County Tax
7914631   Commissioner                     PO Box 105052                                                                        Atlanta          GA      30348-5052
7914632   Fulton County Treasurer          P.O. Box 128                                                                         Johnstown        NY      12095
7914633   Gallatin City Recorder           132 W. Main St, Rm 111                                                               Gallatin         TN      37066
7911770   Galveston County                 1353 FM 646 Road West                Suite 101                                       Dickinson        TX      77539

7914634 Galveston County ECD               Emergency Communication District     1353 FM 646 Road West Suite 101                 Dickinson        TX      77539
        Galveston County Tax
7914635 Collector                          PO Box 1169                                                                          Galveston        TX      77553

        Galveston Cty Emergency
7911771 Communications District            1353 FM 646 West                     Suite 101                                       Dickinson        TX      77539
        Gardena Utility Users Tax -
7914636 Voip Remittance Form               1700 West 162nd Street               Room 104                                        Gardena          CA      90247
        Garfield Co. Emergency
7911772 Communications                     585 East First Street                                                                Rifle            CO      81650


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                Page 119 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                   ADDRESS 1           ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Garfield County CO Generic
        E911 Residential
7914637 Remittance Form - Lines    585 East First Street                                                                  Rifle            CO      81650

7914638 Garfield County Treasurer          C/O Enid/Garfield County 911   100 W. Broadway                                 Enid             OK      73701
                                                                          401 Mid America
7914639 Garland County                     Dept. of Emerg. Mgmt./911      Boulevard                                       Hot Springs      AR      71913
7914640 Garland ISD                        PO BOX 461407                                                                  Garland          TX      75046-1407

7914641 Garland Police Department c/o Krista Roberts                      1891 Forest Lane                                Garland          TX      75042

7911773   Garland Police Department        1891 Forest Lane                                                               Garland          TX      75042
7914642   Garrard County                   278 Precision Court                                                            Lancaster        KY      40444
7914643   Garvin County 911                225 West McClure               Room 205                                        Pauls Valley     OK      73075
7914644   Gatlinburg City                  P.O. Box 5                                                                     Gatlinburg       TN      37738
7914645   Gem County Clerk                 415 E Main St.                                                                 Emmett           ID      83617
7911774   Gem County Clerk                 415 E Main St.                 Room 202                                        Emmett           ID      83617
7914646   Genesee County                   Controllers Office             1101 Beach Street                               Flint            MI      48502
7911775   Genesee County                   1101 Beach Street                                                              Flint            MI      48502
7914647   Genesee County                   15 Main Street                                                                 Batavia          NY      14020
7914648   Genesee County E911              Treasurer                      15 Main Street                                  Batavia          NY      14020

7914649 Genesee County Treasurer           15 Main Street                 County Building #1                              Batavia          NY      14020
        GENESEE County, MI County
        - E-911 Technical Charge
7914650 (Default Form)                     445 12th Street, S.W           Room 6- A224                                    Washington       DC      20554
7911776 Genessee County                    1101 Beach Street                                                              Flint            MI      48502
7914651 Genessee County                    Attention: Controller          1101 Beach Street                               Flint            MI      48502

7914652 George County Supervisors          355 Cox Street                                                                 Lucedale         MS      39452
7914653 Georgetown County                  715 Prince Street                                                              Georgetown       SC      29440-3631
7914654 Georgetown County                  P.O. Drawer 421270                                                             Georgetown       SC      29442-1270
        Georgia Department of
7914655 Revenue                            P.O.Box 740239                                                                 Atlanta          GA      30374-0239
        Georgia Department of
7914657 Revenue                            PO Box 740398                                                                  Atlanta          GA      30374-0398




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 120 of 218
                                                                                                  Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                       ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY
        Georgia Department of
7914656 Revenue                            PO Box 105296                                                                             Atlanta            GA      30348-5296
        Georgia Department of
7911777 Revenue                            P.O. Box 105408                                                                           Atlanta            GA      30348-5408
        Georgia Online Sales and
        Use Tax Report (Default
7914658 Form)                              445 12th Street, S.W                      Room 6- A224                                    Washington         DC      20554
        Georgia Universal Access
        Fund Quarterly Deposit
7914659 Report                             P.O. Box 934025                                                                           Atlanta            GA      31193-4025
        Georgia, Gwinnett County
7914660 (Cellular) E911                    ATTN: Financial Serv./Treasury            P.O. BOX 602                                    Lawrenceville      GA      30046
7914661 Gibson County                      P.O. Box 259                                                                              Trenton            TN      38382
        Gila River Indian
7914662 Community                          Office of the Treasurer, Tax Compliance   P.O. Box 2160                                   Sacaton            AZ      85147
        Gila River Indian
7911778 Community                          P.O. Box 2160                                                                             Sacaton            AZ      85147
7914663 Giles County                       130 N Main Street                                                                         Pearisburg         VA      24134-1625
7911779 Gilmer County 911                  1 Broad Street                            Suite 106                                       Ellijay            GA      30540
7914664 Gilmer County 911                  c/o Board of Commissioners                1 Broad Street                Suite 106         Ellijay            GA      30540
7914665 Gilpin County 911                  P.O. Box 351                                                                              Central City       CO      80427
        Glascock Board of
7914666 Commissioners                      P.O. Box 66                                                                               Gibson             GA      30810
        Glendale MO Generic
        License Tax Residential
7914667 Remittance Form                    424 North Sappington Road                                                                 Glendale           MO      63122
        Glendale Utility User Tax
7914668 Remittance Form                    141 North Glendale Avenue                 Suite 346                                       Glendale           CA      91206
        Glenn Heights Police
7911780 Department                         550 East Bear Creek Road                                                                  Glenn Heights      TX      75154-8336
        Glenn Heights Police                                                         550 East Bear Creek
7914669 Department                         c/o Marietta Taylor                       Road                                            Glenn Heights      TX      75154-8336
        Glenwood Springs
7914670 Sales/Use Tax Return               101 West 8th Street                       P.O. Bo 458                                     Glenwood Springs   CO      81602
7914671 Glynn County 911                   1725 Reynolds Street                      Suite 300                                       Brunswick          GA      31520
7914672 Glynn County Finance               Accounts Receivable-911 Surcharge         1725 Reynolds Street                            Ste 30Brunswick    GA      31520



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 121 of 218
                                                                                       Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2             CITY          STATE    POSTAL CODE   COUNTRY
        Glynn County Tax
7914673 Commissioner                       PO Box 1259                                                                   Brunswick              GA       31521
7914674 Goochland County                   Commisioners Office           P.O. Box 60                                     Goochland              VA       23063
7914675 Goodlettsville City                105 S. Main Street                                                            Goodlettsville         TN       37072
        Goose Creek CISD Tax
7914676 Services                           PO Box 2805                                                                   Baytown                TX       77522
7914677 Gordon County                      Al Leonard                    Post Office Box 580                             Calhoun                GA       30703
7911782 Gordon County                      Post Office Box 580                                                           Calhoun                GA       30703
7914678 Gordon County                      Board of Commissioners        P.O. Box 580                                    Calhoun                GA       30703-0580
7911781 Gordon County                      P.O. Box 580                                                                  Calhoun                GA       30703-0580
        Government of US Virgin                                          2314 Kronprindsens
7914679 Islands                            Attn: Department of Finance   Gade                                            St. Thomas             VI       00802
        Government of US Virgin
7911783 Islands                            2314 Kronprindsens Gade                                                       St. Thomas             VI       00802
7911785 GPSC TRS Fund                      P.O. Box 101378                                                               Atlanta                GA       30392-1378
7914680 GPSC TRS Fund                      c/o Wachovia Bank             P.O. Box 101378                                 Atlanta                GA       30392-1378
7911784 GPSC UAF                           P.O. Box 934025                                                               Atlanta                GA       31193-4025
7914681 Grady County                       250 North Broad Street                                                        Cairo                  GA       31728
        Grady County
7914682 Commissioners                      Attn: County Clerk            PO Box 1009                                     Chickasha              OK       73023-1009
        Grady County
7911786 Commissioners                      PO Box 1009                                                                   Chickasha              OK       73023-1009
        Grand Co. Emergency
7911787 Telephone Service Auth.            P.O. Box 1                                                                    Hot Sulphur Springs CityCO      80451
        Grand County CO Generic
        E911 Residential
7914683 Remittance Form - Lines            P.O. Box 1                                                                    Hot Sulphur Springs CityCO      80451

7914684 Grand Traverse County              Attention: Jamel Anderson     400 Boardman Avenue                             Traverse City          MI       49684
7911788 Grand Traverse County              400 Boardman Avenue                                                           Traverse City          MI       49684
7914685 Grant County E911                  112 E. Guhrie Street          Room 102                                        Medford                OK       73759
7914686 Grant County Treasurer             101 West Center                                                               Sheridan               AR       72150
        Grant Parish Sales Tax
7914687 Office                             Post Office Box 187                                                           Colfax                 LA       71417-0187
        Grant Parish Sheriffs
7914688 Department                         PO Box 187                                                                    Colfax                 LA       71417




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 122 of 218
                                                                                             Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                  ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
        Grapevine-Colleyville Area
7914689 Tax Office                         3072 Mustang Drive                                                                   Grapevine       TX      76051-5901

7914690   Gratiot County                   Mark Duflo, 911 Dir.                 1375 County Farm Lane                           Ithaca          MI      48847
7911789   Gratiot County                   1375 County Farm Lane                                                                Ithaca          MI      48847
7914691   Grayson County E-911             10 Public Square                                                                     Leitchfield     KY      42754
7911790   Greater Harris County            10220 Fairbanks North Houston Road                                                   Houston         TX      77064
          Greeley Sales/Use Tax
7914692   Return                           1000 10th Street                                                                     Greeley         CO      80631
7914693   Green County                     203 Westcourt St                                                                     Greensburg      KY      42743
          Green County Board of
7914694   Supervisors                      Attn: Tyson Moreno                   PO Box 460                                      Leakesville     MS      39451
          Green County Board of
7911791   Supervisors                      PO Box 460                                                                           Leakesville     MS      39451
7914695   Greenbrier County                Treasurer's Office                   P.O. Box 506                                    Lewisburg       WV      24901
7911792   Greenbrier County                P.O. Box 506                                                                         Lewisburg       WV      24901
7914696   Greene County                    411 Main Street                      Suite 408                                       Catskill        NY      12414
          Greene County Board of
7914697   Commissioners                    1034 Silver Drive                    Suite 201                                       Greensboro      GA      30642

7911793 Greene County Treasurer            320 West Court                       Room 106                                        Paragould       AR      72450-4304
7911794 Greens Parkway MUD                 11500 NW Freeway                                                                     Houston         TX      77092
7914698 Greens Parkway MUD                 11500 NW Freeway                     Ste 465                                         Houston         TX      77092
                                                                                Box 7, Rm 313
7911795 Greenup County E911                301 Main Street                      Courthouse                                      Greenup         KY      41144
7914699 Greenup County E911                301 Main Street                                                                      Greenup         KY      41144
7911796 Greenville County                  301 University Ridge                 Suite 600                                       Greenville      SC      29601
        Greenville County SC
        Generic E911 Remittance
7914700 Form - Lines                       301 University Ridge                 Suite 600                                       Greenville      SC      29601
        Greenville County Tax
7914701 Collector                          Department 390                                                                       Columbia        SC      29202-3221

7911797 Greenville County Treasurer 301 University Ridge                        Suite 20                                        Greenville      SC      29601

7911798 Greenville County Treasurer 301 University Ridge                        Suite 200                                       Greenville      SC      29601




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                Page 123 of 218
                                                                                                     Exhibit D
                                                                                          Taxing Authorities Service List
                                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Greenville County
7914702 Treasurer, Acct: 15-51210          301 University Ridge                         Suite 20                                        Greenville        SC      29601
        Greenwood County
7911799 Treasurer                          528 Monument St.                             Suite 105                                       Greenwood         SC      29646
        Greenwood County
7914703 Treasurer                          RE: 911                                      528 Monument Street                             Greenwood         SC      29646
        Greer County E-911 Trust
7914704 Authority                          PO Box 263                                                                                   Mangum            OK      73554
        Gregory F. X. Daly, Collector
7914705 of Revenue                         1200 Market St. #410                                                                         St Louis          MO      63103-2841
7914706 Grenada E911 District              370 Van Dorn Street                                                                          Grenada           MS      38901
7914707 Grundy County E911                 Attn: Collector/Treasurer                    700 Main Street                                 Trenton           MO      64683
7911800 Grundy County Treasurer            700 Main Street                              Courthouse                                      Trenton           MO      64683
        Gulf Coast Regional 9-1-1
7914708 ECD                                PO Box 22777                                                                                 Houston           TX      77227
        Gulf Coast Regional 9-1-1
        Emergency
        Communications District
        Service Fee Remittance
7914709 Report                             P.O. Box 22777                                                                               Houston           TX      77227-2777
7911801 GVNW Consulting, Inc               P.O. Box 27561                                                                               Albuquerque       NM      87125-7561
        GVNW Consulting, Inc.,New
7914710 Mexico USF                         New Mexico USF                               P.O. Box 27561                                  Albuquerque       NM      87125-7561
        Gwinnett County (Cellular)
7911802 E911                               ATTN: Financial Serv./Treasury               P.O. BOX 602                                    Lawrenceville     GA      30046
        Gwinnett County Assessor's
7914711 Office                             75 Langley Drive                                                                             Lawrenceville     GA      30046
        Gwinnett County Board of           c/o Gwinnett County Police Dept - Fiscal
7914713 Commissioners                      Management                                   P.O. Box 602                                    Lawrenceville     GA      30046
        Gwinnett County Board of           Attn: Gwinnett County Police Dept - Fiscal
7914712 Commissioners                      Mgmt                                         P.O. Box 602                                    Lawrenceville     GA      30046
        Gwinnett County Board of
7911803 Commissioners                      P.O. Box 602                                                                                 Lawrenceville     GA      30046
        Gwinnett County Tax
7911804 Commissioner                       PO Box 372                                                                                   Lawrenceville     GA      30046-0372
7914714 Habersham County 911               555 Monroe Street                            Unit 20                                         Clarkesville      GA      30523-7815
7914715 Hall County                        P.O. Box 1435                                                                                Gainesville       GA      30503


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                        Page 124 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY    STATE    POSTAL CODE   COUNTRY
7914716 Hall County 9-1-1                  Attn: Accounts Receivable    P.O. Box 1435                                   Gainesville       GA      30503
        Hall County Tax
7914717 Commissioner                       PO Box 1579                                                                  Gainesville       GA      30503
7914718 Hamblen County Trustee             PO Box 423                                                                   Morristown        TN      37815-0423
7914719 Hamilton County Trustee            PO Box 11047                                                                 Chattanooga       TN      37401

7914720   Hampton County                   E911 Coordinator             200 Jackson Avenue East                         Hampton           SC      29924
7911805   Hampton County                   200 Jackson Avenue East                                                      Hampton           SC      29924
7914721   Hancock County                   ATTN: Reba McCaleb           854 Hwy 90 Suite A                              Bay Saint Louis   MS      39520
7911806   Hancock County                   854 Hwy 90 Suite A                                                           Bay Saint Louis   MS      39520
7914722   Hancock County 911               12630 Broad Street                                                           Sparta            GA      31087

7911807   Hancock County Treasurer         P.O. Box 277                                                                 Hawesville        KY      42348
7914723   Hanover County                   PO Box 200                                                                   Hanover           VA      23069
7911808   Haralson County                  155 Van Wert Street                                                          Buchanan          GA      30113
7914724   Haralson County                  Board of Commissioners       155 Van Wert Street                             Buchanan          GA      30113
7911809   Hardin County Trustee            465 Main Street              #3                                              Savannah          TN      38372
7914725   Hardin County Trustee            Linda McCasland              465 Main Street                                 Savannah          TN      38372
7914726   Hardy County E911                157 Freedom Way                                                              Moorefield        WV      26836
7914727   Harlan County Sheriff            PO Box 978                                                                   Harlan            KY      40831
7914728   Harlan County Treasurer          PO Box 956                                                                   Harlan            KY      40831
7914729   Harriman City                    P.O. Box 433                                                                 Harriman          TN      37748
7914731   Harris County                    P.O. Box 365                                                                 Hamilton          GA      31811
                                                                        10220 Fairbanks North
7914730 Harris County                      911 Emergency Network        Houston Road                                    Houston           TX      77064
        Harris County Appraisal
7914732 District                           PO Box 922007                                                                Houston           TX      77292-2007
        Harris County Tax Assessor-
7914733 Collector                          PO Box 4622                                                                  Houston           TX      77210-4622
7914734 Harrison County                    113 W. Pike St                                                               Cynthiana         KY      41031
                                                                        15309 B Community
7914735 Harrison County                    Emergency Communications     Road                                            Gulfport          MS      39503
7914737 Harrison County                    301 West Main Street                                                         Clarksburg        WV      26301
7914736 Harrison County                    15309-B Community Rd                                                         Gulfport          MS      39503
        Harrison County 911
7914738 Emergency Management               538 North Main St            Suite F                                         Cadiz             OH      43907




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 125 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                  ADDRESS 1             ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Harrison County Fiscal
7914739 Court                              111 South Main Street           Suite 201                                       Cynthiana         KY      41031
7914740 Hart County                        800 Chandler Street                                                             Hartwell          GA      30643
        Hawaii Department of
7914742 Taxation                           P.O. Box 259                                                                    Honolulu          HI      96809-0259
        Hawaii Department of
7911810 Taxation                           P.O. Box 1425                                                                   Honolulu          HI      96806-1425
        Hawaii Department of
7914741 Taxation                           P.O. Box 1530                                                                   Honolulu          HI      96806-1530
        Hawaii Public Utilities
7911811 Commission                         465 S. King Street              Room 103                                        Honolulu          HI      96813
        HAWAII STATE TAX
7911812 COLLECTOR                          HAWAII DEPARTMENT OF TAXATION   P.O. BOX 1425                                   HONOLULU          HI      96806-1425
        HAWAII STATE TAX
7914743 COLLECTOR                          P.O. BOX 1425                                                                   HONOLULU          HI      96806-1425
7914744 Hawaii TRS                         Solix Inc                       30 Lanidex Plaza West         PO Box 685        Parsippany        NJ      07054

7911813 Hawaii TRS Administrator           30 Lanidex Plaza West           PO Box 685                                      Parsippany        NJ      07054
        Hawaii, Honolulu City and
        County Public Service
7914745 Company                            1001 Kamokila Blvd              Suite 216                                       Kapolei           HI      96707

          Hawthorne Utility Users Tax
7914746   Remittance Form - VoIP           4455 West 126th Street                                                          Hawthorne         CA      90250
7914747   Hays County Tax Office           712 S Stagecoach Trail                                                          San Marcos        TX      78666-6073
          Hazelwood MO Generic
          License Tax Business
7914748   Remittance Form                  415 Elm Grove Lane                                                              Hazelwood         MO      63042
7914749   Heard County 911                 P.O. Box 40                                                                     Franklin          GA      30217
          Heard County Board of
7911814   Commissioners                    P.O. Box 40                                                                     Franklin          GA      30217

        Heard County Emergency
7914750 Management Agency                  P.O. Box 40                                                                     Franklin          GA      30217
        Hempstead County
7914751 Treasurer                          Attention: Catherine Rowe       Post Office Box 1420                            Hope              AR      71802-1420



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 126 of 218
                                                                                      Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                    ADDRESS 1           ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Hempstead County
7911815 Treasurer                          Post Office Box 1420                                                            Hope             AR      71802-1420
        Henderson City Tax
7914752 Collector                          PO Box 68                                                                       Henderson        TN      38340-0068
7911816 Henderson County                   P.O. Box 230                                                                    Athens           TX      75751
        Henderson County 9-1-1
7914753 Communcations District             P.O. Box 230                                                                    Athens           TX      75751
        Henderson County 911
7914754 Communications District            P.O. Box 230                                                                    Athens           TX      75751-0230
        Henderson County 9-1-1
7914755 Communications District            9-1-1 Communications District   P.O. Box 230                                    Athens           TX      75751

7914756 Henderson County Trustee           PO Box 9                                                                        Lexington        TN      38351
        Henderson NV Business
7914757 License Renewal Notice             P O Box 95050                                                                   Henderson        NV      89009-5050
        Hendersonville City Tax
7914758 Collector                          101 Maple Dr N                                                                  Hendersonville   TN      37075
7911817 Henry County 911                   526 Industrial Blvd                                                             Mc Donough       GA      30253

7914759 Henry County Fiscal Court          P.O. Box 202                                                                    New Castle       KY      40050
        Henry County GA Generic
        E911 Residential
7914760 Remittance Form - Lines            526 Industrial Blvd                                                             Mc Donough       GA      30253
        Henry County Tax
7914761 Commissioner                       140 Henry Parkway                                                               McDonough        GA      30253
7911818 Henry County Treasurer             P.O. Box 202                                                                    New Castle       KY      40050
7914762 Henry County Trustee               P.O. Box 776                                                                    Paris            TN      38242
7914763 Herkimer County                    108 Court Street                                                                Herkimer         NY      13350
        HI Public Utilities
7914764 Commission                         465 S. King Street              Room 103                                        Honolulu         HI      96813
        Highland Park TX Generic
        E911 Residential
7914765 Remittance Form - Rated            4700 Drexel Dr.                                                                 Highland Park    TX      75205
        Hillsborough County Tax
7914766 Collector                          PO Box 30012                                                                    Tampa            FL      33630-3012
7914767 Hinds County                       Chancery Clerk                  P.O. Box 686                                    Jackson          MS      39205



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 127 of 218
                                                                                              Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                  ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7914768 Hinds County Clerk Office          P.O. Box 686                                                                          Jackson          MS      39205
7914769 Holmes County 911                  P.O. Box 209                                                                          Tchula           MS      39169

          Honolulu City and County
7911819   Public Service Company           1001 Kamokila Blvd                    Suite 216                                       Kapolei          HI      96707
7911820   Horry County                     P.O. Box 1236                                                                         Conway           SC      29528
7914770   Horry County                     E9-1-1                                P.O. Box 1236                                   Conway           SC      29528
          Horry County 911
7914771   Communications                   PO Box 1236                                                                           Conway           SC      29528
7911821   Hot Spring County 9-1-1          210 Locust St.                                                                        Malvern          AR      72104
7914772   Hot Spring County 9-1-1          Hot Spring County Treasurers Office   210 Locust St.                                  Malvern          AR      72104
7914773   Houston County                   200 Carl Vinson Parkway                                                               Warner Robins    GA      31088
          Houston County Tax
7914774   Commissioner                     PO Box 7799                                                                           Warner Robins    GA      31095
          Houston MO Generic
          License Tax Residential
7914775   Remittance Form                  601 South Grand                                                                       Houston          MO      65483
          Houston-Galveston Area
7914776   Council                          Finance Department                    P.O. Box 22777                                  Houston          TX      77227
          Houston-Galveston Area
7911822   Council                          P.O. Box 22777                                                                        Houston          TX      77227
7911823   Howard County                    P.O. Box 2398                                                                         Big Spring       TX      79721-2398
          Howard County 9-1-1
7914777   Communication District           9-1-1 Communication District          P.O. Box 2398                                   Big Spring       TX      79721-2398
          Howard County 9-1-1
7914778   Communications District          P.O Box 2398                                                                          Big Spring       TX      79721-2398

7914779 Howard County Treasurer            421 North Main Street                                                                 Nashville        AR      71852

7914780   Hughes County Treasurer          200 North Broadway                    Suite 6                                         Holdenville      OK      74848
7914781   Humboldt City Mayor              1201 Main Street                                                                      Humboldt         TN      38343
7911824   Humboldt County                  50 West 5th Street                    Suite 207                                       Winnemucca       NV      89445
7914782   Humboldt E911                    50 West 5th Street                    Suite 207                                       Winnemucca       NV      89445
7914783   Humphreys County 911             Attn: Chancery Clerk                  P.O. Box 547                                    Belzoni          MS      39038
7911825   Humphreys County 911             P.O. Box 547                                                                          Belzoni          MS      39038




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 128 of 218
                                                                                          Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                 ADDRESS 1               ADDRESS 2                     ADDRESS 2              CITY    STATE    POSTAL CODE   COUNTRY
        HUNT County, TX State - E-
7914784 911 (Default Form)          445 12th Street, S.W                    Room 6- A224                                    Washington         DC      20554
        Huntington Beach Utility
        Users Tax Remittance Form -
7914785 VoIP                        2000 Main Street                        P.O. Bo 711                                     Huntington Beach   CA      92648-0711
7911826 Huron County                99 West Soper Road                                                                      Bad Axe            MI      48413
7914786 Huron County                Central Dispatch                        99 West Soper Road                              Bad Axe            MI      48413

7911827 Hutchins Police Department 321 N. Main                              PO Box 50                                       Hutchins           TX      75141

7914787 Hutchins Police Department c/o M.L. Magouirk                        321 N. Main                   PO Box 50         Hutchins           TX      75141
        Iberia Parish
7914788 Communications District    300 Iberia Street                        Suite B12                                       New Iberia         LA      70560

7914789 Iberia Parish School Board         Post Office Box 9770                                                             New Iberia         LA      70562-9770
7914790 Iberville Parish                   Post Office Box 355                                                              Plaquemine         LA      70765-0355
7911829 Iberville Parish                   P.O. Box 355                                                                     Plaquemine         LA      70765-0355
7911828 Iberville Parish                   P.O. Box 324                                                                     Plaquemine         LA      70765
7914791 Iberville Parish Council           P.O. Box 389                                                                     Plaquemine         LA      70765-0389
        Iberville Parish LA Generic
        E911 Business Remittance
7914792 Form - Lines                       P.O. Box 324                                                                     Plaquemine         LA      70765

7914794 Idaho State Tax Commission P.O. Box 76                                                                              Boise              ID      83707-0076

7914793 Idaho State Tax Commission P. O. Box 83784                                                                          Boise              ID      83707-3784

        Idaho Telecommunications
7914795 Assistance Program       ATTN: Alyson Anderson                      1964 North 300 East                             Centerville        UT      84014

          Idaho Telecommunications
7911830   Assistance Program               1964 North 300 East                                                              Centerville        UT      84014
7914796   Idaho TRS Fund                   Attn: Bob Dunbar                 2545 N. Waggle Place                            Meridian           ID      83642-9017
7911831   Idaho TRS Fund                   2545 N. Waggle Place                                                             Meridian           ID      83642-9017
          Idaho Universal Service
7914797   Fund                             Alyson Anderson, Administrator   1964 N. 300 East                                Centerville        UT      84014-1085



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 129 of 218
                                                                                                Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                      ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
        Illinois Commerce
7914798 Commission                         911 Surcharge                             P.O. Box 19277                                  Springfield     IL       62794-9277
        Illinois Commerce
7911832 Commission                         527 East Capitol Avenue                                                                   Springfield     IL       62701
        Illinois Department of
7911833 Revenue                            P.O. Box 19019                                                                            Springfield     IL       62796-0001
        Illinois Department of
7914799 Revenue                            Telecommunications Tax                    P.O. Box 19019                                  Springfield     IL       62794-9019
        Illinois Department of
7914800 Revenue                            PO BOX 19028                                                                              SPRINGFIELD     IL       62794-9028
        Illinois Department of
7914801 Revenue                            Retailers Occupation Tax                                                                  Springfield     IL       62796-0001
        Illinois RT-2
        Telecommunications Tax
7914802 Return (Default Form)              445 12th Street, S.W                      Room 6- A224                                    Washington      DC       20554

          Illinois ST-1 Sales and Use
7914803   Tax Return (Default Form)        445 12th Street, S.W                      Room 6- A224                                    Washington      DC       20554
7911836   Illinois State Police            P.O. Box 19277                                                                            Springfield     IL       62794-9277
7911837   Illinois State Police            Statewide 9-1-1 Bureau                    801 South 7th Street                            Springfield     IL       62703
7911835   Illinois State Police            801 South 7th Street                                                                      Springfield     IL       62703
          Illinois State Police,
7914804   Statewide 9-1-1 Bureau           Statewide 9-1-1 Bureau, 9-1-1 Surcharge   801 South 7th Street                            Springfield     IL       62703
7914805   Independence County              192 East Main Street                                                                      Batesville      AR       72501

          Independence MO Generic
          License Tax Residential
7914806   Remittance Form                  111 East Maple Avenue                                                                     Independence    MO       64050
          Indiana Department of
7911838   Revenue                          PO Box 7228                                                                               Indianapolis    IN       46207-7228
          Indiana Department of
7914807   Revenue                          P.O. Box 7226                                                                             Indianapolis    IN       46207-7226
          Indiana Department of
7914808   Revenue                          PO Box 7218                                                                               Indianapolis    IN       46207-7218
          Indiana USF Electronic File
7914809   Worksheet                        PO Box 223509                                                                             Pittsburgh      PA       15251-2509



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 130 of 218
                                                                                             Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                  ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Indiana Utility Regulatory
7911839 Commission                         101 West Washington Street            Suite 1500 E                                    Indianapolis     IN      46204
        Indio VoIP Utility Users Tax
7914810 Remittance Form                    P.O. Box 1788                                                                         Indio            CA      92202
        Information Technology
7914812 Department                         600 East Boulevard Ave                Dept 112                                        Bismarck         ND      58505-0100
        Information Technology
7914811 Department                         4201 Normandy St.                                                                     Bismarck         ND      58503-1324
7914813 Ingham County                      County Courthouse                     P.O. Box 215                                    Mason            MI      48864
7911840 Ingham County                      P.O. Box 215                                                                          Mason            MI      48864

7914814 Ingham County Treasurer  Post Office Box 215                                                                             Mason            MI      48864
        INGHAM County, MI County
        - E-911 Technical Charge
7914815 (Default Form)           445 12th Street, S.W                            Room 6- A224                                    Washington       DC      20554

        Inglewood Utility Users Tax
7914816 Remittance Form - VoIP      One Manchester Boulevard                                                                     Inglewood        CA      90301-1750

7911841 Internal Revenue Service           31 Pharr Rd. NW                                                                       Atlanta          GA      30305

7914817   Internal Revenue Service         P.O. Box 7704                                                                         San Francisco    CA      94120-7704
7914818   InTRAC                           7702 Woodland Drive                   Suite 130                                       Indianapolis     IN      46278
7914819   Ionia County Treasurer           % Treasury Office                     100 Main Street                                 Ionia            MI      48846-1696
7911842   Ionia County Treasurer           100 Main Street                                                                       Ionia            MI      48846-1696
7911843   Iosco County                     422 West Lake Street                  P.O. Box 538                                    Tawas City       MI      48764-0538
7914820   Iosco County                     Treasurer                             422 West Lake Street         P.O. Box 538       Tawas City       MI      48764-0538
          IOSCO County, MI County -
          E-911 Technical Charge
7914821   (Default Form)                   445 12th Street, S.W                  Room 6- A224                                    Washington       DC      20554
          Iowa Department of
7914822   Revenue                          1305 E Walnut St Fourth Floor, 0107                                                   Des Moines       IA      50319
7911844   Iowa Utilities Board             1375 E. Court Avenue                  RM 69                                           Des Moines       IA      50319-0069
7914823   Iowa Utilities Board             1375 East Court Avenue                                                                Des Moines       IA      50319-0069
          Irvine Utility Users Tax
7914824   Return - Business VoIP           P.O. Box 19575                                                                        Irvine           CA      92623-9575
7914825   Irving ISD Tax Office            PO Box 152021                                                                         Irving           TX      75015-2021


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                Page 131 of 218
                                                                                    Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID               NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

          Irwindale Utility Users Tax
7914826   Remittance Form - Voip          5050 North Irwindale Avenue                                                    Irwindale        CA      91706
7911845   ISCECA                          3220 Pleasant Run                                                              Springfield      IL      62711
          Issaquah WA Utility
7914827   Occupation Tax Return           130 East Sunset Way                                                            Issaquah         WA      98027
7914829   ITAC                            LEC Manager                    3001 Montvale Drive        Suite A              Springfield      IL      62704
7911846   ITAC                            3001 Montvale Drive            Suite A                                         Springfield      IL      62704
7914828   ITAC                            Attn: Esther Bowers            3001 Montvale Drive        Suite A              Springfield      IL      62704
7914830   Itawamba County E911            C/O Itawamba County            PO Box 776                                      Fulton           MS      38843
7911847   Itawamba County E911            PO Box 776                                                                     Fulton           MS      38843
7914831   Jackson City Recorder           101 E Main St,                                                                 Jackson          TN      38301
7914832   Jackson Co. 911                 P.O. Box 911                                                                   Jefferson        GA      30549
7914833   Jackson County                  920 Convent Avenue                                                             Pascagoula       MS      39567
7911848   Jackson County                  415 East 12th Street                                                           Kansas City      MO      64106
          Jackson County Central
7914834   Dispatch                        Attn: Director, Jason Hamman   1715 Lansing Ave.                               Jackson          MI      49201
          Jackson County Central
7911849   Dispatch                        1715 Lansing Ave.                                                              Jackson          MI      49201
7911850   Jackson County E911             P.O. Box 911                                                                   Jefferson        GA      30549
7911851   Jackson County ECD              920 Convent Avenue                                                             Pascagoula       MS      39567
          Jackson County MO Generic
          E911 Residential
7914835   Remittance Form - Rated         415 East 12th Street                                                           Kansas City      MO      64106
          Jackson County Tax
7914836   Collector                       415 E. 12th Street,                                                            Kansas City      MO      64106
          Jackson Parish
7914837   Communications District         P.O. Box 636                                                                   Jonesboro        LA      71251
7914838   Jackson Parish Sales            Post Office Box 666                                                            Jonesboro        LA      71251
7914839   Jasper County 911               Post Office Box 670                                                            Monticello       GA      31064
7914840   Jasper County Auditor           P.O. Box 944                                                                   Newton           IA      50208
          Jasper County Civil Defense
7914841   / E911                          P O Box 406                                                                    Bay Springs      MS      39422
          Jasper County Emergency
7914842   Services                        PO Box 1509                                                                    Ridgeland        SC      29936
7914843   Jeff Davis County               Post Office Box 609                                                            Hazelhurst       GA      31539
7911852   Jefferson County                P.O. Box 830710                                                                Birmingham       AL      35283-0710


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                       Page 132 of 218
                                                                                                   Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                       ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7914845 Jefferson County                   220 North Main                                                                             Waurika         OK      73573
7914844 Jefferson County                   101 West Barraque Street                                                                   Pine Bluff      AR      71601
7914846 Jefferson County                   753 Waterman Drive                                                                         Watertown       NY      13601
        Jefferson County Board of
7914847 Commissioners                      P.O. Box 658                                                                               Louisville      GA      30434
        Jefferson County Board of
7914848 Supervisors                        P.O. Box 145                                                                               Fayette         MS      39069
7914849 Jefferson County E911              Treasurer                                  175 Arsenal Street                              Watertown       NY      13601



          Jefferson County Emergency
7914850   Communications Authority         P.O. Box 17302                                                                             Denver          CO      80217-0302
          Jefferson County KY Generic
          E911 Remittance Form -
7914851   Lines                            611 W. Jefferson St.                       1st Floor                                       Louisville      KY      40202
7914852   Jefferson County Sheriff         PO Box 34570                                                                               Louisville      KY      40232-4570
          Jefferson County Tax
7914853   Collector                        PO Box 100                                                                                 Hillsboro       MO      63050

7914854 Jefferson County Treasurer 100 Jefferson County Pkwy,                                                                         Golden          CO      80419-2520
                                                                                      311 S. CENTER AVENUE,
7917139   Jefferson County, WI             JEFFERSON COUNTY COURTHOUSE                RM 107                                          JEFFERSON       WI      53549
7911853   Jefferson Davis Parish           PO Box 1409                                                                                Jennings        LA      70546
7914855   Jefferson Davis Parish           Attn: Jefferson Davis Parish Police Jury   PO Box 1409                                     Jennings        LA      70546
7911854   Jefferson Parish                 P.O. Box 9                                 Suite 4200                                      Gretna          LA      70054
          Jefferson Parish 9-1-1
7914856   Remittance Form                  P.O. Box 9                                 Suite 4200                                      Gretna          LA      70054
          Jefferson Parish Sales and
7914857   Use Tax Return                   P.O. Bo 248                                                                                Gretna          LA      70054-0248
          Jefferson Parish Sheriff's
7911855   Office                           PO Box 248                                                                                 Gretna          LA      70054-0248
          Jefferson Parish Sheriff's
7914858   Office                           Sales Tax Division                         PO Box 248                                      Gretna          LA      70054-0248
          Jefferson Parish Sheriff's
7911856   Office                           Sales/Use Tax Division                     P.O. Box 248                                    Gretna          LA      70054-0248
          Jenkins County Board of
7914859   Commissioners                    PO Box 797                                                                                 Millen          GA      30442


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                      Page 133 of 218
                                                                                         Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7914860 Jessamine County                   101 N. Main Street                 Suite 7                                         Nicholasville   KY      40356
        Jessamine Couty Fiscal
7914861 Court                              Attn: Jessamine County Treasurer   101 N Main St                                   Nicholasville   KY      40356
        Jessamine Couty Fiscal
7911857 Court                              101 N Main St                                                                      Nicholasville   KY      40356

7911858 Jim Hogg County Treasurer P. O. Box 455                                                                               Hebbronville    TX      78361

7914862 Jim Hogg County Treasurer          Gloria Benavides                   P. O. Box 455                                   Hebbronville    TX      78361
7911859 JISD                               940 Highland Avenue                                                                Jackson         KY      41339
7914863 JISD, Sandra Manns                 940 Highland Avenue                                                                Jackson         KY      41339
        Johns Creek GA Generic
        E911 Residential
7914864 Remittance Form - Lines            10700 Abbotts Bridge Road          Suite 190                                       Johns Creek     GA      30097
7914865 Johnson County                     Attn: Jim Thayer                   511 S Capital               P.O. Box 2540       Iowa City       IA      52240
7911860 Johnson County                     511 S Capital                      P.O. Box 2540                                   Iowa City       IA      52240
7914866 Johnson County                     Treasurer                          76 North Main Street                            Buffalo         WY      82834
        Johnson County Tax
7914867 Assessor-Collector                 PO BOX 75                                                                          Cleburne        TX      76033

        JOHNSON County, TX State -
7914868 E-911 (Default Form)       445 12th Street, S.W                       Room 6- A224                                    Washington      DC      20554
7911861 Johnston County Clerk      403 West Main                              Suite 101                                       Tishomingo      OK      73460
7914869 Johnston County Clerk      Attn: Kathy Ross                           403 West Main               Suite 101           Tishomingo      OK      73460

7914870 Joint Board of the County          Tom Slockett, Auditor              913 South Dubuque                               Iowa City       IA      52244

7911862 Joint Board of the County          913 South Dubuque                                                                  Iowa City       IA      52244
7914872 Jones County                       Board of Supervisors               P.O. Box 1468                                   Laurel          MS      39441
7914871 Jones County                       P.O. Box 1468                                                                      Laurel          MS      39441
        Jones County Sheriffs
7914873 Department                         Post Office Box 874                                                                Gray            GA      31032
        Joplin MO Generic License
        Tax Residential Remittance
7914874 Form                               602 South Main Street                                                              Joplin          MO      64801




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 134 of 218
                                                                                                 Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                       ADDRESS 2                     ADDRESS 2                  CITY   STATE    POSTAL CODE   COUNTRY

        JUNEAU County, WI County -
7914875 E-911 (Default Form)       445 12th Street, S.W                               Room 6- A224                                        Washington        DC      20554

        Junta Reglamentadora de
7911863 Telecomunicaciones de PR           500 R. H. Todd Avenue, Stop 18                                                                 San Juan          PR      00907-3941

        Junta Reglamentadora de            Attn: Puerto Rico Universal Service Fund   500 R. H. Todd Avenue,
7914876 Telecomunicaciones de PR           (PRUSF)                                    Stop 18                                             San Juan          PR      00907-3941
7911864 Kalamazo County                    201 West Kalamazoo Avenue, Suite 104                                                           Kalamazoo         MI      49007
                                                                                      201 West Kalamazoo
7914877 Kalamazoo County                   Attn: E911                                 Ave                        Suite 104                Kalamazoo         MI      49007
        KALAMAZOO County, MI
        County - E-911 Technical
7914878 Charge (Default Form)              445 12th Street, S.W                       Room 6- A224                                        Washington        DC      20554
        Kanawha County Metro
        Emergency Operations
7911865 Center                             200 Peyton Way                                                                                 Charleston        WV      25309
        Kanawha County
        Remittance Form - E911
7914879 Fees                               200 Peyton Way                                                                                 Charleston        WV      25309
        Kansas 911 Coordinating
7911866 Council                            P.O. Box 842                                                                                   Emporia           KS      66801
7914880 Kansas 911 LCPA                    P.O. Box 842                                                                                   Emporia           KS      66801
        Kansas Department of
7914882 Revenue                            PO Box 758571                                                                                  Topeka            KS      66675-8571
        Kansas Department of
7914881 Revenue                            915 SW Harrison Street                                                                         Topeka            KS      66612-1588
        Kansas Online Retailers'
        Compensating Use Tax
7914883 Return (Default Form)              445 12th Street, S.W                       Room 6- A224                                        Washington        DC      20554
        Kansas Retailers'                                                             Kansas Department of
7914884 Compensating Use                   Sales and Excise Tax                       Revenue                    915 SW Harrison Street   Topeka            KS      66625-5000

7911867 Kansas Retailers' Use Tax          Kansas Department of Revenue               915 SW Harrison Street                              Topeka            KS      66625-5000
        Kansas Universal Service
7914885 Fund                               PO Box 1512                                                                                    Topeka            KS      66601-1512


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                   Page 135 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                    ADDRESS 1           ADDRESS 2                     ADDRESS 2           CITY   STATE    POSTAL CODE   COUNTRY

7914886 Kaufman County Tax Office P.O. BOX 339                                                                             Kaufman        TX      75142

          KAUFMAN County, TX State -
7914887   E-911 (Default Form)       445 12th Street, S.W                  Room 6- A224                                    Washington     DC      20554
7914888   KCMO City Treasurer        Revenue Division                      414 East 12th Street       2nd Floor - East     Kansas City    MO      64106-2786
7914889   Kemper County              PO Box 188                                                                            De Kalb        MS      39328
7911868   Kemper County              RE: 9-1-1                             PO Box 188                                      De Kalb        MS      39328

7914890   Kenai Peninsula Borough          Attn: Finance Department        144 North Binkley Street                        Soldotna       AK      99669-7520
7911869   Kenai Peninsula Borough          144 North Binkley Street                                                        Soldotna       AK      99669-7520
7914891   Kenosha County                   1000 55th St.                                                                   Kenosha        WI      53140-3794
7911870   Kent County                      300 Monroe Avenue NW                                                            Grand Rapids   MI      49503-2206
7914893   Kent County                      Fiscal Services                 300 Monroe NW                                   Grand Rapids   MI      49501

7914892 Kent County                        Treasurer                       300 Monroe Avenue NW                            Grand Rapids   MI      49503-2206
7911871 Kent County                        300 Monroe NW                                                                   Grand Rapids   MI      49501
        KENT County, MI County - E-
        911 Technical Charge
7914894 (Default Form)                     445 12th Street, S.W            Room 6- A224                                    Washington     DC      20554
        Kentucky Department of
7914895 Revenue                            Financial Tax Section           501 High Street            Station 61           Frankfort      KY      40602
        Kentucky Department of
7911872 Revenue                            501 High Street                 Station 61                                      Frankfort      KY      40620-0003
        Kentucky Department of
7914896 Revenue                            P.O. Box 181                    Station 53                                      Frankfort      KY      40602-0181
        Kentucky Public Service
7914897 Commission                         Attn: Jim Stevens               211 Sower Blvd.            PO Box 615           Frankfort      KY      40602
        Kentucky Public Service
7911873 Commission                         211 Sower Blvd.                 PO Box 615                                      Frankfort      KY      40602
7914900 Kentucky State Treasurer           Department of Revenue                                                           Frankfort      KY      40619
7914901 Kentucky State Treasurer           P.O. Box 181 - Sation 66                                                        Frankfort      KY      40602
7911875 Kentucky State Treasurer           PO 181                          Station 66                                      Frankfort      KY      40620-0003
7914899 Kentucky State Treasurer           ATTN: KY USF                    702 Capitol Avenue                              Frankfort      KY      40601
7914898 Kentucky State Treasurer           501 High St, Station No. # 32                                                   Frankfort      KY      40601-2103
                                                                           Capital Annex, Room
7911874 Kentucky State Treasurer           702 Capitol Avenue              488A                                            Frankfort      KY      40601


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 136 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2                     CITY   STATE    POSTAL CODE   COUNTRY
7911876 Kentucky State Treasury            200 Mero Street                                                                     Frankfort          KY      40622
7914902 Kentucky State Treasury            Attn: KY 911 Services Board   200 Mero Street                                       Frankfort          KY      40622
        Kentucky Utility Gross
        Receipts License Tax Return
7914903 (Default Form)                     445 12th Street, S.W          Room 6- A224                                          Washington         DC      20554
        Kentucky, Campbell County
7914904 E911                               1098 Monmouth Street                                                                Newport            KY      41071
7911877 Kerr County                        819 Water Street              Suite 270                                             Kerrville          TX      78028
        Kerr Emergency 911
7914905 Network                            Emergency 9-1-1 Network       819 Water Street              Suite 270               Kerrville          TX      78028
7913916 Kershaw County                     P.O. Box 622                                                                        Camden             SC      29020
        Kershaw County E911
7911878 Tarriff                            515 Walnut Street                                                                   Camden             SC      29020
        Kershaw County E911
7913917 Tarriff                            Kershaw County Treasury       515 Walnut Street                                     Camden             SC      29020

7913918 Kilgore Police Department          c/o Marti Mason               P.O. Box 3066                 907 N. Kilgore Street   Kilgore            TX      75663

7911879   Kilgore Police Department        P.O. Box 3066                 907 N. Kilgore Street                                 Kilgore            TX      75663
7913919   King County Treasury             500 Fourth Ave., Rm 600                                                             Seattle            WA      98104-2340
7913920   King William County              PO Box 156                                                                          King William       VA      23086
7913921   Kingfisher County Clerk          101 S. Main                   Room #3                                               Kingfisher         OK      73750
          Kirkland Return For
7913922   Occupation Tax - Utilities       123 Fifth Avenue                                                                    Kirkland           WA      98033
7911880   Kit Carson County                P.O. Box 160                                                                        Burlington         CO      80807
7913923   Kit Carson County                Accouting Dept                P.O. Box 160                                          Burlington         CO      80807
7913924   Klein ISD                        7200 Spring-Cypress Road                                                            Klein              TX      77379
7913925   Knox County Fiscal Court         P.O. Box 177                                                                        Barbourville       KY      40906
          Knox County KY Generic
          E911 Remittance Form -
7913926   Lines                            P.O. Box 173                                                                        Barbourville       KY      40906
7911881   Knox County Treasurer            P.O. Box 173                                                                        Barbourville       KY      40906
7913927   Knox County Trustee              P.O. Box 70                                                                         Knoxville          TN      37901
7913928   Kootenai County E911             Treasurer's Office            P.O. Box 9000                                         Coeur D'alene      ID      83816-9000

7911882 Kootenai County Treasurer P.O. Box 9000                                                                                Coeur D'alene      ID      83816-9000




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 137 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY

7911883   KUSF                             Lockbox 1512                 3035 South Topeka Blvd.                         Topeka          KS      66611-1512
7913929   KUSF                             Lockbox 1512                                                                 Topeka          KS      66611-1512
7911884   KUSF                             P.O. Box 1512                                                                Topeka          KS      66611-2122
7911885   La Crosse County                 400 4th Street North         Room 1290                                       La Crosse       WI      54601
7913930   La Crosse County                 Administration Center        400 4th Street North       Room 1290            La Crosse       WI      54601
          La Palma Utility Users Tax -
7913931   VoIP                             7822 Walker Street                                                           La Palma        CA      90623-9062
7913932   La Plata County                  990 E Second Ave                                                             Durango         CO      81301
7913933   La Vista City Clerk              8116 Parkview Blvd.                                                          La Vista        NE      68128
7913934   Lafayette County                 P.O. Box 1240                                                                Oxford          MS      38655

7913935 Lafayette County Treasurer 1001 Main Street                                                                     Lexington       MO      64067

7911886 Lafayette County Treasurer         1 Courthouse Square                                                          Lewisville      AR      71845
        Lafayette Parish
7913936 Communications District            P.O. Box 82236                                                               Lafayette       LA      70598
        Lafayette Parish School
7913937 Board                              PO BOX 52706                                                                 LAFAYETTE       LA      70505-2706
        Lafayette Parish School
7911887 System                             P.O. Box 52706                                                               Lafayette       LA      70505-2706
        Lafayette Parish School
7913938 System                             Sales Tax Division           P.O. Box 52706                                  Lafayette       LA      70505-2706
        Lafayette Parish Tax
7913939 Collector                          PO Box 52667                                                                 Lafayette       LA      70505
        Lafayette Sales/Use Tax
7913940 Return                             P.O. Box 250                 1290 South Public Road                          Lafayette       CO      80026-0250
7911888 Lafollette                         207 S. Tenn Ave.                                                             Lafollette      TN      37766
7913941 Lafollette, City of                207 S. Tenn Ave.                                                             Lafollette      TN      37766
        Lafourche Parish
7913943 Communications District            P.O. Box 1157                                                                Raceland        LA      70394
        Lafourche Parish
7913942 Communications District            111 Dunkleman Drive          P.O. Box 1157                                   Raceland        LA      70394-9700
        Lafourche Parish School
7913944 Board                              P.O. Box 54585                                                               New Orleans     LA      70154
        Lafourche Parish School
7913945 Board Sales Tax Dept.              Sales Tax Department         P.O. Box 54585                                  New Orleans     LA      70154


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                     Page 138 of 218
                                                                                     Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7911889 Lake Stevens                       P.O. Box 257                                                                 Lake Stevens     WA      98258
7913946 Lake Stevens                       Lake Stevens City Hall       P.O. Box 257                                    Lake Stevens     WA      98258
        Lakewood CO Generic
        Business and Occupation                                         Civic Center South
7913947 Tax - Lines                        480 South Allison Parkway    Building, First Floor                           Lakewood         CO      80226-3127
        Lakewood Sales/Use Tax
7913948 Return                             P.O. Box 17479                                                               Denver           CO      80217
7913949 Lamar County                       P.O. Box 1240                                                                Purvis           MS      39475
                                                                        408 East Thomaston
7913950 Lamar County 911                   County Courthouse            Street                                          Barnesville      GA      30204
        Lamar County Board of
7911890 Commissioners                      408 East Thomaston Street                                                    Barnesville      GA      30204
        Lamar County Board of
7913951 Commissioners                      408 Thomaston St.                                                            Barnesville      GA      30204
7911891 Lancaster County                   P.O. Box 1809                                                                Lancaster        SC      29721
7913952 Lancaster County E911              PO Box 1809                                                                  Lancaster        SC      29721

7913953 Lancaster County Treasurer         555 South 10th Street                                                        Lincoln          NE      68508
        Lancaster Police
7913954 Department                         Attn: Office Manager         1650 N. Dallas Ave                              Lancaster        TX      75134
        Lancaster Police
7911892 Department                         1650 N. Dallas Ave                                                           Lancaster        TX      75134
7913955 Lapeer County                      Treasurer                    255 Clay Street                                 Lapeer           MI      48446
7911893 Lapeer County Treasurer            255 Clay Street              Suite 303                                       Lapeer           MI      48664
        LAPEER County, MI County -
        E-911 Technical Charge
7913956 (Default Form)                     445 12th Street, S.W         Room 6- A224                                    Washington       DC      20554

7911894 Laporte Sehrt Romig Hand           10000 Perkins Rowe           Suite 200                                       Baton Rouge      LA      70810
7911895 Laramie County                     309 West 20th Street         Suite 1300                                      Cheyenne         WY      82001-4452
        Laramie County Treasurer--
7911896 E911                               P.O. Box 125                                                                 Cheyenne         WY      82003
        Laramie County Treasurer--
7913957 E911                               Bob Cook, Budget Office      P.O. Box 125                                    Cheyenne         WY      82003
        Laramie County WY Generic
        E911 Residential
7913958 Remittance Form - Lines            309 West 20th Street         Suite 1300                                      Cheyenne         WY      82001-4452


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 139 of 218
                                                                                         Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                    ADDRESS 1              ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7911897 Larimer County                     P.O. Box 578                                                                       Fort Collins     CO      80522
7913959 Larimer County                     c/o First National Mail Teller     P.O. Box 578                                    Fort Collins     CO      80522

7913960 Larimer County Treasurer           PO Box 2336                                                                        Fort Collins     CO      80522
        Larimer Emergency
7911898 Telephone Authority                P.O. Box 578                                                                       Fort Collins     CO      80522
        Larimer Emergency
7913961 Telephone Authority                c/o First National Mail Teller     P.O. Box 578                                    Fort Collins     CO      80522

7911899 Larue County Fiscal Court          209 West High Street, Courthouse                                                   Hodgenville      KY      42748
                                                                              209 West High Street,
7913962 Larue County Fiscal Court          RE: E911                           Courthouse                                      Hodgenville      KY      42748
7913963 Las Animas County                  P.O. Box 46                                                                        Trinidad         CO      80182
        Las Vegas NV
        Utility/Telecommunication
7913964 Renewal                            495 South Main Street                                                              Las Vegas        NV      89101
7913965 Latah County Treasurer             PO Box 8068                                                                        Moscow           ID      83843-0568

7913966 Latimer County Treasurer           109 N. Central                     Room 109                                        Wilburton        OK      74578
7913967 Lauderdale County                  1300 26th Avenue                                                                   Meridian         MS      39301
7913968 Lauderdale County E911             1300 26th Avenue                                                                   Meridian         MS      39301

7913969 Lauderdale County Trustee          100 Court Square                                                                   Ripley           TN      38063
7913970 Laurens County                     P.O. Box 1396                                                                      Laurens          SC      29360
7913971 Laurens County                     P.O. Box 2011                                                                      Dublin           GA      31040
7913972 Laurens County 911                 P.O. Box 1396                                                                      Laurens          SC      29360
        Laurens County Tax
7913973 Commissioner                       P.O. Box 2099                                                                      Dublin           GA      31040-2099
        Lawndale CA Generic Utility
        Users Tax VoIP Remittance
7913974 Form                               14717 Burin Avenue                                                                 Lawndale         CA      90260
        Lawrence County Board of
7913975 Supervisors                        P.O. Box 1160                                                                      Monticello       MS      39654
                                                                                                         1 East Courthouse
7913976 Lawrence County E911               Attn: Treasurer                    P.O. Box 46                Square               Mount Vernon     MO      65712
                                                                              1 East Courthouse
7911900 Lawrence County E911               P.O. Box 46                        Square                                          Mount Vernon     MO      65712


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 140 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY

7913978 Lawrence County Treasurer 315 West Main                           Room 6                                          Walnut Ridge    AR      72476

7911901 Lawrence County Treasurer E911                                    P.O. Box 566                                    Louisa          KY      41230

7913977 Lawrence County Treasurer P.O. Box 566                                                                            Louisa          KY      41230

7913979 Lawrence County Trustee            200 W Gaines St                                                                Lawrenceburg    TN      38464
7913980 Lawrenceburg City                  25 Public Square                                                               Lawrenceburg    TN      38464

7913981   Le Flore County Treasurer        P.O. Box 100                                                                   Poteau          OK      74953
7911902   Leake County 911                 P.O. Drawer 72                                                                 Carthage        MS      39051
7913982   Leake County 911                 Attn: Kristye Horn             P.O. Drawer 72                                  Carthage        MS      39051
7911903   Lee County                       P.O. Box 190                                                                   Fort Madison    IA      52627
                                                                          102 Starksville Ave.
7913983   Lee County                       Attn: Board of Commissioners   North                                           Leesburg        GA      31763
7913984   Lee County                       P.O. Box 1785                                                                  Tupelo          MS      38802
7913985   Lee County                       Attn: B.J. Stephens            P.O. Box 190                                    Fort Madison    IA      52627
7911904   Lee County E911                  PO Box 323                                                                     Bishopville     SC      29010
7913986   Lee County Fiscal Court          P.O. Box G                     P.O. Box G                                      Beattyville     KY      41311
7911905   Lee County Fiscal Court          P.O. Box G                                                                     Beattyville     KY      41311
7913987   Lee County Sheriff               PO Box P                                                                       Beattyville     KY      41311
7913988   Lee County Tax Collector         PO Box 1609                                                                    Ft. Myers       FL      33902-1609
7913989   Lee County Treasurer             15 East Chestnut Street                                                        Marianna        AR      72360
          Leesburg VA Local Right of
          Way Remittance Form -
7913990   Quarterly                        P.O. Box 8000                                                                  Leesburg        VA      20177-9804
7913991   Leflore County Clerk             P.O. Box 250                                                                   Greenwood       MS      38935-0250
7913992   Lemhi County 911                 Attn: Treasurer's Office       206 Courthouse Drive                            Salmon          ID      83467
7911906   Lemhi County 911                 206 Courthouse Drive                                                           Salmon          ID      83467
          Lenawee County Central
7911907   Dispatch                         405 North Winter Street                                                        Adrian          MI      49221
          Lenawee County Central
7913993   Dispatch                         Bruce Lucey, Captain           405 North Winter Street                         Adrian          MI      49221
7913994   Lenoir City Treasurer            PO Box 445                                                                     Lenoir City     TN      37771

7913995 Letcher County Fiscal Court 156 Main St                           Ste 107                                         Whitesburg      KY      41858


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 141 of 218
                                                                                            Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7913996 Letcher County Sheriff             6 Broadway St                                                                       Whitesburg      KY      41858
7913997 Lewis County                       112 2nd Street                      Room 201                                        Vanceburg       KY      41179

7913998   Lewis County Commission          110 Center Avenue                                                                   Weston          WV      26452
7913999   Lewis County Treasurer           7660 State Street                                                                   Lowville        NY      13367
7914000   Lewisburg City                   P.O. Box 1968                                                                       Lewisburg       TN      37091
7914001   Lexington County                 212 South Lake Drive                Suite B02                                       Lexington       SC      29072
          Lexington-Fayette Urban
7911908   County Government                200 East Main Street                                                                Lexington       KY      40507
          Lexington-Fayette Urban
7914002   County Government                Division of Enhanced 9-1-1          200 East Main St Rm 313                         Lexington       KY      40507
          Lexington-Fayette Urban
7911909   County Gov't                     200 E Main Street, Rm 313                                                           Lexington       KY      40507
          Lexington-Fayette Urban
7914003   County Gov't                     ATTN: Jennifer Cottle               200 E Main Street             Rm 313            Lexington       KY      40507
7914004   Liberty County 911               112 North Main Street                                                               Hinesville      GA      31310
          Liberty County Board of                                              100 North Main Street,
7914005   Commissioners                    Attn: Finance Department            Suite 1510                                      Hinesville      GA      31313
          Liberty County Board of
7911910   Commissioners                    100 North Main Street, Suite 1510                                                   Hinesville      GA      31313
          Liberty County Board of
7911911   Commissioners                    112 North Main Street                                                               Hinesville      GA      31310
7914008   Lincoln County                   301 South First Street              Room 202                                        Brookhaven      MS      39601
7914010   Lincoln County                   P.O. Box 555                                                                        Brookhaven      MS      39602
7914009   Lincoln County                   Treasurer                           925 Sage Avenue               Suite 1001        Kemmerer        WY      83101
7911912   Lincoln County                   E911 Authority                      PO Box 527                                      Chandler        OK      74834
7914006   Lincoln County                   PO Box 527                                                                          Chandler        OK      74834
7914007   Lincoln County                   300 South Drew Street               Room 20                                         Star City       AR      71667
7911913   Lincoln County 911               250 W College St                                                                    Troy            MO      63379
7914011   Lincoln County 911               c/o Margie Harrell                  250 W College St                                Troy            MO      63379
7914012   Lincoln County E911              Attn: County Treasurer              201 Main Street                                 Troy            MO      63379
7911914   Lincoln County E911              201 Main Street                                                                     Troy            MO      63379
7914013   Lincoln County Trustee           112 Main Avenue South                                                               Fayetteville    TN      37334-3032
          Lincoln Parish
7914014   Communications District          P.O. Box 979                                                                        Ruston          LA      71273
          Lincoln Parish Sales and Use
7914015   Tax Commission                   Post Office Box 863                                                                 Ruston          LA      71273-0863


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 142 of 218
                                                                                     Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
7914016 Linn County                        P.O. Box 669                                                                 Cedar Rapids     IA      52406
7914017 Little River County                351 North 2nd Street                                                         Ashdown          AR      71822
        Littleton Sales/Use Tax
7914018 Return                             P.O. Box 1305                                                                Englewood        CO      80150-1305
7911915 Livingston County                  300 South Highlander Way                                                     Howell           MI      48843

                                                                        Livingston County Judge
7911916 Livingston County E-911            PO Box 70                    Executive Office                                Smithland        KY      42081
7914019 Livingston County E-911            PO Box 70                                                                    Smithland        KY      42081

7914020 Livingston County Treasurer 200 East Grand River                                                                Howell           MI      48843

7914021 Livingston County Treasurer        6 Court Street               Room 203                                        Geneseo          NY      14454
7911917 Livingston Parish                  P.O. Box 1117                                                                Denham Springs   LA      70727
        Livingston Parish
7914023 Communications District            P.O. Box 1117                                                                Denham Springs   LA      70727-1117
        Livingston Parish School
7911918 Board                              P.O. Box 1030                                                                Livingston       LA      70754-1030
        Livingston Parish School
7914024 Board                              Post Office Box 1030                                                         Livingston       LA      70754-1030
        Local E911's Informational
7911919 Return                             Customer Service Bureau      PO Box 8949                                     Madison          WI      53708-8949
7914025 Logan County Treasurer             P.O. Box 365                                                                 Russellville     KY      42276

        LOGAN County, OK County -
7914026 E911 (VoIP) (Default Form) 445 12th Street, S.W                 Room 6- A224                                    Washington       DC      20554
        Lone Tree Sales/Use Tax
7914027 Return                        P.O. Box 17987                                                                    Denver           CO      80217-0987
        Long Beach Telephone
        Utility Users Tax Statement -
7914028 VoIP                          333 West Ocean Boulevard          6th Floor                                       Long Beach       CA      90802

        Longview Utility\ Business
7911920 and Occupation Tax                 PO 128                                                                       Longview         WA      98632
7914029 Lonoke County E911                 210 North Center Street                                                      Lonoke           AR      72086-2847




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 143 of 218
                                                                                            Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY

          Los Altos Utility Users Tax
7914030   VoIP Remittance Form             One North San Antonio Road                                                           Los Altos       CA      94022
          Los Angeles
          Communications Users Tax
7914031   Statement                        P.O. Box 30655                                                                       Los Angeles     CA      90030-0655
          Los Angeles County
          Monthly Utility Tax
7914032   Computation Form                 P.O. Box 30909                                                                       Los Angeles     CA      90030-0909
          Los Angeles County Tax
7914033   Collector                        225 North Hill St. Room 122                                                          Los Angeles     CA      90012
          Los Angeles County Tax
7911921   Collector                        PO Box 54018                                                                         Los Angeles     CA      90054-0018

        Los Angeles County
7914034 Treasurer & Tax Collector          PO Box 30909                                                                         Los Angeles     CA      90030-0909
                                                                                1 Harrison Street, S.E.,
7914035 Loudon County                      Attn: Commissioner of the Revenue    5th Floor                                       Leesburg        VA      20175
7911922 Loudon County                      1 Harrison Street, S.E., 5th Floor   Mailstop #32B                                   Leesburg        VA      20175
7914036 Loudon County Trustee              PO Box 351                                                                           Loudon          TN      37774
        Louisiana Department of
7911923 Revenue                            PO Box 3138                                                                          Baton Rouge     LA      70821-3138
        Louisiana Department of
7914037 Revenue                            617 3rd St                                                                           Baton Rouge     LA      70802
        Louisiana Department of
7914039 Revenue                            P.O. Box 201                                                                         Baton Rouge     LA      70821-0201
        Louisiana Department of
7914038 Revenue                            Taxpayer Services Division           Excise Section              P.O. Box 201        Baton Rouge     LA      70821-0201
        Louisiana Department of
7914040 Revenue and Taxation               P.O. Box 3138                                                                        Baton Rouge     LA      70821-3138
        Louisville Sales/Use Tax
7914041 Return                             749 Main Street                                                                      Louisville      CO      80027

        Louisville/Jefferson County
7914042 Metro Revenue Commission PO Box 35410                                                                                   Louisville      KY      40232-5410




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 144 of 218
                                                                                   Exhibit D
                                                                        Taxing Authorities Service List
                                                                          Served via First Class Mail


MMLID               NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY

          Louisville-Jefferson County
7911924   Metro Government                611 West Jefferson Street   1st Floor                                       Louisville        KY      40202
7914043   Love County                     405 W. Main Street          Suite 203                                       Marietta          OK      73448
7914044   Lowndes County                  P.O. Box 1349                                                               Valdosta          GA      31603-1349
          Lowndes County Board of
7914045   Commissioners                   Attn: Accts Payable         P.O. Box 1349                                   Valdosta          GA      31603-1349
7911925   Lubbock County                  6032 43rd Street                                                            Lubbock           TX      79407-3711
          Lubbock Emergency
7914046   Communications District         6032 43RD Street                                                            Lubbock           TX      79407-3711
7914047   Lucus County E911               916 Braden Ave                                                              Chariton          IA      50049
7914048   Lumpkin County 911              Attn: 911 Director          99 Courthouse Hill            Suite D           Dahlonega         GA      30533
          Lumpkin County Board of
7911926   Commissioners                   99 Courthouse Hill          Suite D                                         Dahlonega         GA      30533
7911927   Lydia McEvoy                    1 Courthouse Square                                                         Liberty           MO      64068
7914049   Lydia McEvoy, Collector         1 Courthouse Square                                                         Liberty           MO      64068
          Lynnwood Utility User's Tax
          Return -
7914050   Telecommunications              P O Box 5008                                                                Lynnwood          WA      98046-2008
          Lynwood CA Generic Utility
          Users Tax VoIP Remittance
7914051   Form                            11330 Bullis Road                                                           Lynwood           CA      90262
7914052   Lyon County E911                Clerk/Treasurer             27 South Main Street                            Yerington         NV      89447
7911928   Lyon County E911                27 South Main Street                                                        Yerington         NV      89447
7914053   Lyon County Treasurer           PO Box 747                                                                  Emporia           KS      66801
          MA Department of
          Telecommunications and
7911929   Cable                           1000 Washington Street      Suite 820                                       Boston            MA      02118-6500
          MACOMB County, MI
          County - E-911 Technical
7914054   Charge (Default Form)           445 12th Street, S.W        Room 6- A224                                    Washington        DC      20554
7914055   Macon-Bibb County               Attn: Finance Department    P. O. Box 247                                   Macon             GA      31202-0247
7911930   Macon-Bibb County               P. O. Box 247                                                               Macon             GA      31202-0247
          Macon-Bibb County Tax
7914056   Commissioner                    PO Box 4724                                                                 Macon             GA      31208-4724
          Madison Co. Board of
7911931   Commissioners                   P.O. Box 147                                                                Danielsville      GA      30633-0147


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                       Page 145 of 218
                                                                                            Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                   ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7914058 Madison County                     P.O. Box 608                                                                          Canton            MS      39046
7914057 Madison County                     100 North Side Square                                                                 Huntsville        AL      35801-4820
7911932 Madison County 911                 P.O. Box 1268                                                                         Richmond          KY      40475
7914060 Madison County 911                 P.O. Box 147                                                                          Danielsville      GA      30633-0147
7914059 Madison County 911                 Treasurer                             P.O. Box 1268                                   Richmond          KY      40475
7911933 Madison County E911                P.O. Box 608                                                                          Canton            MS      39046
7914061 Madison County E911                Attn: Butch Hammack                   P.O. Box 608                                    Canton            MS      39046
7911934 Madison County E-9-1-1             P.O. Box 329                                                                          Huntsville        AR      72740
        Madison County Fiscal
7914062 Court                              PO Box 1120                                                                           Richmond          KY      40476
        Madison County Sales Tax
7914063 Department                         Madison County Sales Tax Department   100 North Side Square                           Huntsville        AL      35801-4820
        Madison County Sales Tax
7911935 Department                         100 North Side Square                                                                 Huntsville        AL      35801-4820

7914064 Madison County Treasurer           PO Box 665                                                                            Wampsville        NY      13163-0668
7914065 Madison County Trustee             100 E Main St                                                                         Jackson           TN      38301
        Madison Parish
        Communications District (E-                                              Courthouse Annex
7914066 911)                               402 East Green Street                 Building                                        Tallulah          LA      71282
        Madison Parish School
7914067 Board                              Post Office Box 1830                                                                  Tallulah          LA      71284-1830
        Madisonville City Clerk
7911936 Office                             P.O. Box 705                                                                          Madisonville      KY      42431
        Madisonville/Hopkins
7914068 County 911                         P.O. Box 705                                                                          Madisonville      KY      42431
7911937 Mahaska County                     214 High Ave. East                                                                    Oskaloosa         IA      52577
7914069 Mahaska County                     Attn: Randy Frazier                   214 High Ave. East                              Oskaloosa         IA      52577
7911938 Maine Funds                        P O Box 62276                                                                         Baltimore         MD      21264-2276
7914071 Maine Revenue Services             P.O. Box 1065                                                                         Augusta           ME      04332-1065
7914070 Maine Revenue Services             51 Commerce Dr                                                                        Augusta           ME      04330
        Maine TEAF & ConnectME
7911939 Fund                               PO Box 232                                                                            Lewiston          ME      04243-0232
        Maine TEAF & ConnectME
7914072 Fund                               Attn: Solix Maine Funds               PO Box 232                                      Lewiston          ME      04243-0232
7914073 Major County - 911                 Attn: Treasurer's Office              P.O. Box 455                                    Fairview          OK      73737
7911940 Major County - 911                 P.O. Box 455                                                                          Fairview          OK      73737


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 146 of 218
                                                                                                   Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                        ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7914074 Manager of Finance                 City and County of Denver                  PO Box 660860                                   Dallas          TX      75266-0860
7914077 Manager of Finance                 PO Box 660860                                                                              Dallas          TX      75266-0860

7914075 Manager of Finance                 Department of Finance, Treasury Division   P.O. Box 660859                                 Dallas          TX      75266-0859
7914076 Manager of Finance                 PO Box 660859                                                                              Dallas          TX      75266-0859
        Manassas VA Local Right of
        Way Remittance Form -
7914078 Quarterly                          9027 Center St. #103                                                                       Manassas        VA      20110-5403
        Maple Valley WA Generic
        Utility Users Tax
        Telecommunications
7914079 Remittance Form                    P.O. Box 320                                                                               Maple Valley    WA      98038
7914080 Marathon County                    Finance Department                         500 Forest Street                               Wausau          WI      54403
7911941 Marathon County                    500 Forest Street                                                                          Wausau          WI      54403

7914081   Maricopa County Treasurer        PO Box 52133                                                                               Phoenix         AZ      85072-2133
7914082   Maries County Treasurer          P.O. Box 104                                                                               Vienna          MO      65582
7914083   Marion County                    P.O. Box 183                                                                               Marion          SC      29571
7911942   Marion County                    200 Jackson Street                         Room 403                                        Fairmont        WV      26554
7914084   Marion County 911                Attn: Purchase Clerk                       250 Broad Street           Suite 2              Columbia        MS      39429
7911943   Marion County 911                250 Broad Street                           Suite 2                                         Columbia        MS      39429
7914085   Marion County Treasurer          PO Box 6145                                                                                Indianapolis    IN      46206-6145

          Marion County WV Generic
          E911 Remittance Form -
7914086   Lines (Default Form)             200 Jackson Street                         Room 403                                        Fairmont        WV      26554
7911944   Marlboro County                  205 Market St.                             PO Box 419                                      Bennettsville   SC      29512
7914087   Marlboro County                  Administration Bldg.                       205 Market St.             PO Box 419           Bennettsville   SC      29512
7914088   Marlow City Clerk                115 North 2nd Street                                                                       Marlow          OK      73055-2405
7914089   Marshall County                  Chancery Clerk                             P.O. Box 219                                    Holly Springs   MS      38635

7914090 Marshall County Collector          1102 Courthouse Annex                                                                      Lewisburg       TN      37091
7914091 Marshall County E911               P.O. Box 219                                                                               Holly Springs   MS      38635

7914092 Marshall County Treasurer Courthouse                                          Room 104                                        Madill          OK      73446
        Marshall County Treasurer's
7911945 Office                      RE: 911                                           PO Box 114                                      Benton          KY      42025


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                   Page 147 of 218
                                                                                          Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                   ADDRESS 1              ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Marshall County Treasurer's
7914093 Office                             PO Box 114                                                                        Benton           KY      42025
7914094 Martin County                      P.O. Box 366                      Route 4                                         Inez             KY      41224
        Maryland Office of the
7914095 Comptroller                        110 Carroll Street                                                                Annapolis        MD      21411-0001
        Maryland Online Sales and
7914096 Use Tax Return                     P.O. Box 17405                                                                    Baltimore        MD      21297-1405
        Maryland Public Service
7911946 Commission                         6 Saint Paul Street, 16th Floor                                                   Baltimore        MD      21202
        Maryland Public Service                                              6 Saint Paul Street, 16th
7914097 Commission                         William Donald Schaefer Tower     Floor                                           Baltimore        MD      21202

        Maryland, Baltimore County
7914098 Utility Service Tax        400 Washington Avenue, Suite 100          Mailstop 2109                                   Towson           MD      21204
7914099 Maryville City Hall        P.O. Box 438                                                                              Maryville        MO      64468

          MASC Telecommunications
7914100   Tax Collection Program           P.O. Box 531733                                                                   Atlanta          GA      30353-1733
7914101   MASC-TTCP LB                     P.O. Box 531733                                                                   Atlanta          GA      30353-1733
7914102   Mason County Schools             P.O. BOX 130                                                                      Maysville        KY      41056
7914103   Mass. Dept. of Revenue           P.O. Box 7015                                                                     Boston           MA      02204
          Massachusetts Department
7914105   of Revenue                       PO Box 7039                                                                       Boston           MA      02204
          Massachusetts Department
7914104   of Revenue                       100 Cambridge Street                                                              Boston           MA      02114

          Massachusetts Enhanced 9-
          1-1 Service Surcharge -
7914106   Monthly Report Template          151 Campanelli Drive              Suite A                                         Middleborough    MA      02346
7914107   Maury County                     One Public Square                                                                 Columbia         TN      38401
7914108   Mayes County Clerk               1 Court PL                        Suite 12                                        Pryor            OK      74361-1012
7914109   McClain County 911               c/o General Manager               PO Box 922                                      Purcell          OK      73080
7911947   McClain County 911               PO Box 922                                                                        Purcell          OK      73080
          McCracken County
7914110   Treasurer                        McCracken-Paducah E911            510 Clark Street                                Paducah          KY      42003
          McCurtain County 911 Trust
7914111   Authority                        827 East Lincoln Road                                                             Idabel           OK      74745


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 148 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                  ADDRESS 1             ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7914112 McCurtain County E911              827 E. Lincoln Road                                                             Idabel           OK      74745
        McDuffie County Board of
7914113 Commissioners                      210 Rail Road Street                                                            Thomson          GA      30824
7911948 McIntosh County                    P.O. Box 110                                                                    Eufaula          OK      74432
        McIntosh County 911 Trust
7914114 Authority                          1425 Industrial Drive                                                           Eufaula          OK      74432
        McIntosh County Board of
7914115 Commissioners                      Post Office Box 584                                                             Darien           GA      31305
7914116 McIntosh County E911               P.O. Box 110                                                                    Eufaula          OK      74432

7914117 McKenzie County Treasurer 201 5th Street North West                Suite 504                                       Watford City     ND      58854

7914118 McLean County Fiscal Court P.O. Box 127                                                                            Calhoun          KY      42327

7911949   McLean County Fiscal Court       E911                            P.O. Box 127                                    Calhoun          KY      42327
7914119   McLennan County                  Emergency Assistance District   107 Burnett Court                               Woodway          TX      76712
7911950   McLennan County                  107 Burnett Court                                                               Woodway          TX      76712
7914120   McMinn County Trustee            6 E Madison Avenue                                                              Athens           TN      37303-3659
7914121   McNairy County Trustee           170 Court Ave Rm 103                                                            Selmer           TN      38375
7911951   MDA Professional Group           1 Commerce Street               Suite 620                                       Montgomery       AL      36104

7914122   Meade County Fiscal Court        516 Hillcrest Dr.                                                               Brandenburg      KY      40108
7911952   Mecosta County                   20701 Northland Drive                                                           Paris            MI      49338
7914123   Mecosta County                   Meceola Central Dispatch        20701 Northland Drive                           Paris            MI      49338
7914124   Medina County                    1613 Avenue K                   Suite 101                                       Hondo            TX      78861-0000

7911953 Medina County 911 District 1613 Avenue K                           Suite 101                                       Hondo            TX      78861-0000

7914125 Medina County 9-1-1 ECD            1613 Avenue K                   Suite 101                                       Hondo            TX      78861

        Menlo Park Utility Users Tax
7914126 Remittance Form - VoIP       701 Laurel Street                                                                     Menlo Park       CA      94025
                                                                           207 West Lexington
7914127 Mercer County                      Mercer County Fiscal Court      Street                                          Harrodsburg      KY      40330
7911954 Mercer County                      207 West Lexington Street                                                       Harrodsburg      KY      40330
7914128 Meriden City                       142 East Main Street,                                                           Meriden          CT      06450




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 149 of 218
                                                                                            Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                   ADDRESS 1               ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Meriweather Co. Board of
7911955 Commissioners                      P.O. Box 428                                                                       Greenville         GA      30222
7914129 Meriweather County 911             P.O. Box 428                                                                       Greenville         GA      30222

7914130 Meriwether County E.O.C.           P.O. Box 428                                                                       Greenville         GA      30222
        Mesa County CO Generic
        E911 Residential
7914131 Remittance Form - Lines            250 North 5th Street                                                               Grand Junction     CO      81501-2668
        Miami-Dade Co Tax
7914132 Collector                          200 NW 2nd Avenue                                                                  Miami              FL      33128
        Michigan Conference of
        Western Wayne County
        Wireless E911 Remittance
7914133 Form                               400 Monroe Street                  Suite 540                                       Detroit            MI      48226
        Michigan Department of
7914135 Treasury                           P.O. BOX 30781                                                                     Lansing            MI      48909-8281
        Michigan Department of
7914137 Treasury                           PO Box 30774                                                                       Lansing            MI      48909-8274
        Michigan Department of
7914134 Treasury                           Department 78172                   PO Box 7800                                     Detroit            MI      48278-0172
        Michigan Department of
7914136 Treasury                           PO Box 30324                                                                       Lansing            MI      48909-7824

          Michigan Sales, Use and
          Withholding Taxes
7914138   Monthly/Quarterly Return         P.O. Box 30324                                                                     Lansing            MI      48909-7824
          Middle Flint Regional E911
7914139   Authority                        PO Box 449                                                                         Ellaville          GA      31806
7911956   Midland County                   1110 West Wall Street              Bldg. O-208                                     Midland            TX      79701-5357
          MIDLAND County, MI
          County - E-911 Technical
7914140   Charge (Default Form)            445 12th Street, S.W               Room 6- A224                                    Washington         DC      20554
          Midland Emergency
7914141   Communication District           Emergency Communication District   1110 West Wall Street         Bldg. O-208       Midland            TX      79701-5357
7914142   Miller County                    179 South Cuthbert St                                                              Colquitt           GA      39837
7914143   Miller County E911               Attn: Treasurer                    P.O. Box 24                                     Tuscumbia          MO      65082
7911957   Miller County E911               P.O. Box 24                                                                        Tuscumbia          MO      65082


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 150 of 218
                                                                                         Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                    ADDRESS 1              ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
          Milton WA Generic Utility
          Users Tax
          Telecommunications
7914144   Remittance Form                  1000 Laurel Street                                                                 Milton           WA      98354
7914145   Milwaukee City                   PO Box 78776                                                                       Milwaukee        WI      53278-0776
7911958   Milwaukee County                 821 W State Street                                                                 Milwaukee        WI      53233
7914146   Milwaukee County                 Public Safety                      821 W State Street                              Milwaukee        WI      53233

7914147 Minnesota 9-1-1 Program            ECN Division                       445 Minnesota Street       Suite 137            St Paul          MN      55101-5137
        Minnesota Department of
7914148 Revenue                            600 Robert St N                                                                    St Paul          MN      55101
        Minnesota Department of
7911959 Revenue                            P.O. Box 64622                     Main Station 111                                St. Paul         MN      55146-0622
7914149 Minnesota Revenue                  Department of Revenue              P.O. Box 64622                                  St Paul          MN      55164-0622
7911960 Mississippi County                 P.O. Box 369                                                                       Charleston       MO      63834
7914150 Mississippi County                 Attn: County Clerk                 P.O. Box 369                                    Charleston       MO      63834
7911961 Mississippi County E911            200 West Walnut Street                                                             Blytheville      AR      72315
        Mississippi County
7911962 Treasurer                          P.O. Box 369                                                                       Charleston       MO      63834

7914151 Mississippi County, E911           County Judge                       200 West Walnut Street                          Blytheville      AR      72315
        Mississippi Department of
7914153 Revenue                            P.O. Box 1033                                                                      Jackson          MS      39215-1033
        Mississippi Department of
7914152 Revenue                            P. O. Box 23191                                                                    Jackson          MS      39225-3191
        Mississippi Public Service
7914154 Commission                         Attn: Randy Tew, Dual Party Fund   P.O. Box 1174                                   Jackson          MS      39215-1174
        Mississippi Public Service
7911963 Commission                         P.O. Box 1174                                                                      Jackson          MS      39215-1174

7914156 Mississippi Tax Commission PO Box 960                                                                                 Jackson          MS      39205-0960

        Missouri Assessment
        Determination and
        Remittance Form - Missouri
7914157 Universal Service          P.O. Box 752                                                                               Jefferson City   MO      65102-0752



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 151 of 218
                                                                                       Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                    ADDRESS 1            ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Missouri Consumer's Use
7914158 Tax Return                         P.O. Box 840                                                                     Jefferson City     MO      65105-0840
        Missouri Department of
7914160 Revenue                            P.O. Box 155                                                                     Jefferson City     MO      65105-0155
        Missouri Department of
7911964 Revenue                            P.O. Box 840                                                                     Jefferson City     MO      65105-0840
        Missouri Department of
7914161 Revenue                            P.O.Box 3365                                                                     Jefferson City     MO      65105-3365
        Missouri Department of
7914159 Revenue                            Taxation Division                P.O. Box 840                                    Jefferson City     MO      65105-0840
        Missouri Public Service
7911965 Commission                         P.O. Box 360                                                                     Jefferson City     MO      65102-0360
        Missouri Public Service
7911966 Commission                         Post Office Box 360                                                              Jefferson City     MO      65102
        Missouri Public Service
7914162 Commission                         Internal Accounting              Post Office Box 360                             Jefferson City     MO      65102
        Missouri Universal Service
7911967 Fund                               P.O. Box 752                                                                     Jefferson City     MO      65102-0752
        Missouri Universal Service
7914163 Fund                               MoUSF Administrator              P.O. Box 752                                    Jefferson City     MO      65102-0752
        Missouri, Saint Francois
7914164 County E911                        102 Industrial Drive                                                             Park Hills         MO      63601
        Missouri, Spanish Lake
7914165 License Tax                        City Hall, 1200 Market St.       City Hall, Room 220                             St. Louis          MO      63103
        Missouri, Texas County
7914166 E911                               PO Box 494                                                                       Houston            MO      65483
                                           Attn: Mitchell County Board of
7914167 Mitchell County                    Commissioners                    26 North Court Street                           Camilla            GA      31730

          Modesto Utility Users Tax
7914168   Remittance Form - VoIP           P.O. Box 3441                                                                    Modesto            CA      95353
7911968   Monongalia County                243 High Street                                                                  Morgantown         WV      26505
          Monongalia County WV
          Generic E911 Remittance
7914169   Form - Lines                     243 High Street                                                                  Morgantown         WV      26505
          Monroe Co. Board of
7911969   Commissioners                    P.O. Box 189                                                                     Forsyth            GA      31029


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 152 of 218
                                                                                  Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7914172 Monroe County                      PO Box 189                                                                  Forsyth          GA      31029
7911970 Monroe County                      39 West Main Street,        Room 401                                        Rochester        NY      14614
7914170 Monroe County                      Controller's Office         39 West Main Street        Room 401             Rochester        NY      14614
7914171 Monroe County                      ATTN: Dir. Of Finance       39 W. Main Street                               Rochester        NY      14614
7911971 Monroe County                      987 S. Raisinville Road                                                     Monroe           MI      48161
7914173 Monroe County 911                  P.O. Box 189                                                                Forsyth          GA      31029
7914174 Monroe County 911                  P.O. Box 578                                                                Aberdeen         MS      39730
7914175 Monroe County Auditor              10 Benton Ave, East                                                         Albia            IA      52531
        Monroe County E911
7914176 Center                             ATTN: Ricky Brown           529 Capp Harlan                                 Thompkinsville   KY      42167
        Monroe County E911
7911972 Center                             529 Capp Harlan                                                             Thompkinsville   KY      42167
        Monroe County NY E911
7914177 Surcharge Report                   39 West Main Street                                                         Rochester        NY      14614

7914178 Monroe County Treasurer            123 Madison                                                                 Clarendon        AR      72029
7914179 Monroe County Trustee              103 College St. S                                                           Madisonville     TN      37354
        Montana Department of
7911973 Revenue                            PO Box 5805                                                                 Helena           MT      59604-5805
        Montana Department of
7914181 Revenue                            P.O. Box 8021                                                               Helena           MT      59604-8021
        Montana Department of
7911974 Revenue                            P.O. Box 5835                                                               Helena           MT      59604-5835
        Montana Department of
7914180 Revenue                            Attn: Business Tax          PO Box 5805                                     Helena           MT      59604-5805
        Montcalm County Central
7914182 Dispatch                           Timothy A. Scott            657 North State Street                          Stanton          MI      48888
        Montcalm County Central
7911975 Dispatch                           657 North State Street                                                      Stanton          MI      48888
        Montclair CA Generic Utility
        Users Tax VoIP Remittance
7914183 Form                               5111 Benito Street                                                          Montclair        CA      91763

7914184 Montgomery Co MUD #06              P.O. Box 7829                                                               The Woodlands    TX      77387-7829

7914185 Montgomery Co MUD #19              11111 Katy Freeway                                                          Houston          TX      77079-2197



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                    Page 153 of 218
                                                                                            Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                    ADDRESS 1               ADDRESS 2                      ADDRESS 2                  CITY   STATE    POSTAL CODE   COUNTRY

7911976 Montgomery Co MUD #36              P.O. Box 7829                                                                           The Woodlands      TX      77387-7580
7911980 Montgomery County                  PO Box 824860                                                                           Philadelphia       PA      19182-4860
7911977 Montgomery County                  P.O. Box 71                                                                             Winona             MS      38967
7911978 Montgomery County                  255 Rockville Pike                 Suite L-15                                           Rockville          MD      20850
7911979 Montgomery County                  P.O. Box 4779                                                                           Montgomery         AL      36103-4779
7914186 Montgomery County                  Emergency Operations Center        P.O. Box 71                                          Winona             MS      38967
7911981 Montgomery County                  Post Office Box 295                                                                     Mt. Vernon         GA      30445
        Montgomery County                  Revenue Commission - Tax & Audit
7914187 Commission                         Department                         P.O. Box 4779                                        Montgomery         AL      36103-4779
        Montgomery County
7911982 Department of Finance              255 Rockville Pike                 #L15                                                 Rockville          MD      20850
        Montgomery County
7914188 Department of Finance              Excise Tax Unit                    255 Rockville Pike             #L15                  Rockville          MD      20850

7911983 Montgomery County E911             225 Oak Grove Drive                                                                     Mount Sterling     KY      40353

7914190 Montgomery County E911             Attn: Donna Huenefeld              County Courthouse              211 E. Third Street   Montgomery City    MO      63361

7911984 Montgomery County E911             County Courthouse                  211 E. Third Street                                  Montgomery City    MO      63361

7914189 Montgomery County E911             Attn: Accounts Receivable          225 Oak Grove Drive                                  Mount Sterling     KY      40353
7911985 Montgomery County ECD              PO Box 1830                                                                             Conroe             TX      77305
        Montgomery County
        Emergency Communication
7911986 District                           PO Box 1830                                                                             Conroe             TX      77305
        Montgomery County MD
7914191 Telephone Tax Return               255 Rockville Pike                 Suite L-15                                           Rockville          MD      20850
        MONTGOMERY COUNTY
7914192 MUD #47                            PO BOX 7829                                                                             THE WOODLANDS      TX      77387-7829

7914193 Montgomery County Sheriff 1 Court Street                                                                                   Mount Sterling     KY      40353
        Montgomery County Tax
7914194 Assessor/Collector        400 North San Jacinto St.                                                                        Conroe             TX      77301-2823
        Montgomery County
7914195 Treasurer                 PO Box 1500                                                                                      Fonda              NY      12068-1500



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 154 of 218
                                                                                  Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY     STATE    POSTAL CODE   COUNTRY
        Montgomery County
7914196 Trustee                            PO Box 1005                                                                 Clarksville        TN      37041
        Montgomery County TX
        E911 Service Fees
7914197 Remittance Form                    PO Box 1830                                                                 Conroe             TX      77305

7914198 Montgomery County, MD              PO Box 824860                                                               Philadelphia       PA      19182-4860
        Montgomery Cty
        Emergency
7914199 Communications District            P.O. Box 1830                                                               Conroe             TX      77305
        Morehouse Parish
7911987 Communications District            911 - Morehouse Parish      P.O. Box 509                                    Bastrop            LA      71220
        Morehouse Parish
7914200 Communications District            Attn: Brenda Dreher         911 - Morehouse Parish P.O. Box 509             Bastrop            LA      71220
        Morehouse Sales and Use
7914201 Tax Commission                     Post Office Box 672                                                         Bastrop            LA      71221-0672

          Moreno Valley Utility Users
7914202   Tax Remittance Form - VoIP       P.O. Box 88005                                                              Moreno Valley      CA      92552
7914205   Morgan County                    Sales Tax Office            P.O. Box 1848                                   Decatur            AL      35602
7914203   Morgan County                    77 Fairfax Street           Room 101                                        Berkeley Springs   WV      25411
7914204   Morgan County                    Board of Commissioners      P.O. Box 168                                    Madison            GA      30650
7911989   Morgan County                    PO Box 1848                                                                 Decatur            AL      35602
7911988   Morgan County                    P.O. Box 168                                                                Madison            GA      30650
          Morgan County
7914206   Commissioners                    P.O. Box 168                                                                Madison            GA      30650

7914207 Morgan County Treasurer            Kimberly Ingersoll          100 East Newton                                 Versailles         MO      65084

7911990 Morgan County Treasurer            100 East Newton                                                             Versailles         MO      65084
7914208 Morton County                      210 2nd Ave NW                                                              Mandan             ND      58554

7911991 Morton County Treasurer            210 2nd Ave NW                                                              Mandan             ND      58554
7914209 Moscow City                        Attn: Don Palmer            206 East Third Street                           Moscow             ID      83843
7911992 Moscow City                        206 East Third Street                                                       Moscow             ID      83843




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                    Page 155 of 218
                                                                                            Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID                NAME                                     ADDRESS 1              ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY

        Mountain View Utility Users
7914210 Tax Remittance Form - VoIP 500 Castro Street                           P.O. Bo 7540                                    Mountain View     CA      94039
7914211 Mountrail County            P.O. Box 69                                                                                Stanley           ND      58784-0069

7911993 Mountrail County Treasurer         P.O. Box 69                                                                         Stanley           ND      58784-0069
        Muhlenberg County Fiscal
7911994 Court                              E911                                PO Box 137                                      Greenville        KY      42345
        Muhlenberg County Fiscal
7914212 Court                              PO Box 137                                                                          Greenville        KY      42345
        Mukilteo WA Utility Tax
7914213 Return Report                      11930 Cyrus Way                                                                     Mukilteo          WA      98275
        Multnomah County Tax                                                   111 SW Columbia, Suite
7911995 Collector                          Division of Assessment & Taxation   600                                             Portland          OR      97208-2716
        Murfreesboro City Tax
7914214 Collector                          PO Box 1139                                                                         Murfreesboro      TN      37133-1139
7914215 Murray County 911                  P.O. Box 1129                                                                       Chatsworth        GA      30705

7914216 Murray County E911 Board           PO Box 594                                                                          Sulphur           OK      73086
7914217 Muscatine County                   Auditor's Office                    401 E. 3rd St.                                  Muscatine         IA      52761
7911996 Muscatine County                   401 E. 3rd St.                                                                      Muscatine         IA      52761
        Muscogee County E911
7914218 Remittance Form                    P.O. Box 1340                                                                       Columbus          GA      31902-1340
7911997 Muskegon County                    770 Terrace Street                                                                  Muskegon          MI      49440
7914219 Muskegon County                    Central Dispatch                    770 Terrace Street                              Muskegon          MI      49440
        MUSKEGON County, MI
        County - E-911 Technical
7914220 Charge (Default Form)              445 12th Street, S.W                Room 6- A224                                    Washington        DC      20554

7914221 Muskogee City-County 911 P.O. Box 1911                                                                                 Muskogee          OK      74402

7914222 Nampa Police Department            City of Nampa E911                  820 2nd Street S                                Nampa             ID      83651

7911998 Nampa Police Department            820 2nd Street S                                                                    Nampa             ID      83651
        Nassau County Police
7914223 Department                         Attn: Telephone Office              1194 Prospect Avenue                            Westbury          NY      11590



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                             Page 156 of 218
                                                                                               Exhibit D
                                                                                    Taxing Authorities Service List
                                                                                      Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                    ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
        Nassau County Police
7914224 Department                         Attn: Telephone Office/911 Surcharge   1194 Prospect Avenue                            Westbury         NY      11590
        Nassau County Police
7911999 Department                         1194 Prospect Avenue                                                                   Westbury         NY      11590
7914226 Natchitoches Parish                Post Office Box 639                                                                    Natchitoches     LA      71458-0639
7914225 Natchitoches Parish                P.O. Box 1411                                                                          Natchitoches     LA      71458-1411
        Natchitoches Parish
7912000 Communications District            P.O. Box 1411                                                                          Natchitoches     LA      71458-1411
7914227 Natrona County                     Treasurer                              P.O. Box 2290                                   Casper           WY      82602-2290
7912001 Natrona County                     P.O. Box 2290                                                                          Casper           WY      82602-2290
7912002 NC 911 Board                       PO Box 17209                                                                           Raleigh          NC      27619-7209
7914228 NC 911 Board                       Marsha Tapler                          PO Box 17209                                    Raleigh          NC      27619-7209
7912003 NC Wireless 911 Board              Information Technology Service         PO Box 17209                                    Raleigh          NC      27619-7209
                                                                                  Information Technology
7914229 NC Wireless 911 Board              Marsha Tapler                          Service                                         Raleigh          NC      27619-7209
        Nebraska Department of
7914231 Revenue                            PO BOX 98923                                                                           Lincoln          NE      68509-8923
        Nebraska Department of
7914230 Revenue                            1313 Farnam St #10                                                                     Omaha            NE      68102
        Nebraska Public Service
7912004 Commission                         300 The Atrium, 1200 N Street          P.O. Box 94927                                  Lincoln          NE      68509-4927
        Nebraska Public Service
7914232 Commission                         300 The Atrium, 1200 N Street                                                          Lincoln          NE      68509-4927

7914233 Nebraska State Treasurer           ACH Transactions Only                                                                  Lincoln          NE      68509-4927

7912005 Nebraska State Treasurer           PO 98923                                                                               Lincoln          NE      68509-4927
        Nebraska
        Telecommunications Relay
        Surcharge Remittance _
7914234 ILEC/CLEC                          P.O. Box 94927                                                                         Lincoln          NE      68509-4927
7914235 Nebraska USF                       300 The Atrium, 1200 N. St                                                             Lincoln          NE      68509-4927
        Neosho MO Generic License
        Tax Residential Remittance
7914236 Form                               203 East Main                                                                          Neosho           MO      64850
7914237 Neshoba County 911                 401 Beacon Street                      Suite 201                                       Philadelphia     MS      39350-2954
7912006 Nevada County                      Nevada County Courthouse                                                               Prescott         AR      71857


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 157 of 218
                                                                                        Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                    ADDRESS 1             ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY

7914238 Nevada County, Arkansas            Nevada County Courthouse                                                          Prescott          AR      71857
        Nevada Department of
7914240 Taxation                           State of Nevada - Sales/Use       P.O. BOX 7165                                   San Francisco     CA      94120-7165
        Nevada Department of
7912007 Taxation                           P.O. BOX 7165                                                                     San Francisco     CA      94120-7165
        Nevada Department of
7914239 Taxation                           2550 Paseo Verde Pkwy #180                                                        Henderson         NV      89074
        New Hampshire Bureau of
        Emergency
        Communications
        Responsible Parties (RP)
7914241 Surcharge Report                   33 Hazen Drive                                                                    Concord           NH      03305
        New Hampshire
        Communications Services
7914242 Tax Return                         P.O. Box 637                                                                      Concord           NH      03302-0637
        New Hampshire
7914243 Department of Revenue              109 Pleasant St                                                                   Concord           NH      03301
        New Hampshire Public
7912008 Utilities Commission               21 South Fruit Street, Suite 10                                                   Concord           NH      03301-2429
        New Jersey Department of
7914244 Treasury                           PO Box 002                                                                        Trenton           NJ      08625-0002
        New Jersey Division of
7912009 Taxation                           P.O. Box 999                                                                      Trenton           NJ      08646-0999
        New Jersey Division of
7914245 Taxation                           Sales and Use Tax                 P.O. Box 999                                    Trenton           NJ      08646-0999
7914246 New Madrid County E911             County Courthouse                 P O Box 68                                      New Madrid        MO      63869
        New Madrid County
7912010 Treasurer                          P O Box 68                                                                        New Madrid        MO      63869
        New Market Town
7914247 Treasurer                          PO Box 58                                                                         New Market        VA      22844

        New Mexico E911 Services
7914248 Surcharge Return                   PO Box 25123                                                                      Santa Fe          NM      87504-5123

        New Mexico Taxation and
7914250 Revenue Department                 P.O.BOX 25127                                                                     Santa Fe          NM      87504-5127


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 158 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY

          New Mexico Taxation and
7912011   Revenue Department               PO Box 25123                                                                 Santa Fe        NM      87504-5123
7912012   New Mexico USF                   GVNW Consulting, Inc.        P.O. Box 27561                                  Albuquerque     NM      87125-7561
7914251   New Mexico USF                   P.O. Box 27561                                                               Albuquerque     NM      87125-7561
7912013   New York City                    P.O. Box 5564                                                                Binghamton      NY      13902-5564
          New York City Return of E-
          911 Surcharge by
          Telecommunication
7914252   Providers                        P.O. Box 5564                                                                Binghamton      NY      13902-5564

        New York City Return of
7914253 Excise Tax by Utilities (UXP) P.O. Box 3933                                                                     New York        NY      10008-3933

          New York State and Local
          Quarterly Sales and Use Tax
          Return for Part-Quarterly
          (Monthly) Filers (ST-810)
7914254   Telecom (Default Form)           445 12th Street, S.W         Room 6- A224                                    Washington      DC      20554
          New York State Corporation
7914255   Tax                              P.O. Box 15181                                                               Albany          NY      12212-5181
          New York State Corporation
7914256   Tax                              Processing Unit              P.O. Box 22038                                  Albany          NY      12201-2038
7914258   New York State Sales Tax         Sales Tax Processing         P.O. Box 15172                                  Albany          NY      12212-5172
7912014   New York State Sales Tax         NYS SALES TAX PROCESSING     P.O. Box 15172                                  Albany          NY      12212-5172
                                                                        NYS SALES TAX
7914257 New York State Sales Tax           NYS Sales Tax Processing     PROCESSING                                      Albany          NY      12212-5172
7912015 New York State Sales Tax           NYS SALES TAX PROCESSING     PO BOX 15174                                    ALBANY          NY      12212-5174
        Newark Utility Users Tax
7914259 Remittance Form                    37101 Newark Boulevard                                                       Newark          CA      94560
7912016 Newaygo County                     Post Office Box 885                                                          White Cloud     MI      49349
7914260 Newaygo County                     Attention: Treasurer         Post Office Box 885                             White Cloud     MI      49349
7914262 Newberry County                    Treasurer                    P.O. Box 206                                    Newberry        SC      29108-0206
7912017 Newberry County                    P.O. Box 156                                                                 Newberry        SC      29108
7912018 Newberry County                    P.O. Box 206                                                                 Newberry        SC      29108-0206
7914261 Newberry County                    ATTN: Administrator          P.O. Box 156                                    Newberry        SC      29108



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                     Page 159 of 218
                                                                                                  Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                     ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7914263 Newport City Tax Collector PO Box 370                                                                                        Newport          TN      37821

7914264 Newport News City County 2400 Washington Ave.                                                                                Newport News     VA      23607
                                                                                     1113 Usher Street, Suite
7914265 Newton County                      Attn: Administrative Services             204                                             Covington        GA      30014
        Newton County Board of
7912019 Commissioners                      1113 Usher Street, Suite 204                                                              Covington        GA      30014
        Newton County Board of
7914266 Commissioners                      Attn: Board of Commissioners              1113 Usher Street          Suite 204            Covington        GA      30014
7914267 Newton County E911                 Attn: E911 Coordinator                    PO Box 629                                      Decatur          MS      39327
        Newton County MO Generic
        E911 Residential
7914268 Remittance Form - Rated            308 North Jefferson Street                                                                Neosho           MO      64850
7912020 Newton County, MO                  308 North Jefferson Street                                                                Neosho           MO      64850
7912021 Nez Perce County                   PO Box 896                                                                                Lewiston         ID      83501
7914269 Nez Perce County E911              Attn: Treasurer                           PO Box 896                                      Lewiston         ID      83501
        NH Dept of Revenue
7912022 Administration                     P.O. Box 637                                                                              Concord          NH      03302-0637
7914270 NH DRA                             Document Processing Division              PO Box 637                                      Concord          NH      03302-0637
7912023 NH DRA                             PO Box 637                                                                                Concord          NH      03302-0637

7914271 Niagara County Treasurer           59 Park Ave                                                                               Lockport         NY      14094
7914272 Nicholas County                    700 Main Street                                                                           Summersville     WV      26651
        NM TAXATION & REVENUE
7914273 DEPART                             1100 SOUTH STREET FRANCIS DRIVE                                                           SANTE FE         NM      87504
7914274 NMUSF                              P.O. Box 27561                                                                            Albuquerque      NM      87125-7561
7912024 Noble County Treasurer             300 Courthouse Drive                      #7                                              Perry            OK      73077
7914275 Noble County, Treasurer            Attn: Treasurer                           300 Courthouse Drive                            Perry            OK      73077
7914276 Norcross, City of                  65 Lawrenceville Street                                                                   Norcross         GA      30071-2564

        Norfolk NE Generic Business
7914277 and Occupation Tax Form 309 North 5th Street                                                                                 Norfolk          NE      68701-4150
7914278 Norfolk, City Treasurer     Attn: Commissioner of Revenue                    P.O. Box 2260                                   Norfolk          VA      23501-2260

7912025 North Carolina 911 Board           NC Department of Information Technology   P.O. Box 17209                                  Raleigh          NC      27619-7209




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 160 of 218
                                                                                                Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                      ADDRESS 2                     ADDRESS 2             CITY      STATE    POSTAL CODE   COUNTRY
        North Carolina 911 Voice
        Communication Provider
7914279 Surcharge Remittance               NC Department of Information Technology   P.O. Bo 17209                                   Raleigh             NC      27619-7209

        North Carolina 911 Voice
        Communications Provider
7914280 Service Charge Remittance Information Technology Services                    P.O. Bo 17209                                   Raleigh             NC      27619-7209
        North Carolina Department
7914281 of Revenue                P. O. Box 25000                                                                                    Raleigh             NC      27640-0520

        North Central Texas
7914282 Emergency Comm District            ATTN: NCT9-1-1                            PO Box 5888                                     Arlington           TX      76005-5888

          North Central Texas
7912026   Emergency Comm District          PO Box 5888                                                                               Arlington           TX      76005-5888
          North Central Texas
          Emergency
7912027   Communications District          P.O. Box 5888                                                                             Arlington           TX      76005-5888
          North Central Texas
          Emergency
7914283   Communications District          Attn: NCT9-1-1 Finance                    P.O. Box 5888                                   Arlington           TX      76005-5888
          North Dakota Assn of
7914284   Counties                         VoIP Project                              P.O. Box 877                                    Bismarck            ND      58502-0877
          North Dakota Association of
7912028   Counties                         P.O. Box 877                                                                              Bismarck            ND      58502-0877
          North Dakota Department
7914285   of Revenue                       600 E. Boulevard Ave., Dept. 127                                                          Bismarck            ND      58505-0599
          North Dakota Sales, Use,
          and Gross Receipts Tax
7914286   Return (Default Form)            445 12th Street, S.W                      Room 6- A224                                    Washington          DC      20554
          North Dakota Tax
7914287   Commissioner                     Office of State Tax Commissioner          P.O. Box 5623                                   Bismarck            ND      58506-5623
7914288   North Kansas City                Pam Windsor                               2010 Howell Street                              North Kansas City   MO      64116
7912029   North Kansas City                2010 Howell Street                                                                        North Kansas City   MO      64116
          Northeast OK E911 Trust
7914289   Auth (NOETA)                     Attn: Director                            18930 S Hwy 88                                  Claremore           OK      74017



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 161 of 218
                                                                                     Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1         ADDRESS 2                     ADDRESS 2                CITY   STATE    POSTAL CODE   COUNTRY
        Northeast OK E911 Trust
7912030 Auth (NOETA)                       18930 S Hwy 88                                                                  Claremore        OK      74017
        Northglenn Sales/Use Tax
7914290 Return                             P.O. Box 5305                                                                   Denver           CO      80217-5305
7914291 Noxubee County E911                Attn: County Controller      PO Box 147                                         Macon            MS      39341
7912031 Noxubee County E911                PO Box 147                                                                      Macon            MS      39341
7914292 NV USF                             PO Box 360343                                                                   Pittsburg        PA      15251-6343
7914293 NVUSF                              P.O. Box 360343                                                                 Pittsburgh       PA      15251-6343

7912033 NYC Department of Finance P.O. Box 5564                                                                            Binghamton       NY      13902-5564

7912032 NYC Department of Finance          P.O. Box 3933                                                                   New York         NY      10008-3933
7912034 NYC Dept of Finance                PO Box 5564                                                                     Binghamton       NY      13902-5564
        NYC Dept of Finance,
7914294 General Corporation Tax            PO Box 5564                                                                     Binghamton       NY      13902-5564
7914295 NYE County                         County Treasurer             P.O. Box 473                                       Tonopah          NV      89049
7912035 NYE County                         P.O. Box 473                                                                    Tonopah          NV      89049
7912036 NYS Corporation Tax                P.O. Box 22038                                                                  Albany           NY      12201-2038
7914296 NYS Corporation Tax                PO Box 15181                                                                    Albany           NY      12212-5181
        NYS Estimated Corporation
7914297 Tax                                PO Box 4136                                                                     Binghamton       NY      13902-4136
7912037 NYS TAX DEPARTMENT                 RPC-WCS-1                    PO BOX 15193                                       Albany           NY      12212-5193
7914298 NYS TAX DEPARTMENT                 RPC-WCS-1                                                                       Albany           NY      12212-5193

7912038 O.C. Emer. Communications          Attn: Roxanne Horton         265 Main Street                                    Goshen           NY      10924
7912039 Oakland County                     2100 Pontiace Lake Road      Bldg 41W                                           Waterford        MI      48328
        Oakland County Information
7912040 Technology                         1200 N.Telegraph             Dept 421, Bldg. 49 W                               Pontiac          MI      48341-0479
        Oakland County Information
7914299 Technology                         Attention: Treasurer         1200 N.Telegraph             Dept 421 Bldg. 49 W   Pontiac          MI      48341-0479
        Oakland County MI E911
        Operational Surcharge
7914300 County Commission                  2100 Pontiace Lake Road      Bldg 41W                                           Waterford        MI      48328
        OAKLAND County, MI
        County - E-911 Technical
7914301 Charge (Default Form)              445 12th Street, S.W         Room 6- A224                                       Washington       DC      20554




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 162 of 218
                                                                                                Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                 NAME                                   ADDRESS 1                   ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Oakland Utility Users Tax
7914302 Return                              P.O. Box 101514                                                                        Pasadena          CA      91189-0005
        Oconee County Board of
7914303 Commissioners                       P.O. Box 1527                                                                          Watkinsville      GA      30677
        Oconee County
7914304 Communications--911                 Attn: Travis Tilson                    415 S. Pine Street                              Walhalla          SC      29691
        Oconee County
7912041 Communications--911                 415 S. Pine Street                                                                     Walhalla          SC      29691
        O'Fallon MO Generic
        License Tax Residential
7914305 Remittance Form                     100 North Main Street                                                                  O'fallon          MO      63366
        Office of Budget and
7914306 Finance                             400 Washington Avenue                  Room 15                                         Towson            MD      21204
        Office of Emergency
7914307 Management                          Attn: E-911                            555 Palmer Street                               Delta             CO      81416
        Office of Emergency
7912042 Management                          555 Palmer Street                                                                      Delta             CO      81416
        Office of Finance, City of Los
7914308 Angeles                             Attn: ACH Coordinator Accts Rec Unit   1200 West 7th Street          1st Floor         Los Angeles       CA      90017
        Office of the County                                                       100 Veterans Memorial
7914309 Comptroller                         Attn: Frank Bayer                      Highway                       9th Floor         Hauppauge         NY      11788-0099

          Office of the County                                                     100 Veterans Memorial
7912044   Comptroller                       H. Lee Dennison Building, 9th Floor    Highway, P.O Box 6100                           Hauppauge         NY      11788-0099
          Office of the County
7912043   Comptroller                       100 Veterans Memorial Highway          9th Floor                                       Hauppauge         NY      11788-0099
          Office of The Fayette
7914310   County Sheriff's                  PO Box 34148                                                                           Lexington         KY      40588-4148
7912045   Ohio County Treasurer             130 East Washington Street             Suite 215                                       Hartford          KY      42347
                                                                                   130 East Washington
7914311 Ohio County Treasurer               Attention: Sue                         Street                        Suite 215         Hartford          KY      42347
        Ohio Department of
7914313 Taxation                            PO Box 27                                                                              Columbus          OH      43216-0027
        Ohio Department of
7912046 Taxation                            P.O. Box 16560                                                                         Columbus          OH      43216-6560
        Ohio Department of                                                         4485 Northland Ridge
7914312 Taxation                            P.O. Box 16561                         Blvd.                                           Columbus          OH      43229


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                  Page 163 of 218
                                                                                       Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                    ADDRESS 1         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
7914314 Ohio Treasurer of State            P.O. Box 16560                                                                 Columbus          OH      43216-6560
7912047 Okfuskee County                    RE: E911                      P.O. Box 26                                      Okemah            OK      74859
7914315 Okfuskee County                    P.O. Box 26                                                                    Okemah            OK      74859
        Okitbbeha County Board of
7914316 Supervisors                        P.O. Box 80285                                                                 Starkville        MS      39759
        Oklahoma ACOG - VOIP
7914317 E911                               4205 N. Lincoln Boulevard                                                      Oklahoma City     OK      73105

7914318 Oklahoma High Cost Fund            PO Box 99784                                                                   Oklahoma City     OK      73102

7914320 Oklahoma Tax Commission Post Office Box 26800                                                                     Oklahoma City     OK      73126-0890

7914319 Oklahoma Tax Commission Oklahoma Tax Commission                  P.O. Box 26850                                   Oklahoma City     OK      73126-0850

7914321 Okmulgee County Treasurer 314 West 7th Street                    Room 201                                         Okmulgee          OK      74447
7914322 Oktibbeha County          100 Jefferson Street                                                                    Starkville        MS      39759
                                  First Fidelity Banck c/o Brad
7914323 OKUSF                     Traynor/Treasury Dept/OUSF             P.O. Box 271446                                  Oklahoma City     OK      73137
7914324 OKUSF                     c/o Brad Traynor/Treasury Dept./OUSF   PO Box 271446                                    Oklahoma City     OK      73137
7912048 OKUSF                     First Fidelity Bank, N.A.              PO Box 271446                                    Oklahoma City     OK      73137
7914325 Oldham County             100 W Jefferson                                                                         LaGrange          KY      40031

7914326 Oldham County Fiscal Court Attn: Treasurer                       100 West Jefferson St.                           Lagrange          KY      40031

7912049 Oldham County Fiscal Court 100 West Jefferson St.                                                                 Lagrange          KY      40031

7912050 Oldham County Treasurer            100 W Jefferson                                                                LaGrange          KY      40031
        Olivette MO Generic
        License Tax Residential
7914327 Remittance Form                    1140 Dielman Road                                                              Olivette          MO      63132
        Olympia Business and
        Occupation Quarterly Tax
7914328 Form                               P.O. Box 2009                                                                  Olympia           WA      98507-2009
        Omaha Telephone
7914329 Occupation Tax                     1819 Farnam Street            Suite 1004                                       Omaha             NE      68183
                                                                         John H. Mulroy Civic
7914331 Onondaga County                    ATTN: Joan Farrara            Center                     421 Montgomery Street Syracuse          NY      13202


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 164 of 218
                                                                                                Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                      ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY

7912052 Onondaga County                    John H. Mulroy Civic Center               421 Montgomery Street                           Syracuse          NY      13202
7912051 Onondaga County                    421 Montgomery Street                     15th Floor                                      Syracuse          NY      13202

7914330 Onondaga County                    Finance Department                        421 Montgomery Street 15th Floor                Syracuse          NY      13202

7914332 Onondaga County E911               Finance Department                        421 Montgomery Street 15th Floor                Syracuse          NY      13202
        Onondaga County E911
        Annual Surcharge Report
7914333 (Default Form)                     445 12th Street, S.W                      Room 6- A224                                    Washington        DC      20554
7914334 Ontario County                     20 Ontario Street                                                                         Canandaigua       NY      14424
        Ontario County Department
7914335 of Finance                         3019 County Complex Drive                                                                 Canandaigua       NY      14424
        Ontario County Finance
7912053 Department                         3019 County Complex Drive                                                                 Canandaigua       NY      14424

7912054   Ontario County Treasurer         20 Ontario Street                                                                         Canandaigua       NY      14424
7912055   Orange County                    30 Matthews Street                        Suite 102                                       Goshen            NY      10924
7914336   Orange County 911                C/O Finance Department                    Attn: Roxanne Horton       265 Main Street      Goshen            NY      10924
7914337   Orange County E911               Finance Department                        30 Matthews Street         Suite 102            Goshen            NY      10924
          Orange County Finance
7914338   Department                       255-265 Main Street                                                                       Goshen            NY      10924
          Orange County Treasurer-
7914339   Tax Collector                    625 N. Ross Street Building 11 Room G58                                                   Santa Ana         CA      92702-1438
7914340   Orangeburg County                Attn: Finance Dept.                       PO Drawer 9000                                  Orangeburg        SC      29116-9000
7912056   Orangeburg County                PO Drawer 9000                                                                            Orangeburg        SC      29116-9000
          Oregon Department of
7914342   Revenue                          PO Box 14780                                                                              Salem             OR      97309-0469
          Oregon Department of
7912057   Revenue                          P.O. Box 14110                                                                            Salem             OR      97309-0910
          Oregon Public Utility
7914343   Commission                       RSPF                                      P.O. Box 2153                                   Salem             OR      97308-2153
          Oregon Public Utility
7912058   Commission                       P.O. Box 2153                                                                             Salem             OR      97308-2153

7914344 Orleans County Treasurer           34 East Park Street                                                                       Albion            NY      14411



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 165 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                     ADDRESS 1          ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY

7912059 Orleans County Treasurer           RE: 9-1-1                       34 East Park Street                             Albion          NY      14411
        Orleans Parish
7912060 Communication District             118 City Park Avenue                                                            New Orleans     LA      70119
        Orleans Parish
7914345 Communications District            c/o Denise Clayville            118 City Park Avenue                            New Orleans     LA      70119
        Orleans Parish
7912061 Communications District            118 City Park Avenue                                                            New Orleans     LA      70119
7914346 Osage County E911                  121 East 6th Street                                                             Pawhuska        OK      74056

7914347 Oswego County Treasurer            46 E. Bridge Street                                                             Oswego          NY      13126
7914348 OTA/TRS Fund                       3800 N. Classen Boulevard       Suite 215                                       Oklahoma City   OK      73118
7914349 Otsego County Treasurer            197 Main Street                                                                 Cooperstown     NY      13326
7912062 Ottawa County 911                  P.O. Box 880                                                                    Miami           OK      74355
7914350 Ottawa County 911                  c/o Security Bank and Trust     P.O. Box 880                                    Miami           OK      74355
        OTTAWA County, MI County
        - E-911 Technical Charge
7914351 (Default Form)                     445 12th Street, S.W            Room 6- A224                                    Washington      DC      20554
7912063 Ouachita County                    Ouachita County Courthouse      145 Jefferson St. SW                            Camden          AR      71701
                                                                           Ouachita County
7914352 Ouachita County                    Ouachita County Courthouse      Courthouse                                      Camden          AR      71701
7912064 Ouachita Parish                    P.O. Box 123                                                                    Monroe          LA      71210-0123
7914353 Ouachita Parish                    Attn: Craig Lott                P.O. Box 1010                                   West Monroe     LA      71294
        Ouachita Parish 9-1-1
7914354 Communications District            800 Coleman Ave                                                                 West Monroe     LA      71292

7912065 Ouachita Parish Comm Dist          P.O. Box 1010                                                                   West Monroe     LA      71294
7914355 OUS Fund                           Oregon Universal Service Fund   P.O. Box 2153                                   Salem           OR      97308-2153
7912066 OUSF                               P.O. Box 271446                                                                 Oklahoma City   OK      73137
        OUTAGAMIE County, WI
        County - E-911 (Default
7914356 Form)                              445 12th Street, S.W            Room 6- A224                                    Washington      DC      20554

7914357 Owen County Fiscal Court           100 North Thomas Street                                                         Owenton         KY      40359
7914358 Owen County Sheriff                102 North Madison St                                                            Owenton         KY      40359
        Owensboro - Daviess
7912067 County Central Dispatch            222 E 9th Street                                                                Owensboro       KY      42303


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 166 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2                 CITY   STATE    POSTAL CODE   COUNTRY
        Owensboro - Daviess
7914359 County Central Dispatch            Attn: Daviess County Sheriff   222 E 9th Street                                   Owensboro         KY      42303
7914360 Owyhee County                      County Clerks Office           20381 ID-78                                        Murphy            ID      83650
                                                                                                     121 W. Main St., Room
7917141 Ozaukee County WI                  Treasurer's Office             P.O. Box 994               107                     Port Washington   WI      53074

7914362 PA Department of Revenue Dept. 280406                                                                                Harrisburg        PA      17128-0406

7912068 PA Department of Revenue PO BOX 280407                                                                               Harrisburg        PA      17128-0407

7914361 PA Department of Revenue Bureau of Corporation Taxes              PO BOX 280407                                      Harrisburg        PA      17128-0407

        PA Uniform 911 Surcharge
7914363 Remittance Report                  P.O. Box 2833                                                                     Harrisburg        PA      17105
7914364 Pacific City Treasurer             100 3rd Avenue SE                                                                 Pacific           WA      98047
        Pacific MO Generic License
        Tax Residential Remittance
7914365 Form                               300 Hoven Drive                                                                   Pacific           MO      63069
7914366 PADD E-911 Admin Board             Attn: Rene Cherry              P.O. Box 588                                       Mayfield          KY      42066
7912069 PADD E-911 Admin Board             P.O. Box 588                                                                      Mayfield          KY      42066
        Paducah-McCracken County
7912070 E-911                              510 Clark Street                                                                  Paducah           KY      42003-1710
7914367 Page County                        Attn: Judy Clark               112 E. Main St.                                    Clarinda          IA      51632
7912071 Page County                        112 E. Main St.                                                                   Clarinda          IA      51632
        Palo Alto Utility Users Tax
7914368 Remittance Form                    P.O. Box 10250                                                                    Palo Alto         CA      94303
7914369 Panola County                      151 Public Square                                                                 Batesville        MS      38606
        Panola County
7914370 Administrator                      P.O. Box 807                                                                      Batesville        MS      38606
7914371 Paris City                         P.O. Box 970                                                                      Paris             TN      38242
7914372 Parish and City Treasurer          PO Box 2590                                                                       Baton Rouge       LA      70821-2590
        Parish of Caldwell Sales Tax
7914373 Fund                               Post Office Box 280                                                               Vidalia           LA      71373

7914374 Parish of East Baton Rouge Post Office Box 2590                                                                      Baton Rouge       LA      70821-2590
7912072 Parish of Jefferson        PO Box 9                                                                                  Gretna            LA      70054-0009



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 167 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
                                           Attn:Telecommunications/911
7914375 Parish of Jefferson                Communication District         PO Box 9                                        Gretna          LA      70054-0009
7914376 Parish of St. Charles              NULL                           P.O. Box 302                P.O. Box 426        Hahnville       LA      70057
7912073 Parish of St. Charles              P.O. Box 302                   P.O. Box 426                                    Hahnville       LA      70057
7914377 Parish of St. Tammany              Tax Collector                  Post Office Box 61041                           New Orleans     LA      70161-1041
7912074 Parish of St. Tammany              Post Office Box 61041                                                          New Orleans     LA      70161-1041
        Parish of Terrebonne Sales
7914378 Tax Fund                           Post Office Box 670                                                            Houma           LA      70361-0670

7914379   Parish of West Baton Rouge Post Office Box 86                                                                   Port Allen      LA      70767-0086
7912075   Park County                  1131 11th Street                                                                   Cody            WY      82414-3532
7914381   Park County                  P.O. Box 1947                                                                      Fairplay        CO      80440
7914380   Park County                  Treasurer                          1131 11th Street                                Cody            WY      82414-3532
          Parker County Appraisal
7914382   District                     1108 Santa Fe Drive                                                                Weatherford     TX      76086-5818
          PARKER County, TX State - E-
7914383   911 (Default Form)           445 12th Street, S.W               Room 6- A224                                    Washington      DC      20554
7914384   Pasadena ISD                 PO Box 1318                                                                        Pasadena        TX      77501-1318
          Pasco WA Generic Utility
          Users Tax
          Telecommunications
7914385   Remittance Form              P.O. Box 293                                                                       Pasco           WA      99301
7912076   Paulding County              240 Constitution Blvd                                                              Dallas          GA      30132
7914386   Paulding County 911          240 Constitution Blvd                                                              Dallas          GA      30132
          Paulding County Board of
7914387   Commissioners                Attn: Finance Department           240 Constitution Blvd                           Dallas          GA      30132
                                                                          Room 202 County
7912077 Pawnee County Clerk                500 Harrison Street,           Courthouse                                      Pawnee          OK      74058-2507
7914388 Pawnee County Clerk                500 Harrison Street,                                                           Pawnee          OK      74058-2507
        Payne County
7914389 Commissioners                      315 W. 6th                     Suite 203                                       Stillwater      OK      74074-4080
7912078 PCEMA                              Polk County Sheriff's Office   1985 NE 51st Place                              Des Moines      IA      50313
                                                                          Polk County Sheriff's
7914390   PCEMA                            Attn: Thomas C. Caligiuri      Office                                          Des Moines      IA      50313
7914391   PEAC                             P.O. BOX 408                                                                   Princeton       KY      42445
7914392   Peach County                     Attn: Board of Commissioners   213 Pearsons Street                             Fort Valley     GA      31030
7912079   Peach County                     213 Pearsons Street                                                            Fort Valley     GA      31030


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 168 of 218
                                                                                                Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                     ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
        Peach County
7914393 Commissioners                      213 Persons Street                                                                      Fort Valley      GA      31030
7914394 Pearl River County                 Chancery Clerk                          P.O. Box 431                                    Poplarville      MS      39470
7912080 Pearl River County 911             P.O. Box 431                                                                            Poplarville      MS      39470

7914395 Pemiscot County Treasurer          610 Ward Avenue                                                                         Caruthersville   MO      63830
7914396 Pendleton County E911              223 Main St.                                                                            Falmouth         KY      41040
        Pennsylvania Department of
7914399 Revenue                            PO BOX 280425                                                                           Harrisburg       PA      17128-0425
        Pennsylvania Department of
7912081 Revenue                            Dept 28046                                                                              Harrisburg       PA      17128-0406
        Pennsylvania Department of
7914398 Revenue                            P.O. Box 280407                                                                         Harrisburg       PA      17128-0407
        Pennsylvania Department of
7914397 Revenue                            NULL                                    Dept 28046                                      Harrisburg       PA      17128-0406
        Pennsylvania Public Utility
7914400 Commission                         Attn: Spencer Nahg                      400 North Street                                Harrisburg       PA      17120
        Pennsylvania Public Utility
7912082 Commission                         400 North Street                                                                        Harrisburg       PA      17120
7912083 Pennsylvania TRS Fund              50 S. 16th Street                       Suite 200                                       Philadelphia     PA      19102
                                                                                   50 S. 16th Street, Suite
7912084   Pennsylvania TRS Fund            Attn: Dina Buccieri                     2000                                            Philadelphia     PA      19102
7914401   Pennsylvania TRS Fund            US Bank Institutional Trust & Custody   50 S. 16th Street           Suite 200           Philadelphia     PA      19102
7912085   Perry County                     PO Box 198                                                                              New Augusta      MS      39462
7912086   Perry County 911                 481 Main Street                         Suite 300                                       Hazard           KY      41701
7914402   Perry County E911                Auditors Office                         105 North Main Street                           New Lexington    OH      43764
7912087   Perry County E911                105 North Main Street                                                                   New Lexington    OH      43764
          Perry County KY Generic
          E911 Remittance Form -
7914403   Lines                            481 Main Street                         Suite 300                                       Hazard           KY      41701
7914405   Perry County Treasurer           Attn: E911                              P.O. Drawer 210                                 Hazard           KY      41701
7912089   Perry County Treasurer           P.O. Drawer 210                                                                         Hazard           KY      41701
7914404   Perry County Treasurer           County Administration Bldg.             321 North Main              Suite 3             Perryville       MO      63775-1315
7912088   Perry County Treasurer           321 North Main                          Suite 3                                         Perryville       MO      63775-1315
7914406   Pettis County E911               c/o Pettis County                       319 S Lamine                Suite B-10          Sedalia          MO      65301
7914407   Pettis County E911               319 South Lamine                                                                        Sedalia          MO      65301




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 169 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1          ADDRESS 2                    ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

                                                                          Suite 10 - Pettis County
7912090 Pettis County Treasurer            319 S Lamine Street            Emergency Management                            Sedalia          MO      65301

                                                                                                     Suite 10 - Pettis County
7914408 Pettis County Treasurer            Attn: Jane Kelly               319 S Lamine Street        Emergency Management Sedalia          MO      65301

7914409 Phillips County Treasurer          620 Cherry Street              # 204                                           Helena           AR      72342
7914410 Pickens County                     Finance Department             222 McDaniel Avenue        B-11                 Pickens          SC      29671
7912091 Pickens County                     222 McDaniel Avenue            B-11                                            Pickens          SC      29671
        Pickens County E-911
7913412 System                             Attn: Finance Department       222 McDaniel Avenue        B-11                 Pickens          SC      29671
        Pickens County E-911
7912092 System                             222 McDaniel Avenue            B-11                                            Pickens          SC      29671

7912093 Pickens County Government 1266 East Church Street, Suite 175                                                      Jasper           GA      30143
                                                                          1266 East Church Street,
7913413 Pickens County Government          Attn: Finance Department       Suite 175                                       Jasper           GA      30143
        Piedmont CA Generic Utility
        Users Tax VoIP Remittance
7913414 Form                               120 Vista Avenue                                                               Piedmont         CA      94611
7913415 Pierce County                      Post Office Box 679                                                            Blackshear       GA      31516
7913416 Pierce County Finance              PO Box 11621                                                                   Tacoma           WA      98411-6621
7913417 Pike County 911                    P.O. Box 431                                                                   Magnolia         MS      39652
                                                                          1602 Business Hwy. 54
7913418 Pike County 911 Office             Attn: Sara Cunningham          W.                                              Bowling Green    MO      63334
7912094 Pike County 911 Office             1602 Business Hwy. 54 W.                                                       Bowling Green    MO      63334
        Pike County Commissioner's
7913419 Office                             PO Box 377                                                                     Zebulon          GA      30295
7913421 Pike County E911                   P.O. Box 1065                                                                  Pikeville        KY      41502
7913420 Pike County E911                   1602 Business Hwy. 54 W.                                                       Bowling Green    MO      63334
7913422 Pike County Sheriff                PO Box 839                                                                     Pikeville        KY      41502
7913423 Pikeville City                     243 Main Street                                                                Pikeville        KY      41501
        Pinole Utility Users Tax
7913424 Remittance Form - VoIP             2131 Pear Street                                                               Pinole           CA      94564




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 170 of 218
                                                                                                  Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                       ADDRESS 2                     ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
        Pitkin County CO Generic
        E911 Residential
7913425 Remittance Form - Lines            506 East Main Street                      Suite 201                                       Aspen           CO      81611
7912095 Pittsburg County                   115 East Carl Albert Pkwy                 Room 100                                        Mcalester       OK      74501
                                                                                     115 E. Carl Albert
7913426 Pittsburg County E911              Pittsburg Board of County Commissioners   Parkway                       Room 10           McAlester       OK      74501
7912097 Pittsburg County E911              115 E. Carl Albert Parkway                Room 100                                        McAlester       OK      74501
7912096 Pittsburg County E911              115 E. Carl Albert Parkway                Room 10                                         McAlester       OK      74501
        Pittsburg County OK
        Generic E911 Residential
7913427 Remittance Form - Rated            115 East Carl Albert Pkwy                 Room 100                                        Mcalester       OK      74501

        Placentia Utility Users Tax
7913428 Remittance Form - VoIP             401 East Chapman Avenue                                                                   Placentia       CA      92670

7913429 Placer County Tax Collector        2976 Richardson Drive                                                                     Auburn          CA      95603-2640
        Plano Public Safety
7913430 Communications                     City of Plano                             P.O. Box 860358                                 Plano           TX      75086-0358
        Plano Public Safety
7912099 Communications                     P.O. Box 860358                                                                           Plano           TX      75086-0358
        Plano Public Safety
        Communications 911
        Service Fee Transmittal
7913431 Form                               Attn: 9-1-1 Coordinator                   PO Bo 860358                                    Plano           TX      75086-0358
        Plaquemines Parish
7913432 Government                         8056 Hwy 23                               Suite 308                                       Belle Chasse    LA      70037
        Plaquemines Parish Sales
7913433 Tax Division                       333 F. Edward Hebert Blvd.                                                                Belle Chasse    LA      70037
        Plaquemines Parish Sales
7912100 Tax Division                       333 F. Edward Hebert Blvd.                Building 102, Suite 345                         Belle Chasse    LA      70037
7913434 Platte County Collector            415 Third Street                                                                          Platte City     MO      64079
7912101 Platte County Treasurer            415 Third Street                          Suite 117                                       Platte City     MO      64079
        Platte County Treasurer
7913435 E911                               415 3rd Street, Room 117                                                                  Platte City     MO      64079

7913436 Plymouth County Auditor            215 4th Avenue SE                                                                         Le Mars         IA      51031
7912102 Poinsett County                    401 Market Street                                                                         Harrisburg      AR      72432


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 171 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7913437 Poinsett County                    County Judge                   401 Market Street                               Harrisburg        AR      72432
        Pointe Coupee Parish
7912103 Communications District            P.O. Box 248                                                                   New Roads         LA      70760
        Pointe Coupee Parish
7913438 Communications District            ATTN: KIM MAJOR                P.O. Box 248                                    New Roads         LA      70760
        Pointe Coupee Parish Sales
7913439 Tax                                Post Office Box 290                                                            New Roads         LA      70760-0290
7913440 Polk Co. 911                       P.O. Box 268                                                                   Cedartown         GA      30125
        Polk Co. Board of
7912104 Commissioners                      P.O. Box 268                                                                   Cedartown         GA      30125
7913441 Polk County                        Treasurer                      507 Church Street                               Mena              AR      71953
7913442 Polk County                        Post Office Box 268                                                            Cedartown         GA      30125
7912105 Polk County                        507 Church Street                                                              Mena              AR      71953
7912106 Polk County Auditor                111 Court Avenue                                                               Des Moines        IA      50309
        Polk County IA Generic E911
        Residential Remittance
7913443 Form - Lines                       111 Court Avenue                                                               Des Moines        IA      50309
        Pomona Utility Users Tax
7913444 Remittance Form - VoIP             P.O. Box 660                                                                   Pomona            CA      91769
7913445 Pontotoc County Clerk              Attn: E911                     18 S Liberty St.                                Pontotoc          MS      38863
7912107 Pontotoc County Clerk              18 S Liberty St.                                                               Pontotoc          MS      38863
        Pope County Treasurer's
7913446 Office                             100 West Main Street                                                           Russellville      AR      72801
        Port Angeles WA Generic
        Utility Users Tax
        Telecommunications
7913447 Remittance Form                    321 East 5th Street                                                            Port Angeles      WA      98362
7913448 Portage County                     1500 Strongs Ave.                                                              Stevens Point     WI      54481-3542
        Portland Utility License Fee
7913449 Report Form                        111 S.W. Columbia              Suite 600                                       Portland          OR      97201

7913450 Portsmouth City Treasurer          801 Crawford Street                                                            Portsmouth        VA      23704-3872

7913451 Portsmouth City Treasurer          PO Box 7847                                                                    Richmond          VA      23707-0847
        Pottawatomie County
7913452 Enhanced 911 System                Judy Chance                    14101 Acme Rd.                                  Shawnee           OK      74804



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 172 of 218
                                                                                                   Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                       ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Pottawatomie County
7912108 Enhanced 911 System                14101 Acme Rd.                                                                             Shawnee           OK      74804
7913453 Pottawattamie County               227 South 6th Street                                                                       Council Bluffs    IA      51501

          Potter/Randall Cty
7913454   Emergency Comm. District         405 West 8th                                                                               Amarillo          TX      79101-2215
          Potter-Randall County 911
          Service Fee Remittance                                                      405 Southwest 8th
7913455   Report                           Attn: Robbyn Hart                          Avenue                                          Amarillo          TX      79101-2215
          Potter-Randall County
          Emergency                                                                   405 Southwest 8th
7912109   Communications District          Attn: Robbyn Hart                          Avenue                                          Amarillo          TX      79101-2215
7913456   Powell County                    PO Box 489                                                                                 Stanton           KY      40380
7913457   Prentiss County 911              P.O. Box 477                                                                               Booneville        MS      38829
7913458   Preston County                   E911 Communications Center                 300 Rich Wolfe Drive                            Kingwood          WV      26537
7912110   Preston County                   300 Rich Wolfe Drive                                                                       Kingwood          WV      26537
7912111   Prince George's County           14741 Governor Oden Bowie Dr St 1090                                                       Upper Marlboro    MD      20772
          Prince George's County
7912112   Government                       14741 Governor Oden Bowie Dr.              Ste. 1090                                       Upper Marlboro    MD      20772
          Prince George's County,                                                     14741 Governor Oden
7913459   Maryland                         Office of Finance                          Bowie Dr St 1090                                Upper Marlboro    MD      20772
          Public Regulation                Telecommunications - Utility and Carrier
7913460   Commission                       Inspection Fees                            1120 Paseo de Peralta                           Santa Fe          NM      87504-1269
          Public Regulation
7912113   Commission                       1120 Paseo de Peralta                                                                      Santa Fe          NM      87504-1269
          Public Service Taxation
7912114   Division                         P.O. Box 1197                                                                              Richmond          VA      23218
          Public Service Taxation
7913461   Division                         State Corporation Commission               P.O. Box 1197                                   Richmond          VA      23218
          Public Utilities Commission
7913462   of Nevada                        Attn: Fiscal Services                      1150 East William Street                        Carson City       NV      89701-3109
          Public Utilities Commission
7912115   of Nevada                        1150 East William Street                                                                   Carson City       NV      89701-3109
          Public Utilities Commission
7912116   of Ohio                          180 East Broad Street 4th Floor            Suite 404                                       Columbus          OH      43215
          Public Utility Commission of
7913464   Oregon                           PO Box 2153                                                                                Salem             OR      97308-2153


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                      Page 173 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Public Utility Commission of
7913463 Oregon                       PUC Fee                           P.O. Box 2153                                    Salem             OR      97308-2153
7912117 Pueblo County                909 Court Street                                                                   Pueblo            CO      81003

7912118 Pueblo County Government 215 West 10th Street                  Room 217                                         Pueblo            CO      81003-2992

7913465   Pueblo County Government         Attn: Budget Office         215 West 10th Street          Room 217           Pueblo            CO      81003-2992
7912119   Pulaski County                   201 South Broadway          Suite 420                                        Little Rock       AR      72201
7913466   Pulaski County                   201 South Broadway          Suite 42                                         Little Rock       AR      72201
7913467   Pulaski County E911              P.O. Box 29                                                                  Hawkinsville      GA      31036
7912120   Pullman Utility Users Tax        325 SE Paradise St                                                           Pullman           WA      99163

        Purchase Area Enhanced
7912121 911 Administrative Board           PO Box 588                                                                   Mayfield          KY      42066

        Purchase Area Enhanced
7913468 911 Administrative Board           Accounting Department       PO Box 588                                       Mayfield          KY      42066
        Pushmataha County
7912122 Treasurer                          302 S W B Street                                                             Antlers           OK      74523
        Pushmataha County,
7913469 Treasurer                          Attn: Treasurer             302 S W B Street                                 Antlers           OK      74523
7912123 Putnam County                      111 Ridley Drive                                                             Eatonton          GA      31024
7913471 Putnam County                      112 Old Route 6                                                              Carmel            NY      10512
7913470 Putnam County                      Teresa M. Slade             E911 Center                   111 Ridley Drive   Eatonton          GA      31024
7912124 Putnam County                      40 Gleneida Avenue                                                           Carmel            NY      10512
7913472 Putnam County E911                 Department of Finance       40 Gleneida Avenue                               Carmel            NY      10512
        Quitman County Board of
7913473 Commissioners                      PO Box 114                                                                   Georgetown        GA      39540-0114
        Quitman County Chancery
7913474 Clerk                              Attn: Butch Scipper         220 Chestnut Street           Suite 2            Marks             MS      38646
        Quitman County Chancery
7912125 Clerk                              220 Chestnut Street         Suite 2                                          Marks             MS      38646
7913475 Racine County                      717 Wisconsin Ave.                                                           Racine            WI      53403-1237
7912127 Randolph County                    4 Randolph Avenue           Suite 102                                        Elkins            WV      26241
7912126 Randolph County                    101 E. Broadway             Suite C                                          Pocahontas        AR      72455
7913476 Randolph County E911               372 Highway JJ              Suite 2-B                                        Huntsville        MO      65259
7912128 Rankin County                      601 Marquette Road                                                           Brandon           MS      39042


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 174 of 218
                                                                                            Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                      ADDRESS 1               ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE     COUNTRY
7913477 Rankin County                      211 East Government Street                                                              Brandon          MS      39042
7913478 Rankin County                      Emergency Operations                  601 Marquette Road                                Brandon          MS      39042
        Rapides Parish
7913479 Communications District            4216 Ellis Street                                                                       Alexandria       LA      71302
        Rapides Parish Sales and
7913480 Use Tax Department                 5606 Coliseum Blvd                                                                      Alexandria       LA      71303
                                                                                 102 W. North Main
7913481 Ray County 911 Account             County Treasurer                      Street                                            Richmond         MO      64085
7912129 Receiver General                   275 Pope Road                         Suite 103                                         Summerside       PE      C1N 6A2        Canada
7913482 Receiver General                   Tax Center                            275 Pope Road                                     Summerside       PE      C1N 6A2        Canada
        Red River Parish
7913483 Communications District            P.O. Box 407                                                                            Coushatta        LA      71019
        Redmond WA
        Monthly/Quarterly Utility
7913484 Tax Return                         15670 NE 85th Street                  P.O. Bo 97010                                     Redmond          WA      98073-9710
        Redondo Beach Utility
7913485 Users Tax Report - VoIP            415 Diamond Street                                                                      Redondo Beach    CA      90277-0167

        Redwood City Utility Users
        Tax Remittance Form - VoIP
7913486 Monthly Form               P.O. Box 478                                                                                    Redwood City     CA      94064
                                                                                 1900 Fifth Avenue North
7912130 Regions Bank                       P.O. Box 1174                         25th Floor                                        Birmingham       AL      35203
                                                                                                            1900 Fifth Avenue North
7913487 Regions Bank                       Attn: Endowments & Foundations        P.O. Box 1174              25th Floor              Birmingham      AL      35203

7913488 Relay Missouri Statement           P.O. Box 360                                                                            Jefferson City   MO      65102-0360

        Reno Quarterly
        Telecommunications
7913489 License Renewal Application P.O. Box 1900                                                                                  Reno             NV      89505
7913490 Rensselaer County           Treasurer                                    1600 7th Avenue                                   Troy             NY      12180-3409
7912131 Rensselaer County           1600 7th Avenue                                                                                Troy             NY      12180-3409
                                    Direction principale des relations avec la
7913491 Revenu Québec               clientè                                      3800, rue de Marly                                Quebec           QC      G1X 4A5        Canada
7912132 Revenu Québec               3800, rue de Marly                                                                             Quebec           QC      G1X 4A5        Canada



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                              Page 175 of 218
                                                                                          Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE     COUNTRY

7912133 Revenue Discovery Systems P.O. Box 830725                                                                             Birmingham        AL      35283-0725
7913492 Revenue Quebec            C. P. 8025                                  Succursale Desjardins                           Montreal          PQ      H5B 0A8        Canada

        Rhode Island Division of      Charles M. Brown - Assistant to Chief
7913493 Public Utilities and Carriers Accountant                              89 Jefferson Boulevard                          Warwick           RI      02888

          Rhode Island Division of
7912134   Public Utilities and Carriers    89 Jefferson Boulevard                                                             Warwick           RI      02888
          Rhode Island Division of
7913495   Taxation                         RI Division of Taxation            One Capitol Hill                                Providence        RI      02908
          Rhode Island Division of
7913496   Taxation                         P.O. Box 9702                                                                      Providence        RI      02940-9702
          Rhode Island Division of
7913494   Taxation                         Rhode Island                       One Capital Hill                                Providence        RI      02908-5800
7913497   RI Division of Taxation          RI Division of Taxation            One Capitol Hill                                Providence        RI      02908
          Rialto Utility Users Tax
7913498   Remittance Form - VoIP           150 South Palm Avenue                                                              Rialto            CA      92376

7913499   Richardson ISD Tax Office        420 S Greenville Ave                                                               Richardson        TX      75081
7912135   Richland County                  2020 Hampton Street                                                                Columbia          SC      29204
7913501   Richland County                  Finance Director                   2020 Hampton Street                             Columbia          SC      29204
7913500   Richland County                  1410 Laurens Street                                                                Columbia          SC      29204
          Richland Occupation Tax
7913502   Return - Telephone               P.O. Box 190                                                                       Richland          WA      99352
          Richland Parish
7913503   Communications District          P.O. Box 855                                                                       Rayville          LA      71269
          Richland Parish Sales/Use
7912136   Tax                              P.O. Box 688                                                                       Rayville          LA      71269-0688
          Richland Parish Tax
7913504   Commission                       P.O. Box 688                                                                       Rayville          LA      71269-0688
          Richland Parish Tax
7913505   Commisssion                      Post Office Box 688                                                                Rayville          LA      71269-0688

        Richmond Utility Users Tax
7913506 Remittance Form - VoIP     450 Civic Center Plaza                                                                     Richmond          CA      94804



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 176 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                    ADDRESS 1           ADDRESS 2                     ADDRESS 2              CITY     STATE    POSTAL CODE   COUNTRY
        Richmond VA Local Right of
        Way Remittance Form -
7913507 Quarterly                  900 East Broad Street Room 102          P.O. Bo 26624                                   Richmond            VA      23261
7913508 Ripley City Recorder       110 S. Washington                                                                       Ripley              TN      38063
        Riverside County Tax
7913509 Collector                  4080 Lemon St. First Floor                                                              Riverside           CA      92502-2205

7912137 Riverside County Treasurer PO Box 12005                                                                            Riverside           CA      92502-2205

        Riverside Utility Users Tax
7913510 Remittance Form - VoIP             3900 Main Street                6th Floor                                       Riverside           CA      92522
7913511 Roane County                       PO Box 296                                                                      Kingston            TN      37763
        Roanoke VA Local Right of
        Way Remittance Form -
7913512 Quarterly                          P.O. Box 1451                                                                   Roanoke             VA      24007-1451
7913513 Rock County                        3636 N. County Highway F                                                        Janesville          WI      53545
7913514 Rockcastle County 911              P.O. Box 700                                                                    Mount Vernon        KY      40456
7913515 Rockdale County                    Attn: Finance Department        PO Box 289                                      Conyers             GA      30012
        Rockdale County Tax
7913516 Commissioner                       PO Box 1497                                                                     Conyers             GA      30012-7597
7912138 Rockland County                    18 New Hempstead Road                                                           New City            NY      10956
                                                                           18 New Hempstead
7913517 Rockland County                    Attn: Commissioner of Finance   Road                                            New City            NY      10956
        Rockwall Central Appraisal
7913518 District                           841 Justin Road                                                                 Rockwall            TX      75087

          ROCKWALL County, TX State
7913519   - E-911 (Default Form)           445 12th Street, S.W            Room 6- A224                                    Washington          DC      20554
          Roswell GA Generic E911
          Residential Remittance
7913520   Form - Lines                     38 Hill Street                  Suite 130                                       Roswell             GA      30075-4537
7913521   Routt County                     P.O. Box 773598                                                                 Steamboat Springs   CO      80477
          Routt County E 911
7912139   Authority Board                  P.O. Box 773598                                                                 Steamboat Springs   CO      80477
7913522   Rowan County                     600 W. Main Street                                                              Morehead            KY      40351

7913523 Rutherford County Trustee          PO Box 1316                                                                     Murfreesboro        TN      37133


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 177 of 218
                                                                                                 Exhibit D
                                                                                        Taxing Authorities Service List
                                                                                          Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                      ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7913524 S. D. State Treasurer              Remittance Center                          P.O. Box 5055                                   Sioux Falls      SD      57117-5055
7913525 Sabine Parish 911                  P.O. Box 550                                                                               Many             LA      71449
        Sabine Parish Sales and Use
7913526 Tax Commission                     P.O. Box 249                                                                               Many             LA      71449
        Sabine Parish Sales and Use
7913527 Tax Commission                     Post Office Box 249                                                                        Many             LA      71449-0249
                                           Sacramento County Report & Acct Svcs Unit-
7913528   Sacramento County                UUT                                        700 H Street                                    Sacramento       CA      95814
7912140   Sacramento County                700 H Street                               Room 1710                                       Sacramento       CA      95814
7913529   Sacramento County                PO Box 508                                                                                 Sacramento       CA      95812-0508
7913530   Saginaw County                   618 Cass Street                                                                            Saginaw          MI      48602
          Saginaw County E911
7912141   Division                         618 Cass Street                                                                            Saginaw          MI      48602
          SAGINAW County, MI
          County - E-911 Technical
7913531   Charge (Default Form)            445 12th Street, S.W                       Room 6- A224                                    Washington       DC      20554
          Saint Bernard Parish
7913532   Government                       8201 W. Judge Perez Drive                                                                  Chalmette        LA      70043
          Saint Charles County
7913533   Government                       201 North Second Street                    Room 529                                        St. Charles      MO      63301

          Saint Charles MO Generic
          License Tax Residential
7913534   Remittance Form                  200 North Second Street                                                                    Saint Charles    MO      63301
7912143   Saint Clair County               201 McMorran                                                                               Port Huron       MI      48080
7913535   Saint Clair County               Attention: Treasurer                       201 McMorran                                    Port Huron       MI      48080
7912142   Saint Clair County               200 Grand River Avenue                     Suite 203                                       Port Huron       MI      48060
7912144   Saint Francis County             P.O. BOX 250                                                                               Forrest City     AR      72355
7913536   Saint Francis County             Attn: County Treasurer                     P.O. BOX 250                                    Forrest City     AR      72355

7912145 Saint Francois County E911         102 Industrial Drive                                                                       Park Hills       MO      63601
        Saint John MO Generic
        License Tax Residential
7913537 Remittance Form                    8944 St Charles Rock Road                                                                  Saint John       MO      63114
7913538 Saint Landry Parish 911            780 Highway 742                                                                            Opelousas        LA      70570
        Saint Lawrence County
7913539 Treasurer                          48 Court Street                                                                            Canton           NY      13617-1194


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                   Page 178 of 218
                                                                                                   Exhibit D
                                                                                          Taxing Authorities Service List
                                                                                            Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Saint Louis City Collector of
7913540 Revenue                       PO Box 66877                                                                                      St. Louis          MO      63166-6877

7913542 Saint Louis County                 County Treasurer                             41 South Central Avenue                         Clayton            MO      63105-1799
7913541 Saint Louis County                 Attn: Don Rode                               41 S. Central           8th Fl                  Clayton            MO      63105
7912146 Saint Louis County                 41 S. Central                                8th Fl                                          Clayton            MO      63105
7912148 Saint Louis County                 41 South Central Avenue                                                                      Clayton            MO      63105-1799
7912147 Saint Louis County                 41 S. Central, Fiscal Management, 8th Fl                                                     Clayton            MO      63105
        Saint Louis MO Generic
        License Tax Residential
7913543 Remittance Form                    1200 Market Street                           Room 311                                        Saint Louis        MO      63103
7913544 Saline County                      102 S. Main                                  Level B                                         Benton             AR      72015

7913545 Salt Lake County Treasurer         PO Box 410418                                                                                Salt Lake City     UT      84141-0418
7913546 Saluda County E911                 111 Law Enforcement Drive                                                                    Saluda             SC      29138
7913547 San Bernardino County              268 W. Hospitality Lane                                                                      San Bernardino     CA      92415-0360

        San Bernardino Utility Users
7913548 Tax Remittance Form - VoIP 290 North D Street                                                                                   San Bernardino     CA      92401
        San Diego County Tax
7913549 Collector                    PO Box 129009                                                                                      San Diego          CA      92112

7912149 San Francisco Tax Collector P.O. Box 7425                                                                                       San Francisco      CA      94120-7425

7913550 San Francisco Tax Collector        PO Box 7426                                                                                  San Francisco      CA      94120-7426
        San Joaquin County Tax
7913551 Collector                          44N. San Joaquin St. First Floor, Ste. 150                                                   Stockton           CA      95201-2169
        San Leandro Report of
        Emergency Communication
        System Access Fees
7913552 Collected                          835 East 14th Street                                                                         San Leandro        CA      94577
        San Luis Valley 911
7912150 Authority                          P.O. Box 1598                                                                                Alamosa            CO      81101
        San Luis Valley 911
7913553 Authority                          E911                                         P.O. Box 1598                                   Alamosa            CO      81101




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 179 of 218
                                                                                     Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
          San Marino CA Generic
          Utility Users Tax VoIP
7913554   Remittance Form                  2200 Huntington Drive                                                       San Marino         CA      91108
          San Mateo County Tax
7913555   Collector                        PO Box 45878                                                                San Francisco      CA      94145-0878
          San Miguel Emergency
          Telephone Service Authority
7913556   Board                            P O Box 233                                                                 Telluride          CO      81435
          Sandy Springs GA Generic
          E911 Residential
7913557   Remittance Form - Lines          1 Galambos Way                                                              Sandy Springs      GA      30328

        Santa Ana Monthly Utility
7913558 Users Tax Report - Voip            20 Civic Center Plaza       P.O. Bo 1964                                    Santa Ana          CA      92701
7913559 Santa Barbara County               PO Box 579                                                                  Santa Barbara      CA      93102-0579

          Santa Barbara Utility Users
7913560   Tax Remittance Form - VoIP P.O. Box 1990                                                                     Santa Barbara      CA      93102
7913561   Santa Clara County           PO Box 60534                                                                    City of Industry   CA      91716-0534
7913562   Santa Cruz County            Attn: Tax Collector             P.O. Box 1817                                   Santa Cruz         CA      95061
7912151   Santa Cruz County            P.O. Box 1817                                                                   Santa Cruz         CA      95061
          Santa Cruz County Tax
7912152   Collector                    701 Ocean St.                   Room 15                                         Santa Cruz         CA      95060
          Santa Cruz Utility Users Tax
7913563   Return - VoIP                809 Center Street               Room 101                                        Santa Cruz         CA      95060
          Santa Fe Springs Utility
          Users Tax Remittance Form -
7913564   VoIP                         11710 Telegraph Road                                                            Santa Fe Springs   CA      90670

          Santa Monica Utility Users
7913565   Tax Remittance Form - VoIP       P.O. Box 2200                                                               Santa Monica       CA      90407
          Santa Rosa Utility Users Tax
7913566   Remittance Form                  P.O. Box 1673                                                               Santa Rosa         CA      95402
7912154   Saratoga County                  40 McMaster Street          Building 1                                      Ballston Spa       NY      12020
7912153   Saratoga County                  25 West High Street         #4                                              Ballston Spa       NY      12020
7913568   Saratoga County                  25 W. High Street                                                           Ballston Spa       NY      12020
7913567   Saratoga County                  Treasurer                   25 West High Street            #4               Ballston Spa       NY      12020


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 180 of 218
                                                                                                Exhibit D
                                                                                     Taxing Authorities Service List
                                                                                       Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                      ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
7913569 Saratoga County E911               County Treasurer                        40 McMaster Street         Building 1           Ballston Spa       NY      12020
7912155 Sarpy County Treasurer             1210 Golden Gate Drive                                                                  Papillion          NE      68046

7913570 Sarpy County Treasurer      Brian Hanson; Board of Commissioners           1210 Golden Gate Drive                          Papillion          NE      68046
        SAUK County, WI County - E-
7913571 911 (Default Form)          445 12th Street, S.W                           Room 6- A224                                    Washington         DC      20554
7913572 Savannah City               140 Main Street                                                                                Savannah           TN      38372
        Savannah Revenue
7913573 Department                  Post Office Box 1027                                                                           Savannah           GA      31402
7913574 SBC Tax Collector           268 West Hospitality Lane                                                                      San Bernardino     CA      92415-0360
7913575 Schenectady County          E911                                           620 State Street           Third Floor          Schenectady        NY      12305
7912156 Schenectady County          620 State Street                               Third Floor                                     Schenectady        NY      12305
7913576 Schoharie County 911        Attn: Mark Wood                                284 Main Street            PO Box 9             Schoharie          NY      12157
7912157 Schoharie County 911        284 Main Street                                PO Box 9                                        Schoharie          NY      12157
7912158 Schuyler County             105 Ninth Street                               Unit 17                                         Watkins Glen       NY      14891
7913577 Schuyler County             Treasurer                                      105 Ninth Street           Unit 17              Watkins Glen       NY      14891
7913579 Scott County                Attn: Treasurer                                P.O. Box 973                                    Georgetown         KY      40324

7913578 Scott County                       Scott Emergency Communications Center   1100 East 46th Street                           Davenport          IA      52807
7912159 Scott County                       1100 East 46th Street                                                                   Davenport          IA      52807
7912160 Scott County                       P O Box 188                                                                             Benton             MO      63736
        Scott County Board of
7913580 Supervisors                        P.O. Box 630                                                                            Forest             MS      39074
7913581 Scott County E911                  E911 Tax                                P O Box 188                                     Benton             MO      63736
        Scott County E911 Service
7913582 Board                              1100 E 46th Street                                                                      Davenport          IA      52807
7913583 Scott County Fiscal Court          Attn: Jane Lucas                        PO Box 973                                      Georgetown         KY      40324
7912161 Scott County Fiscal Court          PO Box 973                                                                              Georgetown         KY      40324
7913584 Scotts Bluff County                1825 10th Street                                                                        Gering             NE      69341
7912162 SDTTC                              PO Box 129009                                                                           San Diego          CA      92112

7912163 Sea Tac Utility Service Tax 4800 South 188th Street                                                                        SecTac             WA      98188-8605
7913585 Searcy County Treasurer     P.O. Box 38                                                                                    Marshall           AR      72650
        Seaside CA Generic Utility
        Users Tax VoIP Remittance
7913586 Form                        440 Harcourt Avenue                                                                            Seaside            CA      93955




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                Page 181 of 218
                                                                                     Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                 NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY

7913587   Sebastian County                  County Judge Office           Courthouse 35 South 6th RM 106                  Fort Smith        AR      72901
7912164   Sebastian County                  Courthouse 35 South 6th       RM 106                                          Fort Smith        AR      72901
7912165   Secretary of the Treasury         Edificio Intendente Ramirez   Paseo Covadonga#10                              San Juan          PR      00902
7913588   Secretary of the Treasury         Edificio Intendente Ramirez                                                   San Juan          PR      00902
          Secretary, Public Service
7912166   Commission                        Heber M. Wells Building       160 E 300 S. 4th Floor                          Salt Lake City    UT      84111
          Secretary, Public Service
7913589   Commission                        Heber M. Wells Building       160 E 300 S STE 400                             Salt Lake City    UT      84111-2305
7913590   Sedgwick County                   PO Box 2961                                                                   Wichita           KS      67201-2961
7913591   Selmer City Tax Collector         144 North 2nd Street                                                          Selmer            TN      38375
          Seminole County Clerk's
7913592   Office                            P.O. Box 1180                                                                 Wewoka            OK      74884
7913593   Seneca County Treasurer           1 Di Pronio Drive                                                             Waterloo          NY      13165-0690
          Sequim WA Utility Tax
7913594   Return                            152 W Cedar Street            P.O Bo 1087                                     Sequim            WA      98382
7913595   Sequoyah County 911               106 E. Creek                                                                  Sallisaw          OK      74955-1758
7913596   Sevier County Trustee             125 Court Ave Suite 212W                                                      Sevierville       TN      37862

7913597 Sevierville City Tax Collector      P.O. Box 5500                                                                 Sevierville       TN      37864-5500
7913598 SF Tax Collector                    Business Tax Section          P.O. Box 7425                                   San Francisco     CA      94120-7425
        Sharkey County Chancery
7913599 Clerk                               P.O. Box 218                                                                  Rolling Fork      MS      39159
        Sharon Gade, County
7912167 Treasurer                           402 Commercial St.                                                            Emporia           KS      66801
7913600 Sharp County                        P.O. Box 307                                                                  Ash Flat          AR      72513

7913601 Shawnee County Treasurer 200 SE 7th Street                                                                        Topeka            KS      66603-3959
7913602 Sheboygan County         527 N. 6th St.                                                                           Sheboygan         WI      53081-4610

7913603 Shelby County                       Rob Rothenburger              419 Washington Street                           Shelbyville       KY      40065
7913605 Shelby County                       Property Tax Commissioner                                                     Columbiana        AL      35051
7913604 Shelby County                       P.O. Box 800                                                                  Columbiana        AL      35051
7912168 Shelby County                       419 Washington Street                                                         Shelbyville       KY      40065
        Shelby County Business
7912169 Revenue Office                      P.O. Box 800                                                                  Columbiana        AL      35051
7913606 Shelby County Trustee               PO Box 2751                                                                   Memphis           TN      38101-2751


      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                      Page 182 of 218
                                                                                          Exhibit D
                                                                               Taxing Authorities Service List
                                                                                 Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7913607 Sheridan County                    Treasurer                         224 South Main Street         Suite B1          Sheridan          WY      82801
7912170 Sheridan County                    224 South Main Street             Suite B1                                        Sheridan          WY      82801

7913608 Sherman Police Department 317 South Travis St.                                                                       Sherman           TX      75090
7912171 Shiawassee County         208 North Shiawassee Street                                                                Corunna           MI      48817

        Shiawassee County MI E911
        Operational Surcharge
7913609 County Commission         208 North Shiawassee Street                                                                Corunna           MI      48817
        SHIAWASSEE County, MI
        County - E-911 Technical
7913610 Charge (Default Form)     445 12th Street, S.W                       Room 6- A224                                    Washington        DC      20554

          Sierra Madres Utility Users
7913611   Tax Remittance Form              232 West Sierra Madre Boulevard                                                   Sierra Madre      CA      91024
7912172   Simpson County E911              P.O. Box 308                                                                      Mendenhall        MS      39114
7913612   Simpson County E911              Attention: Retina                 P.O. Box 308                                    Mendenhall        MS      39114
          Simpson County Fiscal
7913613   Court                            P.O. Box 242                                                                      Franklin          KY      42135
          Simpson County Fiscal
7912173   Court                            RE: E911                          P.O. Box 242                                    Franklin          KY      42135
7913614   SIRCOMM                          Attn: Director                    P.O. Box 504                                    Jerome            ID      83338
7912174   SIRCOMM                          P.O. Box 504                                                                      Jerome            ID      83338
7913615   SJC TTC                          PO Box 2169                                                                       Stockton          CA      95201-2169
7912175   Smith County                     1001 ESE Loop 323                 Suite 410                                       Tyler             TX      75701
          Smith County 9-1-1
7912176   Communications District          1001 ESE Loop 323                 Suite 41                                        Tyler             TX      75701
          Smith County 9-1-1
7913617   Communications District          9-1-1 Communications District     1001 ESE Loop 323             Suite 410         Tyler             TX      75701
          Smith County 9-1-1
7913616   Communications District          Accounts Receivable               1001 ESE Loop 323             Suite 41          Tyler             TX      75701
7912177   Smith County EMA                 P.O. Box 1107                                                                     Raleigh           MS      39153
7913618   Smith County EMA                 Att: E911                         P.O. Box 1107                                   Raleigh           MS      39153
          Smith County Tax
7913619   Assessor/Collector               PO Box 2011                                                                       Tyler             TX      75710
          Snohomish County
7913620   Treasurer                        PO Box 34171                                                                      Seattle           WA      98124-1171


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                             Page 183 of 218
                                                                                      Exhibit D
                                                                           Taxing Authorities Service List
                                                                             Served via First Class Mail


MMLID                NAME                                    ADDRESS 1         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
7912178 Solix Inc - DC USTF                P.O Box 785652                                                                   Philadelphia    PA      19178-5652

7912179   Solix Inc. - Connecticut TRS     P.O. Box 223035                                                                  Pittsburgh      PA      15251-2035
7913621   Solix Indiana USF                PO Box 223509                                                                    Pittsburgh      PA      15251-2509
7913622   Solix Maine Funds                P.O. Box 232                                                                     Lewiston        ME      04243-0232
7913624   Solix, Inc. Colorado TRS         PO Box 912551                                                                    Denver          CO      80291-2551
7913623   Solix, Inc. Colorado TRS         Colorado TRS                  P.O. Box 912551                                    Denver          CO      80291-2551
          South Carolina Department
7913626   of Revenue                       PO Box 100153                                                                    Columbia        SC      29202
          South Carolina Department
7913625   of Revenue                       Attn: Sales Tax               PO Box 125                                         Columbia        SC      29214-0106
          South Carolina Department
7912180   of Revenue                       P.O. Box 100193                                                                  Columbia        SC      29202
          South Carolina Department
7912181   of Revenue                       PO Box 125                                                                       Columbia        SC      29214-0106
          South Carolina State License
7913627   Tax                              SC DEPARTMENT OF REVENUE      P.O. Box 125                                       Columbia        SC      29214-0850
          South Carolina Universal
7913628   Service Fund                     Attn: Arles Herrera           1401 Main Street           Suite 900               Columbia        SC      29201
          South Carolina Wireless
7913629   Telecom Charge Return            P.O. Box 100193                                                                  Columbia        SC      29202

          South Carolina, Batesburg-
7913630   Leesville E911 Landline (Uni     109 Scoth Road                                                                   Chesterfield    SC      29709
          South Dakota Department
7913632   of Revenue                       Remittance Center             P.O Box 5055                                       Sioux Falls     SD      57117-5055
          South Dakota Department
7912182   of Revenue                       P.O Box 5055                                                                     Sioux Falls     SD      57117-5055
          South Dakota Department
7913631   of Revenue                       445 East Capitol Ave                                                             Pierre          SD      57501-3185
          South Dakota State
7912183   Treasurer                        Mail Code 5055                445 East Capitol Avenue                            Pierre          SD      57501-3100
          South Dakota State
7913634   Treasurer                        Anderson BLDG                 Mail Code 5055             445 East Capitol Avenue Pierre          SD      57501-3100
          South Dakota State
7912184   Treasurer                        P.O. Box 5055                                                                    Sioux Falls     SD      57117-5055



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 184 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        South Dakota State
7913633 Treasurer                          Remittance Center              P.O. Box 5055                                   Sioux Falls        SD      57117-5055

        South Western Oklahoma
7913635 Development Authority              PO Box 569                     420 Sooner Drive                                Burns Flat         OK      73624
        Southwest Regional
7912185 Communications Center              200 South Parks Drive                                                          Desoto             TX      75115
        Southwest Regional
7913636 Communications Center              200 S. Parks Dr.                                                               DeSoto             TX      75115
        Southwest Regional
        Communications Center ,
7913637 Cedar Hill Remittance              Re; Cedar Hill Remittance      200 South Parks Drive                           Desoto             TX      75115
7913638 Spalding County                    P.O. Box 1087                  Suite B                                         Griffin            GA      30224
7912186 Spanish Lake License Tax           City Hall, 1200 Market St.     City Hall, Room 220                             St. Louis          MO      63103
7913639 Spartanburg County                 180 Magnolia Street            PO Box 5666                                     Spartanburg        SC      29304
7912187 Spartanburg County                 P.O. Box 5666                                                                  Spartanburg        SC      29304-5666
        Spartanburg County SC
        Generic E911 Remittance
7913640 Form - Lines                       P.O. Box 5666                                                                  Spartanburg        SC      29304-5666
        Spencer County Judges
7912188 Office                             P.O. Box 397                                                                   Taylorsville       KY      40071
        Spencer County Judges
7913641 Office, E911                       P.O. Box 397                                                                   Taylorsville       KY      40071
        Spokane Valley WA Monthly
        Telephone Utility Tax
7913642 Return                             10210 East Sprague Avenue                                                      Spokane Valley     WA      99206
        Spring Branch ISD Tax
7913643 Assessor/Collector                 PO Box 19037                                                                   Houston            TX      77224-9037
        Springfield MO Generic
        License Tax Residential
7913644 Remittance Form                    840 Booneville Avenue                                                          Springfield        MO      65802
        St Charles County MO
        Generic E911 Residential
7913645 Remittance Form - Rated            1400 TR Hughes Boulevard       Suite 300                                       O' Fallon          MO      63366
        ST CLAIR County, MI County
        - E-911 Technical Charge
7913646 (Default Form)                     445 12th Street, S.W           Room 6- A224                                    Washington         DC      20554


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 185 of 218
                                                                                          Exhibit D
                                                                                 Taxing Authorities Service List
                                                                                   Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                 ADDRESS 2                     ADDRESS 2              CITY     STATE    POSTAL CODE   COUNTRY
7912189 St Croix County WI                 Do not Remit to Jurisdiction                                                        Hudson              WI      54016
7913647 St John The Baptist                911 Communications District         P.O. Box 1600                                   La Place            LA      70069
7913648 St Landry Parish                   780 Hwy 742                                                                         Opelousas           LA      70570
        St Louis County MO Generic
        E911 Residential
7913649 Remittance Form - Rated            41 South Central Avenue                                                             Clayton             MO      63105
7913650 St Martin Parish                   P.O. Box 247                        400 St. Martin Street                           Saint Martinville   LA      70582
7913651 St. Bernard Parish                 P.O Box 168                                                                         Chalmette           LA      70044
7912190 St. Charles County                 1605 Wentzville Parkway                                                             Wentzville          MO      63385
        St. Charles County Tax
7913652 Collector                          201 N. 2nd Street                                                                   St Charles          MO      63301-2889
        St. Charles Parish School
7913653 Board                              13855 River Road                                                                    Luling              LA      70070
7913654 St. Clair County                   165 5th Avenue Suite 102                                                            Ashville            AL      35953
        St. James Parish
7913655 Government                         Attn: Finance Dept.                 P.O. Box 106                                    Convent             LA      70723
        St. James Parish
7912191 Government                         P.O. Box 106                                                                        Convent             LA      70723
        St. James Parish School
7913656 Board                              Post Office Box 368                                                                 Lutcher             LA      70071-0368
7913657 St. John Parish Sales Tax          Post Office Box 2066                                                                LaPlace             LA      70069-2066

7912192 St. John The Baptist Parish        P.O. Box 1600                                                                       La Place            LA      70069
        St. Landry Parish
7912193 Communication District             780 Hwy 742                                                                         Opelousas           LA      70570
        St. Landry Parish School
7913659 Board                              Sales Tax Division                  P.O.BOX 1210                                    Opelousas           LA      70571
        St. Landry Parish School
7912195 Board                              P.O.BOX 1210                                                                        Opelousas           LA      70571
        St. Landry Parish School
7913658 Board                              Sales and Use Tax Department        P.O. Box 1210                                   Opelousas           LA      70571-1210
                                                                               41 South Central Avenue
7913660 St. Louis County                   Don Rode                            4th Floor                                       Clayton             MO      63105
                                                                               41 South Central Avenue
7912197 St. Louis County                   Dept. of Revenue/Div. of Licenses   4th Floor                                       Clayton             MO      63105
7912196 St. Louis County                   41 South Central Avenue 4th Floor                                                   Clayton             MO      63105



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 186 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                  ADDRESS 1          ADDRESS 2                      ADDRESS 2              CITY      STATE    POSTAL CODE   COUNTRY

7913661 St. Louis County Collector         41 S Central Avenue                                                           St Louis             MO      63105
        St. Martin Parish 911
7912198 Commission                         P.O. Box 247                                                                  Saint Martinsville   LA      70582
        St. Martin Parish
7912199 Communication District             P.O. Box 247                 400 St. Martin Street                            Saint Martinville    LA      70582
        St. Martin Parish School
7912200 Board                              P.O. Box 1000                                                                 Breaux Bridge        LA      70517
        St. Martin Parish School
7913662 Board                              Post Office Box 1000                                                          Breaux Bridge        LA      70517-1000
7912201 St. Mary Parish                    1200 David Drive             Bldg B                                           Morgan City          LA      70380
7913663 St. Mary Parish                    Attn:Mrs Charlette Angeron   1200 David Drive            Bldg B               Morgan City          LA      70380
        St. Mary Sales and Use Tax
7913664 Department                         P. O. Drawer 1279                                                             Morgan City          LA      70381
        St. Tammany Parish
7913665 Communications District            28911 Krentel Road                                                            Lacombe              LA      70445
7913666 STACS                              STACS                        Sales Tax Division          P.O. Box 3989        Muscle Shoals        AL      35662
7912202 STACS                              Sales Tax Division           P.O. Box 3989                                    Muscle Shoals        AL      35662
        Stanton CA Generic Utility
        Users Tax VoIP Remittance
7913667 Form                               7800 Katella Avenue                                                           Stanton              CA      90680
7913668 Stanton City Treasurer             PO Box 370                                                                    Stanton              KY      40380
7913669 Stark County                       P.O. Box 130                                                                  Dickinson            ND      58602
7912203 Stark County Auditor               P.O. Box 130                                                                  Dickinson            ND      58602

7913671 State Board of Equalization Excise Taxes and Fees Division      P.O. Box 942879                                  Sacramento           CA      94279-6091

7913670 State Board of Equalization PP                                  P O Box 942879                                   Sacramento           CA      94279-8063

        State Board of Equalization
7913672 Property Tax Department            450 N Street                                                                  Sacramento           CA      94279-0061
7913674 State Comptroller                  P.O. Box 149356                                                               Austin               TX      78714-9356
7913673 State Comptroller                  111 East 17th Street                                                          Austin               TX      78774-0100
        State Comptroller of Public
7912204 Accounts                           111 E. 17th Street                                                            Austin               TX      78774-0100
        State Dept. Assessments &
7913675 Taxation                           Franchise Tax Unit           301 W. Preston St.                               Baltimore            MD      21201-2395


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 187 of 218
                                                                                               Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                       ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        State Dept. Assessments &
7912205 Taxation                           301 W. Preston St.                                                                       Baltimore         MD      21201-2395
7912206 State License Tax                  SC DEPARTMENT OF REVENUE                 P.O. Box 125                                    Columbia          SC      29214-0850

7913676 State of Arkansas                  Department of Finance & Administration   P.O. Box 1272                                   Little Rock       AR      72203
7912207 State of Arkansas                  P.O. Box 1272                                                                            Little Rock       AR      72203

7913677   State of Arkansas                Department of Finance & Administration   P.O. Box 3861                                   Little Rock       AR      72203-3861
7912208   State of Florida                 P.O. Box 6520                                                                            Tallahassee       FL      32314-6520
7913678   State of Georgia                 Department of Revenue                    P.O. Box 105408                                 Atlanta           GA      30348-5408
7912209   State of Hawaii                  Mail Code 61233                          P.O. Box 1300                                   Honolulu          HI      96807-1300
7913679   State of Hawaii                  Attn: Enhanced 911 Fund                  Mail Code 61233                                 Honolulu          HI      96807-1300
          State of Hawaii Enhanced
7913680   911 Fund                         c/o First Hawaiian Bank                  Mail Code 61233             P.O. Box 1300       Honolulu          HI      96807-1300
7913681   State of Indiana                 E-911                                    10 West Market Street       Suite 2950          Indianapolis      IN      46204-2982
7912210   State of Indiana                 10 West Market Street                    Suite 2950                                      Indianapolis      IN      46204-2982
7913682   State of Indiana                 Department of Revenue                    P.O. Box 7228                                   Indianapolis      IN      46207-7228
7912212   State of Kansas                  P.O. Box 758572                                                                          Topeka            KS      66675-8572
7912211   State of Kansas                  915 South West Harrison Street                                                           Topeka            KS      66625-5000
7912213   State of Kentucky                Department of Revenue                    501 High St, Station 61                         Frankfort         KY      40619

          State of Maryland Dept of
7913683   Assessments and Taxation         PO Box 17052                                                                             Baltimore         MD      21297-1052
          State of MI State - E-911
          Technical Charge (Default
7913684   Form)                            445 12th Street, S.W                     Room 6- A224                                    Washington        DC      20554
7913686   State of Michigan                Michigan Department of Treasury          P.O. Box 30781                                  Lansing           MI      48909-8281
7913685   State of Michigan                Michigan Depart. of Energy               7150 Harris Drive           PO Box 30221        Lansing           MI      48909
7912214   State of Michigan                7150 Harris Drive                        PO Box 30221                                    Lansing           MI      48909
7912215   State of Michigan                P.O. Box 30324                                                                           Lansing           MI      48909-7824
          State of Michigan-Public
7913687   Utilities Tax                    PO Box 30471                                                                             Lansing           MI      48909-7971
7912216   State of New Hampshire           33 Hazen Drive                                                                           Concord           NH      03305
7913688   State of New Hampshire           Attn: DOS Business Office                33 Hazen Drive                                  Concord           NH      03305
7913689   State of New Jersey              PO Box 999                                                                               Trenton           NJ      08646-0999
7913690   State of New Mexico              Taxation and Revenue Department          P.O. Box 25123                                  Santa Fe          NM      87504-5123
7913691   State of New Mexico              Taxation and Revenue Department          P.O. Box 25128                                  Santa Fe          NM      87504-5128


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                  Page 188 of 218
                                                                                                 Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                     ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7912217 State of New Mexico                P.O. Box 25128                                                                           Santa Fe          NM      87504-5128
7912218 State of New York                  P.O. Box 15172                                                                           Albany            NY      12212-5172
7912219 State of North Carolina            P.O. Box 25000                                                                           Raleigh           NC      27640-0700
                                           Department of Revenue/Sales & Use Tax
7913692   State of North Carolina          Division                                 P.O. Box 25000                                  Raleigh           NC      27640-0700
7912220   State of North Dakota            P.O. Box 5623                                                                            Bismarck          ND      58506-5623
7912221   State of Oklahoma                P.O. Box 26850                                                                           Oklahoma City     OK      73126-0850
7913695   State of Rhode Island            Division of Taxation - Department #300   P.O. Box 9706                                   Providence        RI      02940-9706
7913693   State of Rhode Island            One Capital Hill                         Suite 4                                         Providence        RI      02908-5802
7913694   State of Rhode Island            One Capitol Hill                         Suite 4                                         Providence        RI      02908-5802
7912222   State of Rhode Island            1 Capital Hill                           Suite 4                                         Providence        RI      02908-5802
7912223   State of South Carolina          Sales Tax Return                         PO 125                                          Columbia          SC      29214-0101
7913696   State of South Carolina          Department of Revenue                    Sales Tax Return                                Columbia          SC      29214-0101
7912224   State of South Dakota            500 East Capitol Avenue                                                                  Pierre            SD      57501
7912225   State of Utah                    210 North 1950 West                                                                      Salt Lake City    UT      84134-0400
7913697   State of Utah                    Sales Tax                                210 North 1950 West                             Salt Lake City    UT      84134-0400
7913698   State of Washington              Department of Revenue                    P.O. Box 47464                                  Olympia           WA      98504-7464
7912226   State of Washington              P.O. Box 47464                                                                           Olympia           WA      98504-7464
7913699   State Tax Commission             P.O. Box 1033                                                                            Jackson           MS      39215
7913700   State Treasurer                  P.O Box 1065                                                                             Augusta           ME      04332
7913702   Statewide E911 Board             10 West Market Street                    Suite 295                                       Indianapolis      IN      46204

          Statewide Emergency
7913703   Telecommunications Board         State 911 Department                                                                     Middleborough     MA      02346
7913704   Stephens County                  101 S. 11th Street                                                                       Duncan            OK      73533
7912227   Stephens County                  101 S. 11th Street                       Room 203                                        Duncan            OK      73533
          Stephens County Board of
7913705   Commissioners                    Courhouse Annex                          P.O. Box 386                                    Toccoa            GA      30577
          Stephens County Board of
7912228   Commissioners                    P.O. Box 386                                                                             Toccoa            GA      30577

7913706 Steuben County Treasurer           3 East Pulteney Sqare                                                                    Bath              NY      14810

7912229 Steuben County Treasurer           E911                                     3 East Pulteney Sqare                           Bath              NY      14810
7913707 Stewart County                     P.O. Box 157                                                                             Lumpkin           GA      31815

7913708 Stigler/Haskell County 911         115 S Broadway                                                                           Stigler           OK      74462


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                    Page 189 of 218
                                                                                             Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                  ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
        Stockton Utility User Tax
7913709 Remittance Form - VoIP             P.O. Box 2107                                                                         Stockton          CA      95201-2107
7913710 Stone County 911                   533 S. First Street                                                                   Wiggins           MS      39577
7912230 Stone County 911                   E911 Coordinator                      533 S. First Street                             Wiggins           MS      39577
        Suffolk County Annual
        Accounting of VoIP                                                       100 Veterans Memorial
7913711 Surcharge E911 System              H. Lee Dennison Building, 9th Floor   Highway, P.O Bo 6100                            Hauppauge         NY      11788-0099
        Suffolk County E911 VoIP
7913712 Remittance Form                    30 Yaphank Avenue                                                                     Yaphank           NY      11980
7912231 Sullivan County                    P.O. Box 5012                                                                         Monticello        NY      12701

7912232 Sullivan County 911 Center PO Box 5012                                                                                   Monticello        NY      12701

7913713 Sullivan County 911 Center         Treasurer                             PO Box 5012                                     Monticello        NY      12701
7913714 Sullivan County E911               County Treasurer                      P.O. Box 5012                                   Monticello        NY      12701
7912233 Summit County                      P.O. Box 4188                                                                         Frisco            CO      80443
        Summit County CO Generic
        E911 Residential
7913715 Remittance Form - Lines            P.O. Box 4188                                                                         Frisco            CO      80443
7913716 Sumner County Collector            355 Belvedere Drive N                                                                 Gallatin          TN      37066
        Sumter County
7912234 Administration Bldg.               13 E. Canal Street                                                                    Sumter            SC      29150
        Sumter County
7913717 Administration Bldg.               Attn: Finance                         13 E. Canal Street                              Sumter            SC      29150
        Sunflower County E911
7913718 Commission                         Attn: Chancery Clerk                  P.O. Box 988                                    Indianola         MS      38751
        Sunflower County E911
7912235 Commission                         P.O. Box 988                                                                          Indianola         MS      38751
        Sunnyvale Utility Users Tax
        Telecommunications
7913719 Remittance Form                    P.O. Box 3707                                                                         Sunnyvale         CA      94088-3707
        Sweet Water Combined
7913720 Communications JPB                 Director                              P.O. Box 129                                    Green River       WY      82935
7912236 Sweetwater                         P.O. Box 267                                                                          Sweetwater        TN      37874
        Sweetwater Combined
7912237 Communications JPB                 P.O. Box 129                                                                          Green River       WY      82935
7913721 Sweetwater, City of                P.O. Box 267                                                                          Sweetwater        TN      37874


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                               Page 190 of 218
                                                                                              Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                 NAME                                   ADDRESS 1                 ADDRESS 2                     ADDRESS 2            CITY    STATE    POSTAL CODE   COUNTRY
7912238 SWRCC E911                          200 S. Parks Dr.                                                                     Desoto           TX      75115
7913722 SWRCC E911                          Attn: Edena Hemore                   200 S. Parks Dr.                                Desoto           TX      75115
7913723 Tallahatchie County E911            P.O. Box 350                                                                         Charleston       MS      38921
        Tangipahoa Parish
7912239 Communications District             P.O. Box 505                                                                         Amite            LA      70422
        Tangipahoa Parish
7913724 Communications District             Attn: Deidra Lyons                   P.O. Box 505                                    Amite            LA      70422
        Targeted Accessibility Fund
7913725 of New York                         4 Tower Place                                                                        Albany           NY      12203-3710
        Targeted Accessibility Fund
7912240 of New York                         4 Tower Place                        2nd Floor                                       Albany           NY      12203-3710
7912241 Tarrant County                      2600 Airport Freeway                                                                 Fort Worth       TX      76111
7913726 Tarrant County                      9-1-1 District                       2600 Airport Freeway                            Fort Worth       TX      76111
        Tarrant County
7913727 Assessor/Collector                  PO Box 961018                                                                        Fort Worth       TX      76161-0018
7913728 Tate County                         201 Ward Street                                                                      Senatobia        MS      38668
7913729 Tattnall County E911                P O Box 905                                                                          Reidsville       GA      30453
7913730 Tax Administrator                   One Capitol Hill                                                                     Providence       RI      02908-5811
        Tax Appraisal District of Bell
7913731 County                              PO Box 390                                                                           Belton           TX      76513-0390
7912242 Tax Collector                       P.O. Box 61041                                                                       New Orleans      LA      70161-1041
        Tax Collector, Parish of St.
7913732 Tammany                             Parish of St. Tammany                P.O. Box 61041                                  New Orleans      LA      70161-1041
7913733 Tax Commission                      P.O. Box 23075                                                                       Jackson          MS      39205
7913735 Tax Trust Account                   Sales, Use & Business Tax Division   P.O. Box 830725                                 Birmingham       AL      35283-0725
7912243 Tax Trust Account                   373 E Shaw Avenue Box 367                                                            Fresno           CA      93710
7912245 Tax Trust Account                   PO Box 830725                                                                        Birmingham       AL      35283-0725
7912244 Tax Trust Account                   373 East Shaw Avenue Box 367                                                         Fresno           CA      93710
                                                                                 373 E Shaw Avenue Box
7913734 Tax Trust Account                   Avenu Insights & Analytics           367                                             Fresno           CA      93710
        Tax Trust Account - E
7912246 lSegundo                            373 E Shaw Avenue Box 367                                                            El Segundo       CA      93710
        Taxation and Revenue
7913736 Department                          Taxation and Revenue Department      P.O. Box 123                                    Monroe           LA      71210-0123

7913737 Taylor County Fiscal Court          203 N. Court Street                  Suite 4                                         Campbellsville   KY      42718




      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                                Page 191 of 218
                                                                                               Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                      ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
                                                                                     4822 Madison Yards
7912247 Telecom Relay Service              Hill Farms State Office Building          Way                                            Madison           WI      53705
7912248 Telecom Relay Surcharge            168 N 1950 W                              Suite 103                                      Salt Lake City    UT      84116
        Telecom. & Regulatory              Office of Telecommunications & Regulatory
7913738 Affairs, City of Austin            Affairs                                   PO Box 1088                                    Austin            TX      78767
        Telecommunications
        Regulatory Board of Puerto
7913739 Rico                               Form TRB 200 Filings                                                                     San Juan          PR      00907-3981
        Telecommunications
        Regulatory Board of Puerto                                                  500 Ave Roberto H Todd
7912249 Rico                               Form TRB 200 Filings                     (Pda 18 Santurce)                               San Juan          PR      00907-3981
        Telfair/Wheeler County
7913740 E911                               P.O. Box 427                                                                             McRae             GA      31055
        Tennessee Department of
7913741 Revenue                            Andrew Jackson State Office Bldg.        500 Deaderick Street                            Nashville         TN      37242-0700
        Tennessee Department of
7913742 Revenue                            Andrew Jackson State Office Building     500 Deaderick Street                            Nashville         TN      37242-0001
        Tennessee Department of
7912251 Revenue                            500 Deaderick Street                                                                     Nashville         TN      37242-0001
        Tennessee Emergency                                                         Ninth Floor, Davy
7912252 Communications Board               500 James Robertson Parkway              Crockett Tower                                  Nashville         TN      37243
        Tennessee Emergency                                                         500 James Robertson        Ninth Floor, Davy
7913743 Communications Board               Attn: Executive Director                 Parkway                    Crockett Tower       Nashville         TN      37243
        Tennessee Regulatory
7913744 Authority                          460 James Robertson Parkway                                                              Nashville         TN      37243-0505
7913745 Tensas Parish                      Post Office Box 430                                                                      Vidalia           LA      71373
        Tensas Parish
7913746 Communications District            P.O. Box 252                                                                             Saint Joseph      LA      71366
                                           Attn: Terrebonne Parish Communications
7913747 Terrebonne Parish                  District                                 110 Capital Blvd                                Houma             LA      70360
7912253 Terrebonne Parish                  110 Capital Boulevard                                                                    Houma             LA      70360
7912254 Terrebonne Parish                  P.O. Box 670                                                                             Houma             LA      70361-0670
7912255 Teton County                       P.O. Box 585                                                                             Jackson           WY      83001-3594
7913748 Teton County                       Treasurer                                P.O. Box 585                                    Jackson           WY      83001-3594
        Texas 911 Equalization
        Surcharge Report - Form 54-
7913749 102                         P.O. Box 149356                                                                                 Austin            TX      78714-9356


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 192 of 218
                                                                                       Exhibit D
                                                                              Taxing Authorities Service List
                                                                                Served via First Class Mail


MMLID                NAME                                    ADDRESS 1            ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE     COUNTRY
7913750 Texas City ISD                     PO Box 1150                                                                      Texas City        TX      77592-1150
7913751 Texas Comptroller                  111 East 17th Street                                                             Austin            TX      78774
        Texas Comptroller of Public
7913752 Accounts                           7050 South Yale Ave. Suite 101                                                   Tulsa             OK      74136-7050
7912256 Texas County E911                  PO Box 494                                                                       Houston           MO      65483

7912257 Texas Eastern 911 District         132 North Marshall Street                                                        Henderson         TX      75652
        Texas Eastern 9-1-1
7913753 Network                            132 N. Marshall Street                                                           Henderson         TX      75652
        Texas Sales and Use Tax
7913754 Return (Default Form)              445 12th Street, S.W             Room 6- A224                                    Washington        DC      20554
        Texas Universal Service
        Fund Worksheet for TUSF
7913755 Recipients                         P.O. Box 121033                                                                  Dallas            TX      75312-1033
        Texas, Denton County E911
7913756 (VOIP)                             1075 Princeton Street                                                            Lewisville        TX      75067
7913757 The City of Boston                 PO Box 55808                                                                     Boston            MA      02205
        The Commissioner of
7913758 Finance                            County of Rockland               50 Sanatorium Road         Bldg A 8th Floor     Pomona            NY      10970
        The Commissioner of
7912258 Finance                            50 Sanatorium Road               Bldg A 8th Floor                                Pomona            NY      10970
        The Director of Provincial
7912259 Sales Tax                          PO Box 9443 Stn Prov Govt                                                        Victoria          BC      V8W 9W7        Canada
        The Director, Provincial
7913759 Sales Tax                          PO Box 9443 Stn Prov Govt                                                        Victoria          BC      V8W 9W7        Canada
        The Office of Regulatory
7913760 Staff                              Attn: Kari Munn                  1401 Main St.              Ste. 900             Columbia          SC      29201
        The Office of Regulatory
7912260 Staff                              1401 Main Street                 Suite 900                                       Columbia          SC      29201
7913761 Thomas County                      Attn: County Mgr.                Post Office Box 920                             Thomasville       GA      31799
7912261 Thomas County                      Post Office Box 920                                                              Thomasville       GA      31799
7913762 Thomas County                      P.O. Box 920                                                                     Thomasville       GA      31799-0920
        Thornton Sales/Use Tax
7913763 Return                             P.O. Box 910222                                                                  Denver            CO      80291-0222

7913764 Thurston County Treasurer 2000 Lakeridge Drive SW                                                                   Olympia           WA      98502-6080
7912262 Tift County               P.O. Box 826                                                                              Tifton            GA      31793


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                         Page 193 of 218
                                                                                          Exhibit D
                                                                                Taxing Authorities Service List
                                                                                  Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                ADDRESS 2                    ADDRESS 2            CITY      STATE    POSTAL CODE   COUNTRY
7913765   Tift County E-911                P.O. Box 826                                                                       Tilton             GA      31793
7913766   Tioga County Treasurer           56 Main Street                     Room 21                                         Owego              NY      13827
7912263   Tippah County 911                E911 Coordinator                   101 E. Spring St.                               Ripley             MS      38663
7913767   Tippah County 911                Ms. Dana Crowell                   E911 Coordinator            101 E. Spring St.   Ripley             MS      38663
7913768   Tipton County Trustee            P. O. Box 487                                                                      Covington          TN      38019
7913769   Tishomingo County 911            1008 Battleground Drive                                                            Iuka               MS      38852
7913770   Todd County                      P.O.BOX 31P.O.BOX 355                                                              Elkton             KY      42220
7913771   Tomball ISD                      PO Box 276                                                                         Tomball            TX      77377-0276
7913772   Tompkins County                  Department of Emergency Response   92 Brown Road                                   Ithaca             NY      14850
7912264   Tompkins County 911              92 Brown Road                                                                      Ithaca             NY      14850
7913773   Tompkins County E911             Department of Emergency Response   92 Brown Road                                   Ithaca             NY      14850

7913774 Tompkins County Treasurer Department of Emergency Response            92 Brown Road                                   Ithaca             NY      14850

7912265 Tompkins County Treasurer          92 Brown Road                                                                      Ithaca             NY      14850
7913775 Toombs County                      Post Office Box 112                                                                Lyons              GA      30436
        Torrance Utility Users Tax
7913776 Return - Voip                      3031 Torrance Boulevard                                                            Torrance           CA      90503
7912266 Town and Country                   1011 Municipal Center Dr.                                                          Town and Country   MO      63131
                                                                              1011 Municipal Center
7913777   Town and Country                 Attn: Betty Cotner                 Dr.                                             Town and Country   MO      63131
7913778   Town Collector                   486 Oxford Road                                                                    Oxford             CT      06478
7913780   Town of Addison                  Accounts Receivable                PO Box 9010                                     Addison            TX      75001
7913779   Town of Addison                  Attn: Dir. Financial Services      P. O. Box 9009                                  Addison            TX      75001
7912267   Town of Addison                  PO Box 9010                                                                        Addison            TX      75001
7913781   Town of Allegany                 52 West Main Street                                                                Allegany           NY      14706
7913782   Town of Anthony                  P.O.Box 1269                                                                       Anthony            TX      79821
7912268   Town of Arcade                   15 Liberty Street                                                                  Arcade             NY      14009
7913783   Town of Arcade                   Town Clerk                         15 Liberty Street                               Arcade             NY      14009
7913784   Town of Avon                     P.O. Box 975                                                                       Avon               CO      81620
7913785   Town of Babylon                  200 East Sunrise Highway                                                           Lindenhurst        NY      11757
7913786   Town of Bayside                  P.O.Box 194                        909 First St.                                   Bayside            TX      78340
7913787   Town of Bayview                  102 San Roman                                                                      Los Fresnos        TX      78566
7912269   Town of Berthoud                 328 Massachusetts Ave.             PO Box 1229                                     Berthoud           CO      80513-2229
7913788   Town of Berthoud                 328 Massachusetts Ave.                                                             Berthoud           CO      80513-2229
7912270   Town of Braselton                4982 Highway 53                    P.O. Box 306                                    Braselton          GA      30516
7913789   Town of Braselton                Jennifer Dees                      4982 Highway 53             P.O. Box 306        Braselton          GA      30516


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                            Page 194 of 218
                                                                                           Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID               NAME                                  ADDRESS 1                   ADDRESS 2                     ADDRESS 2            CITY       STATE    POSTAL CODE   COUNTRY
7913790   Town of Breckenridge            Finance Department                    P.O. Box 17236                                  Denver              CO      80217
7912271   Town of Breckenridge            P.O. Box 17236                                                                        Denver              CO      80217
7913791   Town of Burke                   PO Box 121                                                                            Burke               NY      12917
7913792   Town of Burlington              PO Box 376                                                                            Burlington          MA      01803
7912272   Town of Carbondale              511 Colorado Ave                                                                      Carbondale          CO      81623
7913793   Town of Carbondale              Tax Administration                    511 Colorado Ave                                Carbondale          CO      81623
7913794   Town of Castle Rock             PO BOX 17906                                                                          Denver              CO      80217
7913795   Town of Cherry Creek            P.O. Box 98                                                                           Cherry Creek        NY      14723
7913796   Town of Chireno                 PO Box 87                                                                             Chireno             TX      75937
7913797   Town of Clint                   P. O. Box 350                                                                         Clint               TX      79836
7913798   Town of Collierville            500 Poplar View Parkway                                                               Collierville        TN      38017
7913799   Town of Combes                  P. O. Box 280                                                                         Combes              TX      78535
7913800   Town of Cross Roads             Attn: Susan Zambrano                  1401 FM 424                                     Crossroads          TX      76227
7912273   Town of Cross Roads             1401 FM 424                                                                           Crossroads          TX      76227
7913801   Town of Cross Timber            PO Box 2042                                                                           Burleson            TX      76097
7913802   Town of Culpeper                Attn: Town Treasurer                  400 South Main Street                           Culpeper            VA      22701
7912274   Town of Culpeper                400 South Main Street                                                                 Culpeper            VA      22701
7913803   Town of Cut-N-Shoot             P.O. Box 7364                                                                         Cut and Shoot       TX      77306
7913804   Town of Double Oak              320 Waketon                                                                           Double Oak          TX      75077
7913805   Town of East Hampton            Finance Office                        159 Pantigo Road                                East Hampton        NY      11937
7912275   Town of East Hampton            159 Pantigo Road                                                                      East Hampton        NY      11937
7913806   Town of Edgecliff Village       1605 Edgecliff Road                                                                   Edgecliff Village   TX      76134
7913807   Town of Elgin                   PO Box 310                                                                            Elgin               OK      73538
7913808   Town of Fairfax                 Finance Department                    142 Bolinas Road                                Fairfax             CA      94930
7913809   Town of Fairland                P.O. Box 429                                                                          Farland             OK      74343
7913810   Town of Fairview                372 Town Place                                                                        Fairview            TX      75069
7913811   Town of Farmingdale             361 Main Street                                                                       Farmingdale         NY      11735
7913812   Town of Fayetteville            P. O. Box 298                                                                         Fayetteville        WV      25840
7912276   Town of Flower Mound            2121 Cross Timbers                                                                    Flower Mound        TX      75028
7913813   Town of Flower Mound            Attention: Franchise Administration   2121 Cross Timbers                              Flower Mound        TX      75028
7913814   Town of Forest Park             4203 N. Coltrane Road                                                                 Forest Park         OK      73121
7913815   Town of Franklin                P. O. Box 209                                                                         Vermontville        NY      12989
7912277   Town of Frisco                  P.O. Box 4100                         1st & Main Street                               Frisco              CO      80443
7913816   Town of Front Royal             PO Box 1560                                                                           Front Royal         VA      22630-0033
7913817   Town of Fulton                  PO Box 1130 The Kleburg Law Firm      800 North Shorel                                Fulton              TX      78358
7912278   Town of Gay                     P.O. box 257                                                                          Gay                 GA      30218-0257
7913818   Town of Gay                     Town Tax Collector                    P.O. box 257                                    Gay                 GA      30218-0257


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                              Page 195 of 218
                                                                                                     Exhibit D
                                                                                          Taxing Authorities Service List
                                                                                            Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                           ADDRESS 2                     ADDRESS 2           CITY     STATE    POSTAL CODE   COUNTRY
7913819   Town of Glencoe                  P.O. Box 198                                                                                 Glencoe          OK      74032
7912279   Town of Goldsby                  100 East Center Road                                                                         Goldsby          OK      73093-9112
7913820   Town of Goldsby                  Attn: Ronnie Nelson                          100 East Center Road                            Goldsby          OK      73093-9112
7913821   Town of Goshen                   41 Webster Avenue                                                                            Goshen           NY      10924
7912280   Town of Hamburg                  S 6100 South Park Avenue                                                                     Hamburg          NY      14075
                                                                                        S 6100 South Park
7913822   Town of Hamburg                  Attention: Finance Department                Avenue                                          Hamburg          NY      14075
7912281   Town of Hempstead                350 Front Street                                                                             Hempstead        NY      11550
7913823   Town of Hempstead                Attn: Controller                             350 Front Street                                Hempstead        NY      11550
7913824   Town of Herndon                  Revenue Department                           777 Lynn Street                                 Herndon          VA      20170-4602

7913826 Town of Herndon                    Supervisor of Revenue and Procurement        P.O. Box 427                                    Herndon          VA      20172-0427
7912283 Town of Herndon                    777 Lynn St                                                                                  Herndon          VA      20170
7912284 Town of Highland Park              4700 Drexel Drive                                                                            Highland Park    TX      75205

7913827   Town of Highland Park            Attn: Director of Fiscal & Human Resources   4700 Drexel Drive                               Highland Park    TX      75205
7913828   Town of Hollywood Park           2 Mecca Drive                                                                                Hollywood Park   TX      78232
7913829   Town of Horizon City             14999 Darrington Road                                                                        Horizon City     TX      79928
7913830   Town of Johnstown                450 S. Parish Ave                                                                            Johnstown        CO      80534
7913831   Town of Jonesville               P.O. Box 190                                                                                 Jonesville       VA      24263
7913832   Town of Kiefer                   P.O. Box 369                                                                                 Kiefer           OK      74041-0369
7913833   Town of La Conner                P.O. Box 400                                                                                 La Conner        WA      98257
7913834   Town of Lakeside                 9830 Confederate Park Rd.                                                                    Ft. Worth        TX      76108
7913835   Town of Larkspur                 P.O. Box 310                                                                                 Larkspur         CO      80118
7912286   Town of Leesburg                 P.O. Box 8000                                                                                Leesburg         VA      20177-9804
7913836   Town of Leesburg                 Attn: Department of Finance                  25 West Market Street                           Leesburg         VA      20176
7912285   Town of Leesburg                 25 West Market Street                                                                        Leesburg         VA      20176
                                                                                        100 West Eldorado
7913837   Town of Little Elm               Attn: Alan Dickerson                         Parkway                                         Little Elm       TX      75068
7912287   Town of Little Elm               100 West Eldorado Parkway                                                                    Little Elm       TX      75068
7913838   Town of Macedon                  32 Main Street                                                                               Macedon          NY      14502
7912288   Town of Mamaroneck               P.O. Box 369                                 Town Hall                                       Mamaroneck       NY      10543
7913839   Town of Mamaroneck               NULL                                         P.O. Box 369               Town Hall            Mamaroneck       NY      10543
7913840   Town of Mount Kisco              104 Main Street                                                                              Mount Kisco      NY      10549
7913841   Town of Natick                   13 East Central Street                                                                       Natick           MA      01760
7912289   Town of New Hope                 PO Box 562                                                                                   Mc Kinney        TX      75070-0562
7913842   Town of New Hope                 Attn: Town Secretary                         PO Box 562                                      Mc Kinney        TX      75070-0562


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 196 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                     ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY         STATE    POSTAL CODE   COUNTRY
7913843   Town of Ninnekah                 P.O. Box 211                                                                   Ninnekah             OK      73067-0211
7913844   Town of Northlake                1400 FM 407                                                                    North Lake           TX      76247
7913845   Town of Palm Valley              1313 Stuart Place Road                                                         Palm Valley          TX      78552
7912290   Town of Palm Valley              1313 Stuart Place Road         Suite #100                                      Palm Valley          TX      78552
7913846   Town of Pantego                  Attn: Finance Dir.             1614 S. Bowen Rd.                               Pantego              TX      76013
7912291   Town of Pantego                  1614 S. Bowen Rd.                                                              Pantego              TX      76013
7913848   Town of Parker                   PO Box 5602                                                                    Denver               CO      80217-5602
7913847   Town of Parker                   Sales Tax Administration       P.O. Box 5602                                   Denver               CO      80217-5602
7913849   Town of Pecos City               P.O. Box 929                   110 E. 6th St.                                  Pecos                TX      79772
7913850   Town of Pine Island              36722 Brumlow Rd                                                               Hempstead            TX      77445
7913851   Town of Pine Mountain            PO Box 8                                                                       Pine Mountain        GA      31822-0008
7913852   Town of Pocola                   P.O. Box 397                                                                   Pocola               OK      74902
7913853   Town of Portola Valley           Town Clerk                     765 Portola Road                                Portola Valley       CA      94028
7913854   Town of Prosper                  P. O. Box 307                                                                  Prosper              TX      75078

7912292 Town of Providence Village PO Box 838                                                                             Providence Village   TX      76227

7913855   Town of Providence Village       Attn: Connie Hansen            PO Box 838                                      Providence Village   TX      76227
7913856   Town of Rancho Viejo             3301 Carmen Avenue                                                             Rancho Viejo         TX      78575
7913857   Town of Refugio                  P. O. Box 1020                                                                 Refugio              TX      78377
7913858   Town of Richlands                200 Washington Square                                                          Richlands            VA      24641
7913859   Town of Saint Joseph             P.O. Box 217                                                                   Saint Joseph         LA      71366
7912293   Town of San Felipe               4220 Sixth St.                 P. O. Box 129                                   San Felipe           TX      77473
7913860   Town of San Felipe               4220 Sixth St.                                                                 San Felipe           TX      77473
7913861   Town of Silverthorne             601 Center Circle              P.O. Box 1309                                   Silverthorne         CO      80498-1309
7913862   Town of Skellytown               PO Box 129                                                                     Skellytown           TX      79080-0129
7913863   Town of Slaughterville           10701 US Hwy 77                                                                Lexington            OK      73051

7913864 Town of Snowmass Village           PO Box 5010                                                                    Snowmass Village     CO      81615
7912294 Town of South Boston               455 Ferry Street                                                               South Boston         VA      24592
7913865 Town of South Boston               Finance Office                 455 Ferry Street                                South Boston         VA      24592

7913866   Town of South Padre Island       P. O. Box 3410                                                                 South Padre Island   TX      78597
7913868   Town of Summerville              200 South Main Street                                                          Summerville          SC      29483
7913867   Town of Summerville              104 Civic Center                                                               Summerville          SC      29483
7913869   Town of Sunnyvale                c/o Finance Department         127 N. Collins Road                             Sunnyvale            TX      75182
7913870   Town of Sunnyvale                127 N. Collins Rd                                                              Sunnyvale            TX      75182


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                       Page 197 of 218
                                                                                    Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID                NAME                                  ADDRESS 1           ADDRESS 2                    ADDRESS 2            CITY   STATE    POSTAL CODE   COUNTRY
7913871   Town of Telluride                P.O. Box 1704                                                                Telluride       CO      81435-1704
7913872   Town of Thompsons                P.O. Box 29                                                                  Thompsons       TX      77481
7913873   Town of Thorntonville            2414 West 2nd Street                                                         Monahans        TX      79756
7912296   Town of Timnath                  P.O. Box 29048                                                               Phoenix         AZ      85038-9040
7913875   Town of Timnath                  MSC 205                      P.O. Box 29048                                  Phoenix         AZ      85038-9040
7913874   Town of Timnath                  MSC: 205                                                                     Phoenix         AZ      85038-9048
7913876   Town of Trinity                  PO Box 302                                                                   Decatur         AL      35602
7913877   Town of Tully                    PO Box 206                                                                   Tully           NY      13159
7913878   Town of Vail                     75 South Frontage Road                                                       Vail            CO      81657-8185
7913879   Town of Valley View              PO Box 268                                                                   Valley View     TX      76272

7913880   Town of Vienna                   Attention: Dir. of Finance   127 Center Street South                         Vienna          VA      22180
7912297   Town of Vienna                   127 Center Street South                                                      Vienna          VA      22180
7913881   Town of Wakefield                PO Box 269                                                                   Wakefield       MA      01880-0469
7913882   Town of Warrenton                18 Court Street                                                              Warrenton       VA      20186
7912298   Town of Wellington               P.O. BOX 127                                                                 Wellington      CO      80549
7913883   Town of Wellington               Attn: Finance Department     P.O. BOX 127                                    Wellington      CO      80549
7913884   Town of Westlake                 Attn: Finance Dir.           3 Village Circle            Suite 202           Westlake        TX      76262
7912299   Town of Westlake                 3 Village Circle             Suite 202                                       Westlake        TX      76262
7913885   Town of Westover Hills           5824 Merrymount Road                                                         Fort Worth      TX      76107
7913886   Town of Windsor                  301 Walnut Street                                                            Windsor         CO      80550
7913887   Town of Winter Park              P.O. Box 3327                                                                Winter Park     CO      80482-3327
7912300   Town of Woodsboro                P.O. Box 632                                                                 Woodsboro       TX      78393
7913888   Town of Woodsboro                Attn: City Secretary         P.O. Box 632                                    Woodsboro       TX      78393

7913889 Town of Woodway                    Clerk/Treasurer              23920 West 113th Place                          Woodway         WA      98020
7912301 Town of Woodway                    23920 West 113th Place                                                       Woodway         WA      98020
7912302 Town of Yarrow Point               4030 NE 95th Avenue                                                          Yarrow Point    WA      98004
        Towns County 911
7912303 Coordinator                        48 River St                  Suite B                                         Hiawassee       GA      30546-3219
        Towns County 911
7913890 Coordinator                        48 River St                                                                  Hiawassee       GA      30546-3219
7913891 Travis A. Hulsey, Director         Department of Revenue        P.O. Box 830710                                 Birmingham      AL      35283-0710
        Travis Central Appraisal
7913892 District                           8314 Cross Park Drive                                                        Austin          TX      78714-9012

7913893 Travis County Tax Collector P.O. BOX 149328                                                                     Austin          TX      78714-9328


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 198 of 218
                                                                                               Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                     ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7912304 Treasurer                          PO BOX 185                                                                               Memphis          TN      38101-0185
7913894 Treasurer                          PO Box 1023                                                                              Martinsville     VA      24114-1023
7912305 Treasurer                          PO Box 7425                                                                              Merrifield       VA      22116-7425
                                           Sales/Use Tax Processing, Iowa Dept of
7913895 Treasurer - State of Iowa          Revenue                                  P.O. Box 10412                                  Des Moines       IA      50306-0412
        Treasurer- City of
7912306 Owensboro                          P.O. Box 10003                                                                           Owensboro        KY      42302-9003
        Treasurer- City of
7913896 Owensboro                          Treasurer                                P.O. Box 10003                                  Owensboro        KY      42302-9003
7913897 Treasurer of Virginia              P.O. Box 1197                                                                            Richmond         VA      23218
7912307 Treasurer of Virginia              State Corporation Comm. - Public Svc     P.O. Box 1197                                   Richmond         VA      23218

7913898 Treasurer of Warren County PO Box 1540                                                                                      Front Royal      VA      22630-0033
        Treasurer Spotsylvania
7913899 County                     PO Box 9000                                                                                      Spotsylvania     VA      22553
        Treasurer State of Maine
7912308 E911                       18 State House Station                                                                           Augusta          ME      04333

7913900 Treasurer Warren County            429 East 10th Avenue                                                                     Bowling Green    KY      42101
                                                                                    2100 Clarendon
7913901 Treasurer, Arlington County        Arlington County                         Boulevard                  Suite 201            Arlington        VA      22201
        Treasurer, Chesterfield
7913902 County                             PO Box 124                                                                               Chesterfield     VA      23832-0908
        Treasurer, City of Fall
7913903 Church                             PO Box 7425                                                                              Merrifield       VA      22116-7425
        Treasurer, City of Falls
7913904 Church                             Attn: Public Utility Payments            300 Park Avenue            Suite 104 East       Falls Church     VA      22046

7913905 Treasurer, City of Hampton Attention: Excise Department                     P.O. Box 636                                    Hampton          VA      23669

7913906 Treasurer, City of Memphis         PO BOX 185                                                                               Memphis          TN      38101-0185
        Treasurer, State of Maine
7913907 E9-1-1                             Emergency Services Communication Bureau 18 SHS                                           Augusta          ME      04333
        Treasurer, State of Maine E-
7912309 9-1-1                              18 SHS                                                                                   Augusta          ME      04333
7913908 Treasurer, Virginia Beach          2401Courthouse Drive                                                                     Virginia Beach   VA      23456
7913909 Treasurer-State of Iowa            Sales/Use Tax Processing                 P.O. Box 10412                                  Des Moines       IA      50306-0412


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 199 of 218
                                                                                            Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID               NAME                                    ADDRESS 1                  ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7912310   Treasurer-State of Iowa         P.O. Box 10412                                                                         Des Moines       IA      50306-0412
7913910   Treasury Management             P.O. Box 2467                                                                          Prince William   VA      22197
7913911   Tri-County E-911                Attn:Travis Ursrey, Interim Director   9161 Nashville Hwy                              Lakeland         GA      31635
7912311   Tri-County E-911                9161 Nashville Hwy                                                                     Lakeland         GA      31635
7913912   Trigg County E911               P.O. BOX 672                                                                           Cadiz            KY      42211
7912312   Trimble County                  P.O. Box 251                                                                           Bedford          KY      40006
7913913   Trimble County                  Attn: Judge Executives Office          P.O. Box 251                                    Bedford          KY      40006
7913914   Troup County                    100 Ridley Avenue                                                                      La Grange        GA      30240
          Troup County Board of
7913915   Commissioners                   ATTN: S. Conroy                        100 Ridley Avenue                               LaGrange         GA      30240
          Troup County Board of
7912313   Commissioners                   100 Ridley Avenue                                                                      LaGrange         GA      30240
7912900   Tukwila Utility Users Tax       6200 Southcenter Boulevard                                                             Tukwila          WA      98188
7912901   Tullahoma City                  P.O. Box 807                                                                           Tullahoma        TN      37388
7912314   Tulsa County                    500 S. Denver                                                                          Tulsa            OK      74103
7912902   Tulsa County                    Attn: Fiscal Office                    500 S. Denver                                   Tulsa            OK      74103
          Tulsa OK Generic E911
          Residential Remittance
7912903   Form - Rated                    175 East 2nd Street                                                                    Tulsa            OK      74103
7912904   Tunica County                   P.O. Box 639                                                                           Tunica           MS      38676
7912905   Tuscaloosa County               PO Box 20738                                                                           Tuscaloosa       AL      35402-0738
7912906   Tuscola County                  Central Dispatch                       1303 Cleaver Road                               Caro             MI      48723
7912315   Tuscola County                  1303 Cleaver Road                                                                      Caro             MI      48723
          TUSCOLA County, MI
          County - E-911 Technical
7912907   Charge (Default Form)           445 12th Street, S.W                   Room 6- A224                                    Washington       DC      20554
7912908   Twiggs County                   Post Office Box 202                                                                    Jeffersonville   GA      31044
7912316   TXUSF                           P.O. Box 121033                                                                        Dallas           TX      75312-1033
7912909   Ulster County                   ATTN: Art Snyder                       238 Golden Hill Lane                            Kingston         NY      12401
7912910   Ulster County                   244 Fair Street                        Box 180                                         Kingston         NY      12401-0800
7912317   Ulster County                   238 Golden Hill Lane                                                                   Kingston         NY      12401
7912911   ULTS                            P O Box 45130                                                                          San Francisco    CA      94145-0130
          Unified Government of
          Cusseta-Chattahoochee
7912912   County                          215 McNaughton Street                                                                  Cusseta          GA      31805
          Unified Government
7912913   Treasury                        PO Box 175013                                                                          Kansas City      KS      66101


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                               Page 200 of 218
                                                                                                  Exhibit D
                                                                                       Taxing Authorities Service List
                                                                                         Served via First Class Mail


MMLID                NAME                                   ADDRESS 1                      ADDRESS 2                     ADDRESS 2            CITY     STATE    POSTAL CODE   COUNTRY
7912318 Union City                         PO Box 36                                                                                 Union City        OK      73090
7912914 Union City                         Attn: Gina Dickerson, Town CLerk Treas.   PO Box 36                                       Union City        OK      73090
7912916 Union County                       414 South Pinckney Street                                                                 Union             SC      29379
7912319 Union County                       101 North Washington                      Room 104                                        El Dorado         AR      71730
7912915 Union County                       Union County Treasurer                    101 North Washington          Room 104          El Dorado         AR      71730
7912917 Union County 911                   P.O. Box 847                                                                              New Albany        MS      38652
7912320 Union County E911                  P.O. Box 60                                                                               Morganfield       KY      42437
7912918 Union Parish 911                   100 E Bayou St                            Room 203                                        Farmerville       LA      71241
        Union Parish Sales and Use
7912321 Tax Commission                     P.O. BOX 903                                                                              Ruston            LA      71273-0903
        Union Parish Sales and Use
7912919 Tax Commission                     Jerry W. Moore, Administrator             P.O. BOX 903                                    Ruston            LA      71273-0903
7912920 United States Treasury             Internal Revenue Service                                                                  Cincinnati        OH      45999-0009

7912921   University City                  Janet Watson                              6801 Delmar Boulevard                           University City   MO      63130
7912322   University City                  6801 Delmar Boulevard                                                                     University City   MO      63130
7912922   Upshur County                    Emergency Communication Center            181 Pallottine Drive                            Buckhannon        WV      26201
7912323   Upshur County                    181 Pallottine Drive                                                                      Buckhannon        WV      26201
          Upson Co. Board of
7912324   Commissioners                    106 E. Lee Street                         Ste 110                                         Thomaston         GA      30286
7912923   Upson County                     106 E. Lee Street                                                                         Thomaston         GA      30286
          Utah E-911 Telephone Fee
          Return (TC-62Y) (Default
7912924   Form)                            445 12th Street, S.W                      Room 6- A224                                    Washington        DC      20554
          Utah Public Service
7912325   Commission                       160 E. 300 S., 4th Floor                  Heber Wells Building                            Salt Lake City    UT      84111
          Utah Sales and Use Tax
          Return (TC-62M & Sch A)
7912925   (Default Form)                   445 12th Street, S.W                      Room 6- A224                                    Washington        DC      20554

7912926 Utah State Tax Commission Emergency Services Fee Return                      210 N 1950 W                                    Salt Lake City    UT      84134-3500

7912326 Utah State Tax Commission 210 N 1950 W                                                                                       Salt Lake City    UT      84134-0400

7912927 Utah State Tax Commission Telecommunications License Tax                     210 North 1950 West                             Salt Lake City    UT      84134
        Utah Telecom Relay
7912928 Surcharge                 168 N 1950 W                                       Suite 103                                       Salt Lake City    UT      84116


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                     Page 201 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                     ADDRESS 1          ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Utah Universal Service
        Support Fund Surcharge
7912929 Remittal Statement                 Heber M. Wells Building         160 E 300 S. 4th Floor                          Salt Lake City     UT      84111

7912930 VA Department of Taxation          Out-of-State Dealer's Use Tax   P.O. Box 26627                                  Richmond           VA      23261-6627
        Vallejo Utility Users Tax
7912931 Return - Voip                      555 Santa Clara Street                                                          Vallejo            CA      94590
        Valwood Improvement
7912327 Authority                          1740 Briercroft Court                                                           Carrollton         TX      75006
        Valwood Improvement
7912932 Authority                          Tax Assessor-Collector          1740 Briercroft Court                           Carrollton         TX      75006
7912933 Ventura County                     PO Box 51179                                                                    Los Angeles        CA      90051-5479
        Vermilion Parish
7912934 Communications District            100 North State Street          Suite 201                                       Abbeville          LA      70510
        Vermilion Parish School
7912328 Board                              P.O. Drawer 1508                                                                Abbeville          LA      70511-1508
        Vermilion Parish School
7912935 Board                              Sales Tax Division              P.O. Drawer 1508                                Abbeville          LA      70511-1508
7912936 Vermillion Parish                  100 N State Street              Suite 201                                       Abbeville          LA      70510
        Vermillion Parish
7912329 Communication District             100 N State Street              Suite 201                                       Abbeville          LA      70510
        Vermont Department of
7912937 Taxes                              133 State Street                                                                Montpelier         VT      05633-1401
        Vermont Department of
7912938 Taxes                              P.O. Box 547                                                                    Montpelier         VT      05601-0547
        Vernon Parish
        Communications District
7912939 E911                               P.O. Box 1328                                                                   Leesville          LA      71496-1328
        Vernon Utility User's Tax
        Remittance Form - Business
7912940 VoIP                               4305 South Santa Fe Avenue                                                      Vernon             CA      90058
        Versailles/Woodford
7912941 County E911                        PO Box 625                                                                      Versailles         KY      40383
        Vienna VA Local Right of
        Way Remittance Form -
7912942 Quarterly                          127 Center Street South                                                         Vienna             VA      22180



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                           Page 202 of 218
                                                                                              Exhibit D
                                                                                   Taxing Authorities Service List
                                                                                     Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                   ADDRESS 2                     ADDRESS 2            CITY      STATE    POSTAL CODE   COUNTRY
          VILAS County, WI County - E-
7912943   911 (Default Form)           445 12th Street, S.W                      Room 6- A224                                    Washington         DC      20554
7912944   Village Hall of Sea Cliff    P.O. Box 34300 Sea Cliff Avenue                                                           Sea Cliff          NY      11579
7912945   Village of Addison           35 Tuscarora Street                                                                       Addison            NY      14801
7912946   Village of Airmont           251 Cherry Lane                                                                           Tallman            NY      10982
7912330   Village of Airmont           251 Cherry Lane                           PO Box 578                                      Tallman            NY      10982
7912947   Village of Albion            37 East Bank Street                                                                       Albion             NY      14411
7912948   Village of Alden             13336 Broadway                                                                            Alden              NY      14004
7912949   Village of Alexandria Bay    110 Walton Street                                                                         Alexandria Bay     NY      13607
7912950   Village of Altamont          Post Office Box 643                                                                       Altamont           NY      12009
7912951   Village of Amityville        21 Ireland Place                                                                          Amityville         NY      11701
7912952   Village of Angola            41 Commercial Street                                                                      Angola             NY      14006
7912953   Village of Ardsley           507 Ashford Avenue                                                                        Ardsley            NY      10502
7912954   Village of Arkport           PO Box 465                                                                                Arkport            NY      14807
7912955   Village of Attica            9 Water Street                                                                            Attica             NY      14011
7912956   Village of Bailey's Prairie  P. O. Box 71                                                                              Angelton           TX      77515
7912957   Village Of Baldwinsville     16 West Genesee Street                                                                    Baldwinsville      NY      13027
7912958   Village of Barker            PO Box 298                                                                                Barker             NY      14012
7912959   Village of Bayou Vista       2929 Hwy. 6                                                                               Bayou Vista        TX      77563
7912331   Village of Bayou Vista       2929 Hwy. 6                               Ste. 100                                        Bayou Vista        TX      77563
7912960   Village of Bayville          34 School Street                                                                          Bayville           NY      11709
7912961   Village of Bee Cave          4000 Galleria Parkway                                                                     Bee Cave           TX      78738-3104
7912962   Village of Bellerose         50 Superior Road                                                                          Bellerose          NY      11001
7912963   Village of Bellport          29 Bellport Lane                                                                          Bellport           NY      11713
7912332   Village of Bel-Nor           8416 Natural Bridge Road                                                                  Bel-Nor            MO      63121
                                                                                 8416 Natural Bridge
7912964   Village of Bel-Nor              Attn: Diana Krosnicki, Village Clerk   Road                                            Bel-Nor            MO      63121
7912965   Village of Black River          107 Jefferson Place                                                                    Black River        NY      13612-2302
7912966   Village of Blasdell             121 Miriam Ave                                                                         Blasdell           NY      14219
7912967   Village of Bloomingburg         PO Box 341                                                                             Bloomingburg       NY      12721

7912968   Village of Briarcliff Manor     1111 Pleasantville Rd.                                                                 Briarcliff Manor   NY      10510
7912333   Village of Brockport            127 Main Street                                                                        Brockport          NY      14420
7912969   Village of Brockport            Attn: Village Mgr.                     127 Main Street                                 Brockport          NY      14420
7912970   Village of Bronxville           200 Pondfield Road                                                                     Bronxville         NY      10708
7912971   Village of Caledonia            3095 Main Street                                                                       Caledonia          NY      14423
7912972   Village of Camden               57 Main Street                                                                         Camden             NY      13316


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                                 Page 203 of 218
                                                                                   Exhibit D
                                                                          Taxing Authorities Service List
                                                                            Served via First Class Mail


MMLID               NAME                                  ADDRESS 1           ADDRESS 2                     ADDRESS 2           CITY          STATE    POSTAL CODE   COUNTRY
7912973   Village of Camillus             Tax Receiver Dept             37 Main Street                                  Camillus              NY      13031
7912334   Village of Camillus             37 Main Street                                                                Camillus              NY      13031
7912974   Village of Canajoharie          75 Erie Blvd.                                                                 Canajoharie           NY      13317
7912975   Village of Canaseraga           P.O. Box 235                                                                  Canaseraga            NY      14822
7912976   Village of Canastota            205 South Peterboro Street                                                    Canastota             NY      13032
7912977   Village of Canisteo             8 Green Street                                                                Canisteo              NY      14823
7912978   Village of Canton               60 Main Street                                                                Canton                NY      13617
7912979   Village of Carthage             120 South Mechanic Street                                                     Carthage              NY      13619
          Village of Castleton-on-
7912980   Hudson                          85 South Main Street                                                          Castleton-on-Hudson   NY      12033
7912981   Village of Catskill             422 Main Street                                                               Catskill              NY      12414
7912982   Village of Cattaraugus          14 Main Street                                                                Cattaraugus           NY      14719
7912983   Village of Cayuga               PO BOX 313                                                                    Cayuga                NY      13034
7912984   Village of Cedarhurst           200 Cedarhurst Avenue                                                         Cedarhurst            NY      11516
7912985   Village of Chaumont             27994 Old Town Springs Road                                                   Chaumont              NY      13622

7912986   Village of Chestnut Ridge       277 Old NyackTurnpike                                                         Chestnut Ridge        NY      10977
7912987   Village of Chittenango          222 Genessee Street                                                           Chittenango           NY      13037
7912988   Village of Clayton              425 Mary Street                                                               Clayton               NY      13624
7912989   Village of Cleveland            2 Clay Street                                                                 Cleveland             NY      13042
7912990   Village of Clyde                6 South Park Street                                                           Clyde                 NY      14433
7912991   Village of Cobleskill           378 Mineral Springs Road      Suite 2                                         Cobleskill            NY      12043
7912992   Village of Colonie              2 Thunder Road                                                                Albany                NY      12205
7912993   Village of Cooperstown          Village Treasurer             Post Office Box 346                             Cooperstown           NY      13326
7912335   Village of Cooperstown          Post Office Box 346                                                           Cooperstown           NY      13326
          Village of Croton-on-
7912994   Hudson                          1 Van Wycke Street                                                            Croton                NY      10520
7912995   Village of Dansville            14 Clara Barton Street                                                        Dansville             NY      14437
7912996   Village of Delevan              85 South Main Street                                                          Delevan               NY      14042
7912997   Village of Depew                85 Manitou Street                                                             Depew                 NY      14043
7912998   Village of Dobbs Ferry          1122 Main Street                                                              Dobbs Ferry           NY      10522
7912999   Village of Dolgeville           41 North Main Street                                                          Dolgeville            NY      13329
7913000   Village of East Aurora          571 Main Street                                                               East Aurora           NY      14052
7913001   Village of East Hampton         Village Administrator         86 Main Street                                  East Hampton          NY      11937
7912336   Village of East Hampton         86 Main Street                                                                East Hampton          NY      11937
7913002   Village of East Rochester       317 Main Street                                                               East Rochester        NY      14445
7913003   Village of East Rockaway        376 Atlantic Avenue                                                           East Rockaway         NY      11518


    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                       Page 204 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID               NAME                                  ADDRESS 1          ADDRESS 2                     ADDRESS 2           CITY        STATE    POSTAL CODE   COUNTRY
7913004   Village of East Syracuse        207 North Center Street                                                      East Syracuse       NY      13057
7913005   Village of Elbridge             210 West Main Street         PO Box 267                                      Elbridge            NY      13060
7913006   Village of Elmsford             15 South Stone Avenue                                                        Elmsford            NY      10523
7912337   Village of Endicott             1009 East Main Street                                                        Endicott            NY      13760-5260
7913007   Village of Endicott             ATTN: Clerk/Treasurer        1009 East Main Street                           Endicott            NY      13760-5260
7913008   Village of Fairchilds           8713 Fairchilds Road                                                         Richmond            TX      77469
7913009   Village of Fairport             31 South Main Street                                                         Fairport            NY      14450
7913010   Village of Fayetteville         425 East Genesee Street                                                      Fayetteville        NY      13066
7913011   Village of Fishkill             1095 Main Street                                                             Fishkill            NY      12524
7913012   Village of Floral Park          1 Floral Blvd.                                                               Floral Park         NY      11001
7912338   Village of Forestville          68 Hanover Street            Suite 1                                         Silver Creek        NY      14136
7913013   Village of Forestville          68 Hanover Street                                                            Silver Creek        NY      14136
7913014   Village of Fort Ann             P.O. Box 236                                                                 Fort Ann            NY      12827
7913015   Village of Fort Plain           168 Canal Street                                                             Fort Plain          NY      13339
7913016   Village of Frankfort            110 Railroad St              Suite 1                                         Frankfort           NY      13340
7913017   Village of Freeport             46 North Ocean Avenue                                                        Freeport            NY      11520
7913018   Village of Galway               PO Box 476                                                                   Galway              NY      12074
7913019   Village of Garden City          351 Stewart Avenue                                                           Garden City         NY      11530
7913020   Village of Geneseo              119 Main Street                                                              Geneseo             NY      14454
7913021   Village of Gouverneur           33 Clinton Street                                                            Gouverneur          NY      13642
7913022   Village of Gowanda              27 East Main Street                                                          Gowanda             NY      14070
7913023   Village of Great Neck           61 Baker Hill Road                                                           Great Neck          NY      11023
7913024   Village of Greenwich            6 Academy Street                                                             Greenwich           NY      12834

7913025   Village of Greenwood Lake       18 Church Street             P.O. Box 7                                      Greenwood Lake      NY      10925
7913026   Village of Groton               108 Courtland Street         PO Box 10                                       Groton              NY      13073
7913027   Village of Hamilton             3 Broad Street               PO Box 119                                      Hamilton            NY      13346
7913028   Village of Harriman             1 Church Street                                                              Harriman            NY      10926
7912339   Village of Harrison             1 Heineman Place                                                             Harrison            NY      10528
7913029   Village of Harrison             Attn: Comptroller's Office   1 Heineman Place                                Harrison            NY      10528
          Village of Hastings-on-
7913030   Husdon                          7 Maple Avenue                                                               Hastings-on-Hudon   NY      10706
7913031   Village of Haverstraw           40 New Main Street                                                           Haverstraw          NY      10927
          Village of Head of the
7913032   Harbor                          500 North Country Road                                                       St. James           NY      11780
7913033   Village of Herkimer             120 Green Street                                                             Herkimer            NY      13350




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                      Page 205 of 218
                                                                                  Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                ADDRESS 1           ADDRESS 2                     ADDRESS 2           CITY       STATE    POSTAL CODE   COUNTRY

7913034   Village of Hewlett Bay Park      30 Piermont Avenue                                                          Hewlett Bay Park   NY      11557
7913035   Village of Highland Falls        303 Main Street                                                             Highland Falls     NY      10928
7913036   Village of Hillsdale             6428 Jesse Jackson                                                          Hillsdale          MO      63121
7913037   Village of Hobart                P.O. Box 53                                                                 Hobart             NY      13788
7913038   Village of Hoosick Falls         24 Main Street                                                              Hoosick Falls      NY      12090
7913039   Village of Horseheads            202 South Main Street                                                       Horseheads         NY      14845
7913040   Village of Hudson Falls          220 Main Street                                                             Hudson Falls       NY      12839
7913041   Village of Ilion                 49 Morgan Street                                                            Ilion              NY      13357
7913042   Village of Irvington             85 Main Street                                                              Irvington          NY      10533
7913043   Village of Jamaica Beach         P. O. Box 5264                                                              Jamaica Beach      TX      77554
7912340   Village of Johnson City          243 Main St.                                                                Johnson City       NY      13790
7913044   Village of Johnson City          Attn: Tom Augostini         243 Main St.                                    Johnson City       NY      13790
7913045   Village of Jones Creek           7207 S.F. Austin Road                                                       Jones Creek        TX      77541
7913046   Village of Kelso                 P.O. Box 279                                                                Kelso              MO      63758
7913047   Village of Kenmore               2919 Delaware Avenue                                                        Kenmore            NY      14217
7913048   Village of Laguna Vista          122 Fernandez Street                                                        Laguna Vista       TX      78578
7913049   Village of Lake George           26 Old Post Road                                                            Lake George        NY      12845
7913050   Village of Lake Grove            980 Hawkins Avenue                                                          Lake Grove         NY      11755
7913051   Village of Lake Success          15 Vanderbilt Drive                                                         Great Neck         NY      11021
7913052   Village of Lancaster             5423 Broadway Street                                                        Lancaster          NY      14086
7913053   Village of Lansing               2405 N. Triphammer Road                                                     Ithaca             NY      14850-1013
7913054   Village of Larchmont             120 Larchmont Avenue                                                        Larchmont          NY      10538
7913055   Village of Lattingtown           Box 488                                                                     Locust Valley      NY      11560
7913056   Village of Lawrence              196 Central Avenue                                                          Lawrence           NY      11559
7913057   Village of Lewiston              145 North 4th Street        P.O. Box 325                                    Lewiston           NY      14092
7913058   Village of Liberty               167 North Main Street                                                       Liberty            NY      12754
7913059   Village of Lindenhurst           430 South Wellwood Avenue                                                   Lindenhurst        NY      11757
7913060   Village of Little Valley         103 Rock City Street                                                        Little Valley      NY      14755
7913061   Village of Liverpool             310 Sycamore Street                                                         Liverpool          NY      13088
7913062   Village of Lynbrook              PO Box 7021                                                                 Lynbrook           NY      11563-7021
7913063   Village of Malone                343 W Main Street                                                           Malone             NY      12953
7913064   Village of Malverne              99 Church Street                                                            Malverne           NY      11565
7913065   Village of Mamaroneck            P.O. Box 369                                                                Mamaroneck         NY      10543

7913066 Village of Massapequa Park 151 Front Street                                                                    Massapeque Park    NY      11762
7913067 Village of Massena         60 Main Street                                                                      Massena            NY      13662


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                    Page 206 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                 ADDRESS 1          ADDRESS 2                     ADDRESS 2           CITY     STATE    POSTAL CODE   COUNTRY
7913068   Village of Mc Graw               P.O. Box 676                                                                Mc Graw          NY      13101
7913069   Village of Medina                119 Park Avenue                                                             Medina           NY      14103
7913070   Village of Mexico                3236 Main Street            P.O. Box 309                                    Mexico           NY      13114
7913071   Village of Middleport            24 Main Street                                                              Middleport       NY      14105
7913072   Village of Millbrook             PO Box 349                  35 Merritt Ave                                  Millbrook        NY      12545
7913073   Village of Mineola               155 Washington Avenue                                                       Mineola          NY      11501
7913074   Village of Monroe                7 Stage Road                                                                Monroe           NY      10950
7913075   Village of Montgomery            133 Clinton Street          PO Box 116                                      Montgomery       NY      12549
7913076   Village of Monticello            2 Pleasant Street                                                           Monticello       NY      12701
7913077   Village of Moravia               P.O.Box 711                                                                 Moravia          NY      13118
7912341   Village of Mount Morris          117 Main St.                                                                Mount Morris     NY      14510
7913078   Village of Mount Morris          Attn: Don                   117 Main St.                                    Mount Morris     NY      14510

7913079 Village of New Hempstead           108 Old School House Road                                                   New City         NY      10956

7913080   Village of New Hyde Park         1420 Jericho Tpke                                                           New Hyde Park    NY      11040
7913081   Village of New Paltz             25 Pattekill Drive                                                          New Paltz        NY      12561
7913082   Village of Newark                100 East Miller Street                                                      Newark           NY      14513
7913083   Village of North Collins         10543 Main Street                                                           North Collins    NY      14111
7913084   Village of Northport             224 Main Street                                                             Northport        NY      11768
7913085   Village of Norwood               PO Box 182                                                                  Norwood          NY      13668
7913086   Village of Nyack                 9 North Broadway                                                            Nyack            NY      10960-2619
7913087   Village of Oakfield              37 Main Street                                                              Oakfield         NY      14125
7913088   Village of Old Brookville        201 McCouns Lane                                                            Old Brookville   NY      11545
7913089   Village of Old Westbury          1 Store Hill Road                                                           Old Westbury     NY      11568
7913090   Village of Orchard Park          4295 South Buffalo Street                                                   Orchard Park     NY      14127
7913091   Village of Ossining              16 Croton Avenue                                                            Ossining         NY      10562
7913092   Village of Owego                 178 Main Street                                                             Owego            NY      13827
7913093   Village of Painted Post          Box 110                                                                     Painted Post     NY      14870
7913094   Village of Palmyra               144 East Main Street                                                        Palmyra          NY      14522
7913095   Village of Pasadena Park         PO Box 210357                                                               St. Louis        MO      63121
7913096   Village of Patchogue             14 Baker Street             P.O. Box 719                                    Patchogue        NY      11772
7913097   Village of Pelham                195 Sparks Avenue                                                           Pelham           NY      10803
7913098   Village of Penn Yan              P.O. Box 426                                                                Penn Yan         NY      14527
7913099   Village of Philmont              P.O. 00                                                                     Philmont         NY      12565
7913100   Village of Piermont              478 Piermont Avenue                                                         Piermont         NY      10968




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                    Page 207 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                 NAME                                    ADDRESS 1         ADDRESS 2                     ADDRESS 2            CITY       STATE    POSTAL CODE   COUNTRY

7913101   Village of Plandome Manor         55 Manhasset Avenue                                                           Manhasset           NY      11030
7913102   Village of Pleasantville          80 Wheeler Avenue                                                             Pleasantville       NY      10570
7913103   Village of Port Byron             52 Utica Street                                                               Port Byron          NY      13140
7913104   Village of Port Chester           222 Grace Church St           Suite 22                                        Port Chester        NY      10573
7912342   Village of Port Chester           222 Grace Church St           Suite 220                                       Port Chester        NY      10573
7913105   Village of Port Jefferson         121 West Broadway                                                             Port Jefferson      NY      11777
7913106   Village of Potsdam                P.O. Box 5168                                                                 Potsdam             NY      13676
7913107   Village of Pulaski                4917 Jefferson Street         PO Box 227                                      Pulaski             NY      13142
7913108   Village of Quogue                 PO Box 926                                                                    Quogue              NY      11959
7913109   Village of Ravena                 15 Mountain Road                                                              Ravena              NY      12143

7913110 Village of Richfield Springs        PO Box 271                    102 Main Street                                 Richfield Springs   NY      13439
7913111 Village of Richville                P.O. Box 285                                                                  Richville           NY      13681

7912343 Village of Rockville Centre         1 College Place                                                               Rockville Centre    NY      11570

7913112   Village of Rockville Centre       1 College Place               PO box 95                                       Rockville Centre    NY      11571-0950
7913113   Village of Roslyn                 1200 Old Northern Blvd.                                                       Roslyn              NY      11576
7913114   Village of Rye Brook              938 King Street                                                               Rye Brook           NY      10573
7913115   Village of Sackets Harbor         P.O. Box 335                                                                  Sackets Harbor      NY      13685
7913116   Village of Sag Harbor             PO Box 660                                                                    Sag Harbor          NY      11963-0015
7913117   Village of Saranac Lake           39 Main Street                Suite 9                                         Saranac Lake        NY      12983
7913118   Village of Scarsdale              1001 Post Road                Floor 1                                         Scarsdale           NY      10583
7912344   Village of Scotia                 4 North Ten Broeck Street                                                     Scotia              NY      12303
                                                                          4 North Ten Broeck
7913119   Village of Scotia                 Treasurer                     Street                                          Scotia              NY      12303
7913120   Village of Sharon Springs         P.O. Box 217                                                                  Sharon Springs      NY      13459
7913121   Village of Sidney                 21 Liberty Street                                                             Sidney              NY      13838
7913122   Village of Silver Creek           172 Central Avenue                                                            Silver Creek        NY      14136
7913123   Village of Skaneateles            26 Fennell Street                                                             Skaneateles         NY      13152
7913124   Village of Sleepy Hollow          28 Beekman Avenue                                                             Sleepy Hollow       NY      10591
7913125   Village of Sloan                  425 Reiman Street                                                             Buffalo             NY      14212
7913126   Village of Sloatsburg             96 Orange Turnpike                                                            Sloatsburg          NY      10974
7913127   Village of Sodus                  14-16 Mill Street                                                             Sodus               NY      14551
7913128   Village of South Dayton           PO Box 269                                                                    South Dayton        NY      14138




      In re: Fusion Connect, Inc., et al.
      Case No. 19-11811 (SMB)                                                         Page 208 of 218
                                                                                  Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2           CITY        STATE    POSTAL CODE   COUNTRY

7913129   Village of South Glens Falls     46 Saratoga Avenue                                                          South Glens Falls   NY      12803-1210
7912345   Village of Southampton           23 Main Street                                                              Southampton         NY      11968
7913130   Village of Southampton           Attention: Treasurer        23 Main Street                                  Southampton         NY      11968
7913131   Village of Spring Valley         200 North Main Street                                                       Spring Valley       NY      10977
7913132   Village of Springville           5 West Main Street                                                          Springville         NY      14141
7913133   Village of Stamford              84 Main Street                                                              Stamford            NY      12167-1139
7913134   Village of Suffern               61 Washington Avenue                                                        Suffern             NY      10901
7913135   Village of Surfside Beach        1304 Monument Drive                                                         Surfside Beach      TX      77541
7913136   Village Of Sylvan Beach          P.O. Box 508                                                                Sylvan Beach        NY      13157
7913137   Village of Tannersville          Box 967                                                                     Tannersville        NY      12485
7913138   Village of Tarrytown             1 Depot Plaza                                                               Tarrytown           NY      10591
7913139   Village of The Branch            P.O Box 725                                                                 Smithtown           NY      11787
7913140   Village of Tiki Island           802 Tiki Drive, Rt 2                                                        Galveston           TX      77554
7913141   Village of Tupper Lake           53 Park Street                                                              Tupper Lake         NY      12986
7913142   Village of Union Springs         P. O. Box 99                                                                Union Springs       NY      13160
7913143   Village of Uplands Park          6390 Natural Bridge Rd.                                                     Uplands Park        MO      63121
7913144   Village of Valley Falls          PO Box 157                                                                  Valley Falls        NY      12185
7913145   Village of Valley Stream         123 South Central Avenue                                                    Valley Stream       NY      11580
7912346   Village of Vinton                436 E. Vinton Road                                                          Vinton              TX      79821
7913146   Village of Vinton                Attn: Mayor                 436 E. Vinton Road                              Vinton              TX      79821
7913147   Village of Voorheesville         29 Voorheesville Avenue                                                     Voorheesville       NY      12186
7913148   Village of Waddington            P.O. Box 335                                                                Waddington          NY      13694
7913149   Village of Walden                1 Municipal Square                                                          Walden              NY      12586
7913150   Village of Walton                PO Box 29                                                                   Walton              NY      13856

7913151 Village of Wappingers Falls 2582 South Avenue                                                                  Wappingers Falls    NY      12590
7913152 Village of Warsaw           15 South Main Street                                                               Warsaw              NY      14569

7913153   Village of Washingtonville       9 Fairlawn Dr.                                                              Washingtonville     NY      10992-1282
7913154   Village of Waterloo              41 West Main Street                                                         Waterloo            NY      13165
7913155   Village of Watkins Glen          303 North Franklin Street                                                   Watkins Glen        NY      14891
7913156   Village of Waverly               32 Ithaca Street                                                            Waverly             NY      14892
7913157   Village of Webster               28 West Main Street                                                         Webster             NY      14580-2997
7913158   Village of Weedsport             P.O. Box 190                                                                Weedsport           NY      13166
7912347   Village of Wellsville            P.O. Box 591                                                                Wellsville          NY      14895
7913159   Village of Wellsville            Attn: Janice Givens         P.O. Box 591                                    Wellsville          NY      14895


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                    Page 209 of 218
                                                                                   Exhibit D
                                                                        Taxing Authorities Service List
                                                                          Served via First Class Mail


MMLID                NAME                                 ADDRESS 1         ADDRESS 2                     ADDRESS 2             CITY      STATE    POSTAL CODE   COUNTRY

7913160 Village of West Haverstraw         130 Samsonvale Avenue                                                      West Haverstraw     NY      10993
7913161 Village of Westbury                235 Lincoln Place                                                          Westbury            NY      11590
        Village of Westhampton
7913162 Beach                              165 Mill Rd.                                                               Westhampton Beach   NY      11978-2344
7913163 Village of Williamsville           5565 Main Street                                                           Williamsville       NY      14231
7913164 Village of Williston Park          494 Willis Avenue                                                          Williston Park      NY      11596
7913165 Village of Wimberley               PO Box 2027                                                                Wimberley           TX      78676
7913166 Village of Wolcott                 P.O. Box 85                                                                Wolcott             NY      14590
7913167 Village of Woodridge               PO Box 655                                                                 Woodridge           NY      12789-0655
7913168 Village of Wurtsboro               P.O. Box 157                                                               Wurtsboro           NY      12790
7913169 Village of Youngstown              240 Lockport Road                                                          Youngstown          NY      14174
7912348 Village Treasurer                  110 Liberty Street                                                         Bath                NY      14810
7913170 Village Treasurer                  Village of Bath            110 Liberty Street                              Bath                NY      14810
7912349 Virginia Beach Treasurer           2401Courthouse Drive       City Hall Building                              Virginia Beach      VA      23456
        Virginia Department of
7913173 Taxation                           PO BOX 26627                                                               Richmond            VA      23261-6627
        Virginia Department of
7913172 Taxation                           P.O. Box 760                                                               Richmond            VA      23218-0760
        Virginia Department of
7913171 Taxation                           Communications Taxes       P.O. Box 26627                                  Richmond            VA      23261-6627
        Virginia Department of
7913174 Transportation                     1401 East Broad Street                                                     Richmond            VA      23219
        Virginia Out-of-State
        Dealer's Use Tax Return (ST-
7913175 8) (Default Form)                  445 12th Street, S.W       Room 6- A224                                    Washington          DC      20554
7913176 VUSF                               P.O. Box 780018                                                            Philadelphia        PA      19178-0018
7912350 VUSF Solix Inc.                    P.O. BOX 780018                                                            Philadelphia        PA      19178-0018
7913177 Wachovia Bank, NA                  31 Pharr Rd. NW                                                            Atlanta             GA      30305
7913178 Walker County                      Post Office Box 445                                                        Lafayette           GA      30728
7913179 Walthall County E911               Attn: Chancery Clerk       P.O. Box 351                                    Tylertown           MS      39667
7912351 Walthall County E911               P.O. Box 351                                                               Tylertown           MS      39667
        Walton County Board of
7913181 Commissioners                      303 South Hammond Drive    Suite 333                                       Monroe              GA      30655
        Walton County Board of
7913180 Commissioners                      303 S. Hammond Dr          Suite 333                                       Monroe              GA      30655
7913182 Walworth County                    P.O. Box 1004                                                              Elkhorn             WI      53121-1004


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                      Page 210 of 218
                                                                                    Exhibit D
                                                                         Taxing Authorities Service List
                                                                           Served via First Class Mail


MMLID                NAME                                  ADDRESS 1         ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
7912352 Wapello County                     101 West 4th Street                                                         Ottumwa           IA      52501
7913183 Wapello County                     Attn: Auditors Office       101 West 4th Street                             Ottumwa           IA      52501
7913184 Ware County                        Post Office Box 1069                                                        Waycross          GA      31502
        Warner Robins City
7913185 Collector                          PO Box 8629                                                                 Warner Robins     GA      31095
7912353 Warr Acres City Hall               5930 NW 49th Street                                                         Oklahoma City     OK      73122
7913186 Warr Acres City Hall               Finance Dept.               5930 NW 49th Street                             Oklahoma City     OK      73122
7912354 Warren County                      429 East 10th Street        2nd Floor                                       Bowling Green     KY      42101
7913187 Warren County                      Treasurer                   1340 State Route 9                              Lake George       NY      12845
7913189 Warren County                      Courthouse                  429 East 10th Street        2nd Floor           Bowling Green     KY      42101
7913188 Warren County                      1340 State Route 9                                                          Lake George       NY      12845
7913190 Warren County                      Post Office Box 46                                                          Warrenton         GA      30828
7912355 Warren County 911                  P.O. Box 351                                                                Vicksburg         MS      39181
7913191 Warren County 911                  Attn: Clerk                 P.O. Box 351                                    Vicksburg         MS      39181
7912356 Washakie County                    P.O. Box 260                                                                Worland           WY      82401-0260
        Washakie County WY
        Generic E911 Residential
7913192 Remittance Form - Lines            P.O. Box 260                                                                Worland           WY      82401-0260
        Washington Co. Board of
7917032 Commissioners                      P.O. Box 271                                                                Sandersville      GA      31082
7913193 Washington County                  383 Broadway                                                                Fort Edward       NY      12828
7913194 Washington County                  Post Office Box 271                                                         Sandersville      GA      31082
7913196 Washington County 911              P.O. Box 271                                                                Sandersville      GA      31082
7913195 Washington County 911              205 Putnam Street                                                           Marietta          OH      45750

7913197 Washington County Auditor          223 Putnam Street                                                           Marietta          OH      45750
        Washington County Board
7913198 of Supervisors                     910 Court House Lane        Suite A                                         Greenville        MS      38702-0158
7913199 Washington County E911             105 North Mill Avenue                                                       Fayetteville      AR      72701
        Washington County
7917033 Enhanced 911                       PO Box 126                                                                  Springfield       KY      40069
        Washington County
7913200 Enhanced 911                       Attn: Carla Hardin          PO Box 126                                      Springfield       KY      40069
        Washington County
7917035 Treasurer                          383 Broadway                                                                Fort Edward       NY      12828-1015
        Washington County
7917034 Treasurer                          205 Putnam Street                                                           Marietta          OH      45750


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                     Page 211 of 218
                                                                                       Exhibit D
                                                                            Taxing Authorities Service List
                                                                              Served via First Class Mail


MMLID                NAME                                  ADDRESS 1            ADDRESS 2                     ADDRESS 2              CITY   STATE    POSTAL CODE   COUNTRY
                                                                          432 E Washington St,
7917140 Washington County Wi               Government Center              Room 2053                                       West Bend         WI      53095
        Washington Department of
7913201 Revenue                            PO Box 47476                                                                   Olympia           WA      98504-7476
        Washington Exchange
7917036 Carrier Association, Inc.          1104 Main Street               Suite 220                                       Vancouver         WA      98660-2974
7913202 Washington Parish                  P.O. Box 508                                                                   Franklinton       LA      70438
        Washington Parish
7913203 Communications District            54100 Dollar Road                                                              Franklinton       LA      70438-8101
        Washington Parish Sheriff's
7917037 Office                             P.O. Box 508                                                                   Franklinton       LA      70438
        Washington Parish Sheriff's
7913204 Office                             Sales and Use Tax Department   P.O. Box 508                                    Franklinton       LA      70438
        Washington State
7917038 Department of Revenue              PO Box 47464                                                                   Olympia           WA      98504-7464

          Washington, Bellevue Utility
7913205   / Business and Occupation        Tax Division                   PO Box 90012                                    Bellevue          WA      98009
          Washington, Everett
          Utility\Business and
7913206   Occupation Tax                   2930 Wetmore Avenue            Suite 1-A                                       Everett           WA      98201
          Washington, Longview
          Utility\ Business and
7913207   Occupation T                     B&O Tax Desk                   PO Box 128                                      Longview          WA      98632
          Washington, Pullman Utility
7913208   Users Tax                        325 SE Paradise St                                                             Pullman           WA      99163
          Washington, Sea Tac Utility
7913209   Service Tax                      4800 South 188th Street                                                        SecTac            WA      98188-8605
          Washington-Yuma
          Emergency Telephone
7917039   Service Authority                P.O. Box 96                                                                    Yuma              CO      80759
          Washington-Yuma
          Emergency Telephone
7913210   Service Authority                Attn: Julie Rus                P.O. Box 96                                     Yuma              CO      80759
7917041   Washoe County                    1001 East 9th Street           Suite C220                                      Reno              NV      89512
7913211   Washoe County                    Attn: Technology Services      1001 East 9th Street          Suite C220        Reno              NV      89512
7913212   Washoe County                    P.O. Box 11130                                                                 Reno              NV      89520


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                          Page 212 of 218
                                                                                        Exhibit D
                                                                             Taxing Authorities Service List
                                                                               Served via First Class Mail


MMLID                NAME                                    ADDRESS 1           ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY
7917040 Washoe County                      1001 E 9th Street, Suite C220                                                   Reno             NV      89512
        Washoe County Technology
7913213 Services                           1001 E Ninth St., Suite C220                                                    Reno             NV      89512
7917042 Washtenaw County                   2201 Hogback Road                                                               Ann Arbor        MI      48105
7913214 Washtenaw County                   Emergency Management Division   2201 Hogback Road                               Ann Arbor        MI      48105
        Washtenaw County
7917043 Treasurer                          200 N. Maine, Suite 200         Post Office Box 8645                            Ann Arbor        MI      48107-8645
        Washtenaw County                                                   Suite 20Post Office Box
7913215 Treasurer                          200 N. Maine                    8645                                            Ann Arbor        MI      48107-8645
        WASHTENAW County, MI
        County - E-911 Technical
7913216 Charge (Default Form)              445 12th Street, S.W            Room 6- A224                                    Washington       DC      20554
        Watsonville CA Generic
        Utility Users Tax VoIP
7913217 Remittance Form                    250 Main Street                                                                 Watsonville      CA      95076
7913218 Waukesha County                    1621 Woodburn Road                                                              Waukesha         WI      53188
7913221 Wayne County                       PO Box 270                                                                      Jesup            GA      31598
7917044 Wayne County                       16 William Street                                                               Lyons            NY      14489
7913219 Wayne County                       Treasurer                       16 William Street                               Lyons            NY      14489
7913220 Wayne County                       Suprevisor of Accounting        400 Monroe Street          Suite 540            Detroit          MI      48226
        Wayne County Board of
7913222 Supervisors                        609 Azela Drive                                                                 Waynesboro       MS      39367
        Wayne County Treasurers
7917045 Office                             400 Monroe, Ste 540                                                             Detroit          MI      48226
        WAYNE County, MI County -
        E-911 Technical Charge
7913223 (Default Form)                     445 12th Street, S.W            Room 6- A224                                    Washington       DC      20554
7913224 Webster County                     PO Box 398                                                                      Walthall         MS      39771

7913225 Webster County Treasurer           P.O. Box 155                                                                    Dixon            KY      42409
        Webster Parish
        Communications District E-
7913226 911                                P.O. Box 1101                                                                   Minden           LA      71058-1101
        Webster Parish Sales & Use
7913227 Tax Commission                     Post Office Box 357                                                             Minden           LA      71058-0357
7913228 WECA                               1104 Main Street                Suite 220                                       Vancouver        WA      98660-2974
7913229 Weld County                        Accounting                      PO Box 758                                      Greeley          CO      80632


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                        Page 213 of 218
                                                                                                 Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                    ADDRESS 2                     ADDRESS 2             CITY     STATE    POSTAL CODE   COUNTRY
7917046 Weld County                        PO Box 758                                                                               Greeley            CO      80632
7913230 Weld County                        Emergency Authority E-911                P.O. Box 758                                    Greeley            CO      80632
        Wenatchee Occupation Tax
7913231 Return                             P.O. Box 519                                                                             Wenatchee          WA      98807
        West Baton Rouge Parish
7913232 Council                            P.O. Box 757                                                                             Port Allen         LA      70767
7917047 West Carroll Parish                410 Willis Street                                                                        Oak Grove          LA      71263
7913233 West Carroll Parish                Sales/Use Tax Dept.                      410 Willis Street                               Oak Grove          LA      71263
        West Carroll Parish
7913234 Communications                     P.O. Drawer 630                                                                          Oak Grove          LA      71263

7913235 West Feliciana Parish E911         P.O. Box 3417                                                                            St. Francisville   LA      70775
        West Feliciana Parish
7913236 School Board                       Post Office Box 1910                                                                     St. Francisville   LA      70775-1910
        West Virginia Department
7913237 of Revenue                         P. O. Box 1202                                                                           Charleston         WV      25324-1202
        West Virginia State Tax
7917048 Department                         P.O. Box 11895                                                                           Charleston         WV      25339-1895
        West Virginia State Tax
7913238 Department                         NULL                                     P.O. Box 11895                                  Charleston         WV      25339-1895
        West Virginia State Tax
7917049 Department                         P.O. Box 1826                                                                            Charleston         WV      25327-1826
        West Virginia State Tax
7913239 Department                         Tax Account Administration Division      P.O. Box 1826                                   Charleston         WV      25327-1826
                                           Department of Information Technology -
7913241 Westchester County                 E911                                     148 Martine Avenue    Suite 107                 White Plains       NY      10601
                                                                                    148 Martine Ave. Room
7913240 Westchester County                 Informational Technology                 107                                             White Plains       NY      10601
7917050 Westchester County                 148 Martine Ave. Room 107                                                                White Plains       NY      10601
7917051 Westchester County                 148 Martine Avenue                       Suite 107                                       White Plains       NY      10601
        Westminster Sales/Use Tax
7913242 Return                             P.O. Box 17107                                                                           Denver             CO      80217-7107

        Wheat Ridge Business and
7913243 Occupation Tax Return     7500 West 29th Avenue                                                                             Wheat Ridge        CO      80033-8001
        Wheat Ridge Sales/Use Tax
7913244 Return                    P.O Box 912758                                                                                    Denver             CO      80291-2758


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                    Page 214 of 218
                                                                                             Exhibit D
                                                                                  Taxing Authorities Service List
                                                                                    Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                  ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
7917052 White County                       300 North Spruce                                                                     Searcy             AR      72143-7723
7913245 White County                       Attn: Treasurer                      300 North Spruce                                Searcy             AR      72143-7723

        White County Emergency
7917053 Coummunications                    1241 Helen Highway                   Suite 160                                       Cleveland          GA      30528

        White County Emergency
7913246 Coummunications                    1241 Helen Highway                                                                   Cleveland          GA      30528
        Whitfield County Board of
7913247 Commissioners E911                 Post Office Box 248                                                                  Dalton             GA      30722
7913248 WI USF                             Box 93918                                                                            Milwaukee          WI      53293-0918

          Wichita
          Telecommunications
7913249   Occupation Tax Statement         455 North Main - 12th Floor                                                          Wichita            KS      67202
          Wichita-Wilbarger 9-1-1
7913250   District                         P.O. Box 1829                                                                        Wichita Falls      TX      76307
7913251   Wilkinson County 911             Attn: Ms. Cassandra J. Christmas     525 Main Street                                 Woodville          MS      39669
7917054   Williams County                  P.O. Box 2047                                                                        Williston          ND      58802-2047

7913252 Williams County Treasurer          Treasurer                            P.O. Box 2047                                   Williston          ND      58802-2047
        Williamsburg County 911
7913253 Fund                               2086 Thurgood Marshall Highway                                                       Kingstree          SC      29556
        Williamson County Tax
7913254 Assessor/Collector                 904 South Main Street                                                                Georgetown         TX      78626

7913255 Williamson County Trustee          PO Box 648                                                                           Franklin           TN      37065-0648
        Wilmington Trust National
7913256 Association                        Global Capital Markets - Jay Smith   25 S Charles Street           11th Floor        Baltimore          MD      21201
        Wilmington Trust National
7917055 Association                        25 S Charles Street                  11th Floor                                      Baltimore          MD      21201
7913257 Wilson County Trustee              PO Box 865                                                                           Lebanon            TN      37088
        Winchester MO Generic
        License Tax Residential
7913258 Remittance Form                    109 Lindy Boulevard                                                                  Winchester         MO      63021
        Winn Parish
7913259 Communications District            P.O. Box 189                                                                         Winnfield          LA      71483


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                Page 215 of 218
                                                                                               Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                  ADDRESS 1                      ADDRESS 2                     ADDRESS 2             CITY   STATE    POSTAL CODE   COUNTRY

7913260   Winn Parish School Board         Post Office Box 430                                                                      WInnfield        LA      71483-0430
7913261   Winnebago County                 Finance Department                       112 Otter Street           P.O. Box 2808        Oshkosh          WI      54901
7917056   Winnebago County                 112 Otter Street                         P.O. Box 2808                                   Oshkosh          WI      54901
7913262   Winston County, 9-1-1            P.O. Box 69                                                                              Louisville       MS      39339
          Wireless Emergency
7913263   Telephone System Fund            Wireless Trust Fund                      Post Office Box 7117                            Tallahassee      FL      32314
          Wireless Emergency
7917057   Telephone System Fund            Post Office Box 7117                                                                     Tallahassee      FL      32314
          Wisconsin Department of
7913264   Revenue                          Box 930389                                                                               Milwaukee        WI      53293-0389
          Wisconsin Department of
7913267   Revenue                          P.O. Box 8921                                                                            Milwaukee        WI      53708-8921
          Wisconsin Department of
7913265   Revenue                          Box 93389                                                                                Milwaukee        WI      53293-0389
          Wisconsin Department of
7913266   Revenue                          P. O. Box 930208                                                                         Milwaukee        WI      53293--020

7913268 Wisconsin Dept of Revenue P.O Box 8949                                                                                      Madison          WI      53708-8949
        Wisconsin Local E911's
7913269 Informational Return      Customer Service Bureau                           PO Box 8949                                     Madison          WI      53708-8949
        Wisconsin Public Service
7917058 Commission                P.O. Box 7854                                                                                     Madison          WI      53707-7854

        Wisconsin Sales and Use
7913270 Tax Return (Default Form)          445 12th Street, S.W                     Room 6- A224                                    Washington       DC      20554
        Wisconsin Telecom Relay                                                     4822 Madison Yards
7913271 Service                            Hill Farms State Office Building         Way                                             Madison          WI      53705
        Wisconson Public Service           Division of Business and Communication
7913272 Commission                         Services                                 P.O. Box 7854                                   Madison          WI      53707-7854
        Wise County Appraisal
7913273 District                           400 E. Business Hwy. 380                                                                 Decatur          TX      76234-3165
        Wise County Tax
7913274 Assessor/Collector                 404 W. Walnut                                                                            Decatur          TX      76234
        WISE County, TX State - E-
7913275 911 (Default Form)                 445 12th Street, S.W                     Room 6- A224                                    Washington       DC      20554
7913276 Wood County                        1 Court Square                                                                           Parkersburg      WV      26101


     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 216 of 218
                                                                                                 Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                    ADDRESS 1                    ADDRESS 2                     ADDRESS 2                 CITY   STATE    POSTAL CODE   COUNTRY
7913277   Wood County Treasurer            P. O. Box 7                                                                                   Alva            OK      73717
7917059   Woodbury County                  P O Box 447                                                                                   Sioux City      IA      51102
7913278   Woodbury County                  E911                                     P O Box 447                                          Sioux City      IA      51102
7917060   Woodbury County 911              P.O. Box 447                                                                                  Sioux City      IA      51102
7913279   Woodbury County 911              Glenn Sedivy                             P.O. Box 447                                         Sioux City      IA      51102
          Woodlands Metro Center
7917061   MUD                              PO BOX 7829                                                                                   The Woodlands   TX      77387-7829
7913280   Woodlands MUD #1                 PO Box 7829                                                                                   The Woodlands   TX      77387-7829
          Woodward County
7913281   Commissioners                    1600 Main Street                         Suite #9                                             Woodward        OK      73801-3060
          Worth County Board of
7913282   Commissioners                    201 N. Main St.                          Room 3                                               Sylvester       GA      31791
          Wylie Police and Fire
7913283   Communications Ctr.              2000 North Highway 78                                                                         Wylie           TX      75098

7917062 Wyoming County Treasurer RE: 9-1-1                                          143 North Main Street                                Warsaw          NY      14569

7913284 Wyoming County Treasurer           143 North Main Street                                                                         Warsaw          NY      14569
        Wyoming Department of
7913286 Revenue                            122 West 25th Street, 3rd Floor East                                                          Cheyenne        WY      82002-0110
        Wyoming Department of
7913287 Revenue                            Herschler Building - Second Floor West   122 West 25th Street                                 Cheyenne        WY      82002-0110
        Wyoming Department of                                                       122 West 25th Street,
7913285 Revenue                            Department of Revenue                    2nd Floor West                                       Cheyenne        WY      82002-0110
                                                                                    614 South Greely
7913289 Wyoming State Treasurer            Division of Vocational Rehabilitation    Highway                                              Cheyenne        WY      82007
                                                                                                                  1100 Herschler Building
7913288 Wyoming State Treasurer            Department of Workforce Services         122 West 25th Street          1E                      Cheyenne       WY      82002
        Wyoming Universal Service
7913290 Fund                               2515 Warren Avenue                       Suite 300                                            Cheyenne        WY      82002
7913291 Yalobusha County                   P.O. Box 664                                                                                  Water Valley    MS      38965
        Yarrow Point WA Generic
        Utility Users Tax
        Telecommunications
7913292 Remittance Form                    4030 NE 95th Avenue                                                                           Yarrow Point    WA      98004
7913293 Yate County Treasurer              417 Liberty Street                       Suite 1081                                           Penn Yan        NY      14527-1122



     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                    Page 217 of 218
                                                                                                  Exhibit D
                                                                                      Taxing Authorities Service List
                                                                                        Served via First Class Mail


MMLID                NAME                                 ADDRESS 1                       ADDRESS 2                     ADDRESS 2               CITY   STATE    POSTAL CODE   COUNTRY
        Yazoo County Chancery
7913294 Clerk                              P.O. Box 68                                                                              Yazoo City         MS      39194
        Yazoo County Chancery
7917063 Clerk                              E911 Account                             P.O. Box 68                                     Yazoo City         MS      39194
7917064 York County                        P.O. Box 12430                                                                           Rock Hill          SC      29731
                                           Department of Public Safety
7913296 York County                        Communications                           P.O. Box 12430                                  Rock Hill          SC      29371
                                           Attn: York County Department of Public
7913295 York County                        Saftey                                   P.O. Box 12430                                  Rock Hill          SC      29731
7913297 Zapata County                      200 E 7th St., Suite 153                                                                 Zapata             TX      78076




     In re: Fusion Connect, Inc., et al.
     Case No. 19-11811 (SMB)                                                                 Page 218 of 218
Exhibit E
                                                                                          Exhibit E
                                                                                       UCC Service List
                                                                                   Served via First Class Mail


MMLID                              NAME                              ADDRESS 1                      ADDRESS 2              CITY          STATE           POSTAL CODE
7838361   36th Street Capital Partners                 15 Maple Avenue                                           Morristown         NJ           07960
7839401   Bank of America Leasing & Capital            2059 Northlak Parkway                3rd Floor North      Tucker             GA           30084
7844304   Bank of America National Association         901 Main Street                      MC: TXI-492-14-06    Dallas             TX           75202
7836752   CIT Finance                                  1 CIT Drive                                               Livingston         NJ           07039
7843962   Corporation Service Company                  801 Adlai Stevenson Drive                                 Springfield        IL           62703
7844883   Dell Financial Services LLC                  One Dell Way                         Mail Stop PS2DF-23   Round Rock         TX           78682
7843222   GreatAmerica Leasing Corporation             625 First Street                                          Cedar Rapids       IA           52401-2030
7839202   Hewlett Packard Financial Services Company   200 Connell Drive                                         Berkeley Heights   NJ           07922
7838799   Ikon Financial Services                      1738 Bass Road                                            Macon              GA           31210-1043
7843500   Marquette Equipment Finance                  6975 Union Park Center               Suite 200            Midvale            UT           84047
7839154   Opus Bank                                    19900 Macarthur Boulevard            12th Floor           Irvine             CA           92612
7842780   Plainfield Offshore Holdings X Inc.          55 Railroad Avenue                                        Greenwich          CT           06830
7842441   PNC Bank National Association                500 First Avenue                     4th Floor            Pittsburgh         PA           15219
7839170   Praesidian Capital Opportunity Fund III      2 Madison Avenue                                          Larchmont          NY           10538
7845410   Puget Sounds Leasing                         PO Box 1295                                               Issaquah           WA           98027
7840612   Silicon Valley Bank                          3003 Tasman Drive                                         Santa Clara        CA           95054
7845702   Toshiba America Business Solutions           PO Box 35701                                              Billings           MT           59107-5701
7844591   VAR Resources, Inc.                          995 Dalton Avenue                                         Cincinnati         OH           45203
7845454   Vendor Services Center                       PO Box 15270                                              Irvine             CA           92623-5270
7843951   Wells Fargo Financial Leasing, Inc.          800 Walnut Street                    MAC F-4031-040       Des Moines         IA           50309
7845933   Western Equipment Finance                    PO Box 640                                                Devils Lake        ND           58301
7842432   Wilmington Trust National Association        50 South Sixth Street                Suite 1290           Minneapolis        MN           55402
7843096   Winmark Capital Corporation                  605 Highway 169 N                    Suite 400            Minneapolis        MN           55441




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                                Page 1 of 1
Exhibit F
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                  ADDRESS 3                 ADDRESS 4               CITY        STATE      POSTAL CODE   COUNTRY
7845520 100 CITY VIEW                         PO BOX 201365                                                                                                   DALLAS             TX           75320-1365

7898800   100 Peachtree Street JV LLC         100 Peachtree Street, Suite 1810                                                                                Atlanta            GA           30303
7872572   10101 Harwin, LP                    720 North Post Oak Road            Suite 500                                                                    Houston            TX           77024
7861506   10101 Harwin, LP                    10101 Harwin Drive                                                                                              Houston            TX           77036
7877221   1100 Circle 75 LLC                  c/o SK Commercial Realty LLC       1100 Circle 75 Parkway          Suite 720                                    Atlanta            GA           30339
7847066   1100 Corporation                    7501 Wisconsin Avenue              Suite 1500E                                                                  Bethesda           MD           20814-6522
7870926   1100 Corporation                    B.F. Saul Property Company         Attn: General Counsel           900 Circle 75 Parkway      Suite 100         Atlanta            GA           30339
7900014   1100 Corporation                    1100 Circle 75 Parkway                                                                                          Atlanta            GA           30339
7839238   1125 17TH STREET LLC                200 WEST ST                                                                                                     NEW YORK           NY           10282
          1125 Pearlmark Broadreach,
7877770   LLC                                 c/o Transwestern                   1125 17th Street                Suite 700                                    Denver             CO           80202
7852155   1151 Katy Freeway, Ltd.             Attn: Allan Klein, Manager         11511 Katy Freeway                                                           Houston            TX           77079
          1180 Peachtree Office
7873389   Investors LLC                       Sheley & Hall, P.C.                Attn: Laura C. Hall, Esq.       303 Peachtree Street       Suite 1440        Atlanta            GA           30308
          1180 Peachtree Office                                                  c/o Hines Interests Limited
7869007   Investors, LLC                      Attn: Property Manager             Partnership                     1180 Peachtree Street NE Suite 2630          Atlanta            GA           30309
7891209   11811 North Freeway                 11811 North Freeway                                                                                             Houston            TX           77060
7857391   130 S Jefferson LLC                 c/o Loft Development               901 N. Jackson B/A              Suite 200                                    Chicago            IL           60607
7848271   130 S Jefferson LLC                 130 South Jefferson                                                                                             Chicago            IL           60661
7872283   13201 NW FWY, L.P                   720 North Post Oak                                                                                              Houston            TX           77024
7877127   13201 NW FWY, L.P                   13201 Northwest Freeway                                                                                         Houston            TX           77040
7863976   1330 Zuni LLC                       1330 Zuni St.                                                                                                   Denver             CO           80204
7867623   1390 Piccard Drive, LLC             1390 Piccard Drive                                                                                              Rockville          MD           20850
7871280   1415 Louisiana, Inc.                1415 Louisiana, Suite 3900                                                                                      Houston            TX           77002
7860385   1425 Market Street LLC              1425 Market Street                                                                                              Denver             CO           80202
7883134   14906 FM 529, Ltd                   14906 FM 529                                                                                                    Houston            TX           77095
                                              Optima Asset Management
7867130   16700 Valley View LP                Services                           Attn: General Counsel           1600 Dove Street           Suite 480         Newport Beach      CA           92660
7851251   16700 Valley View LP                16700 Valley View                                                                                               La Mirada          CA           90638
7851998   16770 Imperial Valley LP            16770 Imperial Valley Drive                                                                                     Houston            TX           77060
7853503   16770 Imperial Valley LP            Attn: General Counsel              720 North Post Oak Road         Suite 500                                    Houston            TX           77024
          1700 Park Street
7873315   Condominium Association             1700 Park Street                                                                                                Naperville         IL           60563
7862308   1714 Blake LLC                      Integrity Services                 1200 Penn                       Suite 100                                    Denver             CO           80203
7875520   1714 Blake LLC                      1730 Blake Street                                                                                               Denver             CO           80202
          1770 Park Place Office              c/o Suburban Real Estate
7877318   Condominiums                        Services, Inc.                     4300 Commerce Court             Suite 315                                    Lisle              IL           60532
          1770 Park Place Office
7880038   Condominiums                        1770 Park Street                                                                                                Naperville         IL           60563
          1770 Park Place Office
7867032   Condominiums                        Arthur Cramer Company              Attn: Mr. Paul Winans           1770 Park Street           Suite 106         Naperville         IL           60563
          1805 SOUTH BELLAIRE OFFICE
7838899   LLC                                 1805 SOUTH BELLAIRE STREET         STE 400                                                                      DENVER             CO           80222
7863599   1860 Blake Street, LLC              MAVD West, LLC                     1880 Blake Street               Suite 610                                    Denver             CO           80202
7853406   1860 Blake Street, LLC              1860 Blake Street                                                                                               Denver             CO           80202




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 1 of 102
                                                                                                                              Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                       ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY

7869651 1900 Grant Ltd                        Attn: Ryan M. Eisenbraun, CPM    7490 Clubhouse Road                Suite 201                                    Boulder          CO            80301
7869975 1900 Grant Ltd                        1900 Grant Street                                                                                                Denver           CO            80203
7870565 1900 Wazee Street, LLC                1900 Wazee Street                                                                                                Denver           CO            80202
                                                                                                                  Property Manager - 191
7888844 191 Peachtree Project LLC             Cousins Properties, Inc.         Attn: Chip Andrews                 Peachtree                                    Atlanta          GA            30303

7853186 191 Peachtree Project LLC             Attn: Corporate Secretary        191 Peachtree Street Northeast     Suite 500                                    Atlanta          GA            30303
        200 WEST PARTNERS LIMITED
7841688 PARTNERSHIP                           401 SOUTH LASALLE ST             STE 203                                                                         CHICAGO           IL           60605
7876984 200 West Partners LP                  c/o Real Estate Management       401 South LaSalle Street           Unit 203                                     Chicago          IL            60605
7870642 200 West Partners, LP                 330 South Sells Street           Unit 203                                                                        Chicago          IL            60606
7877532 2000 Bering, Ltd                      c/o Tarantino Properties, Inc.   2000 Bering Drive                  Suite 107                                    Houston          TX            77057
7856430 2001 Center Group                     2001 Center Street                                                                                               Berkley          CA            94704
7878978 2001 Center Group                     456 Wilson Avenue                                                                                                Novato           CA            94947
                                              5910 NORTH CENTRAL
7842979 2045 PEACHTREE CAF LLC                EXPRESSWAY                       SUITE 1400                                                                      DALLAS           TX            75206
7857093 2151 Michelson LP                     2151 Michelson Drive                                                                                             Irvine           CA            92612

7871724 221 Main Property Owner LLC 221 Main Street                                                                                                            San Francisco    CA            94105

7871302 221 Main Property Owner LLC Beacon Capital Partners, LLC               Attn: Attorney General Counsel     200 State Street           5th Floor         Boston           MA            02109

7890408 221 Main Property Owner LLC c/o Beacon Capital Partners, LLC           Attn: Jeremy B. Fletcher           11755 Wilshire Boulevard Suite 1770          Los Angeles      CA            90025
                                    CAC Real Estate Management
7878404 221 Main Property Owner LLC Co., Inc.                                  Attn: Property Manager             221 Main Street            Suite 100         San Francisco    CA            94105
7887354 224 Partners LLC            224 North Desplaines Street                                                                                                Chicago          IL            60661
7853088 2300 Fannin, Ltd.           2302 Fannin                                Suite 140                                                                       Houston          TX            77002
7872037 260 Properties, LLC         RB Management Services, Inc                260 Peachtree Street               Suite 2500                                   Atlanta          GA            30303
7876769 260 Properties, LLC         260 Peachtree Street                       Suite 2500                                                                      Atlanta          GA            30303

7888215 2811 Wilshire Associates, LLC 2811 Wilshire Blvd                                                                                                       Santa Monica     CA            90403

7852664 2811 Wilshire Associates, LLC 11500 W. Olympic S-384                                                                                                   Los Angeles      CA            90064

7878062 2929 Nazlev, LP                       c/o Unilev Management Corp.      2929 Briarpark Drive               Suite 203                                    Houston          TX            77042
7839210 2B CONSULTING GROUP LLC               200 FLOATING LOAF WAY                                                                                            DALLAS           GA            30132
        2Evolve Technologies Inc.
7838896 (16908-MP) (16908-MP)                 18021 OAK STREET                 SUITE A                                                                         OMAHA            NE            68130
                                              c/o 300 West Adams
7889853 300 West Adams LLC                    Management LLC                   300 West Adams, Suite 220                                                       Chicago          IL            60606
        3000 Shawnee Industrial Way
7875783 LLC                                   3000 Shawnee Industrial Way                                                                                      Suwanee          GA            30024
7843783 301 SOLUTIONS LLC                     7549 LONG VALLEY DRIVE                                                                                           HARRISBURG       NC            28075
        3033 Chimney Rock
7852121 Investments LLC                       3033 Chimney Rock Rd.            Suite 112                                                                       Houston          TX            77056
7840884 3100 MCKINNON LP                      c/o Bradford Companies           3100 McKinnon                       Suite 400                                   Dallas           TX            75201



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                              Page 2 of 102
                                                                                                                        Exhibit F
                                                                                                          Contract Counterparties Service List
                                                                                                              Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                        ADDRESS 2                ADDRESS 3                 ADDRESS 4                CITY         STATE      POSTAL CODE   COUNTRY
7853337 3100 Wesleyan                         3100 Wesleyan Street                                                                                       Houston             TX            77027
        314 West Superior Limited
7882465 Partnership                           314 West Superior                                                                                          Chicago             IL            60654
        314 West Superior Limited
7879377 Partnership                           445 Northwellls 57                                                                                         Chicago             IL            60540
        3300 Highlands Investment
7857395 Corp.                                 c/o Magellan Properties, Inc.   Attn: Arthur Tillem           3990 Flowers Road          Suite 560         Atlanta             GA            30360
        3300 Highlands Investment
7871290 Corp.                                 3300 Highlands Pkwy SE                                                                                     Smyrna              GA            30082
        3300 Holcomb Bridge Road              Attn: Herman L. Lischkoff,                                    3300 Holcomb Bridge
7853674 TIC                                   President                       c/o Herlis Realty Company     Road                       Suite 250         Norcross            GA            30092
7883554 340 Pine St., LLC                     340 Pine St                                                                                                San Francisco       CA            94104
7841206 3400 WATERVIEW LLC                    3400 WATERVIEW PKWY             SUITE 111                                                                  RICHARDSON          TX            75080
        351 California St. Holdings,
7863546 LLC                                   351 California St.              Suite 830                                                                  San Francisco       CA            94104
        3535 Piedmont Road
7876502 Holdings, LLC                         c/o PM Realty Group, LP         3535 Piedmont Road            Suite C-20                                   Atlanta             GA            30305
        360 Destination Group
7841662 Florida, LLC                          4000 Hollywood Blvd             Suite 520N                                                                 Hollywood           FL            33021
                                              2101 FOURTH AVENUE, SUITE
7839494 360 NETWORKS*                         2000                                                                                                       SEATTLE             WA            98121

        360 TELECOMMUNICATIONS
7837287 LLC                                   1108 WILLOWWICK CIRCLE                                                                                     PFLUGERVILLE        TX            78660
7848346 3605 Long Beach Blvd, LLC             3605 Long Beach Boulevard                                                                                  Long Beach          CA            90807-4013
7897523 3605 Long Beach Blvd, LLC             Sunny Hills Palladium, LLC      3605 Long Beach Boulevard     Suite 450                                    Long Beach          CA            90807
        3630 Peachtree Holdings
7850353 Limited Partnership                   3630 Peachtree Road NE                                                                                     Atlanta             GA            30326
        3630 Peachtree Holdings
7893700 Limited Partnership                   600 East 96th Street            Suite 100                                                                  Indianapolis        IN            46240
7840072 382 Communications                    25 DAN RD.                      SUITE 130                                                                  CANTON              MA            02021
7872573 3934 FM 1960 LP                       720 North Post Oak Road         Suite 500                                                                  Houston             TX            77024
7895450 3934 FM 1960, LP                      3934 FM 1960 Road West                                                                                     Houston             TX            77068
7855931 3FNP, LLC                             c/o DP Asset Management         Attn: Eric Bender             818 West 7th Street        Suite 410         Los Angeles         CA            90017
7860566 3FNP, LLC                             Hines                           Attn: Ted Minorini            70 West Madison            Suite 1900        Chicago             IL            60602
        3HB CORPORATION
7837214 (GLX10613)                            1099 Milwaukee St.              Ste 135                                                                    St. Louiis          MO            63122
7859204 400 Colony Square                     1201 Peachtree Street                                                                                      Atlanta             GA            30361
7869788 405 Main Land, Ltd.                   405 Main Street                                                                                            Houston             TX            77002
        410 17TH STREET PROPERTY
7846178 OWNER LLC                             PO Box 912878                                                                                              Denver               CO           80291-2878
7896647 4200 COCA, An Illinios NFP            PO Box 802                                                                                                 Wheaton             IL            60187
7874956 4200 COCA, An Illinois NFP            4200 Cantera Drive                                                                                         Warrenville         IL            60555
7875553 4203 Montrose LLC                     4203 Montrose                                                                                              Houston             TX            77006
7847723 4203 Montrose LLC                     Hansen Partners                 4200 Montrose                 Suite 500                                    Houston             TX            77006
7848830 4605 POP Ltd.                         4605 Post Oak Place             Suite 200                                                                  Houston             TX            77027




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                      Page 3 of 102
                                                                                                                            Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                     ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE   COUNTRY
        475 17th Street Co by The
7889180 Jones Realty Group Inc                Brownstein Hyatt & Faber PC      Attn; Robert Kaufmann              410 17th Street            Floor 22          Denver              CO            80202
        475 17th Street Co by The
7889004 Jones Realty Group Inc                475 17th Street                  Suite 940                                                                       Denver              CO            80202-4019

        4801 Woodway Drive
7876501 Holdings Limited Partnership          c/o PM Realty Group, as Agent    4801 Woodway Drive                 Suite 165E                                   Houston             TX            77056

        4801 Woodway Drive
7854808 Holdings Limited Partnership          4801 Woodway Drive                                                                                               Houston             TX            77056
        539 Consulting (8555-MP)
7837641 (8555-MP)                             1215 DAY STREET                                                                                                  SEAFORD             NY            11783

7859288 542 S DEARBORN LLC                    C/O LOFT DEVELOPMENT CORP        901 W JACKSON BLVD #200                                                         CHICAGO              IL           60607
7859288 542 S. Dearborn, LLC                  901 W. Jackson Blvd.             Suite 200                                                                       Chicago             IL            60607
7847287 542 S. Dearborn, LLC                  542 S Dearborn                                                                                                   Chicago             IL            60605-1508
        55 East Monroe Investors IV,                                           Attn: Angela Lang, Douglas         900 North Michigan
7878193 LLC                                   c/o Walton Street Capital, LLC   Welker, Raphael Dawson             Avenue                     Suite 1900        Chicago             IL            60611
        55 East Monroe Investors IV,                                           Attn: Rand A. Diamond or
7856726 LLC                                   c/o GlenStar Properties, LLC     Michael Klein                      55 East Monroe Street      Suite 3250        Chicago             IL            60603
                                                                               c/o Cushman & Wakefield of
7869044 555 17th Street Investors, LLC Attn: Property Manager                  Colorado, Inc.                     555 17th Street            Suite #760        Denver              CO            80202
7842840 5599 SAN FELIPE LTD            5599 SAN FELIPE ST                       STE 106                                                                        HOUSTON             TX            77036
                                       c/o Tanglewood Property
7877323 5599 San Felipe, Ltd.          Management Co                           Attn: Property Manager             5599 San Felipe            Suite 106         Houston             TX            77056
                                       c/o The Simpson Organization,
7877690 56 POB, LP                     Inc.                                    Attn: A. Boyd Simpson              1401 Peachtree Street      Suite 400         Atlanta             GA            30309
7894352 56 POB, LP                     56 Perimeter Center East                                                                                                Atlanta             GA            30346

7851084 5600 Denver Building, L.L.C.          5600 Greenwood Plaza Blvd        Ste 350                                                                         Englewood           CO            80111

7878113 5600 Denver Building, L.L.C.          c/o Venture Properties           4835 South Peoria                  Suite 20                                     Tulsa               OK            74105
                                                                                                                  5660 New Northside
7876337 5660 Owner LLC                        C/o Parkway Realty Services, LLC Attn: Senior Vice President        Drive                      Suite 430         Atlanta             GA            30328
                                                                               Attn: Leasing Administration -
7876306 5660 Owner LLC                        c/o Parkway Realty Services, LLC Notice Department                  One Independent Drive      Suite 1850        Jacksonville        FL            32202-5019
7890334 5660 Owner LLC                        c/o Banyan Street Capital, LLC   Attn: Lorri Dunne                  777 Brickell Avenue        Suite 1100        Miami               FL            33131
7865086 5660 Owner LLC                        5660 New Northside Drive                                                                                         Atlanta             GA            30328
        5718 Westheimer Road
7877821 Investors, LP                         c/o UBS Realty Investors LLC     Attn: James G. Hughes              2515 McKinney Ave          Suite 800         Dallas              TX            75201
        5718 Westheimer Road
7878691 Investors, LP                         Capital One Building             5718 Westheimer Road                                                            Houston             TX            77057
7890842 5750 DTC LLC                          F&C Holdings LLC                 1515 Arapahoe Street               Suite 1200                                   Denver              CO            80111
7891713 5750 DTC LLC                          5750 DTC Parkway                                                                                                 Greenwood Village   CO            80111
7892707 5800 Ranchester, LLC                  5800 Ranchester Dr, Suite 200                                                                                    Houston             TX            77036
7837182 5LINX INC (GLX10626)                  1081 HOLLAND DRIVE                                                                                               BOCA RATON          FL            33487
7841621 5NINE SOFTWARE INC                    4 SUGAR LN                                                                                                       HOLMDEL             NJ            07733



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 4 of 102
                                                                                                                         Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                       ADDRESS 2                    ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
7841621   5NINE SOFTWARE INC                  4 SUGAR LN                                                                                                    HOLMDEL             NJ           07733
7882911   6065 HIllcroft Plaza, LP            6065 Hillcroft Ave                                                                                            Houston             TX           77081
7872574   6065 Hillcroft Plaza, LP            720 North Post Oak Road                                                                                       Houston             TX           77024
7896907   6065 HIllcroft Plaza, LP            PO Box 4737                                                                                                   Houston             TX           77210-4737
7839479   6143 S WILLOW DRIVE LLC             210 UNIVERSITY BLVD           SUITE 101                                                                       DENVER              CO           80206

7864117 6143 South Willow Drive LLC           6143 South Willow Drive                                                                                       Greenwood Village   CO           80111
        621 17th Street Operating
7881160 Company, LLC                          621 17th Street               PO BOX 912623                                                                   Denver              CO           80293-0621
        621 17th Street Operating                                                                              633 17th Street Suite
7897572 Company, LLC                          Tomawest                      Attn: Richard Herold               1650                                         Denver              CO           88206
7850385 631 S Olive LLC                       631 South Olive                                                                                               Los Angeles         LA           90014-3636
        633 17th Street Operating
7897573 Company LLC                           Tomawest                      Attn: Richard Herold               633 17th Street            Suite 1650        Denver              CO           80206
        633 17th Street Operating
7851013 Company LLC                           633 17th Street                                                                                               Denver              CO           80206
        6420 Richmond Avenue
7870761 Holdings LP                           6420 Richmond Avenue                                                                                          Houston             TX           77057
7867312 6795 East Tennessee LLC               6795 East Tennessee Avenue                                                                                    Denver              CO           80224
7869766 6795 East Tennessee LLC               6825 East Tennessee Avenue    Suite 100                                                                       Denver              Co           80224
7869767 6825 East Tennessee LLC               6825 East Tennessee Avenue    Suite 100                                                                       Denver              CO           80224
        700 17th St Operating
7849022 Company LLC                           700 17th Street                                                                                               Denver              CO           80202
        700 17th St Operating
7851014 Company LLC                           633 17th Street               Suite 1650                                                                      Denver              CO           80202

7891309 700 17th Street Operating LLC Frederick Ross Company                717 17th Street                    Suite 2000                                   Denver              CO           80202
                                                                            Attn: H. Alan Dill / Managing
7873393 700 East Speer LLC                    Sherman Joint Venture         Partner                            455 Sherman # 300                            Denver              CO           80203
7878658 700 East Speer LLC                    455 Sherman Street                                                                                            Denver              CO           80203
                                              ACF Property Management Co.,
7866707 7000 Building 97, LLC                 Inc.                         1512 Larimer Street                 R 10                                         Denver              CO           80202
7850796 7000 Building 97, LLC                 7000 South Yosemite                                                                                           Denver              CO           80012
                                              ACF Property Management Co.,
7866706 7000 Building 97, LLC                 Inc.                         12411 Ventura Boulevard                                                          Studio City         CA           91604
7850875 7000 Building 97, LLC                 7000 South Yosemite Street                                                                                    Englewood           CO           80112
        7000 Central Park Investors           c/o BPG Management Company
7890609 LLC                                   LP                           Attn: Property Manager              7000 Central Parkway NE Suite 970            Atlanta             GA           30328
        7000 Central Park Investors
7852398 LLC                                   Attn: Asset Manager           770 Township Line Road             Suite 150                                    Yardley             PA           19067
7858104 71 South Wacker Drive LLC             2711 Centerville Road         Suite 300                          PMB #325                                     Wilmington          DE           19808
                                              Jones Lang LaSalle Americas
7862628 71 South Wacker Drive LLC             (Illinois) LP                 Property Management Office         71 South Wacker Drive      Suite 2425        Chicago             IL           60606
7890613 71 South Wacker Drive LLC             71 South Wacker Drive                                                                                         Chicago             IL           60606
                                                                            Attn: SVP Proprty Operations -     550 Newport Center
7897555 71 South Wacker Drive LLC             The Irvine Company LLC        Irvine Office Props                Drive                                        Newport Beach       CA           92550
7838367 75 Broad LLC                          150 Broadway                  Suite 800                                                                       New York            NY           10038



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 5 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                 ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY
                                              c/o Jones Lang LaSalle Americas,
7857128 750 Canyon, LLC                       Inc.                             Attn: Asset Manager            200 East Randolph Street                     Chicago            IL            60601

7837191 7515 GREENVILLE PROPERTIES            10850 WILSHIRE BLVD              SUITE 1050                                                                  LOS ANGELES         CA           90024
7861188 770 Partners LLC                      770 North Halstead                                                                                           Chicago            IL            60642
        817 West Peachtree Street
7879997 LLC                                   817 West Peachtree Street                                                                                    Atlanta            GA            30308
7875319 84 West LLC                           84 West Santa Clara Street                                                                                   San Jose           CA            95113
7871646 84 West LLC                           Portfolio Realty Management      4020 Moor Park Avenue          Suite 111                                    San Jose           CA            95117
7897479 8455, LLC                             South Park Group                 8322 Beverly Boulevard         Suite 301                                    Los Angeles        CA            90048
7876796 8455, LLC                             8455 Beverly Boulevard                                                                                       Los Angeles        CA            90048
                                              Clemente Development
7879425 8500 CDC LP                           Company, Inc.                    8500 Leesburg Pike             Suite 7200                                   Vienna             VA            22182

7879574 8757 GA LLC                           Columbia Wireless Facilities LLC Attn: Lease Administration     9410 Holland Avenue                          Bethesda           MD            20814

7897637 8757 GA LLC                           Washington Property Company      4719 Hampden Lane              Suite 300                                    Bethesda           MD            20814
7878814 8757 GA LLC                           8757 Georgia Avenue                                                                                          Silver Spring      MD            20910
                                              c/o Washington Property
7878194 8757 GA LLC                           Company                          4719 Hampden Lane              Suite 300                                    Bethesda           MD            20814
7849040 899 Logan LLC                         899 Logan Street                                                                                             Denver             CO            80203
7890458 899 Logan LLC                         Down Associates Inc              899 lOgan Street               Suite 202                                    Denver             Co            80203

7896188 90 New Montgomery Partners Attn: 90NM Property Manager                 90 New Montgomery Street       Suite 680                                    San Francisco      CA            94105

7857124   90 New Montgomery Partners          c/o JKL Corporation              Attn: 90NM VP Operations       1730 S. El Camino Real     Suite 450         San Mateo          CA            94402
7847067   900 Circle 75 LLC                   7501 Wisconsin Avenue            Suite 1500 E                                                                Bethesda           MD            20814-6522
7870927   900 Circle 75 LLC                   B.F. Saul Property Company       900 Circle 75 Parkway          Suite 100                                    Atlanta            GA            30339
7851192   900 Circle 75 LLC                   900 Circle 75 Parkway                                                                                        Atlanta            GA            30339
7873524   900 Circle 75 LLC                   SK Commercial Realty LLC         900 Circle 75 Parkway          Suite 720                                    Atlanta            GA            30339
7872575   9894 Bissonnet, LP                  720 North Post Oak Road          Suite 500                                                                   Houston            TX            77024
7864380   9894 Bissonnet, LP                  9894 Bissonnet Street                                                                                        Houston            TX            77036

7839159 A & A Computer Services Inc.          1A DEBAUN PLACE                                                                                              SPRING VALLEY      NY            10977
        A & S Telecom Consulting
7841375 (VEND-18723)                          36150 DEQUINDRE DR SUITE 540                                                                                 STERLING HEIGHTS   MI            48310
7901868 A BETTER PAYPHONE CO                  PO BOX 1124                  BERNIE FORTIER                                                                  LAKE FOREST        CA            92609
7843998 A1BIZCOM                              8069 OLD AUSTIN RD                                                                                           SELMA              TX            78154
7869698 A2Z Business Systems                  200 Valley Drive #12                                                                                         Brisbane           CA            94005
        Aaccess Network
        Communications (17005-MP)
7840262 (16668-MP)                            26635 Agoura Road                Suite 105                                                                   Calabasas          CA            91302
        AACCESS NETWORK
7837508 COMMUNICATIONS INC                    118 MAPLE AVENUE                 SUITE 4                                                                     NEW CITY           NY            10956-5062
7882923 AB Northside Tower, LLC               6065 Roswell Road                                                                                            Sandy Springs      GA            30328
        AB&T Telecom (16773-MP)
7844567 (16773-MP)                            9841 BROKEN LAND PARKWAY         SUITE 118                                                                   COLUMBIA           MD            21046



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 6 of 102
                                                                                                                              Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                      ADDRESS 3                 ADDRESS 4                    CITY         STATE      POSTAL CODE   COUNTRY
          Abacus Computer Group
7837264   (ABACUSCG)                          11010 SW 95 ST                                                                                                         MIAMI              FL           33176
7844127   Abacus IT (16962-MP)                8380 SANTA MONICA BLVD          SUITE 201                                                                              WEST HOLLYWOOD     CA           90069
7837528   ABACUS SOLUTIONS LLC                1190 KENNESTONE CIR NW          STE 120                                                                                MARIETTA           GA           30066
          ABADI GRP VOICE/DATA SERV
7840254   LTD                                 265 ROUTE 36                                                                                                           WEST LONG BRANCH   NJ           07764
                                              c/o Edward Broderick Anthony
                                              Paronich BRODERICK &
7845119 Abante                                PARONICH                         P.C. 99 High St.                   Suite 304                                          Boston             MA           02110

7862307 ABC-WW Jointventure, LLC              Integrity Investment Capital, LLC 1395 South Marietta Parkway       Suite 250                  Building 250            Marietta           GA           30067
                                                                                                                  200 Cobb Parkway
7856723   ABC-WWJointventure, LLC             c/o Genesis Management Group White Water Business Center            Northeast                  Building 100            Marietta           GA           30062
7838894   ABLE TELEPHONE SYSTEMS              18012 VERMEJO DRIVE                                                                                                    EDMOND             OK           73012
7838275   ABM PARKING SERVICES                1450 CHESTER AVENUE                                                                                                    CLEVELAND          OH           44115
7838114   ABP International                   13988 DIPLOMAT DRIVE         SUITE 180                                                                                 DALLAS             TX           75234
7837131   Absolute Signs Inc                  10655 Humbolt Street                                                                                                   Los Alamitos       CA           90720
7842824   Access Technologies, LLC            5551 ALDER CT                SUITE 100                                                                                 WEST LINN          OR           97068

7838996 Access-N Action (VEND-16255) 1885 COOKCREEK RD                                                                                                               RUSSELLVILLE       AL           35654

7837734 ACCOUNTEMPS                 12400 COLLECTIONS CENTER DR                                                                                                      CHICAGO            IL           60693
7838986 Accurate Telecom, Inc       1877 LOMBARDY DR                                                                                                                 Clearwater         FL           33755-2236
        ACE Consulting Group (6262-
7837549 MP) (6262-MP)               12 KIMBALL RD                                                                                                                    WATERTOWN          MA           02472

7837544 ACE CONSULTING GROUP, LLC             12 Charity Stevens Lane                                                                                                Fairhaven          MA           02719-5306
7889922 Ackerman Westside, LLC                c/o Ackerman & Co.              c/o Fuller Realty Advisers, LLC     South Tower                Suite 1000              Atlanta            GA           30328
7872907 Ackerman Westside, LLC                10745 Westside Way                                                                                                     Alpharetta         GA           30009
        ACN COMMUNICATIONS
7836861 SERVICES                              ATTN: ACCOUNT RECEIVABLE        1000 Progress Place                                                                    CONCORD            NC           28025
        ACP 2300 CORPORATE PARK
7845321 OWNER LLC                             PO BOX 0-19979                                                                                                         MIAMI              FL           33101-9979
                                                                                                                                             225 Peachtree Street,
7885798 ACP Marquis 1, LLC                    Parkway Realty Services         c/o Parkway Realty Services         Attn: Property Manager     NE, Suite 200           Atlanta            GA           30303
7846194 ACP MARQUIS I LLC                     PO BOX 935025                                                                                                          ATLANTA            GA           31193
                                                                                                                  Attn: Lease                One Independent Drive,
7885799 ACP Marquis I, LLC                    Parkway Realty Services         c/o Parkway Realty Services         Administration             Suite 1850             Jacksonville        FL           32202
7863554 ACP Marquis I, LLC                    Marquis I Tower                 245 Peachtree Center Avenue                                                           Atlanta             GA           30303
7863597 ACP Marquis II, LLC                   Marquis II Tower                285 Peachtree Center Avenue                                                           Atlanta             GA           30303

7876241 ACP Marquis II, LLC                   c/o Parkway Realty Services     Attn: Property Manager              225 Peachtree Street NE                            Atlanta            GA           30303

7876302 ACP Marquis II, LLC                   c/o Parkway Realty Services     Attn: Lease Administration          One Independent Drive      Suite 1850              Jacksonville       FL           32202
7860077 ACP Peachtree Center, LLC             Harris Tower                    233 Peachtree Street NE                                                                Atlanta            GA           30303

7876303 ACP Peachtree Center, LLC             c/o Parkway Realty Services     Attn: Property Manager              225 Peachtree Street NE Suite 200                  Atlanta            GA           30303



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 7 of 102
                                                                                                                               Exhibit F
                                                                                                                 Contract Counterparties Service List
                                                                                                                     Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                              ADDRESS 2                  ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE         COUNTRY
                                                                                                                   225 Peachtree Street, NE,
7869045 ACP Peachtree Center, LLC             Attn: Property Manager               c/o Parkway Realty Services     Suite 200                                    Atlanta           GA           30303
7893501 ACP Peachtree Center, LLC             235 Peachtree Street NE                                                                                           Atlanta           GA           30303

7876304 ACP Peachtree Center, LLC             c/o Parkway Realty Services          Attn: Lease Administration      One Independent Drive       Suite 1850       Jacksonville      FL           32202
7862406 ACP Peachtree Center, LLC             International Tower                  229 Peachtree Street NE                                                      Atlanta           GA           30303

7866709 ACP Peachtree Center, LLC             ACP/DLF Peachtree Center, LLC        PO Box 935025                                                                Atlanta           GA           31193-5025
        ACP/2300 Corporate Park
7839778 Owner, LLC                            2250 Corporate Park Drive                                                                                         Herndon           VA           20171
7867995 ACP/Millennium LLC                    10 Tenth Street                                                                                                   Atlanta           GA           30309

7876239 ACP/Millennium LLC                    c/o Parkway Properties, LLC          Attn: Lease Administration      One Independent Drive       Suite 1850       Jacksonville      FL           32202
                                              Attn: 10 Tenth Street - Building
7896184 ACP/Millennium LLC                    Manager                              10 Tenth Street                 Suite 315                                    Atlanta           GA           30305
        ACQUIRE ASIA PACIFIC
7844777 MANILA INC                            EASTWOOD AVENUE                      1800 BUILDING                                                                MANILA                         44115            Philippines
        Action Communication
7840334 Technology, Inc. (ACT2)               27417 HANNA RD                                                                                                    CONROE            TX           77385
        Activated Communications Inc
7839774 (15582-MP) (16916-MP)                 225 ROONEY STREET                                                                                                 SANTA CRUZ        CA           95065
7840998 ACUITY TECHNOLOGIES                   320 W KENNEDY BLVD                   STE 650                                                                      TAMPA             FL           33606
7837830 ADAMS COMMUNICATION                   128 MAIN ST                          STE 11                                                                       CARVER            MA           02330
                                              S.B. Beverly Real Estate Services,
7872863 Adler Investments LP                  Inc.                                 1800 Peachtree Street           Suite 202                                    Atlanta           GA           30309
7868564 Adler Investments LP                  Attn: Louis Adler                    4899 Montrose Boulevard         Suite 1312                                   Houston           TX           77006-6169
7837417 ADP LLC                               11405 BLUEGRASS PKWY                                                                                              LOUISVILLE        KY           40299
7842625 ADVANCED 2000                         5200 EISENHOWER AVENUE                                                                                            ALEXANDRIA        VA           22304
        Advanced Communications
7841725 LLC (ADVANCEDCOMLLC)                  405 S DALE MABRY HWY                 STE 325                                                                      TAMPA             FL           33609

7843904 Advanced Computer Concepts            7927 JONES BRANCH DRIVE              Suite 600 N                                                                  MCLEAN            VA           22102
        ADVANCED COMPUTER
7843289 TECHNOLOGY                            6375 SOTUH PECOS ROAD                SUITE 120                                                                    LAS VEGAS         NV           89120
        Advanced Corporate Services
        Inc. dba ACS Inc. (17006-MP)          111 N SEPULVADA BLVD
7837300 (17006-MP)                            SUITE360                             ATTN: ERIC ASQUINO                                                           MANHATTAN BEACH   CA           90266
        ADVANCED ELECTRONIC
7838400 SOLUTIONS INC                         15-03 132ND STREET                                                                                                COLLEGE POINT     NY           11356
7845762 Advanced IT                           PO BOX 411                                                                                                        NEWBURY           OH           44065
        ADVANCED NETWORK
7842908 INNOVATIONS C                         5717 CEDAR RIDGE DRIVE                                                                                            ARLINGTON         TX           76017
        ADVANCED TECHNOLOGY
7842892 ASSOCIATES                            5694 MISSION CENTER RD               SUITE 474                                                                    SAN DIEGO         CA           92108
        ADVANCED TECHNOLOGY
7844219 CONSULTING                            8734 UNION CENTRE BLVD                                                                                            WEST CHESTER      OH           45069




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                             Page 8 of 102
                                                                                                              Exhibit F
                                                                                                  Contract Counterparties Service List
                                                                                                      Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                     ADDRESS 2            ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
          ADVANCED TECHNOLOGY
7901869   MGMT                                2245 East Colorado Blvd.    Suite 104-110                                                          Pasadena          CA           91107
          ADVANCED TELCO SERVICES,
7841604   INC.                                4 BEAVER HILL RD                                                                                   MORGANVILLE       NJ           07751
          Advanced Voice & Data
          Solutions (Superne
          Technologie Inc)
7840933   (ADVANCEDUSA)                       31408 HARPER AVE                                                                                   ST CLAIR SHORES   MI           48082
7868883   Adventus US Realty                  2500 Westfield Drive                                                                               Elgin             IL           60124
7887296   Adventus US Realty #2 LP            2803 Butterfield Road                                                                              Oak Brook         IL           60523
7887370   Adventus US Realty #2 LP            2805 Butterfield Road                                                                              Oak Brook         IL           60523
7887603   Adventus US Realty #2 LP            2809 Butterfield Road                                                                              Oak Brook         IL           60523

          ADVODA COMMUNICATIONS
7843323   (GLX10606)                          6455 S. YOSEMITE ST         STE 400                                                                GREENWOOD VILLAGE CO           80111
          Aegis Data & Communication
          Services (16622-MP) (16622-
7837840   MP)                                 1285 BARING BLVD 143                                                                               SPARKS            NV           89434
          Aerocom (7319-MP) (7319-
7839370   MP)                                 20341 IRVINE AVE SUITE D4                                                                          NEWPORT BEACH     CA           92660
          AF Scott LLC (17342-MP)
7838191   (17342-MP)                          1420 ROUTE 206 NORTH        SUITE 220                                                              BEDMINSER         NJ           07921
          AFFORDABLE TELEPHONE
7838111   SYSTEMS                             13944 OAKWOOD GLEN PLACE                                                                           VALLEY CENTER     CA           92082
7844584   AFSANEH INC                         9910 Irvine Center Drive                                                                           Irvine            CA           92618
7844585   Afsaneh Inc. Dba: BCS               9910 IRVINE CENTER DRIVE                                                                           IRVINE            CA           92618
          AG PCPI URBAN TOWERS
7841784   OWNER LP                            4105 SORRENTO VALLEY BLVD                                                                          SAN DIEGO         CA           92121
7839563   AGILE NETWORKS                      213 Market Ave              Suite 310                                                              Canton            OH           44702
7838424   AgniTEK                             1511 TEXAS AVE S # 175                                                                             COLLEGE STATION   TX           77840-3328
7845603   AIG                                 PO Box 25947                                                                                       Shawnee Mission   KS           66225
          AIP US (10726-MP) (10726-
7839012   MP)                                 19 Beech Terrace                                                                                   Milburn           NJ           07041
          Ajaye Rollerson dba
          Communication Telecom
7845869   Group                               PO BOX 55084                                                                                       Virginia Beach    VA           23471

7838368 AKAMAI TECHNOLOGIES, INC 150 Broadway                                                                                                    Cambridge         MA           02142
        ALABAMA CHILD SUPPORT
7845589 PAYMENT CENTER           PO BOX 244015                                                                                                   MONTOGOMERY       AL           36124-4015
7837634 ALABAMA INTERCONNECT     1212 VETERANS DRIVE                      PO BOX 327790                                                          FLORENCE          AL           35630

7845505 ALASKA COMMUNICATIONS                 PO BOX 196666                                                                                      ANCHORAGE         AK           99519-6666
        ALBANY ROAD-OVERLOOK I
7840424 LLC                                   2849 PACES FERRY RD         SUITE 125                                                              ATLANTA           GA           30339
7846069 Albany Road-Preston II LLC            PO Box 787871                                                                                      Philadelphia      PA           19178-7871
7844930 ALBERT J SPINOSA                      P O BOX 1147                                                                                       BURLINGTON        MA           01803



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                              Page 9 of 102
                                                                                                                                Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2                     ADDRESS 3               ADDRESS 4              CITY           STATE      POSTAL CODE        COUNTRY
7871118 ALC Nanes LLC                         17030 Nanes Drive                                                                                               Houston             TX            77090
7853504 ALC Nanes LLC                         Attn: General Counsel             720 North Post Oak Road             Suite 500                                 Houston             TX            77024
        Alchemy Productions (16595-
7841385 MP) (16595-MP)                        3635 S FT APACHE RD                                          200352                                             LAS VEGAS           NV            89147
7844799 ALEXANDR KOSTENKO                     ALEXANDR KOSTENKO                 Georgy Gongadze Str., 18                                                      Kiev                                               Ukraine
        Alfredo Garcia (17163-MP)
7841989 (17163-MP)                            4240 BONITA RD                    SUITE B                                                                       BONITA              CA            91902
7872408 Alinar Holdings LLC                   Realty Services Group             Attn: General Counsel               1035 Dairy Ashford       Suite 146        Houston             TX            77070
7855829 Alinar Holdings LLC                   1710 South Dairy Ashford                                                                                        Houston             TX            77070
        Alis Technologies (16686-MP)
7843888 (16686-MP)                            79 WEST MONROE                                                                                                  CHICAGO             IL            60603
7845086 ALKU TECHNOLOGIES LLC                 P O BOX 844649                                                                                                  BOSTON               MA           02284-4649
7843837 ALL ACCESS TELECOM INC                771 E HWY 80 SUITE 201                                                                                          FORNEY               TX           75126
        ALL ALLWORX DBA AM TEL IP
7842748 SERV                                  542 WINTAR OAKS                                                                                                 HOUSTON             TX            77079

7839699 ALL COMMUNICATIONS, INC               221 W. 18TH STREET                                                                                              NORTH LITTLE ROCK   AR            72116
7844792 All Covered                           FREDI YADAO GRANT                 1051 E HILLSDALE BLVD STE 510                                                 FOSTER CITY         CA            94404
        Allconnex LLC (16938-MP)
7838172 (16938-MP)                            141 CHESTNUT STREET                                                                                             NORTH ATTLEBORO     MA            02769
7845201 ALLEGIANCE LLC                        P.O. BOX 37952                                                                                                  SHREVEPORT          LA            71133
        ALLIANCE GLOBAL
7837672 NETWORKS, LLC                         1221 Post Road East                                                                                             Westport            CT            06880
7840959 ALLIANCE MAINTENANCE                  318 West 39Th St, 7th Floor       Box 500                                                                       New York            NY            10018
        ALLIANCE OF CHANNEL
7838500 WOMEN                                 1551 NORTH TUSTIN AVENUE          SUITE 960                                                                     SANTA ANA           CA            92707

          Allied Building & Technologies
7839128   (15648-MP) (15648-MP)               19630 LORNE STREET                                                                                              RESEDA              CA            91335
7837382   ALLIED COMMUNICATION                113 Pleasant Valley Drive                                                                                       Boerne              TX            78006
          Allied Communication - Ernest
7843118   (VEND-16183)                        6080 GREENWOOD PLAZA BLVD                                                                                       GREENWOOD VILLAGE   CO            80111
7844015   ALLIED MEDIA NETWORK                810 PRINCE ROAD                                                                                                 SAINT AUGUSTINE     FL            32086
7838136   ALLIED TELECOM GROUP                1400 Crystal Drive Suite 700                                                                                    Arlington           VA            22202
7845141   Allixo                              P.O. BOX 1435                                                                                                   MOUNT VERNON        WA            98273
          Allnet Services (3157986-MP)
7839780   (7372-MP)                           2251 ORPHEUS COURT                                                                                              BAKERSFIELD         CA            93308
7846711   Alma Partners LLC                   7447 East Berry Avenue                                                                                          Greenwood Village   CO            80111
7868698   Alma Partners LLC                   Attn: Mary Brewer                 256 26th Street                                                               Santa Monica        CA            90402
          ALPHEUS COMMUNICATIONS
7845655   LP                                  PO BOX 301628                                                                                                   DALLAS              TX            75303-1628
7837584   ALPS DALLAS                         1201 E 15TH #305                                                                                                PLANO               TX            75074
7842206   ALTAWORX LLC                        455 MAGNOLIA AVENUE               SUITE B                                                                       FAIRHOPE            AL            36532
7857499   Altera Park Plaza LLC               1200 Binz                                                                                                       Houston             TX            77004

7853346 Altera Park Plaza LLC                 Attn: Eddie Tillman / Treasurer   5910 N. Central Expwy               Suite 650                                 Dallas              TX            75206
7837318 ALTICE                                ALTICE                            1111 Stewart Avenue                                                           Bethpage            NY            11714



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                             Page 10 of 102
                                                                                                              Exhibit F
                                                                                                  Contract Counterparties Service List
                                                                                                      Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                      ADDRESS 2            ADDRESS 3                 ADDRESS 4            CITY            STATE      POSTAL CODE   COUNTRY
7837179 ALTUSCIO NETWORKS                     1080 HOLCOMB BRIDGE ROAD     SUITE 135                                                             ROSWELL             GA           30076-4346
7838534 AMAN KISHORE                          15720 MANOR WAY H-1                                                                                LYNNWOOD            WA           98087
7842955 AMBIT ENTERPRISES INC                 5863 WEST 600 NORTH                                                                                MIDDLETOWN         IN            47356
        AMERICALL
7842154 COMMUNICATIONS CO                     447 NORTH WALNUT STREET     SUITE B                                                                SPRINGFIELD        IL            62702
        AMERICAN BUSINESS COMM.,
7837021 INC.                                  103 MAIN ST                                                                                        LITTLE FALLS       NJ            07424
        AMERICAN BUSINESS
7839477 TECHNOLOGIES                          210 S. MONUMENT AVE.                                                                               HAMILTON           OH            45011
7845950 American Cable and Wire               PO Box 650625                                                                                      Potomac Falls      VA            20165
        American Communications &
7841710 Electronics Inc (ACETEL)              4030 VALLEY BLVD            STE 107                                                                WALNUT             CA            91789
        American Computer
        Consultants Inc. (17580-MP)
7839558 (17580-MP)                            212-55 JAMAICA AVENUE                                                                              QUEENS VILLAGE     NY            11428
7838888 AMERICAN EXPRESS                      1801 NW 66TH AVE STE 103C                                                                          PLANTATION         FL            33313-4571
        AMERICAN NATIONAL
7844899 INSURANCE COMPANY                     ONE MOODY PLAZA                                                                                    GALVESTON          TX            77550
7839439 AMERICAN TELEPHONE                    209 NORTH 2ND                                                                                      PONCA CITY         OK            74601
7837271 AMERICAN VOICE MAIL INC               11022 SANTA MONICA BLVD     SUITE 290                                                              LOS ANGELES        CA            90025
7838402 Americas Phone Guys                   1503 SE 103RD AVE                                                                                  VANCOUVER          WA            98664

7845206   Americom Telephone Systems          P.O. BOX 4158                                                                                      HARRISBURG         PA            17111
7886074   Ameridge Properties Ltd             701 North Post Oak Road     Suite 222                                                              Houston            TX            77024
7875077   Ameridge Properties Ltd.            3334 Richmond Avenue                                                                               Houston            TX            77098
7839900   AmTrust                             234 Spring Lake Drive                                                                              Itasca             IL            60143
7844338   AnacommSystems, LLC                 907 KITE LAKE TRAIL                                                                                FAYETTEVILLE       GA            30214
7837207   Analytic Networks                   10924 JOHANNA AVENUE                                                                               RIVERVIEW          FL            33578
7843221   ANAPLAN INC                         625 2ND STREET SUITE 101                                                                           SAN FRANCISCO       CA           94107
7843092   ANDREA L BACARISSE                  604 WEST MCNEESE STREET                                                                            LAKE CHARLES        LA           70605
7840092   ANI NETWORKS                        250 Pilot Rd. Suite 300                                                                            Las Vegas          NV            89119
7840251   ANPI, LLC                           26457 NETWORK PLACE                                                                                CHICAGO             IL           60673-1264

          Anthony Scrafano Consulting
          dba AS Consulting (7481-MP)
7840427   (7481-MP)                           285 PASSAIC STREET                                                                                 HACKENSACK         NJ            07601
7845424   ANTHONY WILLIAMS                    PO BOX 14067                                                                                       SAN FRANCISCO      CA            94114
          ANYBILL FINANCIAL SERVICES,
7838889   INC                                 1801 PENNSYLVANIA AVE NW    STE 700                                                                WASHINGTON         DC            20006
          Anyware Communication
7840639   (17384-MP) (17384-MP)               3020 E BEVENS RD                                                                                   CARO               MI            48723

7837420 APA PROPERTIES NO. 1, L.P.            11440 Isaac Newton Sq.      Suite 208                                                              Reston             VA            20190

7845223 APEX COMMUNICATIONS LLC P.O. BOX 495                                                                                                     WASHINGTON DEPOT   CT            06794
7886873 APG 2801, LLC           2801 Bulford Hwy NE                                                                                              Atlanta            GA            30329
7857589 APG 2801, LLC           1718 Peachtree Street                     Suite 100                                                              Atlanta            GA            30308



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                              Page 11 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                   ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY
                                              280 Interstate North Circle
7875390 APG Cumberland, LLC                   Southeast                                                                                                    Atlanta            GA            30339
7857590 APG Cumberland, LLC                   1718 Peachtree Street NW      Suite 100                                                                      Atlanta            GA            30309
7885857 APG PCE, LLC                          47 Perimeter Center East      Suite 420                                                                      Atlanta            GA            30346
        APOLLO
7901870 TELECOMMUNICATIONS                    PO Box 2039                                                                                                  Whittier           CA            90610
        APPLICURE TECHNOLOGIES
7844459 LTD                                   94 GARDINERS AVE # 341                                                                                       LEVITTOWN          NY            11756

        Applied Data Management
7844378 (3153209-MP) (3153209-MP)             915 HIGHLAND POINTE DR        SUITE 250                                                                      ROSEVILLE          CA            95765
        APPLIED LASER
7842216 TECHNOLOGIES                          4560 JOHNSTON PKWY                                                                                           CLEVELAND          OH            44128
7837261 APPRIVER LLC                          1101 GULF BREEZE PARKWAY      SUITE 200                                                                      GULF BREEZE        FL            32561
7850806 APW Bristol Parkway LLC               6133 Bristol Parkway                                                                                         Culver City        CA            90230
7901885 APXNET                                2 School Street               Suite 2                                                                        BERWICK            ME            03901-2124
7844527 ARAMARK                               9620 E 40TH AVE                                                                                              DENVER             CO            80238
7861247 Arapahoe II LLC                       7700 East Arapahoe Road       Suite 300                                                                      Centennial         CO            80112
7850920 Arapahoe Plaza East, LLC              7853 E. Arapahoe Ct.                                                                                         Centennial         CO            80112
                                              Attn: Bob LeGare / Property
7852568 Arapahoe Plaza East, LLC              Manager                       7500 E. Arapahoe Rd., Ste 333                                                  Centennial         CO            80112
        Arden Realty Limited
7852484 Partnership                           16845 Von Karman                                                                                             Irvine             CA            92606
        Arden Realty Limited
7868560 Partnership                           Attn: Lockbox 910751          PO Box 31001-0751                                                              Pasadena           CA            91110-0751
        Arden Realty Limited
7857003 Partnership                           2001 Spring Road                                                                                             Oak Brook          IL            60523
        Arden Realty Limited                                                                                  11601 Wilshire
7867029 Partnership                           Arden Realty, Inc.            Attn: Legal Department            Boulevard.                 4th Floor         Los Angeles        CA            90025
        Arden Realty Limited
7899404 Partnership                           1 Tower Lane                                                                                                 Oakbrook Terrace   IL            60181
7894834 Arden Realty LP                       2015 Spring Road                                                                                             Oak Brook          IL            60523
7868523 Arden Realty LP                       Attn: Legal Department        11601 Wilshire Boulevard          4th Floor                                    Los Angeles        CA            90025
7845946 ARDMORE TELEPHONE                     PO BOX 649                                                                                                   MAYFIELD            KY           42066
        Areus Consulting (9639-MP)
7841572 (9639-MP)                             3923 Wayne Avenue             Unit C                                                                         Chicago            IL            60613
7836923 Argonaut Ins Co                       101 Hudson Street             Suite 1201                                                                     Jersey City        NJ            07302
7849971 Ariana 3, LLC                         90 Madison St                 Suite 106                                                                      Denver             CO            80206
7846050 ARIN                                  PO Box 759477                                                                                                Baltimore          MD            21275-9477
7846136 ARKTEL INC                            PO BOX 866482                                                                                                PLANO              TX            75086
        ARMOR BUSINESS
7843425 COMMUNICATIONS                        674 6TH ST E                                                                                                 SAINT PAUL         MN            55106
7845200 ARMSTRONG                             P.O. Box 37749                                                                                               PHILADELPHIA       PA            19101-5049
7837399 ARSEN SIMONYAN                        1137 WINCHESTER AVE                                                                                          GLENDALE           CA            91201
7842069 Arstel Communications                 435 HAWTHORNE ST              #312                                                                           GLENDALE           CA            91204
7863975 Arthritis Foundation, Inc             1330 W Peachtree St                                                                                          Atlanta            GA            30309
7845809 ASCENSION                             PO BOX 5#N/A53#N/A2                                                                                          SAINT LOUIS        MO            63150



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 12 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                    ADDRESS 3              ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY
7838524   ASCOT INNOVATIONS, INC.             157 OAKVIEW DRIVE                                                                                            CRANBERRY TWP    PA            16066
7864047   Ashford Project LLC                 12651 Briar Forest Drive         Suite 300                                                                   Houston          TX            77077
7842887   ASK TELEMARKETING INC               5665 CARMICHAEL ROAD                                                                                         MONTGOMERY       AL            36117
7840045   Aspire Tech NJ (17856-MP)           247 BIRCH VIEW DR                                                                                            PISCATAWY        NJ            08854

7884934 ASR 6430 Richmond Atrium LP 6430 Richmond Avenue                                                                                                   Houston          TX            77057

7862776 ASR Fountainview Place, LP            2650 Fountain View Drive                                                                                     Houston          TX            77057
                                              American Spectrum                Jackie T. Eddings, VP Commercial
7866908   ASR Fountainview Place, LP          Management Group                 Assets                           2401 Fountainview         Suite 750        Houston          TX            77057
          Associated General
7863340   Contractors of Georgia, Inc.        1940 The Exchange                Suite 100                                                                   Atlanta          GA            30339
7838634   Assurepoint Technologies            1620 N I-35 STE 307                                                                                          CARROLLTON       TX            75006
7842189   AT&T                                4513 WESTERN AVE                                                                                             LISLE             IL           60532
7845296   AT&T MOBILITY                       P.O. Box 9004                                                                                                Carol Stream     IL            60197-9004
7844703   AT&T MOBILITY                       C/o Bankruptcy                   4331 Communications Dr          Flr 4W                                      Dallas           TX            75211
7845888   AT&T MOBILITY                       PO Box 58084                                                                                                 Santa Clara      CA            95052
7870977   ATC Owner, LLC                      Baker, Dennard & Goetz, Inc.     3424 Peachtree Road             Suite 1225                                  Atlanta          GA            30326
7871222   ATC Owner, LLC                      1575 Northside Drive             Building 100                                                                Atlanta          GA            30318
7842890   ATL COMMUNICATIONS                  56825 VENTURE LANE               SUITE 110                                                                   SUNRIVER         OR            97707

7869047 Atlanta Financial Center, LLC         Attn: Property Manager           3353 Peachtree Road NE                                                      Atlanta          GA            30326
                                              Attn: Mr. Kurt Hartman, Senior
7868914 Atlanta Financial Center, LLC         Managing Director                Hines Holdings, Inc.            Five Ravinia Drive                          Atlanta          GA            30346-2102

7869046 Atlanta Financial Center, LLC         Attn: Property Manager           3343 Peachtree Road NE                                                      Atlanta          GA            30326
7861380 Atlanta Property Group                53 Perimeter Center East                                                                                     Atlanta          GA            30346

7866740 Atlanta Property Group                AGP Real Estate Services LLC     Senior Property Group           47 Perimeter Center East Suite 420          Atlanta          GA            30346
7872654 Atlanta Property Group                8010 Roswell Road                                                                                            Sandy Springs    GA            30350
7848572 Atlanta Property Group                9755 Dogwood Road                                                                                            Roswell          GA            30075
7857425 Atlanta Property Group                1200 Ashwood Pkwy                                                                                            Atlanta          GA            30328
7885858 Atlanta Property Group                47 Perimeter Center East         Suite 420                                                                   Atlanta          GA            30346
7862790 Atlanta Tech Village                  3423 Piedmont Rd                                                                                             Atlanta          GA            30305
        ATLASSIAN SOFTWARE
7841022 SYSTEMS PTY LTD                       32151 COLLECTIONS CENTER DR                                                                                  CHICAGO          IL            60693-0321
7845887 ATMC                                  PO BOX 580079                                                                                                CHARLOTTE        NC            28258-0079

7839023 ATRIUM DEVX 1708 LLC                  1900 CENTURY PLACE SUITE 110                                                                                 ATLANTA          GA            30345
        ATRIUM STAFFING OF NEW
7843223 JSERSY LLC                            625 LIBERTY AVE, SUITE 200                                                                                   PITTSBURGH       PA            15222
        ATS -AMERICAN TELECOMM
7842456 SERVICE                               500 SR 436                       #2078                                                                       CASSELBERRY      FL            32707
7838380 ATYPICAL DIGITAL                      1500 BROADWAY SUITE 505                                                                                      NEW YORK         NY            10036
        Austin Telephone Co Inc
7840388 (17286-MP) (17286-MP)                 2807 GREAT VALLEY DR                                                                                         CEDAR PARK       TX            78613
7838269 AUTOMATED SERVICES LLC                145 PEPES FARM ROAD                                                                                          MILFORD          CT            06460



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                          Page 13 of 102
                                                                                                                  Exhibit F
                                                                                                    Contract Counterparties Service List
                                                                                                        Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                        ADDRESS 2            ADDRESS 3                 ADDRESS 4               CITY         STATE      POSTAL CODE       COUNTRY
7840200 AUTOTASK                              26 TECH VALLEY DRIVE         SUITE 2                                                                 East Greenbush     NY            12061
        AV Solutions Plus LLC (17284-
7838671 MP) (17284-MP)                        165 SCOTT ST                                                                                         MEMPHIS            TN            38112
        AVANT Communications Inc
7838462 (AVANTCOMM)                           153 W OHIO                                                                                           CHICAGO            IL            60654
7839659 Avatel Technologies                   220 S HILLTOP RD                                                                                     BRANDON            FL            33511
7837336 Avaunt Technologies Inc               1117 BROADWAY PLAZA          SUITE 501                                                               TACOMA             WA            98402
7842656 AVEPOINT, INC.                        525 Washington Blvd          SUITE 1400                                                              JERSEY CITY        NJ            07310
7845172 AXION-IT, INC                         P.O. BOX 2350                                                                                        MERRIFIELD          VA           22116-2350
7837486 Axis                                  11680 Great Oaks Way         Suite 500                                                               Alpharetta         GA            30022
        AYERSVILLE TELEPHONE
7840368 COMPANY                               27932 WATSON RD                                                                                      DEFIANCE           OH            43512
7867721 B C Grand LLC                         44 Broad Street              Suite 410                                                               Atlanta            GA            30303
7838061 B H DALLAS PORTFOLIO LLC              13612 MIDWAY ROAD STE 333                                                                            DALLAS             TX            75244
7867722 B.C. Grand, LLC                       44 Broad Street NW                                                                                   Atlanta            GA            30303
                                              C/O HENRY S MILLER REALTY
7838179 B/N 1412 MAIN LP                      MANAGEMENT LLC               1412 MAIN ST                STE 2250                                    DALLAS             TX            75202
        B2B Advisors (11765-MP)
7839070 (11765-MP)                            19197 EAST BELLEVIEW PLACE                                                                           CENTENNIAL         CO            80015-4872
7837558 Backbone                              120 BRIARWOOD LN                                                                                     HENDERSONVILLE     NC            28791-2202
7843070 Backcast Partners                     601 Lexington Avenue         55th Floor                                                              New York           NY            10022
        Bandwidth Experts Inc (5658-
7841066 MP) (5658-MP)                         3268 GOVERNOR DRIVE 219                                                                              SAN DIEGO          CA            92122

7837178 Bandwidth Team (ATOZINFO)             1080 HOLCOMB BRIDGE RD       BUILDING 100 SUITE 135                                                  ROSWELL            GA            30076
7843749 BANDWIDTHCOM INC                      75 REMITTANCE DR             STE 6647                                                                CHICAGO            IL            60675-6647
7842097 Bank of Nova Scotia                   44 King Street West          8th Floor                                                               Toronto            ON            M5H 1H1          Canada
        BANYAN STREET/GAP 191
7846135 PEACHTREE OWNER LLC                   PO BOX 865473                                                                                        ORLANDO            FL            32886-5473

        BANYAN STREET/GAP
7846188 ATLANTA PLAZA OWNER LLC PO BOX 931481                                                                                                      ATLANTA            GA            31193-1481
        BANYAN STREET/GAP
        SATELLITE PLACE 600 OWNER,
7844831 LLC                        Lockbox 945572                          3585 Atlanta Ave                                                        Hapeville          GA            30354
                                   Attn: Michael TJ Muller, CPM /
7868820 Barham Plaza Company       Vice Property Management                PO Box 7821                                                             Burbank            CA            91510-7821
7878160 Barham Plaza Company       c/o Volwood Corporation                 3800 Barham Blvd.                                                       Los Angeles        CA            90068
7846054 BASIC                      PO BOX 775339                                                                                                   CHICAGO            IL            60677
7901871 BASSAM ZARKA               25363 FOREST ST                                                                                                 CORONA             CA            92883
7837059 Batts Communications       10409 E 63RD ST                                                                                                 RAYTOWN            MO            64133

        Bay Area Computer Solutions
7838068 (16641-MP) (16641-MP)       1366 TURNSTONE WAY                                                                                             SUNNYVALE          CA            94087
                                    ATTN: TEC – RAD CABS
7845584 BAY SPRINGS TELEPHONE CO PAYMENT PROCESSING                        PO BOX 24207                                                            JACKSON            MS            39225




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                Page 14 of 102
                                                                                                                         Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                        ADDRESS 2                   ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE       COUNTRY
        Baycom Allied LLC (17309-MP)
7840222 (17309-MP)                   2603 CAMINO RAMON                      SUITE 200                                                                     SAN RAMON        CA            94583
7856599 BBC Metrowest, LLC           c/o Franklin Partners, LLC             55 Shuman Boulevard              Suite 179                                    Naperville       IL            60563
        BBfB BBfB (16985-MP) (16985-
7843239 MP)                          6281 PAYSPHERE CIR                                                                                                   CHICAGO          IL            60674

7852214 BCRP Aurora Marketplace LLC 3033 S. Parker Road                     Suite 600                                                                     Aurora           CO            80014

7850837   BCRP Aurora Marketplace LLC         3025 South Parker Road        Suite 600                                                                     Aurora           CO            80014
7890499   BD Center Pointe, LLC               Duke Realty LP                Attn: Tenant Services            600 East 96th Street                         Indianapolis     IN            46240
7890462   BD Center Pointe, LLC               Duke Realty Corporation       Attn: Deputy General Counsel     600 East 96th Street       Suite 100         Indianapolis     IN            46240
7890498   BD Center Pointe, LLC               Duke Realty Corporation       Attn: General Counsel            600 East 96th Street       Suite 100         Indianapolis     IN            46240
7900040   BD Center Pointe, LLC               1100 Johnson Ferry Road                                                                                     Atlanta          GA            30342

7838877 BEACON RISK STRATEGIES LLC            180 NICKERSON STREET STE 304                                                                                SEATTLE          WA            98109
7848773 Bearcat Properties                    2450 Kruse Dr                                                                                               San Jose         CA            95131-1233
7871474 Bearcat Properties                    Bertolotti                   505 Laurelwood Road                                                            Santa Clara      CA            95054
7901872 BEETHOVEN COMM                        333 WASHINGTON BLVD #12                                                                                     MARINA DEL REY   CA            90295
        Behringer Harvard 945 E.
7871359 Paces Ferry Road LLC                  Behringer Harvard REIT I Inc Attn: Chief Legal Officer         15601 Dallas Parkway       Suite 600         Addison          TX            75001
                                              15560 N FRANK LLOYD WRIGHT
7901861 BEKA BUSINESS MEDIA                   BOULEVARD                    SUITE B4 - 5433                                                                SCOTTSDALE       AZ            85260
7852176 Bell Acquisition LLC                  79 W. Monroe St.                                                                                            Chicago          IL            60603
                                                                           Attn: David Lautenbach / Vice
7856553 Bell Acquisition LLC                  c/o Farbman Group            President                         205 W. Randolph Street     Suite 1600        Chicago          IL            60606
7901862 Bell Aliant                           PO Box 5555                                                                                                 St. John         NB            E2L4V6           Canada
7846154 BELL CANADA                           PO BOX 9000                                                                                                 North York       ON            M3C2X7           Canada
7838846 BELLAIRE PLACE                        1780 S BELLAIRE STREE        SUITE 160                                                                      DENVER            CO           80222
7877834 Belleview Tower LLC                   c/o Unico Properties LLC     Attn: Accounts Receivable         1215 Fourth Avenue         Suite 600         Seattle          WA            98161
7851715 Belleview Tower LLC                   7887 E. Belleview Avenue     Suite 330                                                                      Denver           CO            80111
7877835 Belleview Tower LLC                   c/o Unico Properties LLC     Attn: General Manager             7887 E. Belleview Ave.     Suite 330         Denver           CO            80111
7845354 BELLSOUTH CLUB SERVICE                PO BOX 105320                                                                                               ATLANTA           GA           30348
7886075 Belridge Investments LP               701 North Post Oak Road      Suite 222                                                                      Houston          TX            77024
7863209 Bemas Construction Inc.               80 Inverness Dr. E                                                                                          Englewood        CO            80112
7840894 BEN LOMAND TELEPHONE                  311 NORTH CHANCERY STREET PO 670                                                                            MCMINNVILLE       TN           37110-0670
        BENCHMARK COMPUTER
        SOLUTIONS (7579-MP) (7579-
7842424 MP)                         50 BELVEDERE DR                                                                                                       SYOSSET          NY            11791-1503
        Benjamin Jacob fka Bright
        Communications, Inc.
7843384 (BRIGHTCOMM)                6614 TOWN BLUFF                                                                                                       DALLAS           TX            75248
7861371 Berezny Investments II, LLC 1229 N. North Branch St                                                                                               Chicago          IL            60642

7843409 Bernal Corporate Park II-E, LLC 6700 Koll Center Parkway            Suite 150                                                                     Pleasanton       CA            94566
7843240 BEST BUY STORES LP              6281 PAYSPHERE CIR                                                                                                CHICAGO          IL            60674
7842618 BESTEL USA                      520 ITURBIDE ST.                                                                                                  LAREDO           TX            78040




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 15 of 102
                                                                                                                       Exhibit F
                                                                                                      Contract Counterparties Service List
                                                                                                          Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2               ADDRESS 3               ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
        BetterWorld Telecom Inc.
7837535 (16961-MP) (16961-MP)                 11951 FREEDOM DRIVE            13TH FLOOR                                                              RESTON              VA           20190
7889465 BG 1671 Washington St LLC             Busboom Group                  190 East 9th Avenue           Suite 150                                 Denver              CO           80203
7881590 BG 1671 Washington St LLC             6900 East Belleview Avenue                                                                             Greenwood Village   CO           80111

7841331 BG STRATEGIC SERVICES LLC             3565 PIEDMONT ROAD              SUITE 320                                                              ATLANTA             GA           30305
7844006 BIG BEND                              808 N. 5TH ST                                                                                          ALPINE              TX           79830
        Big Dog Computer (16731-MP)
7842341 (16731-MP)                            4828 CABRILLO POINT                                                                                    DISCOVERY BAY       CA           94505
        Bill Sutherland Network
        Services (16900-MP) (16900-
7841089 MP)                                   32970 TERRANCE DRIVE                                                                                   TEMECULA            CA           92592
        BILTMORE TECHNOLOGY
7846190 SQUARE LLC                            PO BOX 932237                  LOCKBOX 932237                                                          ATLANTA             GA           31193-2237
7842423 Bin Fang (16934-MP)                   50 AMSTERDAM AVE                                       116                                             NEW YORK            NY           10023
7845636 BINYAN REALTY LP                      PO BOX 292714                                                                                          LEWISVILLE          TX           75029
        Bird Rock Systems (16708-MP)
7844522 (16708-MP)                            9605 SCRANTON ROAD             SUITE 402                                                               SAN DEIGO           CA           92121
7839623 BITTITAN, INC                         218 MAIN ST, # 719                                                                                     KIRKLAND            WA           98033
7838965 BIZMEDIA CENTRAL LLC                  18508 UNION TPKE               SUITE 103                                                               FRESH MEADOWS       NY           11366
        BizTel Communications LLC
7844331 (17278-MP) (17278-MP)                 906 E WYANDOTTE                                                                                        MCALESTER           OK           74501
7845592 BIZX LLC                              PO BOX 2452                                                                                            LA JOLLA            CA           92037
        Black Forest IT Services
7838253 (16604-MP)                            1444 BIG BEND DR                                                                                       CEDAR PARK          TX           78613
        BLAIR & LEIGH ENTERPRISES
7845169 "BLE"                                 P.O. BOX 2271                                                                                          STAUNTON            VA           24402
7838607 BLAIR TELEPHONE CO                    1605 WASHINGTON STREET                                                                                 BLAIR               NE           68008
7845906 BLEDSOE TELEPHONE                     PO BOX 609                                                                                             PIKEVILLE           TN           37367-0609
7837047 BLINKVOICE                            104 LONG BEACH RD                                                                                      ISLAND PARK         NY           11558
7879419 Block Income Fund III, LP             11360 Lakefield Drive                                                                                  Duluth              GA           30097
        BLUE CHIP COMPUTER
7843423 SYSTEMS                               6733 S. SEPALVEDA BOULEVARD SUITE 105                                                                  LOS ANGELES         CA           90045
7839097 BLUESTONE TECHNOLOGIES                194 DAISY DRIVE                                                                                        WEDOWEE             AL           36278
7842737 BOARDROOM EVENTS LLC                  5409 OVERSEAS HWY 295                                                                                  MARATHON            FL           33050
7837154 BOBY'S & ASSOCIATES                   10701 LADY SLIPPER TER                                                                                 ROCKVILLE           MD           20852
7841635 Bolder Designs Inc                    40 E MAIN ST 414                                                                                       NEWARK              DE           19711
7842073 BORIS HENRY                           435 S 5TH AVE                                                                                          MOUNT VERNON        NY           10550
7841065 Botwin Communications                 3268 FAIRVIEW DRIVE                                                                                    MARIETTA            GA           30066
        Bowers Professional Centre
        LLC and Centremarq
7860793 Properties LLC                        2975 Bowers Avenue             Suite 111                                                               Santa Clara         CA           95051
7894992 Boxer F2 LP                           50 Hurt Plaza                                                                                          Atlanta             GA           30303
7894401 Boxer F2, L.P.                        10333 Harwin Drive                                                                                     Houston             TX           77036
7872279 Boxer F2, LP                          720 N Post Oak Rd, Suite 500                                                                           Houston             TX           77024
7875313 Boxer F2, LP                          723 Main                                                                                               Houston             TX           77002
7888831 Boxer F2, LP                          2821 South Parker Road         Suite 105                                                               Aurora              CO           80014



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 16 of 102
                                                                                                                     Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2              ADDRESS 3                 ADDRESS 4                 CITY        STATE      POSTAL CODE   COUNTRY
7883452 Boxer F2, LP                          2851 South Parker Road                                                                                       Aurora            CO           80014
7872708 Boxer F2, LP                          P.O. Box 4737                                                                                                Houston           TX           77210-4737
7837566 BPS TELEPHONE COMPANY                 120 STEWART STREET              PO BOX 550                                                                   BERNIE            MO           63822-0550
        BRANDENBURG TELEPHONE
7845894 CO                                    PO BOX 599                                                                                                   BRANDENBURG       KY           40108-0599
7839316 BRANDON FICKEL                        202 BLUEBONNET                                                                                               FREDERICKSBURG    TX           78624
        Brandon William Keating
7841819 (11296-MP)                            4139 HALF MOON CIRCLE                                                                                        MIDDLEBURG        FL           32068

7852215 BRCP Aurora Marketplace, LLC 3033 S. Parker Road                      Suite 600                                                                    Aurora            CO           80014
7870196 BRCP Stanford Place LLC      8055 Tufts Avenue                        Suite 1310                                                                   Denver            CO           80237
7882217 BRE Acquisitions 7, LLC      1801 Broadway                                                                                                         Denver            CO           80202
                                                                                                           Two North Riverside
7868662 BRE/COH GA, LLC                       Attn: Managing Counsel          Equity Office Management     Plaza                      Suite 2100           Chicago           IL           60606
7849983 BRE/COH GA, LLC                       3625 Brookside Parkway                                                                                       Alpharetta        GA           30022
                                                                            c/o Blackstone Real Estate
7871698 BRE/COH GA, LLC                       BRE/BOCA Corporate Center LLC Advisors LP                  345 Park Avenue                                   New York          NY           10154
                                                                            c/o BREA Property Management                              5000 T-Rex Avenue,
7871697 BRE/COH GA, LLC                       BRE/BOCA Corporate Center LLC of Florida LLC               Attn: Property Manager       #100                 Boca Raton        FL           33431
7864096 BRE/COH GA, LLC                       3440 Preston Ridge Road                                                                                      Alpharetta        GA           30005
                                                                                                         c/o BREA Property
                                              c/o BRE/BOCA Corporate Center                              Management of Florida        5000 T-Rex Avenue,
7890611   BRE/COH GA, LLC                     LLC                           Attn: Property Manager       LLC                          #100                 Boca Raton        FL           33431
          Brea Lambert Sullivan & Brea
7862844   Lambert Takeyama                    8 Inverness Dr E                                                                                             Englewood         CO           80112
          Brea Lambert Sullivan & Brea
7893090   Lambert Takeyama                    6 Inverness Ct E                                                                                             Englewood         CO           80112
          Brea Lambert Sullivan & Brea
7867381   Lambert Takeyama                    10 Inverness Dr E                                                                                            Englewood         CO           80112
7840033   BreeSoft, LLC                       2454 N MCMULLEN BOOTH RD        SUITE 430                                                                    CLEARWATER        FL           33759
7848619   BREH/COH GA, LLC                    3655 Brookside Parkway                                                                                       Alpharetta        GA           30022
7838338   BRETT SCHULTE                       148 S MCCARTY DR 10                                                                                          BEVERLY HILL      CA           90212
                                              Beacon Investment Properties,
7871303 BRI 1825 Park Ten, LLC                LLC                             Attn: Asset Manager          1717 Street James Place    Suite 660            Houston           TX           77056
7860034 BRI 1825 Park Ten, LLC                16225 Park Ten Place                                                                                         Houston           TX           77084
7860962 BRI 1852 Platinum, LLC                400 Interstate North Parkway    Suite 150                                                                    Atlanta           GA           30339
        Brian E Jacobson DBA
        Ingenuity (17114-MP) (17114-
7838765 MP)                          1718 PARK HAVEN DR                                                                                                    CHAMPAIGN         IL           61820

7892501 Briarhollow Realty Group, Inc. 9601 Katy Freeway                                                                                                   Houston           TX           77024

7870443 Briarhollow Realty Group, Inc. 2000 Dairy Ashford                     Suite 140                                                                    Houston           TX           77077

7869462 Briarhollow Realty Group, Inc. 200 South Dairy Ashford                Suite 140                                                                    Houston           TX           77077




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 17 of 102
                                                                                                                   Exhibit F
                                                                                                     Contract Counterparties Service List
                                                                                                         Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2             ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY

          BridgePoint Communications
7838583   Corporation (16913-MP)              160 W FOOTHILL PKWY          STE 105-219                                                              CORONA           CA            92882
          BRIGHTLINK                          2859 PACES FERRY ROAD SE STE
7840438   COMMUNICATIONS, LLC                 1850                                                                                                  ATLANTA          GA            30339
          BRIGHTWELL TALENT
7845771   SOLUTIONS                           PO BOX 421623                                                                                         ATLANTA          GA            30342
          BRINDLEE MOUNTAIN
7842507   TELEPHONE                           505 3RD AVENUE EAST                                                                                   ONEONTA          AL            35121
7867297   Brit-Hallmark LLC                   13873 Park Center Road                                                                                Herndon          VA            20171
7890476   Brit-Hallmark LLC                   c/o BECO Management, Inc      5410 Edson Lane            Suite 200                                    Rockville        MD            20852
          BRITTANY JORDAN
7842767   YARBROUGH                           5475 WADE GREEN ROAD                                                                                  ACWORTH          GA            30102
          BROADBAND CONSULTANTS
7846091   LLC                                 PO BOX 822633                                                                                         VANCOUVER        WA            98682
          Broadband National LLC DBA
          Bridgevine Inc (16899-MP)
7840355   (16899-MP)                          2770 INDIAN RIVER BLVD        SUITE 501                                                               VERO BEACH       FL            32960
7843944   BROADCAST TOWERS INC                800 S OSPREY AVE              BLDG B                                                                  SARASOTA         FL            34236
7844754   BROADSOFT                           DEPT AT 49971                                                                                         ATLANTA          GA            31192-9971
7845402   BROADSOFT ADAPTION                  PO BOX 123476                 DEPT 3476                                                               THE WOODLANDS    TX            75312-3476
          BROADSOFT CONTACT
7844756   CENTER, INC                         DEPT CH 16565                                                                                         PALATINE         IL            60055-6565
7846184   BROADVIEW NETWORKS                  PO BOX 9242                                                                                           UNIONDALE        NY            11555-9242
7845104   BROADVOX-CLEC, LLC                  P O BOX 952140                                                                                        DALLAS            TX           75395
          BROOKS PANSING BROOKS PC
7837753   LLC                                 1248 O STREET                 SUITE 984                                                               LINCOLN          NE            68508
          Brookwood Century Springs           Attn: Director of Asset
7853297   East, LLC                           Management                    72 Cherry Hill Drive       2nd Floor                                    Beverly          MA            01915

          Brookwood Century Springs           c/o Transwestern Commercial
7877773   West, LLC                           Services of Georgia           Attn: Property Manager     6100 Lake Forest Drive     Suite 505         Atlanta          GA            30328
          Brookwood Century Springs           Attn: Director of Asset
7853298   West, LLC                           Management                    72 Cherry Hill Drive       2nd Floor                                    Beverly          MA            01915
          Brookwood Century Springs
7858861   West, LLC                           6000 Lake Forrest Drive                                                                               Sandy Springs    GA            30328-3824
          BROOKWOOD HERITAGE
7844963   SQUARE LLC                          P O BOX 207776                                                                                        DALLAS           TX            75320-7776
          Brookwood Heritage Square,
7838090   LLC                                 138 Conant Street                                                                                     Beverly          MA            01915
7883460   Broomfield Offices LLC              340 East First Avenue                                                                                 Broomfield       CO            80020
          Brothers Properties Old
7882861   Alabama LLC                         1805 Old Alabama Road                                                                                 Roswell          GA            30076
          Brothers Properties Old
7879053   Alabama LLC                         Cassidy Turley                12380 Morris Road                                                       Alpharetta       GA            30005
7841264   BRUCE A BRADLEY                     3470 TAMARIND DR                                                                                      NORTHBROOK       IL            60062




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                 Page 18 of 102
                                                                                                                      Exhibit F
                                                                                                          Contract Counterparties Service List
                                                                                                              Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                      ADDRESS 2                   ADDRESS 3                 ADDRESS 4             CITY             STATE      POSTAL CODE   COUNTRY

7843955 BRUCE DANIEL KUEHN                    Southern Cross Communications 8000 RESEARCH FOREST DR                                    STE 115-137       THE WOODLANDS        TX            77382
7839253 BRYAN TOWER II LP                     2001 BRYAN ST                 STE 1550                                                                     DALLAS               TX            75201

7843721   BSG CLEARING SOLUTIONS              ATTN: CUSTOMER ACCOUNTING 7411 John Smith Drive               Suite 1500                                   SAN ANTONIO          TX            78229-6037
7842860   BSP SENITA DTC, LLC                 5613 DTC PKWY             SUITE 220                                                                        GREENWOOD VILLIAGE   CO            80111
7845059   BTC BROADBAND                       P O BOX 720514                                                                                             NORMAN               OK            73070
7856288   Builders Exchange                   400 Reed St.                                                                                               Santa Clara          CA            95050
          Bulldog Networks LLC (17172-
7842985   MP) (17172-MP)                      592 SHELLEY CT                                                                                             MILPITAS             CA            95035
7843073   BULLOCH TELEPHONE                   601 NORTHSIDE DR W                                                                                         STATESBORO            GA           30458-5305
7840193   BULLSEYE TELECOM                    25925 TELEGRAPH RD           STE 201                                                                       SOUTHFIELD           MI            48033
7844988   BULLSEYE TELECOM INC                P O BOX 33752                                                                                              DETROIT               MI           48232-3752
7866923   Burnham Center                      111 West Washington, LLC     111 W. Washington Street                                                      Chicago              IL            60602

7837661 BUS SOLUTIONS ENTERPRISE              122 MC INTOSH ROAD                                                                                         CHERRY HILL          NJ            08003
7839635 BUSINESS CARD STAR                    21901 Burbank Blvd           Unit 176                                                                      Woodland Hills       CA            91367
        Business Class Solutions
7843393 (BUSINESSCS)                          6641 CONCH CT                                                                                              BOYNTON BEACH        FL            33437
        BUSINESS COMMUNICATIONS
7842416 NET                                   5 GREEN VIEW DRIVE                                                                                         MCKEES ROCKS         PA            15136
7837717 BUSINESS NETWORK TEAM                 12316 YORK RD                                                                                              NORTH ROYALTON       OH            44133
        Business Technology Solutions
7843758 (BTECHS)                              750 HAMMOND DR               BLDG 3                                                                        ATLANTA              GA            30328
7887819 BW Piedmont LLC ET AL                 3520 Piedmont Road                                                                                         Atlanta              GA            30305-1516
7842258 C S Commco, Inc.                      4626 GILMER RD                                                                                             LONGVIEW             TX            75604
7845016 C T WESTGOLD LLC                      P O BOX 49993                                                                                              LOS ANGELES           CA           90049
7846099 C.N.A.                                PO BOX 8317                                                                                                Chicago              IL            60680-8317
7838418 C.N.A. Insurance                      151 North Franklin Street                                                                                  Chicago              IL            60606
7837756 C.N.A. Insurance                      125 Broad Street                                                                                           New York             NY            10004
7839865 C2M TECH                              2315 LUNA RD                 STE 100                                                                       CARROLLTON           TX            75006
7901863 CABLEVISION LIGHT                     PO BOX 360111                                                                                              Pittsburgh           PA            15251-6111
7842192 CAESAR TELEPHONE                      4519 BRYCE STREET #2                                                                                       FORT WORTH           TX            76107

7870077   Callahan Capital Partners, LLC      Attn: Todd W. Hartman        10 South Riverside Plaza         Suite 1250                                   Chicago              IL            60606
7837167   Callahero LLC                       107N ASCOT COURT                                                                                           NEWTOWN              PA            18940
7842912   CALLCRUNCHER INC                    572 W CRENSHAW CT                                                                                          SARATOGA SPRINGS      UT           84045
7839738   CALLINIZE, INC.*                    CALLINIZE, INC.*             2222 Rio Grande St Suite 250                                                  Austin               TX            78705
          Callisto Solutions (15604-MP)
7844206   (17015-MP)                          8702 CURTIS AVE                                                                                            ALEXANDRIA           VA            22309
7842042   CAL-PAC ELECTRIC INC                4316 GUAVA AVE                                                                                             SEAL BEACH           CA            90740
          CALTRONICS BUSINESS
7837077   SYSTEMS                             10491 OLD PLACERVILLE ROAD   SUITE 150                                                                     SACRAMENTO           CA            95827-2508
          CAMBRIDGE PROFESSIONAL              3495 PIEDMONT RD NE SUITE
7841273   GROUP                               100                                                                                                        ATLANTA              GA            30305
7846874   Cambridge Properties                7501 Fannin                                                                                                Houston              TX            77054




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                      Page 19 of 102
                                                                                                                                  Exhibit F
                                                                                                                 Contract Counterparties Service List
                                                                                                                     Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                      ADDRESS 3               ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
                                              Attn: Trey Miller / Real Estate
7870080 Cambridge Properties                  Manger                            7505 Fannin Street, Suite 304                                                   Houston           TX           77054
7836882 CAMERON MCKINNEY LLC                  1001 MCKINNEY                     STE 580                                                                         HOUSTON           TX           77002
7860567 Cameron McKinney, LLC                 Hines                             Attn: Property manger                 1001 McKinney            Suite 580        Houston           TX           77002
                                              Attn: William T. Dom, Vice
7870122 Cameron McKinney, LLC                 President                         1001 McKinney                         Suite 580                                 Houston           TX           77002
7875190 Camp Wampum, Ltd.                     3336 Richmond Avenue              Suite 302                                                                       Houston           TX           77098
7860038 Campanile South LP                    Hansen Partners                   4200 Montrose                         Suite 500                                 Houston           TX           77006
7893169 Campanile South LP                    4306 Yoakum                                                                                                       Houston           TX           77006
7890772 Campbell & 1-10, Ltd.                 Ersa Grae                         9801 Westheimer                       Suite 250                                 Houston           TX           77042
7877386 Campbell & 1-10, Ltd.                 2615 Southwest Freeway                                                                                            Houston           TX           77098
        CAMPBELL FORUM                        C/O BELTWAY COMMERCIAL
7844611 PARTNERS, LTD                         REAL ESTATE                       ADDISON                                                                         ADDISON           TX           75001

7837875 Canaras Capital Management            130 West 42nd Street                                                                                              New York          NY           10036
7839751 CANDE MEDINA                          223 LINDEN AVE                                                                                                    SAN ANTONIO       TX           78207
7838128 Canopius                              140 Broadway                      Suite 2210                                                                      New York          NY           10005
        CAP ROCK TELEPHONE
7844979 COOPERATIVE                           P O BOX 300                                                                                                       SPUR              TX           79370
        CAPITAL COMPUTERS &
7841854 NETWORKS                              419 DAVIS AVE                                                                                                     LEESBURG          VA           20175

7901864 Capital One Bank (USA), N.A.          18 East Market Street                                                                                             Leesburg          VA           20176
7844081 CAROLINA INFOTECH                     8231 RIDGEWOOD RD                                                                                                 SHERRILLS FORD    NC           28673

7872998 Carriage House Associates, LP 590 Means Street                                                                                                          Atlanta           GA           30318

7897648 Carriage House Associates, LP Winter Properties, LLC                    1900 Emery Street                     Suite 120                                 Atlanta           GA           30318

7861595 Carriage House Associates, LP 530 Means Street                                                                                                          Atlanta           GA           30318

7869829 Carriage House Associates, LP 1900 Emery St, Suite 120                                                                                                  Atlanta           GA           30318

7838867 Carrier Alliance (VEND-10630)         18 KATHY COURT                                                                                                    NORTHPORT         NY           11768
        CarrierSales CarrierSales
7837504 (15796-MP) (16830-MP)                 11781 LONE PEAK PKWY              SUITE 230                                                                       DRAPER            UT           84020-6414
7838155 CARRIERSALES.COM LLC                  14034 S. 145 E #204                                                                                               DEAPER            UT           84020
        Cascadia ITS (11076-MP)
7837933 (11076-MP)                            13110 NB 177TH PLACE                                              169                                             WOODINVILLE       WA           98072
        CASS BUSINES TELPHONE
7838715 SYSTEM                                17 SMULL PL                                                                                                       PORT WASHINGTON   NY           11050
        Cassidy/Turley Commercial
        Real Estate Services, as agent
        for The Colorado State Land
7893713 Board                                 600 Grant St, Ste 204                                                                                             Denver            CO           80203
7899544 Catalano & Associates                 105 South York Street                                                                                             Elmhurst          IL           60126




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                               Page 20 of 102
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                     ADDRESS 3                 ADDRESS 4             CITY        STATE      POSTAL CODE   COUNTRY
        CATHERINE BAUMGARTNER
7841043 (6788-MP) (6788-MP)                   324 CHESNUT AVE                                                                                                 WEBSTER GROVES   MO           63119
7843492 Cayo Communications                   693 OVERLOOK DR                                                                                                 COLUMBUS         OH           43214

7844673   CBAM CLO Management LLC             Attn: Adam Frankel               51 Astor Place                    12th Floor                                   New York         NY           10003
7841074   CC COMMUNICATIONS                   328 N VALENCIA ST                                                                                               GLENDORA         CA           91741
7845777   CCH INCORPORATED                    PO BOX 4307                                                                                                     CAROL STREAM     IL           60197
7869377   CCNC, LLC                           33 Mansell Court                                                                                                Roswell          GA           30076

7890791 CCP BCSP 410 Property LLC             c/o Callahan Capital Partners LLC Attn: Todd Hartman               10 South Riverside Plaza   Suite 1250        Chicago          IL           60606
7873659 CCP BCSP 410 Property LLC             410 17th Street                                                                                                 Denver           CO           80202
        CCP BCSP CIVIC CENTER                 LOCKBOX 62659 COLLECTION
7844828 PROPERTY LLC                          CENTER DR                                                                                                       CHICAGO          IL           60693-0659
        CCP BCSP Civic Center
7878406 Property, LLC                         Callahan Capital Partners, LLC   Attn: Todd W. Hartman             1200 Seventeenth Street Suite 610            Denver           CO           80202
        CCP BCSP Civic Center
7883860 Property, LLC                         62659 Collections Center Drive                                                                                  Chicago          IL           60693
        CCP BCSP Civic Center
7879422 Property, LLC                         Civic Center Plaza               1560 Broadway                                                                  Denver           CO           80202
        CCP BCSP Civic Center                 c/o Callahan Capital Partners,
7890924 Property, LLC                         LLC                              Attn: Todd W. Hartman             10 South Riverside Plaza   Suite 1250        Chicago          IL           60606
        CCP BCSP Dominion Property
7883861 LLC                                   62663 Collections Center Drive                                                                                  Chicago          IL           60693
        CCP BCSP Dominion Property
7890475 LLC                                   c/o Beacon Capital Partners, LLC 200 State Street                  5th Floor                                    Boston           MA           02109
        CCP BCSP Dominion Property                                             Attn: Staci Casaday, Property
7890417 LLC                                   Dominion Towers                  Manager                           600 17th Street                              Denver           CO           80202
7840002 CDR PRESIDENTIAL LLC                  C/O CDR REALTY                   2424 North Federal Highway        SUITE 164                                    BOCA RATON       FL           33431

7844824 CDR Presidential, LLC                 LLC2424 North Federal Highway Suite 114                                                                         Boca Raton       FL           33431
        CDW Computer Centers, Inc.
7846046 (CDWCOMPUTER)                         PO BOX 75723                                                                                                    CHICAGO          IL           60675
        Cecil B Day Investment                4725 Peachtree Corners Circle
7888347 Company                               Northwest                                                                                                       Norcross         GA           30092
7890168 Cenko, LLC                            3550 Glenridge Drive                                                                                            Sherman Oaks     CA           91423
7890262 Cenko, LLC                            2081 Business Center Drive                                                                                      Irvine           CA           92612
7900041 Center Pointe I and II                1100 Johnson Ferry Road                                                                                         Atlanta          GA           30342
7837166 CenterNet, LLC                        107B LEGION PLAZA ROAD                                                                                          COLUMBIA         SC           29212

          Centerpoint Digital Services
7843200   Inc (CENTERPOINTDS)                 6221 AUTUMN VIEW PL NW                                                                                          ACWORTH          GA           30101
          CenterpointDirect LLC
7837372   (CENTERPT)                          11285 ELKINS RD                  BLDG E                                                                         ROSWELL          GA           30115
          CENTRAL POWER SYSTEMS &
7841112   SERVICES INC                        3305 S West Street                                                                                              Wichita          KS           67217
          CENTRAL VIRGINIA DATACOM
7844122   LLC                                 DBA CONNECT IT                   8351 BROOK ROAD                                                                Richmond         VA           23227



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 21 of 102
                                                                                                                              Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2                    ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY
7837341 Centratel                             11193 SEMINOLE BLVD                                                                                              LARGO               FL           33778
7844216 CENTRE 6 LLC                          8715 W 81ST STREET                                                                                               OVERLAND PARK       KS           66204
                                              One Grand Central Place, 60 East
7844887 Centre Lane Partners                  42nd Street                      Suite 1250                                                                      New York            NY           10165
7838810 CENTRIC TELECOM, INC                  1749 OLD MEADOW RD               SUITE 120                                                                       MCLEAN              VA           22102
7879252 Centrum at Glenridge LLC              Centrum @ Glenridge LLC          10 Glenlake Parway                 Suite 1000                                   Atlanta             GA           30338
                                              780 Johnson Ferry Road
7849434 Centrum at Glenridge LLC              Northeast                                                                                                        Atlanta             GA           30342
        Centrum Belleview Limited
7891392 Liability Company                     FSB Property Management LLC       425 South Cherry Street           Suite 250                                    Denver              CO           80246
        Centrum/Belleview Limited
7881410 Liability Company                     8200 East Belleview Avenue                                                                                       Greenwood Village   CO           80111
                                                                                2080 Century Park East / Pent
7867708 Century City Medical Plaza            Attn: Jeff Buttikofol / CFO       House                                                                          Los Angeles         CA           90067
7890213 Century City Medical Plaza            2080 Century Park East                                                                                           Los Angeles         CA           90067

7860125 Century Park, a California LP         Held Properties, Inc.             1880 Century Park East            Suite 500                                    Los Angeles         CA           90067

7866630   Century Park, a California LP       1880 Century Park East                                                                                           Los Angeles         CA           90067
7844430   CENTURYLINK                         930 15th Street 6th Floor                                                                                        Denver              CO           80202-2658
7845215   CENTURYTEL                          P.O. BOX 4648                                                                                                    MONROE              LA           71211
7845215   CENTURYTEL                          P.O. BOX 4648                                                                                                    MONROE              LA           71211

7872731 CEP Plaza Partners, LLC               5887 Glenridge Drive, Suite 250                                                                                  Atlanta             GA           30328

7843109   CERTAIN COMMUNICATIONS              607 FOOTHILL BLVD STE 425                                                                                        LA CANADA           CA           91012
7845744   CERTENT, INC.                       PO BOX 398688                                                                                                    SAN FRANCISCO       CA           94139-8688
7837932   CETROM                              1311 S MAIN ST                    STE 303                                                                        MOUNT AIRY          MD           21771
7876500   CF Atlanta Office, L.P.             c/o PM Realty Group LP            3379 Peachtree Road               Suite 700                                    Atlanta             GA           30326
7857354   CF Atlanta Office, L.P.             c/o Lionstone Group               100 Waugh Drive                   Suite 600                                    Houston             TX           77007
7843498   CFL Technology Source               6970 ALOMA AVE                                                                                                   WINTER PARK         FL           32792
                                              C/O PEGASUSABLON SERVICES
7844114 CFO DT III LLC                        LLC                               8333 DOUGLAS AVE SUITE 380                                                     DALLAS              TX           75225
        CGM Computer Consulting,
7837240 LLC                                   110 N MAIN ST.                                                                                                   EVANSVILLE          IN           47711

7839828 Chaney (6746-MP) (6746-MP) 230 HIGHVIEW AVENUE                                                                                                         PITTSBURGH          PA           15238
7846072 CHARTER BUSINESS           PO BOX 790086                                                                                                               SAINT LOUIS         MO           63179-0086

7846216 CHARTER COMMUNICATIONS PO BOX 958248                                                                                                                   ST LOUIS            MO           63195-8248
        CHARTER TECHNOLOGY
7837843 SOLUTIONS L               129 20TH STREET                                                                                                              Brooklyn            NY           11232
7843064 CHASETEK                  6000 MEMORIAL DR                                                                                                             DUBLIN              OH           43017
                                  200 SOUTH 10TH STREET SUITE
7839227 CHERRY BEKAERT LLP        900                                                                                                                          RICHMOND            VA           23219
7874672 China Leading Sales Corp. 1562 South Parker Road                        Suite 308                                                                      Denver              CO           80231




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 22 of 102
                                                                                                                        Exhibit F
                                                                                                          Contract Counterparties Service List
                                                                                                              Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                 ADDRESS 3                 ADDRESS 4              CITY           STATE      POSTAL CODE   COUNTRY
        Chorus Communications Inc
7839467 (16850-MP) (9966-MP)                  210 CHURCH STREET             UNIT D                                                                       PHILADELPHIA         PA           19106
7865628 Chotin Properties LLC                 5675 DTC Blvd.                                                                                             Greenwood Village    CO           80111
7837559 Christopher Beeson                    120 DEER RUN                                                                                               WILLARD              MO           65781

          Christopher G Howard dba
          Howard Utility Management
7838473   (11492-MP) (11492-MP)               15332 BEAR ST                                                                                              LA PINE              OR           97739
7837392   Chubb                               1133 Avenue of the Americas   32nd Floor                                                                   New York             NY           10036
7839348   Chubb                               202B Hall's Mill Road                                                                                      Whitehouse Station   NJ           08889
7836993   CICAT (6710-MP) (6710-MP)           10205 EAST 61ST                                                                                            TULSA                OK           74133
          CIM/Oakland 1 Kaiser Plaza,
7869048   LP                                  Attn: Property Manager        One Kaiser Plaza, Suite 301                                                  Oakland              CA           94612
          CIM/Oakland 1 Kaiser Plaza,
7870029   LP                                  Attn: Terry Wachsner          6922 Hollywood Boulevard        Suite 900                                    Los Angeles          CA           90028
7846038   CINCINNATI BELL                     PO BOX 748001                                                                                              CINCINNATI           OH           45274-8001
7841348   CINETEL                             36 WASHINGTON                                                                                              BRENTWOOD            NH           03833
          CIP II/JOS Centennial Tower         c/o Jackson Oats Shaw
7857037   LLC                                 Corporate Real Estate, LLC    Attn: Yashana Thomas            101 Marietta Street        Suite 3115        Atlanta              GA           30303
          CITIZENS TELEPHONE
7839045   COMPANY                             1905 WALNUT ST.               PO BOX 737                                                                   HIGGINSVILLE         MO           64037-0737

7901886 CITY OF LEBANON                       200 CASTLE HEIGHTS AVENUE N                                                                                LEBANON              TN           37087
                                              MUNICIPAL BUILDING -
7844848 CITY OF OAK RIDGE                     BUSINESS OFFICE             P.O. BOX 1                                                                     OAK RIDGE            TN           37831-0001
        City of Oakland Utility Users
7901832 Tax                                   Attn: Utility Users Tax       PO Box 101514                                                                Pasadena             CA           91189-0005
7846961 City View Associates LP               Granite Properties, Inc.      5601 Granite Parkway            Suite 800                                    Plano                TX           75024
7846962 City View Associates LP               Granite Properties, Inc.      Attn: Kinsey Hinkson            3820 Mansell Road          Suite T-15        Atlanta              GA           30339
7879421 City View Associates LP               City View                     3330 Cumberland Boulevard                                                    Atlanta              GA           30339
        CLAREMONT BILLING
7840145 SYSTEMS LLC                           254 SOUTH MAIN ST, 4TH FL                                                                                  NEW CITY             NY           10956

7843010 CLARUS COMMUNICATIONS                 5988 MID RIVERS MALL DR       STE 118                                                                      SAINT CHARLES        MO           63304
7840503 CLASSIC VENDING                       2931 W. 15TH AVE                                                                                           EMPORIA              KS           66801
7837519 CLEAR CONNECTION, INC                 11850 BALTIMORE AVENUE        SUITE A                                                                      BELTSVILLE           MD           20705
        CLEAR LAKE INDEPENDENT
7845042 TELEPHONE CO                          P O BOX 66                                                                                                 CLEAR LAKE           IA           50428
7841886 Clearcell                             420 Lexington Avenue          Suite 1718                                                                   New York             NY           10170
        ClearChoice Telephones
7837479 (CCHOICE)                             1165 HEMBREE RD               STE 110                                                                      ROSWELL              GA           30076-4624
7844201 Cleartel Voice & Data                 8695 COLLEGE PKWY # 2452                                                                                   Fort Myers           FL           33919
7842409 CLEC Solutions (CLEC)                 4994 LOWER ROSWELL RD NE      STE 7                                                                        MARIETTA             GA           30068

7839029 Close Point Communications            1900 SAINT PAUL ST                                                                                         BALTIMORE            MD           21218-6035
7845700 CLOUD-COM, LLC                        PO BOX 354                                                                                                 BLAIRSTOWN           NJ           07825
7841245 Clouldy LLC                           345 N CANAL UNIT 1203                                                                                      CHICAGO              IL           60606



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                      Page 23 of 102
                                                                                                                               Exhibit F
                                                                                                                 Contract Counterparties Service List
                                                                                                                     Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                      ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
7841597 CM Investment Partners                399 Park Avenue                                                                                                   New York          NY           10022
        CM IT SOLUTIONS (16721-MP)
7838734 (16721-MP)                            1701 DIRECTORS BLVD              SUITE 300                                                                        AUSTIN            TX           78744
7838736 CM IT SOLUTIONS, INC                  1701 Directors Blvd.             Suite 300                                                                        Austin            TX           78744
        CM5 Communications (10749-
7840553 MP) (10749-MP)                        3 SHILEY STREET                                                                                                   ANNAPOLIS         MD           21401
        CN Solutions (16757-MP)
7840934 (16757-MP)                            3145 E CHANDLER BLVD                                       110326                                                 PHOENIX           AZ           85048
7836897 CNA INSURANCE                         1005 Convention Plaza            Lockbox # 790094                                                                 St Louis          MO           63101

7836763 COASTAL CLOUD LLC                     1 HAMMOCK BEACH PARKWAY                                                                                           PALM COAST        FL           32137
7843126 Cobalt IT Inc (COBALT)                61 W 41ST AVE                                                                                                     SAN MATEO         CA           94403
7836790 COGENCY GLOBAL INC                    10 EAST 40TH STREET              10TH FLOOR                                                                       NEW YORK          NY           10016

7846075 COGENT COMMUNICATIONS                 PO BOX 791087                                                                                                     BALTIMORE         MD           21279-1087
7837234 COLLABERA INC                         110 ALLEN ROAD                   SUITE 1                                                                          BASKING RIDGE     NJ           07920-4500
7844523 COLLABIP INC                          9606 N MOPAC EXPWY               BLDG 1 STE 110                                                                   AUSTIN            TX           78759
        Colleen Boyer (16661-MP)
7841303 (16661-MP)                            3514 SHOREWOOD DRIVE                                                                                              KISSIMMEE         FL           34746
        COLO PROPERTIES ATLANTA
7845333 LLC SFT I INC                         PO BOX 10157                                                                                                      UNIONDALE         NY           11555
7846006 COLOGIX, INC                          PO BOX 732353                                                                                                     Dallas            TX           75373-2353
        Colonial Reality Limited
7891276 Partnership                           c/o Colonial Property Services   Three Ravinia Drive, Suite 1230                                                  Atlanta           GA           30346
        Colonnade Wilshire
7893155 Corporation                           3731 Wilshire Boulevard                                                                                           Los Angeles       CA           90010
        Colonnade Wilshire
7892540 Corporation                           3701 Wilshire Boulevard                                                                                           Los Angeles       CA           90010
7859205 Colony Square LP                      1201 Peachtree Street                                                                                             Atlanta           GA           30361
7860241 Colony Square LP                      400 Colony Square                                                                                                 Atlanta           GA           30361
7868461 Colony Square, LP                     100 Colony Square                                                                                                 Atlanta           GA           30361
7852998 Colony Square, LP                     Attn: Chief Financial Officer    45 Rockefeller Plaza                7th Floor                                    New York          NY           10111
7889844 Colony Square, LP                     1175 Peachtree Street                                                                                             Atlanta           GA           30361
        Colorado Executive Club
7886974 Building LLC                          1776 South Jackson Street        Suite 110                                                                        Denver            CO           80210
        COLORADO FAMILY SUPPORT
7845554 REGISTRY                              PO BOX 2171                                                                                                       DENVER            CO           80201-2171
        Colorado Industrial Portfolio
7848960 LLC                                   361 Inverness Drive South                                                                                         Englewood         CO           80112
        Colorado Industrial Portfolio
7874162 LLC                                   8141 West I-70 Frontage Road                                                                                      Arvada            CO           80002
        Colorado Industrial Portfolio
7882029 LLC                                   4941 Allison Street                                                                                               Arvada            CO           80002
        Colorado Industrial Portfolio
7889950 LLC                                   355 Inverness Drive South                                                                                         Englewood         CO           80112
        Colorado Industrial Portfolio
7858870 LLC                                   8041 W. I-70 Frontage Road                                                                                        Arvada            CO           80002



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                             Page 24 of 102
                                                                                                                         Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                    ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
          Colorado Industrial Portfolio
7848722   LLC                                 1512 Larimer Street            Suite 325                                                                      Denver              CO           80202
          Colorado Industrial Portfolio
7874017   LLC                                 8141 W. I-70 Frontage Road                                                                                    Arvada              CO           80002
          Colorado Industrial Portfolio
7858925   LLC                                 8041 West I-70 Frontage Road                                                                                  Arvada              CO           80002
          Colorado Industrial Portfolio
7881929   LLC                                 4935 Allison Street                                                                                           Arvada              CO           80002
          Colorado Industrial Portfolio
7888807   LLC                                 359 Inverness Drive South                                                                                     Englewood           CO           80112
7881783   Columbine Valley Corp.              6901 South Pierce Street       Suite 360                                                                      Littleton           CO           80128
7874135   Columbine Valley Corp.              7200 East Hampden Avenue                                                                                      Denver              CO           80224
          COMBINED INSURANCE
7837296   COMPANY OF AMERICA                  111 EAST WACKER                SUITE 700                                                                      CHICAGO             IL           60601
7844926   COMCAST                             P O BOX 105184                                                                                                ATLANTA             GA           30348-5184

7845731 COMCAST AMEX/COMDATA                  PO BOX 37601                                                                                                  PHILADELPHIA        PA           19101-0601
        COMMERCE CONSULTING
7840263 CORP                                  26635 AGOURA ROAD SUITE 105                                                                                   CALABASAS           CA           91302
7841420 Commerce Park IV & V                  3687 S Green Road                                                                                             Cleveland           OH           44122
        COMMERCE PARK IV & V
7846129 ASSOCIATES LLC                        PO BOX 856348                                                                                                 MINNEAPOLIS         MN           55485-6348
        COMMON SENSE
7843312 TECHNOLOGIES LLC                      643 TURNER AVENUE                                                                                             DREX HILL           PA           19026
                                                                             Attn: Margie Wright, Property
7857244 Commons 6000                          c/o Lagomarsino Farming, LLC   Manager                           1873 S Bellaire St         Suite 500         Denver              CO           80222
7857243 Commons 6000                          c/o Lagomarsino Farming, LLC   6000 Greenwood Plaza Blvd.        8 & 10 Inverness Dr E                        Greenwood Village   CO           80111
        COMMSETTLEMENT INC
7842633 (GLX10610)                            521 BRENDLYNN CT                                                                                              SUWANEE             GA           30024
        COMMUNICATION BUSINESS
7836856 SVC                                   1000 ISLAND BLVD               STE 2103                                                                       AVENTURA            FL           33160
        COMMUNICATION SERVICES
7845017 INC                                   P O BOX 50                                                                                                    NORTH SIOUX CITY    SD           57049

          Communication Solutions
7844587   Resources, LLC (VEND-20130)         9927 NE 144TH LANE             SUITE 808                                                                      KIRKLAND            WA           98034
          COMMUNICATION SYSTEMS
7842520   NETWORK                             50-50 NORTH OCEAN DR                                                                                          WEST PALM BEACH     FL           33404
          COMMUNICATIONS DATA
7845001   GROUP INC                           P O BOX 4036                                                                                                  CHAMPAIGN           IL           61822
          COMMUNICATIONS
7842380   DISTRIBUTORS INC                    4920 MAGNOLIA COVE DRIVE       SUITE 2208                                                                     KINGWOOD            TX           77345
          Communications Unlimited
7845873   (UNLIMITED)                         PO BOX 551501                                                                                                 DALLAS              TX           75355
7901887   COMODO GROUP, INC.                  1255 Broad Street                                                                                             CLIFTON             NJ           07013
7839326   Compass Solutions                   2020 FRONT ST                  STE 104-12                                                                     CUYAHOGA FALSS      OH           44221




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 25 of 102
                                                                                                                Exhibit F
                                                                                                    Contract Counterparties Service List
                                                                                                        Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                       ADDRESS 2             ADDRESS 3                 ADDRESS 4           CITY            STATE      POSTAL CODE   COUNTRY
        COMPORIUM
7844925 COMMUNICATIONS           P O BOX 1042                                                                                                      ROCK HILL          SC           29731
        CompuSecure (Ty McGowan)
7838197 (TYMCGOWAN)              14215 LOURDES DR                                                                                                  HOUSTON            TX           77049

        CompuTech Support Services
7837715 (10318-MP) (16924-MP)                 12304 SANTA MONICA BLVD      SUITE 104                                                               LOS ANGELES        CA           90025
7845140 COMPUTECHNIQUE                        P.O. BOX 1402                                                                                        BENTON             IL           62812
        COMPUTER INSTRUMENTS
7845599 INC                                   PO BOX 2472                                                                                          MISSION            KS           66201
7839533 COMPUTER NETWORK INC                  2117 SW 119 AVE                                                                                      MIRAMAR            FL           33025

        Computer Network Solutions,
7837041 Inc (COMPUTERNETWORKS) 10396 STATE RD 84                           UNIT 101                                                                DAVIE              FL           33324

7843659 Computer Repair & Upgrade             7261 ENGLE RD                                                                                        CLEVELAND          OH           44130
        COMPUTER REPAIR AND
        UPGRADE, INC DBA CRU
7843660 SOLUTIONS                             ATTN: JIM KERR               7261 ENGLE RD, STE 305                                                  Cleveland          OH           44130
        Computer Revolution (BYTE
7839898 Inc) (COMPREV)                        2335 FAIRVIEW AVE N                                                                                  ROSEVILLE          MN           55113
7838764 Computer Specialist Inc.              17177 N. LAUREL PARK DRIVE                                                                           LIVONIA            MI           48152
        Computer Technology
7839200 Solutions CTS                         200 BELGRADE AVENUE                                                                                  MANKATO            MN           56003
        Computer Telephony
7837582 Distributing                          1200 WOODRUFF RD F9                                                                                  GREENVILLE         SC           29607
7841158 Computer Troubleshooters              3342 NORWOOD RD                                                                                      BEACHWOOD          OH           44122-3442
        Computer Troubleshooters -
        Del Mar (17338-MP) (17338-
7839779 MP)                                   2251 CRESTLINE DR                                                                                    OCEANSIDE          CA           92054
        Computer Troubleshooters
        (Metro NY) (10057-MP)
7838348 (10057-MP)                            149 MADISON AVENUE           SUITE 902                                                               NEW YORK           NY           10016
        COMPUTER
        TROUBLESHOOTERS METRO
7845911 NY, LLC                               PO Box 613                                                                                           Greenport          NY           11944
        Computition Computition
7839638 (17790-MP) (17790-MP)                 2192 OLD TURNPIKE RD                                                                                 LEWISBURG          PA           17837
7837463 COMRESOURCE                           1159 Dublin Road             Suite 200                                                               Columbus           OH           43215
7844016 COMSOLV LLC                           810 SADDLE RIDGE TRACE                                                                               ROSWELL            GA           30076
        Comtel Group LLC
7842544 (COMTELGRP)                           51 SAWYER RD                                                                                         WALTHAM            MA           02453
7843886 Concord Technology Group              7890 FOREST VALLEY LN                                                                                CONCORN TOWNSHIP   OH           44077-8526
        CONCORD
7844951 TELECOMMUNICATIONS                    P O BOX 18342                                                                                        TAMPA              FL           33679-8342

7841050 Concord Telecommunications 3249 WEST CYPRESS STREET                                                                                        TAMPA              FL           33607



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                Page 26 of 102
                                                                                                                      Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                      ADDRESS 2                   ADDRESS 3                ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY

7876985 Concourse Owner IV, LLC               c/o Regent Concourse, LLC    Attn: Property Manager           Four Concourse Parkway Suite 1200           Atlanta           GA           30328

7876986 Concourse Owner IV, LLC               c/o Regent Concourse, LLC    Attn: Property Manager           Five Concourse Parkway    Suite 1200        Atlanta           GA           30328

7872495 Concourse Owner V/VI LLC              REJV Concourse Atlanta LLC   c/o Building and Land Technology 2200 Atlantic Street                        Stamford          CT           06902
                                                                           Five Concourse Parkway, Suite
7876987 Concourse owner V/VI, LLC             c/o Regent Partners, LLC     1200                                                                         Atlanta           GA           30328
                                                                           320 Interstate North Parkway, SE,
7877030 Concourse owner V/VI, LLC             c/o Regent Partners, LLC     Suite 300                                                                    Atlanta           GA           30339
7873521 Concourse Owner V/VI, LLC             Six Concourse Parkway                                                                                     Atlanta           GA           30328
7844123 Connect IT                            8351 BROOK ROAD                                                                                           RICHMOND          VA           23227
        CONNECTED TECHNOLOGIES
7846244 LLC                                   POBOX 1983                                                                                                ATHENS            GA           30603

7844546   Connectex IT Consulting, Inc        9738 SOUTH 1000 WEST                                                                                      PENDLETON         IN           46064
7838772   CONNECTINGBLOX, LLC                 17200 WEST 10 MILE ROAD      SUITE 207                                                                    SOUTHFIELD        MI           48075
7843856   CONNECTIVITY SOURCE INC             7780 BRICK CREEK PARKWAY                                                                                  Raleigh           NC           27617
7839517   Connectmatic LLC                    211 FIRETREE LANE                                                                                         CARY              NC           27513
          CONSOLIDATED CALL CENTER
7838403   SERVICES                            1504 BROADWAY AVE                                                                                         MATTOON           IL           61938
          CONSOLIDATED
7901888   COMMUNICATIONS                      PO Box 11021                                                                                              LEWISTON          ME           04243
7841955   Consolidated Planning, INC          4201 Congress St             Suite 295                                                                    Charlotte         NC           28209
          CONSULT & ASSOCIATES
7837746   (GLX10650)                          12439 Magnolia Blvd.         Ste. 270                                                                     Valley Village    CA           91607
          CONSULTCITY
7841370   INTERNATIONAL, LLC                  3612 ROSE LANE                                                                                            ANNANDALE         VA           22003
7843974   ContegoIT, LLC                      803 E PARK ST                                                                                             OLATHE            KS           66061-3742
7901865   CONTINENTAL SURVEYING               2059 HWY 175                 Suite A                                                                      Richfield         WI           53076
          CONTINUITY PLUS
7843898   COMMUNICATIONS                      7908 WEST ROSE GARDEN LANE                                                                                Peoria            AZ           85382
7845055   CONTINUON SERVICES LLC              P O BOX 7127                                                                                              ATLANTA           GA           30357-7127
          CONTINUUM MANAGED
7844717   SERVICES LLC                        CL#800042, PO BOX 983122                                                                                  Boston            MA           02298-3122
          Converged Communication
7840498   Systems (CONVERGEDCS)               2930 CENTRAL ST              STE 200                                                                      EVANSTON          IL           60201
          Converged Network Services
          Group (16865-MP) (16865-
7837265   MP)                                 11016 RUSHMORE DR            STE 180                                                                      CHARLOTTE         NC           28277
          CONVERGED NETWORK
7838261   SERVICES GRP                        14483 NOLEN LN STE 200                                                                                    CHARLOTTE         NC           28277

7838045   Convergence Communications          1358 STATE ROUTE 903                                                                                      JIM THORPE        PA           18229
7846300   CONVERGENT SOLUTIONS                W134 N4981 CAMPBELL DRIVE                                                                                 Menomonee Falls   WI           53051
7844855   CONVERGEONE INC                     NW 5806                      PO BOX 1450                                                                  MINNEAPOLIS       MN           55485-5806
7842607   Core IP (COREIP)                    518 HEATH LANE                                                                                            COPPELL           TX           75019



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 27 of 102
                                                                                                                            Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                     ADDRESS 3                 ADDRESS 4             CITY        STATE      POSTAL CODE       COUNTRY
7846077 CORE TECHNOLOGY, LLC*                 PO BOX 799                                                                                                       GLOUCESTER       VA           23061
7846031 CORESITE                              PO BOX 74338                                                                                                     CLEVELAND        OH           44194-4338
7839201 Cornerstone Construction              200 Cobb Parkway N               Bldg 100 Suite 100                                                              Marietta         GA           30062
        Cornerstone Investments
7876404 2000, LLC                             7255 S. Havana St.               Suite 150                                                                       Centennial       CO           80112
7852290 Corporate Campus, LLC                 1150 Hammond Drive                                                                                               Atlanta          GA           30328
                                                                               10 Glenlake Parkway, South
7889920 Corporate Campus, LLC                 c/o Ackerman & Co                Tower                              Suite 1000                                   Atlanta          GA           30328
        Corporate Innovation
        Technologies INC - 10920 -
        17039 (17039-MP) (17039-
7845781 MP)                                   PO BOX 4359                                                                                                      NEW YORK         NY           10163
7841164 CORSICA TECHNOLOGIES                  335 NORTH LIBERTY ST                                                                                             CENTREVILLE      MD           21617

7845130 CORTUM COMMUNICATIONS P.O. BOX 1215                                                                                                                    MURRIETTA        CA           92564

7891427 Corum Cherry Creek LLC                c/o Corum Real Estate Group Inc Attn: Mike Komppa                   600 South Cherry           Suite 625         Glendale         Co           80246
7886968 Corum Cherry Creek LLC                650 South Cherry Street                                                                                          Denver           CO           80246
7868854 Corum Cherry Creek, LLC               Attn: Mike Komppa               600 S Cherry Street, Suite 625                                                   Denver           CO           80246
7845381 CORUS 360                             PO Box 117019                                                                                                    Atlanta          GA           30368
7839213 CORY COMMUNICATIONS                   200 HADDONFIELD RD              STE 203                                                                          GIBBSBORO        NJ           08026
        COSTTEL COMMUNICATIONS
7839941 INC                                   23815 156TH AVE SE                                                                                               KENT             WA           98042

7846274   COUNTERPATH CORP                    SUITE 300 ONE BENTALL CENTER     505 BURRARD STREET BOX 95                                                       VANCOUVER        BC           V7X 1M3          Canada
7845124   COUNTY OF FAIRFAX                   DEPARTMENT OF TAX                P.O. BOX 10203                                                                  Fairfax          VA           22035
7901889   COUNTY OF LOUDOUN                   P.O. BOX 1000                                                                                                    Leesburg         VA           20177-1000
7845759   COURIER NET                         PO BOX 409236                                                                                                    ATLANTA          GA           30384-9236
          Cousins Greenway East Parent        c/o Cousins Properties
7891491   LLC                                 Incorporated                     Attn: Property Manager             2 Greenway Plaza                             Houston          TX           77046
          Cousins Greenway East Parent        c/o Cousins Properties
7891490   LLC                                 Incorporated                     Attn: Property Manager             1 Greenway Plaza           Suite 725         Houston          TX           77046
          Cousins Greenway East Parent        c/o Cousins Properties           Attn: Managing Director, Asset
7891492   LLC                                 Incorporated                     Management                         9 Greenway Plaza           Suite 3040        Houston          TX           77046
          Cousins Greenway East Parent        c/o Cousins Properties
7891565   LLC                                 Incorporated                     Attn: Corporate Secretary          3800 Buffalo Speedway      Suite 500         Atlanta          GA           30303-1740
          Cousins Greenway East Parent        c/o Cousins Properties
7891489   LLC                                 Incorporated                     Attn: Property Manager             3 Greenway Plaza                             Houston          TX           77046
          Cousins Greenway Eight LLC;
          Cousins Greenway Nine LLC;
          Cousins Greenway West
7899860   Parent LLC                          11 Greenway Plaza                                                                                                Houston          TX           77046
          Cousins Greenway Eight LLC;
          Cousins Greenway Nine LLC;
          Cousins Greenway West               c/o Cousins Properties           Attn: Managing Director, Asset
7891567   Parent LLC                          Incorporated                     management                         9 Greenway Plaza                             Houston          TX           77046




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 28 of 102
                                                                                                                              Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                     ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE        COUNTRY
          Cousins Greenway Eight LLC;
          Cousins Greenway Nine LLC;
          Cousins Greenway West               c/o Cousins Properties                                              191 Peachtree Street
7891569   Parent LLC                          Incorporated                     Attn: Corporate Secretary          Northeast                  Suite 500         Atlanta              GA           30303-1740
          Cousins Greenway Eight LLC;
          Cousins Greenway Nine LLC;
          Cousins Greenway West               c/o Cousins Properties           Attn: Managing Director, Asset
7891566   Parent LLC                          Incorporated                     management                         12 Greenway Plaza                            Houston              TX           77046
          Cousins Greenway Eight LLC;
          Cousins Greenway Nine LLC;
          Cousins Greenway West               c/o Cousins Properties
7891568   Parent LLC                          Incorporated                     Attn: Property Manager             One Greenway Plaza         Suite 725         Houston              TX           77046
          Cousins Greenway Eight LLC;
          Cousins Greenway Nine LLC;
          Cousins Greenway West
7862843   Parent LLC                          8 Greenway Plaza                                                                                                 Houston              TX           77046
          Cousins Post Oak Central 1,
7888845   LLC                                 Cousins Properties, Incorporated Attn: Property Manager             1990 Post Oak Boulevard Suite 120            Houston              TX           77056
          Cousins Post Oak Central 1,
7866338   LLC                                 AC Site Management, LLC          Attn: Frank Aguilar                511 Basswood Drive                           Spring               TX           77386-1268
          Cousins Post Oak Central 1,
7868524   LLC                                 Attn: Legal Department           191 Peachtree Street Northeast     Suite 500                                    Atlanta              GA           30303
          Cousins Post Oak Central 1,
7863645   LLC                                 1980 Post Oak Boulevard                                                                                          Houston              TX           77056
7844751   COX COMMUNICATIONS                  DEPT 781104                      PO BOX 78000                                                                    DETROIT              MI           48278-1104

7899498 CP Crestview, LLC                     105 Decker Court, Suite Roof 5                                                                                   Irving               TX           75062
7866723 CP Crestview, LLC                     135 San Lorenzo Avenue           Suite 750                                                                       Coral Gables         FL           33146
7838290 CP LCF III LLC                        14567 N OUTER 40                 SUITE 350                                                                       CHESTERFIELD         MO           63017
                                              c/o Cousins Properties
7891690 Crawford Long - CPI, LLC              Incorporated                     191 Peachtree Street NE            Suite 500                                    Atlanta              GA           30303
7837276 CRD SOLUTIONS, INC.                   11036 8TH AVE. NE #75733                                                                                         SEATTLE              WA           98125
7845257 CREATIVE CIRCLE, LLC                  P.O. BOX 74008799                                                                                                CHICAGO              IL           60674-8799
7901866 CREATIVE CLICKS MEDIA BV              WETERINGSCHANS 109               1017 SB                            North Holland                                Amsterdam                                          Netherlands
        CREATIVE
7841246 TELECOMMUNICATIONS CO                 345 ROUTE 17 SOUTH                                                                                               UPPER SADDLE RIVER   NJ           07458

7846110 CRESCENT TC INVESTORS LP              PO BOX 841772                                                                                                    DALLAS               TX           75284-1772
7868525 Crescent TC Investors, LP             Attn: Legal Department           777 Main Street                    Suite 2000                                   Fort Worth           TX           76102
7863587 Crescent TC Investors, LP             300 Crescent Court                                                                                               Dallas               TX           75201
7869103 Crescent TC Investors, LP             Attn: Property Manager           200 Crescent Court                 Suite 250                                    Dallas               TX           75201
7868593 Crescent TC Investors, LP             100 Crescent Court                                                                                               Dallas               TX           75201
7844759 CRM FUSION INC                        DEPT CH 17384                                                                                                    PALATINE             IL           60055-7384
        CRM Integration Systems
7842175 (16866-MP) (11516-MP)                 45 W Sego Liliy Drive            Suite 220                                                                       Sandy                UT           84070
        CROCKETT TELEPHONE                    TEC-RAD CABS PAYMENT
7845174 COMPANY                               PROCESSING                       P.O. BOX 24207                                                                  JACKSON              MS           39225



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 29 of 102
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                         ADDRESS 2                    ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE   COUNTRY
7841239 CrossTalk Communications              3443 MAHANNA STREET                                                                                             Dallas             TX           75209
7845630 Crown Castle Fiber LLC*               PO Box 28730                                                                                                    New York           NY           10087-8730

7891277 CRP Holdings 1117 PCW, LLC            c/o Colony Realty Partners LLC   Attn: Amanda Strong               Two International Place    Suite 2500        Boston             MA           02110

7847161 CRP Holdings 1117 PCW, LLC            1117 Perimeter Center West                                                                                      Atlanta            GA           30338
                                                                                                                 1117 Perimeter Center
7857307 CRP Holdings 1117 PCW, LLC c/o Lincoln Property Company                Attn: Senior Property Manager     West                       Suite W111        Atlanta            GA           30338
        CRP/SH Galleria Plaza Owner,
7853671 LP                           Attn: Heather McMillon                    5333Westheimer                    Suite 350                                    Houston            TX           77056
        CRP/SH Galleria Plaza Owner,
7853670 LP                           Attn: Heather McMillon                    5251 Westheimer                   Suite 350                                    Houston            TX           77056

7891326 CRP-3 Piedmont Road, LLC              c/o Colony Realty Partners LLC   Attn: Amanda Strong               Two International Place    Suite 2500        Boston             MA           02110
7884949 CRP-3 Piedmont Road, LLC              3405 Piedmont Road                                                                                              Atlanta            GA           30305-1745
7875034 CRP-3 Riverwood, LLC                  3333 Riverwood Parkway                                                                                          Atlanta            GA           30339
                                                                                                                 1117 Perimeter Center
7857352 CRP-3 Riverwood, LLC                  c/o Lincoln Property Manager     Attn: Senior Property Manager     West                       Suite W111        Atlanta            GA           30338
7846247 CRT ACP LLC                           PR II REGIONS PLAZA LLC          P O BOX 733777                                                                 DALLAS             TX           75373-3777
                                                                                                                 1180 West Peachtree
7853624 CRT ACP, LLC                          Attn: General Manager            c/o Crocker Partners              Street                     Suite 425         Atlanta            GA           30309
7840064 CrystalClear IC (11849-MP)            249 VANDERBILT AVENUE            SUITE 1                                                                        NORWOOD            MA           02062
7840426 CSF CORPORATION                       285 DAVIDSON AVENUE              SUITE 103                                                                      SOMERSET           NJ           08873
                                                                                                                 950 East Paces Ferry
7879094 CSHV One Atlanta LLC                  CBRE Inc                         Attn: Property Manager            Road                       Suite 999         Atlanta            GA           30326

7879093 CSHV One Atlanta LLC                  CBRE Global Investors LLC        Attn: CALSTRS Portfolio Manager 515 South Flower Street      Suite 3100        Los Angeles        CA           90071
                                              950 East Paces Ferry Road
7857656 CSHV One Atlanta LLC                  Northeast                                                                                                       Atlanta            GA           30326
        CSHV WILSHIRE LANDMARK
7845072 LLC                                   LASALLE INVESTMENT MGMT          P O BOX 748961                                                                 LOS ANGELES        CA           90074-8961

7879095 CSHV Wilshire Landmark, LLC           CBRE, Inc.                       Attn: Office of the Building      11755 Wilshire Boulevard Suite 1110          Los Angeles        CA           90025
7837780 CT COMMUNICATIONS                     126 SCIOTO ST                                                                                                   URBANA             OH           43078-2199
7845780 CT CORPORATION                        PO Box 4349                                                                                                     Carol Stream       IL           60197-4349
7892323 CT Westgold LLC                       1111 Santa Monica Boulevard      Suite 600                                                                      Los Angeles        CA           90025
7895028 CT Westgold LLC                       4380 South Syracuse Street                                                                                      Denver             CO           80237
7839409 CTS Unitel (CTSU)                     2065 FRANLIN                                                                                                    BLOOMFIELD HILLS   MI           48302
7842365 CULLIGAN WATER SYSTEMS                490 N CLARK BLVD                                                                                                CLARKSVILLE        IN           47129
7841119 CUMBERLAND LENOX LLC                  3310 WEST END AVENUE             SUITE 450                                                                      NASHVILLE          TN           37203
7895110 Cumberland-Lenox, LLC                 3355 Lenox Road                                                                                                 Atlanta            GA           30326
7840363 CURT HOCHBERG                         27849 BELCOURT RD                                                                                               CLEVELAND          OH           44124
7837513 CUSHMAN & WAKEFIELD                   1180 PEACHTREE STREET            SUITE 3100                                                                     ATLANTA            GA           30309
        CUSTOM COMPUTER
7839690 CREATIONS                             2209 EAST CONSTANCE WAY                                                                                         PHOENIX            AZ           85042
7840544 CUSTOM DATA SOLUTIONS                 3 CONVENT CT                                                                                                    SYOSSET            NY           11791




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 30 of 102
                                                                                                                     Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                ADDRESS 3               ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY
        Custom Networks, Inc.
7838706 (CUSTOMNET)                           1690 ROBERTS BLVD               STE 115                                                                  KENNESAW          GA           30144
        Cutwater Investor Services
7837379 Corp.                                 113 King Street                                                                                          Armonk            NY           10504
        CyberCity CyberCity (10060-
7839760 MP) (16618-MP)                        224 WEST 30TH                                           1100                                             NEW YORK          NY           10001

7892500 Cy-Fair Federal Credit Union          9601 Jones Road, Suite 100                                                                               Houston           TX           77065

7890807 Cy-Fair Federal Credit Union          Evtex Management Corp       c/o Joe E. Evans                   9601 Jones Road         Suite 239         Houston           TX           77065
                                              9710 TRAVILLE GATEWAY DRIVE
7844537 CYSCAPE INC                           #150                                                                                                     ROCKVILLE         MD           20850

7882401 D. L. Inman Property Co.              1801 Peachtree Street Northeast Suite 150                                                                Atlanta           GA           30309
7873857 D16 TPW, LLC                          P. O. Box 1899                                                                                           Laguna Beach      CA           92652
7889248 D16 TPW, LLC                          15915 Katy Freeway                                                                                       Houston           TX           77094
7844539 DAB Communications Inc                972 E TALLMADGE AVE                                                                                      AKRON             OH           44310
        DAG Tech LLC (16531-MP)
7841299 (16531-MP)                            351 WEST CAMDEN STREET                                                                                   BALTIMORE         MD           21201
        DAKTEL COMMUNICATIONS
7844942 LLC                                   P O BOX 1460                                                                                             JAMESTOWN         ND           58402-1460

7837585 DALLAS COUNTY TAX OFFICE              1201 ELM STREET                 SUITE 2600                                                               DALLAS            TX           75270
7837920 DAN SCARBERRY                         1307 TRAIL RIDGE RD                                                                                      EMPORIA           KS           66801

7841439 Dana Panasuk (VEND-16194)             3711 UNIVERSITY AVE                                                                                      WILLISTON         ND           58801

7843914 DATA CAPITAL CORPORATION              798 MERE POINT ROAD                                                                                      BRUNSWICK         ME           04011
        Data Dynamics (11271-MP)
7842016 (11271-MP)                            4291 E BROOKHAVEN DR                                                                                     ATLANTA           GA           30319
7843788 Data Dynamix                          7550 LUCERNE DR                 STE 203                                                                  MIDDLEBURGH HTS   OH           44130
7846001 DATA FOUNDRY INC                      PO BOX 730396                                                                                            DALLAS            TX           75373-0396

7836920 DATA VOICE EXCHANGE, INC.             101 EAST CHESTNUT HILL LN                                                                                REISTERSTOWN      MD           21136
7845256 DATABANK HOLDINGS, LTD                P.O. BOX 732200                                                                                          DALLAS            TX           75373
7840483 DATABANK IMX LLC                      2912 MOMENTUN PLACE                                                                                      CHICAGO           IL           60689-5329
        Datanet Systems, LLC
7839546 (DATANETSYS)                          2121 NEW MARKET PKWY            STE 144                                                                  MARIETTA          GA           30067
        DataPath Solutions (17281-
7844063 MP) (17281-MP)                        8200 S QUEBEC STREET            A3257                                                                    CENTENNIAL        CO           80112
7846058 DATASAFE                              PO BOX 7794                                                                                              SAN FRANCISCO     CA           94120
        DataStream DataStream
7841095 (10323-MP) (16626-MP)                 330 NORTH BRAND BLVD            SUITE 200                                                                GLENDALE          CA           91203
7843838 Datatel Consulting, Inc.              7710 HAZARD CENTER RD           SUITE E232                                                               SAN DIEGO         CA           92108
7836817 DATAVOICE CONNECT                     100 CENTER ST                   STE 170                                                                  CHARDON           OH           44024
7846076 DATAWATCH SYSTEMS INC                 PO BOX 79845                                                                                             BALTIMORE         MD           21279-0845
7838692 DATCOM, LLC                           16623 FM 2493                   SUITE C                                                                  TYLER             TX           75703



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 31 of 102
                                                                                                                 Exhibit F
                                                                                                     Contract Counterparties Service List
                                                                                                         Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                         ADDRESS 2            ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE   COUNTRY
        Davenport Ocean Park
7878322 Partners, LLC                         2601 Ocean Park Boulevard                                                                             Santa Monica        CA            90405

        David Gross (DAG
7844086 Commuincations) (DGROSS)              82-46 135TH STREET            UNIT 3R                                                                 KEW GARDENS         NY            11435

          David Jadid d/b/a David Jadid
          Consulting and Services
7840556   (16795-MP) (16795-MP)               3 WOOD COUNT                                                                                          GREAT NECK          NY            11024
7844250   DAVID L ASKELAND                    887 CHESTNUT LAKE DR                                                                                  MARIETTA            GA            30068
          David L Hohn (10840-MP)
7838134   (10840-MP)                          140 N MAIN STREET                                                                                     SPARTA              TN            38583
7867511   David Pointe, LLC                   3050 Royal Blvd S             Suite 180                                                               Alpharetta          GA            30022
7872556   David Pointe, LLC                   2751 Buford Highway NE                                                                                Atlanta             GA            30324
7853460   David Wong                          Attn: Game Closure            457 Castro Street                                                       Mountain View       CA            94040
7879076   David Wong                          457 Castro St                                                                                         Mountain View       CA            94041-2007
7839560   DAVIS MEDIA GROUP                   2128 5TH ST                   SW                                                                      AKRON               OH            44314
7859086   Davis Partners                      201 East Sandpointe Avenue    Suite 470                                                               Santa Ana           CA            92707

7839936   Davissa Telephone Systems           23800 COMMERCE PARK           UNIT B                                                                  CLEVELAND           OH            44122
7853942   Dayton Office Park LLC              6565 South Dayton Street      Suite 1010                                                              Greenwood Village   CO            80111
7888387   Dayton Office Park LLC              6535 South Dayton Street      Suite 1010                                                              Greenwood Village   CO            80111
7854345   Dayton Office Park LLC              6595 S. Dayton St.                                                                                    Greenwood Village   CO            80111
          dba Worldwide Security
          Networks (17312-MP) (17312-
7840468   MP)                                 2901 LONG BEACH RD 3                                                                                  OCEANSIDE           NY            11572
          DE LAGE LANDEN FINANCIAL
7845765   SERVICES, INC                       PO BOX 41602                                                                                          PHILADELPHIA        PA            19101-1601
          Dearborn Station Associates II
7885910   Partnership                         47 W. Polk Street             Suite M11                                                               Chicago             IL            60605
7843455   DEBRA JO SEVERIN                    6832 OAK GRASS COURT                                                                                  RENO                 NV           89511

7838540 DECHO CORPORATION                     15767 COLLECTIONS CENTER DR                                                                           CHICAGO             IL            60693

        DECONFUSION CONSULTING
7845908 CORPORATION                           PO BOX 6104                                                                                           MORAGE              CA            94570-6104
        Deconfusion Consulting
        Corporation (5626-MP) (5626-
7845909 MP)                                   PO BOX 6104                                                                                           MORAGE              CA            94570-6104
7844968 DEKALB TELEPHONE, INC                 P O BOX 247                                                                                           ALEXANDRIA          TN            37012-0000
7870865 Deline Associates, Inc.               14120 East Evans Avenue                                                                               Aurora              CO            80014
7861725 Deline Associates, Inc.               5300 DTC Parkway                                                                                      Greenwood Village   CO            80111
7845854 DELL                                  DELL MARKETING L.P.           PO BOX 534118                                                           ATLANTA             GA            30353-4118
7843065 DELTAPATH INC                         6001 AMERICA CENTER DRIVE                                                                             SAN JOSE            CA            95002
7886971 Denholtz 1776 LLC                     1776 Peachtree Street NW                                                                              Atlanta             GA            30309
        Dennis R Boggio dba 5650
7864632 Parkway                               5650 DTC Pkwy                 Suite 200                                                               Englewood           CO            80111



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                 Page 32 of 102
                                                                                                                            Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                   ADDRESS 3                ADDRESS 4              CITY          STATE      POSTAL CODE       COUNTRY
7887111 Denver Centerpoint LLC                1777 South Harrison Street                                                                                   Denver              CO           80110
7897600 Denver Centerpoint LLC                Unico Properties                7887 East Belleview Avenue        Suite 330                                  Denver              CO           80111

7877837 Denver Centerpoint One LLC            c/o Unico Properties LLC        Attn: General Manger              7887 E. Belleview Ave.   Suite 330         Denver              CO           80111

7894686 Denver Centerpoint One LLC            3900 E. Mexico Avenue                                                                                        Denver              CO           80210

7877836 Denver Centerpoint One LLC            c/o Unico Properties LLC        Attn: Senior Vice President/CFO   1215 Fourth Avenue       Suite 600         Seattle             WA           98161
7857821 Denver Promenade LLC                  1720 Bellaire Street                                                                                         Denver              CO           80222
7856596 Denver Promenade LLC                  c/o Felton Properties           520 Southwest 6th Avenue          Suite 610                                  Portland            OR           97204
                                                                              Attn: Denver Promenade
7875807   Denver Promenade LLC                c/o Newmark KF Fredrick Ross    Manager                           1800 Larimer Street      Suite 1700        Denver              CO           80202
7862656   Denver Promenade LLC                7995 East Prentice Avenue                                                                                    Greenwood Village   CO           80111
7861399   Denver Promenade LLC                7935 East Prentice Avenue                                                                                    Greenwood Village   CO           80111
7868891   Denver West Office Park             14062 Denver West Pkwy                                                                                       Lakewood            CO           80401

7872248 Denver West Office Park LLC           1546 Cole Boulevard             Suite 150                                                                    Lakewood            CO           80401

7851078 Denver West Office Park LLC           1667 Cole Boulevard                                                                                          Lakewood            CO           80401
7842244 DESERT SKY NETWORKS                   4603 NE ST. JOHNS RD            SUITE B                                                                      VANCOUVER           WA           98661
7844095 Design IT Solutions LLC               830 E 35TH AVE                                                                                               SPOKANE             WA           99203-3162
        Design One Corporation
7837924 (DESIGNONE)                           131 BULLARD CIRCLE                                                                                           ROCKVILLE           MD           20850
7853241 Dexter Companies, LLC                 1856 Corporate Drive            Suite 730                                                                    Norcross            GA           30093
7845018 DFT COMMUNICATIONS                    P O BOX 500                                                                                                  FREDONIA            NY           14063-0500
                                              Attn: Driftwood Hospitality
7853343 DHM Chicago Hotel L.P.                Management                      1001 N. US Highway 1              Suite 800                                  Jupiter             FL           33477-4407
7856406 DHM Chicago Hotel, L.P.               150 East Huron Street                                                                                        Chicago             IL           60611-2999
                                              DIDWW IRELAND LIMITED, NR
7901835 DIDWW                                 4735                            R810                                                                         IRELAND                                           IRELAND
7841120 DIGICORP INC                          3315 North 124th Street Ste E                                                                                BROOKFIELD          WI           53005
7842277 DigiLink Inc. (11032-MP)              4676 ADMIRALTY WAY              SUITE 530                                                                    MARINA DEL RAY      CA           90292
7845683 DIGITAL DIVERSITY INC.                PO BOX 323                                                                                                   HOLMDEL             NJ           07733
7845547 DIGITAL PI INC                        PO BOX 207343                                                                                                DALLAS              TX           75320-7343
        Digital Telefones, Inc.
7836983 (DIGITAL4)                            101C N GREENVILLE AVE #230                                                                                   ALLEN               TX           75002

          Digital Telegraph Consulting
7842910   LLC (DIGITALTEL)                    572 CALAMINT POINT                                                                                           ROYAL PALM BEACH    FL           33411
          DIMENSION DATA CLOUD
7843220   SOLUTIONS, INC                      62474 COLLECTION CENTER DR                                                                                   Chicago             IL           60693-0624
          Direct IT dba Direct IT corp
7841535   (16999-MP)                          39 EMERSON ROAD                                                                                              WALTHAM             MA           02451
          Direct Voice Technologies, Inc.
7837208   (DVTI)                              10930 SWITZER AVE               STE 122                                                                      DALLAS              TX           75238
7844927   DIRECTV                             P O BOX 105249                                                                                               ATLANTA             GA           30348-5249
7845352   DIRECTV                             PO Box 105249                                                                                                Atlanta             GA           30348



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 33 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                          ADDRESS 2                  ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
7839752 DIRECTV                               2230 E Imperial Hwy                                                                                          El Segundo          CA           90245
7842793 DISTINCTIVE VOICE & DATA              551 VALLEY RD                   PMB 109                                                                      UPPER MONTCLAIR     NJ           07043
7838904 Diversified Integration               1809 GERRITSEN AVENUE                                                                                        BROOKLYN            NY           11229

7843053 Dixie Telecom (VEND-16254)            600 IVY ANN DR.                                                                                              WACO                TX           76712

7842750 DJJ TECHNOLOGIES NTL LLC              5425 PEACHTREE PKWY, STE 220                                                                                 Norcross            GA           30092
7844814 DJJ Technologies NTL LLC              JAMES WANG                   5425 PEACHTREE PKWY                                                             NORCROSS            GA           30092
        DJJ Technologies NTL LLC
7845770 (DJJTECH)                             PO BOX 420296                                                                                                ATLANTA             GA           30342
7878004 DNC Investments I, LP                 8501 Katy Freeway               Suite 201                                                                    Houston             TX           77024
7885622 DNC Investments I, LP                 9186 Katy Freeway                                                                                            Houston             TX           77024
7840030 Docman Technologies                   24500 CHAGRIN BLVD              STE 300                                                                      BEACHWOOD           OH           44122
7855293 Doctors Building Windy Hill           2520 Windy Hill Road                                                                                         Marietta            GA           30067
        Dolo Technolgy Services LLC
7839019 (11065-MP) (11065-MP)                 190 GROVE STREET                                                                                             MONT CLAIRE         NJ           07042
7842204 DOLOMITE TECHNOLOGY                   4545 N LAMB BLVD                SUITE D                                                                      LAS VEGAS           NV           89115
        Donald Brown dba Firefly
        Network Services (16992-MP)
7836770 (16992-MP)                            1 N FRANKLIN ST SUITE 1200                                                                                   CHICAGO             IL           60606
7840416 DONALD J GUMINGO                      2836 MAPLE AVE                                                                                               Berwyn              IL           60402
        DONALD SKORKA CUSTOM
7840545 DATA                                  3 CONVENT CT                                                                                                 SYOSSET             NY           11791
7854571 Dormin Investment Group               1250 Wood Branch Park Dr                                                                                     Houston             TX           77079
7853037 Dormin Investment Group               Attn: Chris Dormin              PO Box 1899                                                                  Laguna Beach        CA           92652
7838785 DOUBLE D MOWING, INC.                 1731 RD B2                                                                                                   EMPORIA             KS           66801

7852741 Double Wood Investment, Inc. Attn: Building Manager                   111 Pine Street, Suite 1425                                                  San Francisco       CA           94111

7876165 DPC Development Company               4500 Cherry Creek South Drive                                                                                Denver              CO           80246

7850792   DPC Development Company 7000 E Belleview Ave, Ste 300                                                                                            Greenwood Village   CO           80111
7842605   DPF CHERRY CREEK LLC        518 17TH STREET SUITE 1700                                                                                           DENVER              CO           80202
7860127   Dr. Colin Richman           Hembree Road, LLC                       5655 Errol Place                                                             Atlanta             GA           30327
7860126   Dr. Colin Richman           Hembree Road, LLC                       1305 Hembree Road                                                            Roswell             GA           30076
          DRA CLP the Peachtree
7869104   Atlanta, LLC                Attn: Property Manager                  1355 Peachtree Street NE        Suite 101                                    Atlanta             GA           30309
7844933   DRA-CLP OFFICE LLC          P O BOX 117081                                                                                                       ATLANTA             GA           30368-7081
7839885   DRDC GROUP, INC.            2325 THIRD STREET                       SUITE 329                                                                    SAN FRANCISCO       CA           94107
          Drum Communications (17597-
7840630   MP) (17597-MP)              3014 GRANADA                                                                                                         MESQUITE            TX           75181
7840577   DUBBER INC.*                DUBBER INC.*                            300 CONGRESS STREET             UNIT 406                                     QUINCY              MA           02169
7846045   DUNN & BRADSTREET INC.      PO BOX 75434                                                                                                         CHICAGO             IL           60675-5434
          Dutale Inc-17074 (17074-MP) 23890 ALESSANDRO BLVD SUITE
7839949   (17074-MP)                  B1                                                                                                                   MORENO VALLEY       CA           92553
7843087   DVN Solutions               603 HILLCREST STREET                                                                                                 ORLANDO             FL           32803
7837604   DYNAMIC SYSTEMS GROUP       1205 EMMEL RD                                                                                                        Lake Helen          FL           32744



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 34 of 102
                                                                                                                       Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2            ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE       COUNTRY
        DynaSis Integrated Systems
7844433 (DYNASIS)                             930 NORTH POINT PKWY              STE 300                                                                 ROSWELL           GA            30005

7844513 E STREET*                             96 Inverness Drive East Suite G                                                                           Englewood         CO            80112
        E.TAUB DBA THE LONG DIST.
7843579 CO                                    71 ASPEN AVENUE                                                                                           ENGLISHTOWN       NJ            07726
7843093 E2E Technology LLC                    604 WEST MCNEESE STREET                                                                                   LAKE CHARLES      LA            70605
7843570 EAGLE EYES (GLX10614)                 7065 West Ann Road                Suite 130-661                                                           Las Vegas         NV            89130
7846142 EARTHLINK                             PO BOX 88104                                                                                              CHICAGO           IL            60680-1104
        East Lake Street Associates
7848544 LLC                                   70 East Lake Street                                                                                       Chicago           IL            60601
        East Lake Street Associates           Lowe Construction and
7863181 LLC                                   Management Co., Inc.              Attn: General Counsel      815 West Van Buren         Suite 550         Chicago           IL            60607
7838025 East West Bank                        135 North Los Robles Avenue       2nd Floor                                                               Pasadena          CA            91101
7842096 EASTERN DATACOMM, INC.                44 COMMERCE WAY                                                                                           HACKENSACK        NJ            07601
7840043 EasyLink Services                     24685 Network Place                                                                                       CHICAGO           IL            60673-1246
7845098 EATEL                                 P O BOX 919251                                                                                            DALLAS             TX           75391-9251
        EBDR EMPIRE CONSULTING
7839059 LLC                                   191 SUMMER MESA AVE                                                                                       PONTE VEDRA       FL            32081
7901836 ECHOWORX CORPORATION                  ECHOWORX CORPORATION              4101 Yonge Street          Suite 708                                    Toronto           ON            M2P 1N6          CANADA
        ECS Network Solutions
7842917 (ECSNETSOL)                           575 N VALLEY PKWY                 #220                                                                    LEWISVILLE        TX            75067
7839263 EDGE Solutions Group                  2001 Wilshire Blvd Ste 301                                                                                SANTA MONICA      CA            90403

7841013 Education Concepts of NE OH           32087 KENYON CIR                                                                                          SOLON             OH            44139
7839388 EIGHT25MEDIA                          2050 GATEWAY PL                   SUITE 100-229                                                           SAN JOSE          CA            95110
7840236 EIP Solutions, Inc.                   2624 ROUND TABLE BLVD                                                                                     LEWISVILLE        TX            75056
7838294 EKO Techs (16770-MP)                  146 W 29 TH STREET RM 3RW3                                                                                NEW YORK          NY            10001-8204
7839317 ELEVIF ELEVIF (16958-MP)              202 BLUEBONNET                                                                                            FREDERICKSBURG    TX            78624
7846052 eLink Systems (16709-MP)              PO BOX 769                                                                                                FRISCO            TX            75034
7836828 Ellington Management                  100 First Stamford Place                                                                                  Stamford          CT            06902
        Elmhurst Memorial Center for
7853505 Health                                Attn: General Counsel             155 E. Brush Hill Rd.                                                   Elmhurst          IL            60126
        Elmhurst Memorial Center for
7858273 Health                                1200 S. York St.                                                                                          Elmhurst          IL            60126
        EM Link Int (10325-MP)
7837738 (16609-MP)                            12403 CENTRAL AVE 586                                                                                     CHINO             CA            91710

7844014 EM3 Networks (VEND-18575)             810 PENNSYLVANIA ST                                                                                       LAWRENCE          KS            66044
        EMANCE INC DBA BURGESS
7843026 COMP                                  6 OAK GROVE AVENUE                                                                                        BATH              ME            04530
        EMBARQ FLORIDA DBA                    100 CENTURYLINK DR. RM 1035
7836818 CENTURYLINK                           1-N P.O. BOX 4648                                                                                         MONROE            LA            71211-4648
        Emerald Data Networks, Inc.
7842528 (EDN)                                 5064 ROSWELL RD                   STE 102B                                                                ATLANTA           GA            30342
7841891 Emerald Point                         420 Lexington Avenue              Suite 1718                                                              New York          NY            10170




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 35 of 102
                                                                                                                  Exhibit F
                                                                                                      Contract Counterparties Service List
                                                                                                          Served via First Class Mail

MMLID                   NAME                              ADDRESS 1                       ADDRESS 2            ADDRESS 3                 ADDRESS 4            CITY         STATE      POSTAL CODE   COUNTRY
          EMERGENT SYSTEMS
7843616   EXCHANGE                            7160 SHADY OAK ROAD                                                                                    EDEN PRAIRIE     MN           55344
          Emerging Solutions (16837-
7845493   MP) (16837-MP)                      PO BOX 1850                                                                                            NEW CITY         NY           10956
7842146   EMERY TELCOM                        445 EAST SR 39                  P O BOX 629                                                            ORANGEVILLE      UT           84537-0629
          Emmaco Emmaco (10076-MP)
7837704   (10076-MP)                          123 CEDAR AVENUE                                                                                       POMPTON LAKES    NJ           07442

        EMPIRE ONE
7840142 TELECOMMUNICATIONS INC                254 36TH STREET                 SUITE C-304/UNIT 12                                                    BROOKLYN         NY           11232
        Empire Park Realty
7883658 Investments LLC                       1355 South Colorado Boulevard Suite 108                                                                Denver           CO           80222
        Empire Park Realty
7888185 Investments LLC                       1385 S. Colorado Blvd.                                                                                 Denver           CO           80222
        Empire Park Realty
7878015 Investments, LLC                      1325 South Colorado Boulevard                                                                          Denver           CO           80222
7844768 EMPIRIX INC                           DEPT CH10919                                                                                           PALATINE         IL           60055-0909
7893845 Enable Properties LLC                 10800 East Bethany Drive                                                                               Aurora           CO           80014
                                                                                                        1873 South Bellaire
7877216 Enable Properties LLC                 c/o SCRES                       Attn: General Counsel     Street                     Suite 300         Denver           CO           80222
        ENERGY MANAGEMENT
7838545 SPECIALISTS, INC.                     15800 INDUSTRIAL PARKWAY                                                                               Cleveland        OH           44135
        ENGHOUSE NETWORKS (US)
7844938 INC                                   P O BOX 123076                                                                                         DALLAS           TX           75312-3076
        ENHANCED COMPUTING
7838943 SOLUTIONS                             1832 E JOPPA RD                 STE 3                                                                  PARKVILLE        MD           21234
        ENHANCED TELECOM
7841628 SERVICES-REISMAN                      4 TREE ROSE PLACE                                                                                      BLUFFTON         SC           29910
        ENLIGHTEN ADVISORY
7843812 SERVICES                              7617 ELLINGTON PLACE                                                                                   MENTOR           OH           44060
7846053 ENSEMBLEIQ INC                        PO BOX 7752                                                                                            CAROL STREAM     IL           60197-7752
        Ensuretek & Associates
7841986 (ENSURETEK)                           424 BUTLERNUT DK                                                                                       ROCKWALL         TX           75087
7839832 ENTEL SYS INC                         230 WEST PARKWAY                                                                                       POMPTON PLAINS   NJ           07444
7845678 ENVENTIS                              PO BOX 3188                                                                                            MILWAUKEE        WI           53201-3188
7842854 EOS ACQUISITIONS II LLC               5601 DEMOCRACY DR                                                                                      PLANO            TX           75201
        EOS PROPERTIES AT
7842465 PROVIDENCE TOWER LLC                  5001 SPRING VALLEY STE 225W                                                                            DALLAS           TX           75244
        EOS PROPERTIES AT TURTLE
7843179 CREEK LLC                             620 NEWPORT CENTER DRIVE        SUITE 1300                                                             NEWPORT BEACH    CA           92660
7849331 EP Office Holdings, L.P.              4615 South West Freeway                                                                                Houston          TX           77027
7886486 EP Office Holdings, L.P.              4625 South West Freeway                                                                                Houston          TX           77027
7886954 EP Office Holdings, L.P.              4635 South West Freeway                                                                                Houston          TX           77027
7841773 Epic Technologies, LLC                410 SOUTH LOWE AVENUE                                                                                  COOKVILLE        TN           38501
7837614 EPIGNOSIS LLC                         1209 Orange Street                                                                                     Wilmington       DE           19801
7837008 EPSILON US INC                        1025 Old Country Road           Suite 421                                                              WESTBURY         NY           11590




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                  Page 36 of 102
                                                                                                                      Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                          ADDRESS 2              ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE       COUNTRY
          EQUIFAX INFORMATION
7845364   SERVICES LLC                  PO BOX 105835                                                                                                  ATLANTA              GA           30348-5835
7842000   EQUINIX INC                   4252 Solutions Center                #774252                                                                   Chicago             IL            60677-4002
7844890   EQUINIX LLC                   ONE LAGOON DR                        1ST FLOOR                                                                 REDWOOD CITY         CA           94065
          Equinox Corporation (17363-
7842037   MP) (17363-MP)                4315 ALTA DRIVE                      SUITE 1301                                                                SUWANEE             GA            30024
7840034   EQUISOLVE INC.                2455 E Sunrise Blvd #1201                                                                                      Fort Laurderdale    FL            33304
7845682   Eric Klunder Ltd              PO BOX 32277                                                                                                   EUCLID              OH            44132
          Eric Timothy Anderson (11602-
7841669   MP) (11602-MP)                4008 SCHROEDER AVE B                                                                                           PERRY HALL          MD            21128
7863467   Erie Street Investors, LLC    343 W. Erie St.                                                                                                Chicago             IL            60654
          ERM Communications (Eric
7845739   Marks)                        PO BOX 391524                                                                                                  SOLON               OH            44139

7839041 ETECH GLOBAL SERVICES LLC             1903 BERRY DR                                                                                            NACOGDOCHES         TX            75964

7842088   E-TEL SYSTEMS CORPORATION           43766 TRADE CENTER PLACE       SUITE 140                                                                 DULLES              VA            20166
7845412   ETEX                                PO BOX 130                                                                                               GILMER              TX            75644-0130
7845573   ETHERFAX LLC                        PO BOX 22766                                                                                             DENVER              CO            80222-0766
7844230   Eurostar, Inc                       879 W 190th St                 Suite 1200                                                                Gardena             CA            90248

7840648 EVARISTE SYSTEMS LLC                  303 PERIMETER CENTER NORTH SUITE 300                                                                     ATLANTA             GA            30346
7878161 Evergreen Building                    c/o Volwood Corporation    4111 W. Alameda Ave.                                                          Burbank             CA            91505
7837700 EVERSTREAM LLC                        1228 Euclid Ave            Suite 250                                                                     Cleveland           OH            44115
7841892 EW Capital NY                         420 Lexington Avenue       Suite 1718                                                                    New York            NY            10170
        Ewart Technologies Inc.
7838538 (16578-MP) (16578-MP)                 15751 SHERIDAN STREET          PMB 160                                                                   FT LAUDERDALE       FL            33331

        EXCEL
7842058 TELECOMMUNICATIONS INC                433 E. LAS COLINAS BOULEVARD                                                                             IRVING              TX            75039
        EXCOLO CONSTRUCTION
7841135 SERVICES INC                          333 HEGENBERGER RD STE 435                                                                               OAKLAND             CA            94621
7837370 EXECULINK TELECOM                     1127 RIDGEWAY ROAD                                                                                       WOODSTOCK           ON            N4V 1E3          Canada
7872085 Executive Manor CO LLP                4155 Jewell Avenue             Suite 100                                                                 Denver              Co            80222
7872084 Executive Manor CO LLP                4155 Jewell Avenue                                                                                       Denver              CO            80222
        Executive Telecom & Data
7845035 Services, Inc. (ETDS)                 P O BOX 59847                                                                                            DALLAS              TX            75229
        eXemplify Group Inc
7839027 (EXEMPLIFY)                           1900 PRESTON RD                #267-246                                                                  PLANO               TX            75093

        Expense Reduction Specialists
7839163 (10078-MP) (10078-MP)         2 GIMBALL ROAD                                                                                                   LITTLE EGG HARBOR   NJ            08087
7839245 EXPEREO USA INC               EXPEREO USA INC                        2000 Edmund Halley Drive     Suite 120                                    Reston              VA            20191
        EXPERIAN BUSINESS
        INFORMATION SOLUTIONS
7845089 DIVISION                      P O BOX 886133                                                                                                   LOS ANGELES         CA            90088-6133




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 37 of 102
                                                                                                                            Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2                     ADDRESS 3                ADDRESS 4                  CITY        STATE      POSTAL CODE   COUNTRY

7849455 Experience Infusion Centers           6300 Richmond                                                                                                   Houston            TX           77057
        EXPERT SERVICE PROVIDERS
7839011 LLC                                   19 BALA AVENUE                  P O BOX 2720                                                                    BALA CYNWYD        PA           19004
7839015 Expert Support                        19 CHRISTOPHER WAY              SUITE A                                                                         EATONTOWN          NJ           07724
7841769 EXPRESS CONNECT                       410 PARKVIEW DR                                                                                                 TROPHY CLUB        TX           76262

7846008 F7 SSSM LLC                           c/o Cushman & Wakefield of TX PO Box 732793                       PO Box 732793                                 Dallas             TX           75373-2793
7844473 Facilites Dynamics                    945 LORNE WAY                                                                                                   SUNNYVALE          CA           94087
        FAIRPOINT
7845372 COMMUNICATIONS                        PO BOX 11021                                                                                                    LEWISTON           ME           04243-9742
        FAULKNER TECHNICAL
7845191 SERVICES                              P.O. BOX 3413                                                                                                   Billings           MT           59103
        FAVORITE OFFICE
7839307 AUTOMATION                            2011 W STATE ST                                                                                                 NEW CASTLE         PA           16101
7839123 FAXCOREINC                            19590 EAST MAINSTREET 207                                                                                       PARKER             CO           80138

7841741 FBG SERVICE CORPORATION               407 S 27TH AVE                                                                                                  OMAHA              NE           68131
                                                                                                                                         27th Floor121 West
7856552 FCA Fund Atlanta I, LLC               c/o Faison & Associates         Attn: Ed Cherry                   Interstate Tower         Trade Street         Charlotte          NC           28202
7889898 FCA Fund Atlanta II, LLC              2839 Paces Ferry Road                                                                                           Atlanta            GA           30339

7865282 FCA Fund Atlanta II, LLC    Moore & Van Allen PLLC                    Attn: Christopher Thompson, Esq. 100 North Tryon Street    Suite 4700           Charlotte          NC           28202
        FCA Technologies (11030-MP)
7845768 (16846-MP)                  PO BOX 420                                                            401                                                 SUITLAND           MD           20752
7879684 Ferrado Newport LLC         4590 MacArthur Blvd                                                                                                       Newport Beach      CA           92660

7868971 Ferrado Newport LLC                   Attn: Pepe Teng / Vice President 20411 SW Birch St #360                                                         Newport Beach      CA           92660
7837037 FFII TX Westway LP                    10350 Bren Road West                                                                                            Minnetonka         MI           55343
7845902 FIBERLIGHT LLC                        PO BOX 602526                                                                                                   CHARLOTTE          NC           28260-2526
7842048 FIBERSOLUTION INC                     43203 Cedar Glen Terrace                                                                                        Ashburn            VA           20147
        FIBERTECH TECHNOLOGIES
7845679 NETWORK                               PO Box 32102                                                                                                    New York           NY           10087

7845539 FIDELITY COMMUNICATIONS               PO BOX 2050                                                                                                     OMAHA              NE           68103-2050

7844307 FIELD NATION LLC                      901 S MARQUETTE AVE             SUITE 2300 ATTN ACCOUNTING                                                      MINNEAPOLIS        MN           55402
7848654 Film Partnerships Ltd                 8955 Katy Freeway                                                                                               Houston            TX           77024
7863601 Film Partnerships Ltd                 MC Management                   6802 Maple Ridge                  Suite 210                                     Bellaire           TX           77401
        First American Commercial
7840161 Bancorp, Inc.                         255 Woodcliff Drive                                                                                             Fairport           NY           14450
7846061 FIRST COMM                            PO BOX 78000                    DEPT. 781115                                                                    Detroit            MI           48278-1115
7841156 FIRST COMMUNICATIONS                  3340 W MARKET ST                                                                                                AKRON              OH           44333
7845442 FIRST DIGITAL                         PO BOX 1499                                                                                                     SALT LAKE CITY     UT           84110-1499
7901855 FIRST TELEPHONE                       311 E MOBERLY AVE                                                                                               LAS VEGAS          NV           89123
7901890 FIRSTLIGHT FIBER                      PO BOX 1301                                                                                                     Williston          VT           05495-1301




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 38 of 102
                                                                                                                       Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                        ADDRESS 2                 ADDRESS 3                 ADDRESS 4                CITY        STATE      POSTAL CODE   COUNTRY
          FISION HOTWIRE
7845032   COMMUNICATIONS                      P O BOX 57330                                                                                               PHILADELPHIA        PA           19111-7330
          Five Nines Networks (9121-
7843074   MP) (9121-MP)                       601 UNION SUITE 4200                                                                                        SEATTLE             WA           98101
7837405   FIVE RIVERS IT, INC                 114 ESSEX STREET                SUITE 300                                                                   ROCHELLE PARK       NJ           07662
7880004   Five Smooth Stones, Inc.            211 Record Street                                                                                           Dallas              TX           75202
7889833   Five Smooth Stones, Inc.            208 North Market Street         Suite 500                                                                   Dallas              TX           75202
7838371   FLATHEAD LAKE LODGE                 150 FLATHEAD LODGE RD                                                                                       BIGFORK             MT           59911
          Florida Cable Network Inc
7843436   (FCNI)                              6785 SW 105 CT                                                                                              MIAMI               FL           33173
          FLORIDA DEPARTMENT OF
7840901   REVENUE                             3111 University Drive           Suite 501                                                                   Coral Springs       FL           33065
7842442   FLUID 5                             500 LA TERRAZA PLACE            SUITE 150                                                                   ESCONDIDO           CA           92025
          Fluid Networks (3117500-MP)
7843931   (3117500-MP)                        80 Wood Road                    Suite 308                                                                   Camarillo           CA           93010
7869552   FN Decker Court, LLC                Attn: Richard L. Fausset, Jr.   199 Figueroa Street            Third Floor                                  Ventura             CA           93001
7868641   FN Decker Court, LLC                100 Decker                                                                                                  Irving              TX           75062
          FONTAINEBLEAU FLORIDA
7842142   HOTEL LLC                           4441 COLLINS AVE                                                                                            MIAMI BEACH         FL           33140
7895619   Forest Park Realty LLC              5350 Leetsdale Drive                                                                                        Denver              CO           80246

7883659 Forest Park Realty LLC                1355 South Colorado Boulevard Suite 108                                                                     Denver              CO           80202
7860105 Forest Park Realty LLC                5250 Leetsdale Drive                                                                                        Denver              CO           80246
7870474 Forum Investors LLO                   14001 E Iliff Ave                                                                                           Aurora              CO           80014

        Forward Telecommunication
7843984 Services, Inc. (FORWARD)              805 ADDLEMAN ST                                                                                             JOLIET              IL           60431-8785
        Foundation of the Holy                3585 Northside Parkway
7888708 Apostles, Inc.                        Northwest                                                                                                   Atlanta             GA           30327

7894641 Fountainside Properties, L.P          2425 Fountain View                                                                                          Houston             TX           77057
        Four Point Star Operating
        Company, LP d/b/a Republic
7871701 Center                                Broadcast Towers, Inc.          Attn: Ron Lipham               PO Box 292714                                Lewisville          TX           75029
        Four Point Star Operating
        Company, LP, dba Republic
7879573 Center                                Colliers International          Attn: Michelle Dzmura          325 North St. Paul Street Suite 2710         Dallas              TX           75201
                                              Attn: Steve Bishop,
7869811   FourGround Properties, LLC          Partner/Member                  FourGround Properties, LLC     3308 Peachtree Ind. Blvd                     Duluth              GA           30096
7845023   FPG CT OWNER LP                     P O BOX 5231                                                                                                DENVER              CO           80217
7846035   FPL FIBERNET LLC                    PO BOX 744472                                                                                               ATLANTA             GA           30374-4472
7846035   FPL FIBERNET LLC                    PO BOX 744472                                                                                               ATLANTA             GA           30374-4472
7837658   FRACTEL, LLC*                       122 4th Ave #201                                                                                            Indialantic         FL           32903
7875715   Frank M. Hall                       3000 S. Jamaica Ct.                                                                                         Aurora              CO           80014
          FRANKLIN TELEPHONE CO
7844965                                       P O BOX 217                                                                                                 LOUISE              MS           39097
7845385 Fred The Phone Man                    PO BOX 1184                                                                                                 ROHNERT PARK        CA           94927



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 39 of 102
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                  ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY

7839087 Frelan Electronics (16868-MP) 1930 CARMEL DRIVE                                                                                                       PLANO               TX           75075

7845930   FRONTIER COMMUNICATIONS             PO BOX 639459                                                                                                   CINCINNATI          OH           45263-9459
7841972   Frontier Digital                    422 RIVER RD                                                                                                    ANDOVER             MA           01810
7845099   FRONTIER NORTH INC                  ATTN: ACCESS BILLING               P O BOX 92713                                                                ROCHESTER           NY           14692
7843787   FROST AND SULLIVAN                  7550 IH 10 WEST                    SUITE 400                                                                    SAN ANTONIO         TX           78229
7838794   F-SECURE INC                        1735 TECHNOLOGY DR                 STE 850                                                                      SAN JOSE            CA           95110
                                              C/O FRANKLIN STREET                33037 COLLECTION CENTER
7841109 FSP 1001 17TH STREET LLC              PROPERTIES CORP                    DRIVE                                                                        CHICAGO             IL           60693-0330
7865161 FSP 1999 Broadway, LLC                1999 Broadway                      Suite 510                                                                    Denver              CO           80202
7893564 FSP 600 17th Street LLC               600 17th Street                                                                                                 Denver              CO           80202
                                              c/o Franklin Street Properties
7856600 FSP 600 17th Street, LLC              Corp                               Attn: Scott H. Carter, Esq.     401 Edgewater Place        Suite 200         Wakefield           MA           01880-6210

7873390 FSP 999 Peachtree Street LLC Sheley, Hall & Williams, P.C.               Attn: Laura C. Hall, Esq.       303 Peachtree Street NE Suite 4440           Atlanta             GA           30308-3271
                                                                                 c/o Hines Interests Limited
7853625 FSP 999 Peachtree Street LLC          Attn: General Manager              Partnership                     999 Peachtree St. NE       Suite 888         Atlanta             GA           30309
7845070 FTC                                   P O BOX 743076                                                                                                  ATLANTA             GA           30374-3076
        Fulton Communications
7844919 (FULTON)                              P O BOX #654180                                                                                                 DALLAS              TX           75265-4180
        FULTON COMMUNICATIONS
7836854 INC                                   1000 HOLCOMB WOODS PKWY            BLDG 300, STE 300                                                            ROSWELL             GA           30076
        FULTON TELEPHONE
7845451 COMPANY                               PO BOX 1519                                                                                                     FULTON              MS           38843
7838331 FUSION GLOBAL SERVICES                1475 W CYPRESS CREEK RD            STE 204                                                                      Fort Lauderdale     FL           33309
7842210 G FIVE LLC                            4554 C CATERPILLAR RD.                                                                                          REDDING             CA           96003
        G MARSHALL
7836794 COMMUNICATIONS, INC                   10 GREENWOOD LANE                                                                                               EAST HILL           NY           11576
        G MARSHALL- OFFNET- JEFF
7836795 GORDON                                10 GREENWOOD LANE                                                                                               EAST HILL           NY           11576
7843317 G10 CONSULTING                        6445 LOVE DR 2085                                                                                               IRVING              TX           75039
7838329 G2 Solutions (G2SOL)                  1475 POWELL ST                     STE 202                                                                      EMERYVILLE          CA           94608
7841037 GAEDEKE HOLDINGS II LTD               3232 MCKINNEY AVENUE               SUITE 100                                                                    DALLAS              TX           75204
                                              133 PEACHTREE ST NE LOBBY
7837979 GA-MET LLC                            LEVEL                                                                                                           ATLANTA             GA           30303
                                              c/o Jones Lang LaSalle Americas,   Lobby Level, 133 Peachtree
7857135 GA-Met LLC                            Inc.                               Street, NE                                                                   Atlanta             GA           30303
        Garland Office Condominium
7866039 Association                           111 N. Wabash, Unit 818                                                                                         Chicago             IL           60602
7837846 Garrison Inv Group LP                 1290 Avenue of the Americas        9th Floor                                                                    New York            NY           10104
        GARY ANTHONY WHITE DBA
7841555 NSI                                   39115 PAGOSA SPRINGS DR                                                                                         Temecula            CA           92591
7841674 GATES 3, LLC                          401 E PROSPECT AVE                 STE 208                                                                      MOUNT PROSPECT      IL           60056
7877217 Gateway Professional COA              c/o SCRES                          1873 Bellaire St.               Suite 300                                    Denver              CO           80222
7886358 Gateway Professional COA.             13701 Mississippi Ave                                                                                           Aurora              CO           80012
7851240 GB 2 Quebec, LLC                      5600 S. Quebec St.                                                                                              Greenwood Village   CO           80111



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 40 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                        ADDRESS 2                  ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE   COUNTRY
7847468 GB 2 Quebec, LLC                      Griffis Blessing, Inc.         102 North Cascade Avenue         Suite 550                                    Colorado Springs   CO           80903
        GBTech (16943-MP) (16943-
7841320 MP)                                   353E EAST 10TH ST 28                                                                                         GILROY             CA           95020
        GC Pivotal dba Global
        Capacity (16437-MP) (16437-
7845047 MP)                                   P O BOX 674041                                                                                               DALLAS             TX           75267-4041
7844133 GCC 28 OWNER LLC                      8405 GREENSBORO DR             SUITE 1050                                                                    MCLEAN             VA           20171
7892205 GCC Partners LLC                      3700 Crestwood parkway         STE 190                                                                       Duluth             GA           30096
                                              c/o Nelson Mullins Riley &
7875806 GCC Partners, LLC                     Scarborough, LLP               Attn: Andy M. Litvak, Esq.       201 17th Street NW         Suite 1700        Atlanta            GA           30349
                                              c/o Biscayne Atlantic
7890478 GCC Partners, LLC                     Acquisitions, LLC              Attn: David I. Garfinkle, Manager 1915 Harrison Street      1st Floor         Hollywood          FL           33020
7846230 GCI COMMUNICATIONS                    PO BOX 99001                                                                                                 ANCHORAGE          AK           99509-9001
        GEARHEART
7845465 COMMUNICATIONS                        PO BOX 160                                                                                                   HAROLD             KY           41635
        GECMC 2007-C1 Cypress
7875299 Office Limited Partnership            10833 Valley View Street                                                                                     Cypress            CA           90630
        GECMC 2007-C1 Cypress
7853506 Office Limited Partnership            Attn: General Counsel          230 Park Avenue                  12th Floor                                   New York           NY           10169

        Gemini Communications Corp
7838104 (16691-MP) (16691-MP)      139 CHEYENNE WAY                                                                                                        WAYNE              NJ           07470
        GENERAL DYNAMICS
        INFORMATION TECHNOLOGY
7836931 INC                        101 STATION DRIVE                                                                                                       WESTWOOD           MA           02090
        General Packet (6036-MP)
7845953 (6036-MP)                  PO BOX 6586                                                                                                             PROVIDENCE         RI           02940

7845688 GENESEO COMMUNICATIONS PO BOX 330                                                                                                                  GENESEO            IL           61254-0330

7839426 GenOne Technology Services            208 Stephens Run Street                                                                                      Stephens City      VA           22655
        GEORGETOWN TELEPHONE
7901879 COMPANY                               PO BOX 2384                                                                                                  Monroe             LA           71207
7851175 Georgia Clinic                        6330 Primrose Hill Court                                                                                     Norcross           GA           30092
        Georgia Department of
7895771 Agriculture                           Atlanta State Farmers Market   16 Forest Parkway                                                             Forest Park        GA           30297

7844509 GEORGIA POWER COMPANY                 96 ANNEX                                                                                                     ATLANTA            GA           30396-0001

7846250 GEORGIA POWER COMPANY                 Ralph McGill Blvd              BIN#101022 241                                                                Atlanta            GA           30308
7845009 GEORGIA PUBLIC WEB                    P O BOX 420888                                                                                               ATLANTA            GA           30342
7877248 Gessner Plaza, LLC                    2600 Gessner Street # 116                                                                                    Houston            TX           77080
        Get IT Tech (16996-MP)
7837390 (16996-MP)                            1132 WILLOW PASS COURT                                                                                       CONCORD            CA           94520
7876158 Gig Vaoi Breckinridge, LLC            3005 Breckinridge Blvd                                                                                       Duluth             GA           30096
7867645 Gig Vaoi Breckinridge, LLC            3055 Breckinridge Blvd                                                                                       Duluth             GA           30096
7882722 GIG Vaoi Breckinridge, LLC            3390 Peachtree Road NE         Suite 1200                                                                    Atlanta            GA           30326



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 41 of 102
                                                                                                                      Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2            ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE       COUNTRY
7883760 Gig Vaoi Breckinridge, LLC            3075 Breckinridge Blvd                                                                                   Duluth            GA            30096
7850613 Gig Vaoi Breckinridge, LLC            3025 Breckinridge Blvd                                                                                   Duluth            GA            30096

          GILA RIVER
7843569   TELECOMMUNICATIONS INC              7065 W ALLISON RD BOX 5015                                                                               CHANDLER          AZ            85226-5209
          Glacier Communications
7837970   (16892-MP) (6713-MP)                1328 BROADWAY                     SUITE 458                                                              NEW YORK          NY            10001
7838601   GLENN MCCAUSTLAND                   1602 TAPIR CIRCLE                                                                                        VENTURA           CA            93003
          GLENWOOD TELEPHONE
7839322   COMPANY                             202 W. FOURTH AVENUE              PO BOX 235                                                             GLENWOOD          GA            30428

7838876 GLOBAL CAPACITY, LLC*                 180 N LaSalle Street Suite 2430                                                                          Chicago           IL            60601

7872016 Global Commerce Park I LLC            15425 North Freeway                                                                                      Houston           TX            77090

7846915 Global Commerce Park I LLC Global Commerce Park I LLC                   222 Penn Bright Drive     Suite 110                                    Houston           TX            77090
        Global Communications
        Group Inc. (16831-MP) (16831- 10333 E DRY CREEK RD SUITE
7837033 MP)                           320                                                                                                              ENGLEWOOD         CO            80112
        GLOBAL CONVERGENCE
7901880 SOLUTIONS INC                 1249 S. RIVER ROAD SUITE 101                                                                                     CRANBURY          NJ            08512
        GLOBAL CROSSING
7846074 CONFERENCING                  PO BOX 790407                                                                                                    ST LOUIS          MO            63179-0407
        GLOBAL INTEGRATED
7845453 SOURCE, LLC                   PO BOX 1524                                                                                                      RUTHERFORD        NJ            07070
        Global Integrated Systems
7839661 (17201-MP) (17201-MP)         220 SCENIC LAKE COVE                                                                                             MAYLENE           AL            35114
        GLOBAL RELAY
7901881 COMMUNICATIONS INC            220 Cambie Street, 2nd Floor                                                                                     VANCOUVER         BC            V6B2M9           CANADA

7901856 GLOBAL TEL*LINK CORPORATI             2609 CAMERON ST                                                                                          MOBILE            AL            36607
        GLOBAL TELECOM &                      GTT COMMUNICATION INC. FKA
7844804 TECHNOLOGY-GT&T                       UNSI                       SUITE 1450                                                                    MCLEAN            VA            22101
7838390 Global Telecom Solutions              1501 6TH ST                                                                                              DETROIT           MI            48226-1001
7839167 GLOBALSIGN INC                        2 INTERNATIONAL DR         STE 105                                                                       PORTSMOUTH        NH            03801
        GOLDEN WEST
        TELECOMMUNICATIONS
7845003 COOPERATIVE INC                       ATTN: CABS DEPT                   P O BOX 411                                                            WALL              SD            57790-0411
        Goldman Sachs Lending
7839241 Partners LLC                          200 West Street, Building 200                                                                            New York          NY            10282
        Goldman Sachs Lending
7839240 Partners, LLC                         200 West Street                                                                                          New York          NY            10282
7843443 GOLUB LSP INVESTORS LP                680 N LAKE SHORE DR               STE 1300                                                               CHICAGO            IL           60611
7868060 Golub LSP Investors LP                680 North lake Shore Drive                                                                               Chicago           IL            60611
7887521 Goreez Ltd                            12141 Westheimer Rd                                                                                      Houston           TX            77077
        Gormley Group Computer
7844065 Consult                               8209 46TH COURT E                                                                                        SARASOTA          FL            34243



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 42 of 102
                                                                                                                         Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                  ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
7847023 GPI Parkside, LP                      Granite Properties, Inc.        5601 Granite Parkway             Suite 800                                    Plano             TX           75024
7847024 GPI Parkside, LP                      Granite Properties, Inc.        Attn: Kinsey Hinkson             3820 Mansell Road          Suite T-15        Alpharetta        GA           30022
7885685 GPI Parkside, LP                      Parkside Terrace West           3780 Mansell Road                                                             Alpharetta        GA           30022
7845522 GPI PIEDMONT LP                       PO BOX 201365                                                                                                 DALLAS            TX           75320-1365
7868852 GPI Piedmont, LP                      Attn: Michelle Roland           3525 Piedmont Rd. NE             Building 6                 Suite 250         Atlanta           GA           30305
        GRACE INFORMATION
7843188 SERVICES                              6205 WESTPORT AVENUE            STE 600                                                                       SHREVEPORT        LA           71129
        GRAND RIVER MUTUAL TEL
7836878 CORP                                  1001 KENTUCKY ST                                                                                              PRINCETON         MO           64673

7845957 GRANDE COMMUNICATIONS                 PO BOX 660401                                                                                                 DALLAS            TX           75266-0401
        Granite Barnhart Sage Plaza
7890489 LP                                    5151 San Felipe Road                                                                                          Houston           TX           77056
        Granite Barnhart Sage Plaza
7890479 LP                                    c/o Blackrock Realty Advisors   40 East 52nd Street               8th Floor                                   New York          NY           10022
        Granite Barnhart Sage Plaza                                           Attn: Portfolio Manager - Granite
7890546 LP                                    c/o Blackrock Realty Advisors   Fund                              40 East 52nd Street       8th Floor         New York          NY           10022
        Granite Barnhart Sage Plaza
7866955 LP                                    Andrews Kurth LLP               Attn: Christopher t Boehler      600 Travis                 Suite 4200        Houston           TX           77002
        GRANITE
7846225 TELECOMMUNICATIONS                    PO BOX 983119                                                                                                 BOSTON            MA           02298-3119
7845058 GRANT ACQUISITIONS LLC                P O BOX 714735                                                                                                CINCINNATI        OH           45271
                                                                              Attn: Zeba Douglas, Senior
7866906 Gray Falls Centre                     American Spectrum               Property Manager                 2401 Fountainview Drive                      Houston           TX           77479
7849990 Gray Falls Centre                     2470 Gray Falls Drive                                                                                         Houston           TX           77077
        GRAYBAR ELECTRIC COMPANY
7845752 INC                                   PO BOX 403049                                                                                                 ATLANTA           GA           30384-3049
        GRAYPEAK
7844005 COMMUNICATIONS                        808 HIGH MOUNTAIN ROAD                                                                                        FRANKLIN LAKES    NJ           07417
        Great Computer Solutions,
7842594 Inc. (ISRAR)                          5152 MAIN ST                                                                                                  SKOKIE            IL           60077
7840660 GREEN HOUSE DATA INC                  304 PRORGRESS CIR                                                                                             CHEYENNE          WY           82007
7840660 GREEN HOUSE DATA INC                  304 PRORGRESS CIR                                                                                             CHEYENNE          WY           82007

          Green Razor Communications
7840382   LLC (GREENRAZOR)                    28030 DOROTHY DR                STE 302                                                                       AGOURA HILLS      CA           91301
          Greenr Technologies (10886-
7842298   MP)                                 4718 WIGGLESWORTH COURT                                                                                       ELLICOTT CITY     MD           21043
7860973   Greens At Inverness LLC             1225 17th Street                Suite 1860                                                                    Denver            CO           80202
7850679   Greens At Inverness LLC             56 Inverness Drive East                                                                                       Englewood         CO           80112
          Greensboro Center Limited
7852333   Partnership                         Attn: Anthony J. Georgelas      8405 Greensboro Drive            Suite 1050                                   McLean            VA           22102
          Greensboro Center Limited
7875910   Partnership                         8401 Greensboro Drive                                                                                         McLean            VA           22102
          Greensboro Center Limited
7890281   Partnership                         DLA Piper LLP (US)              Attn: Jeff Keitelman, Esq.       500 8th Street NW                            Washington        DC           20004




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 43 of 102
                                                                                                                      Exhibit F
                                                                                                       Contract Counterparties Service List
                                                                                                           Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                        ADDRESS 2               ADDRESS 3                 ADDRESS 4            CITY            STATE      POSTAL CODE   COUNTRY

7864633 Greenwood Terrace Building            5650 Greenwood Plaza Blvd.                                                                              Greenwood Village   CO           80111
        Gregorio Pulido Jr (APG
        Solutions Inc)
7845533 (APGSOLUTIONS)                        PO BOX 2043                                                                                             UPLAND              CA           91785
        GRIFFIN CLAY CONSULTING
7843325 LLC                                   6457 WOODMERE PL                                                                                        CENTREVILLE         VA           20120
7845757 GRM NETWORKS                          PO BOX 408                                                                                              BETHANY             MO           64424
7855012 Group VI Management, LLC              3825 Medical Park Dr                                                                                    Austell             GA           30106
7869105 Group VI Management, LLC              Attn: Property Manager       900 Westpark Drive             Suite 300                                   Peachtree City      GA           30269

7901857   GROUPBENEFIT ASSOCIATES             8518 Mentor Avenue           Suite E1                                                                   Mentor              OH           44068
7837063   Grudi Associates Inc                1044 E MAIN ST               PO BOX 626                                                                 PALMYRA             PA           17078
7844834   GT DALLAS PROPERTIES                LOCKBOX SERVICES 205950      LP                                                                         IRVING              TX           75063
7893520   GTP Towers I, LLC                   60 State Street                                                                                         Boston              MA           02109
7862027   GTP Towers V, LLC                   1230 Peachtree Street NE                                                                                Atlanta             GA           30309
                                                                           Ref. Site ID: GA-4010-Promenade 750 Park of Commerce
7868467 GTP Towers V, LLC                     Attn: Lease Administration   II                              Blvd.                    Suite 300         Boca Raton          FL           33487
7845085 GTT                                   P O BOX 842630                                                                                          DALLAS              TX           75284-2630
7843894 GTT Communications, Inc               7900 Tysons One Place        Suite 1450                                                                 McLean              VA           22102
                                              2831 SAINT ROSE PARKWAY #
7840412 Guide Networks LLC                    252                                                                                                     HENDERSON           NV           89052
        GULF COAST TECHNOLOGY
7843731 SOLUTION                              745 LOBLOLLY BAY DRIVE                                                                                  SANTA ROSA BEACH    FL           32459
7846408 Gusma Properties LP                   10190 Katy Freeway           Suite 410                                                                  Houston             TX           77043
        GWINNETT COUNTY
        DEPARTMENT OF WATER
7843460 RESOURCES                             684 Winder Highway                                                                                      Lawrenceville       GA           30045
7894865 Gwinnett Park SPE LLC                 4366 Shackleford Road                                                                                   Norcross            GA           30093
7897490 Gwinnett Park SPE LLC                 Sperry Commercial            5555 Oakbrook Parkway                                                      Norcross            GA           30093
7845545 GWP JV HOLDINGS LLC                   PO BOX 206991                                                                                           DALLAS              TX           75320-6991
7853251 Haitman Income REIT                   3100 Timmons                                                                                            Houston             TX           77027
7842317 Halcyon Loan Management               477 Madison Avenue           8th Floor                                                                  New York            NY           10022
        Hampton Roads
7839336 Communications                        2023 HIGH ST                                                                                            PORTSMOUTH          VA           23704
7840294 HAMPTON TEL, LLC                      27 WHITEHALL CIRCLE                                                                                     Oceanport           NJ           07757
        HANCOCK REIT PROSCENIUM               PROPERTY 13005 LEASE ID
7846248 LLC                                   LCBEYC001 DEPT U             P O BOX 5147                                                               BUFFALO             NY           14240-5147
7893996 Hands on Atlanta, Inc.                600 Means Street             Suite 210                                                                  Atlanta             GA           30318
7838886 HANDY NETWORKS, L                     HANDY NETWORKS, L            1801 CALIFORNIA ST.            SUITE 240                                   DENVER              CO           80202
7875716 Hanover Resources, Inc.               8400 East Prentice Avenue    Suite 110                                                                  Greenwood Village   CO           80111
                                              750 Park of Commerce
7843760 Harbor St. Tower                      Boulevard                    Suite 300                                                                  Boca Raton          FL           33487
7848420 Hardin Realty                         1121 Alderman Drive                                                                                     Alpharetta          GA           30005
7845893 HARGRAY                               PO BOX 5986                                                                                             HILTON HEAD         SC           29938-5986
        Harold Greene (16461-MP)
7844269 (16461-MP)                            894 PARK PLACE                                                                                          BROOKLYN            NY           11216



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                   Page 44 of 102
                                                                                                                        Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                 ADDRESS 3                 ADDRESS 4                CITY        STATE      POSTAL CODE   COUNTRY
          HARRISONVILLE TELEPHONE
7844997   COMPANY                             P O BOX 389                                                                                                     WATERLOO         IL           62298
7841383   HART 3630 PEACHTREE LLC             3630 Peachtree Road              Suite 220                                                                      Atlanta          GA           30326
7844996   HART TELEPHONE                      P O BOX 388                                                                                                     HARTWELL         GA           30643-0000
7848632   Hartman Income REIT                 2909 Hillcroft, Suite 420                                                                                       Houston          TX           77057
          Hartman Income REIT
          Property Holdings, LLC dba
7848242   Westheimer Central Plaza            1120 Westheimer Rd                                                                                              Houston          TX           77042

        HARWOOD INTERNATIONAL
7840103 CENTER I LP                           2501 N HARWOOD                   STE 1400                                                                       DALLAS           TX           75201
7845669 HAWAIIAN TELECOM                      PO BOX 30770                                                                                                    HONOLULU         HI           96820-0770
        HAYES BUSINESS SOLUTIONS
7843452 INC                                   6819 HIGHWAY BLVD                SUITE 560                                                                      KATY             TX           77494
7843923 HCC                                   8 Forest Park Drive              Attn: Claims Manager                                                           Farmington       CT           06032
        HCP Medical Office Buildings
7886981 LP                                    1213 Hermann Drive                                                                                              Houston          TX           77004
        HCRI 5670 Peachtree
7865436 Dunwoody, LLC                         5670 Peachtree Dunwoody Rd                                                                                      Atlanta          GA           30342
        HCRI 5670 Peachtree                                                    Attn: Property Management/Real Center Pointe-Building     1100 Johnson Ferry
7865807 Dunwoody, LLC                         Nortside Hospital, Inc.          Estate                         One                        Road, Suite 400      Atlanta          GA           30342

7848529   HCRI 975 Johnson Ferry, LLC         975 Johnson Ferry Rd, Suite 450                                                                                 Atlanta          GA           30342
7845934   HD REALTY LLC                       PO BOX 640754                                                                                                   CINCINNATI       OH           45264-0754
7876394   HD Realty, LLC                      2045 Peachtree Road                                                                                             Atlanta          GA           30309
7862083   HD Realty, LLC                      210 25th Ave North              Suite 1030                                                                      Nashville        TN           37203
7882261   HD Realty, LLC                      3384 Peachtree Road                                                                                             Atlanta          GA           30326
          HEA Old Katy Road Property,
7872576   LLC                                 720 North Post Oak Road          Suite 500                                                                      Houston          TX           77024
          HEA Old Katy Road Property,
7871372   LLC                                 7155 Old Katy Road                                                                                              Houston          TX           77024
          Health Connect Properties,          3400 East Bayaud Avenue, Suite
7883703   Inc.                                240                                                                                                             Denver           CO           80209
7884082   Healthcare REIT, Inc.               3400-A Old Milton Parkway                                                                                       Alpharetta       GA           30005
7884083   Healthcare REIT, Inc.               3400-C Old Milton Parkway                                                                                       Alpharetta       GA           30005
          HELLO! FLORIDA
          DESTINATION MANAGEMENT,
7841509   INC                                 3840 VINELAND ROAD               SUITE 200                                                                      ORLANDO          FL           32811
          Henderson Mill Capital              c/o Parkside Management
7876238   Partners                            Group                            2296 Henderson Mill Road                                                       Atlanta          GA           30345-2739
          Henderson Mill Capital
          Partners c/o Parkside
7885684   Management Group                    Parkside Management Group        Attn: Property Manager          1100 Commerce Dr.                              Peachtree City   GA           30269
7837294   HepCats Technologies                111 E. DUNLAP AVE #1-233                                                                                        PHOENIX          AZ           85020
          Hewlett Packard Enterprise
7844924   Company                             P O BOX 101032                                                                                                  ATLANTA          GA           30392-1032




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 45 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2                ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
          HIDALGO COMMUNICATIONS -
7842770   NJ LLC                   549A POMPTON AVE                             STE 332                                                                    CEDAR GROVE       NJ           07009
          HIGHLAND TELEPHONE
7843873   COOPERATIVE INC          7840 MORGAN COUNTY HWY                       PO BOX 119                                                                 SUNBRIGHT         TN           37872-0000
          HIGHWOODS REALTY LIMITED
7840886   PARTNERSHIP              3100 SMOKETREE COURT                         SUITE 600                                                                  RALEIGH           NC           27604
          Highwoods Realty Limited
7853341   Partnership              Attn: Division Manager                       2200 Century Parkway          Suite 800                                    Atlanta           GA           30345
          Highwoods Realty Limited
7862414   Partnership              3500 Lenox Road                                                                                                         Atlanta           GA           30326

7880426 Hill O Connor Ltd             1465 Northside Drive, Suite 200                                                                                      Atlanta           GA           30318
                                      11 KENNY ROBERTS MEMORIAL
7837223   HILLTOP TECHNOLOGIES, LLC DR                                                                                                                     SUFFIELD          CT           06078
7870078   Hines Holdings, Inc.        Attn: Tori                                Five Ravinia Drive                                                         Atlanta           GA           30346-2102
          Hines REIT 321 North Clark  c/o Hines Interests Limited
7856948   Street, LLC                 Partnership                               Attn: General Property Manager 321 North Clark Street Suite 950            Chicago           IL           60654
                                      Hinsdale Management                       Attn: Caroline K. Palmer, Vice
7860983   Hinsdale Management         Corporation                               President                      21 Spinning Wheel Road                      Hinsdale          IL           60521
7898941   Hinsdale Management         1000 Jorie Boulevard                                                                                                 Oak Brook         IL           60523
          Hinsdale Management
7861462   Corporation                 21 Spinning Wheel Road                                                                                               Hinsdale          IL           60521
          Hinsdale Management
7859085   Corporation                 201 East Ogden Avenue                                                                                                Hinsdale          IL           60521
7842620   Hiscox                      520 Madison Avenue                        32nd Floor                                                                 New York          NY           10022
          HMG Information Systems LLC
          dba MICRO-MAINFRAME
7841629   (MMCINC)                    4 WATERWAY SQUARE PL                      STE 350                                                                    THE WOODLANDS     TX           77380
7869428   Hodenfield Properties LLC   6400 Village Parkway                                                                                                 Dublin            CA           94568
7843340   HOFFMAN IT, LLC             6504 BOULDER COURT                                                                                                   FPRT WORTH        TX           76180

7867845 Hollberg Co.                          Attn: John E. Hollberg, Partner   3615 South Huron Street       Suite 100                                    Englewood         CO           80110
        Holmes Manson A&M E
7837074 Services Inc. (16680-MP)              1048 IRVINE AVENUE 337                                                                                       NEWPORT BEACH     CA           92660-4602

7884177 Holualoa Stapleton Office, LLC 3401 Quebec Street                                                                                                  Denver            CO           80239

7845571 Home Team Communications              PO BOX 22754                                                                                                 BEACHWOOD         OH           44122
7845386 HOME TELECOM                          PO BOX 1194                                                                                                  MONCKS CORNER     SC           29461
        Horizon at Roswell
        Condominium Association,
7862778 Inc.                                  2650 Holcomb Bridge Road                                                                                     Roswell           GA           30076
7845803 HORIZON TECHNOLOGY                    PO BOX 480                                                                                                   CHILLICOTHE       OH           45601-0480
        Hort Peachtree Holdings LLC;
        Peachtree Time Equities
7867186 Holdings LLC                          Atlanta Property Group, LLC       1718 Peachtree Street         Suite 100                                    Atlanta           GA           30309




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 46 of 102
                                                                                                                              Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                   ADDRESS 3                ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY
        Hort Peachtree Holdings LLC;
        Peachtree Time Equities      1720 Peachtree Street
7857934 Holdings LLC                 Northwest                                                                                                                Atlanta          GA            30309
7841291 HOST.NET                     3500 NW BOCA RATON BLVD                     SUITE 901                                                                    BOCA RATON       FL            33431

7841418 HOSTOPIA.COM, INC                     Attn: Account Receivables dept. 3680 Victoria Street North                                                      Shoreview        MN            55126
7844989 HOSTWAY SERVICES INC                  P O BOX 3480                                                                                                    CHICAGO          IL            60654
        Houston DLM Investment                                                                                    2990 Richmond Avenue,
7890126 Group LLC                             c/o AP Commercial Inc.             Attn: Gail Van Winkle            Ste 100                                     Houston          TX            77098
        HPT Management Services
        LLC OBO Behringer Harvard
7856026 945 E. Paces Ferry Road LLC           945 East Paces Ferry Road                                                                                       Atlanta          GA            30326

7885089   HSSW Powers Ferry Office LLC        6440 Powers Ferry Road                                                                                          Atlanta          GA            30309
7845484   HTC TELEPHONE                       PO BOX 1819                                                                                                     CONWAY            SC           29528-1819
7856910   HTD- Hudson Bay, LLC                c/o Hamilton Partners              300 Park Blvd. Suite 500                                                     Itasca           IL            60143
7847721   HTD- Hudson Bay, LLC                Hamilton- Titan Partners LLC       c/o Titan Investments I LLC      4700 S. Syracuse Street    Suite 375        Denver           CO            80237
7847450   HTD-Hudson Bay, LLC                 1600 Stout Street                                                                                               Denver           CO            80202

7851346   HTD-Ptarmigan Place, LLC            3773 Cherry Creek North Drive                                                                                   Denver           CO            80237
7856911   HTD-Ptarmigan Place, LLC            c/o Hamilton Partners              300 Park Blvd, Suite 500                                                     Itasca           IL            60143
7877695   HTD-Ptarmigan Place, LLC            c/o Titan Investments              4700 South Syracuse Street       Suite 375                                   Denver           CO            80237
7870393   Hubbard Street, LLC                 1400 W Hubbard St                                                                                               Chicago          IL            60642
7860078   Hubbard Street, LLC                 Harrison & Held, LLP               Attn: Marc H. Schwartz           333 W. Wacker Drive        Suite 1700       Chicago          IL            60606
                                              c/o Jones Lang LaSalle Americas,                                    400 E. Las Colinas Blvd,
7857136   I&G 750 Canyon LLC                  Inc.                               Attn: General Manager            Suite 100                                   Irving           TX            75039
7842602   IAM TELECOM                         5165 STEWART ROAD                                                                                               Lapeer           MI            48446
7857000   IC Wilcrest, LP                     c/o InSite Realty Partners         2500 Wilcrest Drive                                                          Houston          TX            77042
7862305   IC Wilcrest, LP                     Insite                             2537 South Gessner               Suite 250                                   Houston          TX            77063

7862306 IC Wilcrest, LP                       InSite Realty Partners             Michael E. Handel, Vice President 3537 S. Gesner            Suite 250        Houston          TX            77063
7843019 ICCS * (VEND-16196)                   6 CADILLAC DRIVE STE 120                                                                                        BRENTWOOD        TN            37027
7840505 ICIMS INC                             29348 NETWORK PLACE                                                                                             CHICAGO          IL            60673-1294

7837652 ICON COMPUTER SOLUTIONS 12167 49 STREET NORTH                            SUITE 200                                                                    CLEARWATER       FL            33762
7842325 ICON VOICE NETWORKS     480 RANGLER DRD                                                                                                               Coppell          TX            75019

7845924   ICONECTIV                           TELCORDIA TECHNOLOGIES INC         PO BOX 6335                                                                  NEW YORK          NY           10249
7867724   ICPSW Denver One LLC                44 Cook Street                                                                                                  Denver           CO            80206
7877170   ICPSW Denver One LLC                c/o Schnitzer West LLC             Attn: Manager                    55 Madison Street          Suite 525        Denver           CO            80206
7837733   Idaho IT LLC                        1240 E LEIGHFIELD DR                                                                                            MERIDIAN         ID            83646

7844096 IdaHosting (Antonio Vargas)           830 W DALLAS WOODS WAY                                                                                          NAMPA            ID            83686

        IDEA COMMUNICATIONS       600 17TH STREET SUITE 2800
7843042 GROUP (6729-MP) (6729-MP) SOUTH                                                                                                                       DENVER           CO            80202




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 47 of 102
                                                                                                                    Exhibit F
                                                                                                      Contract Counterparties Service List
                                                                                                          Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                        ADDRESS 2              ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE         COUNTRY
        Ideal Solutions Provider
7844211 (10736-MP) (16819-MP)                 8710 W HILLSBOROGH AVE        STE 154                                                                  TAMPA             FL           33685

7882356 Illinois Property Solutions, Inc. 1801 N Mill St                                                                                             Naperville        IL           60563

7867079 Illinois Property Solutions, Inc. 1110 Jorie Blvd                                                                                            Oak Brook         IL           60523
7838127 IM YOUR NERD INC                  140 BAY 38TH STREET                                                                                        BROOKLYN          NY           11214

7841117 IMPERIAL CLEANING SERVICES            331 RURAL ST.                                                                                          EMPORIA           KS           66801
7844222 IN2ITIVE MARKETING INC                875 LAUREL DRIVE                                                                                       ROSEVILLE         CA           95678
7840280 Inatelcom                             26790 OAK AVE                                                                                          SANTA CLARITA     CA           91351
7844994 INCOMPAS                              P O BOX 37761                                                                                          BALTIMORE         MD           21297-3761
        INDEPENDENT TELEPHONE
7836764 CONTRACT                              1 IRONWOOD TRAIL                                                                                       DENVILLE          NJ           07834
        Indiana Communication
7838520 Specialists                           15631 MARTHA STREET                                                                                    Fortville         IN           46040
7845941 INDUSTRY RETAIL GROUP                 PO BOX 645096                                                                                          PITTSBURGH        PA           15264-5096
                                              2 Embarcadero Center, #8156
7839161 Inference Solutions, Inc.*            FL8                                                                                                    San Francisco     CA           94311-0382
        INFINIT TECHNOLOGY
7901882 SOLUTIONS                             7037 FLY RD                                                                                            East Syracuse     NY           13057
7838546 INFOMART                              1582 TERRELL MILL RD SE                                                                                MARIETTA          GA           30067-6048
7845764 INGRAM MICRO INC                      PO BOX 415034                                                                                          BOSTON            MA           02241-5034
        INLINE NETWORK
7838807 INTEGRATION                           17440 N. DALLAS PKWY          SUITE 124                                                                DALLAS            TX           75287
        INLINE NETWORK
7838210 INTEGRATION LLC                       14275 MIDWAY RD STE 160                                                                                ADDISON           TX           75001
        Inman Alley Condominium
7862304 Association, Inc.                     Inman Alley                   154 Krog Street                                                          Atlanta           GA           30307
        Inman Alley Condominium
7876206 Association, Inc.                     c/o Palisades Management, LLC 1819 Peachtree Road, NE     Suite 610                                    Atlanta           GA           30309
7840415 INNERAPPS LLC                         28350 Kensington Lane         Suite 200                                                                PERRYSBURG        OH           43551

7845408 INNOVA COMMUNICATIONS                 PO BOX 128                                                                                             SENECA            SC           29679
        Innovative Business
7839315 (INNOVATIVEBS)                        202 6TH STREET #402                                                                                    CASTLE ROCK       CO           80104
        Innovative Solutions
7838908 Consultants                           1812 SW CRYSTAL CREEK PLACE                                                                            BLUE SPRINGS      MO           64015
7901883 INNOVATIVE TELEPHONE                  PO BOX 6100                                                                                            SAINT THOMAS      VI           04-6100          U. S. Virgin Islands
                                              C/O CUSHMAN & WAKEFIELD
7845081   INOP ACQUISITIONS LLC               INC-DEPT GA 15001           P O BOX 826427                P O BOX 826427                               PHILADELPHIA      PA           19182-6427
7840495   INOP Acquisitions, LLC              2929 Arch Street            28th Floor                                                                 Philadelphia      PA           19104-2868
7838102   INQUENT LLC*                        13861 Sunrise Valley Drive                                                                             Herndon           VA           20171
7846004   INSIGHT DIRECT USA, INC             PO BOX 731069                                                                                          DALLAS            TX           75373-1069
7845506   INSIGHT GLOBAL LLC                  PO BOX 198226                                                                                          ATLANTA           GA           30384-8226
7843151   INSPIRED ELEARNING LLC              613 NW LOOP 410             SUITE 530                                                                  SAN ANTONIO       TX           78216




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                  Page 48 of 102
                                                                                                             Exhibit F
                                                                                                 Contract Counterparties Service List
                                                                                                     Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                     ADDRESS 2            ADDRESS 3                 ADDRESS 4                CITY         STATE      POSTAL CODE   COUNTRY
        IntegraCom Inc.
7842753 (INTEGRACOM)                          545 E JOHN CARPENTER FWY   STE 300                                                                IRVING              TX            75062
        Integral Choice, Inc.
7838841 (INTEGRAL)                            1775 THE EXCHANGE          STE 450                                                                ATLANTA             GA            30339
        Integratech Inc.
7842294 (INTEGRATECH)                         4710 TAMARISK                                                                                     BELLAIRE            TX            77401

7838924 Integrated Business Systems           1819 POLK ST               STE 404                                                                SAN FRANCISCO       CA            94109
        Integrated Computer
7838503 Technologies                          15520 ROCKFIELD BLVD       STE I-110                                                              IRVINE              CA            92618
        Integrated Global
        Technologies (17297-MP)
7840616 (17297-MP)                            3008 YOUNGTOWN AVENUE                                                                             ROSEVILLE           CA            95747
        INTEGRATED MATRIX
7840317 SOLUTIONS                             2710 DRYDEN ROAD                                                                                  MORAINE             OH            45439
        Integrated Technology
        Services (17142-MP) (17142-
7838661 MP)                                   164 MARKET STREET          SUITE 245                                                              CHARLESTON          SC            29401
        Integrative Emergency
7842344 Services (IES)                        4835 LBJ Freeway           Suite 900                                                              Dallas              TX            75244
7837263 INTEGRITEK HOLDINGS                   1101 S CAPITAL OF TX HWY   BLDG B                                                                 AUSTIN              TX            78746
        Intela Intela (16657-MP)
7837653 (16657-MP)                            1217 NE 198TH STREET                                                                              SHORELINE           WA            98155
7837946 INTELISYS                             1318 REDWOOD WAY           STE 120                                                                PETALUMA            CA            94954
        INTELLISOFT TECHNOLOGIES,
7837955 INC                                   1320 GREENWAY DR           STE 460                                                                IRVING              TX            75038
7837340 IntelliTime Systems Corp              1118 E. 17TH STREET                                                                               SANTA ANA           CA            92701
7837981 INTELLIVERSE                          1330 CAPITAL PARKWAY                                                                              CARROLLTON          TX            75006

        Interactive Telecom Solutions
7837552 (16049-MP) (16049-MP)         12 N. STATE RT 17                  SUITE 120                                                              PARAMUS             NJ            07652
7845626 INTERCALL                     PO BOX 281866                                                                                             Atlanta             GA            30384-1866

        Intercoastal Communications
7837863 (16732-MP) (16732-MP)       130 MARYLYNN STREET                                                                                         EAST ISLIP          NY            11730
        INTERCOASTAL
7837864 COMMUNICATIONS, INC.        130 Marylynn Street                                                                                         East Islip          NY            11730

        INTER-COUNTY ENERGY
7836912 COOPERATIVE CORPORATION               1009 HUSTONVILLE RD        PO BOX 87                                                              DANVILLE             KY           40422
7841676 Interlink Group Inc                   401 E. COLFAX              SUITE 303                                                              SOUTH BEND          IN            46617
7844998 INTERMEDIA.NET INC                    P O BOX 398897                                                                                    SAN FRANCISCO        CA           94139-8897
        INTERNAL SOUND &
7837097 COMMUNICATION                         10500 CHICAGO DR STE 80                                                                           ZEELAND             MI            49464
        INTERNAL TELECOMM
7840302 SYSTEMS INC                           2700 LODI ST               PO BOX 11388                                                           SYRACUSE            NY            13218




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                             Page 49 of 102
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2                   ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE   COUNTRY
        INTERNAP NETWORK
7845393 SERVICES                              PO Box 120526                     Dept 0526                                                                     Dallas              TX            75312-0526
        INTERNATIONAL BANK OF                 C/O LINCOLN PROPERTY
7841488 COMMERCE                              COMPANY                           3800 MAPLE SUITE 360                                                          DALLAS              TX            75219
        INTERNATIONAL EQUITY
7844167 RESEARCH CORP.                        854 MASSACHUSETTS AVENUE          SUITE #10                                                                     CAMBRIDGE           MA            02139
                                              20 Tower Lane, 3rd Floor, Suite
7839192 International Fidelity Ins. Co.       350                                                                                                             Avon                CT            06001

        Interphase Communications
7845949 (16820-MP) (2199-MP)                  PO BOX 65051                                                                                                    FLUSHING            NY            11365-0501
7844072 Interplan                             8224 Old Courthouse Road          Suite 100                                                                     Tysons              VA            22182
7839846 Interseckt Corporation                2307 S DOUGLAS RD                                                                                               CORAL GABLES        FL            33145
        Interstate North Office Park,
7869107 LP                                    Attn: Property Manager            210 Interstate North Parkway     Suite 150                                    Atlanta             GA            30339
        Interstate North Office Park,
7847527 LP                                    360 Interstate North Parkway                                                                                    Atlanta             GA            30339
        Interstate North Office Park,
7866736 LP                                    AEGON USA Realty Advisors, LLC 4333 Edgewood Road Northeast                                                     Cedar Rapids        IA            52499-5553
        Interstate North Office Park,         c/o AEGON USA Realty Advisors,
7890064 LP                                    LLC                            Attn: Asset Management       4333 Edgewood Road NE                               Cedar Rapids        IA            52499-5553
        Interstate North Office Park,
7869106 LP                                    Attn: Property Manager            180 Interstate Northparkway      Suite 150                                    Atlanta             GA            30339
        Interstate North Office Park,
7840496 LP                                    2929 Arch Street                  28th Floor                                                                    Philadelphia        PA            19104-2868
7838593 INTRADO INC.*                         INTRADO INC.*                     1601 Dry Creek Drive                                                          Longmont            CO            80503-6493
        Investors Warranty of
7867855 America, Inc.                         5340 S. Quebec St.                                                                                              Englewood           CO            80111
        Investors Warranty of
7852396 America, Inc.                         Attn: Asset Management            4333 Edgewood Road N.E.                                                       Cedar Rapids        IA            52499-5553
7837006 INVOCA INC                            1025 CHAPALA STREET                                                                                             SANTA BARBARA        CA           93101
7841774 IP Solutions, Inc.                    410 SOUTH SPRING STREET                                                                                         MISHAWAKA           IN            46544
7845222 IP3 Solutions, LLC                    P.O. BOX 49008                                                                                                  CHARLOTTE           NC            28277
7840887 IPCOM                                 31001 W 16TH STREET                                                                                             EXCELSIOR SPRINGS   MO            64024
7837105 IPFS CORPORATION                      1055 BROADWAY 11TH FLOOR                                                                                        KANSAS CITY          MO           64105-1575
        IPG Telecom (16423-MP)
7842777 (16423-MP)                            55 LEONARDVILLE RD                                                                                              BELFORD             NJ            07718
7843532 IPing Systems Inc                     700 GRAND AVENUE                  SUITE #9                                                                      RIDGEFIELD          NJ            07657
7839025 IQ Wired (IQWIRED)                    1900 GRANT ST                     #725                                                                          DENVER              CO            80203
7839514 IRIS NETWORKS                         211 COMMERCE ST.                  SUITE 610                                                                     NASHVILLE           TN            37201-1825
        IRON MOUNTAIN
        INFORMATION
7845616 MANAGEMENT INC                        PO BOX 27128                                                                                                    NEW YORK            NY            10087-7128
        IRON MOUNTAIN RECORDS
7846179 MANAGEMENT                            PO BOX 915004                                                                                                   DALLAS              TX            75391-5004
        Irvens Lafond dba
7838975 ReTechNovati (11834-MP)               186-25 MANGIN AVE                                                                                               SANT ALBANS         NY            11412



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 50 of 102
                                                                                                                    Exhibit F
                                                                                                      Contract Counterparties Service List
                                                                                                          Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2             ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
          Isee Communications LLC
7842783   (16907-MP) (16907-MP)               55 WEST 39TH STREET            10TH FLOOR                                                              NEW YORK          NY           10018
7842049   ISON Group                          43203 Cedar Glen Terrace                                                                               Ashburn           VA           20147
          ISON Group (9268-MP) (9268-
7845462   MP)                                 PO Box 1584                                                                                            Round Rock        TX           78660
          iSymplify iSymplify (17840-
7842265   MP) (17840-MP)                      4641 CROSSHAVEN CT                                                                                     WELDON SPRING     MO           63304
7839795   iSymplify, LLC                      2270 Bluestone Dr                                                                                      Charles           MO           63303
7840478   ISYS Business Solutions             2907 SHARON HILL CIRCLE A                                                                              NASHVILLE         TN           37215-1229
          ITC- INDEPENDENT
7836765   TELEPHONE CON                       1 IRONWOOD TRAIL                                                                                       DENVILLE          NJ           07834

7843297 ITelecom Inc (ITELECOMINC1) 640 CYPRERSS AVE                                                                                                 PASADENA          CA           91103
        ITS Websites (16649-MP)
7840159 (16649-MP)                  255 JAMESON PLACE                                                                                                READING           PA           19601

7840617 I-Tul Design & Software Inc. 3009 DOUGLAS BLVD                       SUITE 130                                                               ROSEVILLE         CA           95661
        IXI Managed Services (17023-
7842336 MP) (17023-MP)               4818 N 13TH STREET                                                                                              ARLINGTON         VA           22205
7856779 J & N Properties LLC         3980 Quebec St                          Suite 200                                                               Denver            CO           80207

        J & R TELECOMMUNICATIONS
7836798 INC                      10 MERKIN DRIVE                                                                                                     PERRINEVILLE      NJ           08535
7883984 J Michael Samples        3400 Town Point Drive                                                                                               Kennesaw          GA           30144

7845774   J PATRICK & ASSOCIATES INC          PO BOX 43                                                                                              STONE RIDGE       NY           12484
7862564   J&C Associates I, LLC               12301 Wilshire Blvd, Ste 505                                                                           Los Angeles       CA           90025
7855204   J&C Associates I, LLC               5855 Green Valley Circle                                                                               Culver City       CA           90230
7854695   J&C Associates II, LLC              5839 Green Valley Circle                                                                               Culver City       CA           90230
7870031   J&C Associates II, LLC              Attn: Thomas J. Olson          12301 Wilshire Blvd        Suite 505                                    Los Angeles       CA           90025
                                              eFAX CORPORATE; C/O J2
7845839 J2 CLOUD SERVICES                     CLOUD SERVICES INC             PO BOX 51873               PO BOX 51873                                 LOS ANGELES       CA           90051-6173

7855662 James Campbell Company LLC 5871 Glenridge Drive                      Suite 400                                                               Atlanta           GA           30328
                                     1770 Breckinridge North
7879895 James  Campbell Company  LLC Parkway                                                                                                         Duluth            GA           30096-7614
7841900 James F Collier              420 Lexington Avenue                    Suite 1718                                                              New York          NY           10170
7844172 JAMES PATRICK DIETL          DBA ALC                                 8598 HUNTERES TRAIL SE                                                  Warren            OH           44484
7838572 Jamm                         16 WATERFORD DR                                                                                                 NACOGDOCHES       TX           75965
7842720 JANOAH, INC                  535 WINKLER DRIVE                                                                                               ALPHARETTA        GA           30004
7836816 JASON TILLEY CONSULTING      100 CENTER GROVE RD                                                                                             RANDOLPH          NJ           07869
7843123 Jay Pyne (LY-VEND-16175)     6095 PRESTWOOD DR                                                                                               DULUTH            GA           30097
        Jay Scott Mekeel (10827-MP)
7839176 (10827-MP)                   2 PLANK ROAD                                                                                                    NEWBURG           NY           12550
7845344 JAY W VANDER VELDE           PO BOX 1043                                                                                                     EMPORIA           KS           66801
7837556 JBAR SOFTWARE GROUP          12 SQUIRE WAY                                                                                                   E KINGSTON        NH           03827
7849943 JCK Funding LLC              2921 W 120th Ave                                                                                                Westminster       CO           80234



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                  Page 51 of 102
                                                                                                                         Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                    ADDRESS 2                        ADDRESS 3                 ADDRESS 4                  CITY         STATE      POSTAL CODE   COUNTRY
7877173 JCK Funding LLC                       c/o Scottsdale Properties    1919 14th Street, Ste 330A                                                           Boulder           CO            80302
7842608 JEFFREY MURRAY (Hold)                 JEFFREY MURRAY (Hold)        518 HEATH LANE                                                                       Coppell           TX            75019
        Jermain D Harrison (16253-
7837286 MP) (16253-MP)                        1108 BRAYHILL ROAD                                                                                                EDMOND            OK            73003
7840682 JETT ENTERPRISES, INC                 3051 W SOUSA CT                                                                                                   PHOENIX           AZ            85086
        Jett Enterprises, LLC (VEND-
7840684 18634)                                3051 W Sousa Ct.                                                                                                  Anthem            AZ            85086
7901858 JIAN CHEN                             12825 Shandow Oak Ln                                                                                              Fairfax           VA            22033
7842801 Jill Arena                            5527 CLARENDON DR                                                                                                 SOLON             OH            44139

          Jim Krantz Associates dba
          Krantz Secure Technologies
7839804   (11716-MP) (16784-MP)               228 EAST 45TH STREET         SUITE 1202                                                                           New York          NY            10017
7892817   JMB Financial Advisors, LLC         900 N Michigan                                                                                                    Chicago           IL            60611
7836908   JMF SOLUTIONS INC                   1008 RANDALL AVE                                                                                                  DAPHNE             AL           36526
          JMJ COMMUNICATIONS
7842688   (GLX10609)                          53 Rose Avenue                                                                                                    Harrison          NY            10528
7843978   JMS Technical LLC                   8038 Anchor Point Drive                                                                                           Reno              NV            89506
7842621   JNJTECH,NET                         520 N 7TH STREET                                                                                                  LEAVENWORTH       KS            66048
7843242   JNL SYSTEMS INC                     6291 CARY PL                 STE B                                                                                BUFORD            GA            30518-1101
7844332   JOE BREEDEN                         906 E WYANDOTTE                                                                                                   MCALESTER         OK            74501
          Joe H Ballinger dba Commtel
          Communications (16956-MP)
7846241   (16956-MP)                          POB 2459                                                                                                          YUCCA VALLEY      CA            92286
7838133   Joebob, LLC                         140 N 4TH ST                                                                                                      ZIONSVILLE        IN            46077
7837667   JOEL AND JULIE DIAMOND              1221 1ST AVE SUITE 101                                                                                            SEATTLE            WA           98101
7837388   JOHN BRAXTON WATKINS                11318 Crestfield Drive SE                                                                                         Huntsville         AL           35803
          John G Martell (8009-MP)
7844563   (8009-MP)                           982 EMORY AVE                                                                                                     AKRON             OH            44310

        John Hancock Life Insurance                                        c/o Manulife Financial, Atlanta
7868468 Company (U.S.A.)                      Attn: Lease Administration   Real Estate Office                  1170 Peachtree Street      Suite 1275            Atlanta           GA            30309

        John Hancock Life Insurance
7856889 Company (U.S.A.)                      2150 Boggs Road                                                                                                   Duluth            GA            30096

        John Hancock Life Insurance
7857433 Company (U.S.A.)                      c/o Manulife Financial       Attn: Property Manager              1100 Peachtree Street      Suite 175             Atlanta           GA            30309

        John Hancock Life Insurance                                                                                                       1170 Peachtree Street,
7857434 Company (U.S.A.)                      c/o Manulife Financial       Attn: Leasing                       Atlanta Real Estate Office Suite 1865             Atlanta          GA            30309

        John Hancock Life Insurance
7863819 Company (U.S.A.)                      3438 Peachtree Road                                                                                               Atlanta           GA            30326
        John Hancock Life Insurance
7872570 Company (USA)                         4170 Ashford Dunwoody Road                                                                                        Atlanta           GA            30319




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 52 of 102
                                                                                                                            Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                   ADDRESS 3                ADDRESS 4              CITY         STATE      POSTAL CODE        COUNTRY
          John Hancock Life Insurance
7857435   Company (USA)                       c/o Manulife Financial             Attn: Lease Administration        1170 Peachtree Street    Suite 275         Atlanta           GA            30309
7839475   JOHN O WATKINS                      210 Marlboro Avenue                Suite 59                                                                     Easton            MD            21601
          John Watkins (11493-MP)
7839474   (11493-MP)                          210 MARLBORO AVE SUITE 59                                                                                       EASTON            MD            21601
          Jones Lang LaSalle as
          Managing Agent for GK2849
7883058   Paces Ferry, LLC                    2849 Paces Ferry Rd, Ste 145                                                                                    Atlanta           GA            30339
          Jordan Associates Intergrated
          Systems Inc (17293-MP)
7837149   (17293-MP)                          1070 WASHINGTON DRIVE                                                                                           CENTERPORT        NY            11721
          Joseph R Dunne dba Stradiant
7844518   (16875-MP)                          9600 ESCARDMENT BLVD               SUITE 74549                                                                  AUSTIN            TX            78749
7838223   JOSHUA LEE HOWELL                   14311 MEADOWLANDS DR                                                                                            BAYTOWN           TX            77523
7844191   JOSHUA ROCCA                        8634 PINE FALLS DRIVE                                                                                           HOUSTON           TX            77095
7847737   JP Plaza LLC                        1601 Blake Street                  Suite 600                                                                    Denver            CO            80202
7844961   JP-BANNER LP                        P O BOX 206919                                                                                                  DALLAS            TX            75320-6919
          JPMCC 2006 LDP9 Weslayan
7847813   Road, LLC                           2900 Wesleyan, Suite 450                                                                                        Houston           TX            77027
7841466   JRL CONSULTING                      376 ASH SWAMP RD                                                                                                GLASTONBURY       CT            06033
7841749   JS THOMAS SERVICE INC               4085 NINE MCFARLAND DRIVE                                                                                       ALPHARETTA        GA            30004

7890607 Junction Office Center Assoc.         c/o Borelli Investment Company 2051-2055 Junction Ave                                                           San Jose          CA            95131
7837644 K & A TECH SERVICES INC               1215 PARAMOUNT PKWY                                                                                             BATAVIA           IL            60510
7901859 K & K BROTHERS CORP                   6 MALAGA                                                                                                        IRVINE            CA            92614
        K2 Networks (16915-MP)
7842699 (16915-MP)                            531 MAIN STREET                    SUITE 131                                                                    EL SEGUNDO        CA            90245
        KAISER FOUNDATION HEALTH
7846081 PLAN                                  PO BOX 80204                                                                                                    LOS ANGELES       CA            90080-0204
7844813 KAKAPO SYSTEMS LTD                    INTERNATIONAL HOUSE                LONDON                                                                       London            EC1           C1A 2BN          United Kingdom
        KALEVA TELEPHONE
7845895 COMPANY                               PO BOX 6                                                                                                        KALEVA            MI            49645
7842032 Kamran Baig                           43099 FOREST EDGE SQ                                                                                            ASHBURN           VA            20148
7839264 KAMSOL, INC. DBA                      2001 Wilshire Blvd Ste 301                                                                                      SANTA MONICA      CA            90403
        Kane Personal Computer Inc.
7839216 (17542-MP) (17542-MP)                 200 MAMARONECK AVE LL4                                                                                          WHITE PLAINS      NY            10601
7843723 KANSAS GAS SERVICE                    7421 W. 129th Street                                                                                            Overland Park     KS            66213
7845558 KANSAS GAS SERVICE                    PO Box 219046                                                                                                   Kansas City       MO            64121-9046
7845698 KANSAS SECURITY                       PO BOX 351                                                                                                      LEBO              KS            66856
        KAPLAN TELEPHONE
7845716 COMPANY                               PO BOX 369                                                                                                      KAPLAN            LA            70548-0369
7851341 Kapoor & Sons LLC                     6340 Sugarloaf Parkway                                                                                          Duluth            GA            30097

7855359 Kastle Systems of Texas, LLC          3121 Richmond Ave                                                                                               Houston           TX            77098
7852154 Katy Freeway Investors, LP            Attn: Allan Klein                  11451 Katy Freeway                                                           Houston           TX            77079
                                                                                 620 Newport Center Drive, Suite
7867710 KBS Sor Northridge LLC                Attn: Jeff Rader, Vice President   1300                                                                         Newport Beach     CA            92600



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 53 of 102
                                                                                                                            Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                    ADDRESS 3               ADDRESS 4             CITY          STATE      POSTAL CODE   COUNTRY
7850358 KBS Sor Northridge LLC                375 Northridge Road                                                                                         Atlanta            GA           30350

7876498 KBS Sor Northridge LLC                c/o PM Realty Group            375 Northridge Center, Suite 150                                             Atlanta            GA           30350
        KBS SOR Powers Ferry
7876499 Landing East LLC                      c/o PM Realty Group            3379 Peachtree Road                Suite 700                                 Atlanta            GA           30326
        KBS SOR Powers Ferry
7864845 Landing East LLC                      6151 Powers Ferry Road                                                                                      Atlanta            GA           30339
        KBS SOR Powers Ferry                                                                                    620 Newport Center
7862673 Landing East LLC                      KBS Realty Advisors            Attn: Jeff Rader                   Drive                    Suite 1300       Newport Beach      CA           92660
        KBS SOR Powers Ferry
7880193 Landing East, LLC                     6190 Powers Ferry Road                                                                                      Atlanta            GA           30339

7877771 KBSII Two Westlake Park, LLC c/o Transwestern                        570 Westlake Park Boulevard        Suite 100                                 Houston            TX           77079

7892583 KBSII Two Westlake Park, LLC          580 Westlake Park Boulevard                                                                                 Houston            TX           77079
        KBSIII PRESTON COMMONS
7844696 LLC                                   BLDG ID R31091                                                                                              GOLETA             CA           93118-2550
7841651 KD Systems, Inc.                      400 MAIN STREET                SUITE 413                                                                    STAMFORD           CT           06901
7841060 KeeForce                              326 STATE ROUTE 348E                                                                                        SYMSONIA           KY           42082
        KEELIND CLEANING SERVICES
7845491 INC                                   PO BOX 1841                                                                                                 DULUTH             GA           30096
7898428 Kennedy-Colorado LLC                  10200 East Girard Avenue       Suite 145                                                                    Denver             CO           80231
7843939 KENNESAW WALL I LLC                   800 MT VERNON HIGHWAY NE       SUITE 425                                                                    ATLANTA            GA           30328
7844593 KENNETH J BLACKFORD                   9952 OAK KNOLL TERRACE                                                                                      COLORADO SPRINGS   CO           80920
7891248 Keppel Houston Group, LLC             5177 Richmond Avenue #235                                                                                   Houston            TX           77056
7841803 KEVIN D SCHOENROCK                    4112 E 75TH ST                                                                                              INDIANAPOLIS       IN           46250
7839856 KEVIN PARKER CHILES                   2311 IVY HILL WAY #1031                                                                                     SAN RAMON          CA           94582
7838685 Kevin Pierce Sr (KEVINPSR)            166 Pat Lane                                                                                                Pottsboro          TX           75076
7874894 KEW Realty Corporation                300 South Jackson Street       Suite 550                                                                    Denver             CO           80209
7880787 KEW Realty Corporation                6855 South Havana Street                                                                                    Centennial         CO           80111

7883892   KEW Realty Corporation              695 South Colorado Boulevard                                                                                Denver             CO           80246
7866320   Key 3300 Investment, LLC            Ogilvi & Properties Inc        Attn: Stephen Leather, VP          2601 Blake Street        Suite 100        Denver             CO           80205
7871046   Key 3300 Investment, LLC            3300 E. 1st Ave                                                                                             Denver             CO           80206
7840522   Key Communications, Inc.            297 County Route 32                                                                                         Valatie            NY           12184
7841395   KEYSTONE IT, INC                    365 E COLLEGE ST                                                                                            IOWA CITY          IA           52240
          Kimball Royal Office Investors,
7867512   LLC                                 3050 Royal Boulevard                                                                                        Alpharetta         GA           30350
          Kimball Royal Office Investors,
7864313   LLC                                 9875 Medlock Bridge Pkwy       Suite 200                                                                    Johns Creek        GA           30022
          Kind Solutions (16876-MP)
7841804   (16876-MP)                          4112 E 75TH ST                                                                                              INDIANAPOLIS       IN           46250
7887022   Kirkwood Partners, LP               1777 Katy Freeway                                                                                           Houston            TX           77079
7853507   Kirkwood Partners, LP               Attn: General Counsel          14801 Quorum Drive                 Suite 200                                 Dallas             TX           75254
          Klear One (9979-MP) (9979-
7838649   MP)                                 16310 BAKE PARKWAY             SUITE 100                                                                    IRVINE             CA           92618
7839506   KME SYSTEMS INC                     21064 Bake Pkwy                Suite 200                                                                    Lake Forest        CA           92630



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 54 of 102
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                          ADDRESS 2                   ADDRESS 3                 ADDRESS 4              CITY           STATE      POSTAL CODE        COUNTRY
7845006   KNECT365 US INC            P O BOX 419290                                                                                                           BOSTON              MA            02241-9290
7865801   Koll/PER Centerra, LLC     1873 South Bellaire Street                 Suite 400                                                                     Denver              CO            80222
7887301   Koll/PER Sheridan, LLC     1780 South Bellaire Street                                                                                               Denver              CO            80222
7882889   Koll/PER Sheridan, LLC     1805 South Bellaire Street                                                                                               Denver              CO            80222
7887110   Koll/PER Sheridan, LLC     1777 South Bellaire Street                                                                                               Denver              CO            80222
7888426   Koll/PER Sheridan, LLC     17880 Fitch                                                                                                              Irvine              CA            92614
7846259   KOMOV ROMAN IUREVICH       KOMOV ROMAN IUREVICH                       st. Maksima Gorkogo 11/43        apt. 211                                     Rostov-on-Don                     344011           Russia
          KONICA MINOLTA BUSINESS
7844923   SOLUTIONS                  P O BOX 100706                                                                                                           PASADENA            CA            91189-0706
          Kornas Corporation (16269-
7845661   MP) (16931-MP)             PO BOX 30261                                                                                                             CHICAGO             IL            60630
7844538   KP Consulting Team         9715 NE JUANITA DRIVE                                                                                                    Kirkland            WA            98034
7866247   KRB - The Crescent, LLC    3473 Satellite Blvd.                                                                                                     Duluth              GA            30096-8690
7866816   KRG - The Crescent, LLC    3483 Satellite Boulevard NW                                                                                              Duluth              GA            30096
7862671   KRG - The Crescent, LLC    Kaufman Realty Group                       3098 Piedmont Road               Suite 490                                    Atlanta             GA            30305
          KROENKE SPORTS
7901860   ENTERPRISES LLC            1000 Chopper Circle                                                                                                      Denver              CO            80204
          KSJ Management-POTS (VEND-
7839823   12528)                     23 GATEHOUSE RD                                                                                                          SEA RANCHLAKES      FL            33308
7839777   KTCP 225 LLC               225 WEST WASHINGTON                                                                                                      CHICAGO              IL           60606
7856860   KTCP 225, LLC              c/o Golub Realty Services LLC              Attn: Property Manager           225 West Washington                          Chicago             IL            60606
7842013   KURATION INC               428-55 STEWART STREET                                                                                                    TORONTO              ON           M5V 2V1          Canada
7845508   KW International, LLC      PO Box 19829                                                                                                             Houston             TX            77224-9829
          KWI Ashford Westchase
7866786   Buildings LP               1880 South Dairy Ashford                                                                                                 Houston             TX            77077

7838034 KX-TD                                 13506 Summerport Village Pkwy                                                                                   Windemere           FL            34786
        L & M Computer Solutions,
7843578 LLC                                   71 11TH STREET                                                                                                  SHALIMAR            FL            32579
7845699 LA Networks                           PO BOX 351749                                                                                                   LOS ANGELES         CA            90035
                                              11222 S. La Cienega Blvd, Suite
7849275 LaCienega Partners, LLC               150                                                                                                             Inglewood           CA            90304
        LAFOURCHE TELEPHONE CO
7837351 LLC                                   112 W. 10TH STREET                P.O. BOX 188                                                                  LLAROSE              LA           70373-0000
7891327 Lagomarsino Farming, LLC              c/o Commons 6000                  1873 S. Bellaire St              Suite 500                                    Denver              CO            80222
7858738 Lagomarsino Farming, LLC              6000 Greenwood Plaza Blvd                                                                                       Greenwood Village   CO            80111
7839247 LAJ, L.C.                             2000 Progress Drive                                                                                             Hiawatha            IA            52233
7886652 Lakeside Office Park LLC              4704 Harlan Street                                                                                              Lakeside            CO            80212
        LAKETEC COMMUNICATIONS
7840365 INC                                   27881 LORAIN RD                                                                                                 NORTH OLMSTED       OH            44070
7853249 Lamesa Properties, Limited            3801 Kirby Drive                                                                                                Houston             TX            77098-4100
                                              Attn: Julie S. Tysor taetz /
7867849 Lamesa Properties, Limited            President                         3701 Kirby Drive, Suite 1030                                                  Houston             TX            77098
7839378 LAN TEL SERVICES                      204 A JEFFERSON STREET                                                                                          EUGENE              OR            97402
        LANDMARK PROPERTIES
7840942 MANAGEMENT LLC                        315 OCONEE ST                                                                                                   ATHENS              GA            30601




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                             Page 55 of 102
                                                                                                                     Exhibit F
                                                                                                       Contract Counterparties Service List
                                                                                                           Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                     ADDRESS 2                 ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE   COUNTRY
          LANDS' END BUSINESS
7845164   OUTFITTERS                          P.O. BOX 217                                                                                            Dodgeville          WI            53533-0217
          LanXpert Corporation (16651-
7843097   MP) (6401-MP)                       605 MARKET STREET           SUITE 410                                                                   SAN FRANCISCO       CA            94105
7843646   Larson Communications               7231 BOULDER AVE # 525                                                                                  HIGHLAND            CA            92346
          Last Line Solutions (16960-
7839953   MP) (9164-MP)                       23975 PARK SORRENTO         SUITE 200                                                                   CALABASAS           CA            91302
          LATHROP TELEPHONE
7836879   COMPANY                             1001 KENTUCKY STREET                                                                                    PRINCETON            MO           64673
7843985   Lauer Communications, Inc           805 CHAMBERS STREET                                                                                     ROME CITY           IN            46784
          Lauran Technology
          Corporation (7732-MP) (7732-
7844888   MP)                                 ONE HAMILTON AVENUE                                                                                     CRANFORD            NJ            07016-2426
          LAW OFFICE OF JOAN S
7838672   BURKE PC                            1650 N 1ST AVENUE                                                                                       PHOENIX             AZ            85003
          LBA REALTY FUND II -
7845892   COMPANY IV LLC                      PO BOX 59702                                                                                            LOS ANGELES         CA            90074-9702
          LBA Realty Fund II - Company
7880642   IV, LLC                             1604 Broadway Street                                                                                    Denver              CO            80202
          LBA Realty Fund II - Company
7880359   IV, LLC                             1602 Broadway Street                                                                                    Denver              CO            80202
          LBA Realty Fund II - Company
7868493   IV, LLC                             Attn: Lease Administrator   1600 Broadway Street           Suite 530                                    Denver              CO            80202
          LBA Realty Fund II - Company
7880503   IV, LLC                             1603 Broadway Street                                                                                    Denver              CO            80202
          LBA Realty Fund II - Company
7847738   IV, LLC                             1601 Broadway Street                                                                                    Denver              CO            80202
          LBA Realty Fund II-Company
7862966   IV, LLC                             LBA Realty, LLC             Attn: SVP- Operations          17901 Von Karman           Suite 950         Irvine              CA            92614
          LBA Realty Fund II-Company
7865340   IV, LLC                             Moye White LLP              Attn: Thomas M. List, Esq.     1400 Market Square         6th Floor         Denver              CO            80202
          LBA Realty Fund III - Company
7854834   II, LLC                             7720 East Bellview Avenue                                                                               Greenwood Village   CO            80111
          LBA Realty Fund III - Company                                                                  17901 Von Karman
7862964   II, LLC                             LBA Realty                  Attn: Asset Management         Avenue                     Suite 950         Irvine              CA            92614
          LBA Realty Fund III - Company
7862963   II, LLC                             LBA Realty                  Attn: Property Management      4601 DTC Boulevard         Suite 120         Denver              CO            80237
          LBA Realty Fund III - Company
7855037   II, LLC                             7730 East Bellview Avenue                                                                               Greenwood Village   CO            80111
          LBA Realty Fund III- Company
7865986   II, LLC                             999 18th Street                                                                                         Denver              CO            80202
          LBA Realty Fund III- Company
7868494   III, LLC                            Attn: Lease Administrator   999 18th Street                Suite 210                                    Denver              CO            80202
          LBA Realty Fund III- Company
7865341   III, LLC                            Moye White LLP              Attn: Thomas M. List, Esq.     1400 Market Square         6th Floor         Denver              CO            80202
          LBA Realty Fund III- Company
7862965   III, LLC                            LBA Realty                  Attn: SVP- Operations          17901 Von Karman           Suite 950         Irvine              CA            92614



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                   Page 56 of 102
                                                                                                                                Exhibit F
                                                                                                                  Contract Counterparties Service List
                                                                                                                      Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                       ADDRESS 3                 ADDRESS 4              CITY           STATE      POSTAL CODE   COUNTRY
7869554 LCB Associates                        Attn: Robert Faussner            1904 Franklin Street                                                              Oakland             CA            94612
                                              Attn: John Blatt, Property
7867742 LCB Associates                        Manager                          388 17th Street                      Suite 200                                    Oakland             CA            94612
7838463 LCI                                   1530 JOHNS ROAD                                                                                                    CLINTON             OH            44216
7885479 Leavitt Investments LLC               3090 S. Jamaica Ct.              Suite 300                                                                         Aurora              CO            80014

        Legacy Partners I Greenwood
7863014 Village Milestone, LLC      Legacy Center DTC.                         5613 DTC Pkwy                                                                     Greenwood Village   CO            80111

        Legacy Partners I Greenwood c/o Legacy Partners Commercial,
7857305 Village Milestone, LLC      Inc.                            Property Manger                                 5613 DTC Parkway           Suite 220         Greenwood Village   CO            80111

        Legacy Partners I Greenwood c/o Legacy Partners Commercial,            Attn: Executive Vice President -
7857304 Village Milestone, LLC      Inc.                                       Asset Management                     4000 East Third Avenue     Suite 600         Foster City         CA            94404-4805
                                    Lowe Enterprises Real Estate
7863231 LEI AG Denver, LLC          Group                                      Attn: Mara Fabian                    1401 17th Street           Suite 460         Denver              CO            80202
7870576 LEI AG Denver, LLC          1401 17th Street                           Suite 460                                                                         Denver              CO            80202
7884366 LEI Solarium Denver, LLC    7400 East Orchard Road                                                                                                       Greenwood Village   CO            80111
                                                                                                                    11777 San Vincente
7857392 LEI Solarium Denver, LLC              c/o Lowe Enterprises Investors   Attn: John DeMarco                   Boulevard                  Suite 900         Los Angeles         CA            90049
                                                                                                                    11777 San Vincent
7863182 LEI Solarium Denver, LLC              Lowe Enterprises Investors       Attn: Alan Kraft                     Boulevard                  Suite 900         Los Angeles         CA            90049
        LENOIR CITY FINANCE
7842691 DEPARTMENT                            530 HWY 321 N                                                                                                      LENOIR CITY         TN            37771
7846196 LENOX TOWERS LP                       PO BOX 935131                                                                                                      ATLANTA             GA            31193-5131

7875398 Lenox Towers, LP                      3340 Peachtree Road Northeast                                                                                      Atlanta             GA            30326

7852397   Lenox Towers, LP                    Attn: Asset Management           3390 Peachtree Road Northeast        Suite 1200                                   Atlanta             GA            30326
7844565   Less Wires INC                      983 W. WISE RD                   Suite 214                                                                         SCHAUMBURG          IL            60193
7838096   LetelCo Consulting                  13809 N 63RD PL                                                                                                    SCOTTSDALE          AZ            85254
7843546   LEVEL 3 COMMUNICATIONS              701 NW 62ND AVENUE               SUITE 390                                                                         MIAMI               FL            33126
7841661   LGP INVERNESS JV-T LLC              4000 E THIRD AVE                 STE 600                                                                           FOSTER CITY          CA           94404-4810
          LIBERTY LIFE ASSURANCE
7844972   COMPANY OF BOSTON                   P O BOX 2658                                                                                                       CAROL STREAM        IL            60132-2658
          LIBERTY MUTUAL INSURANCE
7844941   COMPANY                             P O BOX 1442                                                                                                       NEW YORK            NY            10116-1442
          Liberty Technology
7837561   (LIBERTYGA)                         120 E TAYLOR ST                                                                                                    GRIFFIN             GA            30224
          LICGF DENVER OFFICE
7842306   BUILDING INC                        475 17TH STREET                  SUITE 940                                                                         DENVER              CO            80202
7845074   LIFEWORKS US INC                    P O BOX 775226                                                                                                     CHICAGO             IL            60677-5226
7855111   Lighthouse Data Solutions           2520 Caroline                                                                                                      Houston             TX            77004
          LIGHTOWER FIBER NETWORKS
7845631   II, L                               PO BOX 28730                                                                                                       New York            NY            10087-8730




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                              Page 57 of 102
                                                                                                                                Exhibit F
                                                                                                                    Contract Counterparties Service List
                                                                                                                        Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2                        ADDRESS 3                 ADDRESS 4               CITY         STATE      POSTAL CODE        COUNTRY

          Lightstream Communications
7839423   (5841-MP) (5841-MP)                 208 NORTH 2100 WEST               2ND FLOOR                                                                          SALT LAKE CITY      UT           84116
          Lincoln ASB Colorado Center,
7867131   LLC                                 ASB Capital Management, LLC       Attn: Aaron Duncan                    540 Cowper Street          Suite 100         Palo Alto           CA           94301
          Lincoln ASB Colorado Center,        Attn: Property Owner/Asset
7869232   LLC                                 Manager                           2000 South Colorado Boulevard         Annex, Suite 460                             Denver              CO           80222
7844071   LINES FURNITURE                     8224 Old Courthouse Rd            Suite 100                                                                          Vienna              VA           22182
7842857   Lingo Management, LLC               5607 Glenridge Drive              Suite 300                                                                          Atlanta             GA           30342
7841355   Lingo Management, LLC               3600 Peachtree Road NW            Suite 1605                                                                         Atlanta             GA           30605
7839383   Links Broadband                     20438 ALMAR DR                                                                                                       CLEVELAND           OH           44122
          LIT Industrial Texas Limited
7852453   Partnership                         Attn: Asset Manager              30 Ivan Allen Jr. Blvd., Suite 950                                                  Atlanta             GA           30308
          LIT Industrial Texas Limited        5875 Peachtree Industrial Blvd.,
7855799   Partnership                         Suite 100                                                                                                            Norcross            GA           30092
7891273   Lit/Hodges Industrial Trust         c/o Clarion Partners             Attn: Asset Manager                    30 Ivan Allen Jr. Blvd.    Ste 950           Atlanta             GA           30308
7861038   Lit/Hodges Industrial Trust         1225 Kennestone Circle                                                                                               Marietta            GA           30066
          LITTLEJOHN
7901849   COMMUNICATIONS                      P.O. BOX 176                                                                                                         MALIBU              CA           90265
7842304   LIVEPERSON INC                      475 10TH AVE                       5TH FLOOR                                                                         NEW YORK            NY           10018
7843548   LIVINGSTON TELEPHONE                701 W. CHURCH; SUITE B                                                                                               LIVINGSTON          TX           77351-3198
                                              5th Floor, 2 Minster Court,
7843011   Lloyds                              Mincing Lane                                                                                                         London                           EC3R 7PD         United Kingdom
7845482   LMR USA LLC                         PO Box 180240                                                                                                        Brooklyn            NY           11218
7838202   LMR USA LLC                         1425 37th Street                  Suite 600                                                                          Brooklyn            NY           11218
7839199   LMT Computer Systems                200 AIR PARK DRIVE                SUITE 204                                                                          ROCHESTER           NY           14624
7889100   LNC Investments LLC                 9250 Costilla Ave.                                                                                                   Greenwood Village   CO           80111
7841862   LOGICVIEW CORPORATION               42 DUNE RD                                                                                                           OCEAN               NJ           07712
7881297   Lolita LLC                          14780 Memorial Drive                                                                                                 Houston             TX           77079
7841492   Lonestar POS                        381 CASA LINDA PLAZA                                             244                                                 DALLAS              TX           75218
7891692   Lopo LLC                            c/o Crocker Partners              Attn: Property Manager                3050 Post Oak Blvd         Suite 120         Houston             TX           77056
7866689   Lopo LLC                            3040 Post Oak Blvd.                                                                                                  Houston             TX           77056

7840336 LOSH COMMUNICATIONS INC               2748 S AUSTIN AVENUE                                                                                                 SPRINGFIELD         MO           65807
7840337 LOSH NETWORK SERVICES                 2748 S AUSTIN AVENUE                                                                                                 SPRINGFIELD         MO           65807
        LOUISVILLE METRO REVENUE
7845192 COMMISSION                            P.O. BOX 35410                                                                                                       LOUISVILLE          KY           40232-5410
        LOVATONIS VENDING
7837366 COMPANY                               1125 BONT LANE                                                                                                       WALNUT CREEK        CA           94596
        Lovella J. Spake dba AGC
7838719 (17034-MP) (17034-MP)                 170 DENNIS DR                                                                                                        DALY CITY           CA           94015
7840411 LSEVEN INC                            2830 W STATE RD 84, STE 104                                                                                          FORT LAUDERDALE     FL           33312
7887886 Luel Partnerships LTD                 4660 Beechnut                                                                                                        Houston             TX           77096
7863602 Luel Partnerships LTD                 MC Management                     6802 Maple Ridge #210                                                              Bellaire            TX           77450
7845886 LUMOS NETWORKS                        PO BOX 580062                                                                                                        Charlotte           NC           28258-0062
        LVA4 ATLANTA COLONY
7836849 SQUARE LP                             100 WAUGH DRIVE                   SUITE 600                                                                          HOUSTON             TX           77007



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                                Page 58 of 102
                                                                                                                              Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                      ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE        COUNTRY
                                                                              Attn: J. Kevin Darby, Agent for     3120 Medlock Bridge
7891241 Lynch Properties Georgia, LLC Frank M. Darby Company                  Owner                               Road                       Building E        Norcross           GA            30071

7851756 Lynch Properties Georgia, LLC 2300 Henderson Mill RD NE                                                                                                Atlanta            GA            30345

7845118   M.I.S Support (VEND-18013)          P. O. Box 880423                                                                                                 Boca Raton         FL            33488
7872729   M3 Millennium Companies             5887 Glenridge Drive            Suite 250                                                                        Atlanta            GA            30328
7843524   Machol & Johannes                   700 17th Street                 Suite 200                                                                        Denver             CO            80202
7838878   Mackenzie Investments               180 Queen Street West                                                                                            Toronto            ON            M5V 3K1          CANADA

7843892 MACON WATER AUTHORITY                 790 SECOND STREET               PO BOX 108                                                                       MACON               GA           31202-0108
7861805 Madison 123 Associates LLC            123 W. Madison Street                                                                                            Chicago            IL            60602
7846062 MAGNA 5                               PO Box 780410                                                                                                    PHILADELPHIA       PA            19178
7844750 MAIL FINANCE                          DEPT 3682                       PO BOX 123682                                                                    DALLAS              TX           75312-3682
7836746 MAKSYM KOVALENKO                      MAKSYM KOVALENKO                                             4201                                                Kiev                                              Ukraine
7844802 MAKSYM ROLLIE                         Gradynska Street 14 App 45                                                                                       Kiev                             02222            Ukraine
        Mango Bay Internet (17160-
7837823 MP) (17160-MP)                        1277 E SCHAAF RD                SUITE 4                                                                          BROOKLYN HEIGHTS   OH            44131
7845345 MANUEL BECERRA                        PO BOX 1047                                                                                                      BUELLTON           CA            93427
7841423 MARIA MATTERA                         37 DUMAS RD                                                                                                      Old Bridge         NJ            08857

7852248 Marietta Medical Center LLC           790 Church Street               STE 170                                                                          Marietta           GA            30060-8902
7843138 MARINO MARONATI                       611 WHITING STREET                                                                                               EL SEGUNDO         CA            90245
        MARKET HALSEY URBAN
7837352 RENEWAL LL                            112 WEST 34TH STREET            SUITE 2106                                                                       NEW YORK           NY            10120
        MARKET STREET PARTNERS,
7844119 PLLC                                  835 GEORGIA AVE                 SUITE 301                                                                        CHATTANOOGA        TN            37402
7837595 MARTIN SMITH INC                      1201 WESTERN AVE                PO BOX 94685                                                                     SEATTLE            WA            98124-6985
7842289 MASH TECHNOLOGY                       4700 HACKBERRY LANE                                                                                              ALLEN              TX            75002
7836813 Mass Mutual                           100 Bright Meadows Blvd.                                                                                         Enfield            CT            06082
7836863 MASSACHUSETTS DTC                     1000 WASHINGTON ST              SUITE 820                                                                        BOSTON             MA            02118-6500
        Massachusetts Mutual Life             c/o BRE/BOCA Corporate Center
7890660 Insurance Company                     LLC                             1040 Crown Point Parkway            Suite 100                                    Atlanta            GA            30338
        Massachusetts Mutual Life
7877772 Insurance Company                     c/o Transwestern                1040 Crown Point Parkway            Suite 100                                    Atlanta            GA            30338
        Massachusetts Mutual Life
7857353 Insurance Company                     c/o Lincoln Property Manager    150 South Wacker Drive              Suite 350                                    Chicago            IL            60606
        Massachusetts Mutual Life
7899563 Insurance Company                     1050 Crown Pointe Parkway                                                                                        Atlanta            GA            30338
        Massachusetts Mutual Life
7857436 Insurance Company                     c/o Manulife Financial          150 South Wacker Drive              Suite 350                                    Chicago            IL            60606
        Massachusetts Mutual Life
7899562 Insurance Company                     1050 Crown Point Parkway                                                                                         Atlanta            GA            30338
        Massachusetts Mutual Life
7876305 Insurance Company                     c/o Parkway Realty Services     1040 Crown Point Parkway            Suite 100                                    Atlanta            GA            30338
        Massachusetts Mutual Life
7855526 Insurance Company                     1040 Crown Point Parkway                                                                                         Atlanta            GA            30338



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 59 of 102
                                                                                                                      Exhibit F
                                                                                                          Contract Counterparties Service List
                                                                                                              Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                 ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE        COUNTRY
          MATANUSKA TELEPHONE
7845654   ASSOCIATION                         PO BOX 3009                                                                                                PALMER             AK           99645-3009
          MATANUSKA TELEPHONE
7845654   ASSOCIATION                         PO BOX 3009                                                                                                PALMER             AK           99645-3009
7837158   MATRIX CONSULTING LLC               1074 Pinnacle Point Drive      Suite 100                                                                   COLUMBIA           SC           29223
7837563   MATTHEW MARTIN                      120 INDEPENDENCE WAY                                                                                       MECHANICSBURG      PA           17050
          MATTHEWS CONSULTING
7845046   GROUP INC                           P O BOX 67128                                                                                              SCOTTS VALLEY      CA           95067
          MAXCOM                              GUILMERO GONZALEZ
7844805   TELECOMUNICACIONES                  CAMERENA 2000                  COLONIA SANTA FE                                                            Ciudad de Mexico                01210            Mexico
          Maximum Bit (10343-MP)
7838226   (10343-MP)                          1432 EDINGER AVE 150                                                                                       TUSTIN             CA           92780
7842064   MAXIMUM TECHNOLOGY                  434 RED SKY DR                                                                                             SAINT CHARLES      IL           60175
          MB Technology Inc. (15772-
7837708   MP)                                 123 PATTERSON AVE                                                                                          CARNEGIE           PA           15106
          MC Squared Computing LLC
7837771   (17266-MP) (17266-MP)               12501 W HONEY LN                                                                                           NEW BERLIN         WI           53151

7838395 MC2, INC                              15010 West Greenfield Avenue   Suite 102                                                                   Brookfield         WI           53005
7841700 MCCLINTOCK ELECTRIC                   402 E. HENRY ST.                                                                                           WOOSTER            OH           44691
7845143 MCI                                   P.O. BOX 15043                                                                                             Albany             NY           12212-5043
        MCLANE INTELLIGENT
7845230 SOLUTIONS                             P.O. BOX 549                                                                                               TEMPLE             TX           76503
        MCM NETWORK
7840525 COMMUNICATIONS                        2975 ADMIRAL AVE                                                                                           SAN DIEGO          CA           92123
                                              Attn: Morgan McNeel, Vice
7868912 McNeel Builders, Inc                  President                      PO Box 3236                                                                 Marietta           GA           30061
7898906 McNeel Builders, Inc.                 1000 Cobb Parkway North                                                                                    Marietta           GA           30062
7846092 MCP 3040 POST OAK, LLC                ATTN: 102401                   PO Box 82554                                                                Goleta             CA           93118-2554
        MCP-Ackerman Corporate
7876478 Forum, LLC                            4501 Circle 75 Parkway SE                                                                                  Atlanta            GA           30339
        MCP-Ackerman Corporate                                               10 Glenlake Parkway, North
7889921 Forum, LLC                            c/o Ackerman & Co              Tower                          Suite 1000                                   Atlanta            GA           30328

        MD3 Communication Services
7838911 (16968-MP) (16968-MP)      1813 PILIGRIM AVENUE                      1ST FLOOR                                                                   BRONX              NY           10461
7841918 Media Advisory             420 Lexington Avenue                      Suite 1718                                                                  New York           NY           10170
7845359 MEDIACOM                   PO BOX 105407                                                                                                         ATLANTA            GA           30348-5407

7845652 MEDIANT COMMUNICATIONS                PO Box 29976                                                                                               NEW YORK           NY           10087-9976
        Medical Technology Solutions
7840109 (16768-MP)                            25060 AVENUE STANFORD          SUITE 250                                                                   VALENCIA           CA           91355
7868447 Medici Atlanta, LLC                   3284 Northside Parkway                                                                                     Atlanta            GA           30327
        Medicus Solutions Inc
7836837 (MSINC)                               100 NORTH POINT CENTER EAST                                                                                ALPHARETTA         GA           30022




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                      Page 60 of 102
                                                                                                                         Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                              ADDRESS 1                     ADDRESS 2                  ADDRESS 3                ADDRESS 4              CITY          STATE      POSTAL CODE        COUNTRY
          MEDINA COUNTY ECONOMIC
          DEVELOPMENT
7838239   CORPORATION                         144 North Broadway                                                                                        Medina              OH           44256
          Medistar Twelve Oaks
7894765   Partners Ltd                        4126 Southwest Freeway                                                                                    Houston             TX           77027
          Memorial Hermann Medical
7869598   Plaza LP                            Attn: Robin Harrison            6400 Fannin                    Suite 2190                                 Houston             TX           77030
          Mercedes-Benz Research &
          development North America,
7840869   Inc                                 309 N Pastoria Ave                                                                                        Sunnyvale           CA           94085
                                                                              3344 PEACHTREE ROAD NE SUITE
7841160 MERIDIAN MARK PLAZA LLC               ATTN: BRANDI COGGIA             1800                                                                      ATLANTA             GA           30326
                                              c/o Cousins Properties
7891691   Meridian Mark Plaza LLC             Incorporated                    191 Peachtree Street NE        Suite 191                                  Atlanta             GA           30303
7877123   Meridian Mark Plaza LLC             5445 Meridian Mark Road                                                                                   Atlanta             GA           30342
7901850   Merit Network, Inc.                 DEPT #771746                    PO Box 77000                                                              Detroit             MI           48277-1746
7857048   Meritex                             1005 Alderman Drive                                                                                       Alpharetta          GA           30305
                                              6180 Atlantic Boulevard
7865861 Meritex Atlantic Blvd LLC             Northwest                                                                                                 Norcross            GA           30071
7863866 Meritex Atlantic Blvd LLC             Meritex                         5238 Royal Woods Parkway       Suite 150                                  Tucker              GA           30084
        Merkem International
        Enterpris (16718-MP) (16718-
7839259 MP)                                   2001 MAPLE AVENUE                                                                                         FAIR LAWN           NJ           07410
        MERRILL COMMUNICATIONS
7844718 LLC                                   CM - 9638                                                                                                 ST PAUL             MN           55170-9638
        Meshed Technology Inc.
7837720 (17292-MP) (17292-MP)                 1232 E SLEEPY HALLOW DR                                                                                   OLATHE              KS           66062
7841632 MESSAGEONE INC                        40 CONGRESS AVE                 SUITE 2650                                                                AUSTIN              TX           78701

7901851 METASWITCH NETWORKS LTD 100 Church Street                             Enfield Middleset                                                         Enfield Middleset                EN2 6BQ          United Kingdom

        Method One Communications
7845395 (11554-MP) (11554-MP)     PO BOX 12230                                                                                                          CHARLESTON          WV           25302
7843629 METRO SQUARED LP          720 NORTH POST OAK ROAD                                                                                               HOUSTON             TX           77024
7849544 Metrocrest Hospital       9 Medical Parkway                                                                                                     Dallas              TX           75234

7863891 Metrocrest Hospital                   Metrocrest Hospital Authority   Attn: Charles B. Heath         1 Medical Parkway        Suite 200         Farmers Branch      TX           75234
7862883 Metrocrest Hospital                   8 Medical Parkway                                                                                         Dallas              TX           75234
7899302 Metrocrest Hospital                   1 Medical Parkway                                                                                         Dallas              TX           75234
7867500 Metrocrest Hospital                   10 Medical Parkway                                                                                        Dallas              TX           75234
        METRON CONSULTING
7845374 SERVICES LLC                          PO BOX 1126                                                                                               NOVATO              CA           94948

7842006 Metro-Net Inc. (METRONET)             4262 SPRING VALLEY RD                                                                                     DALLAS              TX           75244
7839627 Metronet Telecom                      2182 CEDAR                                                                                                HOLT                MI           48842
        METROPOLITAN
7844021 INVESTMENTS II, LLC                   811 N CATALINA AVE, STE 1020                                                                              REDONDO BEACH       CA           90277



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                      Page 61 of 102
                                                                                                                         Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                              ADDRESS 1                         ADDRESS 2                 ADDRESS 3                  ADDRESS 4              CITY         STATE      POSTAL CODE   COUNTRY

7846101 Metropolitan Investments III PO Box 834                                                                                                              Redondo Beach      CA           90277
        Metrotech Solutions - Wendy
        McLaughlin (16617-MP)
7843177 (16617-MP)                   62 PENFIELD AVENUE                                                                                                      CROTON ON HUDSON   NY           10520
7842781 METTEL                       55 WATER STREET                           31ST FLOOR                                                                    NEW YORK           NY           10041

7853344 Metxler Realty Advisors, Inc.         Attn: Dwight J McRae             700 Fifth Avenue                 61st Floor                                   Seattle            WA           98104-5071
        Metzler One Buckhead Plaza,                                                                             3060 Peachtree Road,
7876203 LP                                    c/o One Buckhead Plaza           Attn: Property Manager           NW                          Suite 110        Atlanta            GA           30305
        Metzler One Buckhead Plaza,           Alstom, Courtnage and Bassetti
7866859 LP                                    LP                               Attn: Thomas A. Barkewitz        1000 Second Avenue          Suite 3900       Seattle            WA           98104
7844835 MG BURLINGTON LLC                     LOCKBOX# 4972                    PO BOX 8500                                                                   PHILADELPHIA       PA           19178-4972
7899031 MG-1005, LLC                          1001 17th Street                                                                                               Denver             CO           80202
7887260 MG-1005, LLC                          4643 South Ulster Street         Suite 1500                                                                    Denver             CO           80237
7864216 MG-Point LLC                          8310 South Valley Highway                                                                                      Englewood          CO           80112-5812
7887261 MG-Point LLC                          4643 South Ulster Street         Suite 1500                                                                    Denver             CO           80237
        MICHAEL A PRAY &
        ASSOCIATES, INC DBA
7840031 DOCMAN TECHNO                         24500 CHAGRIN BLVD, STE 300                                                                                    Beachwood          OH           44122
7878291 Michael Moran                         444 Highland Avenue                                                                                            Atlanta            GA           30312
7839270 MICKEY SCOTT                          2003 S BRYANT                                                                                                  SAN ANGELO         TX           76903
7842370 MICROCORP                             4901 OLDE TOWNE PKWY             STE 200                                                                       MARIETTA           GA           30068
7846111 MICROSOFT                             PO BOX 842103                                                                                                  DALLAS             TX           75284-2103
        MID RIVERS
7844325 COMMUNICATIONS                        904C AVENUE                       PO BOX 280                                                                   CIRCLE             MT           59215-0280
        MIDCONTINENT
7845815 COMMUNICATIONS                        PO BOX 5010                                                                                                    SIOUX FALLS        SD           57117-5010
        MIDCONTINENT
7845815 COMMUNICATIONS                        PO BOX 5010                                                                                                    SIOUX FALLS        SD           57117-5010
        Midtown Plaza (Colony
7853035 Midtown), LP                          Attn: Chief Financial Officer    One Midtown Plaza                1360 Peachtree Street                        Atlanta            GA           30309
        Midtown Plaza (Colony
7852993 Midtown), LP                          Attn: CFO                        45 Rockefeller Plaza              7th Floor                                   New York           NY           10011
        Midtown Plaza (Colony-                                                 Attn: Tishman Speyer Properties ,
7897587 Midtown), LP                          Two Midtown Plaza                LP                                1349 W. Peachtree Street                    Atlanta            GA           30309
7842967 Mighty Movers                         590 Herndon Parkway              Suite 200                                                                     Herndon            VA           20170
        Millard Cove Condominium
7866934 Association                           1820 The Exchange                Suite 500                                                                     Atlanta            GA           30339
7869768 Millennium Holdings                   6825 Galena Street                                                                                             Centennial         CO           80112
        Miller Telecom Services
7841093 (MILLERTELECOMSVCS)                   330 ELM ST                                                                                                     RAMONA             CA           92065
7844706 MILLINGTON                            CABS AR                          PO BOX 17040                                                                  JONESBORO          AR           72403

        Mil-Spec Structured Cabling
7840062 LLC (17332-MP) (17332-MP)             249 KADES COVE DRIVE                                                                                           DALLAS             GA           30132




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 62 of 102
                                                                                                                               Exhibit F
                                                                                                              Contract Counterparties Service List
                                                                                                                  Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                     ADDRESS 3                ADDRESS 4                     CITY          STATE      POSTAL CODE   COUNTRY
          Min Wang dba AIP US LLC
7839013   (16803-MP) (16803-MP)               19 BEECH TERRANCE                                                                                                      MILBURN             NJ           07041
7839975   MINDMATRIX INC                      2403 SIDNEY STREET STE 150                                                                                             PITTSBURGH          PA           15203
7839887   MINDSTAR                            2326 OLD NATIONAL PIKE                                                                                                 MIDDLETOWN          MD           21769
7841491   MISIU SYSTEMS LLC                   3808 209TH PL SE                                                                                                       BOTHELL             WA           98021
          MIT Consulting (17089-MP)
7845346   (17089-MP)                          PO BOX 1047                                                                                                            BUELLTON            CA           93427
7837547   MJX Asset Management                12 East 49th Street              #41                                                                                   New York            NY           10017
                                              c/o Lowe Enterprises Real Estate d/b/a Lowe Enterprises Real         Attn: Mara E. Fabian,    518 17th Street, Suite
7857393   ML Denver, LLC                      Group, Inc.                      Estate Group                        Senior Vice President    220                      Denver              CO           80202
          ML TECH INC/COMPASS
7839327   SOLUTIONS               2020 FRONT ST                               STE 105                                                                                CUYAHOGA FALLS      OH           44221
7858887   MOB 103 of Texas LP     7580 Fannin Street                                                                                                                 Houston             TX           77054
          MODERN AIR CONDITIONING
7837112   INC                     106 COMMERCIAL ST                                                                                                                  EMPORIA             KS           66801

        Modern Business Computing
7839389 (16812-MP) (16812-MP)                 2050 LARKIN AVE                 SUITE 200                                                                              ELGIN               IL           60123
7838458 Moelis and Company                    15260 Ventura Boulevard                                                                                                Sherman Oaks        CA           91403

          MOLALLA COMMUNICATIONS
7845704   COMPANY                             PO BOX 360                                                                                                             MOLALLO             OR           97038-0360
7840118   MOLLIEROSE LLC                      2515 MCKINNEY AVENUE             SUITE 870                                                                             DALLAS              TX           75201
          MOMENTUM TELECOM -
7845891   ALTEVA                              PO BOX 592                                                                                                             WARWICK             NY           10990
          Monarch Centre Associates,
7869195   LLC                                 Attn: Property Manger           3414 Peachtree Road                  Suite 118                                         Atlanta             GA           30326
7836918   MONDAGO, INC                        101 E DANE ST #2                P.O. BOX 966                                                                           SUTTONS BAY         MI           49682

        MOODY NATIONAL BUFFALO
7841429 SPEEDWAY MT, LP           3700 Buffalo Speedway                       Suite 210                                                                              Houston             TX           77098
        Moody National Management Attn: Steven Woods / Vice
7869812 Co                        President Commercial Office                 3700 Buffalo Speedway                                                                  Houston             TX           77098
                                                                                                                   13231 Champion Forest
7877692 Morada Properties Ltd                 c/o Tipton Asset Group, Inc.    Attn: Bryan W. Kerns                 Drive                                             Houston             TX           77069
        Morgan Stanley Investment
7844912 LP                                    One Tower Bridge                Suite 1100                                                                             West Conshohocken   PA           19428
        Morgan Stanley Investment
7842639 Management                            522 5th Avenue                                                                                                         New York            NY           10036
        Morgan Stanley Senior
7843763 Funding, Inc.                         750 Seventh Avenue              29th Floor                                                                             New York            NY           10019
7838140 MOTIVA                                1400 OLD COUNTRY ROAD                                          416                                                     WESTBURY            NY           11590
        Motivity Communications
7838001 (VEND-19418)                          1341 W. Fullerton Ave Ste 357                                                                                          Chicago             IL           60614
7845294 MOUNTAIN TELECOM, INC                 P.O. BOX 893                                                                                                           MANCHESTER CENTER   VT           05255
        Mountain Telephone & IP               24307 MAGIC MOUINTAIN PKWY
7840009 Tech                                  #335                                                                                                                   VALENCIA            CA           91355



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 63 of 102
                                                                                                                         Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                            ADDRESS 2               ADDRESS 3                 ADDRESS 4                CITY         STATE         POSTAL CODE            COUNTRY
7838118 MPD TELESOLUTIONS INC.                14 HALLANDALE DR                                                                                            MATAWAN             NJ               07747
        MRC Advantage (VEND-
7842459 16200)                                500 SWANSON ROAD                                                                                            TYRONE              GA               30290

7869755 MS Realty Group, LLC                  Attn: Sean Curley / Agent Owner   7400 E Arapahoe Road         Suite 303                                    Centennial          CO               80112
7843338 MTL TELEPHONES INC                    650 MONTAUK HIGHWAY               SUITE #12                                                                 BAYPORT             NY               11705
                                              1221 Avenue of the Americas,
7837668   MUFG Union Bank, N.A.               7th Floor                         7th Floor                                                                 New York            NY               10020
7846106   Music Teleco                        PO BOX 84045                                                                                                PHOENIX             AZ               85071
7839883   MUTARE INC.                         2325 HICKS ROAD                                                                                             Rolling Meadows     IL               60008
7841124   MUZAK, LLC*                         3318 Lakemont Blvd                                                                                          Fort Mill           SC               29708
7838932   MY IT                               1821 ANTWERP AVE                                                                                            PLANO               TX               75025
7843854   MYP GWINNETT, LLC                   777 NW 155 LANE                   STE 111                                                                   MIAMI                FL              33169
7842523   MZHCI LLC                           5055 Avenida Encinas,             Suite 130                                                                 CARLSBAD            CA               92008
          Nai Brannen Goddard LLC,
          Receiver for Behringer
          Harvard Ashford Perimeter H
7871369   LLC                                 4151 Ashford Dunwoody Road                                                                                  Atlanta             GA               30319
          Nai Brannen Goddard LLC,
          Receiver for Behringer
          Harvard Ashford Perimeter H
7865642   LLC                                 Nai Brannen Goddard LLC           5555 Glenridge Connector                                                  Atlanta             GA               30342
7847946   Natalie Z. Ricci                    1120 Lincoln St, #101                                                                                       Denver              CO               80203
          NATIONAL
7837775   COMMUNICATIONS GROUP                12535 ORANGE DRIVE                STE 609                                                                   DAVIE               FL               33330
          National Computer Co (16817-
7838408   MP) (16817-MP)                      1505 WALLACE DRIVE                SUITE 154                                                                 CARROLLTON          TX               75006
          National Computer Co., Inc.
7838619   (NATIONALCC)                        1611 N I35E #118                                                                                            CARROLLTON          TX               75006
          NATIONAL DIRECTORY
7837810   ASSISTANCE                          12700 Townepark Way                                                                                         Louisville          KY               40243
          NATIONAL EMERGENCY
7845721   NUMBER ASSN                         PO BOX 37151                                                                                                BALTIMORE           MD               21297-3151
7838913   NATIONAL NETWORKS, LLC              18140 ZANE ST NW                  #315                                                                      ELK RIVER           MN               55330
          National Telecompany Inc.
7838497   (16526-MP) (16526-MP)               155 N LAKE AVE SUITE 800                                                                                    PASADENA            CA               91101
          NATIONAL TELEPHONE OF AL,           ATTN TEC-RAD CABS PMT
7845585   INC.                                PROCESSING                        PO BOX 24207                                                              JACKSON             MS               39225
7844781   NATIONWIDE                          FILE 50939                                                                                                  LOS ANGELES         CA               90074-0939
7845763   Nationwide                          PO Box 4110                                                                                                 Scottsdale          AZ               85261-4110

7901884   NATURAL INTELLIGENCE LDT            2 KAPLA STREET                                                                                              Tel Aviv                          647 64734           Israel
7839954   NATURAL WIRELESS LLC*               23A Poplar Street                                                                                           East Rutherford     NJ                07073
7845235   NAVEX GLOBAL, INC                   P.O. BOX 60941                                                                                              CHARLOTTE           NC                28260
7885746   NBS - Yosemite Op Co, LLC           121 SW Morrison                   Ste 1875                                                                  Portland            OR                97204
7864728   NBS - Yosemite Op Co, LLC           5655 S Yosemite St                                                                                          Greenwood Village   CO                80111
7845788   NCS INC.                            PO BOX 454                                                                                                  STORMVILLE          NY                12582



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 64 of 102
                                                                                                                Exhibit F
                                                                                                    Contract Counterparties Service List
                                                                                                        Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                        ADDRESS 2            ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE   COUNTRY

7891755 ND Properties, Inc.                   c/o Cushman & Wakefield      Attn: Property Manager     3445 Peachtree Road NE Suite 220             Atlanta           GA            30303
        NDYNAMICS Inc (16810-MP)
7845544 (16810-MP)                            PO BOX 20610                                                                                         SAN JOSE          CA            95160
7839766 Nebrodi Partners LLC                  225 Asylum Street            28th Floor                                                              Hartford          CT            06443

7839991   NEC FINANCIAL SERVICES LLC          24189 NETWORK PLACE                                                                                  Chicago           IL            60673-1241
7844937   NECA                                P O BOX 12214                                                                                        NEWARK             NJ           07101-3410
7845896   NEMONT                              PO BOX 600                                                                                           SCOBEY             MT           59263
7845050   NEOFUNDS BY NEOPOST                 P O BOX 6813                                                                                         CAROL STREAM       IL           60197-6813
                                                                                                      fka/ API DIGITAL
7839237 NEONOVA                               200 West Side Square         Suite 600                  COMMUNICATION                                Huntsville        AL            35801
7843626 NEP                                   720 MAIN STREET              P O BOX D                                                               FOREST CITY       PA            18421

7844444 Net Plus Consulting (6092-MP)         9322 THIRD AVENUE                                                                                    BROOKLYN          NY            11209
7836991 NetCertLabs, Inc                      1020 SOUTH 344TH STREET      SUITE 209                                                               FEDERAL WAY       WA            98003
7844099 NetEx Inc (NETEX)                     8300 SUMMERWOOD DR                                                                                   MCLEAN            VA            22102
7839120 NETFORWARD CORP                       1955 NORWOOD COURT           BUILDING 1                                                              MOUNT PLEASANT    WI            53403
        NETLIFE NETLIFE (16702-MP)
7838709 (16702-MP)                            17 APPLE SEED LANE                                                                                   GAITHURBURG       MD            20878
7838966 NETTECH LLC                           1851 HUDSON CIRCLE                                                                                   MONROE            LA            71201
7845588 NETWOLVES                             PO BOX 24333                                                                                         TAMPA              FL           33623-4333

          NETWORK COMMUNICATION
7842249   SOLUTIONS                           4612 40TH STREET                                                                                     DES MOINES        IA            50310
          NETWORK & SYSTEM
7841556   INTEGRATION                         39115 Pagosa Springs Drive                                                                           Temecula          CA            92591
          NETWORK
7844975   COMMUNICATIONS                      P O BOX 2707                                                                                         LONGVIEW          TX            75606
          NETWORK
          COMMUNICATIONS INTL
7845871   CORP                                PO BOX 551                                                                                           LONGVIEW          TX            75606-0551

7841061 NETWORK CONNECTION, INC DBA KEEFORCE                               326 STATE ROUTE 348E                                                    Symsonia          KY            42082
7841633 NETWORK INTELLIGENCE         40 CUESTA VISTA DRIVE                                                                                         MONTEREY          CA            93940
        Network Logic, Inc. (DALLAS)
7838010 (NETWORK2)                   1349 EMPIRE CENTRAL                   STE 600                                                                 DALLAS            TX            75247

        Network Solutions Provider
7843336 (11660-MP) (16983-MP)                 65 PINE AVE 163                                                                                      LONG BEACH        CA            90802
        Network Wiring Services Inc
7843379 (17577-MP) (17577-MP)                 6608 216TH ST SW             SUITE 106B                                                              MOUNTLAKE TERRACE WA            98043
7846147 NETXUSA INC                           PO BOX 890769                                                                                        CHARLOTTE         NC            28289-0769
7845751 NEUSTAR INC.                          PO Box 403034                                                                                        Atlanta           GA            30384-3034
7844341 NEUTRAL TANDEM                        9081 PAYSPHERE CIR                                                                                   CHICAGO           IL            60674
7844341 NEUTRAL TANDEM                        9081 PAYSPHERE CIR                                                                                   CHICAGO           IL            60674




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                Page 65 of 102
                                                                                                                           Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                  ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY
          NEUWEST TECHNOLOGY
7843484   (16683-MP) (16683-MP)               6919 WEST BROWARD BLVD           SUITE 149                                                                    PLANTATION        FL           33317
7860039   New 4119 Montrose LLC               Hansen Partners                  4200 Montrose Boulevard         Suite 500                                    Houston           TX           77006
7857868   New 4119 Montrose LLC               4119 Montrose                                                                                                 Houston           TX           77006
          NEW AGE TECHNOLOGY
7844118   CONSULTING                          8348 LITTLE RD #188                                                                                           NEW PORT RICHEY   FL           34654-4919

7851740 New Hope Medical Center               3840 Peachtree Industrial Blvd                                                                                Duluth            GA           30096
        NEW JERSEY MOTOR VEHICLE
7845319 COMMI                                 PO BOX 008                                                                                                    TRENTON           NJ           08646-0008
7845797 NEW PARIS TELEPHONE                   PO BOX 47                                                                                                     NEW PARIS         IN           46553-0047
7840146 Newco Development LLC                 254 South Main Street            #106                                                                         New York          NY           10956

7841642 NEWPORT OFFICE CENTER I LP            40 WEST 57TH STREET                                                                                           NEW YORK          NY           10019
7890065 Newport Place Corporation             c/o American Realty Advisors     Attn: Stanley Iezman            801 North Brand Blvd.      Suite 800         Glendale          CA           91203-3237
7890822 Newport Place Corporation             4100 Newport Place Dr                                                                                         Newport Beach     CA           92660
        NEWWAVE
7846156 COMMUNICATIONS                        PO Box 9001060                                                                                                LOUISVILLE        KY           40290-1060
7844286 NEX5, INC DBA ONSITE                  90 TACONIC RD                                                                                                 GREENWICH         CT           06831-3138
        NexCoreRREEF DryCreek Mob
7867848 LLC                                   Attn: Julia Paluka               1621 18th Street                Suite 250                                    Denver            CO           80202
        NexCoreRREEF DryCreek Mob
7853874 LLC                                   125 Inverness Drive East                                                                                      Englewood         CO           80112
        Nexgen Sources LLC (9761-
7839826 MP) (9761-MP)                         23 ROLLING KNOLLS DRIVE                                                                                       MIDDLETOWN        NJ           07748
        NF Airport Spectrum
7866809 Investors, LP                         Airport Spectrum                 5767 West Century Boulevard                                                  Los Angeles       CA           90045
        NF Airport Spectrum
7866808 Investors, LP                         Airport Spectrum                 5757 West Century Boulevard                                                  Los Angeles       CA           90045
7841766 NICE TOUCH                            41 UNION SQUARE WEST                                                                                          NEW YORK          NY           10003
7844832 NITEL INC                             LOCKBOX DEPT 4929                                                                                             CAROL STREAM      IL           60122-4929
7860494 NNN Park Central LLC                  2970 Clairmont Road, Ste 160                                                                                  Atlanta           GA           30329
7889203 NNN-1600 Parkwood LLC                 Daymark Realty Advisors          2770 Clairmont Road                                                          Atlanta           GA           30329

7847235 NNN-1600 Parkwood, LLC                1600 Parkwood Circle Southeast                                                                                Atlanta           GA           30339
7901852 NORCOM MORTGAGE                       38 Security Drive                                                                                             Avon              CT           06001

7838963 NORTEC COMMUNICATIONS                 1850 EAST 121ST STREET                                                                                        Burnsville        MN           55337
        North American Investment
7888374 Company                               1582 Parker Road                                                                                              Denver            CO           80231
        North American Investment
7874673 Company                               1562 South Parker Road           Suite 308                                                                    Denver            CO           80231
        North American Investment
7877728 Company                               1642 Parker Road                                                                                              Denver            CO           80231
        North American Investment
7880407 Company                               1602 Parker Road                                                                                              Denver            CO           80231




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 66 of 102
                                                                                                                          Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                 ADDRESS 3                 ADDRESS 4                 CITY        STATE      POSTAL CODE   COUNTRY
        North American Property
7895574 Corporation                           5505 Peachtree Dunwoody Road Suite 530                                                                        Atlanta            GA           30342
        NORTH ATLANTIC
7843113 CONSULTANTS LLC                       6075 SHALLOW BROOK CT                                                                                         PORT ORANGE        FL           32128

7845053 NORTH CENTRAL TELEPHONE P O BOX 70                                    HWY 52 BYPASS E                                                               LAFAYETTE          TN           37083-0000
7843630 NORTH HOUSTON LP        720 NORTH POST OAK ROAD                                                                                                     HOUSTON            TX           77024
7847136 North Houston, L.P      12941 North Fwy                                                                                                             Houston            TX           77060

7874142 North Jefferson Partnership           156 North Jefferson                                                                                           Chicago            IL           60661
        North Park Place                      1950 North Park Place
7864563 Condominium                           Northwest                                                                                                     Atlanta            GA           30339
        NORTH STATE
7845581 COMMUNICATIONS                        PO BOX 2326                                                                                                   HIGH POINT         NC           27261

        NORTHCOAST SHREDDING
7837914 SERVICES & RECORD CENTER              1305 LLOYD ROAD                                                                                               Wickliffe          OH           44092
        NORTHEAST FLORIDA
7845014 TELEPHONE                             P O BOX 485                                                                                                   MACCLENNY          FL           32063-0485
        NORTHEAST MISSOURI RURAL
7843620 TELE                                  718 SOUTH WEST STREET           PO BOX 98                                                                     GREEN CITY         MO           63545
        NORTHLAND
7844506 COMMUNICATIONS                        9560 MAIN ST.                                                                                                 HOLLAND PATENT     NY           13354

7880497 Northmeadow Investors, LLC            11390 Old Roswell Road                                                                                        Roswell            GA           30076
                                              c/o BPG Management Company
7890610 Northmeadow Investors, LLC            LP                         1225 Northmeadow Parkway             Suite 100                                     Roswell            GA           30076
7871358 Northpoint LP                         Behringer Harvard          2 Northpoint #100                                                                  Houston            TX           77060
7891110 Northpoint LP                         2 Northpoint Drive                                                                                            Houston            TX           77060

7836800 NORTHRIDGE ADVISORS LLC               10 NORTHRIDGE COURT                                                                                           HACKETTSTOWN       NJ           07840
7894485 Northside Hospital, Inc.              980 Johnson Ferry Road                                                                                        Atlanta            GA           30342
7865631 Northside Hospital, Inc.              993 Johnson Ferry Road                                                                                        Sandy Springs      GA           30342
                                              960 Johnson Ferry Road, Suite
7892409 Northside Hospital, Inc.              335                                                                                                           Atlanta            GA           30342
7898940 Northside Hospital, Inc.              1000 Johnson Ferry Road                                                                                       Atlanta            GA           30342
                                                                              Attn: Property Management/Real                           1100 Johnson Ferry
7875811 Northside Ventures, Inc.              c/o Northside Hospital, Inc.    Estate                         Center Pointe, Building 1 Road, Suite 400      Alpharetta         GA           30342
        Northwest Medical Center,
7868283 LLC                                   3280 Howell Mill Rd                                                                                           Atlanta            GA           30327
        Northwoods Business Center
7875602 Partners, LP                          3000 Northwoods Parkway                                                                                       Norcross           GA           30071
7837057 NOVA JANITORIAL                       10407 BAILS FORD RD                                                                                           MANASSAS           VA           20109

7845602 NUANCE COMMUNICATIONS PO BOX 2561                                                                                                                   Carol Stream       IL           60132-2561
7838487 NUEAVEA ERA LLC       1545 W MOCKINGBIRD LN                           STE 5020                                                                      DALLAS             TX           75235




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 67 of 102
                                                                                                                               Exhibit F
                                                                                                              Contract Counterparties Service List
                                                                                                                  Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                      ADDRESS 3               ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY

7842900 NUSPECTIVE INC                        5700 STONERIDGE MALL ROAD       SUITE 220                                                                      PLEASANTON        CA           94588
7845982 NUVERA                                PO Box 697                                                                                                     New Ulm           MN           56073-0697
7873188 NV POTOMAC MOB LLC                    1550 S. Potomac St.                                                                                            Aurora            CO           80012
                                              c/o Ventas NexCore Holdings,
7878112 NV POTOMAC MOB LLC                    LLC                             353 North Clark Street               Suite 3300                                Chicago           IL           60654-4708
        NYS CHILD SUPPORT
7845456 PROCESSING CENTER           PO BOX 15363                                                                                                             ALBANY            NY           12212-5363
                                    4359 TOWN CENTER BLVD STE
7842082 O1 Communications (010554 217                                                                                                                        EL DORADO HILLS   CA           95762-7113
7842612 O1 SERVICES LLC             5190 Golden Foothill Parkway                                                                                             El Dorado Hills   CA           95762
7845516 OBJECT FRONTIER INC         PO BOX 200107                                                                                                            PITTSBURGH        PA           15251-0107
7840208 Office Interiors            260 Peachtree Street NW                   Suite 501                                                                      Atlanta           GA           30303
7857079 Office North Belt LLC       c/o Jetall Companies                      Attn: Pail Shelton                   2500 West Loop South     Suite 255        Houston           TX           77006
7846759 Office North Belt LLC       411 N Sam Houston Pkwy E                                                                                                 Houston           TX           77060
7843676 OFFICE360                   7301 WOODLAND DR                                                                                                         INDIANAPOLIS      IN           46278
7869810 Ogilvi & Properties Inc     Attn: Stephen Leather, VP                 2601 Blake Street, Suite 100                                                   Denver            CO           80205
        O'Kane Family Partnership
7862373 LLLP                        9101 East Kenyon St.                                                                                                     Denver            CO           80237
        Oliver Communications Inc.-
        17797 (17797-MP) (17797-
7842353 MP)                         485 TREECREST CIRCLE                                                                                                     OAKDALE           CA           95361
7845638 OLYMBEC USA LLC             C/O BROADCAST TOWERS INC                  PO BOX 292714                        PO BOX 292714                             LEWISVILLE        TX           75029
        Omega Magnus Corp (16320-
7837277 MP) (16932-MP)              11037 WARNER AVE                                                         202                                             FAUNTAIN VALLEY   CA           92708

7899543 Omega Ventures Capital, LLC           105 Satellite Boulevard NW                                                                                     Suwanee           GA           30024
        OMNI
7841335 TELECOMMUNICATIONS                    3570 CONSUMER STREET                                                                                           West Palm Beach   FL           33404
7844231 Omninet Pacific Point LP              879 W9420 Wilshire Blvd         4th Floor                                                                      Beverly Hills     CA           90212

7866455 Omninet Pacific Pointe LP             Omninet Pacific Pointe GP LLC   9420 Wilshire Boulevard              4th Floor                                 Beverly Hills     CA           90212
7879461 Omninet Pacific Pointe LP             879 West 190th Street                                                                                          Gardena           CA           90248
7837419 OMNIPOTECH, LTD                       11422 A CRAIGHEAD DR.                                                                                          HOUSTON           TX           77025
7840055 On Track Communications               248 WEST MAIN STREET                                                                                           STOUGHTON         WI           53589
        OnDemand (16988-MP)
7838073 (16988-MP)                            13681 NEWPORT AVENUE            SUITE 8356                                                                     TUSTIN            CA           92780
7859586 ONE ENERGY CENTER LLC                 40 SHUMAN BLVD                  STE 215                                                                        NAPERVILLE        IL           60563
                                              Arthur Goldner & Associates,
7867033 One Energy Center, LLC                Inc.                            707 Skokie Blvd.                     Suite 100                                 Northbrook        IL           60062
7859586 One Energy Center, LLC                40 Shuman Boulevard             Suite 215                                                                      Naperville        IL           60563
        One Hundred Lexington Place,
7879137 Ltd                                   Centra Partners, LLC            100 Lexington Street                 Suite 050                                 Fort Worth        TX           76102
7841617 ONE IDENTITY LLC                      4 POLARIS WAY                                                                                                  ALISO VIEJO       CA           92656
7892423 One Katy Freeway, LLC                 11111 Katy Freeway              Suite 310                                                                      Houston           TX           77079
7866364 One Live Oak, LLC                     3475 Lenox Road                                                                                                Atlanta           GA           30326
7889204 One Live Oak, LLC                     Daymark Realty Advisors         2979 Clairmont Road                                                            Atlanta           GA           30329



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 68 of 102
                                                                                                                 Exhibit F
                                                                                                Contract Counterparties Service List
                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                  ADDRESS 2               ADDRESS 3               ADDRESS 4              CITY           STATE      POSTAL CODE   COUNTRY
          One Park Centre RLLP, Prime
7864472   Management LLC                      1333 West 120th Avenue   Suite 110                                                               Westminster         CO            80234
          One Sherman Place Office
          Condominium Association aka
7869156   One Sherman Place                   140 E. 19th Ave          Suite 700                                                               Denver              CO            80203
          One Source (VEND-16177)
7838679   (VEND-16177)                        1655 E. ARLINGTON BLVD   MIKE AMAN                                                               GREENVILLE          NC            27858
          One Source Communications,
7841577   Inc                                 3926 WESLEY ST           SUITE 703                                                               MYRTLE BEACH        SC            29579
          One View Communications
7844252   (Vanessa Carter)                    8870 DARROW RD           #F106-130                                                               Twinsburg           OH            44087
          One World Networks (11811-
7840601   MP) (11811-MP)                      3000 JOE DIMAGGIO BLVD   SUITE 62                                                                ROUND ROCK          TX            78665

7838516 ONE WORLD NETWORKS, LLC 15602 Patrica Street                   Suite 50                                                                Austin              TX            78728
                                   One State Street Plaza, 31st
7844909 OneBeacon Insurance Group Floor                                                                                                        New York            NY            10004
        ONEIDA MARKETING
7844168 ENTERPRISES                8551 N PEPPERBOX RD                                                                                         PRESCOTT VALLEY      AZ           86314-4028
                                   170 CHASTAIN MEADOWS CT
7838718 ONEPATH SYSTEMS, LLC       NW                                                                                                          KENNESAW            GA            30144-3723
        ONESOURCE
7842327 COMMUNICATIONS             4800 KELLER HICKS ROAD                                                                                      KELLER              TX            76244-9643
7842443 OneStream Networks, LLC    500 LEE RD                                                                                                  ROCHESTER           NY            14606
        ONETEL CONSULTING
7840229 (GLX10607)                 261 SOUTH RIVER BEND WAY                                                                                    NORTH SALT LAKE CITY UT           84054
7844435 ONEX Credit Partners, LLC  930 Sylvan Avenue                                                                                           Englewood Cliffs     NJ           07632
        Onvoy Voice Services -
7846215 360Networks                PO Box 952140                                                                                               Dallas              TX            75395
7838452 OOKLA LLC                  1524 5TH AVE                                                                                                SEATTLE             WA            98101
7853508 Open Atrium Partners, LLC  Attn: General Counsel               5887 Glenridge Drive          Suite 250                                 Atlanta             GA            30328
7854619 Open Atrium Partners, LLC  1708 Peachtree Street                                                                                       Atlanta             GA            30309
        Open One Solutions (9558-
7843724 MP) (9558-MP)              744 N WELLS STREET                                                                                          CHICAGO             IL            60654
        OPEN TEXT INC (FORMERLY    OPEN TEXT INC (FORMERLY
7840479 XPEDITE SYSTEMS LLC)       XPEDITE SYSTEMS LLC)                29084 NETWORK PLACE                                                     Chicago             IL            60673-1290
7838827 OPENBOX NETWORKS, LLC      176 BEAGLE GAP RUN                                                                                          WAYNESBORO          VA            22980
7839771 Oppenheimer Funds, Inc.    225 Liberty Street                                                                                          New York            NY            10281
        Optidial Communications
7844589 (OPTIDIAL)                 9939 HIBERT ST                                              102                                             SAN DIEGO           CA            92131
        Optistar Technology
        Consultants Inc (17050-MP)
7841650 (17050-MP)                 400 LIBBEY PARKWAY                                                                                          WEYMOUTH            MA            02189
7840132 OPTUMHEALTH BANK INC       2525 LAKE PARK BLVD                                                                                         SALT LAKE CITY      UT            84120
7842449 ORACLE AMERICA INC         500 ORACLE PKWY                                                                                             REDWOOD SHORES      CA            94065
        ORACLE CREDIT
7840205 CORPORATION                260 North Charles Lindberg Dr       MAC: U1240-026                                                          SALT LAKE CITY      UT            84116



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                              Page 69 of 102
                                                                                                                               Exhibit F
                                                                                                                   Contract Counterparties Service List
                                                                                                                       Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2                       ADDRESS 3                 ADDRESS 4               CITY         STATE      POSTAL CODE        COUNTRY
7849777 Orchard Falls LLC                     7800 East Orchard Road                                                                                              Greenwood Village   CO           80111
                                              c/o Equity West Investment
7856386 Orchard Falls LLC                     Partners                          Attn: David H. Naus                  1125 17th Street           Suite 700         Denver              CO           80202
                                                                                                                     5990 Greenwood Plaza
7867197 Orchard Falls LLC                     Orchard Falls LLC                 c/o MK Equity Partners LP            Blvd. Suite 118                              Greenwood Village   CO           80111
7837190 Orion Communications Inc.             10850 W PARK PL                   SUITE 220                                                                         MILWAUKEE           WI           53224
        Orion Networks LLC
7839808 (ORIONNTWKS)                          22820 PORTICO PLACE                                                                                                 BRAMBLETON          VA           20148
        ORLYANSKY VLADMIR
7840539 ANATOLEVICH                           2s Kirgizkaya 97/3 f31                                                                                              Rostov on don                    344032           Russia
7838450 ORR PROTECTION SYSTEMS                1523 RELIABLE PKWY                                                                                                  CHICAGO             IL           60686
7901873 OSG BILLING SERVICES                  100 CHALLENGER ROAD               SUITE 303                                                                         Ridgefield Park     NJ           07660
        OSIbeyond LLC (11708-MP)
7843867 (11708-MP)                            7815 OLD GEORGETOWN ROAD SUITE 200                                                                                  BETHESDA            MD           20814
7842509 OTELCO TELEPHONE                      505 3RD AVENUE EAST                                                                                                 ONEONTA             AL           35121
        OTG Consulting (17260-MP)
7841281 (17260-MP)                            35 WEST MAIN STREET                                             6013                                                FRISCO              CO           80443
7845369 OTT COMMUNICATIONS                    PO BOX 11004                                                                                                        LEWISTON            ME           04243-9455

7836796 P.C. COMMUNICATIONS, INC              10 GREENWOOD LANE                                                                                                   EAST HILLS          NY           11576
7868498 Paces West Owner, LLC                 Attn: Legal                       17300 Dallas Parkway                 Suite 1010                                   Dallas              TX           75248
7869150 Paces West Owner, LLC                 Attn: Property Manager            2727 Paces Ferry Road                Building 1, Suite 1730                       Atlanta             GA           30339
        Packet Fusion (16182-MP)
7845742 (16182-MP)                            PO BOX 398055                                                                                                       SAN FRANCISCO       CA           94139-8055
7844232 PALISADE COMPLIANCE LLC               88 E MAIN STREET SUITE H310                                                                                         MENDHAM             NJ           07945

          Palisades at West Paces
7868310   Condominium Association Inc.        3200 Downwood Circle                                                                                                Atlanta             GA           30327
7838131   PAMELA BOWLES                       140 FORKWOOD CIR                                                                                                    HIRAM               GA           30141
7844900   PANASONIC                           ONE PANASONIC WAY 7G-3                                                                                              NEWARK              NJ           07114-2917
          Panurgy NY Metro LLC (17301-
7840555   MP) (17301-MP)                      3 WING DRIVE SUITE 225                                                                                              CEDAR KNOLLS        NJ           07927
          Paramenter Overlook III LP,
7876341   LLLP                                c/o Parmenter Realty Partners     Attn: Asset Manager                  3700 Crestwood Parkway Suite 1080            Duluth              GA           30096

7856757 Park Arapahoe, LLC                    c/o Global Pacific Properties, Inc. Attn: President and Controller     5161 East Arapahoe Road                      Centennial          CO           80122
        PARK PLACE TECHNOLOGIES               5910 LANDERBROOK DR, STE
7842978 LLC                                   300                                                                                                                 MAYFIELD HEIGHTS    OH           44124
7843192 PARKER ROAD CAMPUS LLC                621 SW ALDER SUITE 800                                                                                              PORTLAND            OR           97205

7856459 Parkridge Medical Plaza, LLC          10450 Park Meadows Drive                                                                                            Littleton           CO           80124

7892904   Parkridge Medical Plaza, LLC        9695 S Yosemite, #354                                                                                               Lone Tree           CO           80124
7880294   Parkridge, Inc.                     1462 Montreal Road                                                                                                  Tucker              GA           30084
7862261   Parkside Piedmont, LLC              1440 Dutch Valley Plain NE                                                                                          Atlanta             GA           30324
7885686   Parkway JHLIC LP                    Parkway Properties LP             Attn: Technical Services             188 East Capital Street    Suite 1000        Jackson             MS           39201
7885800   Parkway JHLIC LP                    Parkway Realty Services LLC       Attn: Property Management            Two Ravinia Drive          Suite 120         Atlanta             GA           30346



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                               Page 70 of 102
                                                                                                                            Exhibit F
                                                                                                              Contract Counterparties Service List
                                                                                                                  Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                     ADDRESS 3                 ADDRESS 4             CITY        STATE      POSTAL CODE   COUNTRY
7889743 Parkway JHLIC LP                      4751 Best Road                                                                                                 College Park     GA           30337
        Parkway One Capital City
7885796 Plaza, LLC                            Parkway Properties, LP          188 E Capitol St.                 Suite 1000                                   Jackson          MS           39201
        Parkway One Capital City
7885837 Plaza, LLC                            Parkway Realty Services, LLC    Property Management               3350 Peachtree Rd. NE      Suite 1100        Atlanta          GA           30326
        Parkway One Capital City
7885687 Plaza, LLC                            Parkway Properties, LP          Attn: Technical Services          188 E Capitol Street       Ste. 1000         Jackson          MS           39201
        Parkway One Capital City
7894503 Plaza, LLC                            3350 Peachtree Road N.E.        Suite 1100                                                                     Atlanta          GA           30326
7869947 Parkway Properties LP                 Attn: Technical Services        188 E Capitol St                  Ste. 1000                                    Jackson          MS           39201
                                                                                                                5775 Peachtree
                                                                                                                Dunwoody Road
7885838 Parkway Properties LP                 Parkway Realty Services, LLC    Attn: Property Management         Northeast                  Suite C-250       Atlanta          GA           30342
7866394 Parkway Properties, LP                188 E Capitol Street            Suite 1000                                                                     Jackson          MS           39201
7876148 Parkway Tower Place 200               3348 Peachtree Road. NE                                                                                        Atlanta          GA           30326

7876338 Parkway Tower Place 200, LLC          c/o Parkway Realty Services, LLC 3344 Peachtree Road              Suite 1625                                   Atlanta          GA           30326
        Parmenter Hampden Avenue,
7858081 LLC                                   7535 East Hampden Avenue                                                                                       Denver           CO           80231
        Parmenter Hampden Avenue,                                                                               7535 East Hampden
7876237 LLC                                   c/o Parameter Realty Partners   Attn: Property Manager            Avenue                     Suite 450         Denver           CO           80231
        Parmenter Hampden Avenue,                                                                               7535 East Hampden
7876380 LLC                                   c/o Parmenter Realty Partners   Attn: Property Management         Avenue                     Suite 450         Denver           CO           80231
        Parmenter Hampden Avenue,
7876379 LLC                                   c/o Parmenter Realty Partners   Attn: Andrew Weiss                701 Brickell Avenue        Suite 2020        Miami            FL           33131
        Parmenter Hampden Avenue,
7876378 LLC                                   c/o Parmenter Realty Partners   Attn: Asset Manager               12750 Merit Drive          Suite 225         Dallas           TX           75251
        Parmenter Overlook III LP,
7876381 LLLP                                  c/o Parmenter Realty Partners   Attn: Property Manager            2859 Paces Ferry Road                        Atlanta          GA           30339
        Parmenter Overlook III LP,
7876382 LLLP                                  c/o Parmenter Realty Partners   Attn: Asset Manager               3700 Crestwood Parkway Suite 1080            Duluth           GA           30096
        Parmenter Overlook III LP,
7884092 LLLP                                  2859 Paces Ferry Road                                                                                          Atlanta          GA           30339

7876414 Parmenter Parkwood LP, LLLP c/o Parmenter Realty Partners             Attn: Andrew Weiss                1111 Brickell Avenue       Suite 2910        Miami            FL           33131

7868817 Parmenter Parkwood LP, LLLP Attn: Meghan Swanson                      c/o Parmenter Realty Partners     1000 Parkwood Circle       Suite 120         Atlanta          GA           30339

7876413 Parmenter Parkwood LP, LLLP c/o Parmenter Realty Partners             Attn: Michael Holmes              3399 Peachtree Road NE Suite 0150            Atlanta          GA           30326
7900043 Pavilion at Lake Hearn      1100 Lake Hearn Dr NE                                                                                                    Atlanta          GA           30342
                                    Attn: Bentley Investments, Inc.,
7852510 Pavilion Partners, LP       General Partner                           1150 Lake Hearn Drive             Suite 650                                    Atlanta          GA           30342
                                    Richardson MOB I Professional
7872534 Pavilion Properties         Office Building                           403 West Campbell Road                                                         Richardson       TX           75080
                                    Richardson MOB I Professional
7872533 Pavilion Properties         Office Building                           399 West Campbell Road                                                         Richardson       TX           75080




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                          Page 71 of 102
                                                                                                                             Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                             ADDRESS 2                  ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE        COUNTRY
          PC 911 (10137-MP) (16670-
7839235   MP)                                 200 WEST 86TH STREET               17C                                                                           NEW YORK           NY            10024
7837404   PCS1 (DATAVO)                       114 E HALEY STREET SUITE A                                                                                       SANTA BARBARA      CA            93101
7837086   PCTC                                105 N AVON AVENUE                  PO BOX 108                                                                    PHILLIPS           WI            54555-0108
7852008   PDAPP                               2300 Peachtree Road, A-102                                                                                       Atlanta            GA            30309
          PDS LLC (16672-MP) (16672-
7841554   MP)                                 39100 COUNTY CLUB DR               #200                                                                          FARMINGTON HILLS   MI            48331
7842835   Peachtree Movers                    5570 Tulane Drive SW               Suite E                                                                       Atlanta            GA            30336
7845229   PEAK 10                             P.O. Box 534390                                                                                                  Atlanta            GA            30353-4390
7844245   PEAK 10 INC                         8809 LENOX POINTE DRIVE            SUITE G                                                                       CHARLOTTE          NC            28273

7876417 Pearlman Himy I, LLC                  c/o Pearlman Properties            Attn: Zach Pearlman              4633 Old Ironsides Drive Suite 100           Santa Clara        CA            95054
        Pediatric Center at
7857188 Alpharetta, LLC                       c/o L&S Capital Holdings II, LLC   Attn: Lea Richmond III           3300 Old Milton Parkway                      Alpharetta         GA            30005
                                              222 SOUTH RIVERSIDE PLAZA
7839726 PEERLESS NETWORK                      SUITE 2730                         Suite 2730                                                                    Chicago            IL            60606
7843901 PEG OFFICE LLC                        7920 BELTLINE RD                   STE 900                                                                       DALLAS              TX           75254
7841695 PENASCO VALLEY TEL                    4011 WEST MAIN                                                                                                   ARTESIA             NM           88210-9566
        PENINSULA FIBER NETWORK
        NEXT GENERATION SERVICES
7839039 LLC                      1901 WEST RIDGE STREET                          SUITE 2                                                                       MARQUETTE          MI            49855

7845052 PENN CREDIT CORPORATION               P O BOX 69703                                                                                                    HARRISBURG         PA            17106
7845471 PEOPLES TELEPHONE                     PO BOX 1676                                                                                                      QUITMAN            TX            75783-1676
        PEOPLES TELEPHONE
7845175 COMPANY                               P.O. BOX 24207                                                                                                   JACKSON            MS            39225
7842601 Perfect Voice & Data LLC              5164 NORMANDY PARK DR                                                                                            Medina             OH            44256
7844962 PERFICIENT                            P O BOX 207094                                                                                                   DALLAS             TX            75320-7094

7901853 PERFORMANCE PAYPHONES                 P.O. BOX 56                                                                                                      LOMITA             CA            90717
        PERIGEE BUSINESS
7837323 TECHNOLOGIES                          1112 N. MERIDIAN ROAD                                                                                            YOUNGSTOWN         OH            44505
7857763 Perimeter Crossing GA, LLC            1200 Lake Hearn Drive              Suite 275                                                                     Atlanta            GA            30319
7839396 PERSISTENT SYSTEMS INC                2055 LAURELWOOD ROAD               SUITE 210                                                                     SANTA CLARA        CA            95054
7846258 PETR ALEKSANDROV                      PETR ALEKSANDROV                   Shaumyana Street 2/10            Apt. 47                                      Rostov-on-Don                    344082           Russia
7853557 Petroleum Building LLC                Attn: General Counsel              5414 Westridge Drive                                                          Boulder            CO            80301
7899905 Petroleum Building LLC                110 16th Street                                                                                                  Denver             CO            80202
7853270 PH One, Inc.                          Attn: Daria Hosseinyoun            95 Belvedere Street, Suite 1                                                  San Rafael         CA            94901
7886657 PH One, Inc.                          1212 Broadway                                                                                                    Oakland            CA            94612
7839770 PHILIP TEBOH TEMBENG                  225 CENTRRAL AVE SW                                                                                              ATLANTA            GA            30303
7839637 PHONE CONNECTION                      2192 ATHENS AVE                                                                                                  Simi Valley        CA            93065
        PHONE TECH
7837480 COMMUNICATIONS, INC                   11650 LUCILLE ST                                                                                                 OVERLAND PARK      KS            66210
7842464 PhoneCheck, Inc                       5001 MAYFIELD RD #54                                                                                             LYNDHURST          OH            44124
7839144 Phoneco, Inc                          19813 EAST MILL RD                                                                                               GALESVILLE         WI            54630
7843135 PHONOSCOPE                            6105 WESTLINE DR                                                                                                 HOUSTON            TX            77036




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                             Page 72 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                 ADDRESS 3                 ADDRESS 4                CITY        STATE      POSTAL CODE   COUNTRY

7839072 PICS TELECOM CORPORATION 1920 LYELL AVENUE                                                                                                            ROCHESTER        NY           14606
                                 GPI Piedmont LP; Granite
7846958 Piedmont Center          Properties Inc.                               5601 Granite Parkway           Suite 800                                       Plano            TX           75024
7888551 Piedmont Center          3525 Piedmont Rd. NE                                                                                                         Atlanta          GA           30305
7888368 Piedmont Center, 1-4 LLC 3565 Piedmont Road                                                                                                           Atlanta          GA           30305
7891488 Piedmont Center, 1-4 LLC c/o Cousins Properties                        3575 Piedmont Road             Suite 230                                       Atlanta          GA           30305
7888573 Piedmont Center, 1-4 LLC 3575 Piedmont Road                            Suite 230                                                                      Atlanta          GA           30305
7842412 Piedmont Center, 1-4 LLC 5 Concourse Parkway                           Suite 2410                                                                     Atlanta          GA           30328

7856963 Piedmont Hospital Inc                 2001 Peachtree Road Northeast Suite 400                                                                         Atlanta          GA           30309
7856851 Piedmont Hospital Inc                 95 Collier Road                                                                                                 Atlanta          GA           30395
                                                                              Attn: Jay Mitchell, General
7886181   Piedmont Hospital Inc               Piedmont Healthcare Inc         Counsel                         1800 Howell Mill Road      Suite 850            Atlanta          GA           30339
7856861   Piedmont Hospital, Inc              c/o Golub Realty Services LLC                                                                                   Atlanta          GA           30309
7899495   Piedmont Hospital, Inc.             105 Collier Road                                                                                                Atlanta          GA           30309
7867610   Piedmont Hospital, Inc.             35 Collier Road                                                                                                 Atlanta          GA           30309
                                              Attn: President/Chief Executive
7869006 Piedmont Hospital, Inc.               Officer                         2001 Peachtree Road NE          Suite 400                                       Atlanta          GA           30309

7862225 Piedmont Hospital, Inc.               1968 Peachtree Road Northwest                                                                                   Atlanta          GA           30309
                                                                                                                                       1800 Howell Mill Road,
7862462 Piedmont Hospital, Inc.               Jay D. Mitchell                  Attn: EVP/General Counsel      Piedmont Healthcare Inc. Suite 850              Atlanta          GA           30318

7856385 Piedmont Hospital, Inc.               c/o Equity Office Management     1800 Howell Mill Road          Suite 850                                       Atlanta          GA           30318
        PILOTHOUSE
7843159 COMMUNICATIONS                        615 WEST JOHNSON AVE             SUITE 218                                                                      CHESHIRE         CT           06410

7845236 Pine Creek Communications P.O. BOX 6103                                                                                                               Paris            TX           75461-6103
        PINELAND TELEPHONE COOP.
7845048 INC.                      P O BOX 678                                                                                                                 METTER           GA           30439-0678

7841433 PINPOINT RESOURCE GROUP               3701 NATIONAL DR                 STE 103                                                                        RALEIGH          NC           27612
        PIONEER TELEPHONE
7845932 COOPERATIVE                           PO BOX 640                                                                                                      PHILOMATH        OR           97370-0640
7845726 PITNEY BOWES INC                      PO BOX 371896                                                                                                   PITTSBURGH       PA           15250-7896
7845726 PITNEY BOWES INC                      PO BOX 371896                                                                                                   PITTSBURGH       PA           15250-7896
7844090 PIVIT GLOBAL, INC                     826 DE LA VINA ST. STE B                                                                                        SANTA BARBARA    CA           93101
        PJP Datacomm Inc. dba Fluid
        Networks (15729-MP) (16826-
7843932 MP)                                   80 WOOD ROAD SUITE 308                                                                                          CAMARILLO        CA           93010
7840067 PJU TELECOM, INC.                     2491 GRAND TETON AVE                                                                                            HEMET            CA           92544
7897588 PKY Fund II Atlanta, LLC              Two Ravinia Drive                                                                                               Atlanta          GA           30346
7885797 PKY Fund II Atlanta, LLC              Parkway Properties, LP           188 East Capitol Street        Suite 1000                                      Jackson          MS           39201

7876339 PKY Fund II Atlanta, LLC              c/o Parkway Realty Services, LLC Attn: Property Management      Two Ravinia Drive          Suite 1750           Atlanta          GA           30346
7844954 PKY FUND II BUCKHEAD LLC              REF: C0005363                    P O BOX 198349                                                                 ATLANTA          GA           30384-8349



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 73 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                               ADDRESS 1                      ADDRESS 2                  ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
7876240 PKY Fund II Buckhead, LLC             c/o Parkway Properties, LP      Attn: Technical Services        188 E Capitol Street       Suite 1000        Jackson             MS           32901

7876340 PKY Fund II Buckhead, LLC             c/o Parkway Realty Services, LLC Attn: Property Management      3344 Peachtree Road        Suite 1625        Atlanta             GA           30326
7846289 PKY POC I LLC                         TWO POST OAK CENTRAL             P O BOX 842561                                                              DALLAS              TX           75284-2561
7901854 PLAID TIGER STUDIOS LLC               3514 SHOREWOOD DRIVE                                                                                         KISSIMMEE           FL           34746

          PlanetOne Communications -
7844568   Ernest (VEND-13639)                 9845 E BELL RD                  STE 130                                                                      SCOTTSDALE          AZ           85260
7845092   PLATEAU                             P O BOX 9000                                                                                                 CLOVIS              NM           88102-9090
7890459   Plaza 7000, Ltd.                    DPC Development Company         7000 East Belleview Avenue      Suite 300                                    Greenwood Village   CO           80111
7874149   Plaza Towers                        2575 Peachtree Rd., NE                                                                                       Atlanta             GA           30305
          PLUMBING BY SPELLMAN,
7844066   INC.                                821 COMMERCIAL                                                                                               EMPORIA             KS           66801-2979
          Point Consultants (7367-MP)
7841417   (16986-MP)                          368 BROADWAY                    SUITE 303                                                                    NEW YORK            NY           10013

7844964 PONDEROSA TELEPHONE CO                P O BOX 21                                                                                                   O'NEALS             CA           93645
7846245 POP 3 RAVINIA LLC                     POP 3 RAVINIA LLC               PO BOX 511637                                                                LOS ANGELES         CA           90051-8192
7842457 PORT ENTERPRISES, LLC                 500 SR 436                      #2078                                                                        CASSELBERRY         FL           32707

7842046 Positron Computer Services            4320 29th Ave N                                                                                              SAINT PETERSBURG    FL           33713

7842843 Power 3 Communications, LLC           56 LEONARD ST                                                                                                FOXBORO             MA           02035
        Power Consulting Group
7837804 (11317-MP) (11317-MP)                 127 WEST 26TH STREET 1202                                                                                    NEW YORK            NY           10001
        Powerkey IT Solutions LLC
7844558 (17548-MP) (17548-MP)                 9789 CHARLOTTE HWY              STE 400143                                                                   INDIAN LAND         SC           29707
7842773 PR 55 EAST MONROE LLC                 55 East Monroe Street           Suite 1460                                                                   Chicago             IL           60603
7851238 Prado, LLC                            5600 Roswell Road NE                                                                                         Atlanta             GA           30342
7897563 Prado, LLC                            The Sembler Company             5858 Central Avenue                                                          St. Petersburg      FL           33707
        Precept Special Situation
7839203 Fund, LP                              200 Crescent Court Suite 1450                                                                                Dallas              TX           75201
        PREI's Westport Industrial                                            Jeanette White, Real Estate
7879132 Texas, LLC & CBRE, Inc.               CBRE, Inc.                      Manager                         2800 Post Oak Blvd.        Suite 2300        Houston             TX           77056
        PREI's Westport Industrial
7886100 Texas, LLC & CBRE, Inc.               7110 Old Katy Road                                                                                           Houston             TX           77024

        Prentice Place Office
7863749 Condominium Association Inc 8301 East Prentice Avenue                                                                                              Greenwood Village   CO           80111

        Prentice Place Office
7862407 Condominium Association Inc Inverness Properties Inc                  2 Inverness Drive East                                                       Englewood           CO           80221
        Prescient Outsourcing (6443-
7837839 MP) (6443-MP)                1284 DRUID PL NE                                                                                                      ATLANTA             GA           30307
        Presidio Networked (VEND-
7846090 10897)                       PO BOX 822169                                                                                                         PHILADELPHIA        PA           19182-2169




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 74 of 102
                                                                                                                 Exhibit F
                                                                                                     Contract Counterparties Service List
                                                                                                         Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                         ADDRESS 2            ADDRESS 3                 ADDRESS 4               CITY        STATE      POSTAL CODE   COUNTRY
          PRESIDIO NETWORKED
7844910   SOLUTIONS                           ONE SUN COURT                                                                                         NORCROSS           GA           30092
7844011   Pretium Partners                    810 7th Avenue                                                                                        New York           NY           10019
          PRINCIPAL REAL ESTATE
7844985   PORTFOLIO INC                       P O BOX 310300                 PROPERTY: 431311                                                       DES MOINES         IA           50331-0300
7844486   Pritchard & Jerden                  950 East Paces Ferry Road NE   Suite 200                                                              Atlanta            GA           30326
7837635   Pro On Call Technologies            12125 ELLINGTON CT                                                                                    CINCINNATI         OH           45249
7845155   ProComm Solutions                   P.O. BOX 1870                                                                                         LYNN HAVEN         FL           32444
7842589   Procomm Technologies Inc            515 E. CAREFREE HWY #728                                                                              PHOENIX            AZ           85085
          PRODAPT NORTH AMERICA
7843789   INC                                 7565 SW MOHAWK ST, BLDG M                                                                             Tualatin           OR           97062

        Professional Communication
        Installation Services, Inc
7838562 (PCISNET)                             15943 FOREST HILL DR                                                                                  BOULDER CREEK      CA           95006

7852723 Professional Filing Systems Inc 5076 Winters Chapel Road                                                                                    Doraville          GA           30360

        Profit Enhancement Systems
7840928 (15682-MP) (15682-MP)                 31344 VIA COLINAS              SUITE 101                                                              WESTLAKE VILLAGE   CA           91362
        PROFITABLE PAYPHONE
7845116 SERVICES                              P. O. BOX 7136                                                                                        SAN DIEGO          CA           92167

7845285 PROFITEC BILLING SERVICES             P.O. BOX 845180                                                                                       BOSTON             MA           02284-5180

7837795 PROGRESSIVE INSIGHTS INC 1266 WEST PACES FERRY RD                    SUITE 570                                                              ATLANTA            GA           30327
        PROJECT MUTUAL TELEPHONE
        COOPERATIVE ASSOCIATION
7844992 INC                      P O BOX 366                                                                                                        RUPERT             ID           83350

7866367 Prologis NA2 US, LLC                  3475 Piedmont Road Northeast Suite 650                                                                Atlanta            GA           30305
7893854 Prologis NA2 US, LLC                  980 Cobb Place Boulevard                                                                              Kennesaw           GA           30144
        Pronet Network Consulting
7838746 (16183-MP) (16183-MP)                 17067 RIDGE PARK DRIVE                                                                                HACIENDA HEIGHTS   CA           91745
7844762 PROOFPOINT                            DEPT CH 17670                                                                                         PALATINE           IL           60055-7670

7846293 PRTC                                  URB. INDUSTRIAL MARIO JULIA                                                                           SAN JUAN           PR           00920
7840058 PSI Network, Inc. (PSIN)              24800 CHRISANTA DR             STE 250                                                                MISSION VIEJO      CA           92691
        PTCI COMMUNICATIONS &
7845128 BROADBAND SOLUTIONS                   P.O. BOX 1188                                                                                         GUYMON             OK           73942-1188
7845725 PURCHASE POWER                        PO BOX 371874                                                                                         PITTSBURGH         PA           15250-7874
7837046 PureEdge Technologies                 104 LAKE SHORE DRIVE                                                                                  DINGMANS FERRY     PA           18323
        QDIGITAL TECHNOLOGY
7843793 SERVICES                              7575 W WASHINGTON AVE          SUITE 1                                                                LAS VEGAS          NV           89128
        Qnet Information Services
7845868 (QNETIS)                              PO BOX 550744                                                                                         DALLAS             TX           75355-0744
7843023 QSC INC (GLX10611)                    6 HUTTON CENTRE DR             STE 1230                                                               SANTA ANA          CA           92707



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                 Page 75 of 102
                                                                                                                              Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                         ADDRESS 2                      ADDRESS 3                ADDRESS 4                    CITY           STATE      POSTAL CODE   COUNTRY
7842723 QUALIFIED STAFFING                    5361 GATEWAY CENTRE STE A                                                                                             FLINT               MI           48507
7901843 QUALITY CARE PLUS                     PO BOX 50194                                                                                                          IRVINE              CA           92619
7841141 QUALTRICS LLC                         333 W RIVER PARK DR                                                                                                   PROVO               UT           84604

        Quebec Centre LLC By: Sidfor
7885142 Capital LLC (Manager)        7430 East Caley Avenue                                                                                                         Greenwood Village   CO           80111

        Quebec Centre LLC By: Sidfor
7884364 Capital LLC (Manager)        7400 East Caley Avenue                                                                                                         Greenwood Village   CO           80111

        Quebec Centre LLC By: Sidfor
7868913 Capital LLC (Manager)        Attn: Mr. Brad Brooks                   1333 W. 120th Avenue                 Suite 110                                         Westminster         CO           80234

        Quebec Centre LLC By: Sidfor
7883036 Capital LLC (Manager)        7340 East Caley Avenue                                                                                                         Greenwood Village   CO           80111

        Quebec Centre LLC By: Sidfor
7852570 Capital LLC (Manager)        Attn: Brad Brooks                       1333 West 120th Avenue               Suite 110                                         Westminster         CO           80234

7844298 QUEST                                 9000 FOOTHILLS BLVD SUITE 100                                                                                         ROSEVILLE           CA           95747
7840275 QUIK TRAK MESSENGERS                  267 WEST 17TH STREET          3RD FLOOR                                                                               NEW YORK            NY           10011-5300
7845097 QWEST                                 P O BOX 91155                                                                                                         SEATTLE             WA           98111
        R. PULLMAN DBA TELE-
7840573 DYNAMICS                              30 WOOD AVE                                                                                                           SECAUCUS            NJ           07094

7855389 R.D. French and Geri French           661 West Lake Street                                                                                                  Chicago             IL           60661

7843853 R1 SOFTWARE                           777 N ELDRIDGE PKWY, STE 350                                                                                          Houston             TX           77079
        Rader Solutions (16889-MP)
7840204 (16889-MP)                            260 LA RUE FRANCE                                                                                                     LAFAYETTE           LA           70508

7837230 RAINBOW PEST CONTROL INC 11 WEST 9TH AVE                                                                                                                    EMPORIA             KS           66801

7837176 RAMP UP TECHNOLOGY, LLC               108 W. 39TH STREET             15TH FLOOR                                                                             NEW YORK            NY           10018
7837632 RAPID SYSTEMS                         1211 N WESTSHORE BLVD                                         711                                                     TAMPA               FL           33607
7846107 RAPIDSCALE                            PO BOX 840477                                                                                                         DALLAS              TX           75284

7837598 RAZORSIGHT CORPORATION                12012 SUNSET HILL RD         STE 910                                                                                  RESTON              VA           20190
                                              c/o RPO Property Management,
7877070 RB Sterling Pointe, LLC               LLC                          Attn: David Canaday                    64 Perimeter Center East Suite 220                Atlanta             GA           30346
                                                                                                                                           2929 Arch Street, 28th
7877071   RB Sterling Pointe, LLC             c/o Rubenstein Partners        Attn: R. Bruce Balderson, Jr. Esq    Cira Centre              Floor                    Philadelphia        PA           19104-2868
7851542   RB Sterling Pointe, LLC             303 Perimeter Center North                                                                                            Atlanta             GA           30346
7863855   RBH Office LLC                      5615 Richmond Ave              Suite 275                                                                              Houston             TX           77057
7887838   RC Partners, LP                     7026 Old Katy Road                                                                                                    Houston             TX           77024
7855287   RD French and Geri French           661 Building LLC               661 West Lake Street                                                                   Chicago             IL           60661
7846128   READYREFRESH BY NESTLE              PO Box 856192                                                                                                         Louisville          KY           40285-6192



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 76 of 102
                                                                                                                        Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                           ADDRESS 2                 ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY
7839021 READYTALK                             1900 16TH STREET                 SUITE 600                                                                   DENVER            CO           80202
7840548 REALCOM LLC                           3 EAGLE DR                                                                                                   HUDSON            NH           03051
        Realize Communications LLC
7845952 (11588-MP) (16858-MP)                 PO BOX 65821                                                                                                 SALT LAKE CITY    UT           84165

7836936 REALLINX Gabriel (GLX10612)           101 W Renner Rd.                 Ste. 180                                                                    Richardson        TX           75082
7842657 RED CLOUD IT CONSULTING               5250 BROWNWAY ST                 SUITE 914                                                                   HOUSTON           TX           77056
        Red Level Networks
7841701 (REDLEVELNET)                         40200 GRAND RIVER SUITE 200                                                                                  NOVI              MI           48375
7891487 Redus Georgia, LLC                    1447 Peachtree Street                                                                                        Atlanta           GA           30309
                                                                                                              55 Ivan Allen Jr.
7857350 Redus Georgia, LLC                    c/o Lincoln Property Company     Attn: Property Manager         Boulevard                  Suite 535         Atlanta           GA           30308
        Regency Tele-Com Corp.
7841835 (REGENCY)                             4151 SOUTHWEST FREEWAY           SUITE 200                                                                   HOUSTON           TX           77027
        Regent Concourse, LLC as
        manager for Concourse
7873522 Owner V/VI, LLC                       Six Concourse Parkway                                                                                        Atlanta           GA           30328
        REJV CONCOURSE ATLANTA
7839665 LLC                                   2200 ATLANTIC STREET             SUITE 600                                                                   STAMFORD          CT           06902
        Reliable Integrated
7843497 Communication                         6954 WINDING OAK DR                                                                                          MIDDLEBURG HTS    OH           44130
        RELIANCE GLOBALCOM
7901874 SERVICES, I                           DEPT CH 17502                                                                                                PALATINE          IL           60055-7502
        Renaissance Drive Property
7873331 LLC                                   1420 Renaissance Dr                                                                                          Park Drive        IL           60068
        Renodis - Ernest (VEND-
7842313 16186)                                476 ROBERT ST. N                                                                                             ST PAUL           MN           55101
7842388 RENT-A-TECHIE                         4937 E 57TH STREET               STE 101                                                                     TUCSON            AZ           85711

7840668 REPUBLIC SERVICES                     3045 Donald Lee Hollowell Pkwy                                                                               Atlanta           GA           30318

7836875 RETENSA LLC                           1001 AVENUE OF THE AMERICAS 14TH FLOOR                                                                       NEW YORK          NY           10018
        Reveille Systems Inc
7839716 (REVEILLESYS)                         2217 PRINCESS ANNE ST            #111-12                                                                     FREDERICKSBURG    VA           22401
                                              750 Park of Commerce
7843761 Revere St.                            Boulevard                        Suite 300                                                                   Boca Raton        FL           33487
7842679 Revesco Properties                    5291 East Yale Avenue                                                                                        Denver            CO           80222
        RFP MAINSTREET 2100                   C/O MAINSTREET REAL ESTATES
7845101 RIVEREDGE LLC                         SVCS INC                         P O BOX 931820                 P O BOX 931820                               ATLANTA           GA           31193
        RFP Mainstreet 2100                   c/o Mainstreet Real Estate                                      2101 West Commercial
7857432 RiverEdge, LLC                        Services, Inc.                   Attn: Tamara Z. Jacobs, VP     Boulevard                  Suite 1200        Fort Lauderdale   FL           33309
        RFP Mainstreet 2100
7877812 RiverEdge, LLC                        2100 RiverEdge Parkway                                                                                       Atlanta           GA           30328
        RFP Mainstreet 2100
7855261 RiverEdge, LLC                        2000 Riveredge Parkway                                                                                       Sandy Springs     GA           30328




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 77 of 102
                                                                                                                                 Exhibit F
                                                                                                                   Contract Counterparties Service List
                                                                                                                       Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                        ADDRESS 3                 ADDRESS 4                     CITY         STATE      POSTAL CODE   COUNTRY
          Rhinovit Technology
          International (15585-MP)
7839679   (16792-MP)                          2202 N WEST SHORE BLVD           SUITE 200                                                                                 TAMPA             FL            33607
          Richard A Schaefer (16685-
7841571   MP) (16685-MP)                      3923 N WAYNE AVE UNIT C                                                                                                    CHICAGO           IL            60613
7841929   Richard W Petree                    420 Lexington Avenue             Suite 1718                                                                                New York          NY            10170
7867657   Richardson Med. Park                Attn: Jacque K. Mink             375 Municipal                                                                             Richardson        TX            75080
7893478   Richardson Med. Park                375 Municipal Dr.                                                                                                          Richardson        TX            75080-3559
7842700   RICHIE KELCH                        531 MAIN STREET                  SUITE 131                                                                                 EL SEGUNDO         CA           90245
                                              720 North Post Oak Road, Suite
7872577 Richmond Eastside Holdings            500                                                                                                                        Houston           TX            77024
        Richmond Eastside Holdings
7875736 LLC                                   c/o Moody Rambin                 1455 West Loop South, Ste 700                                                             Houston           TX            77027
        Richmond Eastside Holdings,
7875710 LLC                                   3000 Richmond Avenue                                                                                                       Houston           TX            77098
                                                                               Attn: Yvette Andreu, Property
7856640 Richmond Office Partners, LLC c/o Fuller Realty Advisers, LLC          Manager                               1800 Augusta, 4th Floor                             Houston           TX            77057

7866151 Richmond Office Partners, LLC         9990 Richmond Ave                Suite 150                                                                                 Houston           TX            77042
7843663 RICHMOND TELECOM LLC                  7275 Glen Forest Drive                                                                                                     RICHMOND          VA            23226
7845851 RICOH USA INC                         PO BOX 532530                                                                                                              ATLANTA           GA            30353-2530
        Right of Entry and Use                                                                                                                   47 Hulfish Street, Suite
7872795 Agreement                             RT Deerfield I, LLC              c/o CB Richard Ellis Realty Trust     Attn: Phillip L. Kianka, VP 210                      Princeton        NJ            08542

7901831 RISK STRATEGIES COMPANY               ACCOUNTING DEPARTMENT            160 FEDERAL STREET                                                                        Boston            MA            02110
7841930 Risk Strategies Company               420 Lexington Avenue             Suite 2700                                                                                New York          NY            10170
7845309 RITTER                                P.O. BOX 9661                                                                                                              CONWAY            AR            72033-9661
        River North Limited
7897607 Partnership #2                        Urban Innovations Ltd.           415 North Wells Street                                                                    Chicago           IL            60654
        River North Limited
7882023 Partnership #2                        325 West Huron                                                                                                             Chicago           IL            60654

7895350 Riveredge One Associates (LP) 5500 Interstate Parkway North                                                                                                      Atlanta           GA            30328
                                      c/o KF Holdings Ltd and Rivera                                                                            3715 Northside
7857185 Riveredge One Associates (LP) Inc.                                     400 Northcreek                        Suite 100                  Parkway                  Atlanta           GA            30327
7844316 RLI Insurance Company         9025 N. Lindbergh Drive                                                                                                            Peoria            IL            61615
7883375 RMC Douglas LP                8235 Douglas Avenue                                                                                                                Dallas            TX            75225
7874819 RMC Douglas LP                5944 Luther Lane                         Suite 501                                                                                 Dallas            TX            75225
        Robert Brush (Hitec
7839687 Installations) (HITEC)        2206 SOUTH ST                                                                                                                      ROLLING MEADOWS   IL            60008
        Roberts Office/Warehouse
7852747 Condominium Association       1690 Roberts Boulevard                                                                                                             Kennesaw          GA            30144
        Roberts Office/Warehouse
7853558 Condominium Association       Attn: General Counsel                    PO Box 441286                                                                             Kennesaw          GA            30160
        Roberts-Prentiss Properties, Attn: Bob LeGare / Property
7852569 LLC                           Manager                                  7500 E. Arapahoe Rd., Ste. 333                                                            Centennial        CO            80112




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                               Page 78 of 102
                                                                                                                      Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2             ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY
        RobiDigital RobiDigital (16750-
7840877 MP)                             310 GREEN FERN CIRCLE                                                                                          BOONSBORO           MD           21713
        ROCHESTER TELEPHONE
7845824 COMPANY                         PO BOX 507                                                                                                     ROCHESTER           NY           46975-0507

        Rock & Associates Consulting
7841959 LLC (11106-MP) (11106-MP) 42020 VILLAGE CENTER PLAZA                   STE 120-160                                                             STONE RIDGE         VA           20105
7840560 Rockbridge Global Village    30 CROSSING LANE                          STE 206                                                                 LEXINGTON           VA           24450
        Rocket Science Consulting
7841810 (16697-MP) (16697-MP)        412 E PARKCENTER BLVD                     STE 300                                                                 BOISE               ID           83706

7843645 Rocks Computer Services Inc           723 FRANKLIN BLVD                                                                                        HIGHLAND HEIGHTS    OH           44143-3018
        ROCKY MOUNT
7843270 INVESTMENTS, LLC                      6323 POINTE LANE                                                                                         ROCKY MOUNT         NC           27803
7845614 ROCKYNET.COM, INC.*                   PO BOX 270059                                                                                            LOUISVILLE          CO           80027
        Rodriquez Enterprises (VEND-
7838901 18579)                                1806 NAUTICAL LANE                                                                                       EDINBURG            TX           78639
7842802 Rolling Hills Technology              5528 Alex Ranch Road                                                                                     Cheyenne            WY           82007
7901844 ROLLO COMMUNICATIONS                  P O BOX 879                                                                                              CARLSBAD            CA           92018
7840853 ROSE COMPUTERS                        3060 WILLISTON RD                STE 3                                                                   SOUTH BURLINGTON    VT           05403
        Rosebud Technologies
7837115 (ROSEBUD2)                            106 SERENADE LANE                                                                                        WOODSTOCK           GA           30188
        Rosemont Atlanta Properties
7885569 LLC                                   6455 East Johns Crossing                                                                                 Duluth              GA           30096
        Rosemont Atlanta Properties
7870073 LLC                                   330 Garfield Street                                                                                      Santa Fe            NM           87501
        Rosemont WTC Denver
7851786 Operating LLC                         1675 North Broadway                                                                                      Denver              CO           80202
        Rosemont WTC Denver
7860272 Operating LLC              1625 Broadway                                                                                                       Denver              CO           80202-4725
7845649 ROUTE 25 SMITHTOWN LLC     C/O BROADCAST TOWERS INC                    PO BOX 2972714             PO BOX 2972714                               LEWISVILLE          TX           75029
7841435 ROY UVALLE                 3705 Prosper                                                                                                        Corpus Christi      TX           78415
7901875 ROYAL CUP INC.             P.O. BOX 170971                                                                                                     Birmingham          AL           35217
                                   C/O REVESCO PROPERTY
7842678 RPCC OF ORCHARD POINTE LP SERVICES LLC                                 5291 EAST YALE AVENUE                                                   DENVER              CO           80222
7844704 RPCC of Orchard Pointe, LP c/o Cress Capital                           8480 East Orchard Road     Suite 1250                                   Greenwood Village   CO           80111

7871844 RSST/Gillett Properties, Ltd.         7171 Highway 6 North             Suite 199                                                               Houston             TX           77095

7897539   RSST/Gillett Properties, Ltd.       Tarantino Properties, Inc.       7887 San Felipe            Suite 237                                    Houston             TX           77063
7844472   RSUI                                945 East Paces Ferry Road        Suite 1800                                                              Atlanta             GA           30326
7837870   RT COMMUNICATIONS                   130 S 9th STREET                                                                                         WORLAND             WY           82401
7863370   RT Deerfield I, LLC                 12600 Deerfield Parkway                                                                                  Atlanta             GA           30004
                                              Hines Interest Limited
7860568 RT Deerfield I, LLC                   Partnership                      Attn: Kurt A Hartman       5 Ravinia Drive                              Atlanta             GA           30346-2102

7891082 RT Deerfield I, LLC                   c/o CB Richard Ellis Realty Trust Attn: Glenn Wylie         47 Hulfish Street          Suite 210         Princeton           NJ           08542-3790



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 79 of 102
                                                                                                                      Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2               ADDRESS 3                 ADDRESS 4              CITY        STATE      POSTAL CODE        COUNTRY
7843247 RUSLAN DIBIROV              63/3 Vyatskaya St. Apt 90                                                                                          Rostov on don                  344065           Russia
7841019 RUSS HAMMAN                 3212 Hidden Valley Dr                                                                                              Tonganoxie        KS           66086
                                    c/o Health Connect Properties
7856945 S&J Real Estate Company LLC Inc.                                     3400 East Bayaud Avenue      Suite 240                                    Denver            CO           80209

7883702 S&J Real Estate Company, LLC          3400 E. Bayaud Ave.                                                                                      Denver            CO           80209
7844292 SA 1100 C75 LLC                       900 CIRCLE 75 PKWY             STE 720                                                                   ATLANTA           GA           30339
7844290 SA 900 C75 LLC                        900 CIRCLE 75 PARKWAY          SUITE 720                                                                 ATLANTA           GA           30339
7866384 SA Paces Pavilion, LLC                3193 Howell Mill Road                                                                                    Atlanta           GA           30030
7853559 SA Paces Pavilion, LLC                Attn: General Counsel          1200 Lake Hearn Drive        Suite 275                                    Atlanta           GA           30319
7857764 SA Paces Pavilion, LLC                1200 Lake Hearn Drive          Suite 275                                                                 Atlanta           GA           30319
        SADDLEBACK
7844858 COMMUNICATIONS                        O BOX 171230                                                                                             SAN ANTONIO       TX           78217-8230
7845040 SAFEGUARD BUSINESS INC                P O BOX 645624                                                                                           CINCINNATI        OH           45264-5624
7844742 SAGE INTACCT INC                      DEPT 3237                      P O BOX 123237                                                            DALLAS            TX           75312-3237
                                              14855 COLLECTIONS CENTER
7838346 SAGE SOFTWARE INC                     DRIVE                                                                                                    CHICAGO           IL           60693
7840217 SALISH NETWORKS INC                   2601 88TH STREET NE                                                                                      MARYSVILLE        WA           98271
        SAN FRANCISCO TAX
7846025 COLLECTOR                             PO BOX 7425                                                                                              SAN FRANCISCO     CA           94120
7839507 Sanders PC Consulting                 2108 DALLAS PKWY               STE 214-591                                                               PLANO             TX           75093
7845840 SANDHILL TELEPHONE                    PO BOX 519                                                                                               JEFFERSON         SC           29718-0519
        Sandler Sandler Partners -
7837572 Ernest (VEND-12126)                   1200 ARTESIA BLVD              STE 305                                                                   HERMOSA BEACH     CA           90254
        SANDWICH ISLES
7845090 COMMUNICATIONS INC                    P O BOX 893189                                                                                           MILILANI          HI           96789
7845550 SANTA ROSA TELEPHONE                  PO BOX 2128                                                                                              VERNON            TX           76385-2128
        SARATHI CONSULTING
7844111 SERVICES LLC                          832 PERIMETER WALK                                                                                       ATLANTA           GA           30338
7842718 Saratoga Investment Corp.             535 Madison Avenue             4th Floor                                                                 New York          NY           10022
7901845 SASKTEL                               2121 SASKATCHEWAN DRIVE        6TH FLOOR                                                                 REGINA            SK           S4P 3Y2          Canada
7881280 Satellite 400 Tenant, LLC             3235 Satellite Boulevard       Building 400                                                              Duluth            GA           30096
7879049 Satellite 400 Tenant, LLC             Carter                         Attn: Jason Neisler          171 17th Street NW         Suite 1200        Atlanta           GA           30363
7857002 Satellite 400 Tenant, LLC             c/o Interventure Advisors LP   Attn: Teresa Tsai            810 Seventh Avenue         Suite 3601        New York          NY           10019
7857033 Satellite 600 Tenant LLC              c/o Interventure Advisors LP   Attn: Teresa Tsai            810 Seventh Avenue         Suite 3601        New York          NY           10019
7879050 Satellite 600 Tenant LLC              Carter                         Attn: Jason Neisler          171 17th Street NW         Suite 1200        Atlanta           GA           30363
7858232 Satellite 600 Tenant LLC              600 Satellite Place            3175 Satellite Boulevard     Building 600                                 Duluth            GA           30096
        SCANSOURCE
7845061 COMMUNICATIONS INC                    P O BOX 730987                                                                                           DALLAS            TX           75373-0987
7837373 SCHAFER MANAGEMENT                    1129 BROAD ST                                                                                            SHREWSBURY        NJ           07702
        SCP-Scott Perimeter Crossing,
7857765 LLC                                   1200 Lake Hearn Drive                                                                                    Atlanta           GA           30319
7898759 Scriba Enterprises LLC                1025 W 190th St                                                                                          Gardena           CA           90248
7867778 Scriba Enterprises LLC                35 Malaga Cove                                                                                           Palos Verdes      CA           90274
        SCRTC TOTAL
7845464 COMMUNICATIONS                        PO BOX 159                                                                                               GLASCOW           KY           42142-0159
7841511 SCS INC                               3849 CLEVELAND HWY                                                                                       DALTON            GA           30721



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 80 of 102
                                                                                                                          Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2               ADDRESS 3                 ADDRESS 4             CITY             STATE       POSTAL CODE           COUNTRY
7845013 SCTC                                  P O BOX 477                                                                                                 STAYTON               OR            97383
        SD PUBLIC UTILITES
7842437 COMMISION                             500 E CAPITOL                                                                                               PIERRE                SD            57501
7842270 SECURE DATA 365                       4650 Hills and Dales,Suite 300                                                                              CANTON                OH            44708
7837820 SecurityMetrics,                      SecurityMetrics,                 1275 W 1600 N                                                              Orem                  UT            84057
7878530 Selig Enterprises, Inc.               455 East Paces Ferry Road                                                                                   Atlanta               GA            30305
7853560 Selig Enterprises, Inc.               Attn: General Counsel            1100 Spring Street             Suite 550                                   Atlanta               GA            30309
7877346 Selig Enterprises, Inc.               1745 Peachtree Street                                                                                       Atlanta               GA            30309
7890596 Selig Enterprises, Inc.               5158 Kennedy Road                                                                                           Atlanta               GA            30050
7860018 Sequoia Healthcare District           525 Veterans Boulevard                                                                                      Redwood City          CA            94063
7844022 SERENE PLAZA LLC                      811 S CENTRAL EXPRESSWAY         SUITE 210                                                                  RICHARDSON            TX            75080
7841936 Series One                            420 Lexington Avenue             Suite 1718                                                                 New York              NY            10170
        Serviam LLC (16833-MP)                56 INVERNESS DR EAST SUITE
7842842 (16833-MP)                            105                                                                                                         ENGLEWOOD             CO            80112
7838046 Setton Consulting                     1359 BROADWAY                    STE 1202                                                                   NEW YORK              NY            10018
7838317 SEYCOM CONSULTANTS                    1470 ANTIOCH AVE                                                                                            CHULA VISTA           CA            91913
        Shady Grove Development               Minkoff Development
7865277 Park IV LLLP                          Corporation                      20457 Seneca Meadows Parkway                                               Germantown            MD            20876
        Shady Grove Development
7888749 Park IV LLLP                          15871 Gaither Drive                                                                                         Gaithersburg          MD            20877
        Shady Grove Development
7894324 Park IV LLLP                          15867 Gaither Drive                                                                                         Gaithersburg          MD            20877
7849986 Shaheeen & Company                    3625 Cumberland Boulevard        Suite 250                                                                  Atlanta               GA            30339
7853561 Shaheen & Co.                         Attn: General Counsel            3625 Cumberland Boulevard      Suite 250                                   Atlanta               GA            30339
7872739 Shaheen & Co.                         869 Pickens Industrial Drive                                                                                Marietta              GA            30062
7877337 Shaheen & Co.                         849 Pickens Industrial Drive                                                                                Marietta              GA            30062
7853349 Shaheen & Company                     1155 Allgood Road                                                                                           Marietta              GA            30062
7877338 Shaheen & Company                     849 Pickens Industrial Drive                                                                                Marietta              GA            30062
7872962 Shaheen & Company                     869 Pickens Industrial Drive                                                                                Marietta              GA            30062
7888531 Shaheen & Company                     1165 Allgood Road                                                                                           Marietta              GA            30062
7840268 SHAKER AUTO LEASE, INC.               26671 RENAISSANCE PKWY                                                                                      Cleveland             OH            44128
        Shared Vision Partners db
7845576 (11630-MP) (11630-MP)                 PO BOX 231                                                                                                  OSWEGO                IL            60543
        Shawnee Datacom (6115-MP)
7838865 (6115-MP)                             18 HANSEN COURT                                                                                             NARBERTH              PA            19072
7860420 Sheffield Inc.                        2964 Peachtree Road                                                                                         Atlanta               GA            30305
                                              c/o Wilson & Nolan
7878198 Sheffield Inc.                        Management Corp.                 2970 Peachtree Road            Suite 500                                   Atlanta               GA            30305
        Sheridan Hills Development
7871416 LP                                    Bellicum Pharmaceuticals         2130 West Holcombe Boulevard   Suite 850                                   Houston               TX            77030
        Sheridan Hills Development
7892398 LP                                    2130 West Holcombe Boulevard                                                                                Houston               TX            77030
7844705 SHREYA ASHISH                         C-7                          Flat No 201                        2nd Floor                                   Kaushambi Ghaziabad Uttar Pradesh                    India
                                              JP MORGAN CHASE-LOCKBOX
7841608 SIDERA NETWORKS INC                   #28730                       4 CHASE METROTECH CTR              7TH FLOOR                                   BROOKLYN              NY            11245

7845557 SIERRA TELEPHONE COMPANY PO BOX 219                                                                                                               OAKHURST              CA            93644-0219



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 81 of 102
                                                                                                                              Exhibit F
                                                                                                                Contract Counterparties Service List
                                                                                                                    Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                               ADDRESS 2                ADDRESS 3                 ADDRESS 4              CITY           STATE      POSTAL CODE       COUNTRY
7842752 SigFox, Inc                           545 Boylston St                      10th Floor                                                                  Boston              MA            02116
        SIGNAL ACCESS
7841536 INTERNATIONAL                         39 LAGUNA WOODS DR                                                                                               LAGUNA NIGUEL       CA            92677

7875455 Silver Eagle, LLC                     5952 Peachtree Industrial Blvd                                                                                   Norcross            GA            30071
        Silverline Communications
7839271 (17104-MP) (17104-MP)                 2003 S BRYANT                                                                                                    SAN ANGELO          TX            76903

7840371 SIMPLE TELECOM SOLUTIONS 28 FIDDLERS DRIVE                                                                                                             O'FALLON            MO            63366
        Simplecomm Solutions (16883-
7839586 MP) (16883-MP)               2145 MCDANIEL AVENUE                                                                                                      EVANSTON            IL            60201
        Simplify Inc - Ernest (VEND-
7840598 16188)                       300 VALLEY WOOD DR                                                                                                        THE WOODLANDS       TX            77380

7844327 SINGLE PATH LLC (16827-MP) 905 PARKVIEW BLVD                                                                                                           LOMBARD             IL            60148
7836745 SISVEL INTERNATIONAL S A                                               6                                                                                                    LU           L-2132           Luxembourg
                                   Attn: Clifford M. Weinberger,
7853150 Situs Enterprises, LLC     Manager                                         333 W. Hampden Avenue          Suite 400                                    Englewood           CO            80110
7855440 Sixth & Olive Inc          510 West 6th Street                                                                                                         Los Angeles         CA            90014
7882757 Sixty-Sixty, LP            6060 Richmond Ave                                                                                                           Houston             TX            77057
7889206 Sixty-Sixty, LP            dba Ardenwood Group                             6060 Richmond Ave, Ste 380                                                  Houston             TX            77057
7891178 SJ Crescent Parkway LLC    c/o CBRE, Inc.                                  8390 East Crescent Parkway     Suite 300                                    Greenwood Village   CO            80111
                                                                                                                  801 North Brand
7890066 SJ Crescent Parkway LLC               c/o American Realty Advisors         Attn: Stanley Iezman           Boulevard                  Suite 800         Glendale            CA            91203
7844070 SKY ENTERPRISES LLC                   8220 N 1ST AVE                                                                                                   PHOENIX             AZ            85021

7844700 SL GREEN MANAGEMENT LLC Building 420 Suite 1800                            PO Box 5162                                                                 New York            NY            10087-5162
7841864 SL Green Realty Corp    420 Lexington Ave                                                                                                              New York            NY            10170
        SLS Networks (9800-MP)
7845674 (16615-MP)              PO BOX 31551                                                                                                                   SAN FRANCISCO       CA            94131

        SLS TELECOMMUNICATIONS,
7841288 LLC                                   350 S JACKSON ST                     APT 452                                                                     DENVER              CO            80209
        Smallbiz Manager (3231-MP)
7843687 (3231-MP)                             733 N LASALLE DRIVE FLR 4                                                                                        CHICAGO             IL            60654
7845063 SMART CITY TELECOM                    P O BOX 733082                                                                                                   DALLAS               TX           75373-3082
        Smart Computing Solutions
7839296 Inc (10957-MP) (16919-MP)             201 RIDGELY AVENUE                                                                                               ANNAPOLIS           MD            21401
        SMBTN SMBTN (10310-MP)
7839570 (16610-MP)                            2135 HUNTINGTON DRIVE                SUITE 201D                                                                  SAN MARINO          CA            91108
        Smith Networks (16914-MP)
7838647 (16914-MP)                            1629 W SOUTH FORK DR                                                                                             PHOENIX             AZ            85045
        SMITHVILLE
7838591 COMMUNICATIONS                        SMITHVILLE COMMUNICATIONS 1600 W Temperance St                                                                   Ellettsville        IN            47429
7840407 SMS 800 INC                           28287 NETWORK PLACE       LOCKBOX #28287                                                                         CHICAGO              IL           60673-1282




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                            Page 82 of 102
                                                                                                                        Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                             ADDRESS 1                          ADDRESS 2                ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY

          SOFTWARE SOLUTIONS GRP
7843333   DBA CAPTIAL COMPUTERS               64B SYCOLIN RD SE                                                                                            Leesburg            VA           20175
7844738   SOFTWAREONE, INC                    DEPT 10768                        Suite 1                                                                    PALATINE            IL           60055-0768
          Solarcom Partner Services
7844911   (16898-MP) (2998-MP)                ONE SUN COURT                                                                                                NORCROSS            GA           30092
7846083   SOLARUS                             PO BOX 8045                                                                                                  WISCONSIN RAPIDS    WI           54495-8045
7840147   SOLEX - SUB AGENTS ALL              254 South Main Street             Suite 410                                                                  New City            NY           10956
7841079   SOMOS TECHNOLOGY, INC               3283 ROMULUS ST                                                                                              LOS ANGELES         CA           90065
7845695   SONIAN, INC                         PO BOX 347616                                                                                                PITTSBURGH          PA           15251-4616
                                              13759 COLLECTIONS CENTER
7838087 SONUS NETWORKS INC                    DRIVE                                                                                                        CHICAGO             IL           60693
                                              5955 Peachtree Corners East,
7875532 Sorbent Technologies, Inc.            Ste. A                                                                                                       Norcross            GA           30071
        Sound Point Capital
7841460 Management LP                         375 Park Avenue, 33rd Floor                                                                                  New York            NY           10152

7844560 SOUTH SLOPE COOPERATIVE               980 N FRONT ST              P O BOX 19                                                                       NORTH LIBERTY       IA           52317
        SOUTHERN CALIFORNIA                   ATTN: CARRIER SOLUTIONS FIN
7839166 EDISON COMPANY                        & ADMIN                     2 INNOVATION WAY 1ST FLOOR                                                       POMONA              CA           91768
        SOUTHERN CROSS
7843956 COMMUNICATIONS                        8000 RESEARCH FOREST DR           STE 115-137                                                                THE WOODLANDS       TX           77382

7881220 Southern Dairies Partners LLC 621 North Avenue                                                                                                     Atlanta             GA           30308

7853548 Southern Lighting Source, LLC 3103 Medlock Bridge Road                                                                                             Norcross            GA           30071
        Southglenn Property
7857195 Holdings, LLC                 2154 East Commons Avenue                  Suite 125                                                                  Centennial          CO           80122
        Southglenn Property
7891718 Holdings, LLC                 5750 TC Parkway                           Suite 210                                                                  Greenwood Village   CO           80111

7837538 Southland Communications              11969 CAMEO PL                                                                                               GRANADA HILLS       CA           91344

7888399 Southwest Land Company Inc 4725 South Monaco Street                                                                                                Denver              CO           80237

7863552 Southwest Land Company Inc Mark IV Capital Inc                          100 Bayview Circle            Suite 4500                                   Newport Beach       CA           92660
7869151 SP Millennium Center, L.P.   Attn: Property Manager                     222 West Las Colinas Blvd     Suite 165                                    Irving              TX           75039
                                     CBRE Global Investments -
7879092 SP Millennium Center, L.P.   Strategic Partners                         Attn: Darla Szalla            515 S. Flower Street       Suite 3100        Los Angeles         CA           90071
7845503 SPECTROTEL                   PO BOX 1949                                                                                                           NEWARK              NJ           07101-1949
        Spectrum General Contractors
7845657 Inc                          PO Box 3019                                                                                                           Milwaukee           WI           53201
7897564 Spectrum Partners, Ltd.      The Spectrum Building                      1580 Lincoln Street                                                        Denver              CO           80203

7846916 Spectrum Partners, Ltd.               Global Pacific Properties, Inc.   Attn: President               5161 East Arapahoe Road Suite 320            Centennial          CO           80122
7856721 Spectrum Real Estate                  400 W Erie Street                                                                                            Chicago             IL           60654




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 83 of 102
                                                                                                                       Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                  ADDRESS 3                 ADDRESS 4             CITY             STATE      POSTAL CODE       COUNTRY

7897488 Spectrum Real Estate                  Spectrum Real Estate Property    351 West Hubbard                                                           Chicago              IL            60654
7891499 Spectrum Real Estate                  750 N Orleans Street                                                                                        Chicago              IL            60654
7842358 SPECTRUM SOLUTIONS INC                4860 FLORA STREET                                                                                           GOLDEN                CO           80403
7845559 SPRINT                                PO BOX 219530                                                                                               KANSAS CITY          MO            64121-9530
7845326 SPRUCE KNOB SENECA                    PO BOX 100; ROUTE 33                                                                                        RIVERTON              WV           26814-0100
        Spur Imports LLC dba AMVOX
7843842 Con                                   7717 WEST 6TH AVENUE B                                                                                      LAKEWOOD             CO            80214
7836864 SQBOX SOLUTIONS LTD                   1000 WEST 14TH STREET      SUITE 202                                                                        NORTH VANCOUVER      BC            V7P 3P3          Canada
7871301 SR 95 Ventures LLC                    BCX Properties LLC         Attn: TMJ Property Services         16203 Park Row             Suite 120         Houston              TX            77084
                                              c/o CUSHMAN & WAKEFIELD OF
7839492 SRC WATERVIEW OWNER LP                TEXAS                      2101 CEDAR SPRINGS STE 900                                                       DALLAS               TX            75201
                                              5901-A Peachtree Dunwoody
7873671 SRI Seven Palisades LLC               Road                                                                                                        Atlanta              GA            30328
                                              5901-D Peachtree Dunwoody
7873675 SRI Seven Palisades LLC               Road                                                                                                        Atlanta              GA            30328

7877218 SRI Seven Palisades LLC               c/o Shorenstein Properties LLC   Attn: Corporate Secretary     235 Montgomery Street      16th Floor        San Francisco        CA            94104
                                                                                                             5901-C Peachtree
7885548 SRI Seven Palisades LLC               Palisades Office Park            Attn: Property Manager        Dunwoody Road              Suite 155         Atlanta              GA            30328
                                                                               5901-D Peachtree Dunwoody
7885549 SRI Seven Palisades LLC               Palisades Office Park            Road                                                                       Atlanta              GA            30328
                                              5901-B Peachtree Dunwoody
7873673 SRI Seven Palisades LLC               Road                                                                                                        Atlanta              GA            30328
                                                                               5901-A Peachtree Dunwoody
7885546 SRI Seven Palisades LLC               Palisades Office Park            Road                                                                       Atlanta              GA            30328
                                                                               5901-B Peachtree Dunwoody
7885547 SRI Seven Palisades LLC               Palisades Office Park            Road                                                                       Atlanta              GA            30328
                                                                                                             5901-C Peachtree
7869152 SRI Seven Palisades LLC               Attn: Property Manager           Palisades Office Park         Dunwoody Road                                Atlanta              GA            30328
                                              5901-C Peachtree Dunwoody
7873674 SRI Seven Palisades LLC               Road                                                                                                        Atlanta              GA            30328
7845525 SRT COMMUNICATIONS                    PO BOX 2027                                                                                                 MINOT                ND            58702-2027
7867509 Stafford Plaza LLC                    3050 Peachtree Road              Suite LL-50                                                                Atlanta              GA            30305

7838606 STALLARD TECHNOLOGIES INC             16041 MARTY CIRCLE                                                                                          OVERLAND PARK        KS            66085
        STANDARD INSURANCE
7845733 COMPANY                               PO BOX 3789                                                                                                 PORTLAND             OR            97206-3789
7840469 STANELLE LTD                          2901 LONG BEACH RD 3                                                                                        OCEANSIDE            NY            11572
7840370 STANLEY DZIEDZIC                      28 BARNFIELD CT                                                                                             UPPER SADDLE RIVER   NJ            07458
7838352 STAPLES                               1491 RT 23                                                                                                  WAYNE                NJ            07470

        Star Information Technology
7842169 LLC (16496-MP) (16496-MP)             45 NE LOOP 410 SUITE 900                                                                                    SAN ANTONIO          TX            78216
        STATE OF CALIFORNIA
7846205 FRANCHISE TAX BOARD                   PO BOX 942867                                                                                               SACRAMENTO           CA            94267-0011




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 84 of 102
                                                                                                                   Exhibit F
                                                                                                       Contract Counterparties Service List
                                                                                                           Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                           ADDRESS 2            ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY

7844542 STAUFFER TECHNOLOGIES INC 9727 KNIGHTS BRIDGE LANE                                                                                            CONCORD          OH            44060
7844935 STAYTON TELEPHONE CO      P O BOX 1189                                                                                                        MT ANGEL         OR            97362

7842430 STEELE STREET HOLDINGS LLC            50 SO STEELE ST #333                                                                                    DENVER            CO           80209
7895254 Steele Street Holdings LLC            50 South Steele Street                                                                                  Denver           CO            80209
7866754 Stellco Properties                    24W500 Maple Avenue              Suite 211                                                              Naperville       IL            60540
7842203 STERLING CAPITAL TRUST                4544 COLUMBUS ST                 STE 935                                                                VIRGINIA BEACH   VA            23462
        Sterling Data Systems (17377-
7840405 MP) (17377-MP)                        2828 COCHRAN ST 104                                                                                     SIMI VALLEY      CA            93065

7837580 STEVEN I. WEINBERGER P.A.             1200 N. Federal Highway Suite                                                                           Boca Raton       FL            33432

7873345 Stone Mountain Management 5900 Ranchester Drive                                                                                               Houston          TX            77036

7870326 Stone Mountain Management 2200 S. Gessnes                                                                                                     Houston          TX            77063

7890488 Stone Mountain Management 5151 Richmond Avenue                                                                                                Houston          TX            77056

7889021 Stone Mountain Management             2828 Rogerdale Rd                                                                                       Houston          TX            77042
        STORAGECRAFT TECHNOLOGY
7841485 CORP                                  380 W DATA DRIVE                 SUITE 300                                                              DRAPER           UT            84020-2315
        STRAIGHTLINE
7843257 COMMUNICATIONS                        6306 ELLINGWOOD PT PL                                                                                   CASTLE ROCK      CO            80108
7901846 STRAND FUEL CO                        PO Box 69                                                                                               Patterson        NJ            07543
7845746 STRATA NETWORKS                       PO BOX 400                                                                                              ROOSEVELT        UT            84066
        STRATEGIC PRODUCTS &
7840593 SERVICES                              300 LITTLETON ROAD                                                                                      PARSIPPANY       NJ            07054
        Stream Co, LLC for
7883655 Chattahoochee Corners TIC             3400 Corporate Way               6A                                                                     Duluth           GA            30096-2500
                                              7820 INVERNESS BLVD E UNIT
7843870 STREFF CORPORATION                    401                                                                                                     ENGLEWOOD        CO            80112
7857208 Stromiga Partnership                  2155 S Bascom Ave                                                                                       Campbell         CA            95008-3272
7838110 Stu Marks                             13940 CEDAR RD # 226                                                                                    CLEVELAND        OH            44118
7839255 SUBSENTIO LLC                         2001 E Easter Ave                Suite 302                                                              Littleton        CO            80122
7845068 SUDDENLINK                            P O BOX 742535                                                                                          CINCINNATI       OH            45274-2535
7845956 SUDDENLINK BUSINESS                   PO BOX 660365                                                                                           DALLAS           TX            75266
7842214 SUMMIT BROADBAND                      4558 35TH STREET                                                                                        ORLANDO          FL            32811
        SUN LIFE ASSURANCE
7842056 COMPANY OF CANADA                     433 E LAS COLINAS BLVD STE 165                                                                          IRVING           TX            75039

7858133 SunBlossom Liberty Texas, LLC 2550 Gray Falls Drive                                                                                           Houston          TX            77077
                                      SunBlossom Management, LLC,
7897522 SunBlossom Liberty Texas, LLC Managing Agent                           P. O. Box 421358                                                       Houston          TX            77242
        Sunblossom Wilcrest 2424,
7868886 LLC                           2500 Wilcrest Drive                                                                                             Houston          TX            77042-2752




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                   Page 85 of 102
                                                                                                                       Exhibit F
                                                                                                           Contract Counterparties Service List
                                                                                                               Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2                   ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE   COUNTRY
        Sunblossom Wilcrest 2424,
7857245 LLC                                   c/o LandPark Commercial, LLC    PO Box 440939                                                               Houston             TX           77244
                                              6445 Powers Ferry Road
7885136 Suncoast Powers Ferry LLC             Northwest                                                                                                   Sandy Springs       GA           30339
        Sunrise Communications
7839341 (VEND-16190)                          2025 E CHESTNUT EXPRESSWAY SUITE A                                                                          SPRINGFIELD         MO           65802
7843733 SUNUP Tech (17876-MP)                 747 FRANKLIN STREET                                                                                         WESTBURY            NY           11590
        SUPERIOR COMM. TEL. CO.
7845211 INC                                   P.O. BOX 41977                                                                                              HOUSTON             TX           77241
7846182 Superior Eagle                        PO BOX 92                                                                                                   ISHPEMING           MI           49849
7845034 SWIFTEL                               P O BOX 588                                                                                                 BROOKINGS           SD           57006
        Switchback Systems Inc
7845793 (SWITCHBCKSYS)                        PO BOX 46262                                                                                                EDEN PRAIRIE        MN           55344
7846024 SYMANTEC CORPORATION                  PO BOX 742345                                                                                               LOS ANGELES         CA           90074-2345
7837773 Synergy Concepts, LLC                 12515 KNOLL ROAD                PO Box 618                                                                  ELM GROVE           WI           53122
        SYNIVERSE TECHNOLOGIES                12094 COLLECTIONS CENTER
7837616 INC.                                  DRIVE                                                                                                       CHICAGO             IL           60693
7842286 Systel                                470 Satellite Blvd. NE          Suite N                                                                     Suwanee             GA           20024
        T1 Shopper (16881-MP)
7841261 (16881-MP)                            3465 HENRY DRIVE                                                                                            NEWBURY PARK        CA           91320
                                              501-I South Reino Road, Suite
7842489 T1 SHOPPER, INC.                      352                                                                                                         NEWBURY PARK        CA           91320
        T1 Solutions (16636-MP)
7837445 (16636-MP)                            115 WATERFORD PLACE                                                                                         CHAPEL HILL         NC           27517
7845342 T2 TECHNOLOGIES*                      T2 TECHNOLOGIES*                PO BOX 1040                                                                 LITTLETON           CO           80160
7844929 TAC PCN, LLC                          P O BOX 105933                                                                                              ATLANTA             GA           30348-5933
7843719 TACTICAL DIGITAL CORP                 7410 TOMCRIS CT                                                                                             SPRINGFIELD         VA           22153
7837206 TAG NATIONAL                          10920 VIA FRONTERA              SUITE #410                                                                  SAN DIEGO           CA           92127
        Tahquitz Rock dba CMIT
        Solutions of Inland North
        County (11387-MP) (11387-
7845317 MP)                                   PMB 615                         970 W VALLEY PKWY                                                           ESCONDIDO           CA           92025-2554

7866684 Talcott II 100 Milton Park, LLC One Financial Plaza                                                                                               Hartford            CT           06103

7866685 Talcott III 100 Milton Park, LLC One Financial Plaza                                                                                              Hartford            CT           06103

7869153 Talcott III 100 Milton Park, LLC      Attn: Property Manager          30000 Mill Creek Avenue                                                     Alpharetta          GA           30022
        Tangled Web Innovations LLC
7843439 (16762-MP) (16762-MP)                 6790 HILLSIDE DR                                                                                            IDAHO FALLS         ID           83401
7844691 TARGUS INFO*                          C/O NEUSTAR, INC.               BANK OF AMERICA                                                             ATLANTA             GA           30374-2000
7877340 TCD-Moore, LLC                        8490 East Crescent Parkway                                                                                  Greenwood Village   CO           80111

7869154 TCD-Moore, LLC                        Attn: Property Manager          6380 South Fiddlers Green Circle Suite 400                                  Greenwood Village   CO           80111
7845639 TCI 600 LAS COLINAS INC               C/O BROADCAST TOWERS INC        PO BOX 292714                    PO BOX 292714                              LEWISVILLE          TX           75029




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 86 of 102
                                                                                                                   Exhibit F
                                                                                                       Contract Counterparties Service List
                                                                                                           Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                       ADDRESS 2                ADDRESS 3                 ADDRESS 4            CITY           STATE      POSTAL CODE   COUNTRY
          TCT Solutions, Inc (Tri-County
          Tele#13465)-DO NOT USE
7838234   (TRICOUNTY)                         14359 MIRAMAR PKWY          STE 127                                                                     MIRAMAR           FL            33027
7841728   TCT WEST INC                        405 SOUTH 4TH STREET        P0 BOX 671                                                                  BASIN              WY           82410
7872702   TDC Paddocks, LLC                   3325 Paddocks Pkwy                                                                                      Suwannee          GA            30024
7842804   TDS NETWORKS                        553 FOUNDRY ROAD                                                                                        EAST NORRITON      PA           19403
7901847   TDS TELECOM                         PO BOX 94510                                                                                            PALATINE          IL            60094-4510
7838381   TEAM LOGIC IT                       1500 BULL LEA RD STE #114                                                                               LEXINGTON         KY            40511
7846011   TEAM WORLDWIDE                      PO Box 733886                                                                                           Dallas             TX           75373
          TeamLogic IT Of Richardson
7837251   (Willow IT Solutions)               1100 BUSINESS PKWY          STE 160                                                                     RICHARDSON        TX            75081
7842434   TEC INTEGRATION INC                 50 W LOUISIANA AVENUE                                                                                   DENVER            CO            80223
7836907   TEC SYSTEMS LLC                     1008 CHEROKEE AVE UNIT 2                                                                                WEST SAINT PAUL   MN            55118
          TECH GUY LLC - REFERRAL
7845469   DEALER                              PO BOX 1631                                                                                             SPRINGFIELD       VA            22151
          Tech Solutions Group (16593-
7845425   MP) (16593-MP)                      PO BOX 14067                                                                                            SAN FRANCISCO     CA            94114
7837712   Tech Support Solution               123 West Madison Street     Suite 1650                                                                  Chicago           IL            60602

          Techcomm Solution Services
7838552   (11141-MP) (16724-MP)               1585 SAINT MARKS AVENUE                                                                                 BROOKLYN          NY            11233
          TechFirmation LLC (17568-
7836862   MP) (17568-MP)                      1000 TOWN CENTER DRIVE      SUITE 300                                                                   OXNARD            CA            93036
7844529   Technagroup Inc                     965 Windham CT              Ste 1                                                                       YOUNGSTOWN        OH            44512
          Technology Concepts Of
7838797   Central FL                          1737 SW 17TH ST                                                                                         OCALA             FL            34471
          TECHNOLOGY CONCEPTS OF
7838798   CENTRAL FLORIDA LLC                 1737 SW 17TH ST                                                                                         OCALA             FL            34471
          TECHNOLOGY OPP-TOM
7840144   MCCROSSON                           254 S MAIN ST               STE 410                                                                     NEW CITY          NY            10956
          Technology Solution Advisors
7837071   LLC                                 10469 SAWMILL DR                                                                                        CHARDON           OH            44024
          Technology Support &
          Solutions Inc (16567-MP)
7837710   (16567-MP)                          123 W MADISON ST            SUITE 500                                                                   CHICAGO           IL            60602
7842932   Technology Systems, LLC             58 W MAIN ST                                                                                            Honeoye Falls     NY            14472
7845273   TECHNOV, INC.                       P.O. BOX 797986                                                                                         DALLAS            TX            75379

7837526 TEKNIKAL COMMUNICATIONS 119 Regal Row                             Suite C                                                                     Dallas            TX            75247
                                    PO BOX 123123 DEPARTMENT
7845400 TEL WEST NETWORKS           3123                                                                                                              DALLAS            TX            75312-3123
        TELADVOCATE
7841499 COMMUNICATIONS LLC          3820 MARYWEATHER LANE                 STE 102                                                                     ZEPHYRHILLS       FL            33544
        Telarus Inc - Ernest (VEND-
7842176 12072)                      45 W SEGO LILY DR                     STE 220                                                                     SANDY             UT            84070

7836950 TELCO SOLUTIONS                       The 411 Connection          10105 E VIA LINDA, STE 103-135                                              SCOTTSDALE        AZ            85258



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                   Page 87 of 102
                                                                                                                    Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2                ADDRESS 3                 ADDRESS 4             CITY        STATE      POSTAL CODE   COUNTRY
7841510 Telco Solutions (TELCOSOL)            3841 HOLCOMB BRIDGE RD        STE 300                                                                    NORCROSS         GA           30092
        TelcoLynx LLC (17014-MP)
7841352 (17014-MP)                            360 PASEO DE GRACIA                                                                                      REDONDO BEACH    CA           90277
        Telcom Engineering Group
7840417 (15676-MP) (15676-MP)                 2836 MAPLE AVE                                                                                           BERWYN           IL           60402
        Telconnex Expense (VEND-
7842823 16169)                                5550 LBJ FREEWAY STE 532                                                                                 DALLAS           TX           75240
7839325 TelcoPros                             2020 CENTER ST                                                                                           CLEVELAND        OH           44113
7842220 Telco-Providers, LLC                  4570 VAN NUYS BLVD #190                                                                                  SHERMAN OAKS     CA           91403

        TELCORDIA TECHNOLOGIES,
7901834 DBA ICONECTIV                         CUSTOMER CARE CENTER          444 HOES LANE, ROOM 4A738                                                  PISCATAWAY       NJ           08854

7838561 TeleAudit Services , Llc              15926 PLEASANT GREEN CIRCLE                                                                              TOMBALL          TX           77377
        TeleCaas LLC (17237-MP)
7843530 (17237-MP)                            700 EAST TOWNSHIP LINE ROAD SUITE 200                                                                    HAVERTOWN        PA           19083
7841516 TELECOM ASSURANCE                     3867 MEDINA RD              STE 136                                                                      AKRON            OH           44333
        Telecom Brokerage - Ernest
7844228 (VEND-10456)                          8770 W BRYN MAWR AVE          SUITE 400                                                                  CHICAGO          IL           60631
7843024 TELECOM BROKERS                       6 HUTTON CENTRE DRIVE         #1230                                                                      SANTA ANA        CA           92707
        TELECOM CONSULTING
7839822 GROUP                                 23 GATECHASE ROAD                                                                                        SEA RANCH        FL           33308
        Telecom Decision Markers -
7843809 Ernest (VEND-16197-9229)              7608 HIGHWAY 146              SUITE 300                                                                  PEEWEE VALLEY    KY           40056
        TELECOM ECONOMICS
7841235 CONSULTING LLC                        3430 LEGACY TRACE                                                                                        ALPHARETTA       GA           30022
7842248 Telecom Efficient Inc                 4610 S ULSTER #150                                                                                       DENVER           CO           80237
        Telecom Experts LLC (VEND-
7843831 17667)                                770 OLD ROSWELL PLACE         SUITE B500                                                                 ROSWELL          GA           30076
        TELECOM MANAGEMENT
7837306 CORP                                  TMC CONNECT                   1110 ARDEN FOREST DR.                                                      Spring           TX           77379
        Telecom Managment
7837409 Corporation                           114 Pleasant Valley Drive                                                                                Spring           TX           77379
        TELECOM SOURCE OF NEW
7842865 YORK INC                              5620 1ST AVENUE               2ND FLOOR                                                                  BROOKLYN         NY           11220
7844555 Telecom Target                        976 MARTIRI CT.                                                                                          GILROY           CA           95020
        Telecom411 LLC
7841096 (TELECOM411)                          330 RAYFORD RD #207                                                                                      SPRING           TX           77386
        Telecommodities Inc
7843486 (TELECINC)                            6921 NW 82ND AVE                                                                                         MIAMI            FL           33166
        TELECOMMUNICATION
7840343 SYSTEMS INC                           275 WEST ST                   STE 400                                                                    ANNAPOLIS        MD           21401
        TELECOMMUNICATIONS
7843163 NTWK & COM                            617 PIKE HILL ROAD                                                                                       MCMINNVILLE      TN           37110
7837091 TELECOMWORX                           105 VIA SANTA CRUZ                                                                                       Jupiter          FL           33458
7845207 Telecomworx                           P.O. BOX 4159                                                                                            Jupiter          FL           33458
7842704 TELEDOMANI, INC.                      532 BROADHOLLOW RD            STE 126                                                                    MELVILLE         NY           11747



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 88 of 102
                                                                                                                    Exhibit F
                                                                                                        Contract Counterparties Service List
                                                                                                            Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                         ADDRESS 2               ADDRESS 3                 ADDRESS 4             CITY          STATE      POSTAL CODE       COUNTRY
7837858 Telegration, Inc.                     130 20TH STREET                                                                                          Clawson            MI           48017
        Telegration, Inc.
7844328 (TELEGRATIONDB)                       905 WEST MAPLE RD                                                                                        CLAWSON            MI           48017
7845036 TELEPACIFIC                           P O BOX 60767                                                                                            LOS ANGELES        CA           90060-0767
7843958 Telephone Connection                  8001 CENTRE PARK DRIVE                                                                                   AUSTIN             TX           78754
        Telephone Sales And
7840341 Installation                          275 N JEFF DAVIS DR                                                                                      FAYETTEVILLE       GA           30214
        Telephone Support Systems,
7840326 Inc (TSUPPORT)                        27300 HAGGERTY RD              STE F7                                                                    FARMINGTON HILLS   MI           48331
        TELEPHONE SYSTEM &
7837290 SERVICE INC                           1109 E 14TH ST                                                                                           SIOUX FALLS        SD           57104
        TELEPHONE TECHNICAL                   5940 SAM HOUSTON PARKWAY
7842995 SERVICES                              EAST                     #310                                                                            Humble             TX           77396
        TELEPHONE TECHNICAL
7843857 SERVICES                              7781 BRICK CREEK PARKWAY                                                                                 Humble             TX           77396
7840999 TELEPHONY PARTNERS LLC                320 W KENNEDY BLVD             STE 650                                                                   TAMPA              FL           33606

7843899 Tele-Plus Corporation                 7909 WEST ROSE GARDEN LANE                                                                               HAGERSTOWN         MD           21740
        Telesource Consulting - Ernest
7838813 (VEND-16184)                          175 SHERWOOD PASS                                                                                        ROSWELL            GA           30075
        TELESOURCE CONSULTING,
7841005 LLC                                   3201 LYNWOOD DR NE                                                                                       ATLANTA            GA           30319
7843706 Telesource Installers                 738 AVANT AVE                                                                                            SAN ANTONIO        TX           78210
        Telesys Communications, Inc.
7843461 (TELESYS)                             6840 BLVD 26                                                                                             FORT WORTH         TX           76180
7839785 TELETRONICS                           22550 ASCOA CT                                                                                           STRONGSVILLE       OH           44149-4700
7839581 TELINX CONSULTING LLC                 21436 ROMINE RD                                                                                          ATHENS             AL           35614
7841072 TEL-MANAGEMENT INC.                   3279 TIERNEY PL                                                                                          BRONX              NY           10465
        Telnet Consulting
7838639 (TELNETNETWORX)                       1624 MARBLE FALLS DR                                                                                     FRISCO             TX           75034
7839851 Telnet Solutions Group                231 NW 190 AVE                                                                                           HOLLYWOOD          FL           33029
7840245 Tel-Power LLC (TELPOWER)              26330 DIAMOND PL               STE 170                                                                   SANTA CLARITA      CA           91350

7842615 TELSPAN INTERNATIONAL LTD             52 CONNECTICUT AVE                                                                                       SOUTH WINDSON      CT           06074
        TELSTRONG BUSINESS
7839024 COMMUNICATIONS                        1900 EDGEHILL DRIVE                                                                                      ALLEN              TX           75013-5304
7901848 TELUS COMMUNICATIONS                  PO Box 7575                                                                                              Vancouver          BC           V6B 8N9          Canada
7901837 Telus Services, Inc.                  PO Box 2210 Station Terminal                                                                             Vancouver          BC           V6B 8N9          Canada
7845122 TELX                                  P.O. Box 10157                                                                                           Uniondale          NY           11555-1015
7875152 Tenax Group Inc                       4200 Montrose Boulevard                                                                                  Houston            TX           77006
7875627 Tenax Group Inc                       4203 Yoakum                                                                                              Houston            TX           77006
7875153 Tenax Group Inc                       4200 Montrose Boulevard        Suite 500                                                                 Houston            TX           77006
        TENNESSEE TELEPHONE
7844608 COMPANY                               ACCESS SERVICE CENTER          NW 8702 P O BOX 1450                                                      MINNEAPOLIS        MN           55485-8702
                                                                             12150 MONUMENT DRIVE STE
7837649 TEOCO CORPORATION                     ATTN: ACCOUNTS RECEIVABLE      400                                                                       FAIRFAX            VA           22033
7840565 TETON NETWORKS LLC                    30 N GOULD STREET              SUITE 10745                                                               SHERIDAN           WY           82801



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                    Page 89 of 102
                                                                                                                       Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                           ADDRESS 2             ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE   COUNTRY
                                              TEXAS CHILD SUPPORT
7845954 TEXAS CHILD SUPPORT SDU               DISBURSEMENT UNIT                PO BOX 659791                                                            SAN ANTONIO       TX            78265-9791
        TEXAS COMPTROLLER OF
7837293 PUBLIC ACCOUNTS                       111 E STREET                                                                                              AUSTIN            TX            78774-0100
7852454 Texas HCP Holding, L.P.               Attn: Asset Manager              3000 Meridian Boulevard     Suite 200                                    Franklin          TN            37067
7884368 Texas HCP Holding, LP                 7400 Fannin Street                                                                                        Houston           TX            77054
7852455 Texas HCP Holdings, L.P.              Attn: Asset Manager              3000 Meridian Boulevard     Suite 200                                    Franklin          TN            37067
        Texas HCP Medical Office
7886982 Buildings, LP                         1213 Hermann Drive                                                                                        Houston           TX            77004
7839683 Texas Systems Group                   2204 FORBES DRIVE                SUITE 101                                                                AUSTIN            TX            78754
7884707 The 630 Building LLC                  630 The City Drive                                                                                        Orange            CA            92868
7845878 The Aldridge Company                  PO BOX 56506                                                                                              HOUSTON           TX            77256
7841452 THE ARCO GROUP, INC                   3728 PHILIPS HIGHWAY STE 46                                                                               JACKSONVILLE      FL            32207
7882754 The Arena Group, L.P.                 7322 Southwest Freeway                                                                                    Houston           TX            77074
7890608 The Arena Group, L.P.                 c/o Boxer F2, L.P.               PO Box 4737                                                              Houston           TX            77210-4737
7843237 THE ARNOLD GROUP                      628 MERCHANT STREET              SUITE 2                                                                  EMPORIA           KS            66801
        THE ASCENT SERVICES GROUP
7846042 INC                                   PO BOX 7513                                                                                               SAN FRANCISCO     CA            94120
7841171 The Ashton Group                      3360 BRADFORD RD                                                                                          CLEVELAND         OH            44118
        THE BALLANTINE
7842776 CORPORATION                           55 LANE ROAD                     SUITE 240                                                                FAIRFIELD         NJ            07004
7901838 THE CARLYLE NEW YORK                  35 E 76th Street                                                                                          New York          NY            10021
        The Center for Family
7865711 Resources                             995 Roswell Street                                                                                        Marietta          GA            30060
7867343 The City of Atlanta                   68 Mitchell Street               Suite 1225                                                               Atlanta           GA            30303

7890284 The City of Atlanta                   477 Windsor Street Southwest                                                                              Atlanta           GA            30312
        The Comtel Group (16646-
7840967 MP) (8601-MP)                         3195 C2 AIRPORT LOOP DRIVE                                                                                COSTA MESA        CA            92626
                                              Attn: Cindy L. Mohr, Agent for
7853149 The Concore Group                     the Owner                        2425 Fountain View #200                                                  Houston           TX            77057
        The Data Pros Net Inc (10169-
7840562 MP)                                   30 HEATHER HILL WAY                                                                                       HOLMDEL           NJ            07733
        The Golden State Medical
7878162 Building Company                      c/o Volwood Corporation          2625 W. Alameda Avenue                                                   Burbank           CA            91505
        The Golden State Medical
        Building Company c/o
7874009 Volwood Corporation                   P. O. Box 7821                                                                                            Burbank           CA            91510-7821
        THE GUARDIAN LIFE                     PNC BANK C/O GUARDIAN-        1200 EAST CAMPBELL ROAD
7837575 INSURANCE COMPANY                     APPLETON LOCKBOX #677458 SUITE 108                                                                        RICHARDSON        TX            75081
        The Highland Building Condo           Pride Properties & Management
7871935 Association                           Services                      2070 Peachtree                 Suite 105                                    Chamblee          GA            30341
        The Highland Building Condo
7866191 Association                           675 Seminole Avenue Northeast                                                                             Atlanta           GA            30307
7836792 THE INTERSECT GROUP LLC               10 GLENLAKE PARKWAY           SUITE 300 SOUTH TOWER                                                       ATLANTA            GA           30328
7878420 The Knight Building LLC               549 West Randolph             Suite 603                                                                   Chicago           IL            60661




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 90 of 102
                                                                                                                              Exhibit F
                                                                                                             Contract Counterparties Service List
                                                                                                                 Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                         ADDRESS 2                     ADDRESS 3                ADDRESS 4                    CITY           STATE      POSTAL CODE   COUNTRY
        THE LAB INFORMATION
7843232 SERVICES INC                          626 WILSHIRE BLVD 500                                                                                                LOS ANGELES         CA            90017
7845605 The Logic Group, Inc.                 PO BOX 26035                                                                                                         COLLEGEVILLE        PA            19426
7845866 THE MARKLEY GROUP                     PO BOX 55008 - CL800103         Account # 2000035288222                                                              Boston              MA            02205-5008

          The Medical Quarters of
          North Atlanta Condominium
7849852   Association, Inc.                   5555 Peachtree Dunwoody Road G-20                                                                                    Atlanta             GA            30342
7885534   The Paragon, LP                     7100 East Belleview Avenue   Suite 350                                                                               Greenwood Village   CO            80111
          THE REALTY ASSOCIATES
7845527   FUND IX, L.P.                       PO BOX 203083                                                                                                        DALLAS              TX            75320-3083
          The Realty Associates Fund IX,
7877081   LP                                  8480 East Orchard Road                                                                                               Greenwood Village   CO            80111
          The Realty Associates Fund IX,
7879575   LP                                  Columbia Wireless Facilities, LLC Attn: Lease Administration        9410 Holland Avenue                              Bethesda            MD            20814
          The Realty Associates Fund IX,                                        Attn: General Manager / Orchard   6251 Greenwood Plaza
7862629   LP                                  Jones Lang LaSalle Americas, Inc. Pointe                            Boulevard                Building 6, Suite 170   Denver              CO            80111
          The Realty Associates Fund IX,                                        Attn: Asset Manager/Orchard
7877322   LP                                  c/o TA Associates Realty          Pointe                            28 State Street          Tenth Floor             Boston              MA            02109
7836799   THE ROCKLAND GROUP                  10 MILLS RD                                                                                                          SUFFERN             NY            10901
          The Solutions Group (10885-
7839090   MP) (10885-MP)                      1932 POWHATAN STREET                                                                                                 FALLS CHURCH        VA            22043
          The Sterling Group (16974-
7839803   MP) (8885-MP)                       2277 TOWNSGATE ROAD             SUITE 208                                                                            WESTLAKE VILLAGE    CA            91361
7847604   The Stove Works LLC                 112 Krog Street NE                                                                                                   Atlanta             GA            30307
7885513   The Stove Works LLC                 Paces Properties                2850 Paces Ferry Rd                 Suite 450                                        Atlanta             GA            30339
7841538   THE TPM GROUP LLC                   39 MARY ALICE RD                                                                                                     MANAHAWKIN          NJ            08050
          THE ULTIMATE SOFTWARE
7846187   GROUP INC                           PO BOX 930953                                                                                                        ATLANTA             GA            31193-0953
          THE WALDINGER
7840218   CORPORATION                         2601 BELL AVE                                                                                                        DES MOINES          IA            50321
          The Washington Network Inc
7841360   (WASHINGTONNET)                     3601 EISENHOWER AVENUE          SUITE 110                                                                            ALEXANDRIA          VA            22304
          THE WEEKS-LERMAN GROUP
7842944   LLC                                 58-38 PAGE PLACE                                                                                                     MASPETH             NY            11378
          Think Technologies Group,
7840410   LLC                                 2830 W STATE RD 84              STE 104                                                                              FORT LAUDERDALE     FL            33312
7844740   THINQ                               DEPT 3208                       PO BOX 123208                                                                        DALLAS              TX            75312-3208
                                              3700 CRESTWOOD PARKWAY
7841430 THIRD LAW SOURCING                    STE 1080                                                                                                             DULUTH              GA            30096
        Third Wave Technology
        Services (10372-MP) (16929-
7839284 MP)                                   201 CONTINENTAL BLVD            SUITE 210                                                                            EL SEGUNDO          CA            90245
        THL Credit Senior Loan
7839794 Strategies LLC                        227 West Monroe Street          #3200                                                                                Chicago             IL            60606
7839938 THOMAS ALLEN BILLUPS                  23807 CLARKSON ST                                                                                                    SOUTHFIELD           MI           48033




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                           Page 91 of 102
                                                                                                                        Exhibit F
                                                                                                          Contract Counterparties Service List
                                                                                                              Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                 ADDRESS 3               ADDRESS 4              CITY        STATE      POSTAL CODE   COUNTRY
                                              DBA CAPITAL COMPUTERS &
7841855 THOMAS C WATSON                       NETWOR                           419 DAVIS AVE                                                             Leesburg          VA           20175
        Three Three Four Eight
        Peachtree Road NE Holdings, Attn: Michael Reeves, Property
7868819 Inc.                        Manager                                    c/o PM Realty Group             3348 Peachtree Road      Suite 860        Atlanta           GA           30326
7840107 THURMAN TECHNOLOGY          2504 SHORELINE ROAD                                                                                                  BRADLEY           CA           93426

                                              c/o Teachers Insurance &
7877533 TIAA Realty, Inc.                     Annuity Association of America   Attn: Asset Management          4675 MacArthur Court     Suite 1100       Newport Beach     CA           92660
7891085 TIAA Realty, Inc.                     c/o CBRE                         Attn: Scott Hogy                7979 East Tufts Avenue   Suite 105        Denver            CO           80237
7866453 TIAO 155, LCC                         Ogilvie Properties Inc.          2601 Blake Street               Suite 100                                 Denver            CO           80205
7872645 TIAO 155, LLC                         155 South Madison Street                                                                                   Denver            CO           80209
        Tier Centric Corporation
7837600 (16416-MP) (16416-MP)                 12020 SUNRISE VALLEY DR          SUITE 100                                                                 RESTON            VA           20191
                                              7582 LAS VEGAS BOULEVARD
7843794 TIER FIVE INC                         SOUTH                            SUITE 399                                                                 LAS VEGAS         NV           89123
7846094 TIERPOINT LLC                         PO BOX 82670                                                                                               LINCOLN           NE           68501-2670
7845365 TIME WARNER CABLE                     PO BOX 1060                                                                                                CAROL STREAM      IL           60132-1060
        Timothy A. Fyke (16774-MP)
7840683 (15763-MP)                            3051 W SOUSA CT                                                                                            ANTHEM            AZ           85086
        Timothy Gozzano DBA
        Gozzano Consulting (15630-
7837521 MP) (16619-MP)                        1187 COAST VILLAGE ROAD          SUITE 1734                                                                SANTA BARBARA     CA           93108
7845037 TIP OWNER LLC                         PROPERTY ID: HHP001              P O BOX 6112                                                              HICKSVILLE        NY           11802-6112
7841586 TIP Owner, LLC                        3953 Maple Avenue                Suite 300                                                                 Dallas            TX           75219
        Tippit Schleicher Joint
7861861 Venture                               9099 Katy Freeway                                                                                          Houston           TX           77024
        Titan Global IT LLC (17290-
7842649 MP) (17290-MP)                        5240 39TH DRIVE 11L                                                                                        WOODSIDE          NY           11377
        Titan Technologies (16950-
7843330 MP) (16950-MP)                        6475 E PACIFIC COAST HWY                                  1016                                             LONG BEACH        CA           90803
7844212 TLC OFFICE SYSTEMS                    8711 FALLBROOK DR                                                                                          HOUSTON           TX           77064
7846301 TLC Office Systems                    W134 N4981 CAMPBELL DRIVE                                                                                  HOUSTON           TX           77064
        TLC Office Systems (17207-
7844213 MP) (17207-MP)                        8711 FALLBROOK DRIVE                                                                                       HOUSTON           TX           77064

7853909 TMH Medical Office Buildings 6560 Fannin                                                                                                         Houston           TX           77030

7853940 TMH Medical Office Buildings 6565 Fannin Street                        SM 201                                                                    Houston           TX           77030

7897557 TMH Medical Office Buildings The Methodist Hospital                    Attn: Legal Services            6565 Fannin Street       M.S. D200        Houston           TX           77030

7888761 TMH Medical Office Buildings 6550 Fannin                               Suite 201                                                                 Houston           TX           77030

7845587 TNS COMMUNICATIONS LLC                PO BOX 243                                                                                                 WESTPORT          MA           02790
        Tony The Computer Guy
7843598 (7360-MP) (7360-MP)                   711 CAYMAN LANE                                                                                            FOSTER CITY       CA           94404



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 92 of 102
                                                                                                                               Exhibit F
                                                                                                                 Contract Counterparties Service List
                                                                                                                     Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                    ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
        TOP SPEED DATA
7837930 COMMUNICATIONS                        1310 REDWOOD WAY                   SUITE 200                                                                      PETALUMA           CA            94954
7844223 Top Speed Internet Service            8755 TECHNOLOGY WAY                SUITE J                                                                        RENO               NV            89521

        Toshiba America Information
7844547 Systems Inc (TOSHIBA)       9740 IRVINE BLVD                                                                                                            IRVINE             CA            92618
        TOSHIBA BUSINESS
7843085 SOLUTIONS INC               6025 THE CORNERS PARKWAY                     SUITE 207                                                                      NORCROSS            GA           30092
7839528 Toshiba Financial Services  21146 Network Place                                                                                                         Chicago            IL            60673-1211

        Total Business Technologies
        dba Amazing 7 LLC (17191-
7839313 MP) (17191-MP)                        20150 SILVER HORN LN                                                                                              MONUMENT           CO            80132
7845248 TOTAL COMM N.A. INC                   P.O. BOX 692046                                                                                                   TULSA              OK            74169

        Total Digital Communications
7842093 360 (16849-MP) (16849-MP)             439 N BEDFORD DRIVE                                                                                               BEVERLY HILLS      CA            90210
        Total Technologies, LLC
7845020 (TOTAL-TEC)                           P O BOX 5050                                                                                                      KINGWOOD           TX            77325-5050
7838828 Total Technology, LLC                 176 BEAGLE GAP RUN                                                                                                WAYNESBORO         VA            22980
        Touch and Connect, LLC
7841646 (VEND-16172)                          400 DORLA COURT                                                                                                   ZEPHYR COVE        NV            89448
7862424 Tower Building Investor               1970 Broadway                      Suite 810                                                                      Oakland            CA            94612
7877031 Tower Place, L.P.                     c/o Regent Partners, LLC           3353 Peachtree Road NE            Suite 2140                                   Atlanta            GA            30326
7873136 Town Pavilion, LLC                    1075 Big Shanty Road                                                                                              Kennesaw           GA            30144
7897640 Town Pavilion, LLC                    Weeks Robinson Properties          3350 Riverwood Parkway            Suite 700                                    Atlanta            GA            30339
7880899 Townpark Renaissance, LLC             114 Townpark Drive                                                                                                Kennesaw           GA            30144
7847758 Townpark Renaissance, LLC             112 Townpark Drive                                                                                                Kennesaw           GA            30144
                                              Levin Properties, Inc, as Asset
7863085 Townpark Renaissance, LLC             Manager                            6675 Peachtree Ind. Boulevard     Suite 200                                    Atlanta            GA            30360

7857351 TR 55 Allen Plaza LLC                 c/o Lincoln Property Company       Attn: Jennifer Ratcliffe          120 North LaSalle Street   Suite 1750        Chicago            IL            60602
7878675 TR 55 Allen Plaza LLC                 55 Ivan Allen Jr. Boulevard                                                                                       Atlanta            GA            30308
                                                                                                                   131 South Dearborn
7860988   TR 55 Allen Plaza LLC               Hollan & Knight LLP                Attn: James Mayer                 Street                     30th Floor        Chicago            IL            60603
7869191   TR Inverness Corp.                  Attn: Property Manager             383-385 Inverness Parkway         Suite 285                                    Englewood          CO            80112
7865960   TR Mid America Plaza Corp           2 Mid America Plaza                                                                                               Oakbrook Terrace   IL            60181
7891081   TR Mid America Plaza Corp.          c/o CB Richard Ellis               Attn: Property Manager            One Mid America Plaza      Suite 110         Oakbrook Terrace   IL            60181
7842266   TR REGENCY PLAZA LLC                4643 S ULSTER ST                   STE 1210                                                                       DENVER              CO           80237
7869192   TR Regency Plaza LLC                Attn: Property Manager             4643 South Ulster Street          Suite 1210                                   Denver             CO            80237
                                              Cornerstone Real Estate Advisers   Attn: Sandy Throop, Vice
7879720 TR Regency Plaza LLC                  LLC                                President                         100 Wilshire Blvd.         Suite 700         Santa Monica       CA            90401

7853562 TR Windward Concourse LLC             Attn: General Counsel              1725 Windward Concourse                                                        Alpharetta         GA            30005

7894840 TR Windward Concourse LLC             1720 Windward Concourse                                                                                           Alpharetta         GA            30005




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                             Page 93 of 102
                                                                                                                     Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                     ADDRESS 2                   ADDRESS 3                 ADDRESS 4             CITY         STATE      POSTAL CODE   COUNTRY
                                              c/o Cornerstone Real Estate
7891426 TR Windward Concourse LLC             Advisers LLC                  Attn: Stephen Panos            150 South Wacker Drive     Suite 350         Chicago          IL            60606
7838933 TRACY CHAMBERLAIN                     1821 ANTWERP AVE                                                                                          PLANO             TX           75025

        Tracy Nguyen dba Plum Tiger
7844116 Inc. (11411-MP) (16921-MP) 834 RAMONA AVENUE                                                                                                    ALBANY           CA            94706
                                    11757 W KENCARY AVE, STE
7837501 TRANQUILITY NETWORKS, LLC F103                                                                                                                  LITTLETON        CO            80127

7841240 TRANQUILITY NETWORKS, LLC             3444 MAHANNA STREET                                                                                       LITTLETON        CO            80127
        TRANSACTION NETWORK
7838548 SERVICES INC                          15847 COLLECTION CENTER DR                                                                                CHICAGO          IL            60696
7839194 TRANSBEAM LLC                         20 WEST 36TH STREET                                                                                       NEW YORK         NY            10018
7839246 TRANSON MEDIA LLC                     2000 LAWTON ST                                                                                            SAN FRANCISCO    CA            94122
7841513 Travelers                             385 Washington Street         Mail Code 9275-NB03F                                                        St. Paul         MN            55102
        Travelers Bond & Specialty
7844913 Insurance Claim                       One Tower Square, S202A                                                                                   Hartford         CT            06183
7849479 TREF CA1 LLC                          1300 Quail Street             Suite 150                                                                   Newport Beach    CA            92660
7869754 TREF CA1 LLC                          Attn: Sean A. Sheward         1500 Quail Street, Ste 150                                                  Newport Beach    CA            92660

        TREMMEL COMMUNICATIONS
7840968 SERVICE                32 BRISTOL ROAD                                                                                                          CHALFONT         PA            18914

        TREMMEL COMMUNICATIONS
7845835 SERVICE                PO Box 511759                                                                                                            CHALFONT         PA            18914

        Trevor Miller dba Mid Atlantic
        Technology Professionals-
7842398 9535 (9535-MP) (9535-MP)       4949 LIBERTY LN STE 125                                                                                          ALLENTOWN        PA            18106
7839698 TRI-AD                         221 W CREST STREET                   SUITE 300                                                                   ESCONDIDO        CA            92025-1737
7843510 TRIPLET COMPUTERS, LLC         7 GREEN STREET                       2ND FLOOR                                                                   CONCORD          NH            03301

7862334 Tripod Advantage Enterprise           3500 Corporate Way                                                                                        Duluth           GA            30096

7842852   TRI-STATE COMMUNICATIONS            5600 POST ROAD                SUITE 114/152                                                               EAST GREENWICH   RI            02818
7874242   Triumph Welton I, LLC               7200 South Alton Way #A320                                                                                Englewood        CO            80112
7868181   Triumph Welton I, LLC               535 16th Street                                                                                           Denver           CO            80203
7839177   TRIWEST GREEN, L.P.                 2 POST ROAD WEST                                                                                          WESTPORT         CT            06880
          TROPICAL BUSINESS
7843499   INTEGRATORS                         6970 ALOMA AVE                                                                                            WINTER PARK      FL            32792
7842483   TRS TELEPHONE SYSTEMS               501 WEST ELMS ROAD            STE 8                                                                       KILLEEN          TX            76542
7838161   TRUE IT, LLC                        1405 Prairie Parkway          Suite E                                                                     West Fargo       ND            58078
          TrueChoice (TELEMGT)
7840649   Telecom (TELEMGT)                   303 SOUTH LAUREL AVE                                                                                      SANFORD          FL            32771
7840027   TRUSTPILOT INC.                     245 FIFTH AVENUE 4TH FLOOR                                                                                NEW YORK         NY            10016
7844724   TRUSTWAVE HOLDINGS                  DEPARTMENT 19213                                                                                          PALATINE         IL            60055-9213




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 94 of 102
                                                                                                                       Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                        ADDRESS 2                ADDRESS 3                 ADDRESS 4              CITY           STATE      POSTAL CODE   COUNTRY

7845499 TRUVISTA COMMUNICATION PO BOX 189                                                                                                               CHESTER              SC           29706
7901876 TSC                       PO Box 408                                                                                                            WAPAKONETA           OH           45895-0408
                                  700 FOUNTAIN LAKES
7843531 TSI GLOBAL COMPANIES, LLC BOULEVARD                                                                                                             SAINT CHARLES        MO           63301
7845619 TUCSON CITY               PO BOX 27210                                                                                                          TUCSON               AZ           85726
7842267 TuneTech                  4645 WALDAMER AVE                                                                                                     Willoughby           OH           44094
        Turn 2 Communications
7842324 (11610-MP) (11610-MP)     48 W 21 ST                                 SUITE 1002                                                                 NEW YORK             NY           10010

          Turnkey Network Systems,
7839478   Inc. (Turnkey IT) (TURNKEYIT)       210 SOUTH MILWAUKEE AVE                                                                                   WHEELING             IL           60090
          TUSCAN MEDICAL
7840406   PROPERTIES, LLC                     2828 ROUTH ST                  STE 700                                                                    DALLAS               TX           75201
7845096   TW TELECOM INC                      P O BOX 910182                                                                                            DENVER               CO           80291-0182
7845045   TWIN LAKES TELEPHONE                P O BOX 67                                                                                                GAINSBORO            TN           38562-0067
7841817   Twisted Pair, Inc.                  4130 IRVING PLACE                                                                                         CULVER CITY          CA           90232
          Two River Techology Group
7838363   (10176-MP) (16611-MP)               15 PRESIDENTIAL PATH                                                                                      ATLANTIC HIGHLANDS   NJ           07716
          TYCO INTEGRATED SECURITY
7845727   LLC                                 PO BOX 371967                                                                                             PITTSBURGH           PA           15250-7967
          Tyson International Plaza I &
7859402   II, LP                              1919 Gallows Road                                                                                         Vienna               VA           22182
          Tyson International Plaza I &
7877693   II, LP                              c/o Tishman Speyer             45 Rockefeller Plaza          7th Floor                                    New York             NY           10111
          Tyson International Plaza I &
7877694   II, LP                              c/o Tishman Speyer             1875 Eye Street Northwest     Suite 300                                    Washington           DC           20006
          Tyson International Plaza I &
7860882   II, LP                              1921 Gallows Road                                                                                         Vienna               VA           22182
          Tysons International Plaza I &
7842172   II LP                               45 Rockefeller Plaza           7th Floor                                                                  New York             NY           10111
          Tytel Communications, Inc.
7839775   (TYTEL)                             225 SPLIT RIDGE DR                                                                                        CANTON               GA           30115
7841441   U S INTER COM LLC                   3713 PAIGE ST                                                                                             PORT ORANGE          FL           32129
          U.S. REIF Lakeside Commons
7864676   Georgia, LLC                        990 Hammond Drive                                                                                         Atlanta              GA           30328-5529
          U.S. REIF Lakeside Commons          Intercontinental Real Estate
7862405   Georgia, LLC                        Corporation                    1270 Soldiers Field Road                                                   Boston               MA           02135
          UCM Ackerman Premier Plaza
7863320   LLC                                 5605 Glenridge Drive                                                                                      Atlanta              GA           30342-1365
          UCM Ackerman Premier Plaza
7863391   LLC                                 5607 Glenridge Drive                                                                                      Atlanta              GA           30342
          UCM/Ackerman-Atlanta                Attn: Property Manager -
7869193   Airport Office Park, LLC            Phoenix Office Park            10 Glenlake Parkway           South Tower                Suite 1000        Atlanta              GA           30328
          UCM/Ackerman-Atlanta
7852868   Airport Office Park, LLC            1691 Phoenix Boulevard                                                                                    Atlanta              GA           30349




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 95 of 102
                                                                                                                       Exhibit F
                                                                                                         Contract Counterparties Service List
                                                                                                             Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2                 ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY
                                              4 TOWER PLACE EXECUTIVE
7841627 UHY ADVISORS NY INC                   PARK 7TH FL                                                                                               ALBANY              NY           12203
7846144 ULINE                                 PO BOX 88741                                                                                              CHICAGO             IL           60680-1741
7839616 UNIFIED POWER                         217 METRO DRIVE                                                                                           TERRELL             TX           75160
                                              6130 Greenwood Plaza Blvd,
7850756 Unison Holdings, LLC                  Suite 100                                                                                                 Greenwood Village   CO           80111
7844017 Unitech Security Systems              810 TEXAS AVENUE                                                                                          EL PASO             TX           79901
        UNITED HEALTHCARE
7844722 SERVICES INC                          CORPORATE TAX MN008-T390     BREN RD E                                                                    MINNETONKA          MN           55343

7841028 UNITED NETWORK SERVICES               UNITED NETWORK SERVICES      3220 Keller Springs Road        Suite 108                                    Carrollton          TX           75006
7845283 UNITED RENTALS INC                    P.O. BOX 840514                                                                                           DALLAS              TX           75284-0614
        United Security
7838745 Communications                        1705 WEST LUTHY DRIVE                                                                                     PEORIA              IL           61615
        United Technology Group, LLC
7841172 (UTG)                                 3360 MARTIN FARM RD          STE 100                                                                      SUWANEE             GA           30024
        UNITED TELEPHONE
7844995 COMPANY                               P O BOX 38                                                                                                CHAPEL HILL         TN           37034-0000
7837146 Uniti Fiber                           107 St. Francis Street       Suite 1800                                                                   Mobile              AL           36602
        Untangled Solutions (16727-
7842736 MP)                                   5405 WILSHIRE BLVD           SUITE 280                                                                    LOS ANGELES         CA           90036

7837724 Up 2 Speed Technologies LLC 12337 JONES ROAD                       SUITE 101                                                                    HOUSTON             TX           77070
                                                                                                           7887 East Belleview
7877838 UPI 1660 Lincoln LLC                  c/o Unico Properties LLC     Attn: General Manager           Avenue                     Suite 330         Denver              CO           80111
7879757 UPI 1660 Lincoln LLC                  1660 Lincoln Street                                                                                       Denver              CO           80264

7878061 UPI 1660 Lincoln LLC                  c/o Unico Properties LLC     Attn: Senior Vice President / CFO 1215 Fourth Avenue       Suite 600         Seattle             WA           98161
7837643 UPI DENVER CLUB LLC                   c/o Unico Properties LLC     1215 Fourth Avenue STE 600                                                   Seattle             WA           98161
7897549 UPI Denver Club LLC                   The DC Building              518-17th Street                                                              Denver              CO           80202
        Upper Kirby District
7849560 Foundation                            3015 Richmond Avenue         Suite 250                                                                    Houston             TX           77098
7845999 UPS                                   PO BOX 7247-0244                                                                                          PHILADELPHIA        PA           19170-0001
        US Communications (VEND-
7842511 16170)                                505 CRAB RIVER RD                                                                                         RICHMOND            TX           77469

        US MATRIX
7901839 TELECOMMUNICATIONS, INC 5550 GLADES ROAD                           SUITE 500                                                                    BOCA RATON          FL           33431
                                                                                                           9830 Colonnade
7897613 US Premier Office Equities, LP USAA Real Estate Company            Attn: VP/Legal Counsel          Boulevard                  Suite 600         San Antonio         TX           78230-3884

7880728 US Premier Office Equities, LP        1775 Sherman Street                                                                                       Denver              CO           80203
7839292 US SIGNAL COMPANY LLC                 201 IONIA AVE SW                                                                                          GRAND RAPIDS        MI           49503
        USI INSURANCE SERVICES
7844955 NATIONAL INC                          P O BOX 201503                                                                                            DALLAS              TX           75320-1503
7875083 Utex Industries Inc.                  10810 Katy Freeway           Suite 100                                                                    Houston             TX           77043




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                     Page 96 of 102
                                                                                                                     Exhibit F
                                                                                                       Contract Counterparties Service List
                                                                                                           Served via First Class Mail

MMLID                   NAME                           ADDRESS 1                       ADDRESS 2                ADDRESS 3                 ADDRESS 4                  CITY            STATE      POSTAL CODE        COUNTRY
        Utili*Comm Solution Inc
7842240 (UTCOMMSOL)                           460 TOLBERT ST                                                                                               CUMMING             GA            30040
        Utility Telecom LLC
7837204 (THUTILITY)                           1091 CENTRE                  STE 230                                                                         AUBURN HILLS        MI            48326
7842742 VACO ATLANTA LLC                      5410 MARYLAND WAY            SUITE 460                                                                       BRENTWOOD           TN            37027

          Valley Administrative Services
7839457   (17373-MP) (17373-MP)               21 NORTH BROAD STREET        SUITE E                                                                         LURAY               VA            22835
7839111   Valley Tel Service, Inc.            195 CAP COURT                Ste 1                                                                           EUGENE              OR            97402
7845378   VALLEY TELECOM GROUP                PO BOX 1133                                                                                                  WILLCOX             AZ            85644-1133
          VALLIANT TELEPHONE
7846056   COMPANY                             PO BOX 776                                                                                                   VALLIANT            OK            74764
          Valulink Technology (VEND-
7837280   16191)                              1104 N CAMPANIA CT                                                                                           ST AUGUSTINE        FL            32092
7840484   VALUNET LLC                         2914 W HIGHWAY 50            STE. A                                                                          EMPORIA             KS            66801-5394

7842065 VANBELKUM COMPANIES LLC 4345 44TH STREET                           SUITE C                                                                         GRAND RAPIDS        MI            49512
7841386 VANSTROMMEN LLC         3635 S FT APACHE RD                                                                                                        LAS VEGAS           NV            89147
7839697 VANTEK                  221 S. JESSICA AVENUE                                                                                                      SIOUX FALLS         SD            57103

7840377 Varilease Finance, Inc.               2800 East Cottonwood Parkway 2nd Floor                                                                       Salt Lake City      UT            84121
7848695 VDA Property Co                       4605 Lankershim Blvd.                                                                                        North Hollywood     CA            91602
7838213 VDM TECHNOLOGY GROUP                  1428 MANNING AVE                                                                                             MONTGOMERY          IL            60538

7844894 Vector Capital Management One Market Street                  Steuart Tower 23rd Floor                                                              San Francisco       CA            94105
        Vectro Business Networks
7842895 (16299-MP) (16805-MP)          57 NORTH STREET               SUITE 123                                                                             DANBURY             CT            06810
        VEF V Atlanta Office Portfolio
7875399 SPE LLC                        3340 Peachtree Road Northeast Tower Place 100                     Suite 1660                                        Atlanta             GA            30326
                                                                                                         6600 Peachtree
          VEF V Atlanta Office Portfolio                                                                 Dunwoody Road              400 Embassy Row, Suite
7878213   SPE LLC                             c/o Winthrop Management LP   Attn: Property Management     Northeast                  490                    Atlanta             GA            30328
          VEF V Atlanta Office Portfolio
7854861   SPE LLC                             6600 Peachtree Dunwoody Road 400 Embassy Row                                                                 Atlanta             GA            30328
          VEF V Atlanta Office Portfolio,
7855663   SPE LLC                             5871 Glenridge Drive                                                                                         Atlanta             GA            30328
          VEF V Atlanta Office Portfolio,                                                                6600 Peachtree             400 Embassy Row, Suite
7878214   SPE LLC                             c/o Winthrop Management LP   Attn: Property Management     Dunwoody Rd NE             490                    Atlanta             GA            30328
7901877   VEHERA LTD                          FIRST FLOOR UNIT 1                                                                                           SUTTON              SM2           SM2 6LE          United Kingdom
7844766   VELOCIFY INC                        DEPT CH 19963                                                                                                PALATINE            IL            60055-9963
7853447   Velocis                             2305 Cedar Springs           Suite 110                                                                       Dallas              TX            75201
7858456   Velocis Echo LP                     952 Echo Lane                                                                                                Houston             TX            77024
7897620   Velocis Echo LP                     Velocis                      2305 Cedar Springs            Suite 110                                         Dallas              TX            75201
7877944   Velocis Greenwood                   5460 South Quebec Street                                                                                     Greenwood Village   CO            80111
          VELOCITY BILLING
7845384   DEPARTMENT                          PO BOX 1179                                                                                                  HOLLAND             OH            43528
7840530   Velocity IQ, Inc.                   2979 46TH AVENUE N.                                                                                          SAINT PETERSBURG    FL            33714



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                   Page 97 of 102
                                                                                                                Exhibit F
                                                                                                    Contract Counterparties Service List
                                                                                                        Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2            ADDRESS 3                 ADDRESS 4             CITY            STATE      POSTAL CODE       COUNTRY
        Velstar International (16694-
7839644 MP) (16694-MP)                        22 CHARM CITY                                                                                        PORT JEFFERSON       NY           11766

7838909 VENDELOCITY INC                       1812 W BURBANK BLVD STE 572                                                                          BURBANK              CA           91506
        Venture Group Enterprises
7840127 (16834-MP) (16834-MP)                 2520 WHITEHALL PARK DR        STE 100                                                                CHAROLOTTE           NC           28273
7838771 VERIANT STAFFING INC.                 1720 South Bellaire Street    Suite 303                                                              Denver               CO           80222
                                              1824 INDUSTRIAL CENTER
7838940 Verilec                               CIRCLE                                                                                               CHARLOTTE            NC           28213
        VERIPOINT VERIPOINT (6928-
7839165 MP) (6928-MP)                         2 GREENWICH CT                                                                                       SHOREHAM             NY           11786
7842354 VERISTOR SYSTEMS, INC.                4850 RIVER GREEN PARKWAY                                                                             DULUTH               GA           30096
7842440 VERITAS                               500 East Middlefield Road                                                                            MOUNTAIN VIEW        CA           94043
7845219 VERIZON                               P.O. Box 4830                                                                                        TRENTON              NJ           08650-4830
7845724 VERIZON BUSINESS                      PO Box 371873                                                                                        Pittsburgh           PA           15250-7873
        VERIZON BUSINESS -
7845962 AMEX/COMDATA                          PO BOX 660794                                                                                        Dallas               TX           75266-0794
7845243 VERIZON WIRELESS                      P.O. BOX 660108                                                                                      Dallas               TX           75266-0108
7837398 VERSATEL NET                          11360 N JOG RD                SUITE 102                                                              PALM BEACH GARDENS   FL           33418
7842968 Veterans Blvd.                        5900 Broken Sound Parkway     2nd Floor                                                              Boca Raton           FL           33487
        VG Enterprises of America,
7849169 LLC dba Vending Group                 3685 Holcomb Bridge Road                                                                             Norcross             GA           30092
7845225 Viasat, Inc.*                         Viasat, Inc.*                 P.O. Box 512860                                                        Los Angeles          CA           90051-2860

7837524   VIAVID BROADCASTING CORP            118-998 Harbourside Drive                                                                            North Vancouver      BC           V7P 3T2          Canada
7841827   Victory Telecom (VICTORY)           4144 N CENTRAL EXPY #700                                                                             DALLAS               TX           75204
7864003   VIF II/Lakeside, LLC                1990 Lakeside Parkway                                                                                Tucker               GA           30084
7886619   VIF II/Lakeside, LLC                PO Box 100722                                                                                        Atlanta              GA           30384-0722
          VIRGINIA DEPARTMENT OF
7844950   TAXATION                            P O BOX 1777                                                                                         RICHMOND             VA           23218-1777
          VISION CONSULTING (6656-
7839959   MP) (6656-MP)                       24 GARBER SQUARE              SUITE B                                                                RIDGEWOOD            NJ           07450
          Vision Tech LLC (17043-MP)
7837837   (17043-MP)                          1281 DALLAS ST                                                                                       AURORA               CO           80010
          VISIONARY
7845625   COMMUNICATIONS                      PO BOX 2799                                                                                          GILLETTE             WY           82717-2799
7838677   Vista Data Systems                  1653 MERRIMAN RD                                                                                     AKRON                OH           44313
7838459   Vital Voice & Data                  153 MORRIS AVE                                                                                       LONG BRANCH          NJ           07740
7841230   VMWARE INC                          3429 HILLVIEW AVE                                                                                    PALO ALTO            CA           94304

7837536 VODACODE LLC.                         11951 Freedom Drive 13th Floor                                                                       Reston               VA           20190
7901878 VODANET SYSTEMS LLC.                  1371 VAN HOUTEN AVENUE         #3                                                                    Clifton              NJ           07013
        Voice and Data (16933-MP)
7840476 (8162-MP)                             2907 KINGS RIVER LANE                                                                                ONTARIO              CA           91761
        VOICE PLUS
7840108 COMMUNICATIONS                        2505 ANTHEM VILLAGE DRIVE     SUITE E-190                                                            Henderson            NV           89052




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                Page 98 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                       ADDRESS 2                    ADDRESS 3                 ADDRESS 4             CITY           STATE      POSTAL CODE   COUNTRY

7841121 Voice Plus Communications             3315 North 124th Street Ste E                                                                                Henderson           NV           89052
7838425 VOICEEXCHANGE                         15110 DRAPER LANE                                                                                            HOUSTON             TX           77014
7845156 VOICELOG                              P.O. BOX 1897                                                                                                SAN ANTONIO         TX           78297-1897
        VOIP INNOVATIONS - AUTO               VOIP INNOVATIONS - AUTO
7843926 AMEX                                  AMEX                            8 Penn Center Blvd #101                                                      Pittlsburgh         PA           15276
7845250 VoIP Portland                         P.O. BOX 69599                                                                                               PORTLAND            OR           97239
7845978 VOLT MANAGEMENT CORP                  PO BOX 679307                                                                                                DALLAS              TX           75267-9307
        Vonazon Vonazon (16945-MP)
7841528 (16945-MP)                            3885 J COCHRAN STREET           UNIT 355                                                                     SIMI VALLEY         CA           93063
7838599 Voree IT Solutions.                   1601 WALNUT ST                  SUITE 1514                                                                   PHILADELPHIA        PA           19102
7845135 VOS TECHNOLOGY                        P.O. BOX 1313                                                                                                PARKER              CO           80134
        VOTACALL, INC (FORMALLY
7901867 LYRIX)                                1504 Providence Highway, Ste 1                                                                               NORWOOD             MA           02062
7841225 Voyant                                34194 AURORA RD                STE 177                                                                       SOLON               OH           44139
7838738 VP PROPERTIES LLC                     1701 N LOUISE DRIVE                                                                                          SIOUX FALLS         SD           57107
7888827 VV Georgia L.P.                       11675 Great Oaks Way                                                                                         Alpharetta          GA           30022
                                                                             Attn: Mark Harrington, Vice
7857126 VV Georgia L.P.                       c/o Jones Lang LaSalle         President                        13560 Morris Road          Suite 4350        Alpharetta          GA           30004

7877658 W W Westwood LP                       c/o The Muller Company          Attn: Property Manager          10921 Wilshire Boulevard Suite 401           Los Angeles         CA           90024
                                                                                                              18881 Von Karman
7877659 W W Westwood LP                       c/o The Muller Company          Attn: Sue Donahugh              Avenue                   Suite 400           Irvine              CA           92612

        Wagner Equities Commercial            Attn: Daniel R. Wagner,
7853269 RE Services, Inc.                     President                       1840 Industrial Drive           #310                                         Libertyville        IL           60048

        Wagner Equities Commercial
7864951 RE Services, Inc.                     2420 Oakton Street                                                                                           Arlington Heights   IL           60005
        WAMEGO
7845717 TELECOMMUNICATIONS                    PO BOX 369                                                                                                   WAMEGO              KS           66547
7838854 Warren Epstein                        1785 Cheshire Bridge Road NE                                                                                 Atlanta             GA           30324

7841722 Warwick Communications Inc. 405 KENMAR INDUSTRIAL PKWY                                                                                             BROADVIEW HEIGHTS   OH           44147
7872545 Washington 8100             8100 Washington Avenue                                                                                                 Houston             TX           77007
7866907 Washington 8100             American Spectrum          2401 Fountainview Drive                                                                     Houston             TX           77479

7875763 Washington Franklin LLC               c/o Neal Gerber Eisenberg LLP   Attn: Lawerence M. Benjamin     2 N LaSalle                Suite 2300        Chicago             IL           60602
7885431 Washington Franklin LLC               309 W Washington Street                                                                                      Chicago             IL           60606
                                              Creative Designs Builders                                       4355 North Ravenswood
7888885 Washington Franklin LLC               Company                         Attn: Ibrahim Shihadeh          Avenue                                       Chicago             IL           60613-1151

7848701 Washington Str Investors, LLC 180 West Washington Street                                                                                           Chicago             IL           60602
        Washington Street Investors,
7878196 LLC                           c/o Wells Street Management             343 West Erie                   Suite 220                                    Chicago             IL           60654

7863787 Washington Street Plaza LLC           800 E. 64th Ave.                                                                                             Denver              CO           80229



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                        Page 99 of 102
                                                                                                                          Exhibit F
                                                                                                            Contract Counterparties Service List
                                                                                                                Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                 ADDRESS 3                 ADDRESS 4              CITY          STATE      POSTAL CODE        COUNTRY

7856859 Washington Street Plaza LLC           c/o Golden Commercial Group     15400 W 64th Ave                Suite 9E                   PMB 64            Arvada              CO           80007
        Watt Headquarters Limited
7858457 Partnership                           2716 Ocean Park Blvd.           Suite 2025                                                                   Santa Monica        CA           90405

7844694 WAVECREST UK LTD                      BISHOPSGATE COURT 1st Floor     4-12 NORTON FOLGATE                                                          LONDON                           E1 6DB           United Kingdom

7863598 Waze Street, LLC                      MAVD Development West, LLC      1860 Binke Street               Suite 610                                    Denver              CO           80202
        WC 717 N HARWOOD
7844958 PROPERTY LLC                          P O BOX 204855                                                                                               DALLAS              TX           75320-4855
                                              c/o Ares Commercial Real Estate
7890229 WCPRT Lakeside LLC                    Manager LLC                     Attn: Legal Department          One North Wacker Drive 48th Floor            Chicago             IL           60606
7885960 WCPRT Lakeside LLC                    2880 Lakeside Drive                                                                                          Santa Clara         CA           95054
                                                                              Attn: Debbie Kaiser, Senior
7876204 WCPRT Lakeside LLC                    c/o Orchard Commercial, Inc.    Property Manager                2055 Laurelwood Road       Suite 130         Santa Clara         CA           95054
        WEB.COM GROUP INC DBA
7846134 NETWORK SOLUTIONS                     PO BOX 865079                                                                                                ORLANDO             FL           32886-5079
        WELLS FARGO VENDOR
7846017 FINANCIAL SERVICES LLC                PO BOX 740540                                                                                                ATLANTA             GA           30374
        WELLSPRING CONSULTING
7845324 GRP, LLC                              PO BOX 1                                                                                                     OLD LYNNE           CT           06371
7838194 WES WALTERS REALTY INC                14205 N MOPAC EXPY STE 100                                                                                   AUSTIN              TX           78728-6521

7844207   WESLEY DICKSON DOWLING              8702 CURTIS AVE                                                                                              ALEXANDRIA          VA           22309
7901840   WEST GLENN MANOR                    7742 WESTMINISTER BLVD                                                                                       WESTMINISTER        CA           92683
7845240   WEST KENTUCKY RURAL                 P.O. BOX 649                                                                                                 MAYFIELD            KY           42066-0649
7846013   WEST LLC                            C/O WEST CORPORATION            PO BOX 74007143                                                              CHICAGO             IL           60674-7143

7844739 WEST SAFETY SERVICES, INC             FORMERLY INTRADO                Dept 1273                                                                    Denver              CO           80256
7838278 WEST SIDE COMM                        1451 FAIRMONT RD                                                                                             MORGANTOWN          WV           26501-9729
        WEST TENNESSEE TELEPHONE              TEC-RAD CABS PAYMENT
7845176 COMPANY                               PROCESSING                      P.O. BOX 24207                                                               JACKSON             MS           39225
        WEST UNIFIED
        COMMUNICATION SERVICES
7845312 INC                                   P.O.Box 281866                                                                                               ATLANTA             GA           30384-1866
7845007 WESTAR ENERGY                         P O BOX 419353                                                                                               KANSAS CITY         MO           64141-6353
7846145 WESTAR ENERGY                         PO Box 889                                                                                                   Topeka              KS           66601
7844050 WESTAR ENERGY                         818 S. Kansas Avenue                                                                                         Topeka              KS           66612
7895624 Westcore Roslyn, L.P.                 5350 South Roslyn Street                                                                                     Greenwood Village   CO           80111
7852456 Westcore Roslyn, L.P.                 Attn: Asset Manager             4435 Eastgate Mall              Suite 300                                    San Diego           CA           92121
        WESTCORE SOUTH
7846039 COLORADO LLC                          PO BOX 748175                                                                                                LOS ANGELES         CA           90074-8175

7856581 Westcore South Colorado, L.P. 400 South Colorado Boulevard                                                                                         Glendale            CO           80246

7852745 Westcore South Colorado, L.P. Attn: Carrie Parker                     5350 S. Roslyn Street           Suite 200                                    Greenwood Village   CO           80111




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                       Page 100 of 102
                                                                                                                             Exhibit F
                                                                                                               Contract Counterparties Service List
                                                                                                                   Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                          ADDRESS 2                    ADDRESS 3                 ADDRESS 4               CITY        STATE      POSTAL CODE   COUNTRY

7852457 Westcore South Colorado, L.P.         Attn: Asset Manager              4435 Eastgate Mall                Suite 300                                    San Diego          CA           92121
        WESTERN RESERVE
7841517 COMMUNICATIONS, LLC                   3867 WEST MARKET STREET          SUITE 268                                                                      Akron              OH           44333
        Western States Ventures Inc
7845615 (WESTVEN)                             PO BOX 27009                                                                                                    ANAHEIM            CA           92809
7845825 Western Surety Company                PO Box 5077                                                                                                     Sioux Falls        SD           57117-5077
7841947 Weston Financial                      420 Lexington Avenue             Suite 1718                                                                     New York           NY           10170
7846271 WeWork                                Stephanie Kneeman                1411 4th Avenue Tenant LLC        1411 4th Avenue                              Seattle            WA           98101
7840920 WHOLESALE - DATASERV                  31280 VIKING PARKWAY                                                                                            WESTLAKE           OH           44145
7843215 WILCON                                624 S GRAND AVE                  SUITE 2500                                                                     Los Angeles        CA           90017
        Willow Champions Building,
7864111 LLC                                   5625 Cypress Creek Parkway                                                                                      Houston            TX           77069
7837252 WILLOW IT SOLUTIONS, LLC              1100 BUSINESS PKWY, STE 160                                                                                     Richardson         TX           75081

7845606 WILLTECH ENTERPRISES, INC             PO BOX 261                                                                                                      SILOAM SPRINGS     AR           72761
7846151 WILMINGTON TRUST                      PO BOX 8955                                                                                                     WILMINGTON         DE           19899-8955
7889967 Wilshire Landmark I                   11755 Wilshire Boulevard                                                                                        Los Angeles        CA           90025
7901841 WIMACTEL                              2225 E BAYSHORE RD               SUITE 200                                                                      PALO ALTO          CA           94303
        Windstream
7844702 Communications*                       C/O B of A, N.A. PO Box 60549    C/O B of A, N.A. PO Box 60549                                                  St. Louis          MO           63160-0549
        Windward Concourse Office
7853623 Investment LLC                        Attn: General Counsel            121 West Trade Street             Suite 2020                                   Charlotte          NC           28202
        Windward Concourse Office
7858018 Investment LLC                        1720 Windward Concourse                                                                                         Alpharetta         GA           30005

7850035 Windy Hill Office Building, LLC       2470 Windy Hill Office Road SE                                                                                  Marietta           GA           30067
        Winning Technologies Inc
7838316 (17013-MP)                            147 TRIAD WEST DRIVE                                                                                            O'FALLON           MO           63366
        WIRED NETWORKS
7840300 (GLX10605)                            270 Thompson Dr.                 Ste. B                                                                         Kerrville          TX           78028
        Wired Solutions (Wired
7843918 Direct)                               799 SOUTHWOOD BLVD               #11                                                                            INCLINE VILLAGE    NV           89451
7841792 WIRELESS LLC                          411 E NORTHFIELD DR #888                                                                                        BROWNSBURG         IN           46112
7876370 WMPT Bellaire POB, LP                 5420 West Loop South                                                                                            Bellaire           TX           77401
7845105 WMRBNA FUND III LLC                   P O BOX 953557                                                                                                  ST LOUIS           MO           63195-3557
7837031 WMRBNA Fund III, LLC                  1033 Demonbreun                  Suite 600                                                                      Nashville          TN           37203
7843209 WORKDAY INC                           6230 STONERIDGE MALL RD                                                                                         PLEASANTON         CA           94588
7841122 WORLD TELECOM                         3315 North 124th Street Ste E                                                                                   CALABASAS          CA           91302
7840261 WORLD TELECOM GROUP                   Accounting Department            26635 AGOURA RD STE 105                                                        CALABASAS          CA           91302

7839593 WORLDCALLTEL.COM, INC.         2150 Central Park Avenue, Suit                                                                                         YONKERS            NY           10710
        WorldNet Solutions Inc. (7637-
7842746 MP) (16912-MP)                 5415 ARSENAL ST                                                                                                        ST LOUIS           MO           63139
        WORLDNET
7901842 TELECOMMUNICATIONS             PO BOX 70201                                                                                                           SAN JUAN           PR           00936-8201
7837740 WOW                            1241 OG SKINNER DRIVE                                                                                                  WEST POINT         GA           31833



        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                          Page 101 of 102
                                                                                                                             Exhibit F
                                                                                                              Contract Counterparties Service List
                                                                                                                  Served via First Class Mail

MMLID                   NAME                            ADDRESS 1                            ADDRESS 2                 ADDRESS 3                 ADDRESS 4              CITY         STATE      POSTAL CODE        COUNTRY
        WTG WTG (17005-MP) (17005-
7840264 MP)                        26635 AGOURA ROAD SUITE 105                                                                                               CALABASAS         CA            91302
7836783 WYLESS, INC.*              WYLESS, INC.*               1 Stiles Road                                     Suite 203                                   Salem             NH            03079

7869690 Wynkoop Development LLC               Attn: Sandy Throop                100 Wilshire Boulevard           Suite 700                                   Santa Monica      CA            90401

7868726 Wynkoop Development LLC               1899 Wynkoop Street               Suite 125                                                                    Denver            CO            80202
7837988 X2nSat Inc.                           1333 NORTH MCDOWELL               SUITE A                                                                      PETALUMA          CA            94954
7838989 XCAST LABS, INC.                      1880 CENTURY PARK EASE            SUITE 1415                                                                   LOS ANGELES       CA            90067
        XFER Communications Inc
7841566 (XFER)                                39201 SCHOOLCRAFT RD              STE B9                                                                       LIVONIA           MI            48150
7836824 XL                                    100 Constitution Plaza            17th Floor                                                                   Hartford          CT            06103
                                              14239 COLLECTIONS CENTER
7838201   XO COMMUNICATIONS                   DRIVE                                                                                                          CHICAGO           IL            60693
7840899   XONICWAVE, INC                      3111 CAMINO DEL RIO NORTH         SUITE 400                                                                    SAN DIEGO         CA            92108
7842536   XPERTECHS                           5090 DORSEY HALL DRIVE                                                                                         ELLICOTT CITY     MD            21042
7843834   XTECH GEAR INC                      7702 INDUSTRIAL LN                                                                                             TAMPA              FL           33637
          Y.I.S.M. Y.I.S.M. (6770-MP)
7838301   (6770-MP)                           14610 CHANNING STREET                                                                                          BALDWIN PARK      CA            91706
7844776   YANCEY POWER SYSTEMS                DRAWER CS 198757                                                                                               ATLANTA            GA           30384-8757
7838302   YANET MEDINA                        14610 CHANNING STREET                                                                                          BALDWIN PARK       CA           91706
7901833   Yankee Candle                       c/o AT&T                          PO BOX 5003                                                                  Carol Stream      IL            60197
                                                                                Attn: Beverly Lightfoot / Properly
7865742 Young Deer Properties, LLC            North Atlanta Office, LLC         Manager                            1735 Buford Hwy         Ste 245146        Cumming           GA            30041
7884182 Young Deer Properties, LLC            219 Roswell St                                                                                                 Alpharetta        GA            30009
        Your Phone Company Inc
7841174 (YOURPHONECO)                         3361 SW 175TH AVE                                                                                              MIRAMAR           FL            33029
        YP ADVERTISING &
7839764 PUBLISHING LLC                        2247 NORTHLAKE PKWY                                                                                            TUCKER            GA            30084
        Yum Solutions (16233-MP)
7843712 (16233-MP)                            740 MADOR CT                                                                                                   FAR ROCKAWAY      NY            11691
7841948 Z Global                              420 Lexington Avenue              Suite 1718                                                                   New York          NY            10170
7864565 ZAYO GROUP                            12150 Monument Dr                                                                                              Fairfax           VA            22033
7846214 ZAYO GROUP LLC                        PO BOX 952136                                                                                                  DALLAS            TX            75395-2136
                                              ZELLER - GBB LLC C/O
7840266 ZELLER - GBB LLC                      JPMORGAN CHASE                    26658 NETWORK PLACE                                                          CHICAGO           IL            60673-1266
        Zeller Management
        Corporation agent for Zeller          c/o Jones Lang LaSalle America,
7857127 GBB, LLC                              Inc.                              1331 17th Street                                                             Denver            CO            80202
        Zeller Management
        Corporation agent for Zeller
7862627 GBB, LLC                              Jones Lang LaSalle America, Inc, 1225 17th Street                  Suite 1900                                  Denver            CO            80202
7839505 Zenulus Inc (ZENULUS)                 2105 WESTMORELAND ST                                                                                           FALLS CHURCH      VA            22043
        ZHMAYLOV BORIS
7844817 BORISOVICH                            ZHMAYLOV BORIS BORISOVICH         Kazakhskaya St. 80 f24                                                       Rostov-on-Don                                    Russia




        In re: Fusion Connect, Inc., et al.
        Case No. 19-11811 (SMB)                                                                                         Page 102 of 102
Exhibit G
                                                                          Exhibit G
                                                                       OCP Service List
                                                                   Served via First Class Mail


                NAME                          NOTICE NAME             ADDRESS 1                  ADDRESS 2               CITY         STATE POSTAL CODE
Banta Immigration Law                     Yulia D. Makarova    260 Peachtree Street      Suite 801                  Atlanta           GA   30303
Brann & Isaacson                          Nat Bessey           184 Main Street           PO Box 3070                Lewiston          ME   04243
Brooks, Pansing, Brooks,PC                Loel Brooks          1248 O Street             Suite 984                  Lincoln           NE   68508
Cahill Gordon & Reindel,LLP               Cherie Kiser         Eighty Pine Street                                   NewYork           NY   10005
Culhane Meadows PLLC                      J. Scott Anderson    PO Box 49716                                         Atlanta           GA   30359
Enoch Kever PLLC                          Susan Gentz          600 Congress Ave.         Ste2800                    Austin            TX   78701
Kabat Chapman & OzmerLLP                  Joseph W. Ozmer II   171 17th Street NW        Suite1550                  Atlanta           GA   30363
Kaempfer Crowell                          Steven Tackes        1980 Festival Plaza Drive Suite 650                  Las Vegas         NV   89135
Klein Law Group PLLC                      Phil Macres          1250 Connecticut Avenue NWSuite 200                  Washington        DC   20036
Law Offices of Donald Watnick             Donald Watnick       200 West 41st Street      17th Floor                 New York          NY   10036
Littler Mendelson PC                      Arthur Eidelhoch     PO Box 45547                                         SanFrancisco      CA   94145
Marshall Halem LLC                        Samantha C. Halem    27 Mica Lane              Ste. 102                   Wellesley Hills   MA   02481
McNees Wallace & Nurick, LLC              Susan Bruce          100 Pine Street           PO Box1166                 Harrisburg        PA   17108
Miller Isar Inc.                          Andrew Isar          4304 92nd Avenue NW                                  Gig Harbor        WA   98335
Morgan, Lewis & BockiusLLP                Tamar Finn           PO Box 8500 S-6050                                   Philadelphia      PA   19178
Norris McLaughlin PA                      Christina McNally    400 Crossing Blvd.        8th Floor; P.O. Box 5933   Bridgewater       NJ   08807
Resnick Law LLC                           Mark Resnick         45 School Street                                     Boston            MA   02111
Richards, Layton & Finger, P.A.           Stephen Bigler       920 King Street                                      Wilmington        DE   19801
Spencer Fane Britt & Browne LLP           Richard Lageson      PO Box 872037                                        Kansas City       MO   64187
Stoll Keenon Ogden PLLC                   Matthew Lindblom     P O Box 11969                                        Lexington         KY   40579




    In re: Fusion Connect, Inc., et al.
    Case No. 19-11811 (SMB)                                                Page 1 of 1
